 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 2647 
 
AN ACT 
To authorize appropriations for fiscal year 2010 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Defense Authorization Act for Fiscal Year 2010. 
2.Organization of Act into divisions; table of contents 
(a)DivisionsThis Act is organized into five divisions as follows: 
(1)Division A—Department of Defense Authorizations. 
(2)Division B—Military Construction Authorizations. 
(3)Division C—Department of Energy National Security Authorizations and Other Authorizations. 
(4)Division D—Funding tables. 
(5)Division E—Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Organization of Act into divisions; table of contents. 
Sec. 3. Congressional defense committees. 
Division A—DEPARTMENT OF DEFENSE AUTHORIZATIONS 
Title I—Procurement 
Subtitle A—Authorization of Appropriations 
Sec. 101. Army. 
Sec. 102. Navy and Marine Corps. 
Sec. 103. Air Force. 
Sec. 104. Defense-wide activities. 
Sec. 105. National Guard and Reserve equipment. 
Sec. 106. Mine Resistant Ambush Protected Vehicle Fund. 
Sec. 107. Relation to funding table. 
Subtitle B—Army Programs 
Sec. 111. Procurement of Future Combat Systems spin out early-infantry brigade combat team equipment. 
Subtitle C—Navy Programs 
Sec. 121. Littoral Combat Ship program. 
Sec. 122. Treatment of Littoral Combat Ship program as a major defense acquisition program. 
Sec. 123. Report on strategic plan for homeporting the Littoral Combat Ship. 
Sec. 124. Advance procurement funding. 
Sec. 125. Procurement programs for future naval surface combatants. 
Sec. 126. Ford-class aircraft carrier report. 
Sec. 127. Report on a service life extension program for Oliver Hazard Perry class frigates. 
Sec. 128. Conditional multiyear procurement authority for F/A–18E, F/A–18F, or EA–18G aircraft. 
Subtitle D—Air Force Programs 
Sec. 131. Report on the procurement of 4.5 generation fighter aircraft. 
Sec. 132. Revised availability of certain funds available for the F–22A fighter aircraft. 
Sec. 133. Preservation and storage of unique tooling for F–22 fighter aircraft. 
Sec. 134. AC–130 gunships. 
Sec. 135. Report on E–8C Joint Surveillance and Target Attack Radar System re-engining. 
Sec. 136. Repeal of requirement to maintain certain retired C–130E aircraft. 
Sec. 137. Limitation on retirement of C–5 aircraft. 
Sec. 138. Reports on strategic airlift aircraft. 
Sec. 139. Strategic airlift force structure. 
Subtitle E—Joint and Multiservice Matters 
Sec. 141. Body armor procurement. 
Sec. 142. Unmanned cargo-carrying-capable aerial vehicles. 
Sec. 143. Modification of nature of data link for use by tactical unmanned aerial vehicles. 
Title II—RESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
Subtitle A—Authorization of Appropriations 
Sec. 201. Authorization of appropriations. 
Sec. 202. Relation to funding table. 
Subtitle B—Program Requirements, Restrictions, and Limitations 
Sec. 211. Extension and enhancement of Global Research Watch Program. 
Sec. 212. Permanent authority for the Joint Defense Manufacturing Technology Panel. 
Sec. 213. Elimination of report requirements regarding Defense Science and Technology Program. 
Sec. 214. Authorization for the Secretary of the Navy to purchase infrastructure and Government purpose rights license associated with the Navy-Marine Corps intranet. 
Sec. 215. Limitation on expenditure of funds for Joint Multi-Mission Submersible program. 
Sec. 216. Separate program elements required for research and development of individual body armor and associated components. 
Sec. 217. Separate procurement and research, development, test, and evaluation line items and program elements for the F-35B and F-35C joint strike fighter aircraft. 
Sec. 218. Restriction on obligation of funds for Army tactical ground network program pending receipt of report. 
Sec. 219. Programs for ground combat vehicle and self-propelled howitzer capabilities for the Army. 
Sec. 220. Guidance on budget justification materials describing funding requested for operation, sustainment, modernization, and personnel of major ranges and test facilities. 
Sec. 221. Assessment of technological maturity and integration risk of Army modernization programs. 
Sec. 222. Assessment of activities for technology modernization of the combat vehicle and armored tactical wheeled vehicle fleets. 
Subtitle C—Missile Defense Programs 
Sec. 231. Sense of Congress on ballistic missile defense. 
Sec. 232. Assessment and plan for the Ground-based Midcourse Defense element of the Ballistic Missile Defense System. 
Sec. 233. Continued production of Ground-based Interceptor missile and operation of Missile Field 1 at Fort Greely, Alaska. 
Sec. 234. Limitation on availability of funds for acquisition or deployment of missile defenses in Europe. 
Sec. 235. Authorization of funds for development and deployment of alternative missile defense systems in Europe. 
Sec. 236. Comprehensive plan for test and evaluation of the ballistic missile defense system. 
Sec. 237. Study on discrimination capabilities of ballistic missile defense system. 
Sec. 238. Ascent phase missile defense strategy and plan. 
Sec. 239. Extension of deadline for study on boost-phase missile defense. 
Subtitle D—Reports 
Sec. 241. Repeal of requirement for biennial joint warfighting science and technology plan. 
Sec. 242. Modification of reporting requirement for defense nanotechnology research and development program. 
Sec. 243. Comptroller General assessment of coordination of energy storage device requirements, purchases, and investments. 
Sec. 244. Annual Comptroller General report on the F–35 Lightning II aircraft acquisition program. 
Sec. 245. Report on integration of Department of Defense intelligence, surveillance, and reconnaissance capabilities. 
Sec. 246. Report on future research and development of man-portable and vehicle-mounted guided missile systems. 
Sec. 247. Report on the development of command and control systems. 
Sec. 248. Evaluation of Extended Range Modular Sniper Rifle Systems. 
Subtitle E—Other Matters 
Sec. 251. Enhancement of duties of Director of Department of Defense Test Resource Management Center with respect to the Major Range and Test Facility Base. 
Sec. 252. Establishment of program to enhance participation of historically black colleges and universities and minority-serving institutions in defense research programs. 
Sec. 253. Extension of authority to award prizes for advanced technology achievements. 
Sec. 254. Authority for National Aeronautics and Space Administration federally funded research and development centers to participate in merit-based technology research and development programs. 
Sec. 255. Next generation bomber aircraft. 
Title III—OPERATION AND MAINTENANCE 
Subtitle A—Authorization of Appropriations 
Sec. 301. Operation and maintenance funding. 
Sec. 302. Relation to funding table. 
Subtitle B—Environmental Provisions 
Sec. 311. Clarification of requirement for use of available funds for Department of Defense participation in conservation banking programs. 
Sec. 312. Reauthorization of title I of Sikes Act. 
Sec. 313. Authority of Secretary of a military department to enter into interagency agreements for land management on Department of Defense installations. 
Sec. 314. Reauthorization of pilot program for invasive species management for military installations in Guam. 
Sec. 315. Reimbursement of Environmental Protection Agency for certain costs in connection with the Former Nansemond Ordnance Depot Site, Suffolk, Virginia. 
Sec. 316. Procurement and use of munitions. 
Sec. 317. Prohibition on disposing of waste in open-air burn pits. 
Sec. 318. Military munitions response sites. 
Subtitle C—Workplace and Depot Issues 
Sec. 321. Public-private competition required before conversion of any Department of Defense function performed by civilian employees to contractor performance. 
Sec. 322. Time limitation on duration of public-private competitions. 
Sec. 323. Policy regarding installation of major modifications and upgrades. 
Sec. 324. Modification of authority for Army industrial facilities to engage in cooperative activities with non-Army entities. 
Sec. 325. Temporary suspension of public-private competitions for conversion of Department of Defense functions to performance by a contractor. 
Sec. 326. Requirement for debriefings related to conversion of functions from performance by Federal employees to performance by a contractor. 
Sec. 327. Amendments to bid protest procedures by Federal employees and agency officials in conversions of functions from performance by Federal employees to performance by a contractor. 
Sec. 328. Improvement of inventory management practices. 
Sec. 329. Modification of date for submittal to Congress of annual report on funding for public and private performance of depot-level maintenance and repair workloads. 
Subtitle D—Energy Security 
Sec. 331. Authorization of appropriations for Director of Operational Energy. 
Sec. 332. Extension and expansion of reporting requirements regarding Department of Defense energy efficiency programs. 
Sec. 333. Report on implementation of Comptroller General recommendations on fuel demand management at forward-deployed locations. 
Sec. 334. Report on use of renewable fuels to meet energy requirements of Department of Defense. 
Sec. 335. Energy security on Department of Defense installations. 
Subtitle E—Reports 
Sec. 341. Annual report on procurement of military working dogs. 
Sec. 342. Plan for managing vegetative encroachment at training ranges. 
Sec. 343. Comptroller General report on the sustainment strategy for the AV-8B Harrier aircraft. 
Sec. 344. Study on Army modularity. 
Subtitle F—Other Matters 
Sec. 351. Authority for airlift transportation at Department of Defense rates for non-Department of Defense Federal cargoes. 
Sec. 352. Policy on ground combat and camouflage utility uniforms. 
Sec. 353. Condition-based maintenance demonstration programs. 
Sec. 354. Extension of arsenal support program initiative. 
Title IV—Military Personnel Authorizations 
Subtitle A—Active Forces 
Sec. 401. End strengths for active forces. 
Sec. 402. Revision in permanent active duty end strength minimum levels. 
Sec. 403. Additional authority for increases of Army active-duty end strengths for fiscal years 2011 and 2012. 
Subtitle B—Reserve Forces 
Sec. 411. End strengths for Selected Reserve. 
Sec. 412. End strengths for Reserves on active duty in support of the Reserves. 
Sec. 413. End strengths for military technicians (dual status). 
Sec. 414. Fiscal year 2010 limitation on number of non-dual status technicians. 
Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational support. 
Sec. 416. Submittal of options for creation of Trainees, Transients, Holdees, and Students account for the Army National Guard. 
Sec. 417. Report on requirements of the National Guard for non-dual status technicians. 
Sec. 418. Expansion of authority of Secretaries of the military departments to increase certain end strengths to include Selected Reserve end strengths. 
Subtitle C—Authorization of Appropriations 
Sec. 421. Military personnel. 
Sec. 422. Repeal of delayed one-time shift of military retirement payments. 
Title V—Military Personnel Policy 
Subtitle A—Officer Personnel Policy 
Sec. 501. Grade of Legal Counsel to the Chairman of the Joint Chiefs of Staff. 
Sec. 502. Modification of limitations on general and flag officers on active duty. 
Sec. 503. Revisions to annual reporting requirement on joint officer management. 
Sec. 504. Extension of temporary increase in maximum number of days leave members may accumulate and carryover. 
Sec. 505. Computation of retirement eligibility for enlisted members of the Navy who complete the Seaman to Admiral (STA–21) officer candidate program. 
Sec. 506. Independent review of judge advocate requirements of the Department of the Navy. 
Subtitle B—General Service Authorities 
Sec. 511. Continuation on active duty of reserve component members during physical disability evaluation following mobilization and deployment. 
Sec. 512. Medical examination required before administrative separation of members diagnosed with or reasonably asserting post-traumatic stress disorder or traumatic brain injury. 
Sec. 513. Legal assistance for additional reserve component members. 
Sec. 514. Limitation on scheduling of mobilization or pre-mobilization training for Reserve units when certain suspension of training is likely. 
Sec. 515. Evaluation of test of utility of test preparation guides and education programs in improving qualifications of recruits for the Armed Forces. 
Sec. 516. Report on presence in the Armed Forces of members associated or affiliated with groups engaged in prohibited activities. 
Subtitle C—Education and Training 
Sec. 521. Detail of commissioned officers as students at schools of psychology. 
Sec. 522. Appointment of persons enrolled in Advanced Course of the Army Reserve Officers’ Training Corps at military junior colleges as cadets in Army Reserve or Army National Guard of the United States. 
Sec. 523. Expansion of criteria for appointment as member of the Board of Regents of the Uniformed Services University of the Health Sciences. 
Sec. 524. Use of Armed Forces Health Professions Scholarship and Financial Assistance program to increase number of health professionals with skills to assist in providing mental health care. 
Sec. 525. Department of Defense undergraduate nurse training program. 
Sec. 526. Increase in number of private sector civilians authorized for admission to National Defense University. 
Sec. 527. Appointments to military service academies from nominations made by Delegate from the Commonwealth of the Northern Mariana Islands. 
Sec. 528. Athletic association for the Air Force Academy. 
Sec. 529. Language training centers for members of the Armed Forces and civilian employees of the Department of Defense. 
Subtitle D—Defense Dependents’ Education 
Sec. 531. Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees. 
Sec. 532. Impact aid for children with severe disabilities. 
Sec. 533. Two-year extension of authority for assistance to local educational agencies with enrollment changes due to base closures, force structure changes, or force relocations. 
Sec. 534. Authority to extend eligibility for enrollment in Department of Defense elementary and secondary schools to certain additional categories of dependents. 
Sec. 535. Permanent authority for enrollment in defense dependents’ education system of dependents of foreign military members assigned to Supreme Headquarters Allied Powers, Europe. 
Sec. 536. Determination of number of weighted student units for local educational agencies for receipt of basic support payments under impact aid. 
Sec. 537. Study on options for educational opportunities for dependent children of members of the Armed Forces when public schools attended by such children are determined to need improvement. 
Sec. 538. Comptroller General audit of assistance to local educational agencies for dependent children of members of the Armed Forces. 
Sec. 539. Sense of Congress on the Interstate Compact on Educational Opportunity for Military Children. 
Subtitle E—Missing or Deceased Persons 
Sec. 541. Additional requirements for accounting for members of the Armed Forces and Department of Defense civilian employees listed as missing in conflicts occurring before enactment of new system for accounting for missing persons. 
Sec. 542. Policy and procedures on media access and attendance by family members at ceremonies for the dignified transfer of remains of members of the Armed Forces who die overseas. 
Sec. 543. Report on expansion of authority of a member to designate persons to direct disposition of the remains of a deceased member. 
Sec. 544. Sense of Congress on the recovery of the remains of members of the Armed Forces who were killed during World War II in the battle of Tarawa Atoll. 
Subtitle F—Decorations and Awards 
Sec. 551. Authorization and request for award of Medal of Honor to Anthony T. Kaho’ohanohano for acts of valor during the Korean War. 
Sec. 552. Authorization and request for award of Distinguished-Service Cross to Jack T. Stewart for acts of valor during the Vietnam War. 
Sec. 553. Authorization and request for award of Distinguished-Service Cross to William T. Miles, Jr., for acts of valor during the Korean War. 
Subtitle G—Military Family Readiness Matters 
Sec. 561. Establishment of online resources to provide information about benefits and services available to members of the Armed Forces and their families. 
Sec. 562. Additional members on Department of Defense Military Family Readiness Council. 
Sec. 563. Support for military families with special needs. 
Sec. 564. Pilot program to secure internships for military spouses with Federal agencies. 
Sec. 565. Family and medical leave for family of servicemembers. 
Sec. 566. Deadline for report on sexual assault in the Armed Forces by Defense Task Force on Sexual Assault in the Military Services. 
Sec. 567. Improved prevention and response to allegations of sexual assault involving members of the Armed Forces. 
Sec. 568. Comptroller General report on progress made in implementing recommendations to reduce domestic violence in military families. 
Sec. 569. Report on impact of domestic violence on military families. 
Sec. 570. Report on international intrafamilial abduction of children of members of the Armed Forces. 
Sec. 571. Assessment of impact of deployment of members of the Armed Forces on their dependent children. 
Sec. 572. Report on child custody litigation involving service of members of the Armed Forces. 
Sec. 573. Comptroller General report on child care assistance for members of the Armed Forces. 
Subtitle H—Military voting 
Sec. 575. Short title. 
Sec. 576. Clarification regarding delegation of State responsibilities to local jurisdictions. 
Sec. 577. Establishment of procedures for absent uniformed services voters and overseas voters to request and for States to send voter registration applications and absentee ballot applications by mail and electronically. 
Sec. 578. Establishment of procedures for States to transmit blank absentee ballots by mail and electronically to absent uniformed services voters and overseas voters. 
Sec. 579. Ensuring absent uniformed services voters and overseas voters have time to vote. 
Sec. 580. Procedures for collection and delivery of marked absentee ballots of absent overseas uniformed services voters. 
Sec. 581. Federal write-in absentee ballot. 
Sec. 582. Prohibiting refusal to accept voter registration and absentee ballot applications, marked absentee ballots, and Federal write-in absentee ballots for failure to meet certain requirements. 
Sec. 583. Federal Voting Assistance Program Improvements. 
Sec. 584. Development of standards for reporting and storing certain data. 
Sec. 585. Repeal of provisions relating to use of single application for all subsequent elections. 
Sec. 586. Reporting requirements. 
Sec. 587. Annual report on enforcement. 
Sec. 588. Requirements payments. 
Sec. 589. Technology pilot program. 
Subtitle I—Other Matters 
Sec. 591. Clarification of performance policies for military musical units and musicians. 
Sec. 592. Navy grants for purposes of Naval Sea Cadet Corps. 
Sec. 593. Modification of matching fund requirements under National Guard Youth Challenge Program. 
Sec. 594. Expansion of Military Leadership Diversity Commission to include reserve component representatives. 
Sec. 595. Expansion of suicide prevention and community healing and response training under the Yellow Ribbon Reintegration Program. 
Sec. 596. Comprehensive plan on prevention, diagnosis, and treatment of substance use disorders and disposition of substance abuse offenders in the Armed Forces. 
Sec. 597. Reports on Yellow Ribbon Reintegration Program and other reintegration programs. 
Sec. 598. Reports on progress in completion of certain incident information management tools. 
Title VI—Compensation and Other Personnel Benefits 
Subtitle A—Pay and Allowances 
Sec. 601. Fiscal year 2010 increase in military basic pay. 
Sec. 602. Increase in maximum monthly amount of supplemental subsistence allowance for low-income members with dependents. 
Sec. 603. Special compensation for members of the uniformed services with catastrophic injuries or illnesses requiring assistance in everyday living. 
Sec. 604. Benefits under Post-Deployment/Mobilization Respite Absence program for certain periods before implementation of program. 
Sec. 605. Report on housing standards and housing surveys used to determine basic allowance for housing. 
Sec. 606. Comptroller General comparative assessment of military and private-sector pay and benefits. 
Subtitle B—Bonuses and Special and Incentive Pays 
Sec. 611. One-year extension of certain bonus and special pay authorities for reserve forces. 
Sec. 612. One-year extension of certain bonus and special pay authorities for health care professionals. 
Sec. 613. One-year extension of special pay and bonus authorities for nuclear officers. 
Sec. 614. One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and bonus authorities. 
Sec. 615. One-year extension of authorities relating to payment of other title 37 bonuses and special pays. 
Sec. 616. One-year extension of authorities relating to payment of referral bonuses. 
Sec. 617. Technical corrections and conforming amendments to reconcile conflicting amendments regarding continued payment of bonuses and similar benefits for certain members. 
Sec. 618. Proration of certain special and incentive pays to reflect time during which a member satisfies eligibility requirements for the special or incentive pay. 
Sec. 619. Additional assignment pay or special duty pay authorized for members agreeing to serve in Afghanistan for extended periods. 
Sec. 620. Temporary authority for monthly special pay for members of the Armed Forces subject to continuing active duty or service under stop-loss authorities. 
Sec. 621. Army authority to provide additional recruitment incentives. 
Sec. 622. Report on recruitment and retention of members of the Air Force in nuclear career fields. 
Subtitle C—Travel and Transportation Allowances 
Sec. 631. Travel and transportation for survivors of deceased members of the uniformed services to attend memorial ceremonies. 
Sec. 632. Travel and transportation allowances for designated individuals of wounded, ill, or injured members of the uniformed services for duration of inpatient treatment. 
Sec. 633. Authorized travel and transportation allowances for non-medical attendants for very seriously and seriously wounded, ill, or injured members. 
Sec. 634. Reimbursement of travel expenses of members of the Armed Forces on active duty and their dependents for travel for specialty care under exceptional circumstances. 
Sec. 635. Report on adequacy of weight allowances for transportation of baggage and household effects for members of the uniformed services. 
Subtitle D—Disability, Retired Pay, and Survivor Benefits 
Sec. 641. Transition assistance for reserve component members injured while on active duty. 
Sec. 642. Recomputation of retired pay and adjustment of retired grade of Reserve retirees to reflect service after retirement. 
Sec. 643. Election to receive retired pay for non-regular service upon retirement for service in an active reserve status performed after attaining eligibility for regular retirement. 
Sec. 644. Report on re-determination process for permanently incapacitated dependents of retired and deceased members of the Armed Forces. 
Sec. 645. Treatment as active service for retired pay purposes of service as member of Alaska Territorial Guard during World War II. 
Subtitle E—Commissary and Nonappropriated Fund Instrumentality Benefits and Operations 
Sec. 651. Limitation on Department of Defense entities offering personal information services to members and their dependents. 
Sec. 652. Report on impact of purchasing from local distributors all alcoholic beverages for resale on military installations on Guam. 
Subtitle F—Other Matters 
Sec. 661. Limitations on collection of overpayments of pay and allowances erroneously paid to members. 
Sec. 662. Sense of Congress on airfares for members of the Armed Forces. 
Sec. 663. Sense of Congress on establishment of flexible spending arrangements for the uniformed services. 
Sec. 664. Sense of Congress regarding support for compensation, retirement, and other military personnel programs. 
Title VII—Health Care Provisions 
Subtitle A—Improvements to Health Benefits 
Sec. 701. Prohibition on conversion of military medical and dental positions to civilian medical and dental positions. 
Sec. 702. Health care for members of the reserve components. 
Sec. 703. Enhancement of transitional dental care for members of the reserve components on active duty for more than 30 days in support of a contingency operation. 
Sec. 704. Expansion of survivor eligibility under TRICARE dental program. 
Sec. 705. TRICARE Standard coverage for certain members of the Retired Reserve who are qualified for a non-regular retirement but are not yet age 60. 
Sec. 706. Constructive eligibility for TRICARE benefits of certain persons otherwise ineligible under retroactive determination of entitlement to Medicare part A hospital insurance benefits. 
Sec. 707. Notification of certain individuals regarding options for enrollment under Medicare part B. 
Sec. 708. Mental health assessments for members of the Armed Forces deployed in connection with a contingency operation. 
Sec. 709. Temporary TRICARE inpatient fee modification. 
Subtitle B—Health Care Administration 
Sec. 711. Comprehensive policy on pain management by the military health care system. 
Sec. 712. Administration and prescription of psychotropic medications for members of the Armed Forces before and during deployment. 
Sec. 713. Cooperative health care agreements between military installations and non-military health care systems. 
Sec. 714. Plan to increase the mental health capabilities of the Department of Defense. 
Sec. 715. Department of Defense study on management of medications for physically and psychologically wounded members of the Armed Forces. 
Sec. 716. Limitation on obligation of funds under defense health program information technology programs. 
Subtitle C—Other Matters 
Sec. 721. Study and plan to improve military health care. 
Sec. 722. Study, plan, and pilot for the mental health care needs of dependent children of members of the Armed Forces. 
Sec. 723. Clinical trial on cognitive rehabilitative therapy for members and former members of the Armed Forces. 
Sec. 724. Department of Defense Task Force on the Care, Management, and Transition of Recovering Wounded, Ill, and Injured Members of the Armed Forces. 
Sec. 725. Chiropractic clinical trials. 
Sec. 726. Independent study on post-traumatic stress disorder efforts. 
Sec. 727. Report on implementation of requirements on the relationship between the TRICARE program and employer-sponsored group health plans. 
Sec. 728. Report on stipends for members of reserve components for health care for certain dependents. 
Title VIII—Acquisition Policy, Acquisition Management, and Related Matters  
Subtitle A—Acquisition Policy and Management 
Sec. 801. Temporary authority to acquire products and services produced in countries along a major route of supply to Afghanistan; report. 
Sec. 802. Assessment of improvements in service contracting. 
Sec. 803. Display of annual budget requirements for procurement of contract services and related clarifying technical amendments. 
Sec. 804. Implementation of new acquisition process for information technology systems. 
Sec. 805. Life-cycle management and product support. 
Sec. 806. Treatment of non-defense agency procurements under joint programs with intelligence community. 
Sec. 807. Policy and requirements to ensure the safety of facilities, infrastructure, and equipment for military operations. 
Subtitle B—Amendments to General Contracting Authorities, Procedures, and Limitation 
Sec. 811. Justification and approval of sole-source contracts. 
Sec. 812. Revision of Defense Supplement relating to payment of costs prior to definitization. 
Sec. 813. Revisions to definitions relating to contracts in Iraq and Afghanistan. 
Sec. 814. Amendment to notification requirements for awards of single source task or delivery orders. 
Sec. 815. Clarification of uniform suspension and debarment requirement. 
Sec. 816. Extension of authority for use of simplified acquisition procedures for certain commercial items. 
Sec. 817. Reporting requirements for programs that qualify as both major automated information system programs and major defense acquisition programs. 
Sec. 818. Small arms production industrial base matters. 
Sec. 819. Contract authority for advanced component development or prototype units. 
Sec. 820. Publication of notification of bundling of contracts of the Department of Defense. 
Subtitle C—Contractor Matters 
Sec. 821. Authority for Government support contractors to have access to technical data belonging to prime contractors. 
Sec. 822. Extension and enhancement of authorities on the Commission on Wartime Contracting in Iraq and Afghanistan. 
Sec. 823. Authority for Secretary of Defense to reduce or deny award fees to companies found to jeopardize health or safety of Government personnel. 
Subtitle D—Acquisition workforce matters 
Sec. 831. Enhancement of expedited hiring authority for defense acquisition workforce positions. 
Sec. 832. Funding of Department of Defense Acquisition Workforce Development Fund. 
Sec. 833. Review of post-employment restrictions applicable to the Department of Defense. 
Sec. 834. Review of Federal acquisition workforce training and hiring. 
Subtitle E—Other Matters 
Sec. 841. Reports to Congress on full deployment decisions for major automated information system programs. 
Sec. 842. Authorization to take actions to correct the industrial resource shortfall for high-purity beryllium metal. 
Sec. 843. Report on rare earth materials in the defense supply chain. 
Sec. 844. Comptroller General report on structure and management of subcontractors under contracts for major weapon systems. 
Sec. 845. Study of the use of factors other than cost or price as the predominate factors in evaluating competitive proposals for defense procurement contracts. 
Sec. 846. Repeal of requirements relating to the military system essential item breakout list. 
Sec. 847. Extension of SBIR and STTR programs of the Department of Defense. 
Sec. 848. Extension of authority for small business innovation research Commercialization Pilot Program. 
Title IX—Department of Defense Organization and Management 
Subtitle A—Department of Defense Management 
Sec. 901. Authority to allow private sector civilians to receive instruction at Defense Cyber Investigations Training Academy of the Defense Cyber Crime Center. 
Sec. 902. Organizational structure of the Office of the Assistant Secretary of Defense for Health Affairs and the TRICARE Management Activity. 
Sec. 903. Sense of Congress regarding the Director of Operational Energy Plans and Programs. 
Sec. 904. Increased flexibility for combatant commander initiative fund. 
Sec. 905. Repeal of requirement for a Deputy Under Secretary of Defense for Technology Security Policy within the Office of the Under Secretary of Defense for Policy. 
Sec. 906. Deputy Under Secretaries of Defense and Assistant Secretaries of Defense. 
Subtitle B—Space Activities 
Sec. 911. Submission and review of space science and technology strategy. 
Sec. 912. Provision of space situational awareness services and information to non-United States Government entities. 
Sec. 913. Management and funding strategy and implementation plan for the National Polar-Orbiting Operational Environmental Satellite System Program. 
Subtitle C—Intelligence-Related Matters 
Sec. 921. Inclusion of Defense Intelligence Agency in authority to use proceeds from counterintelligence operations. 
Sec. 922. Plan to address foreign ballistic missile intelligence analysis. 
Subtitle D—Other Matters 
Sec. 931. Implementation strategy for developing leap-ahead cyber operations capabilities. 
Sec. 932. Defense integrated military human resources system development and transition. 
Sec. 933. Report on special operations command organization, manning, and management. 
Sec. 934. Study on the recruitment, retention, and career progression of uniformed and civilian military cyber operations personnel. 
Sec. 935. Plan on access to national airspace for unmanned aircraft systems. 
Title X—GENERAL PROVISIONS 
Subtitle A—Financial Matters 
Sec. 1001. General transfer authority. 
Sec. 1002. Relationship of the quadrennial defense review and the annual budget request. 
Sec. 1003. Audit readiness of financial statements of the Department of Defense. 
Subtitle B—Counter-Drug Activities 
Sec. 1011. Unified counter-drug and counterterrorism campaign in Colombia. 
Sec. 1012. Joint task forces support to law enforcement agencies conducting counter-terrorism activities. 
Sec. 1013. Reporting requirement on expenditures to support foreign counter-drug activities. 
Sec. 1014. Support for counter-drug activities of certain foreign governments. 
Sec. 1015. Border coordination centers in Afghanistan and Pakistan. 
Sec. 1016. Comptroller General report on effectiveness of accountability measures for assistance from counter-narcotics central transfer account. 
Subtitle C—Naval Vessels and Shipyards 
Sec. 1021. Sense of Congress on the maintenance of a 313-ship Navy. 
Sec. 1022. Designation of U.S.S. Constitution as America’s Ship of State. 
Sec. 1023. Temporary reduction in minimum number of operational aircraft carriers. 
Sec. 1024. Sense of Congress concerning the disposition of Submarine NR–1. 
Subtitle D—Miscellaneous Requirements, Authorities, and Limitations 
Sec. 1031. Prohibition relating to propaganda. 
Sec. 1032. Responsibility for preparation of biennial global positioning system report. 
Sec. 1033. Reports on bandwidth requirements for major defense acquisition programs and major system acquisition programs. 
Sec. 1034. Additional duties for advisory panel on Department of Defense capabilities for support of civil authorities after certain incidents. 
Sec. 1035. Charter for the National Reconnaissance Office. 
Sec. 1036. National strategic five-year plan for improving the nuclear forensic and attribution capabilities of the United States. 
Sec. 1037. Authorization of appropriations for payments to Portuguese nationals employed by the Department of Defense. 
Sec. 1038. Prohibition on interrogation of detainees by contractor personnel. 
Sec. 1039. Notification and access of International Committee of the Red Cross with respect to detainees at Theater Internment Facility at Bagram Air Base, Afghanistan. 
Sec. 1040. No Miranda Warnings for Al Qaeda Terrorists. 
Sec. 1041. Limitation on use of funds for the transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1042. Additional subpoena authority for the Inspector General of the Department of Defense. 
Sec. 1043. Limitations on modifications of certain Government furnished equipment; one-time authority to transfer certain military prototype. 
Subtitle E—Studies and Reports 
Sec. 1051. Report on statutory compliance of the report on the 2009 quadrennial defense review. 
Sec. 1052. Report on the force structure findings of the 2009 quadrennial defense review. 
Sec. 1053. Annual report on the electronic warfare strategy of the Department of Defense. 
Sec. 1054. Study on a system for career development and management of interagency national security professionals. 
Sec. 1055. Report on nuclear aspirations of non-state entities, nuclear weapons and related programs in non-nuclear-weapons states and countries not parties to the Nuclear Non-Proliferation Treaty, and certain foreign persons. 
Sec. 1056. Comptroller General review of Department of Defense spending in final fiscal quarters. 
Sec. 1057. Report on Air America. 
Sec. 1058. Report on defense travel simplification. 
Sec. 1059. Report on modeling and simulation technological and industrial base. 
Sec. 1060. Report on enabling capabilities for special operations forces. 
Sec. 1061. Additional members and duties for the independent panel to assess the quadrennial defense review. 
Sec. 1062. Congressional earmarks relating to the Department of Defense. 
Sec. 1063. Report on basing plans for certain United States geographic combatant commands. 
Subtitle F—Other Matters 
Sec. 1071. Extension of certain authority for making rewards for combating terrorism. 
Sec. 1072. Business process reengineering. 
Sec. 1073. Technical and clerical amendments. 
Sec. 1074. Extension of sunset for congressional commission on the strategic posture of the United States. 
Sec. 1075. Combat air forces restructuring. 
Sec. 1076. Sense of Congress regarding carrier air wing force structure. 
Sec. 1077. Department of Veterans Affairs use of service dogs for the treatment or rehabilitation of veterans with physical or mental injuries or disabilities. 
Sec. 1078. Plan for sustainment of land-based solid rocket motor industrial base. 
Sec. 1079. Justice for victims of torture and terrorism. 
Sec. 1080. Requirement for videotaping or otherwise electronically recording strategic intelligence interrogations of persons in the custody of or under the effective control of the Department of Defense. 
Sec. 1081. Modification of pilot program on commercial fee-for-service air refueling support for the air force. 
Sec. 1082. Multiyear contracts under pilot program on commercial fee-for-service air refueling support for the Air Force. 
Sec. 1083. Disclosure of names of students and instructors at Western Hemisphere Institute for Security Cooperation. 
Sec. 1084. Sense of Congress regarding the Western Hemisphere Institute for Security Cooperation. 
Title XI—Civilian Personnel Matters 
Subtitle A—Personnel 
Sec. 1101. Authority to employ individuals completing the National Security Education Program. 
Sec. 1102. Authority for employment by Department of Defense of individuals who have successfully completed the requirements of the science, mathematics, and research for transformation (SMART) defense scholarship program. 
Sec. 1103. Authority for the employment of individuals who have successfully completed the Department of Defense information assurance scholarship program. 
Sec. 1104. Extension and modification of experimental personnel management program for scientific and technical personnel. 
Sec. 1105. Modification to Department of Defense laboratory personnel authority. 
Sec. 1106. One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas. 
Sec. 1107. Extension of certain benefits to Federal civilian employees on official duty in Pakistan. 
Sec. 1108. Requirement for Department of Defense strategic workforce plans. 
Sec. 1109. Adjustments to limitations on personnel and requirement for annual manpower reporting. 
Sec. 1110. Pilot program for the temporary exchange of information technology personnel. 
Sec. 1111. Availability of funds for compensation of certain civilian employees of the Department of Defense. 
Sec. 1112. Department of defense civilian leadership program. 
Sec. 1113. Provisions relating to the National Security Personnel System. 
Sec. 1114. Provisions relating to the Defense Civilian Intelligence Personnel System. 
Subtitle B—Provisions relating to reemployment of annuitants 
Sec. 1121. Authority to expand scope of provisions relating to unreduced compensation for certain reemployed annuitants. 
Sec. 1122. Part-time reemployment. 
Sec. 1123. Government Accountability Office report. 
Title XII—Matters relating to foreign nations 
Subtitle A—Assistance and training 
Sec. 1201.  One-year extension of authority for security and stabilization assistance. 
Sec. 1202.  Expansion of authority and modification of notification and reporting requirements for use of authority for support of special operations to combat terrorism. 
Sec. 1203.  Modification of report on foreign-assistance related programs carried out by the Department of Defense. 
Sec. 1204.  Report on authorities to build the capacity of foreign military forces and related matters. 
Sec. 1205.  Authority to provide administrative services and support to coalition liaison officers of certain foreign nations assigned to United States Joint Forces Command. 
Sec. 1206.  Modification of authorities relating to program to build the capacity of foreign military forces. 
Sec. 1207.  Authority for non-reciprocal exchanges of defense personnel between the United States and foreign countries. 
Sec. 1208.  Report on alternatives to use of acquisition and cross-servicing agreements to lend military equipment for personnel protection and survivability. 
Sec. 1209.  Enhancing Iraqi security through defense cooperation between the United States and Iraq. 
Sec. 1210.  Availability of appropriated funds for the State Partnership Program. 
Subtitle B—Matters relating to Iraq, Afghanistan, and Pakistan 
Sec. 1221.  Limitation on availability of funds for certain purposes relating to Iraq. 
Sec. 1222.  One-year extension and expansion of Commanders’ Emergency Response Program. 
Sec. 1223.  Modification of authority for reimbursement of certain coalition nations for support provided to United States military operations. 
Sec. 1224.  Pakistan Counterinsurgency Fund. 
Sec. 1225.  Program to provide for the registration and end-use monitoring of defense articles and defense services transferred to Afghanistan and Pakistan. 
Sec. 1226.  Reports on campaign plans for Iraq and Afghanistan. 
Sec. 1227.  Report on responsible redeployment of United States Armed Forces from Iraq. 
Sec. 1228.  Report on community-based security programs in Afghanistan. 
Sec. 1229.  Updates of report on command and control structure for military forces operating in Afghanistan. 
Sec. 1230.  Report on feasibility and desirability of establishing general uniform procedures and guidelines for the provision of monetary assistance by the United States to civilian foreign nationals for losses incident to combat activities of the armed forces. 
Sec. 1231.  Assessment and report on United States-Pakistan military relations and cooperation. 
Sec. 1232.  Report on progress toward security and stability in Pakistan. 
Sec. 1233.  Repeal of GAO war-related reporting requirement. 
Sec. 1234.  Authority to transfer defense articles and provide defense services to the military and security forces of Iraq and Afghanistan. 
Sec. 1235.  Analysis of required force levels and types of forces needed to secure southern and eastern regions of Afghanistan. 
Sec. 1236.  Modification of report on progress toward security and stability in Afghanistan. 
Sec. 1237.  No permanent military bases in Afghanistan. 
Subtitle C—Other matters 
Sec. 1241.  Report on United States engagement with Iran. 
Sec. 1242.  Annual counterterrorism status reports. 
Sec. 1243.  Report on United States contributions to the United Nations. 
Sec. 1244.  NATO Special Operations Coordination Center. 
Sec. 1245.  Annual report on military power of Iran. 
Sec. 1246.  Annual report on military and security developments involving the People’s Republic of China. 
Sec. 1247.  Report on impacts of drawdown authorities on the Department of Defense. 
Sec. 1248.  Risk assessment of United States space export control policy. 
Sec. 1249.  Patriot air and missile defense battery in Poland. 
Sec. 1250.  Report on potential foreign military sales of the F–22A fighter aircraft. 
Sec. 1251.  Report on the plan for the nuclear weapons stockpile, nuclear weapons complex, and delivery platforms and sense of Congress on follow-on negotiations to START Treaty. 
Sec. 1252.  Map of mineral-rich zones and areas under the control of armed groups in the Democratic Republic of the Congo. 
Sec. 1253.  Sense of Congress relating to Israel. 
Sec. 1254.  Sense of Congress on imposing sanctions with respect to Iran. 
Sec. 1255.  Report and sense of Congress on North Korea. 
Sec. 1256.  Report on potential missile defense cooperation with Russia. 
Subtitle D—VOICE Act 
Sec. 1261. Short title. 
Sec. 1262. Authorization of appropriations. 
Sec. 1263. Iranian Electronic Education, Exchange, and Media Fund. 
Sec. 1264. Annual report. 
Sec. 1265. Report on actions by non-Iranian companies. 
Sec. 1266. Human rights documentation. 
Title XIII—Cooperative Threat Reduction 
Sec. 1301. Specification of Cooperative Threat Reduction programs and funds. 
Sec. 1302. Funding allocations. 
Sec. 1303. Utilization of contributions to the Cooperative Threat Reduction Program. 
Sec. 1304. Metrics for the Cooperative Threat Reduction Program. 
Sec. 1305. Cooperative Threat Reduction Program authority for urgent threat reduction activities. 
Sec. 1306. Cooperative Threat Reduction Defense and Military Contacts Program. 
Title XIV—OTHER AUTHORIZATIONS 
Subtitle A—Military Programs 
Sec. 1401. Working capital funds. 
Sec. 1402. National Defense Sealift Fund. 
Sec. 1403. Chemical agents and munitions destruction, defense. 
Sec. 1404. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1405. Defense Inspector General. 
Sec. 1406. Defense Health Program. 
Sec. 1407. Relation to funding table. 
Subtitle B—National Defense Stockpile 
Sec. 1411. Authorized uses of National Defense Stockpile funds. 
Sec. 1412. Extension of previously authorized disposal of cobalt from National Defense Stockpile. 
Sec. 1413. Report on implementation of reconfiguration of the National Defense Stockpile. 
Subtitle C—Armed Forces Retirement Home 
Sec. 1421. Authorization of appropriations for Armed Forces Retirement Home. 
Title XV—Authorization of Additional Appropriations for Overseas Contingency Operations 
Sec. 1501. Purpose. 
Sec. 1502. Army procurement. 
Sec. 1503. Joint Improvised Explosive Device Defeat Fund. 
Sec. 1504. Navy and Marine Corps procurement. 
Sec. 1505. Air Force procurement. 
Sec. 1506. Mine Resistant Ambush Protected Vehicle Fund. 
Sec. 1507. Defense-wide activities procurement. 
Sec. 1508. Research, development, test, and evaluation. 
Sec. 1509. Operation and maintenance. 
Sec. 1510. Limitations on availability of funds in Afghanistan Security Forces Fund. 
Sec. 1511. Limitations on Iraq Security Forces Fund. 
Sec. 1512. Military personnel. 
Sec. 1513. Working capital funds. 
Sec. 1514. Defense Health Program. 
Sec. 1515. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1516. Defense Inspector General. 
Sec. 1517. Relation to funding tables. 
Sec. 1518. Continuation of prohibition on use of United States funds for certain facilities projects in Iraq. 
Sec. 1519. Treatment as additional authorizations. 
Sec. 1520. Special transfer authority. 
Title XVII—Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Project 
Sec. 1701. Demonstration project authority. 
Sec. 1702. Transfer of property. 
Sec. 1703. Transfer of civilian personnel of the Department of Defense. 
Sec. 1704. Joint funding authority. 
Sec. 1705. Eligibility of members of the uniformed services for care and services. 
Sec. 1706. Extension of DOD–VA Health Care Sharing Incentive Fund. 
Title XVIII—Military Commissions 
Sec. 1801. Short title. 
Sec. 1802. Military commissions. 
Sec. 1803. Conforming amendments. 
Sec. 1804. Proceedings under prior statute. 
Sec. 1805. Submittal to Congress of revised rules for military commissions. 
Sec. 1806. Annual reports to Congress on trials by military commission. 
Sec. 1807. Sense of Congress on military commission system. 
Title XIX—Federal employee benefits 
Subtitle A—General provisions 
Sec. 1901. Credit for unused sick leave. 
Sec. 1902. Limited expansion of the class of individuals eligible to receive an actuarially reduced annuity under the Civil Service Retirement System. 
Sec. 1903. Computation of certain annuities based on part-time service. 
Sec. 1904. Authority to deposit refunds under FERS. 
Sec. 1905. Retirement credit for service of certain employees transferred from District of Columbia service to Federal service. 
Subtitle B—Non-Foreign Area Retirement Equity Assurance 
Sec. 1911. Short title. 
Sec. 1912. Extension of locality pay. 
Sec. 1913. Adjustment of special rates. 
Sec. 1914. Transition schedule for locality-based comparability payments. 
Sec. 1915. Savings provision. 
Sec. 1916. Application to other eligible employees. 
Sec. 1917. Election of additional basic pay for annuity computation by employees. 
Sec. 1918. Regulations. 
Sec. 1919. Effective dates. 
Division B—MILITARY CONSTRUCTION AUTHORIZATIONS 
Sec. 2001. Short title. 
Sec. 2002. Expiration of authorizations and amounts required to be specified by law. 
Sec. 2003. Relation to funding tables. 
Sec. 2004. General reduction across division. 
Title XXI—Army 
Sec. 2101. Authorized Army construction and land acquisition projects. 
Sec. 2102. Family housing. 
Sec. 2103. Improvements to military family housing units. 
Sec. 2104. Authorization of appropriations, Army. 
Sec. 2105. Modification of authority to carry out certain fiscal year 2009 project. 
Sec. 2106. Extension of authorizations of certain fiscal year 2006 projects. 
Title XXII—Navy 
Sec. 2201. Authorized Navy construction and land acquisition projects. 
Sec. 2202. Family housing. 
Sec. 2203. Improvements to military family housing units. 
Sec. 2204. Authorization of appropriations, Navy. 
Sec. 2205. Modification and extension of authority to carry out certain fiscal year 2006 project. 
Title XXIII—Air Force 
Sec. 2301. Authorized Air Force construction and land acquisition projects. 
Sec. 2302. Family housing. 
Sec. 2303. Improvements to military family housing units. 
Sec. 2304. Authorization of appropriations, Air Force. 
Sec. 2305. Termination of authority to carry out certain fiscal year 2009 Air Force project. 
Sec. 2306. Extension of authorizations of certain fiscal year 2007 projects. 
Sec. 2307. Extension of authorizations of certain fiscal year 2006 projects. 
Sec. 2308. Conveyance to Indian tribes of certain housing units. 
Title XXIV—Defense Agencies 
Subtitle A—Defense Agency Authorizations 
Sec. 2401. Authorized Defense Agencies construction and land acquisition projects. 
Sec. 2402. Family Housing. 
Sec. 2403. Energy conservation projects. 
Sec. 2404. Authorization of appropriations, Defense Agencies. 
Sec. 2405. Termination or modification of authority to carry out certain fiscal year 2009 projects. 
Sec. 2406. Modification of authority to carry out certain fiscal year 2008 project. 
Sec. 2407. Extension of authorizations of certain fiscal year 2007 project. 
Subtitle B—Chemical Demilitarization Authorizations 
Sec. 2411. Authorization of appropriations, chemical demilitarization construction, defense-wide. 
Title XXV—North Atlantic Treaty Organization Security Investment Program 
Sec. 2501. Authorized NATO construction and land acquisition projects. 
Sec. 2502. Authorization of appropriations, NATO. 
Title XXVI—Guard and Reserve Forces Facilities 
Sec. 2601. Authorized Army National Guard construction and land acquisition projects. 
Sec. 2602. Authorized Army Reserve construction and land acquisition projects. 
Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. 
Sec. 2604. Authorized Air National Guard construction and land acquisition projects. 
Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects. 
Sec. 2606. Authorization of appropriations, National Guard and Reserve. 
Sec. 2607. Extension of authorizations of certain fiscal year 2007 projects. 
Sec. 2608. Extension of authorizations of certain fiscal year 2006 project. 
Title XXVII—Base Closure and Realignment Activities 
Subtitle A—Authorizations 
Sec. 2701. Authorization of appropriations for base closure and realignment activities funded through Department of Defense Base Closure Account 1990. 
Sec. 2702. Authorized base closure and realignment activities funded through Department of Defense Base Closure Account 2005. 
Sec. 2703. Authorization of appropriations for base closure and realignment activities funded through Department of Defense Base Closure Account 2005. 
Subtitle B—Other Matters 
Sec. 2711. Relocation of certain Army Reserve units in Connecticut. 
Sec. 2712. Authority to construct Armed Forces Reserve Center in vicinity of Pease Air National Guard Base, New Hampshire. 
Sec. 2713. Sense of Congress on ensuring joint basing recommendations do not adversely affect operational readiness. 
Sec. 2714. Requirements related to providing world class military medical facilities in the National Capital Region. 
Sec. 2715. Use of economic development conveyances to implement base closure and realignment property recommendations. 
Title XXVIII—Military Construction General Provisions 
Subtitle A—Military Construction Program and Military Family Housing Changes 
Sec. 2801. Modification of unspecified minor construction authorities. 
Sec. 2802. Congressional notification of facility repair projects carried out using operation and maintenance funds. 
Sec. 2803. Modification of authority for scope of work variations. 
Sec. 2804. Modification of conveyance authority at military installations. 
Sec. 2805. Imposition of requirement that acquisition of reserve component facilities be authorized by law. 
Sec. 2806. Authority to use operation and maintenance funds for construction projects inside the United States Central Command area of responsibility. 
Sec. 2807. Expansion of First Sergeants Barracks Initiative. 
Sec. 2808. Reports on privatization initiatives for military unaccompanied housing. 
Sec. 2809. Report on Department of Defense contributions to States for acquisition, construction, expansion, rehabilitation, or conversion of reserve component facilities. 
Subtitle B—Real Property and Facilities Administration 
Sec. 2821. Modification of utility systems conveyance authority. 
Sec. 2822. Report on global defense posture realignment and interagency review. 
Sec. 2823. Property and facilities management of the Armed Forces Retirement Home. 
Sec. 2824. Acceptance of contributions to support cleanup efforts at former Almaden Air Force Station, California. 
Sec. 2825. Selection of military installations to serve as locations of brigade combat teams. 
Sec. 2826. Report on Federal assistance to support communities adversely impacted by expansion of military installations. 
Subtitle C—Provisions Related to Guam Realignment 
Sec. 2831. Role of Department of Defense in management and coordination of Defense activities relating to Guam realignment. 
Sec. 2832. Clarifications regarding use of special purpose entities to assist with Guam realignment. 
Sec. 2833. Workforce issues related to military construction and certain other transactions on Guam. 
Sec. 2834. Composition of workforce for construction projects funded through the Support for United States Relocation to Guam Account. 
Sec. 2835. Interagency Coordination Group of Inspectors General for Guam Realignment. 
Sec. 2836. Compliance with Naval Aviation Safety requirements as condition on acceptance of replacement facility for Marine Corps Air Station, Futenma, Okinawa. 
Sec. 2837. Report and sense of Congress on Marine Corps requirements in Asia-Pacific region. 
Subtitle D—Energy Security 
Sec. 2841. Adoption of unified energy monitoring and utility control system specification for military construction and military family housing activities. 
Sec. 2842. Department of Defense goal regarding use of renewable energy sources to meet facility energy needs. 
Sec. 2843. Department of Defense participation in programs for management of energy demand or reduction of energy usage during peak periods. 
Sec. 2844. Department of Defense use of electric and hybrid motor vehicles. 
Sec. 2845. Study on development of nuclear power plants on military installations. 
Sec. 2846. Comptroller General report on Department of Defense renewable energy initiatives, including solar initiatives, on military installations. 
Subtitle E—Land Conveyances 
Sec. 2851. Land conveyance, Haines Tank Farm, Haines, Alaska. 
Sec. 2852. Release of reversionary interest, Camp Joseph T. Robinson, Arkansas. 
Sec. 2853. Transfer of administrative jurisdiction, Port Chicago Naval Magazine, California. 
Sec. 2854. Land conveyance, Ferndale housing at Centerville Beach Naval Facility to City of Ferndale, California. 
Sec. 2855. Land conveyances, Naval Air Station, Barbers Point, Hawaii. 
Sec. 2856. Land conveyances of certain parcels in the Camp Catlin and Ohana Nui areas, Pearl Harbor, Hawaii. 
Sec. 2857. Modification of land conveyance, former Griffiss Air Force Base, New York. 
Sec. 2858. Land conveyance, Army Reserve Center, Chambersburg, Pennsylvania. 
Sec. 2859. Land conveyance, Ellsworth Air Force Base, South Dakota. 
Sec. 2860. Land conveyance, Lackland Air Force Base, Texas. 
Sec. 2861. Land Conveyance, Naval Air Station Oceana, Virginia. 
Sec. 2862. Completion of land exchange and consolidation, Fort Lewis, Washington. 
Sec. 2863. Land conveyance, F.E. Warren Air Force Base, Cheyenne, Wyoming. 
Subtitle F—Other Matters 
Sec. 2871. Revised authority to establish national monument to honor United States Armed Forces working dog teams. 
Sec. 2872. National D–Day Memorial study. 
Sec. 2873. Conditions on establishment of Cooperative Security Location in Palanquero, Colombia. 
Sec. 2874. Military activities at United States Marine Corps Mountain Warfare Training Center. 
Title XXIX—Overseas Contingency Operations Military Construction Authorizations 
Sec. 2901. Authorized Army construction and land acquisition projects. 
Sec. 2902. Authorized Air Force construction and land acquisition projects. 
Sec. 2903. Construction authorization for facilities for Office of Defense Representative-Pakistan. 
Division C—DEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS 
Title XXXI—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
Subtitle A—National Security Programs Authorizations 
Sec. 3101. National Nuclear Security Administration. 
Sec. 3102. Defense environmental cleanup. 
Sec. 3103. Other defense activities. 
Sec. 3104. Defense nuclear waste disposal. 
Sec. 3105. Energy security and assurance. 
Sec. 3106. Relation to funding tables. 
Subtitle B—Program Authorizations, Restrictions, and Limitations 
Sec. 3111.  Stockpile stewardship program. 
Sec. 3112. Report on stockpile stewardship criteria and assessment of stockpile stewardship program. 
Sec. 3113. Stockpile management program. 
Sec. 3114. Dual validation of annual weapons assessment and certification. 
Sec. 3115. Elimination of nuclear weapons life extension program from exception to requirement to request funds in budget of the President. 
Sec. 3116. Long-term plan for the modernization and refurbishment of the nuclear security complex. 
Sec. 3117. Repeal of prohibition on funding activities associated with international cooperative stockpile stewardship. 
Sec. 3118. Modification of minor construction threshold for plant projects. 
Sec. 3119. Two-year extension of authority for appointment of certain scientific, engineering, and technical personnel. 
Sec. 3120. National Nuclear Security Administration authority for urgent nonproliferation activities. 
Sec. 3121. Repeal of sunset date for consolidation of counterintelligence programs of Department of Energy and National Nuclear Security Administration. 
Subtitle C—Reports 
Sec. 3131. National Academy of Sciences review of national security laboratories. 
Sec. 3132. Plan to ensure capability to monitor, analyze, and evaluate foreign nuclear weapons activities. 
Sec. 3133. Comptroller General study of stockpile stewardship program. 
Sec. 3134. Comptroller General of the United States review of projects carried out by the Office of Environmental Management of the Department of Energy pursuant to the American Recovery and Reinvestment Act of 2009. 
Subtitle D—Other Matters 
Sec. 3141. Ten-year plan for use and funding of certain Department of Energy facilities. 
Sec. 3142. Expansion of authority of Ombudsman of Energy Employees Occupational Illness Compensation Program. 
Sec. 3143. Identification in budget materials of amounts for certain Department of Energy pension obligations. 
Sec. 3144. Sense of Congress on production of molybdenum–99. 
Title XXXII—Defense Nuclear Facilities Safety Board 
Sec. 3201. Authorization. 
Title XXXIV—Naval Petroleum Reserves 
Sec. 3401. Authorization of appropriations. 
Title XXXV—Maritime Administration 
Sec. 3501. Authorization of appropriations for fiscal year 2010. 
Sec. 3502. Unused leave balances. 
Sec. 3503. Temporary program authorizing contracts with adjunct professors at the United States Merchant Marine Academy. 
Sec. 3504. Maritime loan guarantee program. 
Sec. 3505. Defense measures against unauthorized seizures of Maritime Security Fleet vessels. 
Sec. 3506. Report on restrictions on United States-flagged commercial vessel security. 
Sec. 3507. Technical corrections to State maritime academies student incentive program. 
Sec. 3508. Cooperative agreements, administrative expenses, and contracting authority. 
Sec. 3509. Use of funding for DOT maritime heritage property. 
Sec. 3510. Use of midshipman fees. 
Sec. 3511. Construction of vessels in the United States policy. 
Sec. 3512. Port infrastructure development program. 
Sec. 3513. Reefs for marine life conservation program. 
Sec. 3514. United States Merchant Marine Academy graduate program receipt, disbursement, and accounting for nonappropriated funds. 
Sec. 3515. America’s short sea transportation grants for the development of marine highways. 
Sec. 3516. Expansion of the Marine View system. 
Division D—Funding Tables 
Sec. 4001. Authorization of amounts in funding tables. 
TITLE XLI—Procurement 
Sec. 4101. Procurement. 
Sec. 4102. Procurement for overseas contingency operations. 
TITLE XLII—Research, Development, Test, and Evaluation 
Sec. 4201. Research, development, test, and evaluation. 
Sec. 4202. Research, development, test, and evaluation for overseas contingency operations. 
TITLE XLIII—Operation and Maintenance 
Sec. 4301. Operation and maintenance. 
Sec. 4302. Operation and maintenance for overseas contingency operations. 
TITLE XLIV—Other Authorizations 
Sec. 4401. Other authorizations. 
Sec. 4402. Other authorizations for overseas contingency operations. 
TITLE XLV—Military Construction Authorizations 
Sec. 4501. Military construction. 
Sec. 4502. 2005 base realignment and closure round FY 2010 project listing. 
Sec. 4503. Military construction for overseas contingency operations. 
TITLE XLVI—Department of Energy National Security Programs 
Sec. 4601. Department of Energy national security programs. 
Division E—Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act 
Sec. 4701. Short title. 
Sec. 4702. Findings. 
Sec. 4703. Definitions. 
Sec. 4704. Support for criminal investigations and prosecutions by State, local, and tribal law enforcement officials. 
Sec. 4705. Grant program. 
Sec. 4706. Authorization for additional personnel to assist State, local, and tribal law enforcement. 
Sec. 4707. Prohibition of certain hate crime acts. 
Sec. 4708. Statistics. 
Sec. 4709. Severability. 
Sec. 4710. Rule of construction. 
Sec. 4711. Guidelines for hate-crimes offenses. 
Sec. 4712. Attacks on United States servicemen. 
Sec. 4713. Report on mandatory minimum sentencing provisions. 
3.Congressional defense committeesFor purposes of this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. 
ADEPARTMENT OF DEFENSE AUTHORIZATIONS 
IProcurement 
 
Subtitle A—Authorization of Appropriations 
Sec. 101. Army. 
Sec. 102. Navy and Marine Corps. 
Sec. 103. Air Force. 
Sec. 104. Defense-wide activities. 
Sec. 105. National Guard and Reserve equipment. 
Sec. 106. Mine Resistant Ambush Protected Vehicle Fund. 
Sec. 107. Relation to funding table. 
Subtitle B—Army Programs 
Sec. 111. Procurement of Future Combat Systems spin out early-infantry brigade combat team equipment. 
Subtitle C—Navy Programs 
Sec. 121. Littoral Combat Ship program. 
Sec. 122. Treatment of Littoral Combat Ship program as a major defense acquisition program. 
Sec. 123. Report on strategic plan for homeporting the Littoral Combat Ship. 
Sec. 124. Advance procurement funding. 
Sec. 125. Procurement programs for future naval surface combatants. 
Sec. 126. Ford-class aircraft carrier report. 
Sec. 127. Report on a service life extension program for Oliver Hazard Perry class frigates. 
Sec. 128. Conditional multiyear procurement authority for F/A–18E, F/A–18F, or EA–18G aircraft. 
Subtitle D—Air Force Programs 
Sec. 131. Report on the procurement of 4.5 generation fighter aircraft. 
Sec. 132. Revised availability of certain funds available for the F–22A fighter aircraft. 
Sec. 133. Preservation and storage of unique tooling for F–22 fighter aircraft. 
Sec. 134. AC–130 gunships. 
Sec. 135. Report on E–8C Joint Surveillance and Target Attack Radar System re-engining. 
Sec. 136. Repeal of requirement to maintain certain retired C–130E aircraft. 
Sec. 137. Limitation on retirement of C–5 aircraft. 
Sec. 138. Reports on strategic airlift aircraft. 
Sec. 139. Strategic airlift force structure. 
Subtitle E—Joint and Multiservice Matters 
Sec. 141. Body armor procurement. 
Sec. 142. Unmanned cargo-carrying-capable aerial vehicles. 
Sec. 143. Modification of nature of data link for use by tactical unmanned aerial vehicles. 
AAuthorization of Appropriations 
101.ArmyFunds are hereby authorized to be appropriated for fiscal year 2010 for procurement for the Army as follows: 
(1)For aircraft, $5,110,352,000. 
(2)For missiles, $1,368,109,000. 
(3)For weapons and tracked combat vehicles, $2,439,052,000. 
(4)For ammunition, $2,058,895,000. 
(5)For other procurement, $9,450,863,000. 
102.Navy and Marine Corps 
(a)NavyFunds are hereby authorized to be appropriated for fiscal year 2010 for procurement for the Navy as follows: 
(1)For aircraft, $18,842,112,000. 
(2)For weapons, including missiles and torpedoes, $3,446,019,000. 
(3)For shipbuilding and conversion, $13,776,867,000. 
(4)For other procurement, $5,610,581,000. 
(b)Marine CorpsFunds are hereby authorized to be appropriated for fiscal year 2010 for procurement for the Marine Corps in the amount of $1,603,738,000. 
(c)Navy and Marine Corps AmmunitionFunds are hereby authorized to be appropriated for fiscal year 2010 for procurement of ammunition for the Navy and the Marine Corps in the amount of $814,015,000. 
103.Air ForceFunds are hereby authorized to be appropriated for fiscal year 2010 for procurement for the Air Force as follows: 
(1)For aircraft, $11,224,371,000. 
(2)For ammunition, $822,462,000. 
(3)For missiles, $6,037,459,000. 
(4)For other procurement, $17,133,668,000. 
104.Defense-wide activitiesFunds are hereby authorized to be appropriated for fiscal year 2010 for Defense-wide procurement in the amount of $4,090,816,000. 
105.National Guard and Reserve equipmentFunds are hereby authorized to be appropriated for fiscal year 2010 for the procurement of aircraft, missiles, wheeled and tracked combat vehicles, tactical wheeled vehicles, ammunition, other weapons, and other procurement for the reserve components of the Armed Forces in the amount of $600,000,000. 
106.Mine Resistant Ambush Protected Vehicle FundFunds are hereby authorized to be appropriated for fiscal year 2010 for the Mine Resistant Ambush Protected Vehicle Fund in the amount of $600,000,000. 
107.Relation to funding tableThe amounts authorized to be appropriated by sections 101, 102, 103, 104, 105, and 106 shall be available, in accordance with the requirements of section 4001, for projects, programs, and activities, and in the amounts, specified in the funding table in section 4101. 
BArmy Programs 
111.Procurement of Future Combat Systems spin out early-infantry brigade combat team equipment 
(a)Limitation on low-rate initial production quantitiesNotwithstanding section 2400 of title 10, United States Code, and except as provided in subsection (b), the Secretary of Defense may not procure more than one Future Combat Systems spin out early-infantry brigade combat team equipment set (in this section referred to as a brigade set) for low-rate initial production. 
(b)WaiverThe Under Secretary of Defense for Acquisition, Technology, and Logistics may waive the limitation in subsection (a) if— 
(1)the Under Secretary submits to Congress written certification that— 
(A)the Future Combat Systems spin out early-infantry brigade combat team program (in this section referred to as the program) requires low-rate initial production in excess of 10 percent of the total number of articles to be produced;  
(B)the Director of Defense Research and Engineering has completed a technology readiness assessment of the program;  
(C)the Director of Cost Assessment and Program Evaluation has completed an independent cost estimate of the program;  
(D)the Under Secretary has approved an acquisition strategy and acquisition program baseline for the program; and  
(E)all of the systems constituting the brigade set have been tested in their intended production configuration; and 
(2)a period of 30 days has elapsed after the date on which the certification under paragraph (1) is received. 
(c)Exception for meeting operational need statement requirementsThe limitation on low-rate initial production in subsection (a) does not apply to the procurement of individual components of a brigade set if the procurement of such components is specifically intended to address an operational need statement requirement (as described in Army Regulation 71–9 or a successor regulation). 
CNavy Programs 
121.Littoral Combat Ship program 
(a)Contract authority 
(1)In generalThe Secretary of the Navy may procure up to ten Littoral Combat Ships and 15 Littoral Combat Ship ship control and weapon systems by entering into a contract using competitive procedures. Such procurement may also include— 
(A)materiel and equipment in economic order quantities when cost savings are achievable; and 
(B)cost reduction initiatives. 
(2)LiabilityA contract entered into under paragraph (1) shall provide that any obligation of the United States to make a payment under the contract is subject to the availability of appropriations for that purpose, and that total liability to the Government for termination of any contract entered into shall be limited to the total amount of funding obligated at time of termination. 
(b)Technical data package 
(1)RequirementAs part of the solicitation for proposals for a procurement authorized by subsection (a), the Secretary shall require that an offeror submit a proposal that provides for conveying a complete technical data package as part of a proposal for a Littoral Combat Ship. 
(2)Rights of the United StatesThe Secretary shall ensure that the Government’s rights in technical data for a Littoral Combat Ship are sufficient to permit the Government to— 
(A)conduct a competition for a second shipyard, as soon as practicable; and 
(B)transition the Littoral Combat Ship combat systems to Government-furnished equipment to achieve open architecture and foster competition to modernize future systems. 
(c)Limitation of costs 
(1)LimitationExcept as provided in subsection (d), and excluding amounts described in paragraph (2), beginning in fiscal year 2011, the total amount obligated or expended for the procurement of a Littoral Combat Ship awarded to a contractor selected as part of a procurement authorized by subsection (a) may not exceed $480,000,000 per vessel. 
(2)ExclusionThe amounts described in this paragraph are amounts associated with the following: 
(A)Elements designated by the Secretary of the Navy as a mission package. 
(B)Plans. 
(C)Technical data packages. 
(D)Class design services. 
(E)Post-delivery, outfitting, and program support costs. 
(d)Waiver and adjustment of limitation amount 
(1)WaiverThe Secretary of the Navy may waive the limitation in subsection (c)(1) with respect to a vessel if— 
(A)the Secretary provides supporting data and certifies in writing to the congressional defense committees that— 
(i)the total amount obligated or expended for procurement of the vessel– 
(I)is in the best interest of the United States; and 
(II)is affordable, within the context of the annual naval vessel construction plan required by section 231 of title 10, United States Code; and 
(ii)the total amount obligated or expended for procurement of at least one other vessel authorized by subsection (a) has been or is expected to be less than $480,000,000; and 
(B)a period of not less than 30 days has expired following the date on which such certification and data are submitted to the congressional defense committees. 
(2)AdjustmentThe Secretary of the Navy may adjust the amount set forth in subsection (c)(1) for Littoral Combat Ship vessels referred to in that subsection by the following: 
(A)The amounts of increases or decreases in costs attributable to economic inflation after September 30, 2009. 
(B)The amounts of increases or decreases in costs attributable to compliance with changes in Federal, State, or local laws enacted after September 30, 2009. 
(C)The amounts of increases or decreases in costs of the vessel that are attributable to insertion of new technology into that vessel, as compared to the technology built into the first or second vessels of the Littoral Combat Ship class of vessels, if the Secretary determines, and certifies to the congressional defense committees, that insertion of the new technology— 
(i)is expected to decrease the life-cycle cost of the vessel; or 
(ii)is required to meet an emerging threat that poses grave harm to national security. 
(D)The amounts of increases or decreases in costs required to correct deficiencies that may affect the safety of the vessel and personnel or otherwise preclude the vessel from safe operations and crew certifications. 
(e)Annual ReportsAt the same time that the budget is submitted under section 1105(a) of title 31, United States Code, for each fiscal year, the Secretary of the Navy shall submit to the congressional defense committees a report on Littoral Combat Ship vessels. Each such report shall include the following: 
(1)The current (as of the date of the report) and projected total basic construction costs, Government-furnished equipment costs, and other program costs associated with each of the Littoral Combat Ships under construction. 
(2)Written notice of any adjustment in the amount set forth in subsection (c)(1) made during the preceding fiscal year that the Secretary adjusted under the authority provided in subsection (d)(2). 
(3)A summary of investment made by the Government for cost-reduction initiatives and the projected savings or cost avoidance based on those investments. 
(4)A summary of investment made by the construction yard to improve efficiency and optimization of construction along with the projected savings or cost avoidance based on those investments. 
(5)Information, current as of the date of the report, regarding— 
(A)the content of any element of the Littoral Combat Ship class of vessels that is designated as a mission package; 
(B)the estimated cost of any such element; and 
(C)the total number of such elements anticipated. 
(f)DefinitionsIn this section: 
(1)The term mission package means the interchangeable systems that deploy with a Littoral Combat Ship vessel. 
(2)The term technical data package means a compilation of detailed engineering plans and specifications for construction of the vessels. 
(3)The term total amount obligated or expended for procurement, with respect to a Littoral Combat Ship, means the sum of the costs of basic construction and Government-furnished equipment for the ship. 
(g)Conforming repealSection 124 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3157), as amended by section 125 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 29) and section 122 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4376), is repealed.  
122.Treatment of Littoral Combat Ship program as a major defense acquisition programEffective as of the date of the enactment of this Act, the program for the Littoral Combat Ship shall be treated as a major defense acquisition program for purposes of chapter 144 of title 10, United States Code. 
123.Report on strategic plan for homeporting the Littoral Combat Ship 
(a)Report requiredAt the same time that the budget is submitted under section 1105(a) of title 31, United States Code, for fiscal year 2011, the Secretary of the Navy shall submit to the congressional defense committees a report setting forth the strategic plan of the Navy for homeporting the Littoral Combat Ship on the east coast and west coast of the United States. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)An analysis of how the homeporting plan would support the requirements of the commanders of the combatant commands, by geographic area of responsibility, for the capabilities delivered by Littoral Combat Ships, including the notional transit times to the various geographic areas of responsibility. 
(2)An assessment of the effect that each type of Littoral Combat Ship would have on each port in which such ship could be homeported, including an identification of the infrastructure required to support each such ship with respect to— 
(A)the availability of pier space with supporting ship services infrastructure, taking into account the largest fleet size envisioned by the long–term plan for the construction of naval vessels submitted for fiscal year 2011; 
(B)the logistical and maintenance support services required in any port chosen for the Littoral Combat Ships; and 
(C)any investment in naval station infrastructure required for homeporting Littoral Combat Ships (including a plan for such investment). 
(3)With respect to the projected force structure size of the Navy in fiscal year 2020, a graphical depiction of the total planned ships berthing in the pier areas of any naval facility chosen to homeport Littoral Combat Ships, including the identification of the ships berthing plan for the maximum number of ships expected in-port at any one time. 
124.Advance procurement funding 
(a)Advance procurementWith respect to a naval vessel for which amounts are authorized to be appropriated or otherwise made available for fiscal year 2010 or any fiscal year thereafter for advance procurement in shipbuilding and conversion, Navy, the Secretary of the Navy may enter into a contract, in advance of a contract for construction of any vessel, for any of the following: 
(1)Components, parts, or materiel. 
(2)Production planning and other related support services that reduce the overall procurement lead time of such vessel. 
(b)Aircraft Carrier Designated CVN–79With respect to components of the aircraft carrier designated CVN–79 for which amounts are authorized to be appropriated or otherwise made available for fiscal year 2010 or any fiscal year thereafter for advance procurement in shipbuilding and conversion, Navy, the Secretary of the Navy may enter into a contract for the advance construction of such components if the Secretary determines that cost savings, construction efficiencies, or workforce stability may be achieved for such aircraft carrier through the use of such contract. 
(c)Condition of out-year contract paymentsA contract entered into under subsection (b) shall provide that any obligation of the United States to make a payment under such contract for any fiscal year after fiscal year 2010 is subject to the availability of appropriations for that purpose for such fiscal year. 
125.Procurement programs for future naval surface combatants 
(a)Limitation on availability of funds pending reports about surface combatant shipbuilding programsThe Secretary of the Navy may not obligate or expend funds for the construction of, or advanced procurement of materials for, a surface combatant to be constructed after fiscal year 2011 until the Secretary has submitted to Congress each of the following: 
(1)An acquisition strategy for such surface combatants that has been approved by the Under Secretary of Defense for Acquisition, Technology, and Logistics. 
(2)Certification that the Joint Requirements Oversight Council— 
(A)has been briefed on the acquisition strategy to procure such surface combatants; and 
(B)has concurred that such strategy is the best preferred approach to deliver required capabilities to address future threats, as reflected in the latest assessment by the defense intelligence community.  
(3)A verification by, and conclusions of, an independent review panel that, in evaluating the program or programs concerned, the Secretary of the Navy considered each of the following: 
(A)Modeling and simulation, including war gaming conclusions regarding combat effectiveness for the selected ship platforms as compared to other reasonable alternative approaches. 
(B)Assessments of platform operational availability. 
(C)Life cycle costs, including vessel manning levels, to accomplish missions. 
(D)The differences in cost and schedule arising from the need to accommodate new sensors and weapons in surface combatants to be constructed after fiscal year 2011 to counter the future threats referred to in paragraph (2), when compared with the cost and schedule arising from the need to accommodate sensors and weapons on surface combatants as contemplated by the 2009 shipbuilding plan for the vessels concerned. 
(4)The conclusions of a joint review by the Secretary of the Navy and the Director of the Missile Defense Agency setting forth additional requirements for investment in Aegis ballistic missile defense beyond the number of DDG–51 and CG–47 vessels planned to be equipped for this mission area in the budget of the President for fiscal year 2010 (as submitted to Congress pursuant to section 1105 of title 31, United States Code). 
(b)Future surface combatant acquisition strategyNot later than the date upon which the President submits to Congress the budget for fiscal year 2012 (as so submitted), the Secretary of the Navy shall submit to the congressional defense committees an update to the open architecture report to Congress that reflects the Navy’s combat systems acquisition plans for the surface combatants to be procured in fiscal year 2012 and fiscal years thereafter. 
(c)Naval surface fire supportNot later than 120 days after the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees an update to the March 2006 Report to Congress on Naval Surface Fire Support. The update shall identify how the Department of Defense intends to address any shortfalls between required naval surface fire support capability and the plan of the Navy to provide that capability. The update shall include addenda by the Chief of Naval Operations and Commandant of the Marine Corps, as was the case in the 2006 report.  
(d)Technology roadmap for future surface combatants and fleet modernization 
(1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of the Navy shall develop a plan to incorporate into surface combatants constructed after 2011, and into fleet modernization programs, the technologies developed for the DDG–1000 destroyer and the DDG–51 and CG–47 Aegis ships, including technologies and systems designed to achieve significant manpower savings. 
(2)Scope of planThe plan required by paragraph (1) shall include sufficient detail for systems and subsystems to ensure that the plan— 
(A)avoids redundant development for common functions; 
(B)reflects implementation of Navy plans for achieving an open architecture for all naval surface combat systems; and 
(C)fosters competition. 
(e)DefinitionsIn this section: 
(1)The term 2009 shipbuilding plan means the 30-year shipbuilding plan submitted to Congress pursuant to section 231, title 10, United States Code, together with the budget of the President for fiscal year 2009 (as submitted to Congress pursuant to section 1105 of title 31, United States Code). 
(2)The term surface combatant means a cruiser, a destroyer, or any naval vessel, excluding Littoral Combat Ships, under a program currently designated as a future surface combatant program. 
126.Ford-class aircraft carrier reportNot later than February 1, 2010, the Secretary of the Navy shall submit to the congressional defense committees a report on the effects of using a five-year interval for the construction of Ford-class aircraft carriers. The report shall include, at a minimum, an assessment of the effects of such five-year interval on the following: 
(1)With respect to the supplier base— 
(A)the viability of the base, including suppliers exiting the market or other potential reductions in competition; and 
(B)cost increases to the Ford-class aircraft carrier program. 
(2)Training of individuals in trades related to ship construction. 
(3)Loss of expertise associated with ship construction. 
(4)The costs of— 
(A)any additional technical support or production planning associated with the start of construction; 
(B)material and labor; 
(C)overhead; and 
(D)other ship construction programs, including the costs of existing and future contracts. 
127.Report on a service life extension program for Oliver Hazard Perry class frigatesNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a report setting forth the following: 
(1)A detailed analysis of a service life extension program for the Oliver Hazard Perry class frigates, including— 
(A)the cost of the program; 
(B)a notional schedule for the program; and 
(C)the shipyards available to carry out the work under the program. 
(2)The strategic plan of the Navy for— 
(A)the manner in which the Littoral Combat Ship will fulfill the roles and missions currently performed by the Oliver Hazard Perry class frigates as such frigates are decommissioned; and 
(B)the year-by-year planned commissioning of Littoral Combat Ships and planned decommissioning of Oliver Hazard Perry class frigates through the projected service life of the Oliver Hazard Perry class frigates. 
(3)An analysis of the necessary procurement rates of Littoral Combat Ships if the extension of the service life of the Oliver Hazard Perry class frigates alleviates capability gaps caused by a delay in the procurement rates of Littoral Combat Ships. 
(4)A description of the manner in which the Navy has met the requirements of the United States Southern Command over time, including the assets and vessels the Navy has deployed for military-to-military engagements, UNITAS exercises, and counterdrug operations in support of the Commander of the United States Southern Command during the five-year period ending on the date of the report. 
128.Conditional multiyear procurement authority for F/A–18E, F/A–18F, or EA–18G aircraft 
(a)Authority for multiyear procurement 
(1)In generalSubject to section 2306b of title 10, United States Code, the Secretary of the Navy may enter into a multiyear contract for the procurement of F/A–18E, F/A–18F, or EA–18G aircraft.  
(2)Submission of written certification by Secretary of DefenseFor purposes of paragraph (1), the term March 1 of the year in which the Secretary requests legislative authority to enter into such contract in section 2306b(i)(1) of such title shall be deemed to be a reference to March 1, 2010.  
(b)Contract requirementA multiyear contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract is subject to the availability of appropriations for that purpose. 
(c)Report of findingsIn addition to any reports or certifications required by section 2306b of title 10, United States Code, not later than March 1, 2010, the Secretary of Defense shall submit to the congressional defense committees a report on how the findings and conclusions of the quadrennial defense review under section 118 of such title and the 30-year aviation plan under section 231a of such title have informed the acquisition strategy of the Secretary with regard to the F/A–18E, F/A–18F, and EA–18G aircraft programs of record. 
(d)Sunset 
(1)Termination dateExcept as provided in paragraph (2), the authority to enter into a multiyear contract under subsection (a) shall terminate on May 1, 2010. 
(2)ExtensionThe Secretary of the Navy may enter into a multiyear contract under subsection (a) until September 30, 2010, if the Secretary notifies the congressional defense committees in writing— 
(A)that the administrative processes or other contracting activities necessary for executing this authority cannot be completed before May 1, 2010; and 
(B)of the date, on or before September 30, 2010, on which the Secretary plans to enter into such multiyear contract. 
DAir Force Programs 
131.Report on the procurement of 4.5 generation fighter aircraft 
(a)In GeneralNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the procurement of 4.5 generation fighter aircraft. The report shall include the following: 
(1)The number of 4.5 generation fighter aircraft needed to be procured during fiscal years 2011 through 2025 to fulfill the requirement of the Air Force to maintain not less than 2,200 tactical fighter aircraft. 
(2)The estimated procurement costs for those aircraft if procured through annual procurement contracts. 
(3)The estimated procurement costs for those aircraft if procured through multiyear procurement contracts. 
(4)The estimated savings that could be derived from the procurement of those aircraft through a multiyear procurement contract, and whether the Secretary determines the amount of those savings to be substantial. 
(5)A discussion comparing the costs and benefits of obtaining those aircraft through annual procurement contracts with the costs and benefits of obtaining those aircraft through a multiyear procurement contract. 
(6)A discussion regarding the availability and feasibility of procuring F–35 aircraft to proportionally and concurrently recapitalize the Air National Guard during fiscal years 2015 through fiscal year 2025. 
(b)4.5 generation fighter aircraft definedIn this section, the term 4.5 generation fighter aircraft means current fighter aircraft, including the F–15, F–16, and F–18, that— 
(1)have advanced capabilities, including— 
(A)AESA radar; 
(B)high capacity data-link; and 
(C)enhanced avionics; and 
(2)have the ability to deploy current and reasonably foreseeable advanced armaments. 
132.Revised availability of certain funds available for the F–22A fighter aircraft 
(a)Repeal of authority on availability of fiscal year 2009 fundsSection 134 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4378) is repealed. 
(b)Availability of advance procurement funds for other F–22A aircraft modernization prioritiesSubject to the provisions of appropriations Acts and applicable requirements relating to the transfer of funds, the Secretary of the Air Force may transfer amounts authorized to be appropriated for fiscal year 2009 by section 103(1) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4373) for aircraft procurement for the Air Force and available for advance procurement for the F–22A fighter aircraft within that subaccount or to other subaccounts for aircraft procurement for the Air Force for purposes of providing funds for other modernization priorities with respect to the F–22A fighter aircraft. 
133.Preservation and storage of unique tooling for F–22 fighter aircraft 
(a)PlanThe Secretary of the Air Force shall develop a plan for the preservation and storage of unique tooling related to the production of hardware and end items for F–22 fighter aircraft. The plan shall— 
(1)ensure that the Secretary preserves and stores required tooling in a manner that— 
(A)allows the production of such hardware and end items to be restarted after a period of idleness; and 
(B)provides for the long-term sustainment and repair of such hardware and end items; 
(2)with respect to the supplier base of such hardware and end items, identify the costs of restarting production; and 
(3)identify any contract modifications, additional facilities, or funding that the Secretary determines necessary to carry out the plan. 
(b)Restriction on the use of fundsNone of the amounts authorized to be appropriated by this Act or otherwise made available for fiscal year 2010 for aircraft procurement, Air Force, for F–22 fighter aircraft may be obligated or expended for activities related to disposing of F–22 production tooling until a period of 45 days has elapsed after the date on which the Secretary submits to Congress a report describing the plan required by subsection (a). 
134.AC–130 gunships 
(a)Report on reduction in service life in connection with accelerated deploymentNot later than 90 days after the date of the enactment of this Act, the Secretary of the Air Force, in consultation with the Commander of the United States Special Operations Command, shall submit to the congressional defense committees an assessment of the reduction in the service life of AC–130 gunships of the Air Force as a result of the accelerated deployments of such gunships that are anticipated during the seven- to ten-year period beginning with the date of the enactment of this Act, assuming that operating tempo continues at a rate per year that is similar to the average rate per year of the five years preceding the date of the report. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)An estimate by series of the maintenance costs for the AC–130 gunships during the period described in subsection (a), including any major airframe and engine overhauls of such aircraft anticipated during that period. 
(2)A description by series of the age, serviceability, and capabilities of the armament systems of the AC–130 gunships. 
(3)An estimate by series of the costs of modernizing the armament systems of the AC–130 gunships to achieve any necessary capability improvements. 
(4)A description by series of the age and capabilities of the electronic warfare systems of the AC–130 gunships, and an estimate of the cost of upgrading such systems during that period to achieve any necessary capability improvements. 
(5)A description by series of the age of the avionics systems of the AC–130 gunships and an estimate of the cost of upgrading such systems during that period to achieve any necessary capability improvements. 
(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
(d)Analysis of alternativesThe Secretary of the Air Force, in consultation with the Commander of the United States Special Operations Command, shall conduct an analysis of alternatives for any gunship modernization requirements identified by the 2009 quadrennial defense review under section 118 of title 10, United States Code. The results of the analysis of alternatives shall be provided to the congressional defense committees not later than 18 months after the completion of the 2009 quadrennial defense review. 
135.Report on E–8C Joint Surveillance and Target Attack Radar System re-engining 
(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report on replacing the engines of E-8C Joint Surveillance and Target Attack Radar System aircraft (in this section referred to as Joint STARS aircraft). The report shall include the following: 
(1)An assessment of funding alternatives and options for accelerating funding for the fielding of Joint STARS aircraft with replaced engines. 
(2)An analysis of the tradeoffs involved in the decision to replace the engines of Joint STARS aircraft or not to replace those engines, including the potential cost savings from replacing those engines and the operational impacts of not replacing those engines. 
(3)An identification of the optimum path forward for replacing the engines of Joint STARS aircraft and modernizing the Joint STARS fleet. 
(b)Limitation on certain actionsThe Secretary of the Air Force may not take any action that would adversely impact the pace of the execution of the program to replace the engines of Joint STARS aircraft before submitting the report required by subsection (a). 
136.Repeal of requirement to maintain certain retired C–130E aircraftSection 134 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 31) is amended— 
(1)by striking subsection (c); 
(2)by redesignating subsection (d) as subsection (c); and 
(3)in subsection (b), by striking subsection (d) and inserting subsection (c). 
137.Limitation on retirement of C–5 aircraft 
(a)LimitationThe Secretary of the Air Force may not proceed with a decision to retire C–5A aircraft from the active inventory of the Air Force in any number that would reduce the total number of such aircraft in the active inventory below 111 until— 
(1)the Air Force has modified a C–5A aircraft to the configuration referred to as the Reliability Enhancement and Reengining Program (RERP) configuration, as planned under the C–5 System Development and Demonstration program as of May 1, 2003; and 
(2)the Director of Operational Test and Evaluation of the Department of Defense— 
(A)conducts an operational evaluation of that aircraft, as so modified; and 
(B)provides to the Secretary of Defense and the congressional defense committees an operational assessment. 
(b)Operational evaluationAn operational evaluation for purposes of paragraph (2)(A) of subsection (a) is an evaluation, conducted during operational testing and evaluation of the aircraft, as so modified, of the performance of the aircraft with respect to reliability, maintainability, and availability and with respect to critical operational issues. 
(c)Operational assessmentAn operational assessment for purposes of paragraph (2)(B) of subsection (a) is an operational assessment of the program to modify C–5A aircraft to the configuration referred to in subsection (a)(1) regarding both overall suitability and deficiencies of the program to improve performance of the C–5A aircraft relative to requirements and specifications for reliability, maintainability, and availability of that aircraft as in effect on May 1, 2003. 
(d)Additional limitations on retirement of aircraftThe Secretary of the Air Force may not retire C–5 aircraft from the active inventory as of the date of the enactment of this Act until the later of the following: 
(1)The date that is 90 days after the date on which the Director of Operational Test and Evaluation submits the report referred to in subsection (a)(2)(B). 
(2)The date that is 90 days after the date on which the Secretary submits the report required under subsection (e). 
(3)The date that is 30 days after the date on which the Secretary certifies to the congressional defense committees that— 
(A)the retirement of such aircraft will not increase the operational risk of meeting the National Defense Strategy; and 
(B)the retirement of such aircraft will not reduce the total strategic airlift force structure below 316 strategic airlift aircraft. 
(e)Report on retirement of aircraftThe Secretary of the Air Force shall submit to the congressional defense committees a report setting forth the following: 
(1)The rationale for the retirement of existing C–5 aircraft and a cost-benefit analysis of alternative strategic airlift force structures, including the force structure that would result from the retirement of such aircraft. 
(2)An updated assessment to the assessment of the Under Secretary for Acquisition, Technology, and Logistics certified on February 14, 2008, concerning the costs and benefits of applying the Reliability Enhancement and Re-engining Program (RERP) modification to the entire the C–5A aircraft fleet. 
(3)An assessment of the implications for the Air Force, the Air National Guard, and the Air Force Reserve of operating a mix of C–5A aircraft and C–5M aircraft. 
(4)An assessment of the costs and benefits of increasing the number of C–5 aircraft in Back-up Aircraft Inventory (BAI) status as a hedge against future requirements of such aircraft. 
(5)An assessment of the costs, benefits, and implications of transferring C–5 aircraft to United States flag carriers operating in the Civil Reserve Air Fleet (CRAF) program or to coalition partners in lieu of the retirement of such aircraft. 
(6)Such other matters relating to the retirement of C–5 aircraft as the Secretary considers appropriate. 
138.Reports on strategic airlift aircraftAt least 90 days before the date on which a C–5 aircraft is retired, the Secretary of the Air Force, in consultation with the Director of the Air National Guard, shall submit to the congressional defense committees a report on the proposed force structure and basing of strategic airlift aircraft (as defined in section 8062(g)(2) of title 10, United States Code). Each report shall include the following: 
(1)A list of each aircraft in the inventory of strategic airlift aircraft, including for each such aircraft— 
(A)the type; 
(B)the variant; and 
(C)the military installation where such aircraft is based. 
(2)A list of each strategic airlift aircraft proposed for retirement, including for each such aircraft— 
(A)the type; 
(B)the variant; and 
(C)the military installation where such aircraft is based. 
(3)A list of each unit affected by a proposed retirement listed under paragraph (2) and how such unit is affected. 
(4)For each military installation listed under paragraph (2)(C), changes, if any, to the mission of the installation as a result of a proposed retirement. 
(5)Any anticipated reductions in manpower as a result of a proposed retirement listed under paragraph (2). 
139.Strategic airlift force structureSubsection (g)(1) of section 8062 of title 10, United States Code, is amended— 
(1)by striking 2008 and inserting 2009; and 
(2)by striking 299 and inserting 316. 
EJoint and Multiservice Matters 
141.Body armor procurement 
(a)ProcurementThe Secretary of Defense shall ensure that body armor is procured using funds authorized to be appropriated by this title. 
(b)Procurement line itemIn the budget materials submitted to the President by the Secretary of Defense in connection with the submission to Congress, pursuant to section 1105 of title 31, United States Code, of the budget for fiscal year 2011, and each subsequent fiscal year, the Secretary shall ensure that within each military department procurement account, a separate, dedicated procurement line item is designated for body armor. 
142.Unmanned cargo-carrying-capable aerial vehiclesNone of the amounts authorized to be appropriated for procurement may be obligated or expended for an unmanned cargo-carrying-capable aerial vehicle until a period of 15 days has elapsed after the date on which the Vice Chairman of the Joint Chiefs of Staff and the Under Secretary of Defense for Acquisition, Technology, and Logistics certify to the congressional defense committees that the Joint Requirements Oversight Council has approved a joint and common requirement for an unmanned cargo-carrying-capable aerial vehicle type. 
143.Modification of nature of data link for use by tactical unmanned aerial vehiclesSection 141(a)(1) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3164) is amended by striking , until such time as the Tactical Common Data Link standard is replaced by an updated standard for use by those vehicles and inserting or a data link that uses waveform capable of transmitting and receiving Internet Protocol communications. 
IIRESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
 
Subtitle A—Authorization of Appropriations 
Sec. 201. Authorization of appropriations. 
Sec. 202. Relation to funding table. 
Subtitle B—Program Requirements, Restrictions, and Limitations 
Sec. 211. Extension and enhancement of Global Research Watch Program. 
Sec. 212. Permanent authority for the Joint Defense Manufacturing Technology Panel. 
Sec. 213. Elimination of report requirements regarding Defense Science and Technology Program. 
Sec. 214. Authorization for the Secretary of the Navy to purchase infrastructure and Government purpose rights license associated with the Navy-Marine Corps intranet. 
Sec. 215. Limitation on expenditure of funds for Joint Multi-Mission Submersible program. 
Sec. 216. Separate program elements required for research and development of individual body armor and associated components. 
Sec. 217. Separate procurement and research, development, test, and evaluation line items and program elements for the F-35B and F-35C joint strike fighter aircraft. 
Sec. 218. Restriction on obligation of funds for Army tactical ground network program pending receipt of report. 
Sec. 219. Programs for ground combat vehicle and self-propelled howitzer capabilities for the Army. 
Sec. 220. Guidance on budget justification materials describing funding requested for operation, sustainment, modernization, and personnel of major ranges and test facilities. 
Sec. 221. Assessment of technological maturity and integration risk of Army modernization programs. 
Sec. 222. Assessment of activities for technology modernization of the combat vehicle and armored tactical wheeled vehicle fleets. 
Subtitle C—Missile Defense Programs 
Sec. 231. Sense of Congress on ballistic missile defense. 
Sec. 232. Assessment and plan for the Ground-based Midcourse Defense element of the Ballistic Missile Defense System. 
Sec. 233. Continued production of Ground-based Interceptor missile and operation of Missile Field 1 at Fort Greely, Alaska. 
Sec. 234. Limitation on availability of funds for acquisition or deployment of missile defenses in Europe. 
Sec. 235. Authorization of funds for development and deployment of alternative missile defense systems in Europe. 
Sec. 236. Comprehensive plan for test and evaluation of the ballistic missile defense system. 
Sec. 237. Study on discrimination capabilities of ballistic missile defense system. 
Sec. 238. Ascent phase missile defense strategy and plan. 
Sec. 239. Extension of deadline for study on boost-phase missile defense. 
Subtitle D—Reports 
Sec. 241. Repeal of requirement for biennial joint warfighting science and technology plan. 
Sec. 242. Modification of reporting requirement for defense nanotechnology research and development program. 
Sec. 243. Comptroller General assessment of coordination of energy storage device requirements, purchases, and investments. 
Sec. 244. Annual Comptroller General report on the F–35 Lightning II aircraft acquisition program. 
Sec. 245. Report on integration of Department of Defense intelligence, surveillance, and reconnaissance capabilities. 
Sec. 246. Report on future research and development of man-portable and vehicle-mounted guided missile systems. 
Sec. 247. Report on the development of command and control systems. 
Sec. 248. Evaluation of Extended Range Modular Sniper Rifle Systems. 
Subtitle E—Other Matters 
Sec. 251. Enhancement of duties of Director of Department of Defense Test Resource Management Center with respect to the Major Range and Test Facility Base. 
Sec. 252. Establishment of program to enhance participation of historically black colleges and universities and minority-serving institutions in defense research programs. 
Sec. 253. Extension of authority to award prizes for advanced technology achievements. 
Sec. 254. Authority for National Aeronautics and Space Administration federally funded research and development centers to participate in merit-based technology research and development programs. 
Sec. 255. Next generation bomber aircraft. 
AAuthorization of Appropriations 
201.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2010 for the use of the Department of Defense for research, development, test, and evaluation as follows: 
(1)For the Army, $10,638,534,000. 
(2)For the Navy, $19,607,161,000. 
(3)For the Air Force, $28,401,642,000. 
(4)For Defense-wide activities, $20,604,271,000, of which $190,770,000 is authorized for the Director of Operational Test and Evaluation. 
202.Relation to funding tableThe amounts authorized to be appropriated by section 201 shall be available, in accordance with the requirements of section 4001, for projects, programs, and activities, and in the amounts, specified in the funding table in section 4201. 
BProgram Requirements, Restrictions, and Limitations 
211.Extension and enhancement of Global Research Watch Program 
(a)Limitation on availability of certain funds for military departments pending provision of assistance under programSubsection (d) of section 2365 of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(3) 
(A)Funds available to a military department for a fiscal year for monitoring or analyzing the research activities and capabilities of foreign nations may not be obligated or expended until the Director certifies to the Under Secretary of Defense for Acquisition, Technology, and Logistics that the Secretary of such military department has provided the assistance required under paragraph (2). 
(B)The limitation in subparagraph (A) shall not be construed to alter or effect the availability to a military department of funds for intelligence activities.. 
(b)Four-year extension of programSubsection (f) of such section is amended by striking September 30, 2011 and inserting September 30, 2015. 
212.Permanent authority for the Joint Defense Manufacturing Technology PanelSection 2521 of title 10, United States Code, is amended— 
(1)by redesignating subsection (e) as subsection (f); and 
(2)by inserting after subsection (d) the following new subsection (e): 
 
(e)Joint Defense Manufacturing Technology Panel 
(1)There is in the Department of Defense the Joint Defense Manufacturing Technology Panel. 
(2) 
(A)The Chair of the Joint Defense Manufacturing Technology Panel shall be the head of the Panel. The Chair shall be appointed, on a rotating basis, from among the appropriate personnel of the military departments and Defense Agencies with manufacturing technology programs. 
(B)The Panel shall be composed of at least one individual from among appropriate personnel of each military department and Defense Agency with manufacturing technology programs. The Panel may include as ex-officio members such individuals from other government organizations, academia, and industry as the Chair considers appropriate. 
(3)The purposes of the Panel shall be as follows: 
(A)To identify and integrate requirements for the program. 
(B)To conduct joint planning for the program. 
(C)To develop joint strategies for the program. 
(4)In carrying out the purposes specified in paragraph (3), the Panel shall perform the functions as follows: 
(A)Conduct comprehensive reviews and assessments of defense-related manufacturing issues being addressed by the manufacturing technology programs and related activities of the Department of Defense. 
(B)Execute strategic planning to identify joint planning opportunities for increased cooperation in the development and implementation of technological products and the leveraging of funding for such purposes with the private sector and other government agencies. 
(C)Ensure the integration and coordination of requirements and programs under the program with the Office of the Secretary of Defense and other national-level initiatives, including the establishment of information exchange processes with other government agencies, private industry, academia, and professional associations. 
(D)Conduct such other functions as the Under Secretary of Defense for Acquisition, Technology, and Logistics shall specify. 
(5)The Panel shall report to and receive direction from the Director of Defense Research and Engineering on manufacturing technology issues of multi-service concern and application. 
(6)The administrative expenses of the Panel shall be borne by each military department and Defense Agency with manufacturing technology programs in such manner as the Panel shall provide.. 
213.Elimination of report requirements regarding Defense Science and Technology ProgramSection 212 of the National Defense Authorization Act for Fiscal Year 2000 (10 U.S.C. 2501 note) is repealed. 
214.Authorization for the Secretary of the Navy to purchase infrastructure and Government purpose rights license associated with the Navy-Marine Corps intranet 
(a)Purchases authorizedThe Secretary of the Navy may enter into one or more contracts for the purchase of infrastructure and Government purpose rights for any or all technical data, computer software, and computer software documentation used or created under the Navy-Marine Corps Intranet multiyear contract, as in effect on the date of the enactment of this Act, if the Secretary determines that such a purchase would be in the best interest of the Department of the Navy. 
(b)Contract requirementsUnder a contract entered into under this section, the Secretary may purchase any discrete component or item of technical data, computer software, or computer software documentation of the Navy-Marine Corps Intranet and may obligate the Government only to amounts provided in advance in appropriations Acts specifically for the purpose of the contract. This section shall not apply to any purchases using funds available to the Department of the Navy for any fiscal year that begins before October 1, 2010. 
(c)LimitationA contract entered into under this section may not, in any way, commit the Secretary or the Government to purchase any additional components or other items of technical data, computer software, or computer software documentation in subsequent years. 
(d)Limitation on liabilityA contract entered into under this section shall limit the amount of Government liability under the contract to the amount of appropriations available for such purpose at the time the Secretary enters into the contract or on the date an option is exercised. 
(e)Purchase before end of contract periodNothing in this section and nothing in any contract entered into under this section shall preclude the Secretary from purchasing the infrastructure and Government purpose rights for all technical data, computer software, and computer software documentation used or created under the Navy-Marine Corps Intranet multiyear contract, as in effect on the date of the enactment of this Act, prior to the end of the contract period, for whatever reason the Secretary determine is appropriate. 
215.Limitation on expenditure of funds for Joint Multi-Mission Submersible programNone of the funds authorized to be appropriated by this or any other Act for fiscal year 2010 may be obligated or expended for the Joint Multi-Mission Submersible program to proceed beyond Milestone B approval (as that term is defined in section 2366(e)(7) of title 10, United States Code) until the Secretary of Defense, in consultation with the Director of National Intelligence— 
(1)completes an assessment on the feasibility of a cost-sharing agreement between the Department of Defense and the intelligence community (as that term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4))), for the Joint Multi-Mission Submersible program; 
(2)submits to the congressional defense committees and the intelligence committees (as that term is defined in section 3(7) of the National Security Act of 1947 (50 U.S.C. 401a(7)) the assessment referred to in paragraph (1); and 
(3)certifies to the congressional defense committees and the intelligence committees that any agreement developed pursuant to the assessment referred to in paragraph (1) represents the most effective and affordable means of delivery for meeting a validated program requirement. 
216.Separate program elements required for research and development of individual body armor and associated componentsIn the budget materials submitted to the President by the Secretary of Defense in connection with the submission to Congress, pursuant to section 1105 of title 31, United States Code, of the budget for fiscal year 2011, and each subsequent fiscal year, the Secretary shall ensure that within each research, development, test, and evaluation account of each military department a separate, dedicated program element is assigned to the research and development of individual body armor and associated components. 
217.Separate procurement and research, development, test, and evaluation line items and program elements for the F-35B and F-35C joint strike fighter aircraftIn the budget materials submitted to the President by the Secretary of Defense in connection with the submission to Congress, pursuant to section 1105 of title 31, United States Code, of the budget for fiscal year 2011, and each subsequent fiscal year, the Secretary shall ensure that within the Navy research, development, test, and evaluation account and the Navy aircraft procurement account, a separate, dedicated line item and program element is assigned to each of the F-35B aircraft and the F-35C aircraft, to the extent that such accounts include funding for each such aircraft. 
218.Restriction on obligation of funds for Army tactical ground network program pending receipt of report 
(a)Limitation on obligation of research and development fundingOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2010 for research and development for the Army, for the program elements specified in subsection (c), not more than 50 percent may be obligated or expended until 30 days after the Under Secretary of Defense for Acquisition, Technology, and Logistics submits to Congress a report on the acquisition strategy, requirements, and cost estimates for the Army tactical ground network program. 
(b)Army tactical ground network program definedFor the purposes of subsection (a), the term Army tactical ground network program means the new tactical ground network major defense acquisition program derived from the Future Combat Systems Brigade Combat Team program network, and directed to be initiated by the memorandum entitled Future Combat Systems Brigade Combat Team Acquisition Decision Memorandum, which was signed by the Under Secretary of Defense for Acquisition, Technology, and Logistics on June 23, 2009. 
(c)Army tactical ground network program elements specifiedThe program elements specified in this subsection are the following: 
(1)Future Combat Systems of Systems Engineering and Program Management. 
(2)Future Combat Systems Sustainment and Training Research and Development. 
(3)Any other program element specified by the Secretary of Defense to fund the Army tactical ground network program. 
219.Programs for ground combat vehicle and self-propelled howitzer capabilities for the Army 
(a)Programs required 
(1)In generalThe Secretary of Defense shall carry out a separate program to achieve each of the following: 
(A)The development, test, and fielding of an operationally effective, suitable, survivable, and affordable next generation ground combat vehicle for the Army. 
(B)The development, test, and fielding of an operationally effective, suitable, survivable, and affordable next generation self-propelled howitzer capability for the Army. 
(2)Compliance with certain acquisition requirementsEach program under paragraph (1) shall comply with the requirements of the Weapons Systems Acquisition Reform Act of 2009, and the amendments made by that Act. 
(b)Strategy and plan for acquisition 
(1)In generalNot later than March 31, 2010, the Secretary shall submit to the congressional defense committees a report setting forth a strategy and plan for the acquisition of weapon systems under the programs required by subsection (a). Each strategy and plan shall include measurable goals and objectives for the acquisition of such weapon systems, and shall identify all proposed major development, testing, procurement, and fielding events toward the achievement of such goals and objectives. 
(2)ElementsIn developing each strategy and plan under paragraph (1), the Secretary shall consider the following: 
(A)A single vehicle or family of vehicles utilizing a common chassis and automotive components. 
(B)The incorporation of weapon, vehicle, communications, network, and system of systems common operating environment technologies developed under the Future Combat Systems program. 
(c)Annual reports 
(1)Reports requiredThe Secretary shall submit to the congressional defense committees, at the same time the President submits to Congress the budget for each of fiscal years 2011 through 2015 (as submitted pursuant to section 1105(a) of title 31, United States Code), a report on the investments proposed to be made under such budget with respect to each program required by subsection (a). 
(2)ElementsEach report under paragraph (1) shall set forth, for the fiscal year covered by the budget with which such report is submitted— 
(A)the manner in which amounts requested in such budget would be available for each program required by subsection (a); and 
(B)an assessment of the extent to which utilizing such amount in such manner would improve ground combat capabilities for the Army. 
220.Guidance on budget justification materials describing funding requested for operation, sustainment, modernization, and personnel of major ranges and test facilities 
(a)Guidance on budget justification materialsThe Secretary of Defense, acting through the Under Secretary of Defense (Comptroller) and the Director of the Department of Defense Test Resource Management Center, shall issue guidance clarifying and standardizing the information required in budget justification materials describing amounts to be requested in the budget of the President for a fiscal year (as submitted to Congress pursuant to section 1105(a) of title 31, United States Code) for funding for each facility and resource of the Major Range and Test Facility Base in connection with each of the following: 
(1)Operation. 
(2)Sustainment. 
(3)Investment and modernization. 
(4)Government personnel. 
(5)Contractor personnel. 
(b)ApplicabilityThe guidance issued under subsection (a) shall apply with respect to budgets of the President for fiscal years after fiscal year 2010. 
(c)Major Range and Test Facility Base definedIn this section, the term Major Range and Test Facility Base has the meaning given that term in section 196(h) of title 10, United States Code. 
221.Assessment of technological maturity and integration risk of Army modernization programs 
(a)Assessment requiredThe Director of Defense Research and Engineering shall, in consultation with the Director of Developmental Test and Evaluation, review and assess the technological maturity and integration risk of critical technologies (as jointly identified by the Director and the Secretary of the Army for purposes of this section) of Army modernization programs and appropriate associated systems and programs, including the programs as follows: 
(1)Ground Combat Vehicle. 
(2)Future Combat Systems network hardware and software. 
(3)Warfighter Information Network–Tactical, Increment 3. 
(4)Appropriate portions of the Joint Tactical Radio System, including Ground Mobile Radios, Handheld, Manpack, Small Form Fit Radios, and Network Enterprise Domain. 
(5)Non-Line of Sight Launch System. 
(6)Small Unmanned Ground Vehicle. 
(7)Class I Unmanned Aerial Vehicle. 
(8)Class IV Unmanned Aerial Vehicle. 
(9)Multifunction Utility/Logistics Equipment Vehicle. 
(10)Tactical Unattended Ground Sensors. 
(11)Urban Unattended Ground Sensors. 
(12)Any other programs jointly identified by the Director and the Secretary for purposes of this section. 
(b)ReportNot later than nine months after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the technological maturity and integration risk of critical technologies of Army modernization programs and associated systems and programs covered by the review and assessment required under subsection (a), as determined pursuant to that assessment. 
222.Assessment of activities for technology modernization of the combat vehicle and armored tactical wheeled vehicle fleets 
(a)Independent assessment of strategy required 
(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall enter into a contract with an appropriate entity independent of the United States Government to conduct an independent assessment of current, anticipated, and potential research, development, test, and evaluation activities for or applicable to the modernization of the combat vehicle fleet and armored tactical wheeled vehicle fleet of the Department of Defense. 
(2)Access to information and resourcesThe Secretary shall provide the entity with which the Secretary enters into a contract under paragraph (1) with access to such information and resources as are appropriate for the entity to conduct the assessment required by that paragraph. 
(b)Reports 
(1)In generalThe contract required by subsection (a) shall provide that the entity with which the Secretary enters into a contract under that subsection shall submit to the Secretary and the congressional defense committees— 
(A)an interim report on the assessment required by that subsection by not later than July 31, 2010; and 
(B)a final report on such assessment by not later than December 31, 2010. 
(2)ElementsEach of the reports required by paragraph (1) shall include the following: 
(A)A detailed discussion of the requirements and capability needs identified or proposed for current and prospective combat vehicles and armored tactical wheeled vehicles. 
(B)An identification of capability gaps for combat vehicles and armored tactical wheeled vehicles based on lessons learned from recent conflicts and an assessment of emerging threats. 
(C)An identification of the critical technology elements or integration risks associated with particular categories of combat vehicles and armored tactical wheeled vehicles, and with particular missions of such vehicles. 
(D)Recommendations with respect to actions that could be taken to develop and deploy, during the ten-year period beginning on the date of the submittal of the report, critical technology capabilities to address the capability gaps identified pursuant to subparagraph (B), including an identification of high priority science and technology, research and engineering, and prototyping opportunities. 
(E)Such other matters as the Secretary considers appropriate. 
CMissile Defense Programs 
231.Sense of Congress on ballistic missile defenseIt is the sense of Congress that— 
(1)the United States should develop, test, field, and maintain operationally-effective and cost-effective ballistic missile defense systems that are capable of defending the United States, its forward-deployed forces, allies, and other friendly nations from the threat of ballistic missile attacks from nations such as North Korea and Iran; 
(2)the missile defense force structure and inventory levels of such missile defense systems should be determined based on an assessment of ballistic missile threats and a determination by senior military leaders, combatant commanders, and defense officials of the requirements and capabilities needed to address those threats; and 
(3)the test and evaluation program for such missile defense systems should be operationally realistic and provide a high level of confidence in the capability of such systems (including their continuing effectiveness over the course of their service lives), and adequate resources should be available for that test and evaluation program (including interceptor missiles and targets for flight tests). 
232.Assessment and plan for the Ground-based Midcourse Defense element of the Ballistic Missile Defense System 
(a)Sense of CongressIt is the sense of Congress that the Secretary of Defense should ensure the reliability, availability, maintainability, and supportability of the Ground-based Midcourse Defense element of the Ballistic Missile Defense system throughout the service life of such element.  
(b)Assessment required 
(1)In generalAs part of the quadrennial defense review, the Nuclear Posture Review, and the Ballistic Missile Defense Review, the Secretary of Defense shall conduct an assessment of the following: 
(A)Ground-based Midcourse Defense element of the Ballistic Missile Defense system. 
(B)Future options for the Ground-based Midcourse Defense element. 
(2)ElementsThe assessment required by paragraph (1) shall include an assessment of the following: 
(A)The ballistic missile threat against which the Ground-based Midcourse Defense element is intended to defend. 
(B)The military requirements for Ground-based Midcourse Defense capabilities against such missile threat. 
(C)The capabilities of the Ground-based Midcourse Defense element as of the date of the assessment. 
(D)The planned capabilities of the Ground-based Midcourse Defense element, if different from the capabilities under subparagraph (C).  
(E)The force structure and inventory levels necessary for the Ground-based Midcourse Defense element to achieve the planned capabilities of that element, including an analysis of the costs and the potential advantages and disadvantages of deploying 44 operational Ground-based Interceptor missiles. 
(F)The infrastructure necessary to achieve such capabilities, including the number and location of operational silos. 
(G)The number of Ground-based Interceptor missiles necessary for operational assets, test assets (including developmental and operational test assets and aging and surveillance test assets), and spare missiles. 
(3)ReportAt or about the same time the budget of the President for fiscal year 2011 is submitted to Congress pursuant to section 1105 of title 31, United States Code, the Secretary shall submit to the congressional defense committees a report setting forth the results of the assessment required by paragraph (1). The report shall be in unclassified form, but may include a classified annex. 
(c)Plan required 
(1)In generalIn addition to the assessment required by subsection (b), the Secretary shall establish a plan for the Ground-based Midcourse Defense element of the Ballistic Missile Defense system. The plan shall cover the period of the future-years defense program that is submitted to Congress under section 221 of title 10, United States Code, at or about the same time as the submittal to Congress of the budget of the President for fiscal year 2011. 
(2) ElementsThe plan required by paragraph (1) shall include the following elements: 
(A)The schedule for achieving the planned capability of the Ground-based Midcourse Defense element, including the completion of operational silos, the delivery of operational Ground-Based Interceptors, and the deployment of such interceptors in those silos. 
(B)The plan for funding the development, production, deployment, testing, improvement, and sustainment of the Ground-based Midcourse Defense element. 
(C)The plan to maintain the operational effectiveness of the Ground-based Midcourse Defense element over the course of its service life, including any modernization or capability enhancement efforts, and any sustainment efforts. 
(D)The plan for flight testing the Ground-based Midcourse Defense element, including aging and surveillance tests to demonstrate the continuing effectiveness of the system over the course of its service life. 
(E)The plan for production of Ground-Based Interceptor missiles necessary for operational assets, developmental and operational test assets, aging and surveillance test assets, and spare missiles. 
(3)ReportAt or about the same time the budget of the President for fiscal year 2011 is submitted to Congress pursuant to section 1105 of title 31, United States Code, the Secretary shall submit to the congressional defense committees a report setting forth the plan required by paragraph (1). The report shall be in unclassified form, but may include a classified annex. 
(d)ConstructionNothing in this section shall be construed as altering or revising the continued production of all Ground-Based Interceptor missiles on contract as of June 23, 2009. 
(e)Comptroller General reviewThe Comptroller General of the United States shall— 
(1)review the assessment required by subsection (b) and the plan required by subsection (c); and 
(2)not later than 120 days after receiving the assessment and the plan, provide to the congressional defense committees the results of the review. 
233.Continued production of Ground-based Interceptor missile and operation of Missile Field 1 at Fort Greely, Alaska 
(a)Limitation on break in productionThe Secretary of Defense shall ensure that the Director of the Missile Defense Agency does not allow a break in production of the Ground-based Interceptor missile until the Secretary has— 
(1)completed the Ballistic Missile Defense Review;  
(2)made a determination with respect to the number of Ground-based Interceptor missiles that will be necessary to support the service life of the Ground-based Midcourse Defense element of the Ballistic Missile Defense System; and 
(3)submitted to the congressional defense committees a report containing such determination. 
(b)Limitation on certain actions with respect to Missile Field 1 and Missile Field 2 at Fort Greely, Alaska 
(1)Limitation on decommissioning of Missile Field 1The Secretary of Defense shall ensure that Missile Field 1 at Fort Greely, Alaska, is not completely decommissioned until six silos are operationally available in Missile Field 2 at Fort Greely. 
(2)Limitation with respect to disposition of silos at Missile Field 2The Secretary of Defense shall ensure that no irreversible decision is made with respect to the number of silos at Missile Field 2 at Fort Greely, Alaska, until the date that is 60 days after the date on which the reports required by subsections (b)(3) and (c)(3) of section 232 are submitted to the congressional defense committees. 
234.Limitation on availability of funds for acquisition or deployment of missile defenses in EuropeNo funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2010 or any fiscal year thereafter may be obligated or expended for the acquisition (other than initial long-lead procurement) or deployment of operational missiles of a long-range missile defense system in Europe until the Secretary of Defense, after receiving the views of the Director of Operational Test and Evaluation, submits to the congressional defense committees a report certifying that the proposed interceptor to be deployed as part of such missile defense system has demonstrated, through successful, operationally realistic flight testing, a high probability of working in an operationally effective manner and that such missile defense system has the ability to accomplish the mission. 
235.Authorization of funds for development and deployment of alternative missile defense systems in Europe 
(a)Authorization of funds for alternative European missile defense systemsOf the funds authorized to be appropriated or otherwise made available for fiscal years 2009 and 2010 for the Missile Defense Agency for the purpose of developing missile defenses in Europe, $309,000,000 shall be available for research, development, test, and evaluation, procurement, or deployment of alternative missile defense systems or their subsystems designed to protect Europe, and the United States in the case of long-range missile threats, from the threats posed by current and future Iranian ballistic missiles of all ranges, if the Secretary of Defense submits to the congressional defense committees a report certifying that such systems are expected to be— 
(1)consistent with the direction from the North Atlantic Council to address ballistic missile threats to Europe and the United States in a prioritized manner that includes consideration of the imminence of the threat and the level of acceptable risk; 
(2)operationally-effective and cost-effective in providing protection for Europe, and the United States in the case of long-range missile threats, against current and future Iranian ballistic missile threats; and 
(3)interoperable, to the extent practical, with other components of missile defense and complementary to the missile defense strategy of the North Atlantic Treaty Organization. 
(b)ConstructionExcept as provided in subsection (a), nothing in this section shall be construed as limiting or preventing the Secretary of Defense from pursuing the development or deployment of operationally-effective and cost-effective ballistic missile defense systems in Europe. 
(c)Independent assessment 
(1)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall enter into a contract with a federally funded research and development center to conduct an independent assessment evaluating the operational-effectiveness and cost-effectiveness of the alternative missile defense architecture announced by the President on September 17, 2009.  
(2)ReportNot later than June 1, 2010, the Secretary shall submit to the congressional defense committees a report on the independent assessment conducted under paragraph (1). 
236.Comprehensive plan for test and evaluation of the ballistic missile defense system 
(a)Plan required 
(1)In generalThe Secretary of Defense shall establish a comprehensive plan for the developmental and operational testing and evaluation of the ballistic missile defense system and its various elements. 
(2)Period of planThe plan shall cover the period covered by the future-years defense program that is submitted to Congress under section 221 of title 10, United States Code, at or about the same time as the submittal to Congress of the budget of the President for fiscal year 2011. 
(3)InputIn establishing the plan, the Secretary shall receive input on matters covered by the plan from the following: 
(A)The Director of the Missile Defense Agency. 
(B)The Director of Operational Test and Evaluation. 
(C)The operational test components of the military departments. 
(b)ElementsThe plan required by subsection (a) shall include, with respect to developmental and operational testing of the ballistic missile defense system, the following: 
(1)Test and evaluation objectives. 
(2)Test and evaluation criteria and metrics. 
(3)Test and evaluation procedures and methodology. 
(4)Data requirements. 
(5)System and element configuration under test. 
(6)Approaches to verification, validation, and accreditation of models and simulations. 
(7)The relative role of models and simulations, ground tests, and flight tests in achieving the objectives of the plan. 
(8)Test infrastructure and resources, including test range limitations and potential range enhancements. 
(9)Test readiness review approaches and methodology. 
(10)Testing for system and element integration and interoperability. 
(11)Means for achieving operational realism and means of demonstrating operational effectiveness, suitability, and survivability. 
(12)Detailed descriptions of planned tests. 
(13)A description of the resources required to implement the plan. 
(c)Report 
(1)In generalNot later than March 1, 2010, the Secretary shall submit to the congressional defense committees a report setting forth and describing the plan required by subsection (a) and each of the elements required in the plan under subsection (b). 
(2)Additional information on ground-based midcourse defenseThe report required by this subsection shall, in addition to the matters specified in paragraph (1), include a detailed description of the test and evaluation activities pertaining to the Ground-based Midcourse Defense element of the ballistic missile defense system as follows: 
(A)Plans for salvo testing. 
(B)Plans for multiple simultaneous engagement testing. 
(C)Plans for intercept testing using the Cobra Dane radar as the engagement sensor. 
(D)Plans to test and demonstrate the ability of the system to accomplish its mission over the planned term of its operational service life (also known as sustainment testing). 
(3)FormThe report required by this subsection shall be submitted in unclassified form, but may include a classified annex. 
237.Study on discrimination capabilities of ballistic missile defense system 
(a)StudyThe Secretary of Defense shall enter into an arrangement with the JASON Defense Advisory Panel under which JASON shall carry out a study on the discrimination capabilities and limitations of the ballistic missile defense system of the United States, including such discrimination capabilities that exist or are planned as of the date of the study. 
(b)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report containing the study. 
(c)FormThe report under subsection (b) may be submitted in classified form, but shall contain an unclassified summary. 
238.Ascent phase missile defense strategy and plan 
(a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing a strategy and plan for ascent phase missile defense. 
(b)Matters includedThe report required by subsection (a) shall include each of the following: 
(1)A description of the programs and activities, as of the date of the submission of the report, contained in the program of record of the Missile Defense Agency that provide or are planned to provide a capability to intercept ballistic missiles in their ascent phase. 
(2)A description of the capabilities that are needed to accomplish the intercept of ballistic missiles in their ascent phase, including— 
(A)the key technologies and associated technology readiness levels, plans for maturing such technologies, and any technology demonstrations for such capabilities; 
(B)concepts of operation for how ascent phase capabilities would be employed, including the dependence of such capabilities on, and integration with, other functions, capabilities, and information, including those provided by other elements of the ballistic missile defense system; 
(C)the criteria to be used to assess the technical progress, suitability, and effectiveness of such capabilities; 
(D)a comprehensive plan for development of and investment in such capabilities, including an identification of specific program and technology investments to be made in such capabilities; 
(E)a description of how, and to what extent, ascent phase missile defense can leverage the capabilities and investments made in boost phase, midcourse, and any other layer or elements of the ballistic missile defense system; 
(F)a description of the benefits and limitations associated with ascent phase missile defense; and 
(G)any other information the Secretary determines necessary. 
(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
239.Extension of deadline for study on boost-phase missile defenseSection 232(c)(1) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4392) is amended by striking October 31, 2010 and inserting March 1, 2011. 
DReports 
241.Repeal of requirement for biennial joint warfighting science and technology planSection 270 of the National Defense Authorization Act for Fiscal Year 1997 (10 U.S.C. 2501 note) is repealed. 
242.Modification of reporting requirement for defense nanotechnology research and development programSection 246 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2358 note) is amended by striking subsection (e) and inserting the following new subsection (e): 
 
(e)ReportsThe Under Secretary of Defense for Acquisition, Technology, and Logistics shall submit to the National Science and Technology Council information on the program that covers the information described in paragraphs (1) through (5) of section 2(d) of the 21st Century Nanotechnology Research and Development Act (15 U.S.C. 7501(d)) to be included in the annual report submitted by the Council under that section.. 
243.Comptroller General assessment of coordination of energy storage device requirements, purchases, and investments 
(a)Assessment requiredThe Comptroller General shall conduct an assessment of the degree to which requirements, technology goals, and research and procurement investments in energy storage technologies are coordinated within and among the military departments, appropriate Defense Agencies, and other elements of the Department of Defense. In carrying out such assessment, the Comptroller General shall— 
(1)assess the expenses incurred by the Department of Defense in the research, development, testing, evaluation, and procurement of energy storage devices; 
(2)compare quantities of types of devices in use or under development that rely on commercial energy storage technologies and that use military-unique, proprietary, or specialty devices; 
(3)assess the process by which a determination is made by an acquisition official of the Department of Defense to pursue a commercially available or custom-made energy storage device; 
(4)assess the process used to develop requirements for the development and procurement of energy storage devices; 
(5)assess the coordination of the activities of the Department of Defense and the Department of Energy with respect to the research, development, procurement, and use of energy storage devices; 
(6)assess the coordination of Department of Defense-wide activities in energy storage device research, development, procurement, and use; 
(7)assess the process used to standardize the form, fit, and function of energy storage devices, and make recommendations with respect to how the Department should improve that process; and 
(8)assess whether there are commercial advances in portable power technology, including hybrid systems, fuel cells, and electrochemical capacitors, or other relevant technologies, that could be better leveraged by the Department. 
(b)ReportNot later than December 31, 2010, the Comptroller General shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the findings and recommendations of the Comptroller General with respect to the assessment conducted under subsection (a). 
(c)CoordinationIn carrying out subsection (a), the Comptroller General shall coordinate with the Secretary of Energy and the heads of other appropriate Federal agencies. 
244.Annual Comptroller General report on the F–35 Lightning II aircraft acquisition program 
(a)Annual GAO reviewThe Comptroller General shall conduct an annual review of the F–35 Lightning II aircraft acquisition program and shall, not later than March 15 of each of 2010 through 2015, submit to the congressional defense committees a report on the results of the most recent review. 
(b)Matters to be includedEach report on the F–35 program under subsection (a) shall include each of the following: 
(1)The extent to which the acquisition program is meeting development and procurement cost, schedule, and performance goals. 
(2)The progress and results of developmental and operational testing and plans for correcting deficiencies in aircraft performance, operational effectiveness, and suitability. 
(3)Aircraft procurement plans, production results, and efforts to improve manufacturing efficiency and supplier performance. 
245.Report on integration of Department of Defense intelligence, surveillance, and reconnaissance capabilitiesOf the amounts authorized to be appropriated in this Act for program element 11815F for advanced strategic programs, not more than 50 percent of such amounts may be obligated or expended until the date that is 30 days after the date on which the Under Secretary of Defense for Intelligence submits the report required under section 923(d)(1) of the National Defense Authorization Act for 2004 (Public Law 108–136; 117 Stat. 1576), including the elements of the report described in subparagraphs (D), (E), and (F) of such section 923(d)(1). 
246.Report on future research and development of man-portable and vehicle-mounted guided missile systems 
(a)ReportNot later than February 15, 2010, the Secretary of the Army shall submit to Congress a report on future research and development of man-portable and vehicle-mounted guided missile systems to replace the current Javelin and TOW systems. Such report shall include— 
(1)an examination of current requirements for anti-armor missile systems; 
(2)an analysis of battlefield uses other than anti-armor; 
(3)an analysis of changes required to the current Javelin and TOW systems to maximize effectiveness and lethality in situations other than anti-armor; 
(4)an analysis of the current family of Javelin and TOW warheads and a specific description of how they address threats other than armor; 
(5)an examination of the need for changes to current or development of additional warheads or a family of warheads to address threats other than armor; 
(6)a description of any missile system design changes required to integrate current missile systems with current manned ground systems; 
(7)a detailed and current analysis of the costs associated with the development of next-generation Javelin and TOW systems and additional warheads or family of warheads to address threats other than armor, integration costs for current vehicles, integration costs for future vehicles and possible efficiencies of developing and procuring these systems at low rate and full rate based on current system production; and 
(8)an analysis of the ability of the industrial base to support development and production of current and future Javelin and TOW systems. 
(b)Restriction on use of fundsOf the amounts authorized to be appropriated under this Act for research, test, development, and evaluation for the Army, for missile and rocket advanced technology (program element 0603313A), not more than 70 percent may be obligated or expended until the Secretary of the Army submits the report required by subsection (a). 
247.Report on the development of command and control systems 
(a)Report requiredNot later than July 1, 2010, the Secretary of Defense shall submit to the congressional defense committees a report detailing the plans for the consolidation of the Net-Enabled Command Capability system (hereinafter in this section referred to as the NECC system) with the Global Command and Control System family of systems (hereinafter in this section referred to as the GCCS family of systems). 
(b)ElementsThe report required by subsection (a) shall include each of the following: 
(1)A description of the level of investment needed to develop, sustain, and modernize the GCCS family of systems in order to meet military requirements. 
(2)A description of the actions needed to convert the GCCS family of systems to a services-oriented architecture, including a timeline and milestones. 
(3)An identification of the components, including modules and other technologies, developed under the NECC systems that can be implemented in the GCCS family of systems. 
(4)An identification of gaps in required capabilities not resident in the GCCS family of systems or provided by the NECC system. 
(5)An identification of any science and technology efforts or developing commercial capabilities that might address capability gaps identified pursuant to paragraph (4). 
(6)A description of the developmental and operational test plans for the GCCS family of systems, and resources programmed to support such plans. 
(7)A description of the GCCS family of systems management and governance plan structure, including— 
(A)organizations involved in program planning and execution; 
(B)the delegation of authorities for programmatic and technical issues in the development of the GCCS family of systems, including architecture design and control, and funding; and 
(C)the role of the command and control capabilities portfolio manager and the Office of Secretary of Defense oversight agencies. 
(8)Such other elements as the Secretary of Defense considers appropriate. 
(c)CoordinationThe report required by subsection (a) shall be developed jointly by the Vice-Chairman of the Joint Chiefs of Staff, the Secretaries of the military departments, the Under Secretary of Defense for Acquisition, Technology, and Logistics, the Assistant Secretary of Defense for Networks and Information Integration, the commander of the United States Joint Forces Command, the Director of Operational Test and Evaluation, and the Director of the Defense Information Systems Agency. 
(d)Interim reportNot later than March 1, 2010, the Secretary of Defense shall submit to the congressional defense committees an interim report on the activities carried out to prepare the report required by subsection (a) and the preliminary findings and recommendations of the Secretary with respect to the plans for the consolidation of the NECC system with the GCCS family of systems based on such activities. 
(e)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
248.Evaluation of Extended Range Modular Sniper Rifle Systems 
(a)In generalNot later than March 31, 2010, the Assistant Secretary of the Army for Acquisition, Logistics, and Technology shall conduct a comparative evaluation of extended range modular sniper rifle systems, including .300 Winchester Magnum, .338 Lapua Magnum, and other calibers. The evaluation shall identify and demonstrate an integrated suite of technologies with capabilities that include— 
(1)extending the effective range of snipers; 
(2)meeting service or unit requirements or operational need statements; or 
(3)closing documented capability gaps. 
(b)ReportNot later than April 30, 2010, the Assistant Secretary of the Army for Acquisition, Logistics, and Technology shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report containing the results of the evaluation required by subsection (a), including— 
(1)detailed ballistics and system performance data; and 
(2)an assessment of the operational capabilities of extended range modular sniper rifle systems to meet service or unit requirements or operational need statements or close documented capabilities gaps. 
EOther Matters 
251.Enhancement of duties of Director of Department of Defense Test Resource Management Center with respect to the Major Range and Test Facility Base 
(a)Authority To review proposals for significant changesSection 196(c) of title 10, United States Code, is amended— 
(1)in paragraph (1), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively; 
(2)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively; 
(3)by inserting (1) before The Director; 
(4)by redesignating subparagraphs (B), (C), and (D), as so redesignated, as subparagraphs (C), (D), and (E), respectively; and 
(5)by inserting after subparagraph (A), as so redesignated, the following new subparagraph (B): 
 
(B)To review proposed significant changes to the test and evaluation facilities and resources of the Major Range and Test Facility Base before they are implemented by the Secretaries of the military departments or the heads of the Defense Agencies with test and evaluation responsibilities and advise the Secretary of Defense and the Under Secretary of Acquisition, Technology, and Logistics of the impact of such changes on the adequacy of such test and evaluation facilities and resources to meet the test and evaluation requirements of the Department.. 
(b)Access to records and dataSuch section is further amended by adding at the end the following new paragraph: 
 
(2)The Director shall have access to such records and data of the Department of Defense (including the appropriate records and data of each military department and Defense Agency) that are necessary in order to carry out the duties of the Director under this section.. 
252.Establishment of program to enhance participation of historically black colleges and universities and minority-serving institutions in defense research programs 
(a)Program establishedChapter 139 of title 10, United States Code, is amended by inserting after section 2361 the following new section: 
 
2362.Research and educational programs and activities: historically black colleges and universities and minority-serving institutions of higher education 
(a)Program establishedThe Secretary of Defense, acting through the Director of Defense Research and Engineering and the Secretary of each military department, shall carry out a program to provide assistance to covered educational institutions to assist the Department in defense-related research, development, testing, and evaluation activities. 
(b)Program objectiveThe objective of the program established under subsection (a) is to enhance defense-related research and education at covered educational institutions. Such objective shall be accomplished through initiatives designed to— 
(1)enhance the research and educational capabilities of such institutions in areas of importance to national defense, as determined by the Secretary; 
(2)encourage the participation of such institutions in the research, development, testing, and evaluation programs and activities of the Department of Defense; 
(3)increase the number of graduates from such institutions engaged in disciplines important to the national security functions of the Department of Defense, as determined by the Secretary; and 
(4)encourage research and educational collaborations between such institutions and other institutions of higher education, Government defense organizations, and the defense industry. 
(c)Assistance providedUnder the program established by subsection (a), the Secretary of Defense may provide covered educational institutions with funding or technical assistance, including any of the following: 
(1)Support for research, development, testing, evaluation, or educational enhancements in areas important to national defense through the competitive awarding of grants, cooperative agreements, contracts, scholarships, fellowships, or the acquisition of research equipment or instrumentation. 
(2)Support to assist in the attraction and retention of faculty in scientific disciplines important to the national security functions of the Department of Defense. 
(3)Establishing partnerships between such institutions and defense laboratories, Government defense organizations, the defense industry, and other institutions of higher education in research, development, testing, and evaluation in areas important to the national security functions of the Department of Defense. 
(4)Other such non-monetary assistance as the Secretary finds appropriate to enhance defense-related research, development, testing, and evaluation activities at such institutions. 
(d)Priority for fundingThe Secretary of Defense may establish procedures under which the Secretary may give priority in providing funding under this section to institutions that have not otherwise received a significant amount of funding from the Department of Defense for research, development, testing, and evaluation programs supporting the national security functions of the Department. 
(e)Definition of covered educational institutionIn this section the term covered educational institution means— 
(1)an institution of higher education eligible for assistance under title III or IV of the Higher Education Act of 1965 (20 U.S.C. 1051 et seq.); or 
(2)an accredited postsecondary minority institution.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2361 the following new item: 
 
 
2362. Research and educational programs and activities: historically black colleges and universities and minority-serving institutions of higher education.. 
253.Extension of authority to award prizes for advanced technology achievementsSubsection (f) of section 2374a of title 10, United States Code, is amended by striking September 30, 2010 and inserting September 30, 2013. 
254.Authority for National Aeronautics and Space Administration federally funded research and development centers to participate in merit-based technology research and development programsSection 217(f)(1) of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 108 Stat 2695), as amended by section 3136 of the National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261), is amended— 
(1)in subparagraph (A) by inserting , of the National Aeronautics and Space Administration, after the Department of Defense; and 
(2)by adding at the end the following new subparagraph (C): 
 
(C)A federally funded research and development center of the National Aeronautics and Space Administration that functions primarily as a research laboratory may respond to broad agency announcements under programs authorized by the Federal Government for the purpose of promoting the research, development, demonstration, or transfer of technology in a manner consistent with the terms and conditions of such program.. 
255.Next generation bomber aircraft 
(a)FindingsCongress makes the following findings: 
(1)Long-range strike is a critical mission in which the United States needs to retain a credible and dominant capability. 
(2)Long range, penetrating strike systems provide— 
(A)a hedge against being unable to obtain access to forward bases for political reasons; 
(B)a capacity to respond quickly to contingencies; 
(C)the ability to base outside the reach of emerging adversary anti-access and area-denial capabilities; and 
(D)the ability to impose disproportionate defensive costs on prospective adversaries of the United States. 
(3)The 2006 quadrennial defense review found that there was a requirement for a next generation bomber aircraft and directed the United States Air Force to develop a new land-based, penetrating long range strike capability to be fielded by 2018. 
(4)On April 6, 2009, Secretary of Defense Robert Gates announced that the United States will not pursue a development program for a follow-on Air Force bomber until we have a better understanding of the need, the requirement and the technology. 
(5)On May 7, 2009, President Barack Obama announced the termination of the next generation bomber aircraft program in the document of the Office of Management and Budget entitled Terminations, Reductions, and Savings, stating that there is no urgent need to begin an expensive development program for a new bomber and that the future bomber fleet may not be affordable over the next six years. 
(6)The United States will need a new long-range strike capability because the conflicts of the future will likely feature heavily defended airspace, due in large part to the proliferation of relatively inexpensive, but sophisticated and deadly, air defense systems. 
(7)General Michael Maples, the Director of the Defense Intelligence Agency, noted during a March 10, 2009, hearing of the Committee on Armed Services of the Senate on worldwide threats that Russia, quite frankly, is the developer of most of those [advanced air defense] systems and is exporting those systems both to China and to other countries in the world. 
(8)The Final Report of the Congressional Commission on the Strategic Posture of the United States, submitted to Congress on May 6, 2009, states that [t]he bomber force is valuable particularly for extending deterrence in time of crisis, as their deployment is visible and signals U.S. commitment. Bombers also impose a significant cost burden on potential adversaries in terms of the need to invest in advanced air defenses. 
(9)The commanders of the United States Pacific Command, the United States Strategic Command, and the United States Joint Forces Command have each testified before the Committee on Armed Services of the Senate in support of the capability that the next generation bomber aircraft would provide. 
(10)On June 17, 2009, General James Cartwright, Vice-Chairman of the Joint Chiefs of Staff and chair of the Joint Requirements Oversight Council, stated during a hearing before the Committee on Armed Services of the Senate that the nation needs a new bomber. 
(11)Nearly half of the United States bomber aircraft inventory (47 percent) pre-dates the Cuban Missile Crisis. 
(12)The only air-breathing strike platforms the United States possesses today with reach and survivability to have a chance of successfully executing missions more than 1,000 nautical miles into enemy territory from the last air-to-air refueling are 16 combat ready B-2 bomber aircraft. 
(13)The B-2 bomber aircraft was designed in the 1980s and achieved initial operational capability over a decade ago. 
(14)The crash of an operational B-2 bomber aircraft during takeoff at Guam in early 2008 indicates that attrition can and does occur even in peacetime. 
(15)The primary mission requirement of the next generation bomber aircraft is the ability to strike targets anywhere on the globe with whatever weapons the contingency requires. 
(16)The requisite aerodynamic, structural, and low-observable technologies to develop the next generation bomber aircraft already exist in fifth-generation fighter aircraft. 
(b)Policy on continued development of next generation bomber aircraft in fiscal year 2010It is the policy of the United States to support a development program for next generation bomber aircraft technologies. 
IIIOPERATION AND MAINTENANCE 
 
Subtitle A—Authorization of Appropriations 
Sec. 301. Operation and maintenance funding. 
Sec. 302. Relation to funding table. 
Subtitle B—Environmental Provisions 
Sec. 311. Clarification of requirement for use of available funds for Department of Defense participation in conservation banking programs. 
Sec. 312. Reauthorization of title I of Sikes Act. 
Sec. 313. Authority of Secretary of a military department to enter into interagency agreements for land management on Department of Defense installations. 
Sec. 314. Reauthorization of pilot program for invasive species management for military installations in Guam. 
Sec. 315. Reimbursement of Environmental Protection Agency for certain costs in connection with the Former Nansemond Ordnance Depot Site, Suffolk, Virginia. 
Sec. 316. Procurement and use of munitions. 
Sec. 317. Prohibition on disposing of waste in open-air burn pits. 
Sec. 318. Military munitions response sites. 
Subtitle C—Workplace and Depot Issues 
Sec. 321. Public-private competition required before conversion of any Department of Defense function performed by civilian employees to contractor performance. 
Sec. 322. Time limitation on duration of public-private competitions. 
Sec. 323. Policy regarding installation of major modifications and upgrades. 
Sec. 324. Modification of authority for Army industrial facilities to engage in cooperative activities with non-Army entities. 
Sec. 325. Temporary suspension of public-private competitions for conversion of Department of Defense functions to performance by a contractor. 
Sec. 326. Requirement for debriefings related to conversion of functions from performance by Federal employees to performance by a contractor. 
Sec. 327. Amendments to bid protest procedures by Federal employees and agency officials in conversions of functions from performance by Federal employees to performance by a contractor. 
Sec. 328. Improvement of inventory management practices. 
Sec. 329. Modification of date for submittal to Congress of annual report on funding for public and private performance of depot-level maintenance and repair workloads. 
Subtitle D—Energy Security 
Sec. 331. Authorization of appropriations for Director of Operational Energy. 
Sec. 332. Extension and expansion of reporting requirements regarding Department of Defense energy efficiency programs. 
Sec. 333. Report on implementation of Comptroller General recommendations on fuel demand management at forward-deployed locations. 
Sec. 334. Report on use of renewable fuels to meet energy requirements of Department of Defense. 
Sec. 335. Energy security on Department of Defense installations. 
Subtitle E—Reports 
Sec. 341. Annual report on procurement of military working dogs. 
Sec. 342. Plan for managing vegetative encroachment at training ranges. 
Sec. 343. Comptroller General report on the sustainment strategy for the AV-8B Harrier aircraft. 
Sec. 344. Study on Army modularity. 
Subtitle F—Other Matters 
Sec. 351. Authority for airlift transportation at Department of Defense rates for non-Department of Defense Federal cargoes. 
Sec. 352. Policy on ground combat and camouflage utility uniforms. 
Sec. 353. Condition-based maintenance demonstration programs. 
Sec. 354. Extension of arsenal support program initiative. 
AAuthorization of Appropriations 
301.Operation and maintenance fundingFunds are hereby authorized to be appropriated for fiscal year 2010 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, in amounts as follows: 
(1)For the Army, $31,263,332,000. 
(2)For the Navy, $35,041,274,000. 
(3)For the Marine Corps, $5,543,223,000. 
(4)For the Air Force, $34,527,149,000. 
(5)For Defense-wide activities, $28,327,396,000. 
(6)For the Army Reserve, $2,620,196,000. 
(7)For the Naval Reserve, $1,278,501,000. 
(8)For the Marine Corps Reserve, $228,925,000. 
(9)For the Air Force Reserve, $3,079,228,000. 
(10)For the Army National Guard, $6,262,184,000. 
(11)For the Air National Guard, $5,885,761,000. 
(12)For the United States Court of Appeals for the Armed Forces, $13,932,000. 
(13)For the Acquisition Development Workforce Fund, $100,000,000. 
(14)For Environmental Restoration, Army, $415,864,000. 
(15)For Environmental Restoration, Navy, $285,869,000. 
(16)For Environmental Restoration, Air Force, $494,276,000. 
(17)For Environmental Restoration, Defense-wide, $11,000,000. 
(18)For Environmental Restoration, Formerly Used Defense Sites, $267,700,000. 
(19)For Overseas Humanitarian, Disaster, and Civic Aid programs, $109,869,000. 
(20)For Cooperative Threat Reduction programs, $424,093,000. 
302.Relation to funding tableThe amounts authorized to be appropriated by section 301 shall be available, in accordance with the requirements of section 4001, for projects, programs, and activities, and in the amounts, specified in the funding table in section 4301. 
BEnvironmental Provisions 
311.Clarification of requirement for use of available funds for Department of Defense participation in conservation banking programsSection 2694c of title 10, United States Code, is amended— 
(1)in subsection (a), by striking to carry out this section; 
(2)by redesignating subsection (d) as subsection (e); and 
(3)by inserting after subsection (c) the following new subsection (d): 
 
(d)Source of fundsAmounts available from any of the following shall be available for activities under this section: 
(1)Operation and maintenance. 
(2)Military construction. 
(3)Research, development, test, and evaluation. 
(4)The Support for United States Relocation to Guam Account established under section 2824 of the Military Construction Act for Fiscal Year 2009 (division B of Public Law 110-417; 122 Stat. 4730; 10 U.S.C. 2687 note).. 
312.Reauthorization of title I of Sikes Act 
(a)ReauthorizationSection 108 of the Sikes Act (16 U.S.C. 670f) is amended by striking fiscal years 2004 through 2008 each place it appears and inserting fiscal years 2009 through 2014. 
(b)Clarification of authorizationsSuch section is further amended— 
(1)in subsection (b), by striking There are authorized and inserting Of the amounts authorized to be appropriated to the Department of Defense, there are authorized; and 
(2)in subsection (c), by striking There are authorized and inserting Of the amounts authorized to be appropriated to the Department of the Interior, there are authorized. 
313.Authority of Secretary of a military department to enter into interagency agreements for land management on Department of Defense installations 
(a)AuthoritySection 103a of the Sikes Act (16 U.S.C. 670c–1) is amended— 
(1)in subsection (a)— 
(A)by inserting after and individuals the following: , and into interagency agreements with the heads of other Federal departments and agencies, ; and 
(B)in paragraph (2), by inserting or interagency agreement after cooperative agreement; 
(2)in subsection (b), by inserting or interagency agreement after cooperative agreement; and 
(3)in subsection (c), by inserting and interagency agreements after Cooperative agreements. 
(b)Clerical amendmentsThe heading for such section is amended by inserting and interagency after Cooperative. 
314.Reauthorization of pilot program for invasive species management for military installations in GuamSection 101(g)(1) of the Sikes Act (16 U.S.C. 670a(g)(1)) is amended by striking fiscal years 2004 through 2008 and inserting fiscal years 2009 through 2014. 
315.Reimbursement of Environmental Protection Agency for certain costs in connection with the Former Nansemond Ordnance Depot Site, Suffolk, Virginia 
(a)Authority to reimburse 
(1)Transfer amountUsing funds described in subsection (b) and notwithstanding section 2215 of title 10, United States Code, the Secretary of Defense may transfer not more than $68,623 during fiscal year 2010 to the Former Nansemond Ordnance Depot Site Special Account, within the Hazardous Substance Superfund. 
(2)Purpose of reimbursementThe payment under paragraph (1) is final payment to reimburse the Environmental Protection Agency for all costs incurred in overseeing a time critical removal action performed by the Department of Defense under the Defense Environmental Restoration Program for ordnance and explosive safety hazards at the Former Nansemond Ordnance Depot Site, Suffolk, Virginia. 
(3)Interagency agreementThe reimbursement described in paragraph (2) is provided for in an interagency agreement entered into by the Department of the Army and the Environmental Protection Agency for the Former Nansemond Ordnance Depot Site in December 1999. 
(b)Source of fundsAny payment under subsection (a) shall be made using funds authorized to be appropriated by section 301(18) of this Act for operation and maintenance for Environmental Restoration, Formerly Used Defense Sites. 
(c)Use of fundsThe Environmental Protection Agency shall use the amount transferred under subsection (a) to pay costs incurred by the agency at the Former Nansemond Ordnance Depot Site. 
316.Procurement and use of munitionsThe Secretary of Defense shall— 
(1)in making decisions with respect to the procurement of munitions, develop methods to account for the full life-cycle costs of munitions, including the effects of failure rates on the cost of disposal; 
(2)undertake a review of live-fire practices for the purpose of reducing unexploded ordnance and munitions-constituent contamination without impeding military readiness; and 
(3)not later than 180 days after the date of the enactment of this Act, submit to Congress a report on the methods developed pursuant to this section and the progress of the live-fire review and recommendations for reducing the life-cycle costs of munitions, unexploded ordnance, and munitions-constituent contamination. 
317.Prohibition on disposing of waste in open-air burn pits 
(a)Regulations 
(1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall prescribe regulations prohibiting the disposal of covered waste in open-air burn pits during contingency operations except in circumstances in which the Secretary determines that no alternative disposal method is feasible. Such regulations shall apply to contingency operations that are ongoing as of the date of the enactment of this Act, including Operation Iraqi Freedom and Operation Enduring Freedom, and to contingency operations that begin after the date of the enactment of this Act. 
(2)NotificationIn determining that no alternative disposal method is feasible for an open-air burn pit pursuant to regulations prescribed under paragraph (1), the Secretary shall— 
(A)not later than 30 days after such determination is made, submit to the Committees on Armed Services of the Senate and House of Representatives notice of such determination, including the circumstances, reasoning, and methodology that led to such determination; and 
(B)after notice is given under subparagraph (A), for each subsequent 180-day-period during which covered waste is disposed of in the open-air burn pit covered by such notice, submit to the Committees on Armed Services of the Senate and House of Representatives the justifications of the Secretary for continuing to operate such open-air burn pit. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the use of open-air burn pits by the United States Armed Forces. Such report shall include— 
(1)an explanation of the situations and circumstances under which open-air burn pits are used to dispose of waste during military exercises and operations worldwide; 
(2)a detailed description of the types of waste authorized to be burned in open-air burn pits; 
(3)a plan through which the Secretary intends to develop and implement alternatives to the use of open-air burn pits; 
(4)a copy of the regulations required to be prescribed by subsection (a); 
(5)the health and environmental compliance standards the Secretary has established for military and contractor operations in Iraq and Afghanistan with regard to solid waste disposal, including an assessment of whether those standards are being met; 
(6)a description of the environmental, health, and operational impacts of open-pit burning of plastics and the feasibility of including plastics in the regulations prescribed pursuant to subsection (a); and 
(7)an assessment of the ability of existing medical surveillance programs to identify and track exposures to toxic substances that result from open-air burn pits, including recommendations for such changes to such programs as would be required to more accurately identify and track such exposures. 
(c)DefinitionsIn this section: 
(1)The term contingency operation has the meaning given that term by section 101(a)(13) of title 10, United States Code. 
(2)The term covered waste includes— 
(A)hazardous waste, as defined by section 1004(5) of the Solid Waste Disposal Act (42 U.S.C. 6903(5)); 
(B)medical waste; and 
(C)other waste as designated by the Secretary. 
318.Military munitions response sites 
(a)Information sharingSection 2710(a)(2)(B) of title 10, United States Code, is amended by inserting , including the county, where applicable, after political subdivisions of the State. 
(b)Military Munitions Response Program and Installation Restoration ProgramAs part of the annual budget submission of the Secretary of Defense to Congress, the Secretary shall include the funding levels requested for the Military Munitions Response Program and the Installation Restoration Program. 
CWorkplace and Depot Issues 
321.Public-private competition required before conversion of any Department of Defense function performed by civilian employees to contractor performance 
(a)RequirementParagraph (1) of section 2461(a) of title 10, United States Code, is amended— 
(1)by striking A function and inserting No function; 
(2)by striking 10 or more; and 
(3)by striking may not be converted and inserting may be converted. 
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to a function for which a public-private competition is commenced on or after the date of the enactment of this Act. 
322.Time limitation on duration of public-private competitions 
(a)Time limitationSection 2461(a) of title 10, United States Code, as amended by section 321, is further amended by adding at the end the following new paragraph: 
 
(5) 
(A)Except as provided in subparagraph (B), the duration of a public-private competition conducted pursuant to Office of Management and Budget Circular A-76 or any other provision of law for any function of the Department of Defense performed by Department of Defense civilian employees may not exceed a period of 24 months, commencing on the date on which the preliminary planning for the public-private competition begins and ending on the date on which a performance decision is rendered with respect to the function. 
(B) 
(i)The Secretary of Defense may specify an alternative period of time for a public-private competition, which may not exceed 33 months, if the Secretary— 
(I)determines that the competition is of such complexity that it cannot be completed within 24 months; and 
(II)submits to Congress, as part of the formal congressional notification of a public-private competition pursuant to subsection (c), written notification that explains the basis of such determination. 
(ii)The notification under clause (i)(II) shall also address each of the following: 
(I)Any efforts of the Secretary to break up the study geographically or functionally. 
(II)The Secretary’s justification for undertaking a public-private competition instead of using internal reengineering alternatives. 
(III)The cost savings that the Secretary expects to achieve as a result of the public-private competition. 
(iii)If the Secretary specifies an alternative time period under this subparagraph, the alternative time period shall be binding on the Department in the same manner and to the same extent as the limitation provided in subparagraph (A). 
(C) The time period specified in subparagraph (A) for a public-private competition does not include any day during which the public-private competition is delayed by reason of the filing of a protest before the Government Accountability Office or a complaint in the United States Court of Federal Claims up until the day the decision or recommendation of either authority becomes final. In the case of a protest before the Government Accountability Office, the recommendation becomes final after the period of time for filing a request for reconsideration, or if a request for reconsideration is filed, on the day the Government Accountability Office issues a decision on the reconsideration. 
(D)If a protest with respect to a public-private competition before the Government Accountability Office or the United States Court of Federal Claims is sustained, and the recommendation is final as described in subparagraph (C), and if such protest and recommendation result in an unforeseen delay in implementing a final performance decision, the Secretary of Defense may terminate the public-private competition or extend the period of time specified for the public-private competition under subparagraph (A) or subparagraph (B). If the Secretary decides not to terminate a competition, the Secretary shall submit to Congress written notice of such decision. Any such notification shall include a justification for the Secretary’s decision and a new time limitation for the competition, which shall not exceed 12 months from the final decision and shall be binding on the Department. 
(E)For the purposes of this paragraph, preliminary planning with respect to a public-private competition, begins on the date on which the Department of Defense obligates funds for the acquisition of contract support, or formally assigns Department of Defense personnel, to carry out any of the following activities: 
(i)Determining the scope of the competition.  
(ii)Conducting research to determine the appropriate grouping of functions for the competition. 
(iii)Assessing the availability of workload data, quantifiable outputs of functions, and agency or industry performance standards applicable to the competition. 
(iv)Determining the baseline cost of any function for which the competition is conducted. 
(F)To effectively establish the date that is the first day of preliminary planning for a public-private competition, the head of a military department shall submit to Congress written notice of such date and shall provide public notice by announcing such date on an appropriate Internet website. Such date is the first day of preliminary planning for a public-private competition for the purpose of computing the duration of the public private competition for purposes of this section. 
(G)The Secretary of Defense shall submit to the congressional defense committees an annual report on the use, during the year covered by the report, of alternative time periods for public-private competitions under this section, and the explanations of the Secretary for such alternative time periods. 
(b)Effective dateParagraph (5) of section 2461(a) of title 10, United States Code, as added by subsection (a), shall apply with respect to a public-private competition covered by such section that is initiated on or after the date of the enactment of this Act. 
(c)Comptroller General reviewsNot later than two years after the date of the enactment of this Act, and three years thereafter, the Comptroller General shall submit to the congressional defense committees a report on the use by the Secretary of Defense of the alternative time period authority under section 2461(a)(5)(B) of title 10, United States Code, and the appropriateness and thoroughness of the explanations of the Secretary for such use. 
323.Policy regarding installation of major modifications and upgradesIt is the Sense of Congress that no changes should be made to— 
(1)the policy of the Department of Defense that in the annual allocation of depot-level maintenance and repair required under section 2466 of title 10, United States Code, the installation of major modifications and upgrades are considered to be part of the definition of depot-level maintenance; and 
(2)the interpretation and application of that policy as of the date of the enactment of this Act. 
324.Modification of authority for Army industrial facilities to engage in cooperative activities with non-Army entities 
(a)Clarification of authority to enter into cooperative agreementsThe second sentence of section 4544(a) of title 10, United States Code, as added by section 328(a)(1) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 66), is amended by inserting after not more than eight contracts or cooperative agreements the following: in addition to the contracts and cooperative agreements in place as of the date of the enactment of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181). 
(b)Additional elements required for analysis of use of authoritySection 328(b)(2) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 67) is amended— 
(1)by striking a report assessing the advisability and inserting the following: “a report— 
 
(A)assessing the advisability; and 
(2)by striking pursuant to such authority. and inserting the following: “pursuant to such authority; 
 
(B)assessing the benefit to the Federal Government of using such authority; 
(C)assessing the impact of the use of such authority on the availability of facilities needed by the Army and on the private sector; and 
(D)describing the steps taken to comply with the requirements under section 4544(g) of title 10, United States Code.. 
325.Temporary suspension of public-private competitions for conversion of Department of Defense functions to performance by a contractor 
(a)Temporary suspensionDuring the period beginning on the date of the enactment of this Act and ending on the date that is 30 days after the date on which the Secretary of Defense submits to the congressional defense committees the certification required under subsection (d), no study or competition regarding a public-private competition for the conversion to performance by a contractor for any function performed by Department of Defense civilian employees may be begun or announced pursuant to 2461 of title 10, United States Code, or otherwise pursuant to Office of Management and Budget Circular A-76. 
(b)Review and report to CongressDuring fiscal year 2010, the Secretary of Defense, acting through the Under Secretary of Defense for Personnel Readiness, in consultation with the Under Secretary for Acquisition, Technology, and Logistics and the Comptroller of the Department of Defense, shall undertake a comprehensive review of the policies of the Department of Defense with respect to the conduct of public-private competitions. The Secretary shall submit to the congressional defense committees a report on such review not earlier than June 15, 2010. The review, at a minimum, shall address— 
(1)the status of the compliance of the Department with the requirement of 2461(a)(1) of title 10, United States Code, as amended by section 321 of this Act; 
(2)actions taken by the Secretary to address issues raised in the report of the Department of Defense Inspector General numbered D-2009-034 and dated December 15, 2008; 
(3)the reliability of systems in effect as of the date of the enactment of this Act to provide comprehensive and reliable data to track and assess the cost and quality of the performance of functions that have been subjected to a public-private competition; 
(4)the appropriateness of the cost differential in effect as of the date of the enactment of this Act for determining the quantifiable costs and the current overhead rates applied with respect to such functions; and 
(5)the adequacy of the policies of the Department of Defense in implementing the requirements of section 2461(a)(4) of title 10, United States Code. 
(c)Comptroller general reviewNot later than 90 days after the date on which the report required under subsection (b) is submitted to the congressional defense committees, the Comptroller General shall conduct an assessment of the review required under paragraph (b) and shall submit to the congressional defense committees a report on the findings of such assessment and any conclusions or recommendations of the Comptroller General based on such assessment. 
(d)Certification requiredThe Secretary of Defense shall publish in the Federal Register and submit to the congressional defense committees certification that— 
(1)the review required by subsection (b) has been completed, and that the 90-day period during which the assessment of the Comptroller General is to be completed under subsection (c) has expired; 
(2)the Secretary of Defense has completed and submitted to the congressional defense committees a complete inventory of contracts for services for or on behalf of the Department in compliance with the requirements of subsection (c) of section 2330a of title 10, United States Code; 
(3)the Secretary of each military department and the head of each Defense Agency responsible for activities in the inventory has initiated the review and planning activities of subsection (e) of such section; and 
(4)the Secretary of Defense has submitted budget information on contract services in compliance with the requirements of section 236 of title 10, United States Code. 
326.Requirement for debriefings related to conversion of functions from performance by Federal employees to performance by a contractorThe Administrator for Federal Procurement Policy shall revise the Federal Acquisition Regulation to allow for debriefings of Federal employee representatives designated pursuant to 3551(2)(B) of title 31, United States Code, to the same extent and under the same circumstances as any offeror, in the case of a conversion of any function from performance by Federal employees to performance by a contractor. Such debriefings will conform to the requirements of section 2305(b)(6)(A) of title 10, United States Code, section 303B(f) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253b(f)), and subparts 15.505 and 15.506 (as in effect on the date of the enactment of this Act ) of the Federal Acquisition Regulation. 
327.Amendments to bid protest procedures by Federal employees and agency officials in conversions of functions from performance by Federal employees to performance by a contractor 
(a)Protest jurisdiction of the Comptroller GeneralSection 3551(1) of title 31, United States Code, is amended by adding at the end the following new subparagraph: 
 
(E)Conversion of a function that is being performed by Federal employees to private sector performance.. 
(b)Eligibility to protest public-private competitionsClause (i) of paragraph (2)(B) of section 3551 of title 31, United States Code, is amended to read as follows: 
 
(i)any official who is responsible for submitting the agency tender in such competition; and. 
(c)Decisions on protestsSection 3554(b) of title 31, United States Code, is amended— 
(1)by redesignating subparagraphs (C) through (G) as subparagraphs (D) through (H), respectively; 
(2)by inserting after subparagraph (B) the following new subparagraph (C): 
 
(C)cancel the solicitation issued pursuant to the public-private competition conducted under Office of Management and Budget Circular A–76 or any successor circular;; and 
(3)in subparagraph (G), as redesignated by paragraph (1), by striking , and (E) and inserting , (E), and (F). 
(d)ApplicabilityThe amendments made by this section shall apply— 
(1)to any protest or civil action that relates to a public-private competition conducted after the date of the enactment of this Act under Office of Management and Budget Circular A–76, or any successor circular; and 
(2)to a decision made after the date of the enactment of this Act to convert a function performed by Federal employees to private sector performance without a competition under Office of Management and Budget Circular A–76. 
328.Improvement of inventory management practices 
(a)Inventory management practices improvement plan requiredNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a comprehensive plan for improving the inventory management systems of the military departments and the Defense Logistics Agency with the objective of reducing the acquisition and storage of secondary inventory that is excess to requirements. 
(b)ElementsThe plan under subsection (a) shall include the following: 
(1)A plan for a comprehensive review of demand-forecasting procedures to identify and correct any systematic weaknesses in such procedures, including the development of metrics to identify bias toward over-forecasting and adjust forecasting methods accordingly. 
(2)A plan to accelerate the efforts of the Department of Defense to achieve total asset visibility, including efforts to link wholesale and retail inventory levels through multi-echelon modeling. 
(3)A plan to reduce the average level of on-order secondary inventory that is excess to requirements, including a requirement for the systemic review of such inventory for possible contract termination. 
(4)A plan for the review and validation of methods used by the military departments and the Defense Logistics Agency to establish economic retention requirements. 
(5)A plan for an independent review of methods used by the military departments and the Defense Logistics Agency to establish contingency retention requirements. 
(6)A plan to identify items stored in secondary inventory that require substantial amounts of storage space and shift such items, where practicable, to direct vendor delivery. 
(7)A plan for a comprehensive assessment of inventory items on hand that have no recurring demands, including the development of— 
(A)metrics to track years of no demand for items in stock; and 
(B)procedures for ensuring the systemic review of such items for potential reutilization or disposal. 
(8)A plan to more aggressively pursue disposal reviews and actions on stocks identified for potential reutilization or disposal. 
(c)GAO reports 
(1)Assessment of planNot later than 60 days after the date on which the plan required by subsection (a) is submitted as specified in that subsection, the Comptroller General shall submit to the congressional defense committees a report setting forth an assessment of the extent to which the plan meets the requirements of this section. 
(2)Assessment of implementationNot later than 18 months after the date on which the plan required by subsection (a) is submitted, the Comptroller General shall submit to the congressional defense committees a report setting forth an assessment of the extent to which the plan has been effectively implemented by each military department and by the Defense Logistics Agency. 
(d)Inventory that is excess to requirements definedIn this section, the term inventory that is excess to requirements means inventory that— 
(1)is excess to the approved acquisition objective concerned; and 
(2)is not needed for the purposes of economic retention or contingency retention. 
329.Modification of date for submittal to Congress of annual report on funding for public and private performance of depot-level maintenance and repair workloadsSection 2466(d)(1) of title 10, United States Code, is amended by striking April 1 of each year and inserting 90 days after the date on which the budget of the President for a fiscal year is submitted to Congress pursuant to section 1105 of title 31. 
DEnergy Security 
331.Authorization of appropriations for Director of Operational EnergyOf the amounts authorized to be appropriated for Operation and Maintenance, Defense-wide, $5,000,000 is for the Director of Operational Energy Plans and Programs to carry out the duties prescribed for the Director under section 139b of title 10, United States Code, to be made available upon the confirmation of an individual to serve as the Director of Operational Energy Plans and Programs. 
332.Extension and expansion of reporting requirements regarding Department of Defense energy efficiency programs 
(a)New reporting requirementsSection 2925(a) of title 10, United States Code, is amended— 
(1)in paragraph (1), by inserting after (Public Law 109-58), the following: section 2911(e) of this title, section 533 of the National Energy Conservation Policy Act (42 U.S.C. 8259b),; 
(2)by redesignating paragraphs (2) through (6) as paragraphs (4) through (8), respectively; 
(3)by inserting after paragraph (1) the following new paragraphs (2) and (3): 
 
(2)A table detailing funding, by account, for all energy projects funded through appropriations. 
(3)A table listing all energy projects financed through third party financing mechanisms (including energy savings performance contracts, enhanced use leases, utility energy service contracts, utility privatization agreements, and other contractual mechanisms), the duration of each such mechanism, an estimate of the financial obligation incurred through the duration of each such mechanism, and the estimated payback period for each such mechanism.; and 
(4)by adding at the end the following new paragraphs: 
 
(9)A description of steps taken to determine best practices for measuring energy consumption in Department of Defense facilities and installations, in order to use the data for better energy management.  
(10)A description of any other issues and strategies the Secretary determines relevant to a comprehensive and renewable energy policy.. 
(b)Additional material required for first expanded reportThe first report submitted by the Secretary of Defense under section 2925(a) of title 10, United States Code, as amended by subsection (a), after the date of the enactment of this Act shall include, in addition to the matters required under such section, as so amended, the following: 
(1)A determination of whether the tools that exist as of the date of the enactment of this Act, including the Energy Conservation Investment Program and the Energy Savings Performance Contracts Program, are sufficient to support renewable energy projects to achieve the Department’s installation energy goals, or if new funding mechanisms would be beneficial. 
(2)A determination of the cost and feasibility of a policy that would require new power generation projects established on installations to be able to switch to provide power for military operations in the event of a commercial grid outage. 
(3)An assessment of the extent to which State and regional laws and regulations and market structures provide opportunities or obstacles to establish renewable energy projects on military installations. 
(4)A determination of the cost and feasibility of developing or acquiring equipment or systems that would result in maximized use of renewable energy sources at contingency locations. 
(5)An assessment of the feasibility of meeting the Department's renewable energy goals with on-base renewable energy production rather than with renewable energy credits. 
(6)An analysis of the percentage of new construction projects subject to the Department’s current building construction sustainable design standards (Leadership in Energy and Environmental Design standards) that include a renewable energy component, and a determination as to whether the criteria of the Department’s design standards, as in effect on the date of the enactment of this Act, are consistent with the overall goals, including renewable energy goals, of the Secretary. 
(7)The feasibility and cost of developing net-zero energy installations and a detailed assessment, by installation, of power production (including renewable energy) measured against energy consumption. 
(8)A determination of whether a dedicated funding mechanism for renewable energy projects for stand-alone facilities, including National Guard and Reserve centers, would encourage greater use of renewable energy sources both at existing facilities and in new construction. 
(c)Comptroller General reviewNot later than 180 days after the date on which the Secretary of Defense submits the supplemental report required under subsection (b), the Comptroller General shall review the supplemental report and submit to Congress a report on such review. The Comptroller General may conduct such independent analysis of any issues covered by such supplemental report, as necessary in furtherance of the requirements of this section.  
333.Report on implementation of Comptroller General recommendations on fuel demand management at forward-deployed locationsNot later than February 1, 2010, the Director of Operational Energy Plans and Programs of the Department of Defense (or, in the event that no individual has been confirmed as the Director, the Secretary of Defense) shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on any specific actions that have been taken to implement the following three recommendations made by the Comptroller General: 
(1)The recommendation that each of the combatant commanders establish requirements for managing fuel demand at forward-deployed locations within their respective areas of responsibility. 
(2)The recommendation that the head of each military department develop guidance to implement such requirements. 
(3)The recommendation that the Chairman of the Joint Chiefs of Staff require that fuel demand considerations be incorporated into the Joint Staff’s initiative to develop joint standards of life support at forward-deployed locations. 
334.Report on use of renewable fuels to meet energy requirements of Department of DefenseNot later than February 1, 2010, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the use and potential use of renewable fuels in meeting the energy requirements of the Department of Defense. Such report shall include each of the following: 
(1)An assessment of the use of renewable fuels, including domestically produced algae-based, biodiesel, and biomass-derived fuels, as alternative fuels in aviation, maritime, and ground transportation fleets (including tactical vehicles and applications). Such assessment shall include technical, logistical, and policy considerations. 
(2)An assessment of whether it would be beneficial to establish a renewable fuel commodity class that is distinct from petroleum-based products. 
335.Energy security on Department of Defense installations 
(a)Plan for energy security required 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall develop a plan for identifying and addressing areas in which the electricity needed to carry out critical military missions on Department of Defense installations is vulnerable to disruption. 
(2)ElementsThe plan developed under paragraph (1) shall include, at a minimum, the following: 
(A)An identification of the areas of vulnerability as described in paragraph (1), and an identification of priorities in addressing such areas of vulnerability. 
(B)A schedule for the actions to be taken by the Department to address such areas of vulnerability. 
(C)A strategy for working with other public or private sector entities to address such areas of vulnerability that are beyond the control of the Department. 
(D)An estimate of and consideration for the costs to the Department associated with implementation of the strategy. 
(b)Work with non-Department of Defense entitiesThe Secretary of Defense shall work with other Federal entities, and with State and local government entities, to develop any regulations or other mechanisms needed to require or encourage actions to address areas of vulnerability identified pursuant to the plan developed under subsection (a) that are beyond the control of the Department of Defense. 
EReports 
341.Annual report on procurement of military working dogsSection 358 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4427; 10 U.S.C. 2302 note) is amended— 
(1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (b) the following new subsection (c): 
 
(c)Annual reportNot later than 90 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2010, and annually thereafter for each of the following five years, the Secretary, acting through the Executive Agent, shall submit to the congressional defense committees a report on the procurement of military working dogs for the fiscal year preceding the fiscal year during which the report is submitted. Such a report may be combined with the report required under section 2583(f) of title 10, United States Code, for the same fiscal year as the fiscal year covered by the report under this subsection. Each report under this subsection shall include the following for the fiscal year covered by the report: 
(1)The number of military working dogs procured, by source, by each military department or Defense Agency. 
(2)The cost of procuring military working dogs incurred by each military department or Defense Agency. 
(3)An explanation for any significant difference in the cost of procuring military working dogs from different sources.. 
342.Plan for managing vegetative encroachment at training rangesNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that includes the following: 
(1)An assessment of the extent to which vegetation and overgrowth limits the use of military lands available for training of the Armed Forces in the United States and overseas. 
(2)An identification of the particular installations and training areas at which vegetation and overgrowth negatively impact the use of training space. 
(3)A plan to address training constraints caused by vegetation and overgrowth. 
343.Comptroller General report on the sustainment strategy for the AV-8B Harrier aircraft 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall submit to the congressional defense committees a report on the sustainment strategy for the AV-8B Harrier aircraft. 
(b)Matters coveredThe report under subsection (a) shall include, at a minimum, each of the following: 
(1)An assessment of the AV-8B Integrated Maintenance Concept, including the acquisition strategy developed to conduct planned maintenance interval events. 
(2)An evaluation of the process and criteria established to determine the assignment of non-core workload. 
(3)An examination of the role of the single process owner in distribution of non-core workload, standardization of workload processes, facilitation of public-private partnering, implementation of lessons learned, and execution of contracting authority. 
(4)An evaluation of the execution of responsibilities by the single process owner to reduce planned maintenance interval turn-around time, to reduce cost, to improve material availability, and to ensure necessary logistics and engineering functions are in place to meet objective goals. 
344.Study on Army modularity 
(a)Study 
(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall enter into a contract with a Federally Funded Research and Development Center for the conduct of a study on the current and planned modularity structures of the Army to determine each of the following: 
(A)The operational capability of the Army to execute the core mission of the Army to contribute land power to joint operations. 
(B)The ability to manage the flexibility and versatility of Army forces across the range of military operations. 
(C)The tactical, operational, and strategic risk associated with the heavy, medium, and light modular combat brigades and functional support and sustainment brigades. 
(D)The required and planned end strength for the Army. 
(2)Factors to considerThe study required under subsection (a) shall take into consideration the following factors: 
(A)The historical experience of the Army with separate brigade structures. 
(B)The original Army analysis or other relevant analyses, including explicit or implicit assumptions, upon which the modular brigade combat team, functional support and sustainment brigades, and higher headquarters’ designs were based. 
(C)Subsequent analysis that confirmed or modified the original designs. 
(D)Lessons learned from Operation Iraqi Freedom and Operation Enduring Freedom, including an identification and analysis of how modular brigades or formations were task organized and employed that may have differed from the original modular concept and how that confirmed or modified the original designs. 
(E)Improvements the Army has made or is implementing in brigade and headquarters designs. 
(F)The deployability, employability, and sustainability of modular formations compared to the corresponding pre-modular designs of such formations. 
(3)Access to informationThe Secretary of Defense and the Secretary of the Army shall ensure that the Federally Funded Research and Development Center conducting the study required under subsection (a) has access to all necessary data, records, analysis, personnel, and other resources necessary to complete the study. 
(b)Report 
(1)In generalNot later than December 31, 2010, the Secretary of Defense shall submit to the congressional defense committees a report containing— 
(A)the results of the study conducted under subsection (a), together with the comments of the Secretary of Defense on the findings contained in the study; and 
(B)the separate and independent comments of the Secretary of the Army on the findings contained in the study. 
(2)Classified annexThe report shall be in unclassified form, but may contain a classified annex. 
FOther Matters 
351.Authority for airlift transportation at Department of Defense rates for non-Department of Defense Federal cargoes 
(a)In generalSection 2642(a) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)During the five-year period beginning on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2010, for military airlift services provided to any element of the Federal Government outside the Department of Defense in circumstances other than those specified in paragraphs (1) and (2), but only if the Secretary of Defense determines that the provision of such services will promote the improved use of airlift capacity without any negative effect on the national security objectives or the national security interests contained within the United States commercial air industry.. 
(b)Annual reportNot later than March 1 of each year for which the paragraph (3) of section 2642(a) of title 10, United States Code, as added by subsection (a), is in effect, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives an annual report describing, in detail, the Secretary’s use of the authority under that paragraph, including— 
(1)how the authority was used; 
(2)the frequency with which the authority was used; 
(3)the Secretary’s rationale for the use of the authority; and 
(4)for which agencies the authority was used. 
352.Policy on ground combat and camouflage utility uniforms 
(a)Establishment of policyIt is the policy of the United States that the design and fielding of all future ground combat and camouflage utility uniforms of the Armed Forces may uniquely reflect the identity of the individual military services, as long as such ground combat and camouflage utility uniforms, to the maximum extent practicable— 
(1)provide members of every military service an equivalent level of performance, functionality, and protection commensurate with their respective assigned combat missions; 
(2)minimize risk to the individual soldier, sailor, airman, or marine operating in the joint battlespace; and 
(3)provide interoperability with other components of individual war fighter systems, including body armor and other individual protective systems. 
(b)Comptroller General assessmentThe Comptroller General shall conduct an assessment of the ground combat uniforms and camouflage utility uniforms currently in use in the Department of Defense. The assessment shall examine, at a minimum, each of the following: 
(1)The overall performance of each uniform in various anticipated combat environments and theaters of operations. 
(2)Whether the uniform design of each uniform conforms adequately and is interoperable with currently issued personal protective gear and body armor.  
(3)Costs associated with the design, development, production, procurement, and fielding of existing service-specific ground combat and camouflage utility uniforms.  
(4)Challenges and risks associated with fielding members of the Armed Forces into combat theaters in unique or service-specific ground combat or camouflage utility uniforms, including the tactical risk to the individuals serving in individual augmentee, in-lieu of force, or joint duty assignments of use of different ground combat uniforms in a combat environment. 
(5)Implications of the use of patents and other proprietary measures that may preclude sharing of technology, advanced uniform design, camouflage techniques, and fire retardence.  
(6)Logistical requirements to field and support forces in varying combat or utility uniforms. 
(c)Report requiredNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall submit to the congressional defense committees the results of the assessment conducted under subsection (b). 
(d)Requirement for joint criteriaIn support of the policy established in subsection (a), the Secretaries of the military departments, consistent with the authority set out in subtitles B, C, and D of title 10, United States Code, shall establish joint criteria for future ground combat uniforms by not later than 270 days after the Comptroller General submits the report required under subsection (c). The joint criteria shall take into account the findings and recommendations of such report and ensure that new technologies, advanced materials, and other advances in ground combat uniform design may be shared between the military services and are not precluded from being adapted for use by any military service due to military service-unique proprietary arrangements. 
353.Condition-based maintenance demonstration programs 
(a)Tactical wheeled vehicles programThe Secretary of the Army may conduct a 12-month condition-based maintenance demonstration program on selected vehicle systems that include on-board diagnostic systems suitable to such a demonstration program. 
(b)Surface combatant ship programThe Secretary of the Navy may conduct a 12-month demonstration program on selected systems or components of surface combatant ships that include integral diagnostic systems suitable to such a demonstration program. 
(c)Issues to be addressedThe demonstration programs described in subsections (a) and (b) shall address, with respect to each vehicle, system, or component for which the program is conducted— 
(1)the top 10 maintenance issues; 
(2)non-evidence of failures; and 
(3)the projected return on investment analysis for a 10-year period. 
(d)Open architectureThe design, system integration, and operations of the demonstration programs described in subsections (a) and (b) shall be conducted with an open architecture designed to— 
(1)facilitate interface with industry standard computer languages, common software systems, diagnostics tools, reference models, diagnostics reasoners, electronic libraries, and user interfaces for multiple ship and vehicle types; and 
(2)promote competition and ensure the best overall value to the Department of Defense. 
(e)ReportNot later than October 1, 2010, the Secretary of the Army and the Secretary of the Navy shall jointly submit to the congressional defense committees a report containing the assessments of each of the Secretaries with respect to whether the respective military department could reduce maintenance costs and improve operational readiness by implementing condition-based maintenance for the current and future tactical wheeled vehicle fleets and Navy surface combatants. 
354.Extension of arsenal support program initiativeSection 343 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (10 U.S.C. 4551 note), as amended by section 341 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 69), is further amended— 
(1)in subsection (a), by striking 2010 and inserting 2011; and 
(2)in subsection (g)(1), by striking 2010 and inserting 2011. 
IVMilitary Personnel Authorizations 
 
Subtitle A—Active Forces 
Sec. 401. End strengths for active forces. 
Sec. 402. Revision in permanent active duty end strength minimum levels. 
Sec. 403. Additional authority for increases of Army active-duty end strengths for fiscal years 2011 and 2012. 
Subtitle B—Reserve Forces 
Sec. 411. End strengths for Selected Reserve. 
Sec. 412. End strengths for Reserves on active duty in support of the Reserves. 
Sec. 413. End strengths for military technicians (dual status). 
Sec. 414. Fiscal year 2010 limitation on number of non-dual status technicians. 
Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational support. 
Sec. 416. Submittal of options for creation of Trainees, Transients, Holdees, and Students account for the Army National Guard. 
Sec. 417. Report on requirements of the National Guard for non-dual status technicians. 
Sec. 418. Expansion of authority of Secretaries of the military departments to increase certain end strengths to include Selected Reserve end strengths. 
Subtitle C—Authorization of Appropriations 
Sec. 421. Military personnel. 
Sec. 422. Repeal of delayed one-time shift of military retirement payments. 
AActive Forces 
401.End strengths for active forcesThe Armed Forces are authorized strengths for active duty personnel as of September 30, 2010, as follows: 
(1)The Army, 562,400. 
(2)The Navy, 328,800. 
(3)The Marine Corps, 202,100. 
(4)The Air Force, 331,700. 
402.Revision in permanent active duty end strength minimum levelsSection 691(b) of title 10, United States Code, is amended by striking paragraphs (1) through (4) and inserting the following new paragraphs: 
 
(1)For the Army, 547,400. 
(2)For the Navy, 328,800. 
(3)For the Marine Corps, 202,100. 
(4)For the Air Force, 331,700.. 
403.Additional authority for increases of Army active-duty end strengths for fiscal years 2011 and 2012 
(a)Authority to increase army active-duty end strengths 
(1)AuthorityFor each of fiscal years 2011 and 2012, the Secretary of Defense may, as the Secretary determines necessary for the purposes specified in paragraph (2), establish the active-duty end strength for the Army at a number greater than the number otherwise authorized by law up to the number equal to the fiscal-year 2010 baseline plus 30,000. 
(2)Purpose of increasesThe purposes for which increases may be made in Army active-duty end strengths under paragraph (1) are— 
(A)to support operational missions; and 
(B)to achieve reorganizational objectives, including increased unit manning, force stabilization and shaping, and supporting wounded warriors. 
(3)Fiscal-year 2010 baselineIn this subsection, the term fiscal-year 2010 baseline, means the active-duty end strength authorized for the Army in section 401(1). 
(4)Active-duty end strengthIn this subsection, the term active-duty end strength means the strength for active-duty personnel of one the Armed Forces as of the last day of a fiscal year. 
(b)Relationship to presidential waiver authorityNothing in this section shall be construed to limit the President’s authority under section 123a of title 10, United States Code, to waive any statutory end strength in a time of war or national emergency. 
(c)Relationship to other variance authorityThe authority under subsection (a) is in addition to the authority to vary authorized end strengths that is provided in subsections (e) and (f) of section 115 of title 10, United States Code. 
(d)Budget treatmentIf the Secretary of Defense determines under subsection (a) that an increase in the Army active-duty end strength for a fiscal year is necessary, then the budget for the Department of Defense for that fiscal year as submitted to the President shall include the amounts necessary for funding that active-duty end strength in excess of the fiscal year 2010 active-duty end strength authorized for the Army under section 401(1). 
BReserve Forces 
411.End strengths for Selected Reserve 
(a)In generalThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2010, as follows: 
(1)The Army National Guard of the United States, 358,200. 
(2)The Army Reserve, 205,000. 
(3)The Navy Reserve, 65,500. 
(4)The Marine Corps Reserve, 39,600. 
(5)The Air National Guard of the United States, 106,700. 
(6)The Air Force Reserve, 69,500. 
(7)The Coast Guard Reserve, 10,000. 
(b)End strength reductionsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by— 
(1)the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and 
(2)the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year. 
(c)End strength increasesWhenever units or individual members of the Selected Reserve of any reserve component are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members. 
412.End strengths for Reserves on active duty in support of the ReservesWithin the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2010, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components: 
(1)The Army National Guard of the United States, 32,060. 
(2)The Army Reserve, 16,261. 
(3)The Navy Reserve, 10,818. 
(4)The Marine Corps Reserve, 2,261. 
(5)The Air National Guard of the United States, 14,555. 
(6)The Air Force Reserve, 2,896. 
413.End strengths for military technicians (dual status)The minimum number of military technicians (dual status) as of the last day of fiscal year 2010 for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following: 
(1)For the Army Reserve, 8,395. 
(2)For the Army National Guard of the United States, 27,210. 
(3)For the Air Force Reserve, 10,417. 
(4)For the Air National Guard of the United States, 22,313. 
414.Fiscal year 2010 limitation on number of non-dual status technicians 
(a)Limitations 
(1)National guardWithin the limitation provided in section 10217(c)(2) of title 10, United States Code, the number of non-dual status technicians employed by the National Guard as of September 30, 2010, may not exceed the following: 
(A)For the Army National Guard of the United States, 1,600. 
(B)For the Air National Guard of the United States, 350. 
(2)Army reserveThe number of non-dual status technicians employed by the Army Reserve as of September 30, 2010, may not exceed 595. 
(3)Air force reserveThe number of non-dual status technicians employed by the Air Force Reserve as of September 30, 2010, may not exceed 90. 
(b)Non-Dual Status Technicians DefinedIn this section, the term non-dual status technician has the meaning given that term in section 10217(a) of title 10, United States Code. 
415.Maximum number of reserve personnel authorized to be on active duty for operational supportDuring fiscal year 2010, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following: 
(1)The Army National Guard of the United States, 17,000. 
(2)The Army Reserve, 13,000. 
(3)The Navy Reserve, 6,200. 
(4)The Marine Corps Reserve, 3,000. 
(5)The Air National Guard of the United States, 16,000. 
(6)The Air Force Reserve, 14,000. 
416.Submittal of options for creation of Trainees, Transients, Holdees, and Students account for the Army National Guard 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of the Army shall submit to the congressional defense committees a report evaluating options, and including a recommendation, for the creation of a Trainees, Transients, Holdees, and Students Account within the Army National Guard. 
(b)ElementsThe report required by subsection (a) shall address, at a minimum, the following: 
(1)The timelines, cost, force structure changes, and end strength changes associated with each option specified in the report. 
(2)The force structure and end strength changes and growth of the Army National Guard needed to support the account referred to in subsection (a). 
(3)An assessment of how the creation of such an account may affect plans under the Grow the Force initiative. 
(4)An assessment of the impact of such an account on readiness and training ratings for Army National Guard forces. 
417.Report on requirements of the National Guard for non-dual status technicians 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report setting forth the following: 
(1)A description of the types of duties performed for the National Guard by non-dual status technicians. 
(2)A description of the current requirements of the National Guard for non-dual status technicians. 
(3)A description of various means of addressing any shortfalls in meeting such requirements, including both temporary shortfalls and permanent shortfalls. 
(4)A description of the demands of the National Guard for non-dual status technicians under the current operational tempo, and a description of the current and anticipated demands of the National Guard for non-dual status technicians as a result of the National Guard moving from a reserve force to an operational force. 
(5)An assessment whether an increase in the limit on the number of non-dual status technicians for the National Guard is advisable. 
(6)Such specific recommendations, including recommendations for legislative action, as the Secretary of Defense considers appropriate regarding future requirements and numbers of non-dual status technicians that are required to manage and support the National Guard. 
(b)ConsiderationsThe report required by subsection (a) shall take into consideration the effects of the mobilization of large numbers of National Guard military technicians (dual status) on the readiness of National Guard units in critically important areas and on the capacity of the National Guard to continue performing home-based missions and responsibilities for the States. 
418.Expansion of authority of Secretaries of the military departments to increase certain end strengths to include Selected Reserve end strengthsSubsection (g) of section 115 of title 10, United States Code, is amended to read as follows: 
 
(g)Authority for service Secretary variances for active-duty and Selected Reserve end strengths 
(1)Upon determination by the Secretary of a military department that such action would enhance manning and readiness in essential units or in critical specialties or ratings, the Secretary may— 
(A)increase the end strength authorized pursuant to subsection (a)(1)(A) for a fiscal year for the armed force under the jurisdiction of that Secretary or, in the case of the Secretary of the Navy, for any of the armed forces under the jurisdiction of that Secretary, by a number equal to not more than 2 percent of such authorized end strength; and 
(B)increase the end strength authorized pursuant to subsection (a)(2) for a fiscal year for the Selected Reserve of the reserve component of the armed force under the jurisdiction of that Secretary or, in the case of the Secretary of the Navy, for the Selected Reserve of the reserve component of any of the armed forces under the jurisdiction of that Secretary, by a number equal to not more than 2 percent of such authorized end strength. 
(2)Any increase under paragraph (1)(A) of the end strength for an armed force for a fiscal year shall be counted as part of the increase for that armed force for that fiscal year authorized under subsection (f)(1). Any increase under paragraph (1)(B) of the end strength for the Selected Reserve of a reserve component of an armed force for a fiscal year shall be counted as part of the increase for that Selected Reserve for that fiscal year authorized under subsection (f)(3).. 
CAuthorization of Appropriations 
421.Military personnel 
(a)Authorization of appropriationsThere is hereby authorized to be appropriated to the Department of Defense for military personnel for fiscal year 2010 a total of $136,016,281,000. 
(b)Construction of authorizationThe authorization of appropriations in subsection (a) supersedes any other authorization of appropriations (definite or indefinite) for such purpose for fiscal year 2010. 
422.Repeal of delayed one-time shift of military retirement payments 
(a)RepealSection 1002 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4581) is repealed. 
(b)Effect on earlier transferThe repeal of section 1002 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 by subsection (a) shall not affect the validity of the transfer of funds made pursuant to subsection (e) of such section before the date of the enactment of this Act. 
VMilitary Personnel Policy 
 
Subtitle A—Officer Personnel Policy 
Sec. 501. Grade of Legal Counsel to the Chairman of the Joint Chiefs of Staff. 
Sec. 502. Modification of limitations on general and flag officers on active duty. 
Sec. 503. Revisions to annual reporting requirement on joint officer management. 
Sec. 504. Extension of temporary increase in maximum number of days leave members may accumulate and carryover. 
Sec. 505. Computation of retirement eligibility for enlisted members of the Navy who complete the Seaman to Admiral (STA–21) officer candidate program. 
Sec. 506. Independent review of judge advocate requirements of the Department of the Navy. 
Subtitle B—General Service Authorities 
Sec. 511. Continuation on active duty of reserve component members during physical disability evaluation following mobilization and deployment. 
Sec. 512. Medical examination required before administrative separation of members diagnosed with or reasonably asserting post-traumatic stress disorder or traumatic brain injury. 
Sec. 513. Legal assistance for additional reserve component members. 
Sec. 514. Limitation on scheduling of mobilization or pre-mobilization training for Reserve units when certain suspension of training is likely. 
Sec. 515. Evaluation of test of utility of test preparation guides and education programs in improving qualifications of recruits for the Armed Forces. 
Sec. 516. Report on presence in the Armed Forces of members associated or affiliated with groups engaged in prohibited activities. 
Subtitle C—Education and Training 
Sec. 521. Detail of commissioned officers as students at schools of psychology. 
Sec. 522. Appointment of persons enrolled in Advanced Course of the Army Reserve Officers’ Training Corps at military junior colleges as cadets in Army Reserve or Army National Guard of the United States. 
Sec. 523. Expansion of criteria for appointment as member of the Board of Regents of the Uniformed Services University of the Health Sciences. 
Sec. 524. Use of Armed Forces Health Professions Scholarship and Financial Assistance program to increase number of health professionals with skills to assist in providing mental health care. 
Sec. 525. Department of Defense undergraduate nurse training program. 
Sec. 526. Increase in number of private sector civilians authorized for admission to National Defense University. 
Sec. 527. Appointments to military service academies from nominations made by Delegate from the Commonwealth of the Northern Mariana Islands. 
Sec. 528. Athletic association for the Air Force Academy. 
Sec. 529. Language training centers for members of the Armed Forces and civilian employees of the Department of Defense. 
Subtitle D—Defense Dependents’ Education 
Sec. 531. Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees. 
Sec. 532. Impact aid for children with severe disabilities. 
Sec. 533. Two-year extension of authority for assistance to local educational agencies with enrollment changes due to base closures, force structure changes, or force relocations. 
Sec. 534. Authority to extend eligibility for enrollment in Department of Defense elementary and secondary schools to certain additional categories of dependents. 
Sec. 535. Permanent authority for enrollment in defense dependents’ education system of dependents of foreign military members assigned to Supreme Headquarters Allied Powers, Europe. 
Sec. 536. Determination of number of weighted student units for local educational agencies for receipt of basic support payments under impact aid. 
Sec. 537. Study on options for educational opportunities for dependent children of members of the Armed Forces when public schools attended by such children are determined to need improvement. 
Sec. 538. Comptroller General audit of assistance to local educational agencies for dependent children of members of the Armed Forces. 
Sec. 539. Sense of Congress on the Interstate Compact on Educational Opportunity for Military Children. 
Subtitle E—Missing or Deceased Persons 
Sec. 541. Additional requirements for accounting for members of the Armed Forces and Department of Defense civilian employees listed as missing in conflicts occurring before enactment of new system for accounting for missing persons. 
Sec. 542. Policy and procedures on media access and attendance by family members at ceremonies for the dignified transfer of remains of members of the Armed Forces who die overseas. 
Sec. 543. Report on expansion of authority of a member to designate persons to direct disposition of the remains of a deceased member. 
Sec. 544. Sense of Congress on the recovery of the remains of members of the Armed Forces who were killed during World War II in the battle of Tarawa Atoll. 
Subtitle F—Decorations and Awards 
Sec. 551. Authorization and request for award of Medal of Honor to Anthony T. Kaho’ohanohano for acts of valor during the Korean War. 
Sec. 552. Authorization and request for award of Distinguished-Service Cross to Jack T. Stewart for acts of valor during the Vietnam War. 
Sec. 553. Authorization and request for award of Distinguished-Service Cross to William T. Miles, Jr., for acts of valor during the Korean War. 
Subtitle G—Military Family Readiness Matters 
Sec. 561. Establishment of online resources to provide information about benefits and services available to members of the Armed Forces and their families. 
Sec. 562. Additional members on Department of Defense Military Family Readiness Council. 
Sec. 563. Support for military families with special needs. 
Sec. 564. Pilot program to secure internships for military spouses with Federal agencies. 
Sec. 565. Family and medical leave for family of servicemembers. 
Sec. 566. Deadline for report on sexual assault in the Armed Forces by Defense Task Force on Sexual Assault in the Military Services. 
Sec. 567. Improved prevention and response to allegations of sexual assault involving members of the Armed Forces. 
Sec. 568. Comptroller General report on progress made in implementing recommendations to reduce domestic violence in military families. 
Sec. 569. Report on impact of domestic violence on military families. 
Sec. 570. Report on international intrafamilial abduction of children of members of the Armed Forces. 
Sec. 571. Assessment of impact of deployment of members of the Armed Forces on their dependent children. 
Sec. 572. Report on child custody litigation involving service of members of the Armed Forces. 
Sec. 573. Comptroller General report on child care assistance for members of the Armed Forces. 
Subtitle H—Military voting 
Sec. 575. Short title. 
Sec. 576. Clarification regarding delegation of State responsibilities to local jurisdictions. 
Sec. 577. Establishment of procedures for absent uniformed services voters and overseas voters to request and for States to send voter registration applications and absentee ballot applications by mail and electronically. 
Sec. 578. Establishment of procedures for States to transmit blank absentee ballots by mail and electronically to absent uniformed services voters and overseas voters. 
Sec. 579. Ensuring absent uniformed services voters and overseas voters have time to vote. 
Sec. 580. Procedures for collection and delivery of marked absentee ballots of absent overseas uniformed services voters. 
Sec. 581. Federal write-in absentee ballot. 
Sec. 582. Prohibiting refusal to accept voter registration and absentee ballot applications, marked absentee ballots, and Federal write-in absentee ballots for failure to meet certain requirements. 
Sec. 583. Federal Voting Assistance Program Improvements. 
Sec. 584. Development of standards for reporting and storing certain data. 
Sec. 585. Repeal of provisions relating to use of single application for all subsequent elections. 
Sec. 586. Reporting requirements. 
Sec. 587. Annual report on enforcement. 
Sec. 588. Requirements payments. 
Sec. 589. Technology pilot program. 
Subtitle I—Other Matters 
Sec. 591. Clarification of performance policies for military musical units and musicians. 
Sec. 592. Navy grants for purposes of Naval Sea Cadet Corps. 
Sec. 593. Modification of matching fund requirements under National Guard Youth Challenge Program. 
Sec. 594. Expansion of Military Leadership Diversity Commission to include reserve component representatives. 
Sec. 595. Expansion of suicide prevention and community healing and response training under the Yellow Ribbon Reintegration Program. 
Sec. 596. Comprehensive plan on prevention, diagnosis, and treatment of substance use disorders and disposition of substance abuse offenders in the Armed Forces. 
Sec. 597. Reports on Yellow Ribbon Reintegration Program and other reintegration programs. 
Sec. 598. Reports on progress in completion of certain incident information management tools. 
AOfficer Personnel Policy 
501.Grade of Legal Counsel to the Chairman of the Joint Chiefs of Staff 
(a)In generalSection 156(c) of title 10, United States Code, is amended by striking , while so serving, hold the and inserting be appointed in the regular. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to individuals appointed as Legal Counsel to the Chairman of the Joint Chiefs of Staff on or after that date. 
502.Modification of limitations on general and flag officers on active duty 
(a)Report on statutes excluding certain officers on active duty in general and flag officer grades from limitations on authorized strengths of general and flag officers on active dutyNot later than April 1, 2010, the Secretary of Defense shall submit to the Committees on Armed Forces of the Senate and the House of Representatives a report setting forth the following: 
(1)An assessment of the provisions of title 10, United States Code, that exclude commissioned officers of the Armed Forces on active duty in general officer and flag officer grades from the limitations on the authorized strengths of general and flag officers, including— 
(A)a list of each such provision; and 
(B)for each such provision— 
(i)a statement whether such provision is redundant or necessary in light of recent legislation on such provision or related provisions; and 
(ii)an assessment of the impact of the repeal of such provision on the Department of Defense. 
(2)A specific, comprehensive description of the legislative actions, including technical and conforming changes, necessary to conform sections 525, 526, and 528 of title 10, United States Code (and any other applicable provisions of such title), with the assessment required by paragraph (1) with a view towards increasing the transparency and comprehensiveness on the number of general and flag officers serving on active duty. 
(3)An assessment of the following: 
(A)Whether the authorized numbers of general and flag officers in an active status under section 12004(a) of title 10, United States Code, are adequate to provide the reserve components with a sufficient number of general and flag officers in an active status in order to meet increased authorizations for active duty service. 
(B)Whether such numbers of general and flag officers provide the general and flag officers of the reserve components with appropriate opportunities for joint responsibility and joint officer development while simultaneously meeting reserve active-status requirements 
(C)Whether legislative action with respect to section 12004(a) of title 10, United States Code, is necessary to achieve the purposes specified in subparagraphs (A) and (B) and, if so, a specific, comprehensive description of such legislative actions. 
(4)An assessment of the following: 
(A)Whether the requirements for general and flag officer positions resulting from recommendations for statutory authority to specify the grade of the Chief of the Navy Dental Corps, the Chief and Deputy Chief of Chaplains in the Air Force, the Chief of the Army Medical Specialist Corps, and to establish the position of Vice Chief of the National Guard Bureau, are necessary in light of recent legislative modifications of applicable provisions of law. 
(B)The impact on the Department of each provision. 
(C)If supported, the necessary technical and conforming changes that may be necessary to conform sections 535, 526, 528, and 12004 of title 10, United States Code, to increase the transparency and comprehensiveness of the number of general and flag officers on active duty or in an active status. 
(b)Clarification of distribution limitsSection 525 of title 10, United States Code, is amended by striking subsections (a) and (b) and inserting the following new subsections: 
 
(a)For purposes of the applicable limitation in section 526(a) of this title on general and flag officers on active duty, no appointment of an officer on the active duty list may be made as follows: 
(1)in the Army, if that appointment would result in more than— 
(A)7 officers in the grade of general; 
(B)45 officers in a grade above the grade of major general; or 
(C)90 officers in the grade of major general; 
(2)in the Air Force, if that appointment would result in more than— 
(A)9 officers in the grade of general; 
(B)43 officers in a grade above the grade of major general; or 
(C)73 officers in the grade of major general; 
(3)in the Navy, if that appointment would result in more than— 
(A)6 officers in the grade of admiral; 
(B)32 officers in a grade above the grade of rear admiral; or 
(C)50 officers in the grade of rear admiral; 
(4)in the Marine Corps, if that appointment would result in more than— 
(A)2 officers in the grade of general; 
(B)15 officers in a grade above the grade of major general; or 
(C)22 officers in the grade of major general. 
(b) 
(1)The limitations of subsection (a) do not include the following: 
(A)An officer released from a joint duty assignment, but only during the 60-day period beginning on the date the officer departs the joint duty assignment, except that the Secretary of Defense may authorize the Secretary of a military department to extend the 60-day period by an additional 120 days, but no more than 3 officers from each armed forces may be on active duty who are excluded under this subparagraph. 
(B)An officer while serving in the position of Staff Judge Advocate to the Commandant of the Marine Corps under section 5046 of this title. 
(C)The number of officers required to serve in joint duty assignments as authorized by the Secretary of Defense under section 526(b) for each military service. 
(D)An officer while serving as Chief of the National Guard Bureau. 
(2)An officer of the Army while serving as Superintendent of the United States Military Academy, if serving in the grade of lieutenant general, is in addition to the number that would otherwise be permitted for the Army for officers serving on active duty in grades above major general under subsection (a). An officer of the Navy or Marine Corps while serving as Superintendent of the United States Naval Academy, if serving in the grade of vice admiral or lieutenant general, is in addition to the number that would otherwise be permitted for the Navy or Marine Corps, respectively, for officers serving on active duty in grades above major general or rear admiral under subsection (a). An officer while serving as Superintendent of the United States Air Force Academy, if serving in the grade of lieutenant general, is in addition to the number that would otherwise be permitted for the Air Force for officers serving on active duty in grades above major general under subsection (a).. 
(c)Clarification on offsetting reductionsSubsection (c) of such section is amended— 
(1)in paragraph (1)— 
(A)by amending subparagraph (A) to read as follows: 
 
(A)may make appointments in the Army, Air Force, and Marine Corps in the grades of lieutenant general and general in excess of the applicable numbers determined under this section if each such appointment is made in conjunction with an offsetting reduction under paragraph (2); and; and 
(B)in subparagraph (B), by striking subsection (b)(2) and inserting this section; 
(2)in paragraph (3)(A), by striking the number equal to 10 percent of the total number of officers that may be serving on active duty in those grades in the Army, Navy, Air Force, and Marine Corps under subsection (b) and inserting 15; and 
(3)in paragraph (3)(B), by striking the number equal to 15 percent of the total number of officers that may be serving on active duty in those grades in the Army, Navy, Air Force, and Marine Corps and inserting 5. 
(d)Other distribution clarificationsSuch section is further amended— 
(1)in subsection (e), by striking In determining the total number of general officers or flag officers of an armed force on active duty for purposes of this section, the following officers shall not be counted: in the matter preceding paragraph (1) and inserting The following officers shall not be counted for purposes of this section:; and 
(2)by adding at the end the following new subsection: 
 
(g) 
(1)The limitations of this section do not apply to a reserve component general or flag officer who is on active duty for a period in excess of 365 days, but not to exceed three years, except that the number of officers from each reserve component who are covered by this subsection and is not serving in a position that is a joint duty assignment for purposes of chapter 38 of this title may not exceed 5 per component, unless authorized by the Secretary of Defense 
(2)The exception in paragraph (1) does apply to the position of Chief of the National Guard Bureau. 
(3)Not later than 30 days after authorizing a number of reserve component general or flag officers in excess of the number specified in paragraph (1), the Secretary of Defense shall notify the Committees on Armed Services of the Senate and the House of Representatives of such authorization, and shall include with such notice a statement of the reason for such authorization.. 
(e)Change to authorized strengthsSubsection (a) of section 526 of such title is amended— 
(1)in paragraph (1), by striking 307 and inserting 230; 
(2)in paragraph (2), by striking 216 and inserting 160; 
(3)in paragraph (3), by striking 279 and inserting 208; and 
(4)in paragraph (4), by striking 81 and inserting 60. 
(f)Changes to limited exclusion for joint duty requirementsSubsection (b) of such section is amended— 
(1)in paragraph (1)— 
(A)by striking Chairman of the Joint Chiefs of Staff and inserting Secretary of Defense; 
(B)by striking 65 and inserting 324; and 
(C)by striking the second sentence and inserting the following new sentence: The Secretary of Defense shall allocate those exclusions to the armed forces based on the number of general or flag officers required from each armed force for assignment to these designated positions.; 
(2)by redesignating paragraph (2) as paragraph (5); and 
(3)by inserting after paragraph (1) the following new paragraphs: 
 
(2)Unless the Secretary of Defense determines that a lower number is in the best interest of the Department, the minimum number of officers serving in positions designated under paragraph (1) for each armed force shall be as follows: 
(A)For the Army, 85. 
(B)For the Navy, 61. 
(C)For the Air Force, 76. 
(D)For the Marine Corps, 21. 
(3)The number excluded under paragraph (1) and serving in positions designated under that paragraph— 
(A)in the grade of general or admiral may not exceed 20; 
(B)in a grade above the grade of major general or rear admiral may not exceed 68; and 
(C)in the grade of major general or rear admiral may not exceed 144. 
(4)Not later than 30 days after determining to raise or lower a number specified in paragraph (2), the Secretary of Defense shall notify the Committees on Armed Services of the Senate and the House of Representatives of such determination.. 
(g)Other authorization clarificationsSuch section is further amended— 
(1)in subsection (d), by adding at the end the following new paragraph: 
 
(3)The limitations of this section do not apply to a reserve component general or flag officer who is on active duty for a period in excess of 365 days but not to exceed three years, except that the number of such officers from each reserve component who are covered by this paragraph and not serving in a position that is a joint duty assignment for purposes of chapter 38 of this title may not exceed 5 per component, unless authorized by the Secretary of Defense.; and 
(2)by adding at the end the following new subsections: 
 
(g)Temporary exclusion for assignment to certain temporary billets 
(1)The limitations in subsection (a) and in section 525(a) of this title do not apply to a general or flag officer assigned to a temporary joint duty assignment designated by the Secretary of Defense. 
(2)A general or flag officer assigned to a temporary joint duty assignment as described in paragraph (1) may not be excluded under this subsection from the limitations in subsection (a) for a period of longer than one year. 
(h)Exclusion of officers departing from joint duty assignmentsThe limitations in subsection (a) do not apply to an officer released from a joint duty assignment, but only during the 60-day period beginning on the date the officer departs the joint duty assignment. The Secretary of Defense may authorize the Secretary of a military department to extend the 60-day period by an additional 120 days, except that not more than three officers on active duty from each armed force may be covered by an extension under this sentence at the same time.. 
(h)Exclusion of reserve officers departing from joint or other active duty assignmentsSection 12004 of such title is amended by adding at the end the following new subsection: 
 
(f)The limitations in subsection (a) do not apply to an officer released from a joint duty assignment or other non-joint active duty assignment, but only during the 60-day period beginning on the date the officer departs the joint duty or other active duty assignment. The Secretary of Defense may authorize the Secretary of a military department to extend the 60-day period by an additional 120 days, except that not more than three officers in an active status from each reserve component may be covered by an extension under this sentence at the same time.. 
(i)Repeal of limitations on general and flag officer activities outside the officer's own service 
(1)RepealSection 721 of such title is repealed. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 41 of such title is amended by striking the item relating to section 721. 
(j)Repeal of superseded authoritySection 506 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4434; 10 U.S.C. 525 note) is repealed. 
503.Revisions to annual reporting requirement on joint officer managementSection 667 of title 10, United States Code, is amended— 
(1)in paragraph (1)— 
(A)in subparagraph (A), by striking and their education and experience; and 
(B)by adding at the end the following new subparagraph: 
 
(C)A comparison of the number of officers who were designated as a joint qualified officer who had served in a Joint Duty Assignment List billet and completed Joint Professional Military Education Phase II, with the number designated as a joint qualified officer based on their aggregated joint experiences and completion of Joint Professional Military Education Phase II.; 
(2)by striking paragraphs (3), (4), (6), and (12); 
(3)by redesignating paragraph (5) as paragraph (3); 
(4)by redesignating paragraphs (7) through (11) as paragraphs (4) through (8), respectively; 
(5)by inserting after paragraph (8), as so redesignated, the following new paragraph: 
 
(9)With regard to the principal courses of instruction for Joint Professional Military Education Level II, the number of officers graduating from each of the following: 
(A)The Joint Forces Staff College. 
(B)The National Defense University. 
(C)Senior Service Schools.; and 
(6)by redesignating paragraph (13) as paragraph (10). 
504.Extension of temporary increase in maximum number of days leave members may accumulate and carryoverSection 701(d) of title 10, United States Code, is amended by striking December 31, 2010 and inserting September 30, 2013. 
505.Computation of retirement eligibility for enlisted members of the Navy who complete the Seaman to Admiral (STA–21) officer candidate programSection 6328 of title 10, United States Code, is amended by adding the following new subsection: 
 
(c)Time spent in seaman to admiral programThe months of active service in pursuit of a baccalaureate-level degree under the Seaman to Admiral (STA–21) program of the Navy of officer candidates selected for the program on or after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2010 shall be excluded in computing the years of service of an officer who was appointed to the grade of ensign in the Navy upon completion of the program to determine the eligibility of the officer for retirement, unless the officer becomes subject to involuntary separation or retirement due to physical disability. Such active service shall be counted in computing the years of active service of the officer for all other purposes.. 
506.Independent review of judge advocate requirements of the Department of the Navy 
(a)Independent panel for review 
(1)EstablishmentThere is hereby established an independent panel to review the judge advocate requirements of the Department of the Navy. 
(2)CompositionThe panel shall be composed of five members, appointed by the Secretary of Defense from among private United States citizens who have expertise in law, military manpower policies, the missions of the Armed Forces, or the current responsibilities of judge advocates in ensuring competent legal representation and advice to commanders. 
(3)ChairThe chair of the panel shall be appointed by the Secretary from among the members of the panel appointed under paragraph (2). 
(4)Period of appointment; vacanciesMembers shall be appointed for the life of the panel. Any vacancy in the panel shall be filled in the same manner as the original appointment. 
(5)Deadline for appointmentsAll original appointments to the panel shall be made not later than 180 days after the date of the enactment of this Act. 
(6)MeetingsThe panel shall meet at the call of the chair. 
(7)First meetingThe chair shall call the first meeting of the panel not later than 60 days after the date of the appointment of all the members of the panel. 
(b)Duties 
(1)In generalThe panel established under subsection (a) shall carry out a study of the policies and management and organizational practices of the Navy and Marine Corps with respect to the responsibilities, assignment, and career development of judge advocates for purposes of determining the number of judge advocates required to fulfill the legal mission of the Department of the Navy. 
(2)ReviewIn carrying out the study required by paragraph (1), the panel shall— 
(A)review the emergent operational law requirements of the Navy and Marine Corps, including requirements for judge advocates on joint task forces, in support of rule of law objectives in Iraq and Afghanistan, and in operational units; 
(B)review new requirements to support the Office of Military Commissions and to support the disability evaluation system for members of the Armed Forces; 
(C)review the judge advocate requirements of the Department of the Navy for the military justice mission, including assignment policies, training and education, increasing complexity of court-martial litigation, and the performance of the Navy and Marine Corps in providing legally sufficient post-trial processing of cases in general courts-martial and special courts-martial; 
(D)review the role of the Judge Advocate General of the Navy, as the senior uniformed legal officer of the Department of the Navy, to determine whether additional authority for the Judge Advocate General over manpower policies and assignments of judge advocates in the Navy and Marine Corps is warranted; 
(E)review directives issued by the Navy and the Marine Corps pertaining to jointly-shared missions requiring legal support; 
(F)review career patterns for Marine Corps judge advocates in order to identify and validate assignments to nonlegal billets required for professional development and promotion; and 
(G)review, evaluate, and assess such other matters and materials as the panel considers appropriate for purposes of the study. 
(3)Utilization of other studiesIn carrying out the study required by paragraph (1), the panel may review, and incorporate as appropriate, the findings of applicable ongoing and completed studies in future manpower requirements, including the two-part study by CNA Analysis and Solutions entitled An Analysis of Navy JAG Corps Future Manpower Requirements. 
(4)ReportNot later than 120 days after its first meeting under subsection (a)(7), the panel shall submit to the Secretary of Defense and the Committees on Armed Services of the Senate and the House of Representatives a report on the study. The report shall include— 
(A)the findings and conclusions of the panel as a result of the study; and 
(B)any recommendations for legislative or administrative action that the panel considers appropriate in light of the study. 
(c)Powers of panel 
(1)HearingsThe panel may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the panel considers appropriate to carry out its duties under this section. 
(2)Information from federal agenciesUpon request by the chair of the panel, any department or agency of the Federal Government may provide information that the panel considers necessary to carry out it duties under this section. 
(d)Personnel matters 
(1)Pay of members 
(A)Members of the panel established under subsection (a) shall serve without pay by reason of their work on the panel. 
(B)Section 1342 of title 31, United States Code, shall not apply to the acceptance of services of a member of the panel under this section. 
(2)Travel expensesThe members of the panel shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance or services for the panel. 
BGeneral Service Authorities 
511.Continuation on active duty of reserve component members during physical disability evaluation following mobilization and deploymentSection 1218 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(d) 
(1)The Secretary of a military department shall ensure that each member of a reserve component under the jurisdiction of the Secretary who is determined, after a mobilization and deployment to an area in which imminent danger pay is authorized under section 310 of title 37, to require evaluation for a physical or mental disability which could result in separation or retirement for disability under this chapter or placement on the temporary disability retired list or inactive status list under this chapter is retained on active duty during the disability evaluation process until such time as such member is— 
(A)cleared by appropriate authorities for continuation on active duty; or 
(B)separated, retired, or placed on the temporary disability retired list or inactive status list. 
(2) 
(A)A member described in paragraph (1) may request termination of active duty under such paragraph at any time during the demobilization or disability evaluation process of such member. 
(B)Upon a request under subparagraph (A), a member described in paragraph (1) shall only be released from active duty after the member receives counseling about the consequences of termination of active duty. 
(C)Each release from active duty under subparagraph (B) shall be thoroughly documented. 
(3)The requirements in paragraph (1) shall expire on the date that is five years after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2010.. 
512.Medical examination required before administrative separation of members diagnosed with or reasonably asserting post-traumatic stress disorder or traumatic brain injury 
(a)Medical examination required 
(1)In generalChapter 59 of title 10, United States Code, is amended by inserting after section 1176 the following new section: 
 
1177.Members diagnosed with or reasonably asserting post-traumatic stress disorder or traumatic brain injury: medical examination required before administrative separation 
(a)Medical examination required 
(1)Under regulations prescribed by the Secretary of Defense, the Secretary of a military department shall ensure that a member of the armed forces under the jurisdiction of the Secretary who has been deployed overseas in support of a contingency operation during the previous 24 months, and who is diagnosed by a physician, clinical psychologist, or psychiatrist as experiencing post-traumatic stress disorder or traumatic brain injury or who otherwise reasonably alleges, based on the service of the member while deployed, the influence of such a condition, receives a medical examination to evaluate a diagnosis of post-traumatic stress disorder or traumatic brain injury.  
(2)A member covered by paragraph (1) shall not be administratively separated under conditions other than honorable until the results of the medical examination have been reviewed by appropriate authorities responsible for evaluating, reviewing, and approving the separation case, as determined by the Secretary concerned. 
(3)In a case involving post-traumatic stress disorder, the medical examination shall be performed by a clinical psychologist or psychiatrist. In cases involving traumatic brain injury, the medical examination may be performed by a physician, clinical psychologist, psychiatrist, or other health care professional, as appropriate. 
(b)Purpose of medical examinationThe medical examination required by subsection (a) shall assess whether the effects of post-traumatic stress disorder or traumatic brain injury constitute matters in extenuation that relate to the basis for administrative separation under conditions other than honorable or the overall characterization of service of the member as other than honorable. 
(c)Inapplicability to proceedings under uniform code of military justiceThe medical examination and procedures required by this section do not apply to courts-martial or other proceedings conducted pursuant to the Uniform Code of Military Justice.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1176 the following new item: 
 
 
1177. Members diagnosed with or reasonably asserting post-traumatic stress disorder or traumatic brain injury: medical examination required before administrative separation.. 
(b)Review of previous discharges and dismissalsSection 1553 of such title is amended by adding at the end the following new subsection: 
 
(d) 
(1)In the case of a former member of the armed forces who, while serving on active duty as a member of the armed forces, was deployed in support of a contingency operation and who, at any time after such deployment, was diagnosed by a physician, clinical psychologist, or psychiatrist as experiencing post-traumatic stress disorder or traumatic brain injury as a consequence of that deployment, a board established under this section to review the former member’s discharge or dismissal shall include a member who is a physician, clinical psychologist, or psychiatrist. 
(2)In the case of a former member described in paragraph (1) or a former member whose application for relief is based in whole or in part on matters relating to post-traumatic stress disorder or traumatic brain injury as supporting rationale or as justification for priority consideration, the Secretary concerned shall expedite a final decision and shall accord such cases sufficient priority to achieve an expedited resolution. In determining the priority of cases, the Secretary concerned shall weigh the medical and humanitarian circumstances of all cases and accord higher priority to cases not involving post-traumatic stress disorder or traumatic brain injury only when the individual cases are considered more compelling.. 
(c)Report RequiredNot later than 240 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report containing the detailed procedures and policies used by the Secretaries of the military department to implement the amendments made by this section, including— 
(1)the list of officials identified by the Secretaries as required to review physical examinations to determine the possible influence of post-traumatic stress disorder or traumatic brain injury on the behavior of members before their separation under other than honorable conditions; 
(2)the procedures adopted by the Secretaries to ensure that appropriate physical examinations required by the amendments are conducted; 
(3)the procedures adopted by the Secretaries to ensure that the medical reviews required by the amendments are conducted; and 
(4)the procedures adopted by the Secretaries to ensure that requests for review of discharges based on matters related to post-traumatic stress disorder or traumatic brain injury are considered in a timely manner by boards that include appropriate medical personnel, as required by the amendments. 
513.Legal assistance for additional reserve component membersSection 1044(a)(4) of title 10, United States Code, is amended by striking the Secretary of Defense), for a period of time, prescribed by the Secretary of Defense, and inserting the Secretary), for a period of time (prescribed by the Secretary). 
514.Limitation on scheduling of mobilization or pre-mobilization training for Reserve units when certain suspension of training is likely 
(a)Limitation 
(1)In generalSubject to paragraph (2), the Secretary of a military department shall avoid scheduling mobilization training or pre-mobilization training for a unit of a reserve component of the Armed Forces at a temporary duty location that is outside the normal commuting distance of the unit (as determined pursuant to the regulations prescribed by the Secretary of Defense under subsection (c)) if a suspension of training at such temporary duty location of at least five days is anticipated to occur during any portion of such mobilization or pre-mobilization training. 
(2)WaiverThe Secretary of a military department may waive the applicability of the limitation in paragraph (1) to a unit of a reserve component if the Secretary determines that the waiver is in the national security interests of the United States. 
(3)Notice to CongressUntil December 31, 2014, the Secretary of the military department concerned shall submit written notice of each waiver issued under paragraph (2) to the congressional defense committees. Notice of such waiver shall be so submitted at the time of the issuance of such waiver. 
(b)Notice of other suspensions of trainingUntil December 31, 2014, in the event of a suspension of training (other than an anticipated suspension of training described in subsection (a)(1)) of at least five days at a temporary duty location at which one or more units of the reserve components on active duty are engaged in mobilization training or pre-mobilization training, the Secretary of the military department having jurisdiction over such unit or units shall submit written notice of the suspension to the congressional defense committees. Notice of such suspension of training shall be so submitted at the time of such suspension of training. 
(c)RegulationsThe Secretaries of the military departments shall administer this section in accordance with regulations prescribed by the Secretary of Defense. Such regulations shall apply uniformly among the military departments. 
515.Evaluation of test of utility of test preparation guides and education programs in improving qualifications of recruits for the Armed ForcesSection 546(d) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2215) is amended— 
(1)in the second sentence, by striking in training and unit settings and inserting during training and unit assignments; and 
(2)by adding at the end the following new sentence: Data to make the comparison between the two groups shall be derived from existing sources, which may include performance ratings, separations, promotions, awards and decorations, and reenlistment statistics.. 
516.Report on presence in the Armed Forces of members associated or affiliated with groups engaged in prohibited activitiesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Attorney General, submit to the Committees on Armed Service of the Senate and the House of Representatives a report on the following: 
(1)Any active participation by members of the Armed Forces in prohibited activities (as defined by subsection 3.5.8 of Department of Defense Directive 1325.6). 
(2)The policies of the Department of Defense to prevent individuals who are active participants in such activities from enlisting in the Armed Forces. 
CEducation and Training 
521.Detail of commissioned officers as students at schools of psychology 
(a)In generalChapter 101 of title 10, United States Code, is amended by inserting after section 2004a the following new section: 
 
2004b.Detail of commissioned officers as students at schools of psychology 
(a)Detail authorizedThe Secretary of each military department may detail commissioned officers of the armed forces as students at accredited schools of psychology located in the United States for a period of training leading to the degree of Doctor of Philosophy in clinical psychology. No more than 25 officers from each military department may commence such training in any single fiscal year. 
(b)Eligibility for detailTo be eligible for detail under subsection (a), an officer must be a citizen of the United States and must— 
(1)have served on active duty for a period of not less than two years nor more than six years and be in the pay grade 0–3 or below as of the time the training is to begin; and 
(2)sign an agreement that unless sooner separated the officer will— 
(A)complete the educational course of psychological training; 
(B)accept transfer or detail as a commissioned officer within the military department concerned when the officer's training is completed; and 
(C)agree to serve, following completion of the officer's training, on active duty (or on active duty and in the Selected Reserve) for a period as specified pursuant to subsection (c). 
(c)Service obligation 
(1)Except as provided in paragraph (2), the agreement of an officer under subsection (b) shall provide that the officer shall serve on active duty for two years for each year or part thereof of the officer's training under subsection (a). 
(2)The agreement of an officer may authorize the officer to serve a portion of the officer's service obligation on active duty and to complete the service obligation that remains upon separation from active duty in the Selected Reserve. Under any such agreement, an officer shall serve three years in the Selected Reserve for each year or part thereof of the officer's training under subsection (a) for any service obligation that was not completed before separation from active duty. 
(d)Selection of officers for detailOfficers detailed for training under subsection (a) shall be selected on a competitive basis by the Secretary of the military department concerned. 
(e)Relation of service obligations to other service obligationsAny service obligation incurred by an officer under an agreement entered into under subsection (b) shall be in addition to any service obligation incurred by the officer under any other provision of law or agreement. 
(f)ExpensesExpenses incident to the detail of officers under this section shall be paid from any funds appropriated for the military department concerned. 
(g)Failure to complete program 
(1)An officer who is dropped from a program of psychological training to which detailed under subsection (a) for deficiency in conduct or studies, or for other reasons, may be required to perform active duty in an appropriate military capacity in accordance with the active duty obligation imposed on the officer under regulations issued by the Secretary of Defense for purposes of this section. 
(2)In no case shall an officer be required to serve on active duty under paragraph (1) for any period in excess of one year for each year or part thereof the officer participated in the program. 
(h)Limitation on detailsNo agreement detailing an officer of the armed forces to an accredited school of psychology may be entered into during any period in which the President is authorized by law to induct persons into the armed forces involuntarily. Nothing in this subsection shall affect any agreement entered into during any period when the President is not authorized by law to so induct persons into the armed forces.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 101 of such title is amended by inserting after the item relating to section 2004a the following new item: 
 
 
2004b. Detail of commissioned officers as students at schools of psychology.. 
522.Appointment of persons enrolled in Advanced Course of the Army Reserve Officers’ Training Corps at military junior colleges as cadets in Army Reserve or Army National Guard of the United StatesSection 2107a(h) of title 10, United States Code, is amended— 
(1)by striking 17 cadets and inserting 22 cadets; 
(2)by striking 17 members and inserting 22 members; and 
(3)by striking 17 such members and inserting 22 such members. 
523.Expansion of criteria for appointment as member of the Board of Regents of the Uniformed Services University of the Health SciencesSection 2113a(b)(1) of title 10, United States Code, is amended by striking health and health education and inserting health care, higher education administration, or public policy. 
524.Use of Armed Forces Health Professions Scholarship and Financial Assistance program to increase number of health professionals with skills to assist in providing mental health care 
(a)Additional element within scholarship programSection 2121(a) of title 10, United States Code, is amended— 
(1)by inserting (1) after (a); 
(2)by striking in the various health professions and inserting (A) in the various health professions or (B) as a health professional with specific skills to assist in providing mental health care to members of the armed forces; and 
(3)by adding at the end the following new paragraph: 
 
(2)Under the program of a military department, the Secretary of that military department shall allocate a portion of the total number of scholarships to members of the program described in paragraph (1)(B) for the purpose of assisting such members to pursue a degree at the masters and doctoral level in any of the following disciplines: 
(A)Social work. 
(B)Clinical psychology. 
(C)Psychiatry. 
(D)Other disciplines that contribute to mental health care programs in that military department.. 
(b)Authorized number of members of the programSection 2124 of such title is amended— 
(1)by striking The number and inserting (a) Authorized number of members of the program.—The number; 
(2)by striking 6,000 and inserting 6,300; and 
(3)by adding at the end the following new subsection: 
 
(b)Mental health professionalsOf the number of persons designated as members of the program at any time, 300 may be members of the program described in section 2121(a)(1)(B) of this title.. 
525.Department of Defense undergraduate nurse training program 
(a)Revision of current school of nursing authorizations 
(1)Repeal of establishment within Uniformed Services University of the Health SciencesSection 2117 of title 10, United States Code, is repealed. 
(2)Establishment as department of defense schoolChapter 108 of such title is amended by adding at the end the following new section: 
 
2169.School of Nursing: establishment 
(a)Establishment AuthorizedThe Secretary of Defense may establish a School of Nursing. 
(b)Degree granting authorityThe School of Nursing may include a program that awards a bachelor of science in nursing. 
(c)Phased DevelopmentThe Secretary of Defense may develop the School of Nursing in phases as determined appropriate by the Secretary.. 
(3)Clerical amendments 
(A)Chapter 104The table of sections at the beginning of chapter 104 of such title is amended by striking the item relating to section 2117. 
(B)Chapter 108The table of sections at the beginning of chapter 108 of such title is amended by adding at the end the following new item: 
 
 
2169. School of Nursing: establishment.. 
(b)Authority to establish undergraduate nurse training program 
(1)In generalChapter 101 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2016.Undergraduate nurse training program: establishment through agreement with academic institution 
(a)Establishment authorized 
(1)To increase the number of nurses in the armed forces, the Secretary of Defense may enter into an agreement with one or more academic institutions to establish and operate an undergraduate program (in this section referred to as a undergraduate nurse training program) under which participants will earn a nursing degree and serve as a member of the armed forces. 
(2)The Secretary of Defense may authorize the participation of members of the other uniformed services in the undergraduate nurse training program if the Secretary of Defense and the Secretary of Health and Human Services jointly determine the participation of such members in the program will facilitate an increase in the number of nurses in the other uniformed services. 
(b)Graduation ratesAn undergraduate nurse training program shall have the capacity to graduate 25 students with a bachelor of science degree in the first class of the program, 50 in the second class, and 100 annually thereafter. 
(c)ElementsAn undergraduate nurse training program shall have the following elements: 
(1)It shall involve an academic partnership with one or more academic institutions with existing accredited schools of nursing. 
(2)It shall recruit as participants qualified individuals with at least two years of appropriate academic preparation, as determined by the Secretary of Defense. 
(d)Location of programsAn academic institution selected to operate an undergraduate nurse training program shall establish the program at or near a military installation. A military installation at or near which an undergraduate nurse training program is established must— 
(1)be one of the ten largest military installations in the United States, in terms of the number of active duty personnel assigned to the installation and family members residing on or in the vicinity of the installations; and 
(2)have a military treatment facility with inpatient capability designated as a medical center located on the installation or within 10 miles of the installation. 
(e)Limitation on facultyAn agreement entered into under subsection (a) shall not require members of the armed forces who are nurses to serve as faculty members for an undergraduate nurse training program. 
(f)Military service commitmentThe Secretary of Defense shall encourage members of the armed forces to apply to participate in an undergraduate nurse training program. Graduates of the program shall incur a military service obligation in a regular or reserve component, as determined by the Secretary.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
2016. Undergraduate nurse training program: establishment through agreement with academic institution.. 
(c)Undergraduate nurse training program PlanNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a plan to establish an undergraduate nurse training program in the Department of Defense in accordance with the authority provided by section 2169 of title 10, United States Code, as added by subsection (a), section 2016 of such title, as added by subsection (b), or any other authority available to the Secretary. 
(d)Pilot program 
(1)Pilot program requiredThe plan required by subsection (c) shall provide for the establishment of a pilot program to increase the number of nurses serving in the Armed Forces. 
(2)Implementation and durationThe pilot program shall begin not later than July 1, 2011, and be of not less than five years in duration. 
(3)Graduation ratesThe pilot program shall achieve graduation rates at least equal to the rates required for the undergraduate nurse training program authorized by section 2016 of title 10, United States Code, as added by subsection (b). 
(4)Implementation reportNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the pilot program, including a description of the program selected to be undertaken, the program’s goals, and any additional legal authorities that may be needed to undertake the program. 
(5)Progress reportsNot later than 90 days after the end of each academic year of the pilot program, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report specifying the number of nurses accessed into the Armed Forces through the program and the number of students accepted for the upcoming academic year. 
(6)Final reportNot later than one year before the end of the pilot program, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report specifying the number of nurses accessed through the program, evaluating the overall effectiveness of the program, and containing the Secretary’s recommendations regarding whether the program should be extended. 
(e)Effect on other nursing programsNotwithstanding the development of undergraduate nurse training programs under the amendments made by this section and subsection (d), the Secretary of Defense shall ensure that graduate degree programs in nursing, including advanced practice nursing, continue. 
(f)Effect on other recruitment effortsNothing in this section shall be construed as limiting or terminating any current or future program of the Department of Defense related to the recruitment, accession, training, or retention of nurses. 
526.Increase in number of private sector civilians authorized for admission to National Defense UniversitySection 2167(a) of title 10, United States Code, is amended by striking 10 full-time student positions and inserting 20 full-time student positions. 
527.Appointments to military service academies from nominations made by Delegate from the Commonwealth of the Northern Mariana Islands 
(a)United States Military AcademySection 4342(a)(10) of title 10, United States Code, is amended by striking One cadet and inserting Two cadets. 
(b)United States Naval AcademySection 6954(a)(10) of such title is amended by striking One and inserting Two. 
(c)United States Air Force AcademySection 9342(a)(10) of such title is amended by striking One cadet and inserting Two cadets. 
(d)Effective DateThe amendments made by this section shall apply with respect to appointments to the United States Military Academy, the United States Naval Academy, and the United States Air Force Academy beginning with the first class of candidates nominated for appointment to these military service academies after the date of the enactment of this Act. 
528.Athletic association for the Air Force Academy 
(a)In generalChapter 903 of title 10, United States Code, is amended by adding at the end the following new section: 
 
9362.Support of athletic programs  
(a)Corporation for support authorized 
(1)The Secretary of the Air Force may, in accordance with the laws of the State of incorporation, establish a corporation (in this section referred to as the corporation) to support the athletic programs of the Academy. All stock of the corporation shall be owned by the United States and held in the name of and voted by the Secretary of the Air Force. 
(2)The corporation shall operate exclusively for charitable, educational, and civic purposes to support the athletic programs of the Academy. 
(b)Corporate organizationThe corporation shall be organized and operated— 
(1)as a nonprofit corporation under section 501 (c)(3) of the Internal Revenue Code of 1986; 
(2)in accordance with this section; and 
(3)pursuant to the laws of the State of incorporation, its articles of incorporation, and its bylaws. 
(c)Corporate board of directors 
(1)The members of the board of directors of the corporation shall serve without compensation as members of the board, except for reasonable travel and other related expenses for attendance at meetings of the board. 
(2)The Secretary of the Air Force may authorize military and civilian personnel of the Air Force under section 1033 of this title to serve, in their official capacities, as members of the board of directors of the corporation, but such personnel shall not hold more than one-third of the directorships. 
(d)Transfers from nonappropriated fund operationThe Secretary of the Air Force may, subject to the acceptance of the corporation, transfer to the corporation all title to and ownership of the assets and liabilities of the Air Force nonappropriated fund instrumentality whose functions include providing support for the athletic programs of the Academy, including bank accounts and financial reserves in its accounts, equipment, supplies, and other personal property, but excluding any interest in real property. 
(e)Acceptance of giftsThe Secretary of the Air Force may accept from the corporation funds, supplies, and services for the support of cadets and Academy personnel during their participation in Academy or corporate events related to the athletic programs of the Academy. 
(f)LeasesThe Secretary of the Air Force may, in accordance with section 2667 of this title, lease real and personal property to the corporation for purposes related to the athletic programs of the Academy. Funds received from any such lease may be retained and spent by the Secretary to support athletic programs of the Academy. 
(g)Cooperative agreementsThe Secretary of the Air Force may enter into cooperative agreements (as described in section 6305 of title 31) with the corporation for purposes related to the athletic programs of the Academy.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 903 of such title is amended by adding at the end the following new item: 
 
 
9362. Support of athletic programs.. 
529.Language training centers for members of the Armed Forces and civilian employees of the Department of Defense 
(a)Program authorizedThe Secretary of Defense may carry out a program to establish language training centers at accredited universities, senior military colleges, or other similar institutions of higher education for purposes of accelerating the development of foundational expertise in critical and strategic languages and regional area studies (as defined by the Secretary of Defense for purposes of this section) for members of the Armed Forces, including members of the reserve components and candidates of the Reserve Officers' Training Corps programs, and civilian employees of the Department of Defense. 
(b)ElementsEach language training center established under the program authorized by subsection (a) shall include the following: 
(1)Programs to provide that members of the Armed Forces or civilian employees of the Department of Defense who graduate from the institution of higher education concerned include members or employees, as the case may be, who are skilled in the languages and area studies covered by the program from beginning through advanced skill levels. 
(2)Programs of language proficiency training for such members and civilian employees at the institution of higher education concerned in critical and strategic languages tailored to meet operational readiness requirements. 
(3)Alternative language training delivery systems and modalities to meet language and regional area study requirements for such members and employees whether prior to deployment, during deployment, or post-deployment. 
(4)Programs on critical and strategic languages under the program that can be incorporated into Reserve Officers' Training Corps programs to facilitate the development of language skills in such languages among future officers of the Armed Forces. 
(5)Training and education programs to expand the pool of qualified instructors and educators on critical and strategic languages and regional area studies under the program for the Armed Forces. 
(6)Programs to facilitate and encourage the recruitment of native and heritage speakers of critical and strategic languages under the program into the Armed Forces and the civilian workforce of the Department of Defense and to support the Civilian Linguist Reserve Corps. 
(c)Partnerships with other schoolsAny language training center established under the program authorized by subsection (a) may enter into a partnership with one or more local educational agencies to facilitate the development of skills in critical and strategic languages under the program among students attending the elementary and secondary schools of such agencies who may pursue a military career. 
(d)CoordinationThe Secretary of Defense shall ensure that the language training centers established under the program authorized by subsection (a) are aligned with those of the National Security Education Program, the Defense Language Institute, and other appropriate Department of Defense programs to facilitate and encourage the recruitment of native and heritage speakers of critical and strategic languages under the program into the Armed Forces and the civilian workforce of the Department of Defense and to support the Civilian Linguist Reserve Corps. 
(e)ReportNot later than one year after the date of the establishment of the program authorized by subsection (a), the Secretary of Defense shall submit to the congressional defense committees a report on the program. The report shall include the following: 
(1)A description of each language training center established under the program. 
(2)An assessment of the cost-effectiveness of the program in providing foundational expertise in critical and strategic languages and regional area studies in support of the Defense Language Transformation Roadmap. 
(3)An assessment of the progress made by each language training center in providing capabilities in critical and strategic languages under the program to members of the Armed Forces and Department of Defense employees. 
(4)A recommendation whether the program should be continued and, if so, recommendations as to any modifications of the program that the Secretary considers appropriate. 
DDefense Dependents’ Education 
531.Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees 
(a)Assistance to schools with significant numbers of military dependent studentsOf the amount authorized to be appropriated for fiscal year 2010 pursuant to section 301(5) for operation and maintenance for Defense-wide activities, $30,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (a) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3271; 20 U.S.C. 7703b). 
(b)Assistance to schools with enrollment changes due to base closures, force structure changes, or force relocationsOf the amount authorized to be appropriated for fiscal year 2010 pursuant to section 301(5) for operation and maintenance for Defense-wide activities, $14,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (b) of such section 572, as amended by section 533 of this Act. 
(c)Local educational agency definedIn this section, the term local educational agency has the meaning given that term in section 8013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)). 
532.Impact aid for children with severe disabilitiesOf the amount authorized to be appropriated for fiscal year 2010 by section 301(5) for operation and maintenance for Defense-wide activities, $5,000,000 shall be available for payments under section 363 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–77; 20 U.S.C. 7703a). 
533.Two-year extension of authority for assistance to local educational agencies with enrollment changes due to base closures, force structure changes, or force relocationsSection 572(b)(4) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3271; 20 U.S.C. 7703b(b)(4)) is amended by striking September 30, 2010 and inserting September 30, 2012. 
534.Authority to extend eligibility for enrollment in Department of Defense elementary and secondary schools to certain additional categories of dependentsSection 2164 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(j)Tuition-free enrollment of dependents of foreign military personnel residing on domestic military installations and dependents of certain deceased members of the armed forces 
(1)The Secretary may authorize the enrollment in a Department of Defense education program provided by the Secretary pursuant to subsection (a) of a dependent not otherwise eligible for such enrollment who is the dependent of an individual described in paragraph (2). Enrollment of such a dependent shall be on a tuition-free basis. 
(2)An individual referred to in paragraph (1) is any of the following: 
(A)A member of a foreign armed force residing on a military installation in the United States (including territories, commonwealths, and possessions of the United States). 
(B)A deceased member of the armed forces who died in the line of duty in a combat-related operation, as designated by the Secretary.. 
535.Permanent authority for enrollment in defense dependents’ education system of dependents of foreign military members assigned to Supreme Headquarters Allied Powers, Europe 
(a)Permanent enrollment authoritySubsection (a)(2) of section 1404A of the Defense Dependents’ Education Act of 1978 (20 U.S.C. 923a) is amended by striking , and only through the 2010-2011 school year. 
(b)Combatant commander advice and assistanceSubsection (c)(1) of such section is amended by adding at the end the following new sentence: The Secretary shall prescribe such methodology with the advice and assistance of the commander of the geographic combatant command with jurisdiction over Mons, Belgium.. 
536.Determination of number of weighted student units for local educational agencies for receipt of basic support payments under impact aidSection 8003(a)(2)(C)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(a)(2)(C)(i)) is amended by striking 6,500 and inserting 5,000. 
537.Study on options for educational opportunities for dependent children of members of the Armed Forces when public schools attended by such children are determined to need improvement 
(a)Study on options for educational opportunities 
(1)Study requiredThe Secretary of Defense shall, in consultation with the Secretary of Education, conduct a study on options for educational opportunities that are, or may be, available for dependent children of members of the Armed Forces who do not attend Department of Defense dependents’ schools when the public elementary and secondary schools attended by such children are determined to be in need of improvement pursuant to section 1116(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b)). 
(2)OptionsThe options to be considered under the study required by paragraph (1) may include the following: 
(A)Education programs offered through the Internet, including programs that are provided by the Department of Defense through the Internet. 
(B)Charter schools. 
(C)Such other public school options as the Secretary of Defense, in consultation with the Secretary of Education, considers appropriate for purposes of the study. 
(3)ElementsThe study required by paragraph (1) shall address the following matters: 
(A)The challenges faced by parents of military families in securing quality elementary and secondary education for their children when the public elementary and secondary schools attended by their children are identified as being in need of improvement. 
(B)The extent to which perceptions of differing degrees of quality in public elementary and secondary schools in different regions of the United States affect plans of military families to relocate, including relocation pursuant to a permanent change of duty station. 
(C)The various reasons why military families seek educational opportunities for their children other than those available through local public elementary and secondary schools. 
(D)The current level of student achievement in public elementary and secondary schools in school districts which have a high percentage of students who are children of military families. 
(E)The educational needs of children of military families who are required by location to attend public elementary and secondary schools identified as being in need of improvement. 
(F)The value and impact of other alternative educational programs for military families. 
(G)The extent to which the options referred to in paragraph (2) would provide a meaningful option for education for military children when the public elementary and secondary schools attended by such children are determined to be in need of improvement. 
(H)The extent to which the options referred to in paragraph (2) would improve the quality of education available for students with special needs, including students with learning disabilities and gifted students. 
(I)Such other matters as the Secretary of Defense and Secretary of Education consider appropriate for purposes of the study. 
(b)ReportNot later than March 31, 2010, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate, the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Armed Services of the House of Representatives, and the Committee on Education and Labor of the House of Representatives a report on the study required by subsection (a). The report shall include the following: 
(1)A description of the results of the study. 
(2)Such recommendations for legislative or administrative action as the Secretary of Defense, in consultation with the Secretary of Education, considers appropriate in light of the results of the study. 
538.Comptroller General audit of assistance to local educational agencies for dependent children of members of the Armed Forces 
(a)In generalThe Comptroller General of the United States shall conduct an audit of the utilization by local educational agencies of the assistance specified in subsection (b) provided to such agencies for fiscal years 2001 through 2009 for the education of dependent children of members of the Armed Forces. The audit shall include— 
(1)an evaluation of the utilization of such assistance by such agencies; and 
(2)an assessment of the effectiveness of such assistance in improving the quality of education provided to dependent children of members of the Armed Forces. 
(b)Assistance specifiedThe assistance specified in this subsection is the following: 
(1)Assistance provided under the following: 
(A)Section 551 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4468). 
(B)Section 571 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 119). 
(C)Section 572 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2225). 
(D)Section 574 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (120 Stat. 2226; 20 U.S.C. 7703b note). 
(E)Section 575 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (120 Stat. 2227; 10 U.S.C. 1788 note). 
(F)Section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3271; 20 U.S.C. 7703b). 
(G)Section 574 of the National Defense Authorization Act for Fiscal Year 2006 (119 Stat. 3273). 
(H)Section 558 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 1916). 
(I)Section 559 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (118 Stat. 1917). 
(J)Section 536 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1474). 
(K)Clauses (i) and (ii) of section 8003(b)(2)(H) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(b)(2)(H)). 
(L)Section 341 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 116 Stat. 2514). 
(M)Section 344 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (116 Stat. 2515). 
(N)Section 351 of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 115 Stat. 1063). 
(O)Section 362 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–76). 
(P)Section 364 of the National Defense Authorization Act for Fiscal Year 2001 (114 Stat. 1654A–78) 
(2)Payments made under section 363 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (114 Stat. 1654A–77; 20 U.S.C. 7703a). 
(c)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to the congressional defense committees a report containing the results of the audit required by subsection (a). 
539.Sense of Congress on the Interstate Compact on Educational Opportunity for Military ChildrenIt is the sense of Congress to— 
(1)express strong support and commendation for all the States that have successfully enacted the Interstate Compact on Educational Opportunity for Military Children; 
(2)express its strong support and encourage all remaining States to enact the Interstate Compact on Educational Opportunity for Military Children; 
(3)recognize the importance of the components of the Interstate Compact on Educational Opportunity for Military Children, including— 
(A)the transfer of educational records to expedite the proper enrollment and placement of students; 
(B)the ability of students to continue their enrollment at a grade level in the receiving State commensurate with their grade level from the sending State; 
(C)priority for attendance to children of members of the Armed Forces assuming the school district accepts transfer students; 
(D)the ability of students to continue their course placement, including but not limited to Honors, International Baccalaureate, Advanced Placement, vocational, technical, and career pathways courses; 
(E)the recalculation of grades to consider the weights offered by a receiving school for the same performance in the same course when a student transfers from one grading system to another system (for example, number-based system to letter-based system); 
(F)the waiver of specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or the provision of an alternative means of acquiring required coursework so that graduation may occur on time; and 
(G)the recognition of an appointed guardian as a custodial parent while the child’s parent or parents are deployed; and 
(4)express strong support for States to develop a State Council to provide for the coordination among their agencies of government, local education agencies, and military installations concerning the participation of a State in the Interstate Compact on Educational Opportunity for Military Children. 
EMissing or Deceased Persons 
541.Additional requirements for accounting for members of the Armed Forces and Department of Defense civilian employees listed as missing in conflicts occurring before enactment of new system for accounting for missing persons 
(a)Imposition of additional requirementsSection 1509 of title 10, United States Code, is amended to read as follows: 
 
1509.Program to resolve preenactment missing person cases 
(a)Program required; covered conflictsThe Secretary of Defense shall implement a comprehensive, coordinated, integrated, and fully resourced program to account for persons described in subparagraph (A) or (B) of section 1513(1) of this title who are unaccounted for from the following conflicts: 
(1)World War II during the period beginning on December 7, 1941, and ending on December 31, 1946, including members of the armed forces who were lost during flight operations in the Pacific theater of operations covered by section 576 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 10 U.S.C. 1501 note). 
(2)The Cold War during the period beginning on September 2, 1945, and ending on August 21, 1991. 
(3)The Korean War during the period beginning on June 27, 1950, and ending on January 31, 1955. 
(4)The Indochina War era during the period beginning on July 8, 1959, and ending on May 15, 1975. 
(5)The Persian Gulf War during the period beginning on August 2, 1990, and ending on February 28, 1991. 
(6)Such other conflicts in which members of the armed forces served as the Secretary of Defense may designate. 
(b)Implementation process 
(1)The Secretary of Defense shall implement the program within the Department of Defense POW/MIA accounting community. 
(2)For purposes of paragraph (1), the term POW/MIA accounting community means: 
(A)The Defense Prisoner of War/Missing Personnel Office (DPMO). 
(B)The Joint POW/MIA Accounting Command (JPAC). 
(C)The Armed Forces DNA Identification Laboratory (AFDIL). 
(D)The Life Sciences Equipment Laboratory of the Air Force (LSEL). 
(E)The casualty and mortuary affairs offices of the military departments. 
(F)Any other element of the Department of Defense whose mission (as designated by the Secretary of Defense) involves the accounting for and recovery of members of the armed forces who are missing in action, prisoners of war, or unaccounted for. 
(c)Treatment as missing personsEach unaccounted for person covered by subsection (a) shall be considered to be a missing person for purposes of the applicability of other provisions of this chapter to the person. 
(d)Establishment of Personnel Files 
(1)The Secretary of Defense shall ensure that a personnel file is established and maintained for each person covered by subsection (a) if the Secretary— 
(A)possesses any information relevant to the status of the person; or 
(B)receives any new information regarding the missing person as provided in subsection (e). 
(2)The Secretary of Defense shall ensure that each file established under this subsection contains all relevant information pertaining to a person covered by subsection (a) and is readily accessible to all elements of the department, the combatant commands, and the armed forces involved in the effort to account for the person. 
(3)Each file established under this subsection shall be handled in accordance with, and subject to the provisions of, section 1506 of this title in the same manner as applies to the file of a missing person otherwise subject to such section. 
(e)Review of status requirements 
(1)If new information (as described in paragraph (3)) is found or received that may be related to one or more unaccounted for persons covered by subsection (a), whether or not such information specifically relates (or may specifically relate) to any particular such unaccounted for person, that information shall be provided to the Secretary of Defense. 
(2)Upon receipt of new information under paragraph (1), the Secretary shall ensure that— 
(A)the information is treated under paragraph (2) of subsection (c) of section 1505 of this title, relating to addition of the information to the personnel file of a person and notification requirements, in the same manner as information received under paragraph (1) under such subsection; and 
(B)the information is treated under paragraph (3) of subsection (c) and subsection (d) of such section, relating to a board review under such section, in the same manner as information received under paragraph (1) of such subsection (c). 
(3)For purposes of this subsection, new information is information that is credible and that— 
(A)is found or received after November 18, 1997, by a United States intelligence agency, by a Department of Defense agency, or by a person specified in section 1504(g) of this title; or 
(B)is identified after November 18, 1997, in records of the United States as information that could be relevant to the case of one or more unaccounted for persons covered by subsection (a). 
(f)Coordination requirements 
(1)In establishing and carrying out the program, the Secretary of Defense shall coordinate with the Secretaries of the military departments, the Chairman of the Joint Chiefs of Staff, and the commanders of the combatant commands. 
(2)In carrying out the program, the Secretary of Defense shall establish close coordination with the Department of State, the Central Intelligence Agency, and the National Security Council to enhance the ability of the Department of Defense POW/MIA accounting community to account for persons covered by subsection (a).. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 76 of such title is amended by striking the item relating to section 1509 and inserting the following new item: 
 
 
1509. Program to resolve preenactment missing person cases.. 
(c)Conforming amendmentSection 1513(1) of such title is amended in the matter after subparagraph (B) by striking section 1509(b) of this title who is required by section 1509(a)(1) of this title and inserting subsection (a) of section 1509 of this title who is required by subsection (b) of such section. 
(d)Implementation 
(1)PriorityA priority of the program required by section 1509 of title 10, United States Code, as amended by subsection (a), to resolve missing person cases arising before the enactment of chapter 76 of such title by section 569 of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106; 110 Stat. 336) shall be the return of missing persons to United States control alive. 
(2)Accounting for goalIn implementing the program, the Secretary of Defense, in coordination with the officials specified in subsection (f)(1) of section 1509 of title 10, United States Code, shall provide such funds, personnel, and resources as the Secretary considers appropriate to increase significantly the capability and capacity of the Department of Defense, the Armed Forces, and commanders of the combatant commands to account for missing persons so that, beginning with fiscal year 2015, the POW/MIA accounting community has sufficient resources to ensure that at least 200 missing persons are accounted for under the program annually. 
(3)DefinitionsIn this subsection: 
(A)The term accounted for has the meaning given such term in section 1513(3)(B) of title 10, United States Code. 
(B)The term POW/MIA accounting community has the meaning given such term in section 1509(b)(2) of such title.  
542.Policy and procedures on media access and attendance by family members at ceremonies for the dignified transfer of remains of members of the Armed Forces who die overseas 
(a)Department of Defense policy and procedures on media access at ceremonies for dignified transfer of remains of members of the Armed Forces who die overseas 
(1)Policy requiredNot later than April 1, 2010, the Secretary of Defense shall prescribe a policy guaranteeing media access at ceremonies for the dignified transfer of remains of members of the Armed Forces who die while located or serving overseas (in this section referred to as military decedents) when approved by the primary next of kin of such military decedents. 
(2)ProceduresThe policy developed under paragraph (1) shall include procedures to be followed by the military departments in conducting appropriate ceremonies for the dignified transfer of remains of military decedents. The procedures shall be uniform across the military departments except to the extent necessary to reflect the traditional practices or customs of a particular military department. 
(3)ElementsThe policy developed under paragraph (1) shall include, but not be limited to, the following: 
(A)Provision for access by media representatives to transfers described in paragraph (1) if approved in advance by the primary next of kin of the military decedent or their designee. 
(B)Procedures for designating with certainty who is authorized to make the decision to approve media access at transfer ceremonies described in that paragraph under reasonable, foreseeable circumstances. 
(C)Conditions for coverage that media representatives must comply with during such transfer ceremonies, and procedures for ensuring agreement in advance by media representatives with the conditions for coverage prescribed by military authorities. 
(D)Procedures for the waiver by the primary next of kin or other designees of Departmental polices relating to delays in release of casualty information to the media and general public, when such waiver is required. 
(b)Transportation to transfer ceremonies 
(1)Provision of transportation requiredSection 411f of title 37, United States Code, is amended— 
(A)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; and 
(B)by inserting after subsection (d) the following new subsection (e): 
 
(e)Transportation to transfer ceremonies of members of the armed forces who die overseas 
(1)The Secretary of the military department concerned may provide round trip transportation to ceremonies for the transfer of a member of the armed forces who dies while located or serving overseas to the following: 
(A)The primary next of kin of the member. 
(B)Two family members (other than primary next of kin) of the member. 
(C)One or more additional family members of the member, at the discretion of the Secretary. 
(2) 
(A)For purposes of this subsection, the primary next of kin of a member of the armed forces shall be the eligible relatives of the member specified in subparagraphs (A) through (D) of subsection (c)(1). 
(B)The Secretaries of the military departments shall prescribe in regulations the family members of a member of the armed forces who shall constitute family members for purposes of subparagraphs (B) and (C) of paragraph (1). The Secretary of Defense shall ensure that such regulations are uniform across the military departments. 
(3)Transportation shall be provided under this subsection by means of Invitational Travel Authorizations. 
(4)The Secretary of a military department may, upon the request of the primary next of kin covered by paragraph (1)(A) and at the discretion of the Secretary, provide for the accompaniment of such next of kin in travel under this subsection by a casualty assistance officer or family liaison officer of the military department who shall act as an escort in such accompaniment.. 
(2)Conforming and clerical amendments 
(A)Heading amendmentThe heading of such section is amended to read as follows: 
 
411f.Travel and transportation allowances: transportation for survivors of deceased member to attend member's burial ceremonies; transportation for survivors of member dying overseas to attend transfer ceremonies. 
(B)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is amended by striking the item relating to section 411f and inserting the following new item: 
 
 
411f. Travel and transportation allowances: transportation for survivors of deceased member to attend member's burial ceremonies; transportation for survivors of member dying overseas to attend transfer ceremonies.. 
(c)Effective dateThis section and the amendments made by this section shall take effect on the date that is one year after the date of the enactment of this Act. 
543.Report on expansion of authority of a member to designate persons to direct disposition of the remains of a deceased memberNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report evaluating the potential effects of expanding the list of persons under section 1482(c) of title 10, United States Code, who may be designated by a member of the Armed Forces as the person authorized to direct disposition of the remains of the member if the member is deceased to include persons who are not family members of members of the Armed Forces. 
544.Sense of Congress on the recovery of the remains of members of the Armed Forces who were killed during World War II in the battle of Tarawa AtollCongress— 
(1)reaffirms its support for the recovery and return to the United States of the remains of members of the Armed Forces killed in battle, and for the efforts by the Joint POW-MIA Accounting Command to recover the remains of members of the Armed Forces from all wars; 
(2)recognizes the courage and sacrifice of the members of the Armed Forces who fought on Tarawa Atoll; 
(3)acknowledges the dedicated research and efforts by persons to identify, locate, and advocate for the recovery of remains from Tarawa; and 
(4)encourages the Department of Defense to review this research and, as appropriate, pursue new efforts to conduct field studies, new research, and undertake all feasible efforts to recover, identify, and return remains of members of the Armed Forces from Tarawa. 
FDecorations and Awards 
551.Authorization and request for award of Medal of Honor to Anthony T. Kaho’ohanohano for acts of valor during the Korean War 
(a)AuthorizationNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President is authorized and requested to award the Medal of Honor under section 3741 of such title to former Private First Class Anthony T. Kaho’ohanohano for the acts of valor during the Korean War described in subsection (b). 
(b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of then Private First Class Anthony T. Kaho’ohanohano of Company H of the 17th Infantry Regiment of the 7th Infantry Division on September 1, 1951, during the Korean War for which he was originally awarded the Distinguished-Service Cross. 
552.Authorization and request for award of Distinguished-Service Cross to Jack T. Stewart for acts of valor during the Vietnam War 
(a)AuthorizationNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the Secretary of the Army is authorized and requested to award the Distinguished-Service Cross under section 3742 of such title to former Captain Jack T. Stewart of the United States Army for the acts of valor during the Vietnam War described in subsection (b). 
(b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of Captain Jack T. Stewart as commander of a two-platoon Special Forces Mike Force element in combat with two battalions of the North Vietnamese Army on March 24, 1967, during the Vietnam War. 
553.Authorization and request for award of Distinguished-Service Cross to William T. Miles, Jr., for acts of valor during the Korean War 
(a)AuthorizationNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the Secretary of the Army is authorized and requested to award the Distinguished-Service Cross under section 3742 of such title to former Sergeant First Class William T. Miles, Jr., of the United States Army for the acts of valor during the Korean War described in subsection (b). 
(b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of Sergeant First Class William T. Miles, Jr,. as a member of United States Special Forces from June 18, 1951, to July 6, 1951, during the Korean War, when he fought a delaying action against enemy forces in order to allow other members of his squad to escape an ambush. 
GMilitary Family Readiness Matters 
561.Establishment of online resources to provide information about benefits and services available to members of the Armed Forces and their families 
(a)Internet outreach website 
(1)EstablishmentThe Secretary of Defense shall establish an Internet website or other online resources for the purpose of providing comprehensive information to members of the Armed Forces and their families about the benefits and services described in subsection (b) that are available to members of the Armed Forces and their families. 
(2)Contact informationThe online resources shall provide contact information, both telephone and e-mail, that a member of the Armed Forces or dependent of the member can use to get specific information about benefits and services that may be available for the member or dependent. 
(b)Covered benefits and servicesThe information provided through the online resources established pursuant to subsection (a) shall include information regarding the following benefits and services that may be available to a member of the Armed Forces and dependents of the member: 
(1)Financial compensation, including financial counseling. 
(2)Health care and life insurance programs. 
(3)Death benefits. 
(4)Entitlements and survivor benefits for dependents, including offsets in the receipt of such benefits under the Survivor Benefit Plan and in connection with the receipt of dependency and indemnity compensation. 
(5)Educational assistance benefits, including limitations on and the transferability of such assistance. 
(6)Housing assistance benefits, including counseling. 
(7)Relocation planning and preparation. 
(8)Maintaining military records. 
(9)Legal assistance. 
(10)Quality of life programs. 
(11)Family and community programs. 
(12)Employment assistance upon separation or retirement of a member or for the spouse of the member. 
(13)Reserve component service for members completing service in a regular component. 
(14)Disability benefits, including offsets in connection with the receipt of such benefits. 
(15)Benefits and services provided under laws administered by the Secretary of Veterans Affairs. 
(16)Such other benefits and services as the Secretary of Defense considers appropriate. 
(c)Dissemination of information on availability on online resourcesThe Secretaries of the military departments shall use public service announcements, publications, and such other announcements through the general media as the Secretaries consider appropriate to inform members of the Armed Forces and their families and the general public about the information available through the online resources established pursuant to subsection (a). 
(d)Implementation reportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the quality and scope of the online resources established pursuant to subsection (a) to provide information about benefits and services for members of the Armed Forces and their families. 
562.Additional members on Department of Defense Military Family Readiness Council 
(a)Reserve component representationParagraph (1) of section 1781a(b) of title 10, United States Code, is amended— 
(1)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; 
(2)by inserting after subparagraph (B) the following new subparagraph (C): 
 
(C)In addition to the representatives appointed under subparagraph (B)— 
(i)one representative from the Army National Guard or Air National Guard, who shall be appointed by the Secretary of Defense; and 
(ii)one representative from the Army Reserve, Navy Reserve, Marine Corps Reserve, or Air Force Reserve, who shall be appointed by the Secretary of Defense.; and 
(3)in subparagraph (E), as redesignated by paragraph (1), by striking subparagraph (B) and inserting subparagraphs (B) and (C). 
(b)Term; rotation among reserve componentsParagraph (2) of such section is amended— 
(1)by striking paragraph (1)(C) and inserting subparagraphs (C) and (D) of paragraph (1); and 
(2)by adding at the end the following new sentences: Representation on the Council required by clause (i) of paragraph (1)(C) shall rotate between the Army National Guard and Air National Guard. Representation required by clause (ii) of such paragraph shall rotate among the reserve components specified in such clause..  
563.Support for military families with special needs 
(a)Office of Community Support for Military Families With Special Needs 
(1)In generalSubchapter I of chapter 88 of title 10, United States Code, is amended by inserting after section 1781b the following new section: 
 
1781c.Office of Community Support for Military Families With Special Needs 
(a)EstablishmentThere is in the Office of the Under Secretary of Defense for Personnel and Readiness the Office of Community Support for Military Families With Special Needs (in this section referred to as the Office). 
(b)PurposeThe purpose of the Office is to enhance and improve Department of Defense support around the world for military families with special needs (whether medical or educational needs) through the development of appropriate policies, enhancement and dissemination of appropriate information throughout the Department of Defense, support for such families in obtaining referrals for services and in obtaining service, and oversight of the activities of the military departments in support of such families. 
(c)Director 
(1)The head of the Office shall be the Director of the Office of Community Support for Military Families With Special Needs, who shall be appointed by the Secretary of Defense from among civilian employees of the Department of Defense who are members of the Senior Executive Service or members of the armed forces in a general or flag grade. 
(2)The Director shall be subject to the supervision, direction, and control of the Under Secretary of Defense for Personnel and Readiness in the discharge of the responsibilities of the Office, and shall report directly to the Under Secretary regarding the discharge of such responsibilities. 
(d)ResponsibilitiesThe Office shall have the responsibilities as follows: 
(1)To develop and implement a comprehensive policy on support for military families with special needs as required by subsection (e). 
(2)To establish and oversee the programs required by subsection (f). 
(3)To identify gaps in services available through the Department of Defense for military families with special needs. 
(4)To develop plans to address gaps identified under paragraph (3) through appropriate mechanisms, such as enhancing resources and training and ensuring the provision of special assistance to military families with special needs and military parents of individuals with special needs (including through the provision of training and seminars to members of the armed forces). 
(5)To monitor the programs of the military departments for the assignment of members of the armed forces who are members of military families with special needs, and the programs for the support of such military families, and to advise the Secretary of Defense on the adequacy of such programs in conjunction with the preparation of future-years defense programs and other budgeting and planning activities of the Department of Defense. 
(6)To monitor the availability and accessibility of programs provided by other Federal, State, local, and non-governmental agencies to military families with special needs. 
(7)To carry out such other matters with respect to the programs and activities of the Department of Defense regarding military families with special needs as the Under Secretary of Defense for Personnel and Readiness shall specify. 
(e)Policy 
(1)The Office shall develop, and update from time to time, a uniform policy for the Department of Defense regarding military families with special needs. The policy shall apply with respect to members of the armed forces without regard to their location, whether within or outside the continental United States. 
(2)The policy developed under this subsection shall include elements regarding the following: 
(A)The assignment of members of the armed forces who are members of military families with special needs. 
(B)Support for military families with special needs. 
(3)In addressing the assignment of members of the armed forces under paragraph (2)(A), the policy developed under this subsection shall, in a manner consistent with the needs of the armed forces and responsive to the career development of members of the armed forces on active duty, provide for such members each of the following: 
(A)Assignment to locations where care and support for family members with special needs are available. 
(B)Stabilization of assignment for a minimum of 4 years. 
(4)In addressing support for military families under paragraph (2)(B), the policy developed under this subsection shall provide the following: 
(A)Procedures to identify members of the armed forces who are members of military families with special needs. 
(B)Mechanisms to ensure timely and accurate evaluations of members of such families who have special needs. 
(C)Procedures to facilitate the enrollment of such members of the armed forces and their families in programs of the military department for the support of military families with special needs. 
(D)Procedures to ensure the coordination of Department of Defense health care programs and support programs for military families with special needs, and the coordination of such programs with other Federal, State, local, and non-governmental health care programs and support programs intended to serve such families. 
(E)Requirements for resources (including staffing) to ensure the availability through the Department of Defense of appropriate numbers of case managers to provide individualized support for military families with special needs. 
(F)Requirements regarding the development and continuous updating of an individualized services plan (medical and educational) for each military family with special needs. 
(G)Requirements for record keeping, reporting, and continuous monitoring of available resources and family needs under individualized services support plans for military families with special needs, including the establishment and maintenance of a central or various regional databases for such purposes. 
(f)Programs 
(1)The Office shall establish, maintain, and oversee a program to provide information and referral services on special needs matters to military families with special needs on a continuous basis regardless of the location of the member’s assignment. The program shall provide for timely access by members of such military families to individual case managers and counselors on matters relating to special needs. 
(2)The Office shall establish, maintain, and oversee a program of outreach on special needs matters for military families with special needs. The program shall— 
(A)assist military families in identifying whether or not they have a member with special needs; and 
(B)provide military families with special needs with information on the services, support, and assistance available through the Department of Defense regarding such members with special needs, including information on enrollment in programs of the military departments for such services, support, and assistance. 
(3) 
(A)The Office shall provide support to the Secretary of each military department in the establishment and sustainment by such Secretary of a program for the support of military families with special needs under the jurisdiction of such Secretary. Each program shall be consistent with the policy developed by the Office under subsection (e). 
(B)Each program under this paragraph shall provide for appropriate numbers of case managers for the development and oversight of individualized services plans for educational and medical support for military families with special needs. 
(C)Services under a program under this paragraph may be provided by contract or other arrangements with non-Department of Defense entities qualified to provide such services. 
(g)ResourcesThe Secretary of Defense shall assign to the Office such resources, including personnel, as the Secretary considers necessary for the discharge of the responsibilities of the Office, including a sufficient number of members of the armed forces to ensure appropriate representation by the military departments in the personnel of the Office. 
(h)Reports 
(1)Not later than 180 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2010, and annually thereafter, the Secretary of Defense shall submit to the congressional defense committees a report on the activities of the Office. 
(2)Each report under this subsection shall include the following: 
(A)A description of any gaps in services available through the Department of Defense for military families with special needs that were identified under subsection (d)(3). 
(B)A description of the actions being taken, or planned, to address such gaps, including any plans developed under subsection (d)(4). 
(C)Such recommendations for legislative action as the Secretary considers appropriate to provide for the continuous improvement of support and services for military families with special needs. 
(i)Military family with special needsFor purposes of this section, a military family with special needs is any military family with one or more members who has a medical or educational special need (as defined by the Secretary in regulations for purposes of this section), including a condition covered by the Extended Health Care Option Program under section 1079f of this title.. 
(2)Clerical amendmentThe table of sections at the beginning of subchapter I of chapter 88 of such title is amended by inserting after the item relating to section 1781b the following new item: 
 
 
1781c. Office of Community Support for Military Families With Special Needs.. 
(3)Repeal of superseded authoritySection 587 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 133; 10 U.S.C. 1781 note) is repealed. 
(b)Foundation for Support of Military Families With Special Needs 
(1)Establishment authorizedThe Secretary of Defense may establish a foundation for the provision of assistance to the Department of Defense in providing support to military families with special needs. 
(2)PurposesThe purposes of the foundation shall be to assist the Department of Defense as follows: 
(A)In conducting outreach to identify military families with special needs. 
(B)In developing programs to support and provide services to military families with special needs. 
(C)In developing educational curricula for the training of professional and paraprofessional personnel providing support and services on special needs to military families with special needs. 
(D)In conducting research on the following: 
(i)The unique factors associated with a military career (including deployments of members of the Armed Forces) and their effects on families and individuals with special needs. 
(ii)Evidence-based therapeutic and medical services for members of military families with special needs, including research in conjunction with non-Department of Defense entities such as the National Institutes of Health. 
(E)In providing vocational education and training for adolescent and adult members of military families with special needs. 
(F)In carrying out other initiatives to contribute to improved support for military families with special needs. 
(3)Department of Defense fundingThe Secretary may provide the foundation such financial support as the Secretary considers appropriate, including the provision to the foundation of appropriated funds and non-appropriated funds available to the Department of Defense. 
(4)Annual reportThe foundation shall submit to the Secretary, and to the congressional defense committees, each year a report on its activities under this subsection during the preceding year. Each report shall include, for the year covered by such report, the following: 
(A)A description of the programs and activities of the foundation. 
(B)The budget of the foundation, including the sources of any funds provided to the foundation. 
(5)Military family with special needs definedIn this subsection, the term military family with special needs has the meaning given such term in section 1781c(i) of title 10, United States Code (as added by subsection (a)). 
(c)Authorization of appropriationsIn addition to any other amounts authorized to be appropriated for the Department of Defense for fiscal year 2010 for support of military families with special needs, there is hereby authorized to be appropriated to the Department of Defense for fiscal year 2010 for military personnel, $50,000,000 for purposes of carrying out this section and the amendments made by this section. Of such amount, not less than $40,000,000 shall be allocated to the military departments for the execution of programs and activities in carrying out this section and the amendments made by this section in fiscal year 2010. 
564.Pilot program to secure internships for military spouses with Federal agencies 
(a)Cost-reimbursement agreements with federal agenciesThe Secretary of Defense may enter into an agreement with the head of an executive department or agency that has an established internship program to reimburse the department or agency for authorized costs associated with the first year of employment of an eligible military spouse who is selected to participate in the internship program of the department or agency. 
(b)Eligible military spouses 
(1)EligibilityExcept as provided in paragraph (2), any person who is married to a member of the Armed Forces on active duty is eligible for selection to participate in an internship program under a reimbursement agreement entered into under subsection (a). 
(2)ExclusionsReimbursement may not be provided with respect to the following persons: 
(A)A person who is legally separated from a member of the Armed Forces under court order or statute of any State, the District of Columbia, or possession of the United States when the person begins the internship. 
(B)A person who is also a member of the Armed Forces on active duty. 
(C)A person who is a retired member of the Armed Forces. 
(c)Funding sourceAmounts authorized to be appropriated for operation and maintenance, for Defense-wide activities, shall be available to carry out this section. 
(d)DefinitionsIn this section: 
(1)The term authorized costs includes the costs of the salary, benefits and allowances, and training for an eligible military spouse during the first year of the participation of the military spouse in an internship program pursuant to an agreement under subsection (a). 
(2)The term internship means a professional, analytical, or administrative position in the Federal Government that operates under a developmental program leading to career advancement. 
(e)Termination of agreement authorityNo agreement may be entered into under subsection (a) after September 30, 2011. Authorized costs incurred after that date may be reimbursed under an agreement entered into before that date in the case of eligible military spouses who begin their internship by that date. 
(f)Reporting requirementNot later than January 1, 2012, the Secretary of Defense shall submit to the congressional defense committees a report that provides information on how many eligible military spouses received internships pursuant to agreements entered into under subsection (a) and the types of internship positions they occupied. The report shall specify the number of interns who subsequently obtained permanent employment with the department or agency administering the internship program or with another department or agency. The Secretary shall include a recommendation regarding whether, given the investment of Department of Defense funds, the authority to enter into agreements should be extended, modified, or terminated. 
565.Family and medical leave for family of servicemembers 
(a)General Requirements for Leave 
(1)Definition of covered active duty 
(A)DefinitionSection 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611) is amended— 
(i)by striking paragraph (14) and inserting the following: 
 
(14)Covered active dutyThe term covered active duty means— 
(A)in the case of a member of a regular component of the Armed Forces, duty during the deployment of the member with the Armed Forces to a foreign country; and 
(B)in the case of a member of a reserve component of the Armed Forces, duty during the deployment of the member with the Armed Forces to a foreign country under a call or order to active duty under a provision of law referred to in section 101(a)(13)(B) of title 10, United States Code.; and 
(ii)by striking paragraph (15) and redesignating paragraphs (16) through (19) as paragraphs (15) through (18), respectively. 
(B)LeaveSection 102 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612) is amended— 
(i)in subsection (a)(1)(E)— 
(I)by striking active duty each place it appears and inserting covered active duty; and 
(II)by striking in support of a contingency operation; and 
(ii)in subsection (e)(3)— 
(I)in the paragraph heading, by striking active duty and inserting covered active duty; 
(II)by striking active duty each place it appears and inserting covered active duty; and 
(III)by striking in support of a contingency operation. 
(C)Conforming amendmentSection 103(f) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2613(f)) is amended, in the subsection heading, by striking Active duty each place it appears and inserting Covered active duty. 
(2)Definition of covered servicememberParagraph (15) of section 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611) (as redesignated by paragraph (1)(A)(ii)) is amended to read as follows: 
 
(15)Covered servicememberThe term covered servicemember means— 
(A)a member of the Armed Forces (including a member of the National Guard or Reserves) who is undergoing medical treatment, recuperation, or therapy, is otherwise in outpatient status, or is otherwise on the temporary disability retired list, for a serious injury or illness; or 
(B)a veteran who is undergoing medical treatment, recuperation, or therapy, for a serious injury or illness and who was a member of the Armed Forces (including a member of the National Guard or Reserves) at any time during the period of 5 years preceding the date on which the veteran undergoes that medical treatment, recuperation, or therapy.. 
(3)Definitions of serious injury or illness; veteranSection 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611) is further amended by striking paragraph (18) (as redesignated by paragraph (1)(A)(ii)) and inserting the following: 
 
(18)Serious injury or illnessThe term serious injury or illness— 
(A)in the case of a member of the Armed Forces (including a member of the National Guard or Reserves), means an injury or illness that was incurred by the member in line of duty on active duty in the Armed Forces (or existed before the beginning of the member’s active duty and was aggravated by service in line of duty on active duty in the Armed Forces) and that may render the member medically unfit to perform the duties of the member's office, grade, rank, or rating; and 
(B)in the case of a veteran who was a member of the Armed Forces (including a member of the National Guard or Reserves) at any time during a period described in paragraph (15)(B), means a qualifying (as defined by the Secretary of Labor) injury or illness that was incurred by the member in line of duty on active duty in the Armed Forces (or existed before the beginning of the member’s active duty and was aggravated by service in line of duty on active duty in the Armed Forces) and that manifested itself before or after the member became a veteran. 
(19)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code.. 
(4)Technical amendmentSection 102(e)(2)(A) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(e)(2)(A)) is amended by striking or parent and inserting parent, or covered servicemember. 
(5)RegulationsIn prescribing regulations to carry out the amendments made by this subsection, the Secretary of Labor shall consult with the Secretary of Defense and the Secretary of Veterans Affairs, as applicable. 
(b)Leave for civil service employees 
(1)Exigency leave for servicemembers on covered active duty 
(A)DefinitionSection 6381(7) of title 5, United States Code, is amended to read as follows: 
 
(7)the term covered active duty means— 
(A)in the case of a member of a regular component of the Armed Forces, duty during the deployment of the member with the Armed Forces to a foreign country; and 
(B)in the case of a member of a reserve component of the Armed Forces, duty during the deployment of the member with the Armed Forces to a foreign country under a call or order to active duty under a provision of law referred to in section 101(a)(13)(B) of title 10, United States Code;. 
(B)LeaveSection 6382 of title 5, United States Code, is amended— 
(i)in subsection (a)(1), by adding at the end the following: 
 
(E)Because of any qualifying exigency arising out of the fact that the spouse, or a son, daughter, or parent of the employee is on covered active duty (or has been notified of an impending call or order to covered active duty) in the Armed Forces.; 
(ii)in subsection (b)(1), by inserting after the second sentence the following: Subject to subsection (e)(3) and section 6383(f), leave under subsection (a)(1)(E) may be taken intermittently or on a reduced leave schedule.; 
(iii)in subsection (d), by striking or (D) and inserting (D), or (E); and 
(iv)in subsection (e), by adding at the end the following: 
 
(3)In any case in which the necessity for leave under subsection (a)(1)(E) is foreseeable, whether because the spouse, or a son, daughter, or parent, of the employee is on covered active duty, or because of notification of an impending call or order to covered active duty, the employee shall provide such notice to the employer as is reasonable and practicable.. 
(C)CertificationSection 6383(f) of title 5, United States Code, is amended by striking section 6382(a)(3) and inserting paragraph (1)(E) or (3) of section 6382(a). 
(2)Definition of covered servicememberParagraph (8) of section 6381 of title 5, United States Code, is amended to read as follows: 
 
(8)the term covered servicemember means— 
(A)a member of the Armed Forces (including a member of the National Guard or Reserves) who is undergoing medical treatment, recuperation, or therapy, is otherwise in outpatient status, or is otherwise on the temporary disability retired list, for a serious injury or illness; or 
(B)a veteran who is undergoing medical treatment, recuperation, or therapy, for a serious injury or illness and who was a member of the Armed Forces (including a member of the National Guard or Reserves) at any time during the period of 5 years preceding the date on which the veteran undergoes that medical treatment, recuperation, or therapy;. 
(3)Definitions of serious injury or illness; veteranSection 6381 of title 5, United States Code, is further amended— 
(A)in paragraph (10), by striking and at the end; and 
(B)by striking paragraph (11) and inserting the following: 
 
(11)the term serious injury or illness— 
(A)in the case of a member of the Armed Forces (including a member of the National Guard or Reserves), means an injury or illness that was incurred by the member in line of duty on active duty in the Armed Forces (or existed before the beginning of the member’s active duty and was aggravated by service in line of duty on active duty in the Armed Forces) and that may render the member medically unfit to perform the duties of the member's office, grade, rank, or rating; and 
(B)in the case of a veteran who was a member of the Armed Forces (including a member of the National Guard or Reserves) at any time during a period described in paragraph (8)(B), means an injury or illness that was incurred by the member in line of duty on active duty in the Armed Forces (or existed before the beginning of the member’s active duty and was aggravated by service in line of duty on active duty in the Armed Forces) and that manifested itself before or after the member became a veteran; and 
(12)the term veteran has the meaning given the term in section 101 of title 38, United States Code.. 
(4)Technical amendmentSection 6382(e)(2)(A) of title 5, United States Code, is amended by striking or parent and inserting parent, or covered servicemember. 
(5)RegulationsIn prescribing regulations to carry out the amendments made by this subsection, the Office of Personnel Management shall consult with the Secretary of Defense and the Secretary of Veterans Affairs, as applicable. 
566.Deadline for report on sexual assault in the Armed Forces by Defense Task Force on Sexual Assault in the Military ServicesSection 576(e)(1) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 1924; 10 U.S.C. 4331 note) is amended by striking one year after the initiation of its examination under subsection (b) and inserting December 1, 2009. 
567.Improved prevention and response to allegations of sexual assault involving members of the Armed Forces 
(a)Prevention and Response PlanNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a revised plan for the implementation of policies aimed at preventing and responding effectively to sexual assaults involving members of the Armed Forces. The revised implementation plan shall include, at a minimum, the following elements: 
(1)New initiatives aimed at reducing the number of sexual assaults, including timelines for implementation of such initiatives. 
(2)Requirements for monitoring and reporting on progress in implementation of such initiatives and methods to measure the effectiveness of plans that implement the policies of the Department of Defense regarding sexual assaults involving members of the Armed Forces. 
(3)Training programs for judge advocates, criminal investigators, commanders, prospective commanding officers, senior enlisted members, and personnel with less than six months of active-duty service. 
(4)Information about the status of implementation, funding requirements and budgetary implications, and overall utility of data reporting systems on incidents of sexual assault involving members of the Armed Forces. 
(5)Actions taken to implement recommendations of the Defense Task Force on Sexual Assault in the Military Services established pursuant to section 576 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 10 U.S.C. 4331 note). 
(6)Information about the funding needed to fully implement initiatives aimed at preventing and responding to sexual assault involving members of the Armed Forces. 
(b)Sexual Assault Medical Forensic Examinations 
(1)Capability to conduct timely sexual assault medical forensic examinations in combat zonesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report evaluating the protocols and capabilities of the Armed Forces to conduct timely and effective sexual assault medical forensic examinations in combat zones. The report shall include, at a minimum, the following: 
(A)The current availability of sexual assault medical forensic examination protocols, trained personnel, and requisite equipment in combat zones. 
(B)An assessment of the barriers to providing timely sexual assault medical forensic examinations to victims of sexual assault at all echelons of care in combat zones. 
(C)Recommendations regarding improved capability to conduct timely and effective sexual assault medical forensic examinations in combat zones. 
(2)Tricare coverage for forensic medical examinations following sexual assaultsNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report describing the progress made in implementing section 1079(a)(17) of title 10, United States Code, as added by section 701 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2279). 
(c)Military Protective Orders 
(1)Requirement for data collection 
(A)In generalPursuant to regulations prescribed by the Secretary of Defense, information shall be collected on— 
(i)whether a military protective order was issued that involved either the victim or alleged perpetrator of a sexual assault; and  
(ii)whether military protective orders involving members of the Armed Forces were violated in the course of substantiated incidents of sexual assaults against members of the Armed Forces. 
(B)Submission of dataThe data required to be collected under this subsection shall be included in the annual report submitted to Congress on sexual assaults involving members of the Armed Forces. 
(2)Information to membersNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report explaining the measures being taken to ensure that, when a military protective order has been issued, the member of the Armed Forces who is protected by the order is informed, in a timely manner, of the member’s option to request transfer from the command to which the member is assigned. 
(d)Comptroller General Report 
(1)Report requiredNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing a review of the capability of each of the Armed Forces to timely and effectively investigate and adjudicate allegations of sexual assault against members of the Armed Forces. The Comptroller General shall determine whether existing policies and implementation plans of the Department of Defense, and the resources devoted for this purpose, are adequate or negatively affect the ability of each of the Armed Forces to facilitate the prevention, investigation, and adjudication of such allegations under the Uniform Code of Military Justice. 
(2)Elements of reportThe report required by paragraph (1) shall refer to and incorporate the recommendations of the Defense Task Force on Sexual Assault in the Military Services regarding investigation and adjudication of sexual assault, and include a review of the following: 
(A)The procedures required by each of the Armed Forces for responding to allegations of sexual assault (including guidance to commanding officers, standard operating and reporting procedures, and related matters), and the personnel (including judge advocates) and budgetary resources available to each of the Armed Forces to respond to allegations of sexual assault. 
(B)The scope and effectiveness of personnel training methods regarding investigation and adjudication of sexual assault cases. 
(C)The capability to investigate and adjudicate sexual assault cases in combat zones. 
(D)An assessment whether the existing policies of the Department of Defense aimed at preventing and responding to incidents of sexual assault are adequate. 
568.Comptroller General report on progress made in implementing recommendations to reduce domestic violence in military families 
(a)AssessmentThe Comptroller General shall review and assess the progress made by the Department of Defense in implementing the recommendations contained in the report by the Comptroller General entitled Military Personnel: Progress Made in Implementing Recommendations to reduce Domestic Violence, but Further Management Action Needed (GAO–06–540). 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall submit to the congressional defense committees a report containing the results of the review and assessment under subsection (a). 
569.Report on impact of domestic violence on military familiesNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report containing— 
(1)an assessment of the impact of domestic violence in families of members of the Armed Forces on the children of such families; and 
(2)information on progress being made to ensure that children of families of members of the Armed Forces receive adequate care and services when such children are exposed to domestic violence. 
570.Report on international intrafamilial abduction of children of members of the Armed Forces 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretary of State and the Secretaries of the military departments, submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the total number of children abducted from and returned to members of the Armed Forces in international intrafamilial abductions during the years 2007 through 2009, as such number was included in the numbers and elements of the annual Report on Compliance with the Hague Convention on the Civil Aspects of International Child Abduction with respect to such years. 
(b)ElementsThe report shall include an assessment of the following: 
(1)The current availability of, and the additional need for, assistance (including general information, psychological counseling, financial assistance, leave for travel, and legal services) provided by the military departments to left-behind members of the Armed Forces involved in international intrafamilial child abductions for the purpose of obtaining the return of their abducted children and ensuring the military readiness of such members of the Armed Forces. 
(2)The measures taken by the Department of Defense and the military departments, including any written policy guidelines, to prevent the abduction of children of members of the Armed Forces. 
(3)The means by which members of the Armed Forces are educated on the risks of international intrafamilial child abduction, particularly when they first arrive at a military installation overseas or when the Armed Forces receive notice that a member is considering marriage or divorce overseas. 
571.Assessment of impact of deployment of members of the Armed Forces on their dependent children 
(a)Assessment required 
(1)In generalThe Secretary of Defense shall undertake a comprehensive assessment of the impacts of military deployment on the dependent children of deployed members of the Armed Forces. 
(2)Consideration of separate categories of childrenIn conducting the assessment under paragraph (1), the Secretary shall separately address each of the following categories of dependent children of deployed members: 
(A)Preschool-age children. 
(B)Elementary-school age children. 
(C)Teenage or adolescent children. 
(3)Consideration of separate categories of membersIn conducting the assessment under paragraph (1), the Secretary shall separately address children of deployed members in the following circumstances: 
(A)Two-parent families with only one parent in the Armed Forces. 
(B)Members who are single parents. 
(C)Parents who are both members and subject to dual deployments. 
(b)ElementsThe assessment undertaken under subsection (a) shall specifically address the following: 
(1)The impact that separation due to the deployment of a military parent or parents has on children. 
(2)The impact that multiple deployments of a military parent or parents have on children. 
(3)The impact that the return from deployment of a severely wounded or injured military parent or parents has on children. 
(4)The impact that the death of a military parent or parents in connection with a deployment has on children. 
(5)The impact that deployment of a military parent or parents has on children with preexisting psychological conditions, such as anxiety and depression. 
(6)The impact that deployment of a military parent or parents has on risk factors, such as child abuse, child neglect, family violence, substance abuse by children, or parental substance abuse. 
(7)Such other matters as the Secretary considers appropriate. 
(c)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the results of the assessment undertaken under subsection (a), including the findings and recommendations of the Secretary as a result of the assessment. 
572.Report on child custody litigation involving service of members of the Armed Forces 
(a)Report requiredNot later than March 31, 2010, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on all known reported cases since September 2003 involving child custody disputes in which the service of a member of the Armed Forces, whether a member of a regular component of the Armed Forces or a member of a reserve component of the Armed Forces, was an issue in the custody dispute. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)A statement of the total number of cases, by Armed Force, in which members of the Armed Forces have lost custody of a child as a result of deployment, or the prospect of deployment, under military orders. 
(2)A summary of applicable Federal law pertaining to child custody disputes involving members of the Armed Forces. 
(3)An analysis of the litigation history of all available reported cases involving child custody disputes in which the deployment of a member of the Armed Forces was an issue in the dispute, and a discussion of the rationale presented by deciding judges and courts of the reasons for their rulings. 
(4)An assessment of the nature and extent of the problem, if any, for members of the Armed Forces who are custodial parents in being able to deploy and perform their operational mission while continuing to fulfill their role as parents with sole or joint custody of minor children. 
(5)A discussion of measures being taken by the States, or which are under consideration by State legislatures, to address matters relating to child custody disputes in which one of the parties is a member of the Armed Forces, and an assessment of whether State legislatures and State courts are cognizant of issues involving members of the Armed Forces with minor children. 
(6)A discussion of Family Care Plan policies aimed at ensuring that appropriate measures are taken by members of the Armed Forces to avoid litigation in child custody disputes. 
(7)Such recommendations as the Secretary considers appropriate regarding how best to assist members of the Armed Forces who are single, custodial parents with respect to child custody disputes in connection with the performance of military duties, including the need for legislative or administrative action to provide such assistance. 
(8)Such other recommendations for legislative or administrative action as the Secretary considers appropriate. 
573.Comptroller General report on child care assistance for members of the Armed Forces 
(a)In generalNot later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on financial assistance for child care provided by the Department of Defense to members of the Armed Forces (including members of the reserve components of the Armed Forces who are deployed in connection with a contingency operation). 
(b)ElementsThe report required by subsection (a) shall include an assessment of the following: 
(1)The types of financial assistance for child care made available by the Department of Defense to members of the Armed Forces (including members of the reserve components of the Armed Forces who are deployed in connection with a contingency operation). 
(2)The extent to which such members have taken advantage of such assistance since such assistance was first made available. 
(3)The formulas used for calculating the amount of such assistance provided to such members. 
(4)The funding allocated to such assistance. 
(5)The remaining costs of child care to families of such members that are not covered by the Department of Defense. 
(6)Any barriers to access to such assistance faced by such members and the families of such members. 
(7)The different criteria used by different States with respect to the regulation of child care services and the potential impact differences in such criteria may have on the access of such members to such assistance. 
(8)The different standards and criteria used by different programs of the Department of Defense for providing such assistance with respect to child care providers and the potential impact differences in such standards and criteria may have on the access of such members to such assistance. 
(9)The number of qualified families that do not receive any financial assistance for child care made available by the Department of Defense. 
(10)Any other matters the Comptroller General determines relevant to the improvement of financial assistance to expand access for child care made available by the Department of Defense to members of the Armed Forces (including members of the reserve components of the Armed Forces who are deployed in connection with a contingency operation). 
HMilitary voting 
575.Short titleThis subtitle may be cited as the Military and Overseas Voter Empowerment Act. 
576.Clarification regarding delegation of State responsibilities to local jurisdictionsNothing in the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.) may be construed to prohibit a State from delegating its responsibilities in carrying out the requirements of such Act, including any requirements imposed as a result of the provisions of and amendments made by this Act, to jurisdictions in the State. 
577.Establishment of procedures for absent uniformed services voters and overseas voters to request and for States to send voter registration applications and absentee ballot applications by mail and electronically 
(a)In generalSection 102 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1) is amended— 
(1)in subsection (a)— 
(A)in paragraph (4), by striking and at the end; 
(B)in paragraph (5), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new paragraph: 
 
(6)in addition to any other method of registering to vote or applying for an absentee ballot in the State, establish procedures— 
(A)for absent uniformed services voters and overseas voters to request by mail and electronically voter registration applications and absentee ballot applications with respect to general, special, primary, and runoff elections for Federal office in accordance with subsection (e); 
(B)for States to send by mail and electronically (in accordance with the preferred method of transmission designated by the absent uniformed services voter or overseas voter under subparagraph (C)) voter registration applications and absentee ballot applications requested under subparagraph (A) in accordance with subsection (e); and 
(C)by which the absent uniformed services voter or overseas voter can designate whether the voter prefers that such voter registration application or absentee ballot application be transmitted by mail or electronically.; and 
(2)by adding at the end the following new subsection: 
 
(e)Designation of means of electronic communication for absent uniformed services voters and overseas voters To request and for states To send voter registration applications and absentee ballot applications, and for other purposes related to voting information 
(1)In generalEach State shall, in addition to the designation of a single State office under subsection (b), designate not less than 1 means of electronic communication— 
(A)for use by absent uniformed services voters and overseas voters who wish to register to vote or vote in any jurisdiction in the State to request voter registration applications and absentee ballot applications under subsection (a)(6); 
(B)for use by States to send voter registration applications and absentee ballot applications requested under such subsection; and 
(C)for the purpose of providing related voting, balloting, and election information to absent uniformed services voters and overseas voters. 
(2)Clarification regarding provision of multiple means of electronic communicationA State may, in addition to the means of electronic communication so designated, provide multiple means of electronic communication to absent uniformed services voters and overseas voters, including a means of electronic communication for the appropriate jurisdiction of the State. 
(3)Inclusion of designated means of electronic communication with informational and instructional materials that accompany balloting materialsEach State shall include a means of electronic communication so designated with all informational and instructional materials that accompany balloting materials sent by the State to absent uniformed services voters and overseas voters. 
(4)Availability and maintenance of online repository of State contact informationThe Federal Voting Assistance Program of the Department of Defense shall maintain and make available to the public an online repository of State contact information with respect to elections for Federal office, including the single State office designated under subsection (b) and the means of electronic communication designated under paragraph (1), to be used by absent uniformed services voters and overseas voters as a resource to send voter registration applications and absentee ballot applications to the appropriate jurisdiction in the State. 
(5)Transmission if no preference indicatedIn the case where an absent uniformed services voter or overseas voter does not designate a preference under subsection (a)(6)(C), the State shall transmit the voter registration application or absentee ballot application by any delivery method allowable in accordance with applicable State law, or if there is no applicable State law, by mail. 
(6)Security and privacy protections 
(A)Security protectionsTo the extent practicable, States shall ensure that the procedures established under subsection (a)(6) protect the security and integrity of the voter registration and absentee ballot application request processes. 
(B)Privacy protectionsTo the extent practicable, the procedures established under subsection (a)(6) shall ensure that the privacy of the identity and other personal data of an absent uniformed services voter or overseas voter who requests or is sent a voter registration application or absentee ballot application under such subsection is protected throughout the process of making such request or being sent such application.. 
(b)Effective dateThe amendments made by this section shall apply with respect to the regularly scheduled general election for Federal office held in November 2010 and each succeeding election for Federal office. 
578.Establishment of procedures for States to transmit blank absentee ballots by mail and electronically to absent uniformed services voters and overseas voters 
(a)In generalSection 102 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1), as amended by section 577, is amended— 
(1)in subsection (a)— 
(A)in paragraph (5), by striking and at the end; 
(B)in paragraph (6), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new paragraph: 
 
(7)in addition to any other method of transmitting blank absentee ballots in the State, establish procedures for transmitting by mail and electronically blank absentee ballots to absent uniformed services voters and overseas voters with respect to general, special, primary, and runoff elections for Federal office in accordance with subsection (f).; and 
(2)by adding at the end the following new subsection: 
 
(f)Transmission of blank absentee ballots by mail and electronically 
(1)In generalEach State shall establish procedures— 
(A)to transmit blank absentee ballots by mail and electronically (in accordance with the preferred method of transmission designated by the absent uniformed services voter or overseas voter under subparagraph (B)) to absent uniformed services voters and overseas voters for an election for Federal office; and 
(B)by which the absent uniformed services voter or overseas voter can designate whether the voter prefers that such blank absentee ballot be transmitted by mail or electronically. 
(2)Transmission if no preference indicatedIn the case where an absent uniformed services voter or overseas voter does not designate a preference under paragraph (1)(B), the State shall transmit the ballot by any delivery method allowable in accordance with applicable State law, or if there is no applicable State law, by mail. 
(3)Security and privacy protections 
(A)Security protectionsTo the extent practicable, States shall ensure that the procedures established under subsection (a)(7) protect the security and integrity of absentee ballots. 
(B)Privacy protectionsTo the extent practicable, the procedures established under subsection (a)(7) shall ensure that the privacy of the identity and other personal data of an absent uniformed services voter or overseas voter to whom a blank absentee ballot is transmitted under such subsection is protected throughout the process of such transmission.. 
(b)Effective dateThe amendments made by this section shall apply with respect to the regularly scheduled general election for Federal office held in November 2010 and each succeeding election for Federal office. 
579.Ensuring absent uniformed services voters and overseas voters have time to vote 
(a)In generalSection 102 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1(a)(1)), as amended by sections 577 and 578, is amended— 
(1)in subsection (a)— 
(A)in paragraph (6), by striking and at the end; 
(B)in paragraph (7), by striking the period at the end and inserting a semicolon; and 
(C)by adding at the end the following new paragraph: 
 
(8)transmit a validly requested absentee ballot to an absent uniformed services voter or overseas voter— 
(A)except as provided in subsection (g), in the case in which the request is received at least 45 days before an election for Federal office, not later than 45 days before the election; and 
(B)in the case in which the request is received less than 45 days before an election for Federal office— 
(i)in accordance with State law; and 
(ii)if practicable and as determined appropriate by the State, in a manner that expedites the transmission of such absentee ballot.; 
(2)by adding at the end the following new subsection: 
 
(g)Hardship exemption 
(1)In generalIf the chief State election official determines that the State is unable to meet the requirement under subsection (a)(8)(A) with respect to an election for Federal office due to an undue hardship described in paragraph (2)(B), the chief State election official shall request that the Presidential designee grant a waiver to the State of the application of such subsection. Such request shall include— 
(A)a recognition that the purpose of such subsection is to allow absent uniformed services voters and overseas voters enough time to vote in an election for Federal office; 
(B)an explanation of the hardship that indicates why the State is unable to transmit absent uniformed services voters and overseas voters an absentee ballot in accordance with such subsection; 
(C)the number of days prior to the election for Federal office that the State requires absentee ballots be transmitted to absent uniformed services voters and overseas voters; and 
(D)a comprehensive plan to ensure that absent uniformed services voters and overseas voters are able to receive absentee ballots which they have requested and submit marked absentee ballots to the appropriate State election official in time to have that ballot counted in the election for Federal office, which includes— 
(i)the steps the State will undertake to ensure that absent uniformed services voters and overseas voters have time to receive, mark, and submit their ballots in time to have those ballots counted in the election; 
(ii)why the plan provides absent uniformed services voters and overseas voters sufficient time to vote as a substitute for the requirements under such subsection; and 
(iii)the underlying factual information which explains how the plan provides such sufficient time to vote as a substitute for such requirements. 
(2)Approval of waiver requestAfter consulting with the Attorney General, the Presidential designee shall approve a waiver request under paragraph (1) if the Presidential designee determines each of the following requirements are met: 
(A)The comprehensive plan under subparagraph (D) of such paragraph provides absent uniformed services voters and overseas voters sufficient time to receive absentee ballots they have requested and submit marked absentee ballots to the appropriate State election official in time to have that ballot counted in the election for Federal office. 
(B)One or more of the following issues creates an undue hardship for the State: 
(i)The State’s primary election date prohibits the State from complying with subsection (a)(8)(A). 
(ii)The State has suffered a delay in generating ballots due to a legal contest. 
(iii)The State Constitution prohibits the State from complying with such subsection. 
(3)Timing of waiver 
(A)In generalExcept as provided under subparagraph (B), a State that requests a waiver under paragraph (1) shall submit to the Presidential designee the written waiver request not later than 90 days before the election for Federal office with respect to which the request is submitted. The Presidential designee shall approve or deny the waiver request not later than 65 days before such election. 
(B)ExceptionIf a State requests a waiver under paragraph (1) as the result of an undue hardship described in paragraph (2)(B)(ii), the State shall submit to the Presidential designee the written waiver request as soon as practicable. The Presidential designee shall approve or deny the waiver request not later than 5 business days after the date on which the request is received. 
(4)Application of waiverA waiver approved under paragraph (2) shall only apply with respect to the election for Federal office for which the request was submitted. For each subsequent election for Federal office, the Presidential designee shall only approve a waiver if the State has submitted a request under paragraph (1) with respect to such election.. 
(b)Runoff electionsSection 102(a) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1(a)), as amended by subsection (a) and sections 577 and 578, is amended— 
(1)in paragraph (7), by striking and at the end; 
(2)in paragraph (8), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(9)if the State declares or otherwise holds a runoff election for Federal office, establish a written plan that provides absentee ballots are made available to absent uniformed services voters and overseas voters in manner that gives them sufficient time to vote in the runoff election.. 
(c)Effective dateThe amendments made by this section shall apply with respect to the regularly scheduled general election for Federal office held in November 2010 and each succeeding election for Federal office. 
580.Procedures for collection and delivery of marked absentee ballots of absent overseas uniformed services voters 
(a)In GeneralThe Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.) is amended by inserting after section 103 the following new section: 
 
103A.Procedures for Collection and Delivery of Marked Absentee Ballots of Absent Overseas Uniformed Services Voters 
(a)Establishment of proceduresThe Presidential designee shall establish procedures for collecting marked absentee ballots of absent overseas uniformed services voters in regularly scheduled general elections for Federal office, including absentee ballots prepared by States and the Federal write-in absentee ballot prescribed under section 103, and for delivering such marked absentee ballots to the appropriate election officials. 
(b)Delivery to appropriate election officials 
(1)In generalUnder the procedures established under this section, the Presidential designee shall implement procedures that facilitate the delivery of marked absentee ballots of absent overseas uniformed services voters for regularly scheduled general elections for Federal office to the appropriate election officials, in accordance with this section, not later than the date by which an absentee ballot must be received in order to be counted in the election. 
(2)Cooperation and coordination with the United States Postal ServiceThe Presidential designee shall carry out this section in cooperation and coordination with the United States Postal Service, and shall provide expedited mail delivery service for all such marked absentee ballots of absent uniformed services voters that are collected on or before the deadline described in paragraph (3) and then transferred to the United States Postal Service. 
(3)Deadline described 
(A)In generalExcept as provided in subparagraph (B), the deadline described in this paragraph is noon (in the location in which the ballot is collected) on the seventh day preceding the date of the regularly scheduled general election for Federal office. 
(B)Authority to establish alternative deadline for certain locationsIf the Presidential designee determines that the deadline described in subparagraph (A) is not sufficient to ensure timely delivery of the ballot under paragraph (1) with respect to a particular location because of remoteness or other factors, the Presidential designee may establish as an alternative deadline for that location the latest date occurring prior to the deadline described in subparagraph (A) which is sufficient to provide timely delivery of the ballot under paragraph (1). 
(4)No postage requirementIn accordance with section 3406 of title 39, United States Code, such marked absentee ballots and other balloting materials shall be carried free of postage. 
(5)Date of mailingSuch marked absentee ballots shall be postmarked with a record of the date on which the ballot is mailed. 
(c)Outreach for absent overseas uniformed services voters on proceduresThe Presidential designee shall take appropriate actions to inform individuals who are anticipated to be absent overseas uniformed services voters in a regularly scheduled general election for Federal office to which this section applies of the procedures for the collection and delivery of marked absentee ballots established pursuant to this section, including the manner in which such voters may utilize such procedures for the submittal of marked absentee ballots pursuant to this section. 
(d)Absent overseas uniformed services voter definedIn this section, the term absent overseas uniformed services voter means an overseas voter described in section 107(5)(A). 
(e)Authorization of appropriationsThere are authorized to be appropriated to the Presidential designee such sums as may be necessary to carry out this section.. 
(b)Conforming AmendmentSection 101(b) of such Act (42 U.S.C. 1973ff(b)) is amended— 
(1)by striking and at the end of paragraph (6); 
(2)by striking the period at the end of paragraph (7) and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(8)carry out section 103A with respect to the collection and delivery of marked absentee ballots of absent overseas uniformed services voters in elections for Federal office.. 
(c)State responsibilitiesSection 102(a) of such Act (42 U.S.C. 1973ff–1(a)), as amended by sections 577, 578, and 579, is amended— 
(1)in paragraph (8), by striking and at the end; 
(2)in paragraph (9), by striking the period at the end and inserting ; and; and 
(3)by adding the following new paragraph: 
 
(10)carry out section 103A(b)(1) with respect to the processing and acceptance of marked absentee ballots of absent overseas uniformed services voters.. 
(d)Tracking marked ballotsSection 102 of such Act (42 U.S.C. 1973ff–1(a)) is amended by adding at the end the following new subsection: 
 
(h)Tracking marked ballotsThe chief State election official, in coordination with local election jurisdictions, shall develop a free access system by which an absent uniformed services voter or overseas voter may determine whether the absentee ballot of the absent uniformed services voter or overseas voter has been received by the appropriate State election official.. 
(e)Protecting voter privacy and secrecy of absentee ballotsSection 101(b) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff(b)), as amended by subsection (b), is amended— 
(1)by striking and at the end of paragraph (7); 
(2)by striking the period at the end of paragraph (8) and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(9)to the greatest extent practicable, take such actions as may be necessary— 
(A)to ensure that absent uniformed services voters who cast absentee ballots at locations or facilities under the jurisdiction of the Presidential designee are able to do so in a private and independent manner; and 
(B)to protect the privacy of the contents of absentee ballots cast by absentee uniformed services voters and overseas voters while such ballots are in the possession or control of the Presidential designee.. 
(f)Effective dateThe amendments made by this section shall apply with respect to the regularly scheduled general election for Federal office held in November 2010 and each succeeding election for Federal office. 
581.Federal write-in absentee ballot 
(a)Use in general, special, primary, and runoff elections for Federal office 
(1)In generalSection 103 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–2) is amended— 
(A)in subsection (a), by striking general elections for Federal office and inserting general, special, primary, and runoff elections for Federal office; 
(B)in subsection (e), in the matter preceding paragraph (1), by striking a general election and inserting a general, special, primary, or runoff election for Federal office; and 
(C)in subsection (f), by striking the general election each place it appears and inserting the general, special, primary, or runoff election for Federal office. 
(2)Effective dateThe amendments made by this subsection shall take effect on December 31, 2010, and apply with respect to elections for Federal office held on or after such date. 
(b)Promotion and expansion of useSection 103(a) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–2) is amended— 
(1)by striking General.—The Presidential and inserting “General.— 
 
(1)Federal write-in absentee ballotThe Presidential; and 
(2)by adding at the end the following new paragraph: 
 
(2)Promotion and expansion of use of Federal write-in absentee ballots 
(A)In generalNot later than December 31, 2011, the Presidential designee shall adopt procedures to promote and expand the use of the Federal write-in absentee ballot as a back-up measure to vote in elections for Federal office. 
(B)Use of technologyUnder such procedures, the Presidential designee shall utilize technology to implement a system under which the absent uniformed services voter or overseas voter may— 
(i)enter the address of the voter or other information relevant in the appropriate jurisdiction of the State, and the system will generate a list of all candidates in the election for Federal office in that jurisdiction; and 
(ii)submit the marked Federal write-in absentee ballot by printing the ballot (including complete instructions for submitting the marked Federal write-in absentee ballot to the appropriate State election official and the mailing address of the single State office designated under section 102(b)). 
(C)Authorization of appropriationsThere are authorized to be appropriated to the Presidential designee such sums as may be necessary to carry out this paragraph.. 
582.Prohibiting refusal to accept voter registration and absentee ballot applications, marked absentee ballots, and Federal write-in absentee ballots for failure to meet certain requirements 
(a)Voter Registration and Absentee Ballot ApplicationsSection 102 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1) is amended by adding at the end the following new subsection: 
 
(i)Prohibiting Refusal To Accept Applications for Failure To Meet certain RequirementsA State shall not refuse to accept and process any otherwise valid voter registration application or absentee ballot application (including the official post card form prescribed under section 101) or marked absentee ballot submitted in any manner by an absent uniformed services voter or overseas voter solely on the basis of the following: 
(1)Notarization requirements. 
(2)Restrictions on paper type, including weight and size. 
(3)Restrictions on envelope type, including weight and size.. 
(b)Federal Write-In Absentee BallotSection 103 of such Act (42 U.S.C. 1973ff–2) is amended— 
(1)by redesignating subsection (f) as subsection (g); and 
(2)by inserting after subsection (e) the following new subsection: 
 
(f)Prohibiting Refusal To Accept Ballot for Failure To Meet certain RequirementsA State shall not refuse to accept and process any otherwise valid Federal write-in absentee ballot submitted in any manner by an absent uniformed services voter or overseas voter solely on the basis of the following: 
(1)Notarization requirements. 
(2)Restrictions on paper type, including weight and size. 
(3)Restrictions on envelope type, including weight and size.. 
(c)Effective dateThe amendments made by this section shall apply with respect to the regularly scheduled general election for Federal office held in November 2010 and each succeeding election for Federal office. 
583.Federal Voting Assistance Program Improvements 
(a)Federal voting assistance program improvements 
(1)In generalThe Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.), as amended by section 580(a), is amended by inserting after section 103A the following new section: 
 
103B.Federal voting assistance program improvements 
(a)DutiesThe Presidential designee shall carry out the following duties: 
(1)Develop online portals of information to inform absent uniformed services voters regarding voter registration procedures and absentee ballot procedures to be used by such voters with respect to elections for Federal office. 
(2)Establish a program to notify absent uniformed services voters of voter registration information and resources, the availability of the Federal postcard application, and the availability of the Federal write-in absentee ballot on the military Global Network, and shall use the military Global Network to notify absent uniformed services voters of the foregoing 90, 60, and 30 days prior to each election for Federal office. 
(b)Clarification regarding other duties and obligationsNothing in this section shall relieve the Presidential designee of their duties and obligations under any directives or regulations issued by the Department of Defense, including the Department of Defense Directive 1000.04 (or any successor directive or regulation) that is not inconsistent or contradictory to the provisions of this section. 
(c)Authorization of appropriationsThere are authorized to be appropriated to the Federal Voting Assistance Program of the Department of Defense (or a successor program) such sums as are necessary for purposes of carrying out this section.. 
(2)Conforming AmendmentsSection 101 of such Act (42 U.S.C. 1973ff), as amended by section 580, is amended— 
(A)in subparagraph (b)— 
(i)by striking and at the end of paragraph (8); 
(ii)by striking the period at the end of paragraph (9) and inserting ; and; and 
(iii)by adding at the end the following new paragraph: 
 
(10)carry out section 103B with respect to Federal Voting Assistance Program Improvements.; and 
(B)by adding at the end the following new subsection: 
 
(d)Authorization of appropriations for carrying out Federal Voting Assistance Program ImprovementsThere are authorized to be appropriated to the Presidential designee such sums as are necessary for purposes of carrying out subsection (b)(10).. 
(3)Effective dateThe amendments made by this subsection shall apply with respect to the regularly scheduled general election for Federal office held in November 2010 and each succeeding election for Federal office. 
(b)Voter registration assistance for absent uniformed services voters 
(1)In generalChapter 80 of title 10, United States Code, is amended by inserting after section 1566 the following new section: 
 
1566a.Voting assistance: voter assistance offices 
(a)Designation of offices on military installations as voter assistance officesNot later than 180 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2010 and under regulations prescribed by the Secretary of Defense under subsection (f), the Secretaries of the military departments shall designate offices on installations under their jurisdiction to provide absent uniformed services voters, particularly those individuals described in subsection (b), and their family members with the following: 
(1)Information on voter registration procedures and absentee ballot procedures (including the official post card form prescribed under section 101 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff). 
(2)Information and assistance, if requested, including access to the Internet where practicable, to register to vote in an election for Federal office. 
(3)Information and assistance, if requested, including access to the Internet where practicable, to update the individual’s voter registration information, including instructions for absent uniformed services voters to change their address by submitting the official post card form prescribed under section 101 of the Uniformed and Overseas Citizens Absentee Voting Act to the appropriate State election official. 
(4)Information and assistance, if requested, to request an absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.). 
(b)Covered individualsThe individuals described in this subsection are absent uniformed services voters who— 
(1)are undergoing a permanent change of duty station; 
(2)are deploying overseas for at least six months; 
(3)are returning from an overseas deployment of at least six months; or 
(4)otherwise request assistance related to voter registration. 
(c)Timing of provision of assistanceThe regulations prescribed by the Secretary of Defense under subsection (f) shall ensure, to the maximum extent practicable and consistent with military necessity, that the assistance provided under subsection (a) is provided to a covered individual described in subsection (b)— 
(1)if described in subsection (b)(1), as part of the administrative in-processing of the covered individual upon arrival at the new duty station of the covered individual;  
(2)if described in subsection (b)(2), as part of the administrative out-processing of the covered individual in preparation for deployment from the home duty station of the covered individual; 
(3)if described in subsection (b)(3), as part of the administrative in-processing of the covered individual upon return to the home duty station of the covered individual; or 
(4)if described in subsection (b)(4), at the time the covered individual requests such assistance. 
(d)OutreachThe Secretary of each military department, or the Presidential designee, shall take appropriate actions to inform absent uniformed services voters of the assistance available under subsection (a), including— 
(1)the availability of information and voter registration assistance at offices designated under subsection (a); and 
(2)the time, location, and manner in which an absent uniformed services voter may utilize such assistance. 
(e)Authority To Designate Voting Assistance Offices as Voter Registration Agency on Military InstallationsThe Secretary of Defense may authorize the Secretaries of the military departments to designate offices on military installations as voter registration agencies under section 7(a)(2) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–5(a)(2)) for all purposes of such Act. Any office so designated shall discharge the requirements of this section, under the regulations prescribed by the Secretary of Defense under subsection (f). 
(f)RegulationsThe Secretary of Defense shall prescribe regulations relating to the administration of the requirements of this section. The regulations shall be prescribed before the regularly scheduled general election for Federal office held in November 2010, and shall be implemented for such general election for Federal office and for each succeeding election for Federal office. 
(g)DefinitionsIn this section: 
(1)The term absent uniformed services voter has the meaning given that term in section 107(1) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–6(1)). 
(2)The term Federal office has the meaning given that term in section 107(3) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–6(3)). 
(3)The term Presidential designee means the official designated by the President under section 101(a) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff(a)).. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 80 of such title is amended by inserting after the item relating to section 1566 the following new item: 
 
 
1566a. Voting assistance: voter assistance offices.. 
584.Development of standards for reporting and storing certain data 
(a)In generalSection 101(b) of such Act (42 U.S.C. 1973ff(b)), as amended by sections 580 and 583, is amended— 
(1)by striking and at the end of paragraph (9); 
(2)by striking the period at the end of paragraph (10) and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(11)working with the Election Assistance Commission and the chief State election official of each State, develop standards— 
(A)for States to report data on the number of absentee ballots transmitted and received under section 102(c) and such other data as the Presidential designee determines appropriate; and 
(B)for the Presidential designee to store the data reported.. 
(b)Conforming amendmentSection 102(a) of such Act (42 U.S.C. 1973ff–1(a)), as amended by sections 577, 578, 579, and 580, is amended— 
(1)in paragraph (9), by striking and at the end; 
(2)in paragraph (10), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(11)report data on the number of absentee ballots transmitted and received under section 102(c) and such other data as the Presidential designee determines appropriate in accordance with the standards developed by the Presidential designee under section 101(b)(11).. 
(c)Effective dateThe amendments made by this section shall apply with respect to the regularly scheduled general election for Federal office held in November 2010 and each succeeding election for Federal office. 
585.Repeal of provisions relating to use of single application for all subsequent elections 
(a)In generalSubsections (a) through (d) of section 104 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–3) are repealed. 
(b)Conforming amendmentsThe Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.) is amended— 
(1)in section 101(b)— 
(A)in paragraph (2), by striking , for use by States in accordance with section 104; and 
(B)in paragraph (4), by striking for use by States in accordance with section 104; and 
(2)in section 104, as amended by subsection (a)— 
(A)in the section heading, by striking Use of single application for all subsequent elections and inserting Prohibition of refusal of applications on grounds of early submission; and 
(B)in subsection (e), by striking (e) Prohibition of refusal of applications on grounds of early submission.—. 
586.Reporting requirementsThe Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.) is amended by inserting after section 105 the following new section: 
 
105A.Reporting requirements 
(a)Report on status of implementation and assessment of programsNot later than 180 days after the date of the enactment of the Military and Overseas Voter Empowerment Act, the Presidential designee shall submit to the relevant committees of Congress a report containing the following information: 
(1)The status of the implementation of the procedures established for the collection and delivery of marked absentee ballots of absent overseas uniformed services voters under section 103A, and a detailed description of the specific steps taken towards such implementation for the regularly scheduled general election for Federal office held in November 2010. 
(2)An assessment of the effectiveness of the Voting Assistance Officer Program of the Department of Defense, which shall include the following: 
(A)A thorough and complete assessment of whether the Program, as configured and implemented as of such date of enactment, is effectively assisting absent uniformed services voters in exercising their right to vote. 
(B)An inventory and explanation of any areas of voter assistance in which the Program has failed to accomplish its stated objectives and effectively assist absent uniformed services voters in exercising their right to vote. 
(C)As necessary, a detailed plan for the implementation of any new program to replace or supplement voter assistance activities required to be performed under this Act. 
(3)A detailed description of the specific steps taken towards the implementation of voter registration assistance for absent uniformed services voters under section 1566a of title 10, United States Code. 
(b)Annual report on effectiveness of activities and utilization of certain proceduresNot later than March 31 of each year, the Presidential designee shall transmit to the President and to the relevant committees of Congress a report containing the following information: 
(1)An assessment of the effectiveness of activities carried out under section 103B, including the activities and actions of the Federal Voting Assistance Program of the Department of Defense, a separate assessment of voter registration and participation by absent uniformed services voters, a separate assessment of voter registration and participation by overseas voters who are not members of the uniformed services, and a description of the cooperation between States and the Federal Government in carrying out such section. 
(2)A description of the utilization of voter registration assistance under section 1566a of title 10, United States Code, which shall include the following: 
(A)A description of the specific programs implemented by each military department of the Armed Forces pursuant to such section. 
(B)The number of absent uniformed services voters who utilized voter registration assistance provided under such section. 
(3)In the case of a report submitted under this subsection in the year following a year in which a regularly scheduled general election for Federal office is held, a description of the utilization of the procedures for the collection and delivery of marked absentee ballots established pursuant to section 103A, which shall include the number of marked absentee ballots collected and delivered under such procedures and the number of such ballots which were not delivered by the time of the closing of the polls on the date of the election (and the reasons such ballots were not so delivered). 
(c)DefinitionsIn this section: 
(1)Absent overseas uniformed services voterThe term absent overseas uniformed services voter has the meaning given such term in section 103A(d). 
(2)Presidential designeeThe term Presidential designee means the Presidential designee under section 101(a). 
(3)Relevant committees of congress definedThe term relevant committees of Congress means— 
(A)the Committees on Appropriations, Armed Services, and Rules and Administration of the Senate; and 
(B)the Committees on Appropriations, Armed Services, and House Administration of the House of Representatives.. 
587.Annual report on enforcementSection 105 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973f–4) is amended— 
(1)by striking The Attorney and inserting (a) In general.—The Attorney; and 
(2)by adding at the end the following new subsection: 
 
(b)Report to congressNot later than December 31 of each year, the Attorney General shall submit to Congress an annual report on any civil action brought under subsection (a) during the preceding year.. 
588.Requirements payments 
(a)Use of fundsSection 251(b) of the Help America Vote Act of 2002 (42 U.S.C. 15401(b)) is amended— 
(1)in paragraph (1), by striking paragraph (2) and inserting paragraphs (2) and (3); and 
(2)by adding at the end the following new paragraph: 
 
(3)Activities under Uniformed and Overseas Citizens Absentee Voting ActA State shall use a requirements payment made using funds appropriated pursuant to the authorization under section 257(a)(4) only to meet the requirements under the Uniformed and Overseas Citizens Absentee Voting Act imposed as a result of the provisions of and amendments made by the Military and Overseas Voter Empowerment Act.. 
(b)Conditions for Receipt of Funds 
(1)Inclusion of compliance in State plan 
(A)In generalSection 254(a) of the Help America Vote Act of 2002 (42 U.S.C. 15404(a)) is amended by adding at the end the following new paragraph: 
 
(14)How the State will comply with the provisions and requirements of and amendments made by the Military and Overseas Voter Empowerment Act.. 
(B)Conforming amendmentSection 253(b)(1)(A) of such Act (42 U.S.C. 15403(b)(1)(A)) is amended by striking section 254 and inserting section 254(a) (or, for purposes of determining the eligibility of a State to receive a requirements payment appropriated pursuant to the authorization provided under section 257(a)(4), contains the element described in paragraph (14) of such section). 
(2)Waiver of plan for application of administrative complaint proceduresSection 253(b)(2) of such Act (42 U.S.C. 15403(b)(2)) is amended— 
(A)by striking (2) The State and inserting (2)(A) Subject to subparagraph (B), the State; and 
(B)by adding at the end the following new subparagraph: 
 
(B)Subparagraph (A) shall not apply for purposes of determining the eligibility of a State to receive a requirements payment appropriated pursuant to the authorization provided under section 257(a)(4).. 
(3)Special rule for provision of 5 percent matchSection 253(b)(5) of such Act (42 U.S.C. 15403(b)(5)) is amended— 
(A)by striking (5) The State and inserting (5)(A) Subject to subparagraph (B), the State; and 
(B)by adding at the end the following new subparagraph: 
 
(B)Subparagraph (A) shall not apply for purposes of determining the eligibility of a State to receive a requirements payment appropriated pursuant to the authorization provided under section 257(a)(4) for fiscal year 2010, except that if the State does not appropriate funds in accordance with subparagraph (A) prior to the last day of fiscal year 2011, the State shall repay to the Commission the requirements payment which is appropriated pursuant to such authorization.. 
(c)AuthorizationSection 257(a) of the Help America Vote Act of 2002 (42 U.S.C. 15407(a)) is amended by adding at the end the following new paragraph: 
 
(4)For fiscal year 2010 and subsequent fiscal years, such sums as are necessary for purposes of making requirements payments to States to carry out the activities described in section 251(b)(3).. 
589.Technology pilot program 
(a)DefinitionsIn this section: 
(1)Absent uniformed services voterThe term absent uniformed services voter has the meaning given such term in section 107(a) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.). 
(2)Overseas voterThe term overseas voter has the meaning given such term in section 107(5) of such Act. 
(3)Presidential designeeThe term Presidential designee means the individual designated under section 101(a) of such Act. 
(b)Establishment 
(1)In generalThe Presidential designee may establish 1 or more pilot programs under which the feasibility of new election technology is tested for the benefit of absent uniformed services voters and overseas voters claiming rights under the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.). 
(2)Design and conductThe design and conduct of a pilot program established under this subsection— 
(A)shall be at the discretion of the Presidential designee; and 
(B)shall not conflict with or substitute for existing laws, regulations, or procedures with respect to the participation of absent uniformed services voters and military voters in elections for Federal office. 
(c)ConsiderationsIn conducting a pilot program established under subsection (b), the Presidential designee may consider the following issues: 
(1)The transmission of electronic voting material across military networks. 
(2)Virtual private networks, cryptographic voting systems, centrally controlled voting stations, and other information security techniques. 
(3)The transmission of ballot representations and scanned pictures in a secure manner. 
(4)Capturing, retaining, and comparing electronic and physical ballot representations. 
(5)Utilization of voting stations at military bases. 
(6)Document delivery and upload systems. 
(7)The functional effectiveness of the application or adoption of the pilot program to operational environments, taking into account environmental and logistical obstacles and State procedures. 
(d)ReportsThe Presidential designee shall submit to Congress reports on the progress and outcomes of any pilot program conducted under this subsection, together with recommendations— 
(1)for the conduct of additional pilot programs under this section; and 
(2)for such legislation and administrative action as the Presidential designee determines appropriate. 
(e)Technical assistance 
(1)In generalThe Election Assistance Commission and the National Institute of Standards and Technology shall provide the Presidential designee with best practices or standards in accordance with electronic absentee voting guidelines established under the first sentence of section 1604(a)(2) of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 115 Stat. 1277; 42 U.S.C. 1977ff note), as amended by section 567 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 1919) to support the pilot program or programs. 
(2)ReportIn the case in which the Election Assistance Commission has not established electronic absentee voting guidelines under such section 1604(a)(2), as so amended, by not later than 180 days after enactment of this Act, the Election Assistance Commission shall submit to the relevant committees of Congress a report containing the following information: 
(A)The reasons such guidelines have not been established as of such date. 
(B)A detailed timeline for the establishment of such guidelines. 
(C)A detailed explanation of the Commission’s actions in establishing such guidelines since the date of enactment of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 1919). 
(3)Relevant committees of congress definedIn this subsection, the term relevant committees of Congress means— 
(A)the Committees on Appropriations, Armed Services, and Rules and Administration of the Senate; and 
(B)the Committees on Appropriations, Armed Services, and House Administration of the House of Representatives. 
(f)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. 
IOther Matters 
591.Clarification of performance policies for military musical units and musicians 
(a)ClarificationSection 974 of title 10, United States Code, is amended to read as follows: 
 
974.Military musical units and musicians: performance policies; restriction on performance in competition with local civilian musicians 
(a)Military musicians performing in an official capacity 
(1)A military musical unit, and a member of the armed forces who is a member of such a unit performing in an official capacity, may not engage in the performance of music in competition with local civilian musicians. 
(2)For purposes of paragraph (1), the following shall, except as provided in paragraph (3), be included among the performances that are considered to be a performance of music in competition with local civilian musicians: 
(A)A performance that is more than incidental to an event that— 
(i)is not supported, in whole or in part, by United States Government funds; and 
(ii)is not free to the public. 
(B)A performance of background, dinner, dance, or other social music at an event that— 
(i)is not supported, in whole or in part, by United States Government funds; and 
(ii)is held at a location not on a military installation. 
(3)For purposes of paragraph (1), the following shall not be considered to be a performance of music in competition with local civilian musicians: 
(A)A performance (including background, dinner, dance, or other social music) at an official United States Government event that is supported, in whole or in part, by United States Government funds. 
(B)A performance at a concert, parade, or other event, that— 
(i)is a patriotic event or a celebration of a national holiday; and 
(ii)is free to the public. 
(C)A performance that is incidental to an event that— 
(i)is not supported, in whole or in part, by United States Government funds; or 
(ii)is not free to the public. 
(D)A performance (including background, dinner, dance, or other social music) at— 
(i)an event that is sponsored by a military welfare society, as defined in section 2566 of this title; 
(ii)an event that is a traditional military event intended to foster the morale and welfare of members of the armed forces and their families; or 
(iii)an event that is specifically for the benefit or recognition of members of the armed forces, their family members, veterans, civilian employees of the Department of Defense, or former civilian employees of the Department of Defense, to the extent provided in regulations prescribed by the Secretary of Defense. 
(E)A performance (including background, dinner, dance, or other social music)— 
(i)to uphold the standing and prestige of the United States with dignitaries and distinguished or prominent persons or groups of the United States or another nation; or 
(ii)in support of fostering and sustaining a cooperative relationship with another nation. 
(b)Prohibition of military musicians accepting additional remuneration for official performancesA military musical unit, and a member of the armed forces who is a member of such a unit performing in an official capacity, may not receive remuneration for an official performance, other than applicable military pay and allowances. 
(c)Recordings 
(1)When authorized under regulations prescribed by the Secretary of Defense for purposes of this section, a military musical unit may produce recordings for distribution to the public, at a cost not to exceed expenses of production and distribution. 
(2)Amounts received in payment for a recording distributed to the public under this subsection shall be credited to the appropriation or account providing the funds for the production of the recording. Any amount so credited shall be merged with amounts in the appropriation or account to which credited, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such appropriation or account. 
(d)Performances at foreign locationsSubsection (a) does not apply to a performance outside the United States, its commonwealths, or its possessions. 
(e)Military musical unit definedIn this section, the term military musical unit means a band, ensemble, chorus, or similar musical unit of the armed forces.. 
(b)Clerical amendmentThe item relating to such section in the table of sections at the beginning of chapter 49 of such title is amended to read as follows: 
 
 
974. Military musical units and musicians: performance policies; restriction on performance in competition with local civilian musicians.. 
592.Navy grants for purposes of Naval Sea Cadet Corps 
(a)Grants authorizedChapter 647 of title 10, United States Code, is amended by inserting after section 7541a the following new section: 
 
7541b.Authority to make grants for purposes of Naval Sea Cadet CorpsSubject to the availability of funds for this purpose, the Secretary of the Navy may make grants to support the purposes of Naval Sea Cadet Corps, a federally chartered corporation under chapter 1541 of title 36.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 647 of such title is amended by inserting after the item relating to section 7541a the following new item: 
 
 
7541b. Authority to make grants for purposes of Naval Sea Cadet Corps.. 
593.Modification of matching fund requirements under National Guard Youth Challenge Program 
(a)Authority to increase DOD share of programSection 509(d)(1) of title 32, United States Code, is amended by striking 60 percent of the costs and inserting 75 percent of the costs. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2009, and shall apply with respect to fiscal years beginning on or after that date. 
594.Expansion of Military Leadership Diversity Commission to include reserve component representativesSection 596(b)(1) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4476) is amended by striking subparagraphs (C), (D), (E) and inserting the following new subparagraphs: 
 
(C)An active commissioned officer from each of the Army, Navy, Air Force, and Marine Corps, an active commissioned officer from the National Guard, and an active commissioned officer from the Reserves, each of whom serves or has served in a leadership position with either a military department command or combatant command. 
(D)A retired general or flag officer from each of the Army, Navy, Air Force, and Marine Corps, a retired general or flag officer from the National Guard, and a retired general or flag officer from the Reserves. 
(E)A retired noncommissioned officer from each of the Army, Navy, Air Force, and Marine Corps, a retired noncommissioned officer from the National Guard, and a retired noncommissioned officer from the Reserves.. 
595.Expansion of suicide prevention and community healing and response training under the Yellow Ribbon Reintegration ProgramSection 582 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 10101 note) is amended— 
(1)in subsection (h)— 
(A)by striking paragraph (3); and 
(B)by redesignating paragraphs (4) through (15) as paragraphs (3) through (14), respectively; and 
(2)by adding at the end the following new subsection: 
 
(i)Suicide Prevention and Community Healing and Response Program 
(1)EstablishmentAs part of the Yellow Ribbon Reintegration Program, the Office for Reintegration Programs shall establish a program to provide National Guard and Reserve members and their families, and in coordination with community programs, assist the communities, with training in suicide prevention and community healing and response to suicide. 
(2)DesignIn establishing the program under paragraph (1), the Office for Reintegration Programs shall consult with— 
(A)persons that have experience and expertise with combining military and civilian intervention strategies that reduce risk and promote healing after a suicide attempt or suicide death for National Guard and Reserve members; and 
(B)the adjutant general of each State, the Commonwealth of Puerto Rico, the District of Columbia, Guam, and the Virgin Islands. 
(3)Operation 
(A)Suicide Prevention TrainingThe Office for Reintegration Programs shall provide National Guard and Reserve members with training in suicide prevention. Such training shall include— 
(i)describing the warning signs for suicide and teaching effective strategies for prevention and intervention; 
(ii)examining the influence of military culture on risk and protective factors for suicide; and 
(iii)engaging in interactive case scenarios and role plays to practice effective intervention strategies. 
(B)Community Healing and Response TrainingThe Office for Reintegration Programs shall provide the families and communities of National Guard and Reserve members with training in responses to suicide that promote individual and community healing. Such training shall include— 
(i)enhancing collaboration among community members and local service providers to create an integrated, coordinated community response to suicide; 
(ii)communicating best practices for preventing suicide, including safe messaging, appropriate memorial services, and media guidelines; 
(iii)addressing the impact of suicide on the military and the larger community, and the increased risk that can result; and 
(iv)managing resources to assist key community and military service providers in helping the families, friends, and fellow soldiers of a suicide victim through the processes of grieving and healing. 
(C)Collaboration with Centers of ExcellenceThe Office for Reintegration Programs, in consultation with the Defense Centers of Excellence for Psychological Health and Traumatic Brain Injury, shall collect and analyze lessons learned and suggestions from State National Guard and Reserve organizations with existing or developing suicide prevention and community response programs. 
(4)TerminationThe program established under this subsection shall terminate on October 1, 2012.. 
596.Comprehensive plan on prevention, diagnosis, and treatment of substance use disorders and disposition of substance abuse offenders in the Armed Forces 
(a)Review and assessment of current capabilities 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretaries of the military departments, shall conduct a comprehensive review of the following: 
(A)The programs and activities of the Department of Defense for the prevention, diagnosis, and treatment of substance use disorders in members of the Armed Forces. 
(B)The policies of the Department of Defense relating to the disposition of substance abuse offenders in the Armed Forces, including disciplinary action and administrative separation. 
(2)ElementsThe review conducted under paragraph (1) shall include an assessment of each of the following: 
(A)The current state and effectiveness of the programs of the Department of Defense and the military departments relating to the prevention, diagnosis, and treatment of substance use disorders. 
(B)The adequacy of the availability of care, and access to care, for substance abuse in military medical treatment facilities and under the TRICARE program. 
(C)The adequacy of oversight by the Department of Defense of programs relating to the prevention, diagnosis, and treatment of substance abuse in members of the Armed Forces. 
(D)The adequacy and appropriateness of current credentials and other requirements for healthcare professionals treating members of the Armed Forces with substance use disorders. 
(E)The advisable ratio of physician and nonphysician care providers for substance use disorders to members of the Armed Forces with such disorders. 
(F)The adequacy and appropriateness of protocols and directives for the diagnosis and treatment of substance use disorders in members of the Armed Forces and for the disposition, including disciplinary action and administrative separation, of members of the Armed Forces for substance abuse. 
(G)The adequacy of the availability of and access to care for substance use disorders for members of the reserve components of the Armed Forces, including an identification of any obstacles that are unique to the prevention, diagnosis, and treatment of substance use disorders among members of the reserve components, and the appropriate disposition, including disciplinary action and administrative separation, of members of the reserve components for substance abuse. 
(H)The adequacy of the prevention, diagnosis, and treatment of substance use disorders in dependents of members of the Armed Forces. 
(I)Any gaps in the current capabilities of the Department of Defense for the prevention, diagnosis, and treatment of substance use disorders in members of the Armed Forces. 
(3)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the findings and recommendations of the Secretary as a result of the review conducted under paragraph (1). The report shall— 
(A)set forth the findings and recommendations of the Secretary regarding each element of the review specified in paragraph (2); 
(B)set forth relevant statistics on the frequency of substance use disorders, disciplinary actions, and administrative separations for substance abuse in members of the regular components of the Armed Forces, members of the reserve component of the Armed Forces, and to the extent applicable, dependents of such members (including spouses and children); and 
(C)include such other findings and recommendations on improvements to the current capabilities of the Department of Defense for the prevention, diagnosis, and treatment of substance use disorders in members of the Armed Forces and the policies relating to the disposition, including disciplinary action and administrative separation, of members of the Armed Forces for substance abuse, as the Secretary considers appropriate. 
(b)Plan for improvement and enhancement of programs and policies 
(1)Plan requiredNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a comprehensive plan for the improvement and enhancement of the following: 
(A)The programs and activities of the Department of Defense for the prevention, diagnosis, and treatment of substance use disorders in members of the Armed Forces and their dependents. 
(B)The policies of the Department of Defense relating to the disposition of substance abuse offenders in the Armed Forces, including disciplinary action and administrative separation. 
(2)BasisThe comprehensive plan required by paragraph (1) shall take into account the following: 
(A)The results of the review and assessment conducted under subsection (a). 
(B)Similar initiatives of the Secretary of Veterans Affairs to expand and improve care for substance use disorders among veterans, including the programs and activities conducted under title I of the Veterans’ Mental Health and Other Care Improvements Act of 2008 (Public Law 110–387; 112 Stat. 4112). 
(3)Comprehensive statement of policyThe comprehensive plan required by paragraph (1) shall include a comprehensive statement of the following: 
(A)The policy of the Department of Defense regarding the prevention, diagnosis, and treatment of substance use disorders in members of the Armed Forces and their dependents. 
(B)The policies of the Department of Defense relating to the disposition of substance abuse offenders in the Armed Forces, including disciplinary action and administrative separation. 
(4)Availability of services and treatmentThe comprehensive plan required by paragraph (1) shall include mechanisms to ensure the availability to members of the Armed Forces and their dependents of a core of evidence-based practices across the spectrum of medical and non-medial services and treatments for substance use disorders, including the reestablishment of regional long-term inpatient substance abuse treatment programs. The Secretary may use contracted services for not longer than three years after the date of the enactment of this Act to perform such inpatient substance abuse treatment until the Department of Defense reestablishes this capability within the military health care system. 
(5)Prevention and reduction of disordersThe comprehensive plan required by paragraph (1) shall include mechanisms to facilitate the prevention and reduction of substance use disorders in members of the Armed Forces through science-based initiatives, including education programs, for members of the Armed Forces and their dependents. 
(6)Specific instructionsThe comprehensive plan required by paragraph (1) shall include each of the following: 
(A)Substances of abuseInstructions on the prevention, diagnosis, and treatment of substance abuse in members of the Armed Forces, including the abuse of alcohol, illicit drugs, and nonmedical use and abuse of prescription drugs. 
(B)Healthcare professionalsInstructions on— 
(i)appropriate training of healthcare professionals in the prevention, screening, diagnosis, and treatment of substance use disorders in members of the Armed Forces; 
(ii)appropriate staffing levels for healthcare professionals at military medical treatment facilities for the prevention, screening, diagnosis, and treatment of substance use disorders in members of the Armed Forces; and 
(iii)such uniform training and credentialing requirements for physician and nonphysician healthcare professionals in the prevention, screening, diagnosis, and treatment of substance use disorders in members of the Armed Forces as the Secretary considers appropriate. 
(C)Services for dependentsInstructions on the availability of services for substance use disorders for dependents of members of the Armed Forces, including instructions on making such services available to dependents to the maximum extent practicable. 
(D)Relationship between disciplinary action and treatmentPolicy on the relationship between disciplinary actions and administrative separation processing and prevention and treatment of substance use disorders in members of the Armed Forces. 
(E)ConfidentialityRecommendations regarding policies pertaining to confidentiality for members of the Armed Forces in seeking or receiving services or treatment for substance use disorders. 
(F)Participation of chain of commandPolicy on appropriate consultation, reference to, and involvement of the chain of command of members of the Armed Forces in matters relating to the diagnosis and treatment of substance abuse and disposition of members of the Armed Forces for substance abuse. 
(G)Consideration of genderInstructions on gender specific requirements, if appropriate, in the prevention, diagnosis, treatment, and management of substance use disorders in members of the Armed Forces, including gender specific care and treatment requirements. 
(H)Coordination with other healthcare initiativesInstructions on the integration of efforts on the prevention, diagnosis, treatment, and management of substance use disorders in members of the Armed Forces with efforts to address co-occurring health care disorders (such as post-traumatic stress disorder and depression) and suicide prevention. 
(7)Other elementsIn addition to the matters specified in paragraph (3), the comprehensive plan required by paragraph (1) shall include the following: 
(A)Implementation planAn implementation plan for the achievement of the goals of the comprehensive plan, including goals relating to the following: 
(i)Enhanced education of members of the Armed Forces and their dependents regarding substance use disorders. 
(ii)Enhanced and improved identification and diagnosis of substance use disorders in members of the Armed Forces and their dependents. 
(iii)Enhanced and improved access of members of the Armed Forces to services and treatment for and management of substance use disorders. 
(iv)Appropriate staffing of military medical treatment facilities and other facilities for the treatment of substance use disorders in members of the Armed Forces. 
(B)Best practicesThe incorporation of evidence-based best practices utilized in current military and civilian approaches to the prevention, diagnosis, treatment, and management of substance use disorders. 
(C)Available researchThe incorporation of applicable results of available studies, research, and academic reviews on the prevention, diagnosis, treatment, and management of substance use disorders. 
(8)Update in light of independent studyUpon the completion of the study required by subsection (c), the Secretary of Defense shall— 
(A)in consultation with the Secretaries of the military departments, make such modifications and improvements to the comprehensive plan required by paragraph (1) as the Secretary of Defense considers appropriate in light of the findings and recommendations of the study; and 
(B)submit to the congressional defense committees a report setting forth the comprehensive plan as modified and improved under subparagraph (A). 
(c)Independent report on substance use disorders programs for members of the Armed Forces 
(1)Study requiredUpon completion of the policy review required by subsection (a), the Secretary of Defense shall provide for a study on substance use disorders programs for members of the Armed Forces to be conducted by the Institute of Medicine of the National Academies of Sciences or such other independent entity as the Secretary shall select for purposes of the study. 
(2)ElementsThe study required by paragraph (1) shall include a review and assessment of the following: 
(A)The adequacy and appropriateness of protocols for the diagnosis, treatment, and management of substance use disorders in members of the Armed Forces. 
(B)The adequacy of the availability of and access to care for substance use disorders in military medical treatment facilities and under the TRICARE program. 
(C)The adequacy and appropriateness of current credentials and other requirements for physician and non-physician healthcare professionals treating members of the Armed Forces with substance use disorders. 
(D)The advisable ratio of physician and non-physician care providers for substance use disorders to members of the Armed Forces with such disorders. 
(E)The adequacy of the availability of and access to care for substance use disorders for members of the reserve components of the Armed Forces when compared with the availability of and access to care for substance use disorders for members of the regular components of the Armed Forces. 
(F)The adequacy of the prevention, diagnosis, treatment, and management of substance use disorders programs for dependents of members of the Armed Forces, whether such dependents suffer from their own substance use disorder or because of the substance use disorder of a member of the Armed Forces. 
(G)Such other matters as the Secretary considers appropriate for purposes of the study. 
(3)ReportNot later than two years after the date of the enactment of this Act, the entity conducting the study required by paragraph (1) shall submit to the Secretary of Defense and the congressional defense committees a report on the results of the study. The report shall set forth the findings and recommendations of the entity as a result of the study. 
597.Reports on Yellow Ribbon Reintegration Program and other reintegration programs 
(a)Report on reintegration programs generallyNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the various reintegration programs being administered in support of members of the National Guard and Reserves and their families. 
(b)Additional elements of annual reports on Yellow Ribbon Reintegration ProgramThe annual reports on the Yellow Ribbon Reintegration Program under section 582 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 122; 10 U.S.C. 10101 note) that are submitted under subsection (e)(4) of such section after the date of the enactment of this Act shall include the following: 
(1)In the first such annual report submitted after the date of the enactment of this Act— 
(A)a description and assessment of the implementation of the Yellow Ribbon Reintegration Program in fiscal year 2009, including— 
(i)an assessment of best practices from pilot programs offered by various States to provide services to supplement the services available through the Yellow Ribbon Reintegration Program; and 
(ii)an assessment of the feasibility of incorporating such practices into the Yellow Ribbon Reintegration Program; and 
(B)current plans for the further implementation of the Yellow Ribbon Reintegration Program during fiscal year 2010. 
(2)A list of the accounts (including accounts of the military departments and accounts for the Office of the Secretary of Defense) from which funds for the Yellow Ribbon Reintegration Program were derived during the most recent fiscal year, and an explanation why such accounts were the source of funding for programs and activities under the Yellow Ribbon Reintegration Program. 
(3)An assessment of the extent to which funding for the Yellow Ribbon Reintegration Program during the most recent fiscal year supported robust joint programs that provided reintegration and support services to members of the National Guard and Reserves and their families regardless of Armed Force with which served. 
(4)An assessment of the extent to which programs and activities under the Yellow Ribbon Reintegration Program during the preceding year were coordinating closely with appropriate programs and activities of the Department of Veterans Affairs. 
(5)A description of current strategies to mitigate difficulties in sustaining attendance at events under the Yellow Ribbon Reintegration Program, and an explanation why funds, if any, that are available for the Yellow Ribbon Reintegration Program but remain unexpended have not been used for the Yellow Ribbon Reintegration Program. 
598.Reports on progress in completion of certain incident information management toolsNot later than 120 days after the date of the enactment of this Act, and every six months thereafter, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report detailing the progress of the Secretary with respect to the completion of the following: 
(1)The Defense Incident-Based Reporting System. 
(2)The Defense Sexual Assault Incident Database. 
VICompensation and Other Personnel Benefits 
 
Subtitle A—Pay and Allowances 
Sec. 601. Fiscal year 2010 increase in military basic pay. 
Sec. 602. Increase in maximum monthly amount of supplemental subsistence allowance for low-income members with dependents. 
Sec. 603. Special compensation for members of the uniformed services with catastrophic injuries or illnesses requiring assistance in everyday living. 
Sec. 604. Benefits under Post-Deployment/Mobilization Respite Absence program for certain periods before implementation of program. 
Sec. 605. Report on housing standards and housing surveys used to determine basic allowance for housing. 
Sec. 606. Comptroller General comparative assessment of military and private-sector pay and benefits. 
Subtitle B—Bonuses and Special and Incentive Pays 
Sec. 611. One-year extension of certain bonus and special pay authorities for reserve forces. 
Sec. 612. One-year extension of certain bonus and special pay authorities for health care professionals. 
Sec. 613. One-year extension of special pay and bonus authorities for nuclear officers. 
Sec. 614. One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and bonus authorities. 
Sec. 615. One-year extension of authorities relating to payment of other title 37 bonuses and special pays. 
Sec. 616. One-year extension of authorities relating to payment of referral bonuses. 
Sec. 617. Technical corrections and conforming amendments to reconcile conflicting amendments regarding continued payment of bonuses and similar benefits for certain members. 
Sec. 618. Proration of certain special and incentive pays to reflect time during which a member satisfies eligibility requirements for the special or incentive pay. 
Sec. 619. Additional assignment pay or special duty pay authorized for members agreeing to serve in Afghanistan for extended periods. 
Sec. 620. Temporary authority for monthly special pay for members of the Armed Forces subject to continuing active duty or service under stop-loss authorities. 
Sec. 621. Army authority to provide additional recruitment incentives. 
Sec. 622. Report on recruitment and retention of members of the Air Force in nuclear career fields. 
Subtitle C—Travel and Transportation Allowances 
Sec. 631. Travel and transportation for survivors of deceased members of the uniformed services to attend memorial ceremonies. 
Sec. 632. Travel and transportation allowances for designated individuals of wounded, ill, or injured members of the uniformed services for duration of inpatient treatment. 
Sec. 633. Authorized travel and transportation allowances for non-medical attendants for very seriously and seriously wounded, ill, or injured members. 
Sec. 634. Reimbursement of travel expenses of members of the Armed Forces on active duty and their dependents for travel for specialty care under exceptional circumstances. 
Sec. 635. Report on adequacy of weight allowances for transportation of baggage and household effects for members of the uniformed services. 
Subtitle D—Disability, Retired Pay, and Survivor Benefits 
Sec. 641. Transition assistance for reserve component members injured while on active duty. 
Sec. 642. Recomputation of retired pay and adjustment of retired grade of Reserve retirees to reflect service after retirement. 
Sec. 643. Election to receive retired pay for non-regular service upon retirement for service in an active reserve status performed after attaining eligibility for regular retirement. 
Sec. 644. Report on re-determination process for permanently incapacitated dependents of retired and deceased members of the Armed Forces. 
Sec. 645. Treatment as active service for retired pay purposes of service as member of Alaska Territorial Guard during World War II. 
Subtitle E—Commissary and Nonappropriated Fund Instrumentality Benefits and Operations 
Sec. 651. Limitation on Department of Defense entities offering personal information services to members and their dependents. 
Sec. 652. Report on impact of purchasing from local distributors all alcoholic beverages for resale on military installations on Guam. 
Subtitle F—Other Matters 
Sec. 661. Limitations on collection of overpayments of pay and allowances erroneously paid to members. 
Sec. 662. Sense of Congress on airfares for members of the Armed Forces. 
Sec. 663. Sense of Congress on establishment of flexible spending arrangements for the uniformed services. 
Sec. 664. Sense of Congress regarding support for compensation, retirement, and other military personnel programs. 
APay and Allowances 
601.Fiscal year 2010 increase in military basic pay 
(a)Waiver of section 1009 adjustmentThe adjustment to become effective during fiscal year 2010 required by section 1009 of title 37, United States Code, in the rates of monthly basic pay authorized members of the uniformed services shall not be made. 
(b)Increase in basic payEffective on January 1, 2010, the rates of monthly basic pay for members of the uniformed services are increased by 3.4 percent. 
602.Increase in maximum monthly amount of supplemental subsistence allowance for low-income members with dependents 
(a)Increase in maximum monthly amountSection 402a(a) of title 37, United States Code, is amended— 
(1)in paragraph (2), by striking $500 and inserting $1,100; and 
(2)in paragraph (3)(B), by striking $500 and inserting $1,100. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on October 1, 2009, and shall apply with respect to monthly supplemental subsistence allowances for low-income members with dependents payable on or after that date. 
(c)Report on elimination of reliance on supplemental nutrition assistance program to meet nutritional needs of members of the Armed Forces and their dependents 
(1)In generalNot later than September 1, 2010, the Secretary of Defense, in consultation with the Secretary of Agriculture, shall submit to the congressional defense committees a report setting forth a plan for actions to eliminate the need for members of the Armed Forces and their dependents to rely on the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) for their monthly nutritional needs. 
(2)ElementsThe plan required by paragraph (1) shall address the following: 
(A)An appropriate amount or amounts for the monthly supplemental subsistence allowance for low-income members with dependents payable under section 402a of title 37, United States Code. 
(B)Such modifications, if any, to the eligibility requirements for the monthly supplemental subsistence allowance, including limitations on the maximum size of the household of a member for purposes of eligibility for the allowance, as the Secretary of Defense considers appropriate. 
(C)The advisability of requiring members of the Armed Forces to apply for the monthly supplemental subsistence allowance before seeking assistance under the supplemental nutrition assistance program and to notify their commanding officer if they are accepted for participation in the supplemental nutrition assistance program. 
(D)A method for accurately determining the total number of members of the Armed Forces who are participating in the supplemental nutrition assistance program. 
(E)Such other matters as the Secretary of Defense considers appropriate. 
603.Special compensation for members of the uniformed services with catastrophic injuries or illnesses requiring assistance in everyday living 
(a)In generalChapter 7 of title 37, United States Code, is amended by adding at the end the following new section: 
 
439.Special compensation: members of the uniformed services with catastrophic injuries or illnesses requiring assistance in everyday living 
(a)Monthly compensation authorizedThe Secretary concerned may pay to any member of the uniformed services described in subsection (b) monthly special compensation in an amount determined under subsection (c). 
(b)Covered membersA member eligible for monthly special compensation authorized by subsection (a) is a member who— 
(1)has a catastrophic injury or illness that was incurred or aggravated in the line of duty; 
(2)has been certified by a licensed physician to be in need of assistance from another person to perform the personal functions required in everyday living; 
(3)in the absence of the provision of such assistance, would require hospitalization, nursing home care, or other residential institutional care; and 
(4)meets such other criteria, if any, as the Secretary of Defense (or the Secretary of Homeland Security, with respect to the Coast Guard) prescribes for purposes of this section. 
(c)Amount 
(1)The amount of monthly special compensation payable to a member under subsection (a) shall be determined under criteria prescribed by the Secretary of Defense (or the Secretary of Homeland Security, with respect to the Coast Guard), but may not exceed the amount of aid and attendance allowance authorized by section 1114(r)(2) of title 38 for veterans in need of aid and attendance. 
(2)In determining the amount of monthly special compensation, the Secretary concerned shall consider the following: 
(A)The extent to which home health care and related services are being provided by the Government. 
(B)The value of the aid and attendance care necessary to assist the member in performing the personal functions required in everyday living, to be determined regardless of the sources of the care (other than the source identified in subparagraph (A)) actually being provided to the member. 
(d)DurationThe eligibility of a member to receive special monthly compensation under subsection (a) expires on the earlier of the following: 
(1)The last day of the month during which a 90-day period ends that begins on the date of the separation or retirement of the member. 
(2)The last day of the month during which the member dies. 
(3)The last day of the month during which the member is determined to be no longer afflicted with the catastrophic injury or illness referred to in subsection (b)(1). 
(4)The last day of the month preceding the month during which the member begins receiving compensation under section 1114(r)(2) of title 38. 
(e)Construction with other pay and allowancesMonthly special compensation payable to a member under this section is in addition to any other pay and allowances payable to the member by law. 
(f)Benefit information 
(1)The Secretary of Defense, in collaboration with the Secretary of Veterans Affairs, shall ensure that members of the uniformed services who may be eligible for compensation under this section are made aware of the availability of such compensation by including information about such compensation in written and online materials for such members and their families. 
(2)The Secretary of Defense shall ensure that a member eligible to receive special monthly compensation under this section is aware that the member’s eligibility for such compensation will expire pursuant to subsection (d)(1) after the end of the 90-day period that begins on the date of the separation or retirement of the member even though the member has not begun to receive compensation under section 1114(r)(2) of title 38 before the end of such period. 
(g)Catastrophic injury or illness definedIn this section, the term catastrophic injury or illness means a permanent, severely disabling injury, disorder, or illness that the Secretary concerned determines compromises the ability of the afflicted person to carry out the activities of daily living to such a degree that the person requires— 
(1)personal or mechanical assistance to leave home or bed; or 
(2)constant supervision to avoid physical harm to self or others. 
(h)RegulationsThe Secretary of Defense (or the Secretary of Homeland Security, with respect to the Coast Guard) shall prescribe regulations to carry out this section.. 
(b)Report to Congress 
(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense (and the Secretary of Homeland Security, with respect to the Coast Guard) shall submit to Congress a report on the provision of compensation under section 439 of title 37, United States Code, as added by subsection (a) of this section. 
(2)ElementsThe report required by paragraph (1) shall include the following: 
(A)An estimate of the number of members of the uniformed services eligible for compensation under such section 439. 
(B)The number of members of the uniformed services receiving compensation under such section. 
(C)The average amount of compensation provided to members of the uniformed services receiving such compensation. 
(D)The average amount of time required for a member of the uniformed services to receive such compensation after the member becomes eligible for such compensation. 
(E)A summary of the types of injuries, disorders, and illnesses of members of the uniformed services receiving such compensation that made such members eligible for such compensation. 
(c)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is amended by adding at the end the following new item: 
 
 
439. Special compensation: members of the uniformed services with catastrophic injuries or illnesses requiring assistance in everyday living.. 
604.Benefits under Post-Deployment/Mobilization Respite Absence program for certain periods before implementation of program 
(a)In generalUnder regulations prescribed by the Secretary of Defense, the Secretary concerned may provide any member or former member of the Armed Forces with the benefits specified in subsection (b) if the member or former member would, on any day during the period beginning on January 19, 2007, and ending on the date of the implementation of the Post-Deployment/Mobilization Respite Absence (PDMRA) program by the Secretary concerned, have qualified for a day of administrative absence under the Post-Deployment/Mobilization Respite Absence program had the program been in effect during such period. 
(b)BenefitsThe benefits specified in this subsection are the following: 
(1)In the case of an individual who is a former member of the Armed Forces at the time of the provision of benefits under this section, payment of an amount not to exceed $200 for each day the individual would have qualified for a day of administrative absence as described in subsection (a) during the period specified in that subsection. 
(2)In the case of an individual who is a member of the Armed Forces at the time of the provision of benefits under this section, either one day of administrative absence or payment of an amount not to exceed $200, as selected by the Secretary concerned, for each day the individual would have qualified for a day of administrative absence as described in subsection (a) during the period specified in that subsection. 
(c)Exclusion of certain former membersA former member of the Armed Forces is not eligible under this section for the benefits specified in subsection (b)(1) if the former member was discharged or released from the Armed Forces under other than honorable conditions. 
(d)Form of paymentThe paid benefits providable under subsection (b) may be paid in a lump sum or installments, at the election of the Secretary concerned. 
(e)Construction with other pay and leaveThe benefits provided a member or former member of the Armed Forces under this section are in addition to any other pay, absence, or leave provided by law. 
(f)DefinitionsIn this section: 
(1)The term Post-Deployment/Mobilization Respite Absence program means the program of a military department to provide days of administrative absence not chargeable against available leave to certain deployed or mobilized members of the Armed Forces in order to assist such members in reintegrating into civilian life after deployment or mobilization. 
(2)The term Secretary concerned has the meaning given that term in section 101(5) of title 37, United States Code. 
(g)Duration 
(1)In generalThe authority to provide benefits under this section shall expire on the date that is one year after the date of the enactment of this Act. 
(2)ConstructionExpiration under this subsection of the authority to provide benefits under this section shall not affect the utilization of any day of administrative absence provided a member of the Armed Forces under subsection (b)(2), or the payment of any payment authorized a member or former member of the Armed Forces under subsection (b), before the expiration of the authority in this section. 
605.Report on housing standards and housing surveys used to determine basic allowance for housing 
(a)Report requiredNot later than July 1, 2010, the Secretary of Defense shall submit to the congressional defense committees a report containing the following reviews: 
(1)A review of the housing standards used to determine the monthly rates of basic allowance for housing under section 403 of title 37, United States Code. 
(2)A review of the process and schedule for conducting surveys used to establish locality rates in housing areas to determine such monthly rates of basic allowance for housing. 
(b)Elements of housing standards reviewIn conducting the reviews under subsection (a), the Secretary shall consider whether the housing standards and survey process are suitable in terms of— 
(1)recognizing the societal needs and expectations of families in the United States; 
(2)providing for an appropriate quality of life for members of the Armed Forces in all grades;  
(3)recognizing the appropriate rewards and prestige associated with promotion to higher military grades throughout the rank structure; and 
(4)reflecting the most current housing cost data available. 
(c)Inclusion of recommended changesThe report required by subsection (a) shall include— 
(1)such recommended changes to the housing standards, including an estimate of the cost of each recommended change, as the Secretary considers appropriate; and 
(2)such recommended changes to improve the survey process, including ensuring that the housing cost data used to establish the rates is the most current data available, as the Secretary considers appropriate. 
606.Comptroller General comparative assessment of military and private-sector pay and benefits 
(a)Study requiredThe Comptroller General shall conduct a study comparing pay and benefits provided by law to members of the Armed Forces with pay and benefits provided by the private sector to comparably situated private-sector employees to assess how the differences in pay and benefits effect recruiting and retention of members of the Armed Forces. 
(b)ElementsThe study required by subsection (a) shall include, but not be limited to, the following: 
(1)An assessment of total military compensation for officers and for enlisted personnel, including basic pay, the basic allowance for housing (BAH), the basic allowance for subsistence (BAS), tax benefits applicable to military pay and allowances under Federal law (including the Social Security laws) and State law, military retirement benefits, commissary and exchange privileges, and military healthcare benefits. 
(2)An assessment of private-sector pay and benefits for civilians of similar age, education, and experience with similar job responsibilities and working conditions as officers and enlisted personnel of the Armed Forces, including pay, bonuses, employee options, fringe benefits, retirement benefits, individual retirement investment benefits, flexible spending accounts and health savings accounts, and any other elements of private-sector compensation that the Comptroller General considers appropriate. 
(3)An identification of the percentile of comparable private-sector compensation at which members of the Armed Forces are paid, including an assessment of the adequacy of percentile comparisons generally and whether the Department of Defense goal of compensating members of the Armed Forces at the 80th percentile of comparable private-sector compensation, as described in the 10th Quadrennial Review of Military Compensation, is appropriate and adequate to attract and retain quality individuals to serve in the Armed Forces. 
(c)ReportThe Comptroller General shall submit to the congressional defense committees a report on the study required by subsection (a) by not later than April 1, 2010. 
BBonuses and Special and Incentive Pays 
611.One-year extension of certain bonus and special pay authorities for reserve forcesThe following sections of title 37, United States Code, are amended by striking December 31, 2009 and inserting December 31, 2010: 
(1)Section 308b(g), relating to Selected Reserve reenlistment bonus. 
(2)Section 308c(i), relating to Selected Reserve affiliation or enlistment bonus. 
(3)Section 308d(c), relating to special pay for enlisted members assigned to certain high-priority units. 
(4)Section 308g(f)(2), relating to Ready Reserve enlistment bonus for persons without prior service. 
(5)Section 308h(e), relating to Ready Reserve enlistment and reenlistment bonus for persons with prior service. 
(6)Section 308i(f), relating to Selected Reserve enlistment and reenlistment bonus for persons with prior service. 
(7)Section 910(g), relating to income replacement payments for reserve component members experiencing extended and frequent mobilization for active duty service. 
612.One-year extension of certain bonus and special pay authorities for health care professionals 
(a)Title 10 authoritiesThe following sections of title 10, United States Code, are amended by striking December 31, 2009 and inserting December 31, 2010: 
(1)Section 2130a(a)(1), relating to nurse officer candidate accession program. 
(2)Section 16302(d), relating to repayment of education loans for certain health professionals who serve in the Selected Reserve. 
(b)Title 37 authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2009 and inserting December 31, 2010: 
(1)Section 302c-1(f), relating to accession and retention bonuses for psychologists. 
(2)Section 302d(a)(1), relating to accession bonus for registered nurses. 
(3)Section 302e(a)(1), relating to incentive special pay for nurse anesthetists. 
(4)Section 302g(e), relating to special pay for Selected Reserve health professionals in critically short wartime specialties. 
(5)Section 302h(a)(1), relating to accession bonus for dental officers. 
(6)Section 302j(a), relating to accession bonus for pharmacy officers. 
(7)Section 302k(f), relating to accession bonus for medical officers in critically short wartime specialties. 
(8)Section 302l(g), relating to accession bonus for dental specialist officers in critically short wartime specialties. 
613.One-year extension of special pay and bonus authorities for nuclear officersThe following sections of title 37, United States Code, are amended by striking December 31, 2009 and inserting December 31, 2010: 
(1)Section 312(f), relating to special pay for nuclear-qualified officers extending period of active service. 
(2)Section 312b(c), relating to nuclear career accession bonus. 
(3)Section 312c(d), relating to nuclear career annual incentive bonus. 
614.One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and bonus authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2009 and inserting December 31, 2010: 
(1)Section 331(h), relating to general bonus authority for enlisted members. 
(2)Section 332(g), relating to general bonus authority for officers. 
(3)Section 333(i), relating to special bonus and incentive pay authorities for nuclear officers. 
(4)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers. 
(5)Section 335(k), relating to special bonus and incentive pay authorities for officers in health professions. 
(6)Section 351(i), relating to hazardous duty pay. 
(7)Section 352(g), relating to assignment pay or special duty pay. 
(8)Section 353(j), relating to skill incentive pay or proficiency bonus. 
(9)Section 355(i), relating to retention incentives for members qualified in critical military skills or assigned to high priority units. 
615.One-year extension of authorities relating to payment of other title 37 bonuses and special paysThe following sections of chapter 5 of title 37, United States Code, are amended by striking December 31, 2009 and inserting December 31, 2010: 
(1)Section 301b(a), relating to aviation officer retention bonus. 
(2)Section 307a(g), relating to assignment incentive pay. 
(3)Section 308(g), relating to reenlistment bonus for active members. 
(4)Section 309(e), relating to enlistment bonus. 
(5)Section 324(g), relating to accession bonus for new officers in critical skills. 
(6)Section 326(g), relating to incentive bonus for conversion to military occupational specialty to ease personnel shortage. 
(7)Section 327(h), relating to incentive bonus for transfer between armed forces. 
(8)Section 330(f), relating to accession bonus for officer candidates. 
616.One-year extension of authorities relating to payment of referral bonusesThe following sections of title 10, United States Code, are amended by striking December 31, 2009 and inserting December 31, 2010: 
(1)Section 1030(i), relating to health professions referral bonus. 
(2)Section 3252(h), relating to Army referral bonus. 
617.Technical corrections and conforming amendments to reconcile conflicting amendments regarding continued payment of bonuses and similar benefits for certain members 
(a)Technical corrections to reconcile conflicting amendmentsSection 303a(e) of title 37, United States Code, is amended— 
(1)in paragraph (1)(A), by striking paragraph (2) and inserting paragraphs (2) and (3); 
(2)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; 
(3)in paragraph (5), as so redesignated, by striking paragraph (3)(B) and inserting paragraph (4)(B); 
(4)by redesignating paragraph (2), as added by section 651(b) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4495), as paragraph (3); and 
(5)by redesignating the second subparagraph (B) of paragraph (1), originally added as paragraph (2) by section 2(a)(3) of the Hubbard Act (Public Law 110–317; 122 Stat. 3526) and erroneously designated as subparagraph (B) by section 651(a)(3) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4495), as paragraph (2). 
(b)Inclusion of Hubbard Act amendment in consolidated special pay and bonus authoritiesSection 373(b) of such title is amended— 
(1)in paragraph (2), by striking the paragraph heading and inserting Special rule for deceased and disabled members.—; and 
(2)by adding at the end the following new paragraph: 
 
(3)Special rule for members who receive sole survivorship discharge 
(A)If a member of the uniformed services receives a sole survivorship discharge, the Secretary concerned— 
(i)shall not require repayment by the member of the unearned portion of any bonus, incentive pay, or similar benefit previously paid to the member; and 
(ii)may grant an exception to the requirement to terminate the payment of any unpaid amounts of a bonus, incentive pay, or similar benefit if the Secretary concerned determines that termination of the payment of the unpaid amounts would be contrary to a personnel policy or management objective, would be against equity and good conscience, or would be contrary to the best interests of the United States. 
(B)In this paragraph, the term sole survivorship discharge means the separation of a member from the Armed Forces, at the request of the member, pursuant to the Department of Defense policy permitting the early separation of a member who is the only surviving child in a family in which— 
(i)the father or mother or one or more siblings— 
(I)served in the Armed Forces; and 
(II)was killed, died as a result of wounds, accident, or disease, is in a captured or missing in action status, or is permanently 100 percent disabled or hospitalized on a continuing basis (and is not employed gainfully because of the disability or hospitalization); and 
(ii)the death, status, or disability did not result from the intentional misconduct or willful neglect of the parent or sibling and was not incurred during a period of unauthorized absence.. 
618.Proration of certain special and incentive pays to reflect time during which a member satisfies eligibility requirements for the special or incentive pay 
(a)Special pay for duty subject to hostile fire or imminent dangerSection 310 of title 37, United States Code, is amended— 
(1)in subsection (a)— 
(A)by striking and special pay amount in the subsection heading; and 
(B)by striking at the rate of $225 for any month in the matter preceding paragraph (1) and inserting under subsection (b) for any month or portion of a month; 
(2)in subsection (c), by striking paragraph (3); 
(3)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively; and 
(4)by inserting after subsection (a) the following new subsection: 
 
(b)Special pay amount; proration 
(1)The special pay authorized by subsection (a) may not exceed $225 a month. 
(2)Except as provided in subsection (c), if a member does not satisfy the eligibility requirements specified in paragraphs (1) and (2) of subsection (a) for an entire month for receipt of special pay under subsection (a), the Secretary concerned may prorate the payment amount to reflect the duration of the member’s actual qualifying service during the month.. 
(b)Hazardous duty paySection 351 of such title is amended— 
(1)by striking subsections (c) and (d) and redesignating subsections (e) through (i) as subsections (d) through (h), respectively; and 
(2)by inserting after subsection (b) the following new subsection: 
 
(c)Method of payment; proration 
(1)Monthly paymentSubject to paragraph (2), hazardous duty pay shall be paid on a monthly basis. 
(2)ProrationIf a member does not satisfy the eligibility requirements specified in paragraph (1), (2), or (3) of subsection (a) for an entire month for receipt of hazardous duty pay, the Secretary concerned may prorate the payment amount to reflect the duration of the member’s actual qualifying service during the month.. 
(c)Assignment or special duty paySection 352(b)(1) of such title is amended by adding at the end the following new sentence: If paid monthly, the Secretary concerned may prorate the monthly amount of the assignment or special duty pay for a member who does not satisfy the eligibility requirement for an entire month to reflect the duration of the member’s actual qualifying service during the month.. 
(d)Skill incentive paySection 353 of such title is amended— 
(1)by striking subsection (f) and redesignating subsections (g) through (j) as subsections (f) through (i), respectively; and 
(2)in subsection (c), by striking paragraph (1) and inserting the following new paragraph: 
 
(1)Skill incentive pay 
(A)Skill incentive pay under subsection (a) may not exceed $1,000 a month. 
(B)If a member does not satisfy the eligibility requirements specified in paragraphs (1) and (2) of subsection (a) for an entire month for receipt of skill incentive pay, the Secretary concerned may prorate the payment amount to reflect the duration of the member’s actual qualifying service during the month. A member of a reserve component entitled to compensation under section 206 of this title who is authorized skill incentive pay under subsection (a) may be paid an amount of such pay that is proportionate to the compensation received by the member under section 206 of this title for inactive-duty training.. 
619.Additional assignment pay or special duty pay authorized for members agreeing to serve in Afghanistan for extended periods 
(a)Authority to provide additional assignment pay or special duty payThe Secretary of Defense may provide assignment pay or special duty pay under section 352 of title 37, United States Code, in excess of the maximum amount of monthly or lump sum assignment or special duty pay authorized under subsection (b) of such section, to members of the Armed Forces (particularly members who achieve language proficiency at levels and in languages specified by the Secretary of Defense) who agree to serve on active duty in Afghanistan for a minimum of three years. The assignment period required by the agreement shall provide for reasonable periods of leave. 
(b)Reporting requirementsThe Secretary shall submit to Congress an annual report on the use of the authority provided under subsection (a) during the preceding year, including— 
(1)the number of members of the Armed Forces receiving assignment pay or special duty pay under section 352 of title 37, United States Code, in excess of the maximum amount otherwise authorized under such section; and 
(2)an assessment of the impact of the use of such authority on the effectiveness and efficiency in achieving the United States mission in Afghanistan. 
(c)Duration of authorityThe authority provided by subsection (a) to offer additional assignment pay or special duty pay under section 352 of title 37, United States Code, expires on December 31, 2012. The expiration of such authority shall not affect the terms or duration of any agreement entered into before that date to provide additional assignment pay or special duty pay under such section. 
620.Temporary authority for monthly special pay for members of the Armed Forces subject to continuing active duty or service under stop-loss authorities 
(a)Special pay authorizedThe Secretary of the military department concerned may pay monthly special pay to any member of the Army, Navy, Air Force, or Marine Corps (including a member of a reserve component thereof) for any month, or portion of a month, in which the member serves on active duty in the Armed Forces, or has the member’s eligibility for retirement from the Armed Forces suspended, as described in subsection (b).  
(b)Eligibility requirementsA member of the Armed Forces referred to in subsection (a) is eligible to receive special pay under this section if the member, at any time during the period beginning on October 1, 2009, and ending on June 30, 2011, serves on active duty while the member’s enlistment or period of obligated service is extended, or has the member’s eligibility for retirement suspended, pursuant to section 123 or 12305 of title 10, United States Code, or any other provision of law (commonly referred to as a stop-loss authority) that authorizes the President to extend an enlistment or period of obligated service, or suspend eligibility for retirement, of a member of the Armed Forces in time of war or national emergency declared by Congress or the President.  
(c)AmountThe amount of monthly special pay payable to a member under this section for a month may not exceed $500.  
(d)Construction with other paysMonthly special pay payable to a member under this section is in addition to any other amounts payable to the member by law. 
621.Army authority to provide additional recruitment incentives 
(a)Extension of authoritySubsection (i) of section 681 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3321) is amended to read as follows: 
 
(i)Duration of authority 
(1)In generalThe Secretary may not develop an incentive under this section, or first provide an incentive developed under this section to an individual, after December 31, 2012. 
(2)Continuation of incentivesNothing in paragraph (1) shall be construed to prohibit or limit the continuing provision to an individual after the date specified in that paragraph of an incentive first provided the individual under this section before that date.. 
(b)Limitation on use of authoritySubsection (e) of such section is amended by inserting at the same time after provided. 
622.Report on recruitment and retention of members of the Air Force in nuclear career fields 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report on the efforts of the Air Force to attract and retain qualified individuals for service as members of the Air Force involved in the operation, maintenance, handling, and security of nuclear weapons. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)A description of current reenlistment rates and officer retention rates, set forth by Air Force Specialty Code, of members of the Air Force serving in positions involving the operation, maintenance, handling, and security of nuclear weapons. 
(2)A description of the current personnel fill rate for Air Force units involved in the operation, maintenance, handling, and security of nuclear weapons. 
(3)A description of the steps the Air Force has taken, including the use of retention bonuses or assignment incentive pay, to improve recruiting and reenlistment of enlisted personnel and accession and retention of officers by the Air Force for the positions described in paragraph (1). 
(4)An assessment of the feasibility, advisability, utility, and cost effectiveness of establishing additional bonuses or incentive pay as a way to enhance the recruitment and retention by the Air Force of skilled personnel in the positions described in paragraph (1). 
(5)An assessment of whether assignment incentive pay should be provided for members of the Air Force covered by the Personnel Reliability Program. 
(6)An assessment of the long-term community management plan for recruitment, retention, and assignment by the Air Force of skilled personnel in the positions described in paragraph (1). 
(7)Such other matters as the Secretary considers appropriate. 
CTravel and Transportation Allowances 
631.Travel and transportation for survivors of deceased members of the uniformed services to attend memorial ceremonies 
(a)Allowances authorizedSubsection (a) of section 411f of title 37, United States Code, is amended— 
(1)by redesignating paragraph (2) as paragraph (3); and 
(2)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)The Secretary concerned may provide round trip travel and transportation allowances to eligible relatives of a member of the uniformed services who dies while on active duty in order that the eligible relatives may attend a memorial service for the deceased member that occurs at a location other than the location of the burial ceremony for which travel and transportation allowances are provided under paragraph (1). Travel and transportation allowances may be provided under this paragraph for travel of eligible relatives to only one memorial service for the deceased member concerned.. 
(b)Conforming amendmentsSubsection (c) of such section is amended— 
(1)by striking subsection (a)(1) the first place it appears and inserting paragraphs (1) and (2) of subsection (a); and 
(2)by striking subsection (a)(1) the second place it appears and inserting paragraph (1) or (2) of subsection (a). 
632.Travel and transportation allowances for designated individuals of wounded, ill, or injured members of the uniformed services for duration of inpatient treatment 
(a)Authority To provide travel to designated individualsSubsection (a) of section 411h of title 37, United States Code, is amended— 
(1)in paragraph (1)— 
(A)by striking family members of a member described in paragraph (2) and inserting individuals who, with respect to a member described in paragraph (2), are designated individuals for that member; 
(B)by striking that the presence of the family member and inserting , with respect to any such individual, that the presence of such individual; and 
(C)by striking of family members and inserting of designated individuals; and 
(2)by adding at the end the following new paragraph: 
 
(4)In the case of a designated individual who is also a member of the uniformed services, that member may be provided travel and transportation under this section in the same manner as a designated individual who is not a member.. 
(b)Definition of designated individual 
(1)In generalParagraph (1) of subsection (b) of such section is amended by striking the term and all that follows and inserting 
the term designated individual, with respect to a member, means— 
(A)an individual designated by the member for the purposes of this section; or 
(B)in the case of a member who has not made a designation under subparagraph (A) and, as determined by the attending physician or surgeon, is not able to make such a designation, an individual who, as designated by the attending physician or surgeon and the commander or head of the military medical facility exercising control over the member, is someone with a personal relationship to the member whose presence may aid and support the health and welfare of the member during the duration of the member’s inpatient treatment.. 
(2)Designations not permanentParagraph (2) of such subsection is amended to read as follows: 
 
(2)The designation of an individual as a designated individual for purposes of this section may be changed at any time.. 
(c)Coverage of members hospitalized outside the United States who were wounded or injured in a combat operation or combat zone 
(1)Coverage for hospitalization outside the united statesSubparagraph (B) of subsection (a)(2) of such section is amended— 
(A)in clause (i), by striking in or outside the United States; and 
(B)in clause (ii), by striking in the United States. 
(2)Clarification of members coveredSuch subparagraph is further amended— 
(A)in clause (i), by inserting seriously wounded, after (i) is; and 
(B)in clause (ii)— 
(i)by striking an injury and inserting a wound or an injury; and 
(ii)by striking that injury and inserting that wound or injury. 
(d)Coverage of members with serious mental disorders 
(1)In generalSubsection (a)(2)(B)(i) of such section, as amended by subsection (c) of this section, is further amended by inserting (including having a serious mental disorder) after seriously injured. 
(2)Serious mental disorder definedSubsection (b) of such section 411h, as amended by subsection (b) of this section, is further amended by adding at the end the following new paragraph: 
 
(4) 
(A)In this section, the term serious mental disorder, in the case of a member, means that the member has been diagnosed with a mental disorder that requires intensive mental health treatment or hospitalization. 
(B)The circumstances in which a member shall be considered to have a serious mental disorder for purposes of this section shall include, but not be limited to, the following: 
(i)The member is considered to be a potential danger to self or others as a result of a diagnosed mental disorder that requires intensive mental health treatment or hospitalization. 
(ii)The member is diagnosed with a mental disorder and has psychotic symptoms that require intensive mental health treatment or hospitalization. 
(iii)The member is diagnosed with a mental disorder and has severe symptoms or severe impairment in functioning that require intensive mental health treatment or hospitalization.. 
(e)Frequency of authorized travelParagraph (3) of subsection (a) of such section 411h is amended to read as follows: 
 
(3)Not more than a total of three roundtrips may be provided under paragraph (1) in any 60-day period at Government expense to the individuals who, with respect to a member, are the designated individuals of that member in effect during that period. However, if the Secretary concerned has granted a waiver under the second sentence of paragraph (1) with respect to a member, then for any 60-day period in which the waiver is in effect the limitation in the preceding sentence shall be adjusted accordingly. In addition, during any period during which there is in effect a non-medical attendant designation for a member under section 411k of this title, not more than a total of two roundtrips may be provided under paragraph (1) in any 60-day period at Government expense until there no longer is a designation of a non-medical attendant or that designation transfers to another individual, in which case during the transfer period three roundtrips may be provided.. 
(f)Stylistic and conforming amendmentsSuch section is further amended— 
(1)in subsection (a), by striking (a)(1) and inserting (a) Travel and transportation authorized.—(1); 
(2)in subsection (b)— 
(A)by striking (b)(1) and inserting (b) Definitions.—(1); and 
(B)in paragraph (3)— 
(i)by inserting (A) after (3); and 
(ii)by adding at the end the following new subparagraph: 
 
(B)In this paragraph, the term family member, with respect to a member, means the following: 
(i)The member's spouse. 
(ii)Children of the member (including stepchildren, adopted children, and illegitimate children). 
(iii)Parents of the member or persons in loco parentis to the member, including fathers and mothers through adoption and persons who stood in loco parentis to the member for a period not less than one year immediately before the member entered the uniformed service, except that only one father and one mother or their counterparts in loco parentis may be recognized in any one case. 
(iv)Siblings of the member. 
(v)A person related to the member as described in clause (i), (ii), (iii), or (iv) who is also a member of the uniformed services.; 
(3)in subsection (c)— 
(A)by striking (c)(1) and inserting (c) Round trip transportation and per diem allowance.—(1); and 
(B)in paragraph (1), by striking family member and inserting designated individual; and 
(4)in subsection (d), by striking (d)(1) and inserting (d) Method of transportation authorized.—(1). 
(g)Clerical amendments 
(1)Section headingThe heading of such section is amended to read as follows: 
 
411h.Travel and transportation allowances: transportation of designated individuals incident to hospitalization of members for treatment of wounds, illness, or injury. 
(2)Table of sectionsThe item relating to such section in the table of sections at the beginning of chapter 7 of such title is amended to read as follows: 
 
 
411h. Travel and transportation allowances: transportation of designated individuals incident to hospitalization of members for treatment of wounds, illness, or injury.. 
(h)Conforming amendment to wounded warrior ActSection 1602(4) of the Wounded Warrior Act (10 U.S.C. 1071 note) is amended by striking 411h(b)(1) and inserting 411h(b)(3)(B). 
(i)Applicability of amendmentsNo reimbursement may be provided under section 411h of title 37, United States Code, by reason of the amendments made by this section for travel and transportation costs incurred before the date of the enactment of this Act. 
633.Authorized travel and transportation allowances for non-medical attendants for very seriously and seriously wounded, ill, or injured members 
(a)Payment of travel costs authorized 
(1)In generalChapter 7 of title 37, United States Code, is amended by inserting after section 411j the following new section: 
 
411k.Travel and transportation allowances: non-medical attendants for members who are determined to be very seriously or seriously wounded, ill, or injured 
(a)Allowance for non-medical attendantUnder uniform regulations prescribed by the Secretaries concerned, travel and transportation described in subsection (d) may be provided for a qualified non-medical attendant for a covered member of the uniformed services described in subsection (c) if the attending physician or surgeon and the commander or head of the military medical facility exercising control over the member determine that the presence of such an attendant may contribute to the member’s health and welfare. 
(b)Qualified non-medical attendantFor purposes of this section, a qualified non-medical attendant, with respect to a covered member, is an individual who— 
(1)is designated by the member to be a non-medical attendant for the member for purposes of this section; and 
(2)is determined by the attending physician or surgeon and the commander or head of the military medical facility to be appropriate to serve as a non-medical attendant for the member and whose presence may contribute to the health and welfare of the member. 
(c)Covered membersA member of the uniformed services covered by this section is a member who— 
(1)as a result of a wound, illness, or injury, has been determined by the attending physician or surgeon to be in the category known as very seriously wounded, ill, or injured or seriously wounded, ill, or injured; and 
(2)is hospitalized for treatment of the wound, illness, or injury or requires continuing outpatient treatment for the wound, illness, or injury. 
(d)Authorized travel and transportation 
(1)The transportation authorized by subsection (a) for a qualified non-medical attendant for a member is round-trip transportation between the home of the attendant and the location at which the member is receiving treatment and may include transportation, while accompanying the member, to any other location to which the member is subsequently transferred for further treatment. A designated non-medical attendant under this section may not also be a designated individual for travel and transportation allowances section 411h(a) of this title. 
(2)The transportation authorized by subsection (a) includes any travel necessary to obtain treatment for the member at the location to which the member is permanently assigned. 
(3)In addition to the transportation authorized by subsection (a), the Secretary concerned may provide a per diem allowance or reimbursement for the actual and necessary expenses of the travel, or a combination thereof, but not to exceed the rates established under section 404(d) of this title. 
(4)The transportation authorized by subsection (a) may be provided by any of the following means: 
(A)Transportation in-kind. 
(B)A monetary allowance in place of transportation in-kind at a rate to be prescribed by the Secretaries concerned. 
(C)Reimbursement for the commercial cost of transportation. 
(5)An allowance payable under this subsection may be paid in advance. 
(6)Reimbursement payable under this subsection may not exceed the cost of Government-procured commercial round-trip air travel.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item related to section 411j the following new item: 
 
 
411k. Travel and transportation allowances: non-medical attendants for members determined to be very seriously or seriously wounded, ill, or injured.. 
(b)ApplicabilityNo reimbursement may be provided under section 411k of title 37, United States Code, as added by subsection (a), for travel and transportation costs incurred before the date of the enactment of this Act. 
634.Reimbursement of travel expenses of members of the Armed Forces on active duty and their dependents for travel for specialty care under exceptional circumstances 
(a)Reimbursement authorizedSection 1074i of title 10, United States Code, is amended— 
(1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and 
(2)by inserting after subsection (a) the following new subsection (b): 
 
(b)Reimbursement for travel under exceptional circumstancesThe Secretary of Defense may provide reimbursement for reasonable travel expenses of travel of members of the armed forces on active duty and their dependents, and accompaniment, to a specialty care provider not otherwise authorized by subsection (a) under such exceptional circumstances as the Secretary considers appropriate for purposes of this section.. 
(b)Technical amendmentSubsection (a) of such section is amended by inserting of Defense after the Secretary. 
635.Report on adequacy of weight allowances for transportation of baggage and household effects for members of the uniformed services 
(a)Report requiredNot later than July 1, 2010, the Secretary of Defense shall submit to the congressional defense committees a report containing— 
(1)a review of the weight allowances provided for the transportation of baggage and household goods under section 406(b)(1)(C) of title 37, United States Code; and 
(2)such recommended changes to the weight allowance, including an estimate of the cost of each recommended change, as the Secretary considers appropriate. 
(b)Elements of reviewThe Secretary shall consider whether the weight allowances reviewed under subsection (a) are suitable in terms of— 
(1)recognizing the societal needs and expectations of families in the United States; 
(2)providing for an appropriate quality of life for members of the Armed Forces in all grades; and 
(3)recognizing the appropriate rewards and prestige associated with promotion to higher military grade, with particular attention to mid-grade and senior noncommissioned officer ranks. 
DDisability, Retired Pay, and Survivor Benefits 
641.Transition assistance for reserve component members injured while on active duty 
(a)In generalChapter 61 of title 10, United States Code, is amended by inserting after section 1218 the following new section: 
 
1218a.Discharge or release from active duty: transition assistance for reserve component members injured while on active duty  
(a)Provision of certain informationBefore a member of a reserve component described in subsection (b) is demobilized or separated from the armed forces, the Secretary of the military department concerned shall provide to the member the following information: 
(1)Information on the availability of care and administrative processing through community based warrior transition units. 
(2)Information on the location of the community based warrior transition unit located nearest to the permanent place of residence of the member. 
(b)Covered membersSubsection (a) applies to members of a reserve component who are injured while on active duty in the armed forces.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 61 of such title is amended by inserting after the item relating to section 1218 the following new item: 
 
 
1218a. Discharge or release from active duty: transition assistance for reserve component members injured while on active duty.. 
642.Recomputation of retired pay and adjustment of retired grade of Reserve retirees to reflect service after retirement 
(a)Recomputation of retired paySection 12739 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(e) 
(1)If a member of the Retired Reserve is recalled to an active status in the Selected Reserve of the Ready Reserve under section 10145(d) of this title and completes not less than two years of service in such active status, the member is entitled to the recomputation under this section of the retired pay of the member. 
(2)The Secretary concerned may reduce the two-year service requirement specified in paragraph (1) in the case of a member who— 
(A)is recalled to serve in a position of adjutant general required under section 314 of title 32 or in a position of assistant adjutant general subordinate to such a position of adjutant general; 
(B)completes at least one year of service in such position; and 
(C)fails to complete the minimum two years of service solely because the appointment of the member to such position is terminated or vacated as described in section 324(b) of title 32.. 
(b)Adjustment of retired gradeSection 12771 of such title is amended— 
(1)by striking Unless and inserting (a) Grade on transfer.—Unless; and 
(2)by adding at the end the following new subsection: 
 
(b)Effect of subsequent recall to active status 
(1)If a member of the Retired Reserve who is a commissioned officer is recalled to an active status in the Selected Reserve of the Ready Reserve under section 10145(d) of this title and completes not less than two years of service in such active status, the member is entitled to an adjustment in the retired grade of the member in the manner provided in section 1370(d) of this title. 
(2)The Secretary concerned may reduce the two-year service requirement specified in paragraph (1) in the case of a member who— 
(A)is recalled to serve in a position of adjutant general required under section 314 of title 32 or in a position of assistant adjutant general subordinate to such a position of adjutant general; 
(B)completes at least one year of service in such position; and 
(C)fails to complete the minimum two years of service solely because the appointment of the member to such position is terminated or vacated as described in section 324(b) of title 32.. 
643.Election to receive retired pay for non-regular service upon retirement for service in an active reserve status performed after attaining eligibility for regular retirement 
(a)Election authority; requirementsSubsection (a) of section 12741 of title 10, United States Code, is amended to read as follows: 
 
(a)Authority to elect to receive reserve retired pay 
(1)Notwithstanding the requirement in paragraph (4) of section 12731(a) of this title that a person may not receive retired pay under this chapter when the person is entitled, under any other provision of law, to retired pay or retainer pay, a person may elect to receive retired pay under this chapter, instead of receiving retired or retainer pay under chapter 65, 367, 571, or 867 of this title, if the person— 
(A)satisfies the requirements specified in paragraphs (1) and (2) of such section for entitlement to retired pay under this chapter; 
(B)served in an active status in the Selected Reserve of the Ready Reserve after becoming eligible for retirement under chapter 65, 367, 571, or 867 of this title (without regard to whether the person actually retired or received retired or retainer pay under one of those chapters); and 
(C)completed not less than two years of satisfactory service (as determined by the Secretary concerned) in such active status (excluding any period of active service). 
(2)The Secretary concerned may reduce the minimum two-year service requirement specified in paragraph (1)(C) in the case of a person who— 
(A)completed at least one year of service in a position of adjutant general required under section 314 of title 32 or in a position of assistant adjutant general subordinate to such a position of adjutant general; and 
(B)failed to complete the minimum years of service solely because the appointment of the person to such position was terminated or vacated as described in section 324(b) of title 32.. 
(b)Actions to effectuate electionSubsection (b) of such section is amended by striking paragraph (1) and inserting the following new paragraph: 
 
(1)terminate the eligibility of the person to retire under chapter 65, 367, 571, or 867 of this title, if the person is not already retired under one of those chapters, and terminate entitlement of the person to retired or retainer pay under one of those chapters, if the person was already receiving retired or retainer pay under one of those chapters; and. 
(c)Conforming amendment to reflect new variable age requirement for retirementSubsection (d) of such section is amended— 
(1)in paragraph (1), by striking attains 60 years of age and inserting attains the eligibility age applicable to the person under section 12731(f) of this title; and 
(2)in paragraph (2)(A), by striking attains 60 years of age and inserting attains the eligibility age applicable to the person under such section. 
(d)Retired pay base 
(1)Members becoming members before September 8, 1980Section 1406(b)(2) of such title is amended by inserting after when retired pay is granted the following: (or, in the case of a person entitled to retired pay by reason of an election under section 12741(a) of this title, at rates applicable on the date the person completes the service required under such section 12741(a)). 
(2)Members becoming members after September 7, 1980Section 1407(d)(4) of such title is amended by inserting after became entitled to retired pay the following: or, in the case of a member or former member entitled to retired pay by reason of an election under section 12741(a) of this title, before the member or former member completes the service required under such section 12741(a),. 
(e)Clerical amendments 
(1)Section headingThe heading for section 12741 of such title is amended to read as follows: 
 
12741.Retirement for service in an active status performed in the Selected Reserve of the Ready Reserve after eligibility for regular retirement. 
(2)Table of sectionsThe table of sections at the beginning of chapter 1223 of such title is amended by striking the item relating to section 12741 and inserting the following new item: 
 
 
12741. Retirement for service in an active status performed in the Selected Reserve of the Ready Reserve after eligibility for regular retirement.. 
644.Report on re-determination process for permanently incapacitated dependents of retired and deceased members of the Armed Forces 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the re-determination process of the Department of Defense used to determine the eligibility of permanently incapacitated dependents of retired and deceased members of the Armed Forces for benefits provided under laws administered by the Secretary. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)An assessment of the re-determination process, including the following: 
(A)The rationale for requiring a quadrennial recertification of financial support after issuance of a permanent identification card to a permanently incapacitated dependent. 
(B)The administrative and other burdens the quadrennial recertification imposes on the affected sponsor and dependents, especially after the sponsor becomes ill, incapacitated, or deceased. 
(C)The extent to which the quadrennial recertification undermines the utility of issuing a permanent identification card. 
(D)The extent of the consequences entailed in eliminating the requirement for quadrennial recertification. 
(2)Specific recommendations for the following: 
(A)Improving the efficiency of the recertification process. 
(B)Minimizing the burden of such process on the sponsors of such dependents. 
(C)Eliminating the requirement for quadrennial recertification. 
645.Treatment as active service for retired pay purposes of service as member of Alaska Territorial Guard during World War II 
(a)In generalService as a member of the Alaska Territorial Guard during World War II of any individual who was honorably discharged therefrom under section 8147 of the Department of Defense Appropriations Act, 2001 (Public Law 106–259; 114 Stat. 705) shall be treated as active service for purposes of the computation under chapter 61, 71, 371, 571, 871, or 1223 of title 10, United States Code, as applicable, of the retired pay to which such individual may be entitled under title 10, United States Code. 
(b)ApplicabilitySubsection (a) shall apply with respect to amounts of retired pay payable under title 10, United States Code, for months beginning on or after the date of the enactment of this Act. No retired pay shall be paid to any individual by reason of subsection (a) for any period before that date. 
(c)World War II definedIn this section, the term World War II has the meaning given that term in section 101(8) of title 38, United States Code. 
ECommissary and Nonappropriated Fund Instrumentality Benefits and Operations 
651.Limitation on Department of Defense entities offering personal information services to members and their dependents 
(a)Imposition of limitationSubchapter III of chapter 147 of title 10, United States Code, is amended by inserting after section 2492 the following new section: 
 
2492a.Limitation on Department of Defense entities competing with private sector in offering personal information services 
(a)Limitation 
(1)Notwithstanding section 2492 of this title, the Secretary of Defense may not authorize a Department of Defense entity to offer or provide personal information services directly to users using Department resources, personnel, or equipment, or compete for contracts to provide such personal information services directly to users, if users will be charged a fee for the personal information services to recover the cost incurred to provide the services or to earn a profit. 
(2)The limitation in paragraph (1) shall not be construed to prohibit or preclude the use of Department resources, personnel, or equipment to administer or facilitate personal information services contracts with private contractors. 
(b)ExceptionsThe limitation in subsection (a) shall not apply if the Secretary of Defense determines that— 
(1)a private sector vendor is not available to provide the personal information services at specific locations; 
(2)the interests of the user population would be best served by allowing the Government to provide such services; or 
(3)circumstances (as specified by the Secretary for purposes of this section) are such that the provision of such services by a Department entity is in the best interest of the Government or military users in general. 
(c)Personal information services definedIn this section, the term personal information services means the provision of Internet, telephone, or television services to consumers.. 
(b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by inserting after section 2492 the following new item: 
 
 
2492a. Limitation on Department of Defense entities competing with private sector in offering personal information services.. 
(c)Effect on existing contractsSection 2492a of title 10, United States Code, as added by subsection (a), does not affect the validity or terms of any contract for the provision of personal information services entered into before the date of the enactment of this Act. 
652.Report on impact of purchasing from local distributors all alcoholic beverages for resale on military installations on Guam 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report evaluating the impact of reimposing the requirement, effective for fiscal year 2008 pursuant to section 8073 of the Department of Defense Appropriations Act, 2008 (division A of Public Law 110–116; 121 Stat. 1331) but not extended for fiscal year 2009, that all alcoholic beverages intended for resale on military installations on Guam be purchased from local sources. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)The concerns of nonappropriated funds activities over the one-year imposition of the local-purchase requirement and the impact the requirement had on alcohol resale prices.  
(2)The stated justification for any change in the price of alcoholic beverages for resale on military installations on Guam. 
(3)The actions of the nonappropriated fund activities in complying with the local purchase requirements for resale of alcoholic beverages and their purchase of such affected products before and after the effective date of the provision of law referred to in subsection (a). 
(4)The extent to which nonappropriated funds activities on military installations on Guam are implementing the applicable Department of Defense instruction and the methods used to determine the resale price of alcoholic beverages. 
FOther Matters 
661.Limitations on collection of overpayments of pay and allowances erroneously paid to members 
(a)Maximum monthly percentage of member’s pay authorized for deductionParagraph (3) of subsection (c) of section 1007 of title 37, United States Code, is amended by striking 20 percent and inserting 15 percent. 
(b)Requests for delay in repaymentSuch paragraph is further amended— 
(1)by inserting (A) after (3); and 
(2)by adding at the end the following new subparagraph: 
 
(B)In all cases described in subparagraph (A), the Secretary concerned shall provide a reasonable opportunity for the member to request a delay in the imposition of the repayment requirement to recover the indebtedness. Before beginning collection efforts, the Secretary concerned shall consider the reasons provided by the member for the requested delay, including the financial ability of the member to repay the indebtedness, and the hardship that immediate collection would impose on the member and the member’s dependents.. 
(c)Delay in instituting collections from wounded or injured membersParagraph (4) of such subsection is amended to read as follows: 
 
(4) 
(A)If a member of the uniformed services, through no fault of the member, incurs a wound, injury, or illness while in the line of duty in a combat operation or combat zone designated by the President or the Secretary of Defense, any overpayment of pay or allowances made to the member while the member recovers from the wound, injury, or illness may not be deducted from the member’s pay until— 
(i)the member is notified of the overpayment; and 
(ii)the later of the following occurs: 
(I)The end of the 180-day period beginning on the date of the completion of the tour of duty of the member in the combat operation or combat zone. 
(II)The end of the 90-day period beginning on the date of the reassignment of the member from a military treatment facility or other medical unit outside of the theater of operations. 
(B)Subparagraph (A) shall not apply if the member, after receiving notification of the overpayment, requests or consents to initiation at an earlier date of the collection of the overpayment of the pay or allowances.. 
(d)Effective dateThe amendments made by this section shall apply only with respect to an overpayment of pay or allowances made to a member of the uniformed services after the date of the enactment of this Act. 
662.Sense of Congress on airfares for members of the Armed ForcesIt is the sense of Congress that— 
(1)all United States commercial air carriers should seek to lend their support with flexible, generous policies applicable to members of the Armed Forces who are traveling on leave or liberty at their own expense; and 
(2)each United States air carrier, for all members of the Armed Forces who have been granted leave or liberty and who are traveling by air at their own expense, should— 
(A)seek to provide reduced air fares that are comparable to the lowest airfare for ticketed flights and that eliminate to the maximum extent possible advance purchase requirements; 
(B)seek to eliminate change fees or charges and any penalties; 
(C)seek to eliminate or reduce baggage and excess weight fees; 
(D)offer flexible terms that allow members to purchase, modify, or cancel tickets without time restrictions, and to waive fees (including baggage fees), ancillary costs, or penalties; and 
(E)seek to take proactive measures to ensure that all airline employees, particularly those who issue tickets and respond to members of the Armed Forces and their family members, are trained in the policies of the airline aimed at benefitting members of the Armed Forces who are on leave. 
663.Sense of Congress on establishment of flexible spending arrangements for the uniformed services 
(a)In generalIt is the sense of Congress that the Secretary of Defense, with respect to members of the Army, Navy, Marine Corps, and Air Force, the Secretary of Homeland Security, with respect to members of the Coast Guard, the Secretary of Health and Human Services, with respect to commissioned officers of the Public Health Service, and the Secretary of Commerce, with respect to commissioned officers of the National Oceanic and Atmospheric Administration, should establish procedures to implement flexible spending arrangements with respect to basic pay and compensation for health care and dependent care on a pre-tax basis in accordance with regulations prescribed under sections 106(c) and 125 of the Internal Revenue Code of 1986. 
(b)ConsiderationsIt is the sense of Congress that, in establishing the procedures described by subsection (a), the Secretary of Defense, the Secretary of Homeland Security, the Secretary of Health and Human Services, and the Secretary of Commerce should consider life events of members of the uniformed services that are unique to them as members of the uniformed services, including changes relating to permanent changes of duty station and deployments to overseas contingency operations. 
664.Sense of Congress regarding support for compensation, retirement, and other military personnel programsIt is the sense of Congress that members of the Armed Forces and their families and survivors and military retirees deserve ongoing recognition and support for their service and sacrifices on behalf of the United States, and Congress will continue to be vigilant in identifying appropriate direct spending offsets that can be used to address shortcomings within those military personnel programs that incur mandatory spending obligations. 
VIIHealth Care Provisions 
 
Subtitle A—Improvements to Health Benefits 
Sec. 701. Prohibition on conversion of military medical and dental positions to civilian medical and dental positions. 
Sec. 702. Health care for members of the reserve components. 
Sec. 703. Enhancement of transitional dental care for members of the reserve components on active duty for more than 30 days in support of a contingency operation. 
Sec. 704. Expansion of survivor eligibility under TRICARE dental program. 
Sec. 705. TRICARE Standard coverage for certain members of the Retired Reserve who are qualified for a non-regular retirement but are not yet age 60. 
Sec. 706. Constructive eligibility for TRICARE benefits of certain persons otherwise ineligible under retroactive determination of entitlement to Medicare part A hospital insurance benefits. 
Sec. 707. Notification of certain individuals regarding options for enrollment under Medicare part B. 
Sec. 708. Mental health assessments for members of the Armed Forces deployed in connection with a contingency operation. 
Sec. 709. Temporary TRICARE inpatient fee modification. 
Subtitle B—Health Care Administration 
Sec. 711. Comprehensive policy on pain management by the military health care system. 
Sec. 712. Administration and prescription of psychotropic medications for members of the Armed Forces before and during deployment. 
Sec. 713. Cooperative health care agreements between military installations and non-military health care systems. 
Sec. 714. Plan to increase the mental health capabilities of the Department of Defense. 
Sec. 715. Department of Defense study on management of medications for physically and psychologically wounded members of the Armed Forces. 
Sec. 716. Limitation on obligation of funds under defense health program information technology programs. 
Subtitle C—Other Matters 
Sec. 721. Study and plan to improve military health care. 
Sec. 722. Study, plan, and pilot for the mental health care needs of dependent children of members of the Armed Forces. 
Sec. 723. Clinical trial on cognitive rehabilitative therapy for members and former members of the Armed Forces. 
Sec. 724. Department of Defense Task Force on the Care, Management, and Transition of Recovering Wounded, Ill, and Injured Members of the Armed Forces. 
Sec. 725. Chiropractic clinical trials. 
Sec. 726. Independent study on post-traumatic stress disorder efforts. 
Sec. 727. Report on implementation of requirements on the relationship between the TRICARE program and employer-sponsored group health plans. 
Sec. 728. Report on stipends for members of reserve components for health care for certain dependents. 
AImprovements to Health Benefits 
701.Prohibition on conversion of military medical and dental positions to civilian medical and dental positionsSubsection (a) of section 721 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 198; 10 U.S.C. 129c note) is amended— 
(1)by striking during the period beginning on and inserting on or after; and 
(2)by striking , and ending on September 30, 2012.  
702.Health care for members of the reserve componentsSection 1074(d)(1)(B) of title 10, United States Code, is amended by striking 90 days and inserting 180 days.  
703.Enhancement of transitional dental care for members of the reserve components on active duty for more than 30 days in support of a contingency operationSection 1145(a) of title 10, United States Code, is amended— 
(1)in paragraph (1)— 
(A)in the matter preceding subparagraph (A), by striking paragraph (3) and inserting paragraph (4); and 
(B)in subparagraph (A), by inserting except as provided in paragraph (3), before medical and dental care; 
(2)by redesignating paragraphs (3), (4), (5), and (6) as paragraphs (4), (5), (6), and (7), respectively; 
(3)by inserting after paragraph (2) the following new paragraph (3): 
 
(3)In the case of a member described in paragraph (2)(B), the dental care to which the member is entitled under this subsection shall be the dental care to which a member of the uniformed services on active duty for more than 30 days is entitled under section 1074 of this title.; 
(4)in paragraph (4), as redesignated by paragraph (2) of this section, by striking paragraph (6) and inserting paragraph (7); and 
(5)in subparagraph (A) of paragraph (6), as redesignated by paragraph (2) of this section, by striking paragraph (4) and inserting paragraph (5). 
704.Expansion of survivor eligibility under TRICARE dental programParagraph (3) of section 1076a(k) of title 10, United States Code, is amended to read as follows: 
 
(3)Such term does not include a dependent by reason of paragraph (2) after the end of the three-year period beginning on the date of the member’s death, except that, in the case of a dependent of the deceased who is described by subparagraph (D) or (I) of section 1072(2) of this title, the period of continued eligibility shall be the longer of the following periods beginning on such date: 
(A)Three years. 
(B)The period ending on the date on which such dependent attains 21 years of age. 
(C)In the case of such dependent who, at 21 years of age, is enrolled in a full-time course of study in a secondary school or in a full-time course of study in an institution of higher education approved by the administering Secretary and was, at the time of the member’s death, in fact dependent on the member for over one-half of such dependent’s support, the period ending on the earlier of the following dates: 
(i)The date on which such dependent ceases to pursue such a course of study, as determined by the administering Secretary. 
(ii)The date on which such dependent attains 23 years of age.. 
705.TRICARE Standard coverage for certain members of the Retired Reserve who are qualified for a non-regular retirement but are not yet age 60 
(a)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1076d the following new section: 
 
1076e.TRICARE program: TRICARE Standard coverage for certain members of the Retired Reserve who are qualified for a non-regular retirement but are not yet age 60 
(a)Eligibility 
(1)Except as provided in paragraph (2), a member of the Retired Reserve of a reserve component of the armed forces who is qualified for a non-regular retirement at age 60 under chapter 1223 of this title, but is not age 60, is eligible for health benefits under TRICARE Standard as provided in this section. 
(2)Paragraph (1) does not apply to a member who is enrolled, or is eligible to enroll, in a health benefits plan under chapter 89 of title 5. 
(b)Termination of Eligibility Upon Obtaining Other TRICARE Standard coverageEligibility for TRICARE Standard coverage of a member under this section shall terminate upon the member becoming eligible for TRICARE Standard coverage at age 60 under section 1086 of this title. 
(c)Family MembersWhile a member of a reserve component is covered by TRICARE Standard under this section, the members of the immediate family of such member are eligible for TRICARE Standard coverage as dependents of the member. If a member of a reserve component dies while in a period of coverage under this section, the eligibility of the members of the immediate family of such member for TRICARE Standard coverage under this section shall continue for the same period of time that would be provided under section 1086 of this title if the member had been eligible at the time of death for TRICARE Standard coverage under such section (instead of under this section). 
(d)Premiums 
(1)A member of a reserve component covered by TRICARE Standard under this section shall pay a premium for that coverage. 
(2)The Secretary of Defense shall prescribe for the purposes of this section one premium for TRICARE Standard coverage of members without dependents and one premium for TRICARE Standard coverage of members with dependents referred to in subsection (f)(1). The premium prescribed for a coverage shall apply uniformly to all members of the reserve components covered under this section. 
(3)The monthly amount of the premium in effect for a month for TRICARE Standard coverage under this section shall be the amount equal to the cost of coverage that the Secretary determines on an appropriate actuarial basis. 
(4)The Secretary shall prescribe the requirements and procedures applicable to the payment of premiums under this subsection. 
(5)Amounts collected as premiums under this subsection shall be credited to the appropriation available for the Defense Health Program Account under section 1100 of this title, shall be merged with sums in such Account that are available for the fiscal year in which collected, and shall be available under subsection (b) of such section for such fiscal year. 
(e)RegulationsThe Secretary of Defense, in consultation with the other administering Secretaries, shall prescribe regulations for the administration of this section. 
(f)DefinitionsIn this section: 
(1)The term immediate family, with respect to a member of a reserve component, means all of the member's dependents described in subparagraphs (A), (D), and (I) of section 1072(2) of this title. 
(2)The term TRICARE Standard means— 
(A)medical care to which a dependent described in section 1076(b)(1) of this title is entitled; and 
(B)health benefits contracted for under the authority of section 1086(a) of this title and subject to the same rates and conditions as apply to persons covered under that section.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1076d the following new item: 
 
 
1076e. TRICARE program: TRICARE Standard coverage for certain members of the Retired Reserve who are qualified for a non-regular retirement but are not yet age 60.. 
(c)Effective dateSection 1076e of title 10, United States Code, as inserted by subsection (a), shall apply to coverage for months beginning on or after October 1, 2009, or such earlier date as the Secretary of Defense may specify. 
706.Constructive eligibility for TRICARE benefits of certain persons otherwise ineligible under retroactive determination of entitlement to Medicare part A hospital insurance benefitsSection 1086(d) of title 10, United States Code, is amended— 
(1)by redesignating paragraph (4) as paragraph (5); and 
(2)by inserting after paragraph (3) the following new paragraph (4): 
 
(4) 
(A)If a person referred to in subsection (c) and described by paragraph (2)(B) is subject to a retroactive determination by the Social Security Administration of entitlement to hospital insurance benefits described in paragraph (1), the person shall, during the period described in subparagraph (B), be deemed for purposes of health benefits under this section— 
(i)not to have been covered by paragraph (1); and 
(ii)not to have been subject to the requirements of section 1079(j)(1) of this title, whether through the operation of such section or subsection (g) of this section. 
(B)The period described in this subparagraph with respect to a person covered by subparagraph (A) is the period that— 
(i)begins on the date that eligibility of the person for hospital insurance benefits referred to in paragraph (1) is effective under the retroactive determination of eligibility with respect to the person as described in subparagraph (A); and 
(ii)ends on the date of the issuance of such retroactive determination of eligibility by the Social Security Administration.. 
707.Notification of certain individuals regarding options for enrollment under Medicare part B 
(a)In generalChapter 55 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1110a.Notification of certain individuals regarding options for enrollment under Medicare part B 
(a)In general 
(1)As soon as practicable, the Secretary of Defense shall notify each individual described in subsection (b)— 
(A)that the individual is no longer eligible for health care benefits under the TRICARE program under this chapter; and 
(B)of options available for enrollment of the individual in the supplementary medical insurance program under part B of title XVIII of the Social Security Act (42 U.S.C. 1395j et seq.). 
(2)In carrying out this subsection, the Secretary of Defense shall— 
(A)establish procedures for identifying individuals described in subsection (b); and 
(B)consult with the Secretary of Health and Human Services to accurately identify and notify such individuals. 
(b)Individuals describedAn individual described in this subsection is an individual who is— 
(1)a covered beneficiary; 
(2)entitled to benefits under part A of title XVIII of the Social Security Act (42 U.S.C. 1395c) under section 226(b) or section 226A of such Act (42 U.S.C. 426(b) and 426–1); and 
(3)eligible to enroll in the supplementary medical insurance program under part B of such title (42 U.S.C. 1395j et seq.).. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1110 the following new item: 
 
 
1110a. Notification of certain individuals regarding options for enrollment under Medicare part B.. 
708.Mental health assessments for members of the Armed Forces deployed in connection with a contingency operation 
(a)Mental health assessments 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall issue guidance for the provision of a person-to-person mental health assessment for each member of the Armed Forces who is deployed in connection with a contingency operation as follows: 
(A)At a time during the period beginning 60 days before the date of deployment in connection with the contingency operation. 
(B)At a time during the period beginning 90 days after the date of redeployment from the contingency operation and ending 180 days after the date of redeployment from the contingency operation. 
(C)Subject to subsection (d), not later than each of 6 months, 12 months, and 24 months after return from deployment. 
(2)Exclusion of certain membersA mental health assessment is not required for a member of the Armed Forces under subparagraphs (B) and (C) of paragraph (1) if the Secretary determines that the member was not subjected or exposed to operational risk factors during deployment in the contingency operation concerned. 
(b)PurposeThe purpose of the mental health assessments provided pursuant to this section shall be to identify post-traumatic stress disorder, suicidal tendencies, and other behavioral health conditions identified among members of the Armed Forces described in subsection (a) in order to determine which such members are in need of additional care and treatment for such health conditions. 
(c)Elements 
(1)In generalThe mental health assessments provided pursuant to this section shall— 
(A)be performed by personnel trained and certified to perform such assessments and may be performed by licensed mental health professionals if such professionals are available and the use of such professionals for the assessments would not impair the capacity of such professionals to perform higher priority tasks; 
(B)include a person-to-person dialogue between members of the Armed Forces described in subsection (a) and the professionals or personnel described by paragraph (1), as applicable, on such matters as the Secretary shall specify in order that the assessments achieve the purpose specified in subsection (b) for such assessments; 
(C)be conducted in a private setting to foster trust and openness in discussing sensitive health concerns; and 
(D)be provided in a consistent manner across the military departments. 
(2)Treatment of current assessmentsThe Secretary may treat periodic health assessments and other person-to-person assessments that are provided to members of the Armed Forces as of the date of the enactment of this Act as meeting the requirements for mental health assessments required under this section if the Secretary determines that such assessments and person-to-person assessments meet the requirements for mental health assessments established by this section. 
(d)Cessation of assessmentsNo mental health assessment is required to be provided to an individual under subsection (a)(1)(C) after the individual's discharge or release from the Armed Forces. 
(e)Sharing of information 
(1)In generalThe Secretary of Defense shall share with the Secretary of Veterans Affairs such information on members of the Armed Forces that is derived from confidential mental health assessments, including mental health assessments provided pursuant to this section and health assessments and other person-to-person assessments provided before the date of the enactment of this Act, as the Secretary of Defense and the Secretary of Veterans Affairs jointly consider appropriate to ensure continuity of mental health care and treatment of members of the Armed Forces during their transition from health care and treatment provided by the Department of Defense to health care and treatment provided by the Department of Veterans Affairs. 
(2)ProtocolsAny sharing of information under paragraph (1) shall occur pursuant to a protocol jointly established by the Secretary of Defense and the Secretary of Veterans Affairs for purposes of this subsection. Any such protocol shall be consistent with the following: 
(A)Applicable provisions of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note), including in particular, section 1614 of that Act (122 Stat. 443; 10 U.S.C. 1071 note). 
(B)Section 1720F of title 38, United States Code. 
(f)Contingency operation definedIn this section, the term contingency operation has the meaning given that term in section 101(a)(13) of title 10, United States Code. 
(g)Reports 
(1)Report on guidanceUpon the issuance of the guidance required by subsection (a), the Secretary of Defense shall submit to Congress a report describing the guidance. 
(2)Reports on implementation of guidance 
(A)Initial reportNot later than 270 days after the date of the issuance of the guidance, the Secretary shall submit to Congress an initial report on the implementation of the guidance by the military departments. 
(B)Subsequent reportNot later than two years after the date of the issuance of the guidance, the Secretary shall submit to Congress a report on the implementation of the guidance by the military departments. The report shall include an evidence-based assessment of the effectiveness of the mental health assessments provided pursuant to the guidance in achieving the purpose specified in subsection (b) for such assessments. 
709.Temporary TRICARE inpatient fee modificationSection 1086(b)(3) of title 10, United States Code, is amended by striking September 30, 2009 and inserting September 30, 2010. 
BHealth Care Administration 
711.Comprehensive policy on pain management by the military health care system 
(a)Comprehensive policy requiredNot later than March 31, 2011, the Secretary of Defense shall develop and implement a comprehensive policy on pain management by the military health care system. 
(b)Scope of policyThe policy required by subsection (a) shall cover each of the following: 
(1)The management of acute and chronic pain. 
(2)The standard of care for pain management to be used throughout the Department of Defense. 
(3)The consistent application of pain assessments throughout the Department of Defense. 
(4)The assurance of prompt and appropriate pain care treatment and management by the Department when medically necessary. 
(5)Programs of research related to acute and chronic pain, including pain attributable to central and peripheral nervous system damage characteristic of injuries incurred in modern warfare, brain injuries, and chronic migraine headache. 
(6)Programs of pain care education and training for health care personnel of the Department. 
(7)Programs of patient education for members suffering from acute or chronic pain and their families. 
(c)UpdatesThe Secretary shall revise the policy required by subsection (a) on a periodic basis in accordance with experience and evolving best practice guidelines. 
(d)Annual report 
(1)In generalNot later than 180 days after the date of the commencement of the implementation of the policy required by subsection (a), and on October 1 each year thereafter through 2018, the Secretary shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the policy. 
(2)ElementsEach report required by paragraph (1) shall include the following: 
(A)A description of the policy implemented under subsection (a), and any revisions to such policy under subsection (c). 
(B)A description of the performance measures used to determine the effectiveness of the policy in improving pain care for beneficiaries enrolled in the military health care system. 
(C)An assessment of the adequacy of Department pain management services based on a current survey of patients managed in Department clinics. 
(D)An assessment of the research projects of the Department relevant to the treatment of the types of acute and chronic pain suffered by members of the Armed Forces and their families. 
(E)An assessment of the training provided to Department health care personnel with respect to the diagnosis, treatment, and management of acute and chronic pain. 
(F)An assessment of the pain care education programs of the Department. 
(G)An assessment of the dissemination of information on pain management to beneficiaries enrolled in the military health care system. 
712.Administration and prescription of psychotropic medications for members of the Armed Forces before and during deployment 
(a)Report requiredNot later than October 1, 2010, the Secretary of Defense shall submit to the congressional defense committees a report on the implementation of policy guidance dated November 7, 2006, regarding deployment-limiting psychiatric conditions and medications. 
(b)Policy requiredNot later than October 1, 2010, the Secretary shall establish and implement a policy for the use of psychotropic medications for deployed members of the Armed Forces. The policy shall, at a minimum, address the following: 
(1)The circumstances or diagnosed conditions for which such medications may be administered or prescribed. 
(2)The medical personnel who may administer or prescribe such medications. 
(3)The method in which the administration or prescription of such medications will be documented in the medical records of members of the Armed Forces. 
(4)The exam, treatment, or other care that is required following the administration or prescription of such medications. 
713.Cooperative health care agreements between military installations and non-military health care systems 
(a)AuthorityThe Secretary of Defense may establish cooperative health care agreements between military installations and local or regional health care systems. 
(b)RequirementsIn establishing an agreement under subsection (a), the Secretary shall— 
(1)consult with— 
(A)the Secretary of the military department concerned; 
(B)representatives from the military installation selected for the agreement, including the TRICARE managed care support contractor with responsibility for such installation; and 
(C)Federal, State, and local government officials; 
(2)identify and analyze health care services available in the area in which the military installation is located, including such services available at a military medical treatment facility or in the private sector (or a combination thereof); 
(3)determine the cost avoidance or savings resulting from innovative partnerships between the Department of Defense and the private sector; and 
(4)determine the opportunities for and barriers to coordinating and leveraging the use of existing health care resources, including such resources of Federal, State, local, and private entities. 
(c)Annual reportsNot later than December 31 of each year an agreement entered into under this section is in effect, the Secretary shall submit to the congressional defense committees a report on each such agreement. Each report shall include, at a minimum, the following: 
(1)A description of the agreement. 
(2)Any cost avoidance, savings, or increases as a result of the agreement. 
(3)A recommendation for continuing or ending the agreement. 
(d)Rule of constructionNothing in this section shall be construed as authorizing the provision of health care services at military medical treatment facilities or other facilities of the Department of Defense to individuals who are not otherwise entitled or eligible for such services under chapter 55 of title 10, United States Code. 
714.Plan to increase the mental health capabilities of the Department of Defense 
(a)Increased authorizationsNot later than 180 days after the date of the enactment of this Act, the Secretary of each military department shall increase the number of active duty mental health personnel authorized for the department under the jurisdiction of the Secretary in an amount equal to the sum of the following amounts: 
(1)The greater of— 
(A)the amount identified on personnel authorization documents as required but not authorized to be filled; or 
(B)the amount that is 25 percent of the amount identified on personnel authorization documents as authorized. 
(2)The amount required to fulfill the requirements of section 708, as determined by the Secretary concerned. 
(b)Report and plan on the required number of mental health personnel 
(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the appropriate number of mental health personnel required to meet the mental health care needs of members of the Armed Forces, retired members, and dependents. The report shall include, at a minimum, the following: 
(A)An evaluation of the recommendation titled “Ensure an Adequate Supply of Uniformed Providers” made by the Department of Defense Task Force on Mental Health established by section 723 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3348). 
(B)The criteria and models used to determine the appropriate number of mental health personnel. 
(C)The plan under paragraph (2). 
(2)PlanThe Secretary shall develop and implement a plan to significantly increase the number of military and civilian mental health personnel of the Department of Defense by September 30, 2013. The plan may include the following: 
(A)The allocation of scholarships and financial assistance under the Health Professions Scholarship and Financial Assistance Program under subchapter I of chapter 105 of title 10, United States Code, to students pursuing advanced degrees in clinical psychology and other mental health professions. 
(B)The offering of accession and retention bonuses for psychologists pursuant to section 620 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4489). 
(C)An expansion of the capacity for training doctoral-level clinical psychologists at the Uniformed Services University of the Health Sciences. 
(D)An expansion of the capacity of the Department of Defense for training masters-level clinical psychologists and social workers with expertise in deployment-related mental health disorders, such as post-traumatic stress disorder. 
(E)The detail of commissioned officers of the Armed Forces to accredited schools of psychology for training leading to a doctoral degree in clinical psychology or social work. 
(F)The reassignment of military mental health personnel from administrative positions to clinical positions in support of military units. 
(G)The offering of civilian hiring incentives and bonuses and the use of direct hiring authority to increase the number of mental health personnel of the Department of Defense. 
(H)Such other mechanisms to increase the number of mental health personnel of the Department of Defense as the Secretary considers appropriate. 
(c)Report on additional officer or enlisted military specialties for mental health 
(1)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report setting forth the assessment of the Secretary of the feasability and advisability of establishing one or more military mental health specialities for officers or enlisted members of the Armed Forces in order to better meet the mental health care needs of members of the Armed Forces and their families. 
(2)ElementsThe report required by paragraph (1) shall set forth the following: 
(A)A recommendation as to the feasability and advisability of establishing one or more military mental health specialities for officers or enlisted members of the Armed Forces. 
(B)For each military specialty recommended to be established under subparagraph (A)— 
(i)a description of the qualifications required for such speciality, which shall reflect lessons learned from best practices in academia and the civilian health care industry regarding positions analogous to such specialty; and 
(ii)a description of the incentives or other mechanisms, if any, that would be advisable to facilitate recruitment and retention of individuals to and in such specialty. 
715.Department of Defense study on management of medications for physically and psychologically wounded members of the Armed Forces 
(a)Study requiredThe Secretary of Defense shall conduct a study on the management of medications for physically and psychologically wounded members of the Armed Forces. 
(b)ElementsThe study required under subsection (a) shall include the following: 
(1)A review and assessment of current practices within the Department of Defense for the management of medications for physically and psychologically wounded members of the Armed Forces. 
(2)A review and analysis of the published literature on the risks associated with the administration of medications, including accidental and intentional overdoses, under and over medication, and adverse interactions among medications. 
(3)An identification of the medical conditions, and of the patient management procedures of the Department of Defense, that may increase the risks associated with the administration of medications in populations of members of the Armed Forces. 
(4)An assessment of current and best practices in the Armed Forces, other departments and agencies of the Federal Government, and the private sector concerning the prescription, distribution, and management of medications, and the associated coordination of care. 
(5)An identification of means for decreasing the risks associated with the administration of medications and associated problems with respect to physically and psychologically wounded members of the Armed Forces. 
(c)ReportNot later than April 1, 2010, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the study required under subsection (a). The report shall include such findings and recommendations as the Secretary considers appropriate in light of the study. 
716.Limitation on obligation of funds under defense health program information technology programs 
(a)LimitationOf each amount described in subsection (c), not more than 50 percent of the amount remaining unobligated as of the date of the enactment of this Act may be obligated until 30 days after the Deputy Secretary of Defense, acting in the capacity of Chief Management Officer of the Department of Defense pursuant to section 132 of title 10, United States Code, submits to the congressional defense committees a report in accordance with subsection (b). 
(b)ReportThe report required under subsection (a) shall be on improvements to the governance and execution of health information management and information technology programs planned and programmed to electronically support clinical medical care within the military health system. Such report shall include each of the following: 
(1)An assessment of the capability of the enterprise architecture to achieve optimal clinical practices and health care outcomes. 
(2)For each health information management and information technology program covered by the report, an identification and assessment of the risks associated with achieving the timelines and goals of the program. 
(3)A plan of action to mitigate the risks identified under paragraph (2). 
(4)An assessment of the appropriateness of the health information management and information technology technical architecture and whether that architecture leverages the current best practices of industry, including the ability to meet the interoperability standards required by section 1635 of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note), as amended by section 252 of the Duncan Hunter National Defense Authorization Act for Fiscal Year for 2009 (Public Law 110-417; 122 Stat. 4400). 
(5)An assessment, in coordination with the Secretary of Veterans Affairs, of— 
(A)the capability of the Department of Defense of meeting the requirements for joint interoperability with the Department of Veterans Affairs, as required by such section 1635; and 
(B)the progress the Secretary of Defense and the Secretary of Veterans Affairs have made on the establishment of a joint virtual lifetime electronic record for members of the Armed Forces. 
(6)A plan to take corrective actions that are necessary to remedy shortfalls identified as a result of the assessments under this subsection. 
(7)An assessment of the estimated resources required in future years to achieve optimal information technology support for health care clinical practice and quality and compliance with the requirements of such section 1635. 
(8)An analysis of the methods by which the Office of the Assistant Secretary of Defense for Health Affairs procures health information management and information technology goods and services, and of the appropriateness of the application of legal and acquisition authorities. 
(9)An analysis of the capabilities of the Office of the Assistant Secretary of Defense for Health Affairs to carry out necessary governance, management, and development functions of health information management and information technology systems, including— 
(A)the recommendations of the Assistant Secretary for improvements to the Office or alternative organizational structures for the Office; and 
(B)alternative organizations within the Department of Defense with equal or greater management capabilities for health information management and information technology. 
(10)A recommendation as to whether health information management and information technology systems of the Department of Defense should be included in and subject to the requirements of section 2222 of title 10, United States Code. 
(c)Covered authorizations or appropriationsAmounts described in this section are the following amounts authorized to be appropriated for the Department of Defense for fiscal year 2010: 
(1) Of the amounts authorized to be appropriated for operation and maintenance for the Defense Health Program (DHP IM/IT Support Program), $116,200,000. 
(2)Of the amounts authorized to be appropriated for procurement for the Defense Health Program, $144,600,000. 
(3)Of the amounts authorized to be appropriated for information technology development (program element 65013), $124,400,000. 
(d)Comptroller General reviewNot later than 30 days after the Deputy Secretary submits the report required under subsection (a), the Comptroller General of the United States shall submit to the congressional defense committees the results of an assessment carried out by the Comptroller General of the report and plan of action to achieve Department goals and mitigate risk in the management and execution of health information management and information technology programs. 
COther Matters 
721.Study and plan to improve military health care 
(a)Study and Report RequiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the health care needs of dependents (as defined in section 1072(2) of title 10, United States Code). The report shall include, at a minimum, the following: 
(1)With respect to both the direct care system and the purchased care system, an analysis of the type of health care facility in which dependents seek care. 
(2)The 10 most common medical conditions for which dependents seek care. 
(3)The availability of and access to health care providers to treat the conditions identified under paragraph (2), both in the direct care system and the purchased care system. 
(4)Any shortfalls in the ability of dependents to obtain required health care services. 
(5)Recommendations on how to improve access to care for dependents. 
(6)With respect to dependents accompanying a member stationed at a military installation outside of the United States, the need for and availability of mental health care services. 
(b)Enhanced military health system and improved TRICARE 
(1)In GeneralThe Secretary of Defense, in consultation with the other administering Secretaries, shall undertake actions to enhance the capability of the military health system and improve the TRICARE program. 
(2)ElementsIn undertaking actions to enhance the capability of the military health system and improve the TRICARE program under paragraph (1), the Secretary shall consider the following actions: 
(A)Actions to guarantee the availability of care within established access standards for eligible beneficiaries, based on the results of the study required by subsection (a). 
(B)Actions to expand and enhance sharing of health care resources among Federal health care programs, including designated providers (as that term is defined in section 721(5) of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104-201; 110 Stat. 2593; 10 U.S.C. 1073 note)). 
(C)Actions using medical technology to speed and simplify referrals for specialty care. 
(D)Actions to improve regional or national staffing capabilities in order to enhance support provided to military medical treatment facilities facing staff shortages. 
(E)Actions to improve health care access for members of the reserve components and their families, including such access with respect to mental health care and consideration of access issues for members and their families located in rural areas. 
(F)Actions to ensure consistency throughout the TRICARE program to comply with access standards, which are applicable to both commanders of military treatment facilities and managed care support contractors. 
(G)Actions to create new budgeting and resource allocation methodologies to fully support and incentivize care provided by military treatment facilities. 
(H)Actions regarding additional financing options for health care provided by civilian providers. 
(I)Actions to reduce administrative costs. 
(J)Actions to control the cost of health care and pharmaceuticals. 
(K)Actions to audit the Defense Enrollment Eligibility Reporting System to improve system checks on the eligibility of TRICARE beneficiaries. 
(L)Actions, including a comprehensive plan, for the enhanced availability of prevention and wellness care. 
(M)Actions using technology to improve direct communication with beneficiaries regarding health and preventive care. 
(N)Actions to create performance metrics by which to measure improvement in the TRICARE program. 
(O)Such other actions as the Secretary, in consultation with the other administering Secretaries, considers appropriate. 
(c)Quality assuranceIn undertaking actions under this section, the Secretary of Defense and the other administering Secretaries shall continue or enhance the current level of quality health care provided by the Department of Defense and the military departments with no adverse impact to cost, access, or care. 
(d)ConsultationIn considering actions to be undertaken under this section, and in undertaking such actions, the Secretary shall consult with a broad range of national health care and military advocacy organizations. 
(e)Reports Required 
(1)Initial ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees an initial report on the progress made in undertaking actions under this section and future plans for improvement of the military health system. 
(2)Report Required with fiscal year 2012 Budget ProposalTogether with the budget justification materials submitted to Congress in support of the Department of Defense budget for fiscal year 2012 (as submitted with the budget of the President under section 1105(a) of title 31, United States Code), the Secretary shall submit to the congressional defense committees a report setting forth the following: 
(A)Updates on the progress made in undertaking actions under this section. 
(B)Future plans for improvement of the military health system. 
(C)An explanation of how the budget submission may reflect such progress and plans. 
(3)Periodic ReportsThe Secretary shall, on a periodic basis, submit to the congressional defense committees a report on the progress being made in the improvement of the TRICARE program under this section. 
(4)ElementsEach report under this subsection shall include the following: 
(A)A description and assessment of the progress made as of the date of such report in the improvement of the TRICARE program. 
(B)Such recommendations for administrative or legislative action as the Secretary considers appropriate to expedite and enhance the improvement of the TRICARE program. 
(f)DefinitionsIn this section: 
(1)The term administering Secretaries has the meaning given that term in section 1072(3) of title 10, United States Code. 
(2)The term TRICARE program has the meaning given that term in section 1072(7) of title 10, United States Code. 
722.Study, plan, and pilot for the mental health care needs of dependent children of members of the Armed Forces 
(a)Report and Plan on the Mental Health Care and Counseling Services Available to Military Children 
(1)In generalThe Secretary of Defense shall conduct a comprehensive review of the mental health care and counseling services available to dependent children of members of the Armed Forces through the Department of Defense. 
(2)ElementsThe review under paragraph (1) shall include an assessment of the following: 
(A)The availability, quality, and effectiveness of Department of Defense programs intended to meet the mental health care needs of military children. 
(B)The availability, quality, and effectiveness of Department of Defense programs intended to promote resiliency in military children in coping with deployment cycles, injury, or death of military parents. 
(C)The extent of access to, adequacy, and availability of mental health care and counseling services for military children in military medical treatment facilities, in family assistance centers, through Military OneSource, under the TRICARE program, and in Department of Defense Education Activity schools. 
(D)Whether the status of a member of the Armed Forces on active duty, or in reserve active status, affects the access of a military child to mental health care and counseling services. 
(E)Whether, and to what extent, waiting lists, geographic distance, and other factors may obstruct the receipt by military children of mental health care and counseling services. 
(F)The extent of access to, availability, and viability of specialized mental health care for military children (including adolescents). 
(G)The extent of any gaps in the current capabilities of the Department of Defense to provide preventive mental health services for military children. 
(H)Such other matters as the Secretary considers appropriate. 
(3)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the review conducted under paragraph (1), including the findings and recommendations of the Secretary as a result of the review. 
(b)Comprehensive Plan for Improvements in Access to Care and CounselingThe Secretary shall develop and implement a comprehensive plan for improvements in access to quality mental health care and counseling services for military children in order to develop and promote psychological health and resilience in children of deploying and deployed members of the Armed Forces. The information in the report required by subsection (a) shall provide the basis for the development of the plan. 
(c)Pilot Program 
(1)ElementsThe Secretary of the Army shall carry out a pilot program on the mental health care needs of military children and adolescents. In carrying out the pilot program, the Secretary shall establish a center to— 
(A)develop teams to train primary care managers in mental health evaluations and treatment of common psychiatric disorders affecting children and adolescents; 
(B)develop strategies to reduce barriers to accessing behavioral health services and encourage better use of the programs and services by children and adolescents; and 
(C)expand the evaluation of mental health care using common indicators, including— 
(i)psychiatric hospitalization rates; 
(ii)non-psychiatric hospitalization rates; and 
(iii)mental health relative value units. 
(2)Reports 
(A)Not later than 90 days after establishing the pilot program, the Secretary of the Army shall submit to the congressional defense committees a report describing the— 
(i)structure and mission of the program; and 
(ii)the resources allocated to the program. 
(B)Not later than September 30, 2012, the Secretary of the Army shall submit to the congressional defense committees a report that addresses the elements described under paragraph (1). 
723.Clinical trial on cognitive rehabilitative therapy for members and former members of the Armed Forces 
(a)Clinical trial requiredThe Secretary of Defense shall provide for a clinical trial to assess the efficacy of cognitive rehabilitative therapy for members or former members of the Armed Forces described in subsection (b). 
(b)Covered members and former membersA member or former member of the Armed Forces described in this subsection is a member or former member of the Armed Forces who— 
(1)has been diagnosed with a traumatic brain injury (TBI) incurred in the line of duty in Operation Iraqi Freedom or Operation Enduring Freedom; and 
(2)is referred by a qualified physician, as determined by the Secretary, for cognitive rehabilitative therapy. 
(c)Funding 
(1)In generalThe trial required by subsection (a) shall be funded as a medical research project using amounts authorized to be appropriated for Defense Health Program for research and development. 
(2)Prohibition on use of certain fundsAmounts in the Department of Defense Medicare-Eligible Retiree Health Care Fund under chapter 56 of title 10, United States Code, may not be used to carry out the provisions of this section. 
(d)Reports 
(1)Report on plan and design for trialNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report setting forth a plan for the conduct of the trial required by subsection (a), including a description of the proposed design of the trial. 
(2)Final reportNot later than one year after the completion of the trial required by subsection (a), the Secretary shall submit to the congressional defense committees a report setting forth, at a minimum, the following: 
(A)An assessment of the efficacy of cognitive rehabilitative therapy in treating traumatic brain injury in members and former members of the Armed Forces described in subsection (b). 
(B)Such recommendations as the Secretary considers appropriate on means to provide increased access to safe, effective, and quality cognitive rehabilitative therapy services for such members and former members, including recommendations regarding the following: 
(i)Procedures for access of such members and former members to cognitive rehabilitative therapy services, including appropriate treatment plans and outcome measures. 
(ii)Qualifications and supervisory requirements for licensed and certified health care professionals in the provision of such services to such members and former members. 
(iii)A methodology for reimbursing providers of such services in the provision of such services to such members and former members. 
(C)The recommendation of the Secretary as to the advisability of including cognitive rehabilitative therapy as a benefit under the TRICARE program. 
724.Department of Defense Task Force on the Care, Management, and Transition of Recovering Wounded, Ill, and Injured Members of the Armed Forces 
(a)Establishment 
(1)In generalThe Secretary of Defense shall establish within the Department of Defense a task force to be known as the Department of Defense Task Force on the Care, Management, and Transition of Recovering Wounded, Ill, and Injured Members of the Armed Forces (in this section referred to as the Task Force). 
(2)PurposeThe purpose of the Task Force shall be to assess the effectiveness of the policies and programs developed and implemented by the Department of Defense, and by each of the military departments, to assist and support the care, management, and transition of recovering wounded, ill, and injured members of the Armed Forces, and to make recommendations for the continuous improvement of such policies and programs. 
(3)Relation to Senior Oversight CommitteeThe Secretary shall ensure that the Task Force is independent of the Senior Oversight Committee (as defined in section 726(c) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4509)). 
(b)Composition 
(1)MembersThe Task Force shall consist of not more than 14 members, appointed by the Secretary of Defense from among the individuals as described in paragraph (2). 
(2)Covered individualsThe individuals appointed to the Task Force shall include the following: 
(A)At least one member of each of the regular components of the Army, the Navy, the Air Force, and the Marine Corps. 
(B)One member of the National Guard. 
(C)One member of a reserve component of the Armed Forces other than National Guard. 
(D)A number of persons from outside the Department of Defense equal to the total number of personnel from within the Department of Defense (whether members of the Armed Forces or civilian personnel) who are appointed to the Task Force. 
(E)Persons who have experience in— 
(i)medical care and coordination for wounded, ill, and injured members of the Armed Forces; 
(ii)medical case management; 
(iii)non-medical case management; 
(iv)the disability evaluation process for members of the Armed Forces; 
(v)veterans benefits; 
(vi)treatment of traumatic brain injury and post-traumatic stress disorder; 
(vii)family support; 
(viii)medical research; 
(ix)vocational rehabilitation; or 
(x)disability benefits. 
(F)At least one family member of a wounded, ill, or injured member of the Armed Forces or veteran who has experience working with wounded, ill, and injured members of the Armed Forces or their families. 
(3)Individuals appointed from within Department of DefenseAt least one of the individuals appointed to the Task Force from within the Department of Defense shall be the surgeon general of an Armed Force. 
(4)Individuals appointed from outside Department of DefenseThe individuals appointed to the Task Force from outside the Department of Defense— 
(A)with the concurrence of the Secretary of Veterans Affairs, shall include an officer or employee of the Department of Veterans Affairs; and 
(B)may include individuals from other departments or agencies of the Federal Government, from State and local agencies, or from the private sector. 
(5)Deadline for appointmentsAll original appointments to the Task Force shall be made not later than 120 days after the date of the enactment of this Act. 
(6)Co-chairsThere shall be two co-chairs of the Task Force. One of the co-chairs shall be designated by the Secretary of Defense at the time of appointment from among the individuals appointed to the Task Force from within the Department of Defense. The other co-chair shall be selected from among the individuals appointed from outside the Department of Defense by those individuals. 
(c)Annual Report 
(1)In generalNot later than 12 months after the date on which all members of the Task Force have been appointed, and each year thereafter for the life of the Task Force, the Task Force shall submit to the Secretary of Defense a report on the activities of the Task Force and the activities of the Department of Defense and the military departments to assist and support the care, management, and transition of recovering wounded, ill, and injured members of the Armed Forces. The report shall include the following: 
(A)The findings and conclusions of the Task Force as a result of its assessment of the effectiveness of the policies and programs developed and implemented by the Department of Defense, and by each of the military departments, to assist and support the care, management, and transition of recovering wounded, ill, and injured members of the Armed Forces. 
(B)A description of best practices and various ways in which the Department of Defense and the military departments could more effectively address matters relating to the care, management, and transition of recovering wounded, ill, and injured members of the Armed Forces, including members of the regular components, and members of the reserve components, and support for their families. 
(C)A plan for the activities of the Task Force in the year following the year covered by the report.  
(D)Such recommendations for other legislative or administrative action as the Task Force considers appropriate for measures to improve the policies and programs described in subparagraph (A). 
(2)MethodologyFor purposes of the reports, the Task Force— 
(A)shall conduct site visits and interviews as the Task Force considers appropriate; 
(B)may consider the findings and recommendations of previous reviews and evaluations of the care, management, and transition of recovering wounded, ill, and injured members of the Armed Forces; and 
(C)may use such other means for directly obtaining information relating to the care, management, and transition of recovering wounded, ill, and injured members of the Armed Forces as the Task Force considers appropriate. 
(3)Matters to be reviewed and assessedFor purposes of the reports, the Task Force shall review and assess the following: 
(A)Case management, including the numbers and types of medical and non-medical case managers (including Federal Recovery Coordinators, Recovery Care Coordinators, National Guard or Reserve case managers, and other case managers) assigned to recovering wounded, ill, and injured members of the Armed Forces, the training provided such case mangers, and the effectiveness of such case mangers in providing care and support to recovering wounded, ill, and injured members of the Armed Forces. 
(B)Staffing of Army Warrior Transition Units, Marine Corps Wounded Warrior Regiments, Navy and Air Force Medical Hold or Medical Holdover Units, and other service-related programs or units for recovering wounded, ill, and injured members of the Armed Forces, including the use of applicable hiring authorities to ensure the proper staffing of such programs and units. 
(C)The establishment and effectiveness of performance and accountability standards for warrior transition units and programs. 
(D)The availability of services for traumatic brain injury and post traumatic stress disorder. 
(E)The establishment and effectiveness of the Defense Centers of Excellence for Psychological Health and Traumatic Brain Injury, and the centers of excellence for military eye injuries, hearing loss and auditory system injuries, and traumatic extremity injuries and amputations. 
(F)The effectiveness of the Interagency Program Office in achieving fully interoperable electronic health records by September 30, 2009, in accordance with section 1635 of the Wounded Warrior Act (title XVI of Public Law 110–181; 122 Stat. 460; 10 U.S.C. 1071 note). 
(G)The effectiveness of wounded warrior information resources, including the Wounded Warrior Resource Center, the National Resource Directory, Military OneSource, Family Assistance Centers, and Service hotlines, in providing meaningful information for recovering wounded, ill, and injured members of the Armed Forces. 
(H)The support available to family caregivers of recovering wounded, ill, and injured members of the Armed Forces. 
(I)The legal support available to recovering wounded, ill, and injured members of the Armed Forces and their families. 
(J)The availability of vocational training for recovering wounded, ill, and injured members of the Armed Forces seeking to transition to civilian life. 
(K)The effectiveness of any measures under pilot programs to improve or enhance the military disability evaluation system. 
(L)The support and assistance provided to recovering wounded, ill, and injured members of the Armed Forces as they progress through the military disability evaluation system. 
(M)The support systems in place to ease the transition of recovering wounded, ill, and injured members of the Armed Forces from the Department of Defense to the Department of Veterans Affairs. 
(N)Interagency matters affecting recovering wounded, ill, and injured members of the Armed Forces in their transition to civilian life. 
(O)The effectiveness of the Senior Oversight Committee in facilitating and overseeing collaboration between the Department of Defense and the Department of Veterans Affairs on matters relating to the care, management, and transition of recovering wounded, ill, and injured members of the Armed Forces. 
(P)Overall coordination between the Department of Defense and the Department of Veterans Affairs on the matters specified in this paragraph. 
(Q)Such other matters as the Task Force considers appropriate in connection with the care, management, and transition of recovering wounded, ill, and injured members of the Armed Forces. 
(4)TransmittalNot later than 90 days after receipt of a report required by paragraph (1), the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives the report and the Secretary’s evaluation of the report. 
(d)Plan requiredNot later than six months after the receipt of a report under subsection (c), the Secretary of Defense shall, in consultation with the Secretaries of the military departments, submit to the Committees on Armed Services of the Senate and the House of Representatives a plan to implement the recommendations of the Task Force included in the report. 
(e)Administrative matters 
(1)CompensationEach member of the Task Force who is a member of the Armed Forces or a civilian officer or employee of the United States shall serve on the Task Force without compensation (other than compensation to which entitled as a member of the Armed Forces or an officer or employee of the United States, as the case may be). Other members of the Task Force shall be appointed in accordance with, and subject to, the provisions of section 3161 of title 5, United States Code. 
(2)OversightThe Under Secretary of Defense for Personnel and Readiness shall oversee the Task Force. The Washington Headquarters Services of the Department of Defense shall provide the Task Force with personnel, facilities, and other administrative support as necessary for the performance of the duties of the Task Force. 
(3)Visits to military facilitiesAny visit by the Task Force to a military installation or facility shall be undertaken through the Deputy Under Secretary of Defense for Personnel and Readiness, in coordination with the Secretaries of the military departments. 
(f)TerminationThe Task Force shall terminate on the date that is five years after the date of the enactment of this Act. 
725.Chiropractic clinical trials 
(a)Clinical trials requiredThe Secretary of Defense shall provide for the clinical trials described under subsection (b) to be conducted by the National Institutes of Health or an independent academic institution as the Secretary shall select for the purposes of conducting each trial. 
(b)Clinical trials described 
(1)Controlled trialsThe clinical trials required by subsection (a) shall include controlled trials that, at a minimum, compare the outcomes of chiropractic treatment, used either exclusively or as an adjunct to other treatments, with conventional treatment on the following topics: 
(A)Pain management. 
(B)Orthopedic injuries or disorders that do not require surgery. 
(C)Smoking cessation. 
(2)Interventional trialsThe clinical trials required by subsection (a) shall include interventional trials that, at a minimum, cover the following topics: 
(A)The effect of chiropractic treatment on the reflexes and reaction times of special operation forces. 
(B)The effect of chiropractic treatment on strength, balance, and injury prevention for members of the Armed Forces with combat specialties operating in a combat theater. 
(c)Schedule 
(1)First trialThe first clinical trial required by subsection (a) shall begin not later than one year after the date of the enactment of this Act. 
(2)Final trialThe final clinical trial required by subsection (a) shall begin not later than two years after the date of the enactment of this Act. 
(d)Trial participantsA participant of a clinical trial required by subsection (a) shall be a member of the Armed Forces on active duty. 
(e)Chiropractic providersChiropractic treatment provided during a clinical trial required by subsection (a) shall be provided by a doctor of chiropractic who is licensed as a doctor of chiropractic, chiropractic physician, or chiropractor by a State, the District of Columbia, or a territory or possession of the United States, subject to credentialing requirements prescribed by the Secretary. 
(f)Reports 
(1)Trial protocol reportsNot later than 30 days before each clinical trial required by subsection (a) is scheduled to begin, the Secretary shall submit to the congressional defense committees a report on the protocol of such clinical trial. 
(2)Final reportsNot later than one year after the completion of each clinical trial required by subsection (a), the Secretary shall submit to the congressional defense committees a report on such clinical trial, including any recommendations regarding chiropractic treatment for covered beneficiaries (as such term is defined in section 1072(5) of title 10, United States Code). 
726.Independent study on post-traumatic stress disorder efforts 
(a)Study requiredThe Secretary of Defense, in consultation with the Secretary of Veterans Affairs, shall provide for a study on the treatment of post-traumatic stress disorder to be conducted by the Institute of Medicine of the National Academy of Sciences or such other independent entity as the Secretary shall select for purposes of the study. 
(b)ElementsThe study required by subsection (a) shall include the following: 
(1)A list of each operative program and method available for the prevention, screening, diagnosis, treatment, or rehabilitation of post-traumatic stress disorder, including— 
(A)the rates of success for each such program or method (including an operational definition of the term success and a discussion of the process used to quantify such rates); 
(B)based on the incidence of actual diagnoses, an estimate of the number of members of the Armed Forces and veterans diagnosed by the Department of Defense or the Department of Veterans Affairs as having post-traumatic stress disorder and the number of such veterans who have been successfully treated; and 
(C)any collaborative efforts between the Department of Defense and the Department of Veterans Affairs to prevent, screen, diagnose, treat, or rehabilitate post-traumatic stress disorder. 
(2)The status of studies and clinical trials involving innovative treatments of post-traumatic stress disorder that are conducted by the Department of Defense, the Department of Veterans Affairs, or the private sector, including— 
(A)efforts to identify physiological markers of post-traumatic stress disorder; 
(B)with respect to efforts to determine causation of post-traumatic stress disorder, brain imaging studies and the correlation between brain region physiology and post-traumatic stress disorder diagnoses and the results (including any interim results) of such efforts; 
(C)the effectiveness of alternative therapies in the treatment of post-traumatic stress disorder, including the therapeutic use of animals; 
(D)the effectiveness of administering pharmaceutical agents before, during, or after a traumatic event in the prevention and treatment of post-traumatic stress disorder; and 
(E)identification of areas in which the Department of Defense and the Department of Veterans Affairs may be duplicating studies, programs, or research with respect to post-traumatic stress disorder. 
(3)A description of each treatment program for post-traumatic stress disorder, including a comparison of the methods of treatment by each program, at the following locations: 
(A)Fort Hood, Texas. 
(B)Fort Bliss, Texas. 
(C)Fort Campbell, Tennessee. 
(D)Other locations the entity conducting the study considers appropriate. 
(4)The respective current and projected future annual expenditures by the Department of Defense and the Department of Veterans Affairs for the treatment and rehabilitation of post-traumatic stress disorder. 
(5)A description of gender-specific and racial and ethnic group-specific mental health treatment and services available for members of the Armed Forces, including— 
(A)the availability of such treatment and services; 
(B)the access to such treatment and services; 
(C)the need for such treatment and services; and 
(D)the efficacy and adequacy of such treatment and services. 
(6)A description of areas for expanded future research with respect to post-traumatic stress disorder. 
(7)Any other matters the Secretary of Defense and Secretary of Veterans Affairs consider relevant with respect to the purposes of obtaining a comprehensive scientific assessment of— 
(A)the incidence of post-traumatic stress disorder among members of the Armed Forces and veterans; 
(B)the availability and effectiveness of various treatment programs and methods available for post-traumatic stress disorder; 
(C)the current and future projected costs of such treatment programs and methods; or 
(D)additional areas of needed research. 
(8)Any other matters the entity conducting the study considers relevant. 
(c)Reports 
(1) Initial reportNot later than July 1, 2012, the entity conducting the study required by subsection (a) shall submit to the Secretary of Defense, the Secretary of Veterans Affairs, and the appropriate committees a report on the study. 
(2)ResponseNot later than January 1, 2013, the Secretary of Defense and the Secretary of Veterans Affairs shall each submit to the appropriate committees a response to the report submitted under paragraph (1), including any recommendations on the treatment of post-traumatic stress disorder based on such report. 
(d)Updated Reports Required 
(1)Updated reportNot later than July 1, 2014, the entity conducting the study required by subsection (a) shall submit to the Secretary of Defense, the Secretary of Veterans Affairs, and the appropriate committees an update of the report required by subsection (c). 
(2)Updated responseNot later than January 1, 2015, the Secretary of Defense and the Secretary of Veterans Affairs shall each submit to the appropriate committees a response to the updated report submitted under paragraph (1), including any recommendations on the treatment of post-traumatic stress disorder based on such updated report. 
(e)Appropriate Committees definedIn this section, the term appropriate committees means— 
(1)the Committee on Armed Services, the Committee on Appropriations, the Committee on Veterans’ Affairs, and the Committee on Energy and Commerce of the House of Representatives; and 
(2)the Committee on Armed Services, the Committee on Appropriations, the Committee on Veterans’ Affairs, and the Committee on Health, Education, Labor, and Pensions of the Senate. 
727.Report on implementation of requirements on the relationship between the TRICARE program and employer-sponsored group health plans 
(a)Report requiredNot later than March 31, 2010, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the implementation of the requirements of section 1097c of title 10, United States Code, relating to the relationship between the TRICARE program and employer-sponsored group health plans. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)A description of the extent to which the Secretary has established measures to assess the effectiveness of section 1097c of title 10, United States Code, in reducing health care costs to the Department for military retirees and their families, and an assessment of the effectiveness of any measures so established. 
(2)An assessment of the extent to which the implementation of such section 1097c has resulted in the migration of military retirees from coverage under the TRICARE Standard option of the TRICARE program to coverage under the TRICARE Prime option of the TRICARE program. 
(3)A description of the exceptions adopted under subsection (a)(2) of such section 1097c to the requirements under such section 1097c, and an assessment of the effect of the exercise of any exceptions adopted on the administration of such section 1097c. 
(4)An assessment of the extent to which the Secretary collects and assembles data on the treatment of employees eligible for participation in the TRICARE program in comparison with similar employees who are not eligible for participation in that program. 
(5)A description of the outreach conducted by the Secretary to inform individuals eligible for participation in the TRICARE program and employers of their respective rights and responsibilities under such section 1097c, and an assessment of the effectiveness of any outreach so conducted. 
(6)Such other matters with respect to the administration and effectiveness of the authorities in such section 1097c as the Secretary considers appropriate. 
728.Report on stipends for members of reserve components for health care for certain dependentsNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on stipends paid under section 704 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 188; 10 U.S.C. 1076 note). The report shall include— 
(1)the number of stipends paid; 
(2)the amount of the average stipend; and 
(3)the number of members who received such stipends. 
VIIIAcquisition Policy, Acquisition Management, and Related Matters  
 
Subtitle A—Acquisition Policy and Management 
Sec. 801. Temporary authority to acquire products and services produced in countries along a major route of supply to Afghanistan; report. 
Sec. 802. Assessment of improvements in service contracting. 
Sec. 803. Display of annual budget requirements for procurement of contract services and related clarifying technical amendments. 
Sec. 804. Implementation of new acquisition process for information technology systems. 
Sec. 805. Life-cycle management and product support. 
Sec. 806. Treatment of non-defense agency procurements under joint programs with intelligence community. 
Sec. 807. Policy and requirements to ensure the safety of facilities, infrastructure, and equipment for military operations. 
Subtitle B—Amendments to General Contracting Authorities, Procedures, and Limitation 
Sec. 811. Justification and approval of sole-source contracts. 
Sec. 812. Revision of Defense Supplement relating to payment of costs prior to definitization. 
Sec. 813. Revisions to definitions relating to contracts in Iraq and Afghanistan. 
Sec. 814. Amendment to notification requirements for awards of single source task or delivery orders. 
Sec. 815. Clarification of uniform suspension and debarment requirement. 
Sec. 816. Extension of authority for use of simplified acquisition procedures for certain commercial items. 
Sec. 817. Reporting requirements for programs that qualify as both major automated information system programs and major defense acquisition programs. 
Sec. 818. Small arms production industrial base matters. 
Sec. 819. Contract authority for advanced component development or prototype units. 
Sec. 820. Publication of notification of bundling of contracts of the Department of Defense. 
Subtitle C—Contractor Matters 
Sec. 821. Authority for Government support contractors to have access to technical data belonging to prime contractors. 
Sec. 822. Extension and enhancement of authorities on the Commission on Wartime Contracting in Iraq and Afghanistan. 
Sec. 823. Authority for Secretary of Defense to reduce or deny award fees to companies found to jeopardize health or safety of Government personnel. 
Subtitle D—Acquisition workforce matters 
Sec. 831. Enhancement of expedited hiring authority for defense acquisition workforce positions. 
Sec. 832. Funding of Department of Defense Acquisition Workforce Development Fund. 
Sec. 833. Review of post-employment restrictions applicable to the Department of Defense. 
Sec. 834. Review of Federal acquisition workforce training and hiring. 
Subtitle E—Other Matters 
Sec. 841. Reports to Congress on full deployment decisions for major automated information system programs. 
Sec. 842. Authorization to take actions to correct the industrial resource shortfall for high-purity beryllium metal. 
Sec. 843. Report on rare earth materials in the defense supply chain. 
Sec. 844. Comptroller General report on structure and management of subcontractors under contracts for major weapon systems. 
Sec. 845. Study of the use of factors other than cost or price as the predominate factors in evaluating competitive proposals for defense procurement contracts. 
Sec. 846. Repeal of requirements relating to the military system essential item breakout list. 
Sec. 847. Extension of SBIR and STTR programs of the Department of Defense. 
Sec. 848. Extension of authority for small business innovation research Commercialization Pilot Program. 
AAcquisition Policy and Management 
801.Temporary authority to acquire products and services produced in countries along a major route of supply to Afghanistan; report 
(a)In generalIn the case of a product or service to be acquired in support of military or stability operations in Afghanistan for which the Secretary of Defense makes a determination described in subsection (b), the Secretary may conduct a procurement in which— 
(1)competition is limited to products or services that are from one or more countries along a major route of supply to Afghanistan; or 
(2)a preference is provided for products or services that are from one or more countries along a major route of supply to Afghanistan. 
(b)DeterminationA determination described in this subsection is a determination by the Secretary that— 
(1)the product or service concerned is to be used— 
(A)in the country that is the source of the product or service;  
(B)in the course of efforts by the United States and the NATO International Security Assistance Force to ship goods to Afghanistan in support of military or stability operations in Afghanistan; or 
(C)by the military forces, police, or other security personnel of Afghanistan; 
(2)it is in the national security interest of the United States to limit competition or provide a preference as described in subsection (a) because such limitation or preference is necessary— 
(A)to reduce overall United States transportation costs and risks in shipping goods in support of military or stability operations in Afghanistan; 
(B)to encourage countries along a major route of supply to Afghanistan to cooperate in expanding supply routes through their territory in support of military or stability operations in Afghanistan; or 
(C)to help develop more robust and enduring routes of supply to Afghanistan; and 
(3)limiting competition or providing a preference as described in subsection (a) will not adversely affect— 
(A)military or stability operations in Afghanistan; or 
(B)the United States industrial base. 
(c)Products and services from a country along a major route of supply to AfghanistanFor the purposes of this section: 
(1)A product is from a country along a major route of supply to Afghanistan if it is mined, produced, or manufactured in a covered country. 
(2)A service is from a country along a major route of supply to Afghanistan if it is performed in a covered country by citizens or permanent resident aliens of a covered country. 
(d)Covered country definedIn this section, the term covered country means Georgia, Kyrgyzstan, Pakistan, Armenia, Azerbaijan, Kazakhstan, Tajikistan, Uzbekistan, or Turkmenistan. 
(e)Construction with other authorityThe authority provided in subsection (a) is in addition to the authority set forth in section 886 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 266; 10 U.S.C. 2302 note). 
(f)Termination of authorityThe Secretary of Defense may not exercise the authority provided in subsection (a) on or after the date occurring three years after the date of the enactment of this Act. 
(g)Report on authorityNot later than April 1, 2010, the Secretary of Defense shall submit to the congressional defense committees a report on the use of the authority provided in subsection (a). The report shall address, at a minimum, the following: 
(1)The number of determinations made by the Secretary pursuant to subsection (b). 
(2)A description of the products and services acquired using the authority. 
(3)The extent to which the use of the authority has met the objectives of subparagraph (A), (B), or (C) of subsection (b)(2). 
(4)A list of the countries providing products or services as a result of a determination made pursuant to subsection (b). 
(5)Any recommended modifications to the authority. 
802.Assessment of improvements in service contracting 
(a)Assessment requiredThe Under Secretary of Defense for Acquisition, Technology, and Logistics shall direct the Defense Science Board to conduct an independent assessment of improvements in the procurement and oversight of services by the Department of Defense. 
(b)Matters coveredThe assessment required by subsection (a) shall include the following: 
(1)An assessment of the quality and completeness of guidance relating to the procurement of services, including implementation of statutory and regulatory authorities and requirements. 
(2)A determination of the extent to which best practices are being developed for setting requirements and developing statements of work. 
(3)An assessment of the contracting approaches and contract types used for the procurement of services and whether such contracting approaches and contract types best serve the interests of the Department of Defense. 
(4)A determination of whether effective standards to measure performance have been developed. 
(5)An assessment of the effectiveness of peer reviews within the Department of Defense of contracts for services and whether such reviews are being conducted at the appropriate dollar threshold. 
(6)An assessment of the management structure for the procurement of services, including how the military departments and Defense Agencies have implemented section 2330 of title 10, United States Code. 
(7)A determination of whether the performance savings goals required by section 802 of the National Defense Authorization Act for Fiscal Year 2002 (10 U.S.C. 2330 note) are being achieved. 
(8)An assessment of the effectiveness of the Acquisition Center of Excellence for Services established pursuant to section 1431(b) of the Services Acquisition Reform Act of 2003 (title XIV of Public Law 108–136; 117 Stat. 1671; 41 U.S.C. 405 note) and the feasibility of creating similar centers of excellence in the military departments. 
(9)An assessment of the quality and sufficiency of the acquisition workforce for the procurement and oversight of services. 
(10)Such other related matters as the Under Secretary considers appropriate. 
(c)ReportNot later than March 10, 2010, the Under Secretary shall submit to the congressional defense committees a report on the results of the assessment, including such comments and recommendations as the Under Secretary considers appropriate. 
803.Display of annual budget requirements for procurement of contract services and related clarifying technical amendments 
(a)Codification of requirement for specification of amounts requested for procurement of contract services 
(1)In generalChapter 9 of title 10, United States Code, is amended by inserting after section 234 the following new section: 
 
235. Procurement of contract services: specification of amounts requested in budget 
(a)Submission with annual budget justification materialsIn the budget justification materials submitted to Congress in support of the Department of Defense budget for any fiscal year (as submitted with the budget of the President under section 1105(a) of title 31), the Secretary of Defense shall include the information described in subsection (b) with respect to the procurement of contract services. 
(b)Information providedFor each budget account, the materials submitted shall clearly and separately identify— 
(1)the amount requested for the procurement of contract services for each Department of Defense component, installation, or activity; and 
(2)the number of full-time contractor employees (or the equivalent of full-time in the case of part-time contractor employees) projected and justified for each Department of Defense component, installation, or activity based on the inventory of contracts for services required by subsection (c) of section 2330a of this title and the review required by subsection (e) of such section. 
(c)Contract services definedIn this section, the term contract services— 
(1)means services from contractors; but 
(2)excludes services relating to research and development and services relating to military construction.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
235. Procurement of contract services: specification of amounts requested in budget.. 
(3)Repeal of superseded provisionSection 806 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 221 note) is repealed. 
(b)Clarification of contract services review and planning requirementsSection 2330a(e) of title 10, United States Code, is amended in paragraph (4) by inserting after plan the following: , including an enforcement mechanism and approval process,. 
(c)Comptroller general report on inventoryNot later than 180 days after the date on which the Secretary of Defense submits to Congress the inventory required by section 2330a(c) of title 10, United States Code, in each of 2010, 2011 and 2012, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the inventory so submitted, with such findings and recommendations as the Comptroller General considers appropriate. 
804.Implementation of new acquisition process for information technology systems 
(a)New acquisition process requiredThe Secretary of Defense shall develop and implement a new acquisition process for information technology systems. The acquisition process developed and implemented pursuant to this subsection shall, to the extent determined appropriate by the Secretary— 
(1)be based on the recommendations in chapter 6 of the March 2009 report of the Defense Science Board Task Force on Department of Defense Policies and Procedures for the Acquisition of Information Technology; and 
(2)be designed to include— 
(A)early and continual involvement of the user; 
(B)multiple, rapidly executed increments or releases of capability; 
(C)early, successive prototyping to support an evolutionary approach; and 
(D)a modular, open-systems approach. 
(b)Report to congressNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the new acquisition process developed pursuant to subsection (a). The report required by this subsection shall, at a minimum— 
(1)describe the new acquisition process; 
(2)provide an explanation for any decision by the Secretary to deviate from the criteria established for such process in paragraphs (1) and (2) of subsection (a); 
(3)provide a schedule for the implementation of the new acquisition process; 
(4)identify the categories of information technology acquisitions to which such process will apply; and 
(5)include the Secretary’s recommendations for any legislation that may be required to implement the new acquisition process. 
805.Life-cycle management and product support 
(a)Guidance on life-cycle managementNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall issue comprehensive guidance on life-cycle management and the development and implementation of product support strategies for major weapon systems. The guidance issued pursuant to this subsection shall—  
(1)maximize competition and make the best possible use of available Department of Defense and industry resources at the system, subsystem, and component levels; and 
(2)maximize value to the Department of Defense by providing the best possible product support outcomes at the lowest operations and support cost.  
(b)Product support managers 
(1)RequirementThe Secretary of Defense shall require that each major weapon system be supported by a product support manager in accordance with this subsection. 
(2)ResponsibilitiesA product support manager for a major weapon system shall— 
(A)develop and implement a comprehensive product support strategy for the weapon system; 
(B)conduct appropriate cost analyses to validate the product support strategy, including cost-benefit analyses as outlined in Office of Management and Budget Circular A–94; 
(C)assure achievement of desired product support outcomes through development and implementation of appropriate product support arrangements; 
(D)adjust performance requirements and resource allocations across product support integrators and product support providers as necessary to optimize implementation of the product support strategy; 
(E)periodically review product support arrangements between the product support integrators and product support providers to ensure the arrangements are consistent with the overall product support strategy; and 
(F)prior to each change in the product support strategy or every five years, whichever occurs first, revalidate any business-case analysis performed in support of the product support strategy. 
(c)Government performance of product support manager functionSection 820(a) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2330) is amended— 
(1)by redesignating paragraphs (3), (4), and (5) as paragraphs (4), (5) and (6), respectively; and 
(2)by inserting after paragraph (2) the following new paragraph (3): 
 
(3)Product support manager.. 
(d)DefinitionsIn this section: 
(1)The term product support means the package of support functions required to field and maintain the readiness and operational capability of major weapon systems, subsystems, and components, including all functions related to weapon system readiness. 
(2)The term product support arrangement means a contract, task order, or any type of other contractual arrangement, or any type of agreement or non-contractual arrangement within the Federal Government, for the performance of sustainment or logistics support required for major weapon systems, subsystems, or components. The term includes arrangements for any of the following: 
(A)Performance-based logistics. 
(B)Sustainment support. 
(C)Contractor logistics support. 
(D)Life-cycle product support. 
(E)Weapon systems product support. 
(3)The term product support integrator means an entity within the Federal Government or outside the Federal Government charged with integrating all sources of product support, both private and public, defined within the scope of a product support arrangement.  
(4)The term product support provider means an entity that provides product support functions. The term includes an entity within the Department of Defense, an entity within the private sector, or a partnership between such entities. 
(5)The term major weapon system has the meaning given that term in section 2302d of title 10, United States Code. 
806.Treatment of non-defense agency procurements under joint programs with intelligence communitySection 801(b) of the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 2304 note) is amended by adding at the end the following new paragraph: 
 
(3)Treatment of procurements under joint programs with intelligence communityFor purposes of this subsection, a contract entered into by a non-defense agency that is an element of the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4))) for the performance of a joint program conducted to meet the needs of the Department of Defense and the non-defense agency shall not be considered a procurement of property or services for the Department of Defense through a non-defense agency.. 
807.Policy and requirements to ensure the safety of facilities, infrastructure, and equipment for military operations 
(a)PolicyIt shall be the policy of the Department of Defense that facilities, infrastructure, and equipment that are intended for use by military or civilian personnel of the Department in current or future military operations should be inspected for safety and habitability prior to such use, and that such facilities should be brought into compliance with generally accepted standards for the safety and health of personnel to the maximum extent practicable and consistent with the requirements of military operations and the best interests of the Department of Defense, to minimize the safety and health risk posed to such personnel. 
(b)RequirementsNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall— 
(1)ensure that each contract or task or delivery order entered into for the construction, installation, repair, maintenance, or operation of facilities for use by military or civilian personnel of the Department complies with the policy established in subsection (a); 
(2)ensure that contracts entered into prior to the date that is 60 days after the date of the enactment of this Act comply with such policy to the maximum extent practicable; 
(3)define the term generally accepted standards with respect to fire protection, structural integrity, electrical systems, plumbing, water treatment, waste disposal, and telecommunications networks for the purposes of this section; and 
(4)provide such exceptions and limitations as may be needed to ensure that this section can be implemented in a manner that is consistent with the requirements of military operations and the best interests of the Department of Defense. 
BAmendments to General Contracting Authorities, Procedures, and Limitation 
811.Justification and approval of sole-source contracts 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulation shall be revised to provide that the head of an agency may not award a sole-source contract in a covered procurement for an amount exceeding $20,000,000 unless— 
(1)the contracting officer for the contract justifies the use of a sole-source contract in writing; 
(2)the justification is approved by the appropriate official designated to approve contract awards for dollar amounts that are comparable to the amount of the sole-source contract; and 
(3)the justification and related information are made public as provided in sections 2304(f)(1)(C) and 2304(l) of title 10, United States Code, or sections 303(f)(1)(C) and 303(j) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253(f)(1)(C) and 253(j)), as applicable. 
(b)Elements of justificationThe justification of a sole-source contract required pursuant to subsection (a) shall include the following: 
(1)A description of the needs of the agency concerned for the matters covered by the contract. 
(2)A specification of the statutory provision providing the exception from the requirement to use competitive procedures in entering into the contract. 
(3)A determination that the use of a sole-source contract is in the best interest of the agency concerned. 
(4)A determination that the anticipated cost of the contract will be fair and reasonable. 
(5)Such other matters as the head of the agency concerned shall specify for purposes of this section. 
(c)DefinitionsIn this section: 
(1)Covered procurementThe term covered procurement means either of the following: 
(A)A procurement described in section 2304(f)(2)(D)(ii) of title 10, United States Code. 
(B)A procurement described in section 303(f)(2)(D)(ii) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253(f)(2)(D)(ii)).  
(2)Head of an agencyThe term head of an agency— 
(A)in the case of a covered procurement as defined in paragraph (1)(A), has the meaning provided in section 2302(1) of title 10, United States Code; and 
(B)in the case of a covered procurement as defined in paragraph (1)(B), has the meaning provided the term agency head in section 309(a) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 259(a)). 
(3)Appropriate officialThe term appropriate official means— 
(A)in the case of a covered procurement as defined in paragraph (1)(A), an official designated in section 2304(f)(1)(B) of title 10, United States Code; and 
(B)in the case of a covered procurement as defined in paragraph (1)(B), an official designated in section 303(f)(1)(B) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253(f)(1)(B)).  
812.Revision of Defense Supplement relating to payment of costs prior to definitization 
(a)Revision requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall revise the Defense Supplement to the Federal Acquisition Regulation to ensure that any limitations described in subsection (b) are applicable to all categories of undefinitized contractual actions (including undefinitized task orders and delivery orders). 
(b)LimitationsThe limitations referred to in subsection (a) are any limitations on the reimbursement of costs and the payment of profits or fees with respect to costs incurred before the definitization of an undefinitized contractual action of the Department of Defense, including— 
(1)such limitations as described in part 52.216-26 of the Federal Acquisition Regulation; and 
(2)any such limitations implementing the requirements of section 809 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 2326 note). 
813.Revisions to definitions relating to contracts in Iraq and Afghanistan 
(a)Revisions to definition of contract in Iraq or AfghanistanSection 864(a)(2) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 258; 10 U.S.C. 2302 note) is amended— 
(1)by striking or a task order or delivery order at any tier issued under such a contract and inserting a task order or delivery order at any tier issued under such a contract, a grant, or a cooperative agreement; 
(2)by striking in the parenthetical or task order or delivery order and inserting task order, delivery order, grant, or cooperative agreement; 
(3)by striking or task or delivery order after the parenthetical and inserting task order, delivery order, grant, or cooperative agreement; and 
(4)by striking 14 days and inserting 30 days. 
(b)Revision to definition of covered contractSection 864(a)(3) of such Act (Public Law 110–181; 122 Stat. 259; 10 U.S.C. 2302 note) is amended— 
(1)by striking or at the end of subparagraph (B); 
(2)by striking the period and inserting a semicolon at the end of subparagraph (C); and 
(3)by adding at the end the following new subparagraphs: 
 
(D)a grant for the performance of services in an area of combat operations, as designated by the Secretary of Defense under subsection (c) of section 862; or 
(E)a cooperative agreement for the performance of services in such an area of combat operations.. 
(c)Revision to definition of contractorParagraph (4) of section 864(a) of such Act (Public Law 110–181; 122 Stat. 259; 10 U.S.C. 2302 note) is amended to read as follows: 
 
(4)ContractorThe term contractor, with respect to a covered contract, means— 
(A)in the case of a covered contract that is a contract, subcontract, task order, or delivery order, the contractor or subcontractor carrying out the covered contract; 
(B)in the case of a covered contract that is a grant, the grantee; and 
(C)in the case of a covered contract that is a cooperative agreement, the recipient.. 
(d)Revision in value of contracts covered by certain reportSection 1248(c)(1)(B) of such Act (Public Law 110–181; 122 Stat. 400) is amended by striking $25,000 and inserting $100,000. 
814.Amendment to notification requirements for awards of single source task or delivery orders 
(a)Congressional defense committeesSubparagraph (B) of section 2304a(d)(3) of title 10, United States Code, is amended to read as follows: 
 
(B)The head of the agency shall notify the congressional defense committees within 30 days after any determination under clause (i), (ii), (iii), or (iv) of subparagraph (A).. 
(b)Congressional intelligence committeesIn the case of a task or delivery order contract awarded with respect to intelligence activities of the Department of Defense, any notification provided under subparagraph (B) of section 2304a(d)(3) of title 10, United States Code, as amended by subsection (a), shall also be provided at the same time as notification is provided to the congressional defense committees under that subparagraph— 
(1)to the Permanent Select Committee on Intelligence of the House of Representatives insofar as such task or delivery order contract relates to tactical intelligence and intelligence-related activities of the Department; and 
(2)to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives insofar as such task or delivery order contract relates to intelligence and intelligence-related activities of the Department other than those specified in paragraph (1). 
815.Clarification of uniform suspension and debarment requirementSection 2455(c)(1) of the Federal Acquisition Streamlining Act of 1994 (31 U.S.C. 6101 note) is amended by adding at the end the following: Such term includes subcontracts at any tier, other than subcontracts for commercially available off-the-shelf items (as defined in section 35(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 431(c))), except that in the case of a contract for commercial items, such term includes only first-tier subcontracts.. 
816.Extension of authority for use of simplified acquisition procedures for certain commercial itemsSection 4202 of the Clinger–Cohen Act of 1996 (division D of Public Law 104–106; 110 Stat. 652; 10 U.S.C. 2304 note) as amended by section 822 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 226) is amended in subsection (e) by striking 2010 and inserting 2012. 
817.Reporting requirements for programs that qualify as both major automated information system programs and major defense acquisition programs 
(a)In generalSection 2445d of title 10, United States Code, is amended by striking of this title and all that follows and inserting of this title, the Secretary may designate the program to be treated only as a major automated information system program covered by this chapter or to be treated only as a major defense acquisition program covered by such chapter 144.. 
(b)Guidance requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall issue guidance on the implementation of section 2445d of title 10, United States Code (as amended by subsection (a)). The guidance shall provide that, as a general rule— 
(1)a program covered by such section that requires the development of customized hardware shall be treated only as a major defense acquisition program under chapter 144 of title 10, United States Code; and 
(2)a program covered by such section that does not require the development of customized hardware shall be treated only as a major automated information system program under chapter 144A of title 10, United States Code. 
818.Small arms production industrial base matters 
(a)Authority To Modify Definition of Small Arms Production Industrial BaseSection 2473(c) of title 10, United States Code, is amended— 
(1)by striking In this section and inserting (1) Subject to paragraph (2), in this section; and 
(2)by adding at the end the following new paragraph: 
 
(2)After March 31, 2010, the Secretary of Defense may eliminate, modify, or add to the firms included in the small arms production industrial base, as defined in paragraph (1), as he determines appropriate to best ensure the competitive development, production, and maintenance of small arms for the Department of Defense.. 
(b)Review of Small Arms Production Industrial Base 
(1)ReviewNot later than March 31, 2010, the Secretary of Defense shall review and determine, based on current and future Department requirements and competitive manufacturing capability and capacity— 
(A)whether any firms included in the small arms production industrial base (as that term is defined in section 2473(c) of title 10, United States Code) should be eliminated or modified and whether any additional firms should be included; and 
(B)whether any of the small arms listed in section 2473(d) of title 10, United States Code, should be eliminated from the list or modified on the list and whether any additional small arms should be included in the list. 
(2)Reports 
(A)Not later than March 31, 2010, the Secretary of Defense shall submit to the congressional defense committees a report on the review conducted under this subsection. 
(B)The Secretary of Defense shall notify the congressional defense committees not later than 30 days after making any modification to the list maintained pursuant to subsection (c) of section 2473 of title 10, United States Code, or the list under subsection (d) of such section.  
819.Contract authority for advanced component development or prototype units 
(a)AuthorityA contract initially awarded from the competitive selection of a proposal resulting from a general solicitation referred to in section 2302(2)(B) of title 10, United States Code, may contain a contract line item or contract option for— 
(1)the provision of advanced component development or prototype of technology developed under the contract; or 
(2)the delivery of initial or additional prototype items if the item or a prototype thereof is created as the result of work performed under the contract. 
(b)Limitations 
(1)Minimal amountA contract line item or contract option described in subsection (a)(2) shall require the delivery of the minimal amount of initial or additional prototype items to allow for the timely competitive solicitation and award of a follow-on development or production contract for those items. 
(2)TermA contract line item or contract option described in subsection (a) shall be for a term of not more than 12 months. 
(3)Dollar value of workThe dollar value of the work to be performed pursuant to a contract line item or contract option described in subsection (a) may not exceed the lesser of the amounts as follows: 
(A)The amount that is three times the dollar value of the work previously performed under the contract. 
(B)$20,000,000. 
(4)Termination of authorityA military department or defense agency may not exercise a contract line item or contract option pursuant to the authority provided in subsection (a) after September 30, 2014. 
(c)ReportThe Secretary of Defense shall submit to the congressional defense committees a report on the use of the authority provided by subsection (a) not later than March 1, 2013. The report shall, at a minimum, describe— 
(1)the number of times a contract line item or contract option was exercised under such authority, the dollar amount of each such line item or option, and the scope of each such line item or option; 
(2)the circumstances that rendered the military department or defense agency unable to solicit and award a follow-on development or production contract in a timely fashion, but for the use of such authority; 
(3)the extent to which such authority affected competition and technology transition; and 
(4)such recommendations as the Secretary considers appropriate, including any recommendations regarding the modification or extension of such authority. 
820.Publication of notification of bundling of contracts of the Department of Defense 
(a)Requirement to publish notification for bundlingA contracting officer of the Department of Defense carrying out a covered acquisition shall publish a notification consistent with the requirements of paragraph (c)(2) of subpart 10.001 of the Federal Acquisition Regulation on the website known as FedBizOpps.gov (or any successor site) at least 30 days prior to the release of a solicitation for such acquisition and, if the agency has determined that measurably substantial benefits are expected to be derived as a result of bundling such acquisition, shall include in the notification a brief description of the benefits. 
(b)Covered acquisition definedIn this section, the term covered acquisition means an acquisition that is— 
(1)funded entirely using funds of the Department of Defense; and 
(2)covered by subpart 7.107 of the Federal Acquisition Regulation (relating to acquisitions involving bundling). 
(c)Construction 
(1)NotificationNothing in this section shall be construed to alter the responsibility of a contracting officer to provide the notification referred to in subsection (a) with respect to a covered acquisition, or otherwise provide notification, to any party concerning such acquisition under any other requirement of law or regulation. 
(2)DisclosureNothing in this section shall be construed to require the public availability of information that is exempt from public disclosure under section 552(b) of title 5, United States Code, or is otherwise restricted from public disclosure by law or Executive order. 
(3)Issuance of solicitationNothing in this section shall be construed to require a contracting officer to delay the issuance of a solicitation in order to meet the requirements of subsection (a) if the expedited issuance of such solicitation is otherwise authorized under any other requirement of law or regulation. 
CContractor Matters 
821.Authority for Government support contractors to have access to technical data belonging to prime contractors 
(a)Authority for access to technical dataSubsection (c) of section 2320 of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking or at the end; 
(2)by redesignating paragraph (2) as paragraph (3); and 
(3)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)notwithstanding any limitation upon the license rights conveyed under subsection (a), allowing a covered Government support contractor access to and use of any technical data delivered under a contract for the sole purpose of furnishing independent and impartial advice or technical assistance directly to the Government in support of the Government's management and oversight of the program or effort to which such technical data relates; or. 
(b)Covered Government support contractor definedSuch section is further amended by adding at the end the following new subsection: 
 
(f)In this section, the term covered Government support contractor means a contractor under a contract the primary purpose of which is to furnish independent and impartial advice or technical assistance directly to the Government in support of the Government's management and oversight of a program or effort (rather than to directly furnish an end item or service to accomplish a program or effort), which contractor— 
(1)is not affiliated with the prime contractor or a first-tier subcontractor on the program or effort, or with any direct competitor of such prime contractor or any such first-tier subcontractor in furnishing end items or services of the type developed or produced on the program or effort; and 
(2)executes a contract with the Government agreeing to and acknowledging— 
(A)that proprietary or nonpublic technical data furnished will be accessed and used only for the purposes stated in that contract; 
(B)that the covered Government support contractor will enter into a non-disclosure agreement with the contractor to whom the rights to the technical data belong; 
(C)that the covered Government support contractor will take all reasonable steps to protect the proprietary and nonpublic nature of the technical data furnished to the covered Government support contractor during the program or effort for the period of time in which the Government is restricted from disclosing the technical data outside of the Government; 
(D)that a breach of that contract by the covered Government support contractor with regard to a third party’s ownership or rights in such technical data may subject the covered Government support contractor— 
(i)to criminal, civil, administrative, and contractual actions in law and equity for penalties, damages, and other appropriate remedies by the United States; and 
(ii)to civil actions for damages and other appropriate remedies by the contractor or subcontractor whose technical data is affected by the breach; and 
(E)that such technical data provided to the covered Government support contractor under the authority of this section shall not be used by the covered Government support contractor to compete against the third party for Government or non-Government contracts.. 
822.Extension and enhancement of authorities on the Commission on Wartime Contracting in Iraq and Afghanistan 
(a)Date of final reportSubsection (d)(3) of section 841 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 230) is amended by striking two years and inserting three years. 
(b)Assistance from Federal agenciesSuch section is further amended— 
(1)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and 
(2)by inserting after subsection (e) the following new subsection (f): 
 
(f)Assistance from Federal agencies 
(1)Department of DefenseThe Secretary of Defense shall provide to the Commission administrative support for the performance of the Commission's functions in carrying out the requirements of this section. 
(2)Travel and lodging in combat theatersThe administrative support provided the Commission under paragraph (1) shall include travel and lodging undertaken in combat theaters, which support shall be provided through funds made available for that purpose through the Washington Headquarters Services or on a non-reimbursable basis, as appropriate.  
(3)Other departments and agenciesIn addition to the support required by paragraph (1), any department or agency of the Federal Government may provide to the Commission such services, funds, facilities, staff, and other support services for the performance of the Commission’s functions as the head of such department or agency considers advisable, or as may otherwise be authorized by law.. 
823.Authority for Secretary of Defense to reduce or deny award fees to companies found to jeopardize health or safety of Government personnel 
(a)Authority To Reduce or Deny Award FeesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall revise the guidance issued pursuant to section 814 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 129 Stat. 2321) to ensure that all covered contracts using award fees— 
(1)provide for the consideration of any incident described in subsection (b) in evaluations of contractor performance for the relevant award fee period; and 
(2)authorize the Secretary to reduce or deny award fees for the relevant award fee period, or to recover all or part of award fees previously paid for such period, on the basis of the negative impact of such incident on contractor performance. 
(b)Covered incidentsAn incident referred to in subsection (a) is any incident in which the contractor— 
(1)has been determined, through a criminal, civil, or administrative proceeding that results in a disposition listed in subsection (c), in the performance of a covered contract to have caused serious bodily injury or death to any civilian or military personnel of the Government through gross negligence or with reckless disregard for the safety of such personnel; or 
(2)has been determined, through a criminal, civil, or administrative proceeding that results in a disposition listed in subsection (c), to be liable for actions of a subcontractor of the contractor that caused serious bodily injury or death to any civilian or military personnel of the Government, through gross negligence or with reckless disregard for the safety of such personnel. 
(c)List of dispositions in criminal, civil, or administrative proceedingsFor purposes of subsection (a), the dispositions listed in this subsection are as follows: 
(1)In a criminal proceeding, a conviction. 
(2)In a civil proceeding, a finding of fault and liability that results in the payment of a monetary fine, penalty, reimbursement, restitution, or damages of $5,000 or more. 
(3)In an administrative proceeding, a finding of fault and liability that results in— 
(A)the payment of a monetary fine or penalty of $5,000 or more; or 
(B)the payment of a reimbursement, restitution, or damages in excess of $100,000. 
(4)To the maximum extent practicable and consistent with applicable laws and regulations, in a criminal, civil, or administrative proceeding, a disposition of the matter by consent or compromise with an acknowledgment of fault by the person if the proceeding could have led to any of the outcomes specified in paragraph (1), (2), or (3). 
(d)DefinitionsIn this section: 
(1)The term defense contractor means a company awarded a covered contract. 
(2)The term covered contract means a contract awarded by the Department of Defense for the procurement of goods or services. 
(3)The term serious bodily injury means a grievous physical harm that results in a permanent disability. 
(e)Effective dateThis section shall apply with respect to contracts entered into after the date occurring 180 days after the date of the enactment of this Act. 
DAcquisition workforce matters 
831.Enhancement of expedited hiring authority for defense acquisition workforce positions 
(a)In generalParagraph (1) of section 1705(h) of title 10, United States Code, is amended— 
(1)in subparagraph (A), by striking acquisition positions within the Department of Defense as shortage category positions and inserting acquisition workforce positions as positions for which there exists a shortage of candidates or there is a critical hiring need; and 
(2)in subparagraph (B), by striking highly. 
(b)ExtensionParagraph (2) of such section is amended by striking September 30, 2012 and inserting September 30, 2015. 
(c)Technical amendmentParagraph (1) of such section is further amended by striking United States Code, in the matter preceding subparagraph (A). 
832.Funding of Department of Defense Acquisition Workforce Development Fund 
(a)Additional element of FundSubsection (d) of section 1705 of title 10, United States Code, is amended— 
(1)in paragraph (1)— 
(A)by redesignating subparagraph (B) as subparagraph (C); and 
(B)by inserting after subparagraph (A) the following new subparagraph (B): 
 
(B)Amounts transferred to the Fund pursuant to paragraph (3).; and 
(2)by adding at the end the following new paragraph: 
 
(3)Transfer of certain unobligated balancesTo the extent provided in appropriations Acts, the Secretary of Defense may, during the 24-month period following the expiration of availability for obligation of any appropriations made to the Department of Defense for procurement, research, development, test, and evaluation, or operation and maintenance, transfer to the Fund any unobligated balance of such appropriations. Any amount so transferred shall be credited to the Fund. . 
(b)Nature of expended amounts providing basis for credit to FundSubparagraph (A) of paragraph (2) of such subsection is amended by striking , other than and all that follows and inserting from amounts available for contract services for operation and maintenance.. 
(c)RemittancesSubparagraph (B) of paragraph (2) of such subsection is amended by inserting , from amounts available to such military department or Defense Agency, as the case may be, for contract services for operation and maintenance, after remit to the Secretary of Defense. 
(d)Additional matters relating to remittances 
(1)Remittance by fiscal year instead of quarterSubparagraph (B) of paragraph (2) of such subsection is amended— 
(A)in the first sentence, by striking the third fiscal year quarter and all that follows through thereafter and inserting the first quarter of each fiscal year; and 
(B)by striking quarter before for services. 
(2)Additional requirements and limitationsSuch subsection is further amended— 
(A)in paragraph (2)(B), by striking Not later than and inserting Subject to paragraph (4), not later than; and 
(B)by adding at the end the following new paragraph: 
 
(4)Additional requirements and limitations on remittances 
(A)In the event amounts are transferred to the Fund during a fiscal year pursuant to paragraph (1)(B) or appropriated to the Fund for a fiscal year pursuant to paragraph (1)(C), the aggregate amount otherwise required to be remitted to the Fund for that fiscal year pursuant to paragraph (2)(B) shall be reduced by the amount equal to the amounts so transferred or appropriated to the Fund during or for that fiscal year. Any reduction in the aggregate amount required to be remitted to the Fund for a fiscal year under this subparagraph shall be allocated as provided in applicable provisions of appropriations Acts or, absent such provisions, on a pro rata basis among the military departments and Defense Agencies required to make remittances to the Fund for that fiscal year under paragraph (2)(B), subject to any exclusions the Secretary of Defense determines to be necessary in the best interests of the Department of Defense. 
(B)Any remittance of amounts to the Fund for a fiscal year under paragraph (2) shall be subject to the availability of appropriations for that purpose.. 
(e)Remittance amountsParagraph (2) of such subsection is further amended by striking subparagraphs (C) and (D) and inserting the following new subparagraphs: 
 
(C)For purposes of this paragraph, the applicable percentage for a fiscal year is the percentage that results in the credit to the Fund in such fiscal year of an amount as follows: 
(i)For fiscal year 2010, $100,000,000. 
(ii)For fiscal year 2011, $770,000,000. 
(iii)For fiscal year 2012, $900,000,000. 
(iv)For fiscal year 2013, $1,180,000,000. 
(v)For fiscal year 2014, $1,330,000,000. 
(vi)For fiscal year 2015, $1,470,000,000. 
(D)The Secretary of Defense may reduce an amount specified in subparagraph (C) for a fiscal year if the Secretary determines that the amount is greater than is reasonably needed for purposes of the Fund for such fiscal year. The Secretary may not reduce the amount for a fiscal year to an amount that is less than 80 percent of the amount otherwise specified in subparagraph (C) for such fiscal year. . 
(f)Clarification of limitation on pay of base salary of current employeesSubsection (e)(5) of such section is amended by striking as of the date of the enactment of the National Defense Authorization Act for Fiscal Year 2008 and inserting serving in a position in the acquisition workforce as of January 28, 2008. 
(g)Technical amendments 
(1)Subsection (a) of such section is amended by inserting Development after Workforce. 
(2)Subsection (f) of such section is amended in the matter preceding paragraph (1) by striking beginning with fiscal year 2008. 
(h)Effective dates 
(1)Funding amendmentsThe amendments made by subsections (a) through (c) shall take effect as of October 1, 2009.  
(2)Technical amendmentsThe amendments made by subsections (f) and (g) shall take effect on the date of the enactment of this Act. 
833.Review of post-employment restrictions applicable to the Department of Defense 
(a)Review requiredThe Panel on Contracting Integrity, established pursuant to section 813 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364), shall review policies relating to post-employment restrictions on former Department of Defense personnel to determine whether such policies adequately protect the public interest, without unreasonably limiting future employment options for former Department of Defense personnel. 
(b)Matters consideredIn performing the review required by subsection (a), the Panel shall consider the extent to which current post-employment restrictions— 
(1)appropriately protect the public interest by preventing personal conflicts of interests and preventing former Department of Defense officials from exercising undue or inappropriate influence on the Department of Defense; 
(2)appropriately require disclosure of personnel accepting employment with contractors of the Department of Defense involving matters related to their official duties; 
(3)use appropriate thresholds, in terms of salary or duties, for the establishment of such restrictions; 
(4)are sufficiently straightforward and have been explained to personnel of the Department of Defense so that such personnel are able to avoid potential violations of post-employment restrictions and conflicts of interest in interactions with former personnel of the Department; 
(5)appropriately apply to all personnel performing duties in acquisition-related activities, such as personnel involved in— 
(A)the establishment of requirements; 
(B)testing and evaluation; and 
(C)the development of doctrine; 
(6)ensure that the Department of Defense has access to world-class talent, especially with respect to highly qualified technical, engineering, and acquisition expertise; and 
(7)ensure that service in the Department of Defense remains an attractive career option. 
(c)Completion of the reviewThe Panel shall complete the review required by subsection (a) not later than one year after the date of the enactment of this Act. 
(d)Report to committees on armed servicesNot later than 30 days after the completion of the review, the Panel shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the findings of the review and the recommendations of the Panel to the Secretary of Defense, including recommended legislative or regulatory changes, resulting from the review. 
(e)National Academy of Public Administration Assessment 
(1)Not later than 30 days after the completion of the review, the Secretary of Defense shall enter into an arrangement with the National Academy of Public Administration to assess the findings and recommendations of the review. 
(2)Not later than 210 days after the completion of the review, the National Academy of Public Administration shall provide its assessment of the review to the Secretary, along with such additional recommendations as the National Academy may have. 
(3)Not later than 30 days after receiving the assessment, the Secretary shall provide the assessment, along with such comments as the Secretary considers appropriate, to the Committees on Armed Services of the Senate and the House of Representatives. 
834.Review of Federal acquisition workforce training and hiring 
(a)Comptroller general report on the government-wide acquisition workforce development strategic planNot later than 180 days after the Acquisition Workforce Development Strategic Plan required by section 869 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4553) is completed, the Comptroller General of the United States shall submit to the relevant committees of Congress a report on the Plan. 
(b)Matters coveredThe report required under subsection (a) shall include assessments of the following: 
(1)The methodologies used to formulate the Acquisition Workforce Development Strategic Plan and its recommendations. 
(2)The extent to which the Acquisition Workforce Development Strategic Plan addresses previously identified shortcomings in the acquisition workforce and prior efforts by agencies to develop acquisition workforce plans, including the strategies used to identify and hire acquisition personnel. 
(3)The feasibility of the Acquisition Workforce Development Strategic Plan’s recommendations and associated time frames for implementation, particularly as they relate to the development of a sustainable funding model and the applicability of the Defense Acquisition Workforce Development Fund model to civilian agencies. 
(4)The extent to which the Acquisition Workforce Development Strategic Plan considered the use by agencies of contractor personnel to supplement the acquisition workforce. 
(5)Whether the Acquisition Workforce Development Strategic Plan considered the full range of laws, regulations, and policies that currently apply to the acquisition workforce. 
(6)The extent to which the Acquisition Workforce Development Strategic Plan considered the specific training and retention tools (whether located within or outside an agency) used to professionally develop and retain acquisition personnel, including the following: 
(A)The Defense Acquisition University. 
(B)The Federal Acquisition Institute. 
(C)Continuing education and professional development opportunities available to acquisition professionals. 
(D)Opportunities to pursue higher education available to acquisition personnel, including scholarships and student loan forgiveness. 
(7)Such other matters, findings, and recommendations as the Comptroller General considers appropriate. 
(c)Relevant committeesIn this section, the term relevant committees means each of the following:  
(1)The Committee on Oversight and Government Reform of the House of Representatives. 
(2)The Committee on Armed Services of the House of Representatives. 
(3)The Committee on Homeland Security and Government Affairs of the Senate. 
(4)The Committee on Armed Services of the Senate. 
EOther Matters 
841.Reports to Congress on full deployment decisions for major automated information system programs 
(a)Implementation scheduleSection 2445b(b)(2) of title 10, United States Code, is amended by striking initial operational capability, and full operational capability and inserting full deployment decision, and full deployment. 
(b)Critical changes in programSection 2445c(d)(2)(A) of such title is amended by striking initial operational capability and inserting a full deployment decision. 
(c)DefinitionsSection 2445a of such title is amended by adding at the end the following new subsections: 
 
(e)Full deployment decisionIn this chapter, the term full deployment decision means, with respect to a major automated information system program, the final decision made by the Milestone Decision Authority authorizing an increment of the program to deploy software for operational use. 
(f)Full deploymentIn this chapter, the term full deployment means, with respect to a major automated information system program, the fielding of an increment of the program in accordance with the terms of a full deployment decision.. 
842.Authorization to take actions to correct the industrial resource shortfall for high-purity beryllium metalNotwithstanding any limitation in section 303 of the Defense Production Act of 1950 (50 U.S.C. App. 2093), an action may be taken under such section to correct an industrial resource shortfall or domestic industrial base shortfall for high-purity beryllium metal if such action does not cause the aggregate outstanding amount of all such actions for such shortfall to exceed $85,000,000. 
843.Report on rare earth materials in the defense supply chain 
(a)Report requiredNot later than April 1, 2010, the Comptroller General shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on rare earth materials in the supply chain of the Department of Defense. 
(b)Matters addressedThe report required by subsection (a) shall address, at a minimum, the following: 
(1)An analysis of the current and projected domestic and worldwide availability of rare earths for use in defense systems, including an analysis of projected availability of these materials in the export market. 
(2)An analysis of actions or events outside the control of the Government of the United States that could restrict the access of the Department of Defense to rare earth materials, such as past procurements and attempted procurements of rare earth mines and mineral rights. 
(3)A determination as to which defense systems are currently dependent on, or projected to become dependent on, rare earth materials, particularly neodymium iron boron magnets, whose supply could be restricted— 
(A)by actions or events identified pursuant to paragraph (2); or 
(B)by other actions or events outside the control of the Government of the United States. 
(4)The risk to national security, if any, of the dependencies (current or projected) identified pursuant to paragraph (3). 
(5)Any steps that the Department of Defense has taken or is planning to take to address any such risk to national security. 
(6)Such recommendations for further action to address the matters covered by the report as the Comptroller General considers appropriate. 
(c)DefinitionsIn this section: 
(1)The term rare earth means the chemical elements, all metals, beginning with lanthanum, atomic number 57, and including all of the natural chemical elements in the periodic table following lanthanum up to and including lutetium, element number 71. The term also includes the elements yttrium and scandium. 
(2)The term rare earth material includes rare earth ores, semi-finished rare earth products, and components containing rare earth materials. 
844.Comptroller General report on structure and management of subcontractors under contracts for major weapon systems 
(a)StudyThe Comptroller General shall conduct a study on the structure and management of major subcontracts under contracts for the acquisition of selected major weapon systems. 
(b)Issues To be addressedAt a minimum, the study required by subsection (a) shall address the following: 
(1)The number of major subcontracts under each prime contract reviewed. 
(2)The manner in which the prime contractor addressed decisions to conduct work in-house or through subcontracts. 
(3)The manner in which any potential organizational conflicts of interest were addressed and the Government’s role (if any) in selecting the approach chosen. 
(4)The manner in which such subcontracts were awarded (including the degree of competition) and the Government’s role (if any) in such award decisions. 
(5)Any recommendations that the Comptroller General may have for improving Government oversight, reducing the oversight burden on the acquisition workforce, or otherwise improving the management of subcontractors under contracts for the acquisition of major weapon systems. 
(c)Deadline for submissionNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the results of the study required by subsection (a), with such findings and recommendations as the Comptroller General considers appropriate. 
845.Study of the use of factors other than cost or price as the predominate factors in evaluating competitive proposals for defense procurement contracts 
(a)Study requiredThe Comptroller General of the United States shall conduct a study of Department of Defense procurements that use solicitations in which evaluation factors other than cost or price, when combined, are more important than cost or price. 
(b)Issues To be addressedThe study required by subsection (a) shall include, at a minimum, an assessment of— 
(1)the frequency with which evaluation factors other than cost or price, when combined, are given more weight than cost or price in solicitations for competitive proposals; 
(2)the types of contracts for products or services for which such evaluation factors are most frequently used; 
(3)the reasons why the Department of Defense chooses to use such evaluation factors; and 
(4)the extent to which the use of such factors is or is not in the interest of the Department of Defense. 
(c)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to the Committees on Armed Service of the Senate and the House of Representatives a report on the results of the study required by subsection (a). 
846.Repeal of requirements relating to the military system essential item breakout listSection 813 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1543) is repealed. 
847.Extension of SBIR and STTR programs of the Department of Defense 
(a)SBIR extensionSection 9(m) of the Small Business Act (15 U.S.C. 638(m)) is amended— 
(1)by striking The authorization and inserting the following: 
 
(1)In generalExcept as provided in paragraph (2), the authorization; and 
(2)by adding at the end the following: 
 
(2)Exception for Department of DefenseThe Secretary of Defense and the Secretary of each military department is authorized to carry out the Small Business Innovation Research Program of the Department of Defense until September 30, 2010. 
(b)STTR reauthorizationSection 9(n)(1)(A) of the Small Business Act (15 U.S.C. 638(n)(1)(A)) is amended— 
(1)by striking With respect and inserting the following: 
 
(i)Federal agencies generallyExcept as provided in clause (ii), with respect; and 
(2)by adding at the end the following: 
 
(ii)Department of DefenseThe Secretary of Defense and the Secretary of each military department shall carry out clause (i) with respect to each fiscal year through fiscal year 2010.. 
(c)Effective dateThe amendments made by this section shall take effect as of July 30, 2009. 
848.Extension of authority for small business innovation research Commercialization Pilot ProgramSection 9(y) of the Small Business Act (15 U.S.C. 638(y)) is amended in paragraph (6) by striking 2009 and inserting 2010. 
IXDepartment of Defense Organization and Management 
 
Subtitle A—Department of Defense Management 
Sec. 901. Authority to allow private sector civilians to receive instruction at Defense Cyber Investigations Training Academy of the Defense Cyber Crime Center. 
Sec. 902. Organizational structure of the Office of the Assistant Secretary of Defense for Health Affairs and the TRICARE Management Activity. 
Sec. 903. Sense of Congress regarding the Director of Operational Energy Plans and Programs. 
Sec. 904. Increased flexibility for combatant commander initiative fund. 
Sec. 905. Repeal of requirement for a Deputy Under Secretary of Defense for Technology Security Policy within the Office of the Under Secretary of Defense for Policy. 
Sec. 906. Deputy Under Secretaries of Defense and Assistant Secretaries of Defense. 
Subtitle B—Space Activities 
Sec. 911. Submission and review of space science and technology strategy. 
Sec. 912. Provision of space situational awareness services and information to non-United States Government entities. 
Sec. 913. Management and funding strategy and implementation plan for the National Polar-Orbiting Operational Environmental Satellite System Program. 
Subtitle C—Intelligence-Related Matters 
Sec. 921. Inclusion of Defense Intelligence Agency in authority to use proceeds from counterintelligence operations. 
Sec. 922. Plan to address foreign ballistic missile intelligence analysis. 
Subtitle D—Other Matters 
Sec. 931. Implementation strategy for developing leap-ahead cyber operations capabilities. 
Sec. 932. Defense integrated military human resources system development and transition. 
Sec. 933. Report on special operations command organization, manning, and management. 
Sec. 934. Study on the recruitment, retention, and career progression of uniformed and civilian military cyber operations personnel. 
Sec. 935. Plan on access to national airspace for unmanned aircraft systems. 
ADepartment of Defense Management 
901.Authority to allow private sector civilians to receive instruction at Defense Cyber Investigations Training Academy of the Defense Cyber Crime Center 
(a)Admission of private sector civiliansChapter 108 of title 10, United States Code, is amended by inserting after section 2167 the following new section: 
 
2167a.Defense Cyber Investigations Training Academy: admission of private sector civilians to receive instruction 
(a)Authority for admissionThe Secretary of Defense may permit eligible private sector employees to receive instruction at the Defense Cyber Investigations Training Academy operating under the direction of the Defense Cyber Crime Center. No more than the equivalent of 200 full-time student positions may be filled at any one time by private sector employees enrolled under this section, on a yearly basis. Upon successful completion of the course of instruction in which enrolled, any such private sector employee may be awarded an appropriate certification or diploma. 
(b)Eligible private sector employeesFor purposes of this section, an eligible private sector employee is an individual employed by a private firm that is engaged in providing to the Department of Defense or other Government departments or agencies significant and substantial defense-related systems, products, or services, or whose work product is relevant to national security policy or strategy. A private sector employee remains eligible for such instruction only so long as that person remains employed by an eligible private sector firm. 
(c)Program requirementsThe Secretary of Defense shall ensure that— 
(1)the curriculum in which private sector employees may be enrolled under this section is not readily available through other schools; and 
(2)the course offerings at the Defense Cyber Investigations Training Academy continue to be determined solely by the needs of the Department of Defense. 
(d)TuitionThe Secretary of Defense shall charge private sector employees enrolled under this section tuition at a rate that is at least equal to the rate charged for employees of the United States. In determining tuition rates, the Secretary shall include overhead costs of the Defense Cyber Investigations Training Academy. 
(e)Standards of conductWhile receiving instruction at the Defense Cyber Investigations Training Academy, students enrolled under this section, to the extent practicable, are subject to the same regulations governing academic performance, attendance, norms of behavior, and enrollment as apply to Government civilian employees receiving instruction at the Academy. 
(f)Use of fundsAmounts received by the Defense Cyber Investigations Training Academy for instruction of students enrolled under this section shall be retained by the Academy to defray the costs of such instruction. The source, and the disposition, of such funds shall be specifically identified in records of the Academy.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2167 the following new item: 
 
 
2167a. Defense Cyber Investigations Training Academy: admission of private sector civilians to receive instruction.. 
902.Organizational structure of the Office of the Assistant Secretary of Defense for Health Affairs and the TRICARE Management Activity 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the organizational structure of the Office of the Assistant Secretary of Defense for Health Affairs and the TRICARE Management Activity. 
(b)ElementsThe report required under subsection (a) shall include the following: 
(1)Organizational chartsOrganizational charts for both the Office of the Assistant Secretary of Defense for Health Affairs and the TRICARE Management Activity showing, at a minimum, the senior positions in such office and such activity. 
(2)Senior position descriptionsA description of the policy-making functions and oversight responsibilities of each senior position in the Office of the Assistant Secretary of Defense for Health Affairs and the policy and program execution responsibilities of each senior position of the TRICARE Management Activity. 
(3)Positions filled by same individualA description of which positions in both organizations are filled by the same individual. 
(4)AssessmentAn assessment of whether the senior personnel of the Office of the Assistant Secretary of Defense for Health Affairs and the TRICARE Management Activity, as currently organized, are able to appropriately perform the discrete functions of policy formulation, policy and program execution, and program oversight. 
(c)DefinitionsIn this section: 
(1)Senior positionThe term senior position means a position filled by a member of the senior executive service, a position on the Executive Schedule established pursuant to title 5, United States Code, or a position filled by a general or flag officer. 
(2)Senior personnelThe term senior personnel means personnel who are members of the senior executive service, who fill a position listed on the Executive Schedule established pursuant to title 5, United States Code, or who are general or flag officers. 
903.Sense of Congress regarding the Director of Operational Energy Plans and Programs 
(a)FindingsCongress makes the following findings: 
(1)The demand for operational energy within the Department of Defense imposes significant logistical burdens and operational vulnerabilities on the warfighter and increases force protection requirements. 
(2)In March 2008, the Comptroller General of the United States found that responsibilities for operational energy strategy, management, and oversight within the Department are diffused throughout various offices and working groups, including the Office of the Under Secretary of Defense for Acquisition, Technology, and Logistics; the Office of the Under Secretary of Defense for Policy; the Office of the Under Secretary of Defense (Comptroller); the Office of Program Analysis and Evaluation; the Office of the Chairman of the Joint Chiefs of Staff; the commanders of the combatant commands; and the offices of the Secretaries of the military departments. 
(3)The Defense Science Board’s 2008 report titled More Fight – Less Fuel stated that There are currently few efforts to manage energy demand by operational forces, which consume about three quarters of DoD energy, perhaps because no one is in charge. The lowest organizational level where all decisions that drive DoD energy use come together is the Deputy Secretary of Defense, implying the need for a senior energy official, and oversight of the Department’s energy strategy and program by the Deputy’s Advisory Working Group (DAWG)..  
(4)Congress established the Director of Operational Energy Plans and Programs in section 139b of title 10, United States Code, to provide leadership, conduct oversight, and be accountable for operational energy plans and programs in the Department of Defense and the Army, Navy, Air Force, and Marine Corps. 
(5)Congress envisioned that the Director would have a direct line of communication with the Secretary of Defense and the Deputy Secretary of Defense, including participation in the Deputy’s Advisory Working Group. 
(6)The Department of Defense issued a statement that it intends to establish this position as administratively reporting to the Under Secretary of Defense for Acquisition, Technology, and Logistics (USD(AT&L)), and this official would report directly to the Secretary of Defense on issues related to Operational Energy. 
(b)Sense of congressIt is the sense of Congress that the Director of Operational Energy Plans and Programs should report directly to the Secretary of Defense on issues related to operational energy and be included as a fully participating member of the Advisory Working Group of the Deputy Secretary of Defense. 
904.Increased flexibility for combatant commander initiative fund 
(a)Increase in funding limitationsSubparagraph (A) of section 166a(e)(1) of title 10, United States Code, is amended— 
(1)by striking $10,000,000 and inserting $20,000,000; and 
(2)by striking $15,000 and inserting the investment unit cost threshold in effect under section 2245a of this title. 
(b)Coordination with relevant chief of missionParagraph (6) of section 166a(b) of such title is amended by inserting after assistance, the following: in coordination with the relevant chief of mission to the extent practicable,. 
905.Repeal of requirement for a Deputy Under Secretary of Defense for Technology Security Policy within the Office of the Under Secretary of Defense for Policy 
(a)Repeal of requirement for position 
(1)RepealSection 134b of title 10, United States Code, is repealed. 
(2)Clerical AmendmentThe table of sections at the beginning of chapter 4 of such title is amended by striking the item relating to section 134b. 
(b)Prior notification of change in reporting relationship for the defense technology security administrationThe Secretary of Defense shall ensure that no covered action is taken until the expiration of 30 legislative days after providing notification of such action to the Committees on Armed Services of the Senate and the House of Representatives. 
(c)Covered action definedIn this section, the term covered action means— 
(1)the transfer of the Defense Technology Security Administration to an Under Secretary or other office of the Department of Defense other than the Under Secretary of Defense for Policy; 
(2)the consolidation of the Defense Technology Security Administration with another office, agency, or field activity of the Department of Defense; or 
(3)the addition of management layers between the Director of the Defense Technology Security Administration and the Under Secretary of Defense for Policy. 
906.Deputy Under Secretaries of Defense and Assistant Secretaries of Defense 
(a)Deputy Under Secretaries of Defense 
(1)In generalChapter 4 of title 10, United States Code, is amended by adding after section 137 the following new section: 
 
137a.Deputy Under Secretaries of Defense 
(a) 
(1)There are five Deputy Under Secretaries of Defense. 
(2) 
(A)The Deputy Under Secretaries of Defense referred to in paragraphs (1) through (3) of subsection (c) shall be appointed as provided in the applicable paragraph. 
(B)The Deputy Under Secretaries of Defense referred to in paragraphs (4) and (5) of subsection (c) shall be appointed from civilian life by the President, by and with the advice and consent of the Senate. 
(b)Each Deputy Under Secretary of Defense shall be the first assistant to an Under Secretary of Defense and shall assist such Under Secretary in the performance of the duties of the position of such Under Secretary and shall act for, and exercise the powers of, such Under Secretary when such Under Secretary is absent or disabled. 
(c) 
(1)One of the Deputy Under Secretaries is the Principal Deputy Under Secretary of Defense for Acquisition, Technology, and Logistics appointed pursuant to section 133a of this title. 
(2)One of the Deputy Under Secretaries is the Principal Deputy Under Secretary of Defense for Policy appointed pursuant to section 134a of this title. 
(3)One of the Deputy Under Secretaries is the Principal Deputy Under Secretary of Defense for Personnel and Readiness appointed pursuant to section 136a of this title. 
(4)One of the Deputy Under Secretaries shall be the Principal Deputy Under Secretary of Defense (Comptroller). 
(5)One of the Deputy Under Secretaries shall be the Principal Deputy Under Secretary of Defense for Intelligence. 
(d)The Deputy Under Secretaries of Defense take precedence in the Department of Defense after the Secretary of Defense, the Deputy Secretary of Defense, the Secretaries of the military departments, the Under Secretaries of Defense, and the Deputy Chief Management Officer of the Department of Defense.. 
(2)Delayed limitation on number of Deputy Under Secretaries of DefenseEffective as of January 1, 2011, the five Deputy Under Secretaries of Defense authorized by section 137a of title 10, United States Code (as added by paragraph (1)), shall be the only Deputy Under Secretaries of Defense. 
(3)Report on revised organizational structure for OSDNot later than March 15, 2010, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth a plan for the realignment of the organizational structure of the Office of the Secretary of Defense to comply with the requirement in paragraph (2). 
(b)Assistant Secretaries of Defense 
(1)Redesignation of Deputy Under Secretary for Logistics and Materiel Readiness as assistant secretaryChapter 4 of such title is further amended— 
(A)by transferring section 133b to appear after section 138 and redesignating such section, as so transferred, as section 138a; and 
(B)in such section, as so transferred and redesignated, by striking Deputy Under Secretary each place it appears and inserting Assistant Secretary. 
(2)Additional assistant secretariesSection 138 of such title is amended— 
(A)by striking subsection (a) and inserting the following new subsection (a): 
 
(a) 
(1)There are 12 Assistant Secretaries of Defense. 
(2) 
(A)The Assistant Secretary of Defense referred to in subsection (b)(7) shall be appointed as provided in that subsection. 
(B)The other Assistant Secretaries of Defense shall be appointed from civilian life by the President, by and with the advice and consent of the Senate.; and 
(B)in subsection (b), by adding the following new paragraphs: 
 
(6)One of the Assistant Secretaries shall be the Assistant Secretary of Defense for Acquisition. The Assistant Secretary of Defense for Acquisition is the principal adviser to the Secretary of Defense and the Under Secretary of Defense for Acquisition, Technology, and Logistics on matters relating to acquisition. 
(7)One of the Assistant Secretaries is the Assistant Secretary of Defense for Logistics and Materiel Readiness appointed pursuant to section 138a of this title. In addition to any duties and powers prescribed under paragraph (1), the Assistant Secretary of Defense for Logistics and Materiel Readiness shall have the duties specified in section 138a of this title.. 
(c)Conforming and clerical amendments 
(1)Conforming amendments 
(A)Section 133a of such title is amended— 
(i)by striking Deputy Under Secretary of Defense for Acquisition and Technology each place it appears and inserting Principal Deputy Under Secretary of Defense for Acquisition, Technology, and Logistics; and 
(ii)by striking duties relating to acquisition and technology and inserting duties. 
(B)Section 134a of such title is amended by striking Deputy Under Secretary each place it appears and inserting Principal Deputy Under Secretary. 
(C)Section 136a of such title is amended by striking Deputy Under Secretary each place it appears and inserting Principal Deputy Under Secretary. 
(2)Section heading amendments 
(A)The heading of section 133a of such title is amended to read as follows: 
 
133a.Principal Deputy Under Secretary of Defense for Acquisition, Technology, and Logistics. 
(B)The heading of section 134a of such title is amended to read as follows: 
 
134a.Principal Deputy Under Secretary of Defense for Policy. 
(C)The heading of section 136a of such title is amended to read as follows: 
 
136a.Principal Deputy Under Secretary of Defense for Personnel and Readiness. 
(D)The heading of section 138a of such title, as transferred and redesignated by subsection (b)(1) of this section, is amended to read as follows: 
 
138a.Assistant Secretary of Defense for Logistics and Materiel Readiness. 
(3)Clerical amendmentsThe table of sections at the beginning of chapter 4 of such title is amended— 
(A)by striking the item relating to section 133a and inserting the following new item: 
 
 
133a. Principal Deputy Under Secretary of Defense for Acquisition, Technology, and Logistics.; 
(B)by striking the item relating to section 134a and inserting the following new item: 
 
 
134a. Principal Deputy Under Secretary of Defense for Policy.;  
(C)by striking the item relating to section 136a and inserting the following new item: 
 
 
136a. Principal Deputy Under Secretary of Defense for Personnel and Readiness.; 
(D)by inserting after the item relating to section 137 the following new item: 
 
 
137a. Deputy Under Secretaries of Defense.; and 
(E)by inserting after the item relating to section 138 the following new item: 
 
 
138a. Assistant Secretary of Defense for Logistics and Materiel Readiness.. 
(d)Executive Schedule matters 
(1)Level IIISection 5314 of title 5, United States Code, is amended by striking the item relating to the Deputy Under Secretary of Defense for Acquisition and Technology and inserting the following new item: 
 
Principal Deputy Under Secretary of Defense for Acquisition, Technology, and Logistics.. 
(2)Level IVSection 5315 of such title is amended— 
(A)by striking the item relating to the Assistant Secretaries of Defense and inserting the following new item: 
 
Assistant Secretaries of Defense (12).; and 
(B)by striking the items relating to the Deputy Under Secretary of Defense for Policy, the Deputy Under Secretary of Defense for Personnel and Readiness, and the Deputy Under Secretary of Defense for Logistics and Materiel Readiness and inserting the following new items: 
 
Principal Deputy Under Secretary of Defense for Policy. 
Principal Deputy Under Secretary of Defense for Personnel and Readiness. 
Principal Deputy Under Secretary of Defense (Comptroller). 
Principal Deputy Under Secretary of Defense for Intelligence.. 
(e)Inapplicability of appointment requirements to certain individuals serving on date of enactment 
(1)In generalNotwithstanding the amendments made by this section, the individual serving in a position specified in paragraph (2) on the day before the date of the enactment of this Act may continue to serve in such position without the requirement for appointment by the President, by and with the advice and consent of the Senate, for a period of up to four years after the date of the enactment of this Act. 
(2)Covered positionsThe positions specified in this paragraph are the following: 
(A)The Principal Deputy Under Secretary of Defense (Comptroller). 
(B)The Principal Deputy Under Secretary of Defense for Intelligence. 
BSpace Activities 
911.Submission and review of space science and technology strategy 
(a)Strategy 
(1)Director of National IntelligenceParagraph (1) of section 2272(a) of title 10, United States Code, is amended by striking The Secretary of Defense shall develop and inserting The Secretary of Defense and the Director of National Intelligence shall jointly develop. 
(2)RequirementsParagraph (2) of such section is amended by adding at the end the following new subparagraph: 
 
(D)The process for transitioning space science and technology programs to new or existing space acquisition programs.. 
(3)Submission to CongressParagraph (5) of such section is amended to read as follows: 
 
(5)The Secretary of Defense and the Director of National Intelligence shall biennially submit the strategy developed under paragraph (1) to the congressional defense committees every other year on the date on which the President submits to Congress the budget for the next fiscal year under section 1105 of title 31.. 
(4)Initial reportThe first space science and technology strategy required to be submitted under paragraph (5) of section 2272(a) of title 10, United States Code, as amended by paragraph (3) of this subsection, shall be submitted on the date on which the President submits to Congress the budget for fiscal year 2012 under section 1105 of title 31, United States Code. 
(b)Government Accountability Office review of strategy 
(1)ReviewThe Comptroller General shall review and assess the first space science and technology strategy submitted under paragraph (5) of section 2272(a) of title 10, United States Code, as amended by subsection (a)(3) of this section, and the effectiveness of the coordination process required under section 2272(b) of such title. 
(2)ReportNot later than 90 days after the date on which the Secretary of Defense and the Director of National Intelligence submit the first space science and technology strategy required to be submitted under paragraph (5) of section 2272(a) of title 10, United States Code, as amended by subsection (a)(3) of this section, the Comptroller General shall submit to the congressional defense committees a report containing the findings and assessment under paragraph (1). 
912.Provision of space situational awareness services and information to non-United States Government entities 
(a)In generalSection 2274 of title 10, United States Code, is amended to read as follows: 
 
2274.Space situational awareness services and information: provision to non-United States Government entities 
(a)AuthorityThe Secretary of Defense may provide space situational awareness services and information to, and may obtain space situational awareness data and information from, non-United States Government entities in accordance with this section. Any such action may be taken only if the Secretary determines that such action is consistent with the national security interests of the United States. 
(b)Eligible entitiesThe Secretary may provide services and information under subsection (a) to, and may obtain data and information under subsection (a) from, any non-United States Government entity, including any of the following: 
(1)A State. 
(2)A political subdivision of a State. 
(3)A United States commercial entity. 
(4)The government of a foreign country. 
(5)A foreign commercial entity. 
(c)AgreementThe Secretary may not provide space situational awareness services and information under subsection (a) to a non-United States Government entity unless that entity enters into an agreement with the Secretary under which the entity— 
(1)agrees to pay an amount that may be charged by the Secretary under subsection (d); 
(2)agrees not to transfer any data or technical information received under the agreement, including the analysis of data, to any other entity without the express approval of the Secretary; and 
(3)agrees to any other terms and conditions considered necessary by the Secretary. 
(d)Charges 
(1)As a condition of an agreement under subsection (c), the Secretary may (except as provided in paragraph (2)) require the non-United States Government entity entering into the agreement to pay to the Department of Defense such amounts as the Secretary determines appropriate to reimburse the Department for the costs to the Department of providing space situational awareness services or information under the agreement. 
(2)The Secretary may not require the government of a State, or of a political subdivision of a State, to pay any amount under paragraph (1). 
(e)Crediting of funds received 
(1)Funds received for the provision of space situational awareness services or information pursuant to an agreement under this section shall be credited, at the election of the Secretary, to the following: 
(A)The appropriation, fund, or account used in incurring the obligation. 
(B)An appropriate appropriation, fund, or account currently available for the purposes for which the expenditures were made. 
(2)Funds credited under paragraph (1) shall be merged with, and remain available for obligation with, the funds in the appropriation, fund, or account to which credited. 
(f)ProceduresThe Secretary shall establish procedures by which the authority under this section shall be carried out. As part of those procedures, the Secretary may allow space situational awareness services or information to be provided through a contractor of the Department of Defense. 
(g)ImmunityThe United States, any agencies and instrumentalities thereof, and any individuals, firms, corporations, and other persons acting for the United States, shall be immune from any suit in any court for any cause of action arising from the provision or receipt of space situational awareness services or information, whether or not provided in accordance with this section, or any related action or omission. 
(h)Notice of concerns of disclosure of informationIf the Secretary determines that a commercial or foreign entity has declined or is reluctant to provide data or information to the Secretary in accordance with this section due to the concerns of such entity about the potential disclosure of such data or information, the Secretary shall, not later than 60 days after the Secretary makes that determination, provide notice to the congressional defense committees of the declination or reluctance of such entity.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 135 of such title is amended by striking the item relating to section 2274 and inserting the following new item: 
 
 
2274. Space situational awareness services and information: provision to non-United States Government entities.. 
(c)Effective dateThe amendments made by this section shall take effect on October 1, 2009, or the date of the enactment of this Act, whichever is later. 
913.Management and funding strategy and implementation plan for the National Polar-Orbiting Operational Environmental Satellite System Program 
(a)Management and funding strategy 
(1)In generalThe President shall develop a strategy for the management and funding of the National Polar-Orbiting Operational Environmental Satellite System Program (in this section referred to as the Program) by the Department of Defense, the Department of Commerce, and the National Aeronautics and Space Administration. 
(2)ElementsThe strategy required under paragraph (1) shall include the following: 
(A)Requirements for the Program. 
(B)The management structure of the Program. 
(C)A funding profile for the Program for each year of the Program for the Department of Defense, the Department of Commerce, and the National Aeronautics and Space Administration. 
(b)Implementation planThe President shall develop a plan to implement the strategy required under subsection (a)(1). 
(c)Limitation on use of fundsOf the amounts authorized to be appropriated for fiscal year 2010 by section 201(a)(3) for research, development, test, and evaluation for the Air Force and available for the Program— 
(1)not more than 50 percent of such amounts may be obligated or expended before the date on which the strategy developed under subsection (a)(1) is submitted to the congressional defense committees, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Science and Technology of the House of Representatives; and 
(2)not more than 75 percent of such amounts may be obligated or expended before the date on which the plan developed under subsection (c) is submitted to the congressional defense committees, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Science and Technology of the House of Representatives. 
(d)Sense of CongressIt is the sense of Congress that once all requirements for the Program are fully agreed to by the Secretary of Defense, the Secretary of Commerce, and the Administrator of the National Aeronautics and Space Administration, the Program should be executed with no modifications to those requirements that would increase the cost, or extend the schedule, of the Program. 
CIntelligence-Related Matters 
921.Inclusion of Defense Intelligence Agency in authority to use proceeds from counterintelligence operations 
(a)In generalSection 423 of title 10, United States Code, is amended by inserting or the Defense Intelligence Agency after the military departments each place it appears in subsections (a) and (c). 
(b)Conforming amendments 
(1)Heading amendmentThe heading of such section is amended to read as follows: 
 
423.Authority to use proceeds from counterintelligence operations of the military departments or the Defense Intelligence Agency. 
(2)Table of sectionsThe table of sections at the beginning of chapter 21 of such title is amended by striking the item relating to section 423 and inserting the following new item: 
 
 
423. Authority to use proceeds from counterintelligence operations of the military departments or the Defense Intelligence Agency.. 
922.Plan to address foreign ballistic missile intelligence analysis 
(a)Assessment and planThe Secretary of Defense, in consultation with the Director of National Intelligence, shall— 
(1)conduct an assessment of foreign ballistic missile intelligence analytic gaps and shortfalls; and 
(2)develop a plan to ensure that the appropriate intelligence centers have sufficient analytical capabilities to address such gaps and shortfalls. 
(b)ReportNot later than February 28, 2010, the Secretary of Defense shall submit to the congressional defense committees, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate a report containing— 
(1)the results of the assessment conducted under subsection (a)(1); 
(2)the plan developed under subsection (a)(2); and 
(3)a description of the resources required to implement such plan. 
(c)FormThe report under subsection (b) shall be submitted in unclassified form, but may contain a classified annex. 
DOther Matters 
931.Implementation strategy for developing leap-ahead cyber operations capabilities 
(a)Strategy report requiredNot later than March 1, 2010, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall submit to the congressional defense committees a report on a strategy for organizing the research and development bodies of the Department of Defense to develop leap-ahead cyber operations capabilities. 
(b)ElementsThe report required by subsection (a) shall address the following: 
(1)A description of the management structure and investment review process for coordinating the technology development of advanced offensive and defensive cyber operations capabilities— 
(A)among the military departments, the Defense Agencies, the combatant commands, and the intelligence community; 
(B)across all levels of classification, including relevant special access programs; and 
(C)based on the identification and prioritization of joint cyber operations capabilities gaps. 
(2)Actions taken and recommendations for further improving the coordination of research and development of offensive and defensive cyber operations capabilities among private sector, interagency, non-governmental, and international partners. 
(3)Assessment of the feasibility and utility of regular national level, joint, interagency cyber exercises that would include, to the extent possible, participants from industry, international militaries, and non-governmental organizations to assess technologies, policies, and capabilities. 
(c)CoordinationThe report required by subsection (a) shall be developed in coordination and concurrence with the Vice Chairman of the Joint Chiefs of Staff, the Under Secretary of Defense for Intelligence, the Under Secretary of Defense for Policy, the Assistant Secretary of Defense for Networks and Information Integration, the Director of the National Security Agency, and the commander of the United States Cyber Command. 
(d)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
(e)Cyber operations capabilities definedThe term cyber operations capabilities means the range of capabilities needed for computer network defense, computer network attack, and computer network exploitations. Such term includes technical as well as non-materiel solutions. 
932.Defense integrated military human resources system development and transition 
(a)In generalThe Secretary of Defense shall establish a Defense Integrated Military Human Resources System development and transition Council to provide advice to the Secretary of Defense and the Secretaries of the military departments on the modernization of the integrated pay and personnel system for each military department and the collection of data generated by each such system into the enterprise information warehouse.  
(b)CouncilThe Council shall include the following members: 
(1)The Deputy Chief Management Officer of the Department of Defense. 
(2)The Director of the Business Transformation Agency. 
(3)The Under Secretary of Defense for Acquisition, Technology, and Logistics, or a designated representative. 
(4)The Under Secretary of Defense for Personnel and Readiness, or a designated representative. 
(5)One representative from each of the Army, Navy, Air Force, and Marine Corps who is a lieutenant general or vice admiral, or a civilian equivalent. 
(6)One representative of the National Guard Bureau who is a lieutenant general or vice admiral, or a civilian equivalent. 
(7)The Assistant Secretary of Defense for Networks and Information Integration, or a designated representative. 
(8)The Director of Operational Test and Evaluation, or a designated representative. 
(9)Such other individuals as may be designated by the Deputy Secretary of Defense, acting in the Deputy Secretary’s capacity as the Chief Management Officer. 
(c)MeetingsThe Council shall meet not less than twice a year, or more often as specified by the Deputy Secretary of Defense. 
(d)DutiesThe Council shall have the following responsibilities: 
(1)Resolution of significant policy, programmatic, or budgetary issues impeding modernization or deployment of integrated personnel and pay systems for each military department, including issues relating to— 
(A)common interfaces, architectures, and systems engineering;  
(B)ensuring that developmental systems are consistent with current and future enterprise accounting and pay and personnel standards and practices; and 
(C)ensuring that developmental systems are consistent with current and future Department of Defense business enterprise architecture. 
(2)Coordination of implementation of the integrated personnel and pay system within defense organizations to ensure interoperability between all appropriate elements of the system.  
(3)Establishment of metrics to assess the following: 
(A)Business process re-engineering needed for successful deployment of the integrated pay and personnel system. 
(B)Interoperability between legacy, operational, and developmental pay and personnel systems. 
(C)Interface and systems architecture control and standardization. 
(D)Retirement of legacy systems. 
(E)Use of the enterprise information warehouse.  
(F)Any other relevant matters. 
(4)Such other responsibilities as the Secretary determines are appropriate. 
(e)TerminationThis section shall not be in effect after September 30, 2013. 
(f)ReportNot later than March 1, 2010, the Secretary of Defense shall submit to the congressional defense committees a report on actions taken pursuant to this section. 
933.Report on special operations command organization, manning, and management 
(a)Report requiredNot later than 120 days after the date of the enactment of this Act, the Commander of the United States Special Operations Command shall prepare and submit to the Secretary of Defense a report and recommendations, in accordance with this section, on the organization, manning, and management of the command. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)A comparison of current and projected fiscal year 2010 military and civilian end strength levels at special operations command headquarters with fiscal year 2000 levels, both actual and authorized. 
(2)A comparison of fiscal year 2000 through 2010 special operations command headquarters end strength growth with the growth of each special operations forces component command headquarters over the same time period, both actual and authorized. 
(3)A summary and assessment that identifies the resourcing, in terms of manning, training, equipping, and funding, that the United States Special Operations Command provides to each of the theater special operations commands under the geographical combatant commands and a summary of personnel specialties assigned to each such command. 
(4)Options and recommendations for reducing staffing levels at special operations command headquarters by 5 and 10 percent, respectively, and an assessment of the opportunity costs and management risks associated with each option. 
(5)Recommendations for increasing manning levels, if appropriate, at each component command, and especially at Army Special Operations Command. 
(6)A plan to sustain the cultural engagement group of Special Operations Command Central. 
(7)An assessment of the resourcing requirements to establish capability similar to the cultural engagement group capability at the other theater special operations command locations. 
(8)A review and assessment for improving the relationship between the United States Special Operations Command and each of the theater special operations commands under the geographical combatant commands and the establishment of a more direct administrative and collaborative link between them. 
(9)A review and assessment of existing Department of Defense executive agent support to the United States Special Operations Command and its subordinate components, as well as commentary about proposals to use the same executive agent throughout the special operations community. 
(10)An updated assessment on the specific proposal to provide executive agent support from the Defense Logistics Agency for the United States Special Operations Command. 
(11)A recommendation and plan for including international development and conflict prevention representatives as participants in the Interagency Task Force process. 
(c)Submission of report and recommendations to congressional defense committeesNot later than 30 days after the date of the submission of the report and recommendations required under subsection (a) by the Commander of the United States Special Operations Command, the Secretary of Defense shall forward the report and recommendations to the congressional defense committees, together with such additional comments as the Secretary considers appropriate. 
934.Study on the recruitment, retention, and career progression of uniformed and civilian military cyber operations personnel 
(a)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report assessing the challenges to retention and professional development of cyber operations personnel within the Department of Defense. 
(b)Matters to be addressedThe assessment by the Secretary of Defense shall address the following matters:  
(1)The sufficiency of the numbers and types of personnel available for cyber operations, including an assessment of the balance between military and civilian positions and the availability of personnel with expertise in matters related to cyber operations from outside of the Department of Defense. 
(2)The definition and coherence of career fields for both members of the Armed Forces and civilian employees of the Department of Defense, including the sufficiency of training and experience levels required, and measures to improve them if necessary. 
(3)The types of recruitment and retention incentives available to members of the Armed Forces and civilian employees of the Department of Defense. 
(4)Identification of legal, policy, or administrative impediments to attracting and retaining cyber operations personnel. 
(5)The standards used by the Department of Defense to measure effectiveness at recruiting, retaining, and ensuring an adequate career progression for cyber operations personnel. 
(6)The effectiveness of educational and outreach activities used to attract, retain, and reward cyber operations personnel, including how to expand outreach to academic institutions and improve coordination with other civilian agencies and industrial partners. 
(7)The management of educational and outreach activities used to attract, retain, and reward cyber operations personnel, such as the National Centers of Academic Excellence in Information Assurance Education. 
(8)Efforts to establish public-private partnerships to meet the needs of the Department with respect to cyber operations personnel and training. 
(9)Recommendations for legislative changes necessary to increase the availability of cyber operations personnel. 
(c)Cyber operations personnel definedIn this section, the term cyber operations personnel refers to members of the Armed Forces and civilian employees of the Department of Defense involved with the operations and maintenance of a computer network connected to the global information grid, as well as offensive, defensive, and exploitation functions of such a network. 
935.Plan on access to national airspace for unmanned aircraft systems 
(a)In generalThe Secretary of Defense and the Secretary of Transportation shall, after consultation with the Secretary of Homeland Security, jointly develop a plan for providing expanded access to the national airspace for unmanned aircraft systems of the Department of Defense. 
(b)ElementsThe plan required by subsection (a) shall include the following: 
(1)A description of how the Department of Defense and the Department of Transportation will communicate and cooperate, at the executive, management, and action levels, to provide expanded access to the national airspace for unmanned aircraft systems of the Department of Defense. 
(2)Specific milestones, taking into account the operational and training needs of the Department of Defense and the safety and air traffic management needs of the Department of Transportation, for providing expanded access to the national airspace for unmanned aircraft systems and a transition plan for sites programmed to be activated as unmanned aerial system sites during fiscal years 2010 through 2015. 
(3)Recommendations for policies with respect to use of the national airspace, flight standards, and operating procedures that should be implemented by the Department of Defense and the Department of Transportation to accommodate unmanned aircraft systems assigned to any State or territory of the United States. 
(4)An identification of resources required by the Department of Defense and the Department of Transportation to execute the plan. 
(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Transportation shall submit a report containing the plan required by subsection (a) to the following committees: 
(1)The congressional defense committees. 
(2)The Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. 
(3)The Committee on Homeland Security and Government Affairs of the Senate and the Committee on Homeland Security of the House of Representatives. 
XGENERAL PROVISIONS 
 
Subtitle A—Financial Matters 
Sec. 1001. General transfer authority. 
Sec. 1002. Relationship of the quadrennial defense review and the annual budget request. 
Sec. 1003. Audit readiness of financial statements of the Department of Defense. 
Subtitle B—Counter-Drug Activities 
Sec. 1011. Unified counter-drug and counterterrorism campaign in Colombia. 
Sec. 1012. Joint task forces support to law enforcement agencies conducting counter-terrorism activities. 
Sec. 1013. Reporting requirement on expenditures to support foreign counter-drug activities. 
Sec. 1014. Support for counter-drug activities of certain foreign governments. 
Sec. 1015. Border coordination centers in Afghanistan and Pakistan. 
Sec. 1016. Comptroller General report on effectiveness of accountability measures for assistance from counter-narcotics central transfer account. 
Subtitle C—Naval Vessels and Shipyards 
Sec. 1021. Sense of Congress on the maintenance of a 313-ship Navy. 
Sec. 1022. Designation of U.S.S. Constitution as America’s Ship of State. 
Sec. 1023. Temporary reduction in minimum number of operational aircraft carriers. 
Sec. 1024. Sense of Congress concerning the disposition of Submarine NR–1. 
Subtitle D—Miscellaneous Requirements, Authorities, and Limitations 
Sec. 1031. Prohibition relating to propaganda. 
Sec. 1032. Responsibility for preparation of biennial global positioning system report. 
Sec. 1033. Reports on bandwidth requirements for major defense acquisition programs and major system acquisition programs. 
Sec. 1034. Additional duties for advisory panel on Department of Defense capabilities for support of civil authorities after certain incidents. 
Sec. 1035. Charter for the National Reconnaissance Office. 
Sec. 1036. National strategic five-year plan for improving the nuclear forensic and attribution capabilities of the United States. 
Sec. 1037. Authorization of appropriations for payments to Portuguese nationals employed by the Department of Defense. 
Sec. 1038. Prohibition on interrogation of detainees by contractor personnel. 
Sec. 1039. Notification and access of International Committee of the Red Cross with respect to detainees at Theater Internment Facility at Bagram Air Base, Afghanistan. 
Sec. 1040. No Miranda Warnings for Al Qaeda Terrorists. 
Sec. 1041. Limitation on use of funds for the transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1042. Additional subpoena authority for the Inspector General of the Department of Defense. 
Sec. 1043. Limitations on modifications of certain Government furnished equipment; one-time authority to transfer certain military prototype. 
Subtitle E—Studies and Reports 
Sec. 1051. Report on statutory compliance of the report on the 2009 quadrennial defense review. 
Sec. 1052. Report on the force structure findings of the 2009 quadrennial defense review. 
Sec. 1053. Annual report on the electronic warfare strategy of the Department of Defense. 
Sec. 1054. Study on a system for career development and management of interagency national security professionals. 
Sec. 1055. Report on nuclear aspirations of non-state entities, nuclear weapons and related programs in non-nuclear-weapons states and countries not parties to the Nuclear Non-Proliferation Treaty, and certain foreign persons. 
Sec. 1056. Comptroller General review of Department of Defense spending in final fiscal quarters. 
Sec. 1057. Report on Air America. 
Sec. 1058. Report on defense travel simplification. 
Sec. 1059. Report on modeling and simulation technological and industrial base. 
Sec. 1060. Report on enabling capabilities for special operations forces. 
Sec. 1061. Additional members and duties for the independent panel to assess the quadrennial defense review. 
Sec. 1062. Congressional earmarks relating to the Department of Defense. 
Sec. 1063. Report on basing plans for certain United States geographic combatant commands. 
Subtitle F—Other Matters 
Sec. 1071. Extension of certain authority for making rewards for combating terrorism. 
Sec. 1072. Business process reengineering. 
Sec. 1073. Technical and clerical amendments. 
Sec. 1074. Extension of sunset for congressional commission on the strategic posture of the United States. 
Sec. 1075. Combat air forces restructuring. 
Sec. 1076. Sense of Congress regarding carrier air wing force structure. 
Sec. 1077. Department of Veterans Affairs use of service dogs for the treatment or rehabilitation of veterans with physical or mental injuries or disabilities. 
Sec. 1078. Plan for sustainment of land-based solid rocket motor industrial base. 
Sec. 1079. Justice for victims of torture and terrorism. 
Sec. 1080. Requirement for videotaping or otherwise electronically recording strategic intelligence interrogations of persons in the custody of or under the effective control of the Department of Defense. 
Sec. 1081. Modification of pilot program on commercial fee-for-service air refueling support for the air force. 
Sec. 1082. Multiyear contracts under pilot program on commercial fee-for-service air refueling support for the Air Force. 
Sec. 1083. Disclosure of names of students and instructors at Western Hemisphere Institute for Security Cooperation. 
Sec. 1084. Sense of Congress regarding the Western Hemisphere Institute for Security Cooperation. 
AFinancial Matters 
1001.General transfer authority 
(a)Authority to transfer authorizations 
(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this division for fiscal year 2010 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred. 
(2)LimitationExcept as provided in paragraph (3), the total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $4,000,000,000. 
(3)Exception for transfers between military personnel authorizationsA transfer of funds between military personnel authorizations under title IV shall not be counted toward the dollar limitation in paragraph (2). 
(b)LimitationsThe authority provided by this section to transfer authorizations— 
(1)may only be used to provide authority for items that have a higher priority than the items from which authority is transferred; and 
(2)may not be used to provide authority for an item that has been denied authorization by Congress. 
(c)Effect on authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred. 
(d)Notice to CongressThe Secretary shall promptly notify Congress of each transfer made under subsection (a). 
1002.Relationship of the quadrennial defense review and the annual budget requestSection 118 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(h)Relationship to budgetNothing in this section shall be construed to affect section 1105(a) of title 31.. 
1003.Audit readiness of financial statements of the Department of Defense 
(a)Financial improvement audit readiness plan 
(1)In generalThe Chief Management Officer of the Department of Defense shall, in consultation with the Under Secretary of Defense (Comptroller), develop and maintain a plan to be known as the Financial Improvement and Audit Readiness Plan. 
(2)ElementsThe plan required by paragraph (1) shall— 
(A)describe specific actions to be taken and the costs associated with— 
(i)correcting the financial management deficiencies that impair the ability of the Department of Defense to prepare timely, reliable, and complete financial management information; and 
(ii)ensuring the financial statements of the Department of Defense are validated as ready for audit by not later than September 30, 2017; 
(B)systematically tie the actions described under subparagraph (A) to process and control improvements and business systems modernization efforts described in the business enterprise architecture and transition plan required by section 2222 of title 10, United States Code; 
(C)prioritize— 
(i)improving the budgetary information of the Department of Defense, in order to achieve an unqualified audit opinion on the Department’s statements of budgetary resources; and 
(ii)as a secondary goal, improving the accuracy and reliability of management information on the Department’s mission-critical assets (military and general equipment, real property, inventory, and operating materials and supplies) and validating its accuracy through existence and completeness audits; and 
(D)include interim goals, including— 
(i)the objective of ensuring that the financial statement of each of the Department of the Army, the Department of the Navy, the Department of the Air Force, and the Defense Logistics Agency is validated as ready for audit: and 
(ii)a schedule setting forth milestones for elements of the military departments and financial statements of the military departments to be made ready for audit as part of the progress required to meet the objectives established pursuant to clause (i) of this subparagraph and clause (ii) of subparagraph (A) of this paragraph.  
(b)Semi-annual reports on financial improvement and audit readiness plan 
(1)In generalNot later than May 15 and November 15 each year, the Under Secretary of Defense (Comptroller) shall submit to the congressional defense committees a report on the status of the implementation by the Department of Defense of the Financial Improvement and Audit Readiness Plan required by subsection (a). 
(2)ElementsEach report under paragraph (1) shall include, at a minimum— 
(A)an overview of the steps the Department has taken or plans to take to meet the objectives specified in subsection (a)(2)(A), including progress toward achieving the interim goals and milestone schedule established pursuant to subsection (a)(2)(D); and 
(B)a description of any impediments identified in the efforts of the Department to meet such objectives, and of the actions the Department has taken or plans to take to address such impediments. 
(3)Additional issues to be addressed in first reportThe first report submitted under paragraph (1) after the date of the enactment of this Act shall address, in addition to the elements required by paragraph (2), the actions taken or to be taken by the Department as follows: 
(A)To develop standardized guidance for financial improvement plans by components of the Department. 
(B)To establish a baseline of financial management capabilities and weaknesses at the component level of the Department. 
(C)To provide results-oriented metrics for measuring and reporting quantifiable results toward addressing financial management deficiencies. 
(D)To define the oversight roles of the Chief Management Officer of the Department of Defense, the chief management officers of the military departments, and other appropriate elements of the Department to ensure that the requirements of the Financial Improvement and Audit Readiness Plan are carried out. 
(E)To assign accountability for carrying out specific elements of the Financial Improvement and Audit Readiness Plan to appropriate officials and organizations at the component level of the Department. 
(F)To develop mechanisms to track budgets and expenditures for the implementation of the requirements of the Financial Improvement and Audit Readiness Plan. 
(G)To develop a mechanism to conduct audits of the military intelligence programs and agencies and to submit audited financial statements for such agencies to Congress in a classified manner. 
(c)Relationship to existing lawThe requirements of this section shall be implemented in a manner that is consistent with the requirements of section 1008 of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 115 Stat. 1204; 10 U.S.C. 2222 note). 
BCounter-Drug Activities 
1011.Unified counter-drug and counterterrorism campaign in ColombiaSection 1021 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2042), as most recently amended by section 1023 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4586), is further amended— 
(1)in subsection (a), by striking 2009 and inserting 2010; and 
(2)in subsection (c), by striking 2009 and inserting 2010. 
1012.Joint task forces support to law enforcement agencies conducting counter-terrorism activities 
(a)Extension of authoritySection 1022(b) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 10 U.S.C. 371 note), as most recently amended by section 1022 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4586), is further amended by striking 2009 and inserting 2010. 
(b)Annual reportSubsection (c) of section 1022 of the National Defense Authorization Act for Fiscal Year 2004 (10 U.S.C. 371 note) is amended to read as follows: 
 
(c)Annual reportNot later than December 31 of each year after 2008 in which the authority in subsection (a) is in effect, the Secretary of Defense shall submit to Congress a report setting forth, for the one-year period ending on the date of such report, the following: 
(1)An assessment of the effect on counter-drug and counter-terrorism activities and objectives of using counter-drug funds of a joint task force to provide counterterrorism support authorized by subsection (a). 
(2)A description of the type of support and any recipient of support provided under subsection (a). 
(3)A list of current joint task forces conducting counter-drug operations.. 
1013.Reporting requirement on expenditures to support foreign counter-drug activitiesSection 1022(a) of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–255), as most recently amended by section 1021 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4586), is further amended by striking April 15, 2006 and all that follows through February 15, 2009 and inserting February 15, 2010. 
1014.Support for counter-drug activities of certain foreign governments 
(a)In generalSubsection (a)(2) section 1033 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1881), as most recently amended by section 1024(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4587), is further amended by striking 2009 and inserting 2010. 
(b)Maximum amount of supportSubsection (e)(2) of such section is amended by striking fiscal year 2009 and inserting either of fiscal years 2009 and 2010.  
(c)Conditions on provision of supportSubsection (f)(2) of such section is amended in the matter preceding subparagraph (A) by striking for fiscal year 2009 to carry out this section and the first fiscal year in which the support is to be provided and inserting and available for support. 
(d)Counter-drug planSubsection (h) of such section is amended— 
(1)in the matter preceding paragraph (1), by striking fiscal year 2009 and inserting for each fiscal year; and 
(2)in paragraph (7), by striking fiscal year 2009, and thereafter, for the first fiscal year in which support is to be provided and inserting each fiscal year in which support is to be provided to a government. 
1015.Border coordination centers in Afghanistan and Pakistan 
(a)Prohibition on use of counter-narcotic assistance for border coordination centers 
(1)ProhibitionAmounts available for drug interdiction and counter-drug activities of the Department of Defense may not be expended for the construction, expansion, repair, or operation and maintenance of any existing or proposed border coordination center. 
(2)Rule of constructionParagraph (1) does not prohibit or limit the use of other funds available to the Department of Defense to construct, expand, repair, or operate and maintain border coordination centers. 
(b)Limitation on establishment of additional centers 
(1)LimitationThe Secretary of Defense may not authorize the establishment, or any construction in connection with the establishment, of a third border coordination center in the area of operations of Regional Command–East in the Islamic Republic of Afghanistan until a border coordination center has been constructed, or is under construction, in either— 
(A)the area of operations of Regional Command–South in the Islamic Republic of Afghanistan; or 
(B)Baluchistan in the Islamic Republic of Pakistan. 
(2)National security waiverThe Secretary may waive the limitation under paragraph (1) if the Secretary determines that such a waiver is vital to the national security interests of the United States. The Secretary shall promptly submit to Congress notice in writing of any waiver under this paragraph. 
(c)Border coordination center definedIn this section, the term border coordination center means a multilateral military coordination and intelligence center that is located, or intended to be located, near the border between the Islamic Republic of Afghanistan and the Islamic Republic of Pakistan. 
1016.Comptroller General report on effectiveness of accountability measures for assistance from counter-narcotics central transfer account 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall submit to the congressional defense committees a report on the performance evaluation system used by the Secretary of Defense to assess the effectiveness of assistance provided for foreign nations to achieve the counter-narcotics objectives of the Department of Defense. The report shall be unclassified, but may contain a classified annex. 
(b)ElementsThe report required by subsection (a) shall contain the following: 
(1)A description of the performance evaluation system of the Department of Defense used to determine the efficiency and effectiveness of counter-narcotics assistance provided by the Department of Defense to foreign nations. 
(2)An assessment of the ability of the performance evaluation system to accurately measure the efficiency and effectiveness of such counter-narcotics assistance. 
(3)Detailed recommendations on how to improve the capacity of the performance evaluation system for the counter-narcotics central transfer account. 
CNaval Vessels and Shipyards 
1021.Sense of Congress on the maintenance of a 313-ship Navy 
(a)FindingsCongress makes the following findings: 
(1)The Department of the Navy has a stated requirement for a 313-ship fleet. 
(2)The Navy can better meet this requirement— 
(A)by procuring sufficient numbers of new ships; and 
(B)by ensuring the sound material condition of existing ships that will enable the Navy to utilize them for their full planned service lives. 
(3)When procuring new classes of ships, the Navy must exercise greater caution than it has exhibited to date in proceeding from one stage of the acquisition cycle to the next before a ship program has achieved a level of maturity that significantly lowers the risk of cost growth and schedule slippage. 
(4)In retaining existing assets, the Navy can do a much better job of achieving the full planned service lives of ships and extending the service lives of certain ships so as to keep their unique capabilities in the fleet while the Navy takes the time necessary to develop and field next-generation capabilities under a low risk program. 
(5)The Navy can undertake certain development approaches that can help the Navy control the total costs of ownership of a ship or class of ships, including emphasizing common hull designs, open architecture combat systems, and other common ship systems in order to achieve efficiency in acquiring and supporting various classes of ships. 
(6)The Navy needs to continue its efforts toward achieving an open architecture for existing combat systems, as this will have great benefit in reducing the costs and risks of fielding new classes of ships, and will yield recurring savings from reducing the costs of buying later ships in a program and reducing life cycle support costs for ships and classes of ships. 
(7)The Navy can also undertake other measures to acquire new ships and maintain the current fleet with greater efficiency, including— 
(A)greater use of fixed-price contracts; 
(B)maximizing competition (or the option of competition) throughout the life cycle of its ships; 
(C)entering into multi-year contracts when warranted; and 
(D)employing an incremental approach to developing new technologies. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)the Navy should meet its requirement for a 313-ship fleet until such time that modifications to the Navy’s ship fleet force structure are warranted, and the Secretary of the Navy provides Congress with a justification of any proposed modifications, supported by rigorous and sufficient warfighting analysis; 
(2)the Navy should take greater care to achieve the full planned service life of existing ships and reduce the incidence of early ship decommissioning; 
(3)the Navy should exercise greater restraint on the acquisition process for ships in order to achieve on-time, on-cost shipbuilding programs; and 
(4)Congress should support the Navy when it is acting responsibly to undertake measures that can help the Navy achieve the requirement for a 313-ship fleet and maintain a fleet that is adequate to meet the national security needs of the United States. 
1022.Designation of U.S.S. Constitution as America’s Ship of State 
(a)FindingsCongress makes the following findings: 
(1)In the Act entitled An Act to Provide a Naval Armament, approved on March 27, 1794 (1 Stat. 350, Chap. XII), the 3rd Congress authorized the construction of six frigates as the first ships to be built for the United States Navy. 
(2)One of the six frigates was built in Boston, Massachusetts, between 1794 and 1797, and is the only one of the original six ships to survive. 
(3)President George Washington named this frigate Constitution to represent the Nation’s founding document. 
(4)President Thomas Jefferson, asserting the right of the United States to trade on the high seas, dispatched the frigate Constitution in 1803 as the flagship of the Mediterranean Squadron to end the depredations of the Barbary States against United States ships and shipping, which led to a treaty being signed with the Bashaw of Tripoli in the captain’s cabin aboard the frigate Constitution on June 4, 1805. 
(5)The frigate Constitution, with her defeat of the H.M.S. Guerriere, secured the first major victory by the young United States Navy against the Royal Navy during the War of 1812, gaining in the process the nickname Old Ironsides, which she has proudly carried since. 
(6)Congress awarded gold medals to four of the ship’s commanding officers (Preble, Hull, Stewart, and Bainbridge), a record unmatched by any other United States Navy vessel. 
(7)The frigate Constitution emerged from the War of 1812 undefeated, having secured victories over three additional ships of the Royal Navy. 
(8)As early as May 1815, the frigate Constitution had already been adopted as a symbol of the young Republic, as attested by the [Washington] National Intelligencer which proclaimed, Let us keep Old Ironsides at home. She has, literally become the Nation's Ship … and should thus be preserved … in honorable pomp, as a glorious Monument of her own, and our other Naval Victories.. 
(9)Rumors in 1830 that Old Ironsides, an aging frigate, was about to be scrapped resulted in a public uproar demanding that the ship be restored and preserved, spurred by Oliver Wendell Holmes’ immortal poem Old Ironsides. 
(10)“Old Ironsides” circumnavigated the world between 1844 and 1846, showing the American flag as she searched for future coaling stations that would eventually fuel the steam-powered navy of the United States. 
(11)The first Pope to set foot on United States sovereign territory was Pius IX onboard the frigate Constitution in 1849. 
(12)On April 25, 1860, “Old Ironsides” evacuated the midshipmen of the United States Naval Academy from Annapolis, Maryland, to Newport, Rhode Island, preventing the young officers and the esteemed ship from falling into Confederate hands. 
(13)In 1896, Congressman John F. “Honey Fitz” Fitzgerald introduced legislation to return Old Ironsides from the Portsmouth Naval Shipyard in New Hampshire, where she was moored pier side and largely forgotten, to Boston for her 100th birthday. 
(14)Thousands of school children contributed pennies between 1925 an 1927 to help fund a much needed restoration for Old Ironsides. 
(15)Between 1931 and 1934, more than 4,500,000 Americans gained inspiration, at the depth of the Great Depression, by going aboard Old Ironsides as she was towed to 76 ports on the Atlantic, Gulf, and Pacific coasts. 
(16)The 83rd Congress enacted the Act of July 23, 1954 (68 Stat. 527, chapter 565), which directed the Secretary of the Navy to transfer to the States and appropriate commissions four other historic ships then on the Navy inventory, and to repair and equip the U.S.S. Constitution, as much as practicable, to her original condition, but not for active service. 
(17)Queen Elizabeth II paid a formal visit to the U.S.S. Constitution in 1976, at the start of her state visit marking the bicentennial of the United States. 
(18)The U.S.S. Constitution, in celebration of her bicentennial, returned to sea under sail on July 21, 1997, for the first time since 1881, proudly setting sails purchased by the contributions of thousands of pennies given by school children across the United States. 
(19)The U.S.S. Constitution is the oldest commissioned warship afloat in the world. 
(20)The U.S.S. Constitution is a national historic landmark. 
(21)The U.S.S. Constitution continues to perform official, ceremonial duties, including in recent years hosting a congressional dinner honoring the late Senator John Chafee of Rhode Island, a special salute for the dedication of the John Moakley Federal Courthouse, a luncheon honoring British Ambassador Sir David Manning, and a special underway demonstration during which 60 Medal of Honor recipients each received a personal Medal of Honor flag. 
(22)The U.S.S. Constitution celebrated on October 21, 2007, the 210th anniversary of her launching. 
(23)The U.S.S. Constitution will remain a commissioned ship in the United States Navy, with the Navy retaining control of the ship, its material condition, and its employment. 
(24)The U.S.S. Constitution’s primary mission will remain education and public outreach, and any Ship of State functions will be an adjunct to the ship's primary mission. 
(b)Designation as America’s Ship of State 
(1)In generalThe U.S.S. Constitution is hereby designated as America’s Ship of State. 
(2)ReferencesThe U.S.S. Constitution may be known or referred to as America’s Ship of State. 
(3)Sense of CongressIt is the sense of Congress that the President, Vice President, executive branch officials, and members of Congress should use the U.S.S. Constitution for the conducting of pertinent matters of state, such as hosting visiting heads of state, signing legislation relating to the Armed Forces, and signing maritime related treaties. 
(4)Fee or reimbursement structure for non-Department of the Navy useThe Secretary of the Navy shall determine an appropriate fee or reimbursement structure for any non-Department of the Navy entities using the U.S.S. Constitution for Ship of State purposes. 
1023.Temporary reduction in minimum number of operational aircraft carriers 
(a)Temporary waiverNotwithstanding section 5062(b) of title 10, United States Code, during the period beginning on the date of the inactivation of the U.S.S. Enterprise (CVN–65) scheduled, as of the date of the enactment of this Act, for fiscal year 2013 and ending on the date of the commissioning into active service of the U.S.S. Gerald R. Ford (CVN–78), the number of operational aircraft carriers in the naval combat forces of the Navy may be 10. 
(b)Evaluation and Report 
(1)EvaluationDuring fiscal year 2012, the Chairman of the Joint Chiefs of Staff, in coordination with the commanders of the combatant commands, shall evaluate the required postures and capabilities of each of the combatant commands to assess the level of increased risk that could result due to a temporary reduction in the total number of operational aircraft carriers following the inactivation of the U.S.S. Enterprise (CVN–65). 
(2)Report to CongressTogether with the budget materials submitted to Congress by the Secretary of Defense in support of the President’s budget for fiscal year 2013, the Secretary of Defense shall submit to the congressional defense committees a report containing the findings of the evaluation conducted pursuant to paragraph (1), and the basis for each such finding. 
1024.Sense of Congress concerning the disposition of Submarine NR–1 
(a)FindingsCongress makes the following findings: 
(1)The Deep Submergence Vessel NR–1 (hereinafter in this section referred to as NR–1) was built by the Electric Boat Company in Groton, Connecticut, entered service in 1969, and was the only nuclear-powered research submersible in the United States Navy. 
(2)NR–1 was assigned to Naval Submarine Base New London, located in Groton, Connecticut, throughout her entire service life. 
(3)NR–1 was inactivated in December 2008. 
(4)Due to the unique capabilities of NR–1, it conducted numerous missions of significant military and scientific value most notably in the fields of geological survey and oceanographic research. 
(5)In 1986, NR–1 played a key role in the search for and recovery of the Space Shuttle Challenger. 
(6)The mission of the Submarine Force Library and Museum in Groton, Connecticut, is to collect, preserve, and interpret the history of the United States Naval Submarine Force in order to honor veterans and to educate naval personnel and the public in the heritage and traditions of the Submarine Force. 
(7)NR–1 is a unique and irreplaceable part of the history of the Navy and the Submarine Force and an educational and historical asset that should be shared with the Nation and the world. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)NR–1 is a unique and irreplaceable part of the Nation’s history and as much of the vessel as possible should be preserved for the historical and educational benefit of all Americans at the Submarine Force Library and Museum in Groton, Connecticut; and 
(2)the Secretary of the Navy should ensure that as much of the vessel as possible, including unique components of on-board equipment and clearly recognizable sections of the hull and superstructure, to the full extent practicable, are made available for transfer to the Submarine Force Library and Museum. 
DMiscellaneous Requirements, Authorities, and Limitations 
1031.Prohibition relating to propaganda 
(a)In general 
(1)ProhibitionChapter 134 of title 10, United States Code, is amended by inserting after section 2241 the following new section: 
 
2241a. Prohibition on use of funds for publicity or propaganda purposes within the United StatesFunds available to the Department of Defense may not be obligated or expended for publicity or propaganda purposes within the United States not otherwise specifically authorized by law.. 
(2)Clerical amendmentThe table of sections at the beginning of subchapter I of such chapter is amended by adding at the end the following new item: 
 
 
2241a. Prohibition on use of funds for publicity or propaganda purposes within the United States.. 
(b)Effective dateSection 2241a of title 10, United States Code, as added by subsection (a), shall take effect on October 1, 2009, or the date of the enactment of this Act, whichever is later. 
1032.Responsibility for preparation of biennial global positioning system report 
(a)In generalSection 2281(d) of title 10, United States Code, is amended— 
(1)in paragraph (1)— 
(A)by striking the Secretary of Defense and inserting the Deputy Secretary of Defense and the Deputy Secretary of Transportation, in their capacity as co-chairs of the National Executive Committee for Space-Based Positioning, Navigation, and Timing,; and 
(B)by striking the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives and inserting the Committees on Armed Services and Commerce, Science, and Transportation of the Senate and the Committees on Armed Services, Energy and Commerce, and Transportation and Infrastructure of the House of Representatives; and 
(2)by striking paragraph (2) and inserting the following new paragraph (2): 
 
(2)In preparing each report required under paragraph (1), the Deputy Secretary of Defense and the Deputy Secretary of Transportation, in their capacity as co-chairs of the National Executive Committee for Space-Based Positioning, Navigation, and Timing, shall consult with the Secretary of Defense, the Secretary of State, the Secretary of Transportation, and the Secretary of Homeland Security.. 
(b)Technical amendmentsParagraph (1)(B)(ii) of such section is amended— 
(1)by inserting validated before performance requirements; and 
(2)by inserting in accordance with Office of Management and Budget Circular A–109 after Plan. 
1033.Reports on bandwidth requirements for major defense acquisition programs and major system acquisition programsSection 1047(d) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4603; 10 U.S.C. 2366b note) is amended to read as follows: 
 
(d)Formal Review Process for Bandwidth Requirements 
(1)In generalThe Secretary of Defense and the Director of National Intelligence shall, as part of the Milestone B or Key Decision Point B approval process for any major defense acquisition program or major system acquisition program, establish a formal review process to ensure that— 
(A)the bandwidth requirements needed to support such program are or will be met; and 
(B)a determination will be made with respect to how to meet the bandwidth requirements for such program. 
(2)ReportsNot later than January 1 of each year, the Secretary of Defense and the Director of National Intelligence shall each submit to the congressional defense committees, the Select Committee on Intelligence of the Senate, and the Permanent Select Committee on Intelligence of the House of Representatives a report on any determinations made under paragraph (1) with respect to meeting the bandwidth requirements for major defense acquisition programs and major system acquisition programs during the preceding fiscal year.. 
1034.Additional duties for advisory panel on Department of Defense capabilities for support of civil authorities after certain incidents 
(a)Additional dutiesSection 1082(d) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 337) is amended— 
(1)by redesignating paragraphs (7) and (8) as paragraphs (9) and (10), respectively; and 
(2)by inserting after paragraph (6) the following new paragraphs: 
 
(7)assess the adequacy of the process and methodology by which the Department of Defense establishes and maintains dedicated, special, and general purpose forces for conducting operations described in paragraph (1); 
(8)assess the adequacy of the resources planned and programmed by the Department of Defense to ensure the preparedness and capability of dedicated, special, and general purpose forces for conducting operations described in paragraph (1);. 
(b)Technical amendmentsSection 1082(d) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 337) is further amended— 
(1)in paragraph (1), by striking in support to and inserting to provide support to; 
(2)in paragraph (2), by striking purposes and inserting purpose; and  
(3)in paragraph (4), by striking other department and inserting other departments. 
1035.Charter for the National Reconnaissance OfficeNot later than February 1, 2010, the Director of National Intelligence and the Secretary of Defense shall jointly submit to the congressional defense committees, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate a revised charter for the National Reconnaissance Office (in this section referred to as the NRO). The charter shall include the following: 
(1)The organizational and governance structure of the NRO. 
(2)The role of the NRO in the development and generation of requirements and acquisition. 
(3)The scope of the capabilities of the NRO. 
(4)The roles and responsibilities of the NRO and the relationship of the NRO to other organizations and agencies in the intelligence and defense communities. 
1036.National strategic five-year plan for improving the nuclear forensic and attribution capabilities of the United States 
(a)In generalThe President, with the participation of the officials specified in subsection (c), shall develop a national strategic plan for improving over a five-year period the nuclear forensic and attribution capabilities of the United States and the methods, capabilities, and capacity for nuclear materials forensics and attribution. 
(b)ElementsThe plan required under subsection (a) shall include the following: 
(1)An investment plan to support nuclear materials forensics and attribution. 
(2)Recommendations with respect to— 
(A)the allocation of roles and responsibilities for pre-detonation, detonation, and post-detonation activities; and 
(B)methods for the attribution of nuclear or radiological material to the source when such material is intercepted by the United States, foreign governments, or international bodies or is dispersed in the course of a terrorist attack or other nuclear or radiological explosion. 
(c)OfficialsThe officials specified in this subsection are the following: 
(1)The Secretary of Homeland Security. 
(2)The Secretary of Defense. 
(3)The Secretary of Energy. 
(4)The Attorney General. 
(5)The Secretary of State. 
(6)The Director of National Intelligence. 
(7)Such other officials as the President considers appropriate. 
(d)Submittal to CongressNot later than 180 days after the date of the enactment of this Act, the President shall submit to Congress the plan required under subsection (a). 
1037.Authorization of appropriations for payments to Portuguese nationals employed by the Department of Defense 
(a)Authorization for PaymentsSubject to subsection (b), the Secretary of Defense may authorize payments to Portuguese nationals employed by the Department of Defense in Portugal, for the difference between— 
(1)the salary increases resulting from section 8002 of the Department of Defense Appropriations Act, 2006 (Public Law 109–148; 119 Stat. 2697; 10 U.S.C. 1584 note) and section 8002 of the Department of Defense Appropriations Act, 2007 (Public Law 109–289; 120 Stat. 1271; 10 U.S.C. 1584 note); and 
(2)salary increases supported by the Department of Defense Azores Foreign National wage surveys for survey years 2006 and 2007. 
(b)LimitationThe authority provided in subsection (a) may be exercised only if— 
(1)the wage survey methodology described in the United States—Portugal Agreement on Cooperation and Defense, with supplemental technical and labor agreements and exchange of notes, signed at Lisbon on June 1, 1995, and entered into force on November 21, 1995, is eliminated; and 
(2)the agreements and exchange of notes referred to in paragraph (1) and any implementing regulations thereto are revised to provide that the obligations of the United States regarding annual pay increases are subject to United States appropriation law governing the funding available for such increases. 
(c)Authorization for AppropriationOf the amounts authorized to be appropriated under title III, not less than $240,000 is authorized to be appropriated for fiscal year 2010 for the purpose of the payments authorized by subsection (a). 
1038.Prohibition on interrogation of detainees by contractor personnel 
(a)ProhibitionExcept as provided in subsection (b), effective one year after the date of the enactment of this Act, no enemy prisoner of war, civilian internee, retained personnel, other detainee, or any other individual who is in the custody or under the effective control of the Department of Defense or otherwise under detention in a Department of Defense facility in connection with hostilities may be interrogated by contractor personnel. 
(b)Authorized functions of contractor personnelContractor personnel with proper training and security clearances may be used as linguists, interpreters, report writers, information technology technicians, and other employees filling ancillary positions, including as trainers of and advisors to interrogators, in interrogations of persons as described in subsection (a) if— 
(1)such personnel are subject to the same rules, procedures, policies, and laws pertaining to detainee operations and interrogations as apply to government personnel in such positions in such interrogations; and 
(2)appropriately qualified and trained military or civilian personnel of the Department of Defense are available to oversee the contractor’s performance and to ensure that contractor personnel do not perform activities that are prohibited under this section. 
(c)Discharge by government personnelThe Secretary of Defense shall take appropriate actions to ensure that, by not later than one year after the date of the enactment of this Act, the Department of Defense has the resources needed to ensure that interrogations described in subsection (a) are conducted by appropriately qualified government personnel. 
(d)Waiver 
(1)Waivers authorizedThe Secretary of Defense may waive the prohibition under subsection (a) for a period of 60 days if the Secretary determines such a waiver is vital to the national security interests of the United States. The Secretary may renew a waiver issued pursuant to this paragraph for an additional 30-day period, if the Secretary determines that such a renewal is vital to the national security interests of the United States. 
(2)Limitation on delegation 
(A)In generalThe waiver authority under paragraph (1) may not be delegated to any official below the level of the Deputy Secretary of Defense, except in the case of a waiver for an individual interrogation that is based on military exigencies, in which case the delegation of the waiver authority shall be done pursuant to regulations that the Secretary of Defense shall prescribe but in no instance may the latter delegation be below the level of combatant commander of the theater in which the individual is in the custody or under the effective control of the Department of Defense or otherwise under detention in a Department of Defense facility within that theater. 
(B)Deadline for regulationsThe Secretary of Defense shall prescribe the regulations referred to in subparagraph (A) by not later than 30 days after the date of the enactment of this Act. 
(3)Congressional notificationNot later than five days after the Secretary issues a waiver pursuant to paragraph (1), the Secretary shall submit to Congress written notification of the waiver. 
1039.Notification and access of International Committee of the Red Cross with respect to detainees at Theater Internment Facility at Bagram Air Base, Afghanistan 
(a)NotificationThe head of a military service or department that has custody or effective control of the Theater Internment Facility at Bagram Air Base, Afghanistan, or of any individual detained at such facility, shall, upon the detention of any such individual at such facility, notify the International Committee of the Red Cross (referred to in this section as the ICRC) of such custody or effective control, as soon as practicable. 
(b)Access 
(1)ICRC accessThe head of a military service or department with effective control of the Theater Internment Facility at Bagram Air Base, Afghanistan, shall— 
(A)endeavor to ensure prompt ICRC access to any individual described in subsection (a) upon receipt by such head of an ICRC request to visit the detainee, pursuant to subsection (a); or 
(B)if access to a such individual is temporarily denied as an exceptional measure, due to reasons of imperative military necessity, as soon thereafter as practicable, consistent with Article 126 of the Geneva Convention Relative to the Treatment of Prisoners of War, done at Geneva on August 12, 1949 (6 UST 3316), but normally no later than the next regularly scheduled ICRC visit. 
(2)Protocols and agreementsSuch access to the individual shall continue pursuant to ICRC protocols and agreements reached between the ICRC and the head of a military service or department with effective control over the Theater Internment Facility at Bagram Air Base, Afghanistan. 
(c)Scope of accessThe ICRC shall be provided access, in accordance with this section, to those physical localities within the Theater Internment Facility at Bagram Air Base, Afghanistan, that are determined to be relevant to the treatment of an individual described in subsection (a), including the individual’s cell or room, interrogation facilities or rooms, hospital or related health care facilities or rooms, and recreation areas. The scope of access described in this subsection shall not be construed to apply to facilities other than the Theater Internment Facility at Bagram Air Base, Afghanistan. 
(d)Exception consistent with the Geneva Convention Relative to the Treatment of Prisoners of WarConsistent with Article 126 of the Geneva Convention Relative to the Treatment of Prisoners of War, access by the ICRC to a detainee as provided for in subsections (b) and (c) may be temporarily denied, as an exceptional measure, for reasons of imperative military necessity. 
(e)ConstructionNothing in this section shall be construed to— 
(1)create or modify the authority of the United States Armed Forces, the Department of Defense, a Federal law enforcement agency, or the intelligence community to detain an individual under existing law, as of the date of the enactment of this Act; or 
(2)limit or otherwise affect any other rights or obligations which may arise under the Geneva Conventions, other international agreements, or other laws, or to state all of the situations under which notification to and access for the ICRC is required or allowed. 
1040.No Miranda Warnings for Al Qaeda Terrorists 
(a)No Miranda warnings 
(1)In generalAbsent a court order requiring the reading of such statements, no member of the Armed Forces and no official or employee of the Department of Defense or a component of the intelligence community (other than the Department of Justice) may read to a foreign national who is captured or detained outside the United States as an enemy belligerent and is in the custody or under the effective control of the Department of Defense or otherwise under detention in a Department of Defense facility the statement required by Miranda v. Arizona (384 U.S. 436 (1966)), or otherwise inform such an individual of any rights that the individual may or may not have to counsel or to remain silent consistent with Miranda v. Arizona (384 U.S. 436 (1966)). 
(2)Nonapplicability to Department of JusticeThis subsection shall not apply to the Department of Justice. 
(3)DefinitionsIn this subsection: 
(A)The term foreign national means an individual who is not a citizen or national of the United States. 
(B)The term enemy belligerent includes a privileged belligerent against the United States and an unprivileged enemy belligerent, as those terms are defined in section 948a of title 10, United States Code, as amended by section 1802 of this Act. 
(b)Report required on notification of detainees of rights under Miranda v. ArizonaNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on how the reading of rights under Miranda v. Arizona (384 U.S. 436 (1966)) to individuals detained by the United States in Afghanistan may affect— 
(1)the tactical questioning of detainees at the point of capture by United States Armed Forces deployed in support of Operation Enduring Freedom; 
(2)post-capture theater-level interrogations and intelligence-gathering activities conducted as part of Operation Enduring Freedom; 
(3)the overall counterinsurgency strategy and objectives of the United States for Operation Enduring Freedom; 
(4)United States military operations and objectives in Afghanistan; and 
(5)potential risks to members of the Armed Forces operating in Afghanistan. 
1041.Limitation on use of funds for the transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba 
(a)Release prohibitionDuring the period beginning on October 1, 2009, and ending on December 31, 2010, the Secretary of Defense may not use any of the amounts authorized to be appropriated in this Act or otherwise available to the Department of Defense to release into the United States, its territories, or possessions, any individual described in subsection (e). 
(b)Transfer limitationDuring the period beginning on October 1, 2009, and ending on December 31, 2010, the Secretary of Defense may not use any of the amounts authorized to be appropriated in this Act or otherwise available to the Department of Defense to transfer any individual described in subsection (e) to the United States, its territories, or possessions, until 45 days after the President has submitted to the congressional defense committees the plan described in subsection (c). 
(c)Comprehensive plan requiredThe President shall submit to the congressional defense committees a plan for the disposition of each individual described in subsection (e) who is proposed to be transferred to the United States, its territories, or possessions. Such plan for each individual shall include, at a minimum— 
(1)an assessment of the risk that the individual described in subsection (e) poses to the national security of the United States, its territories, or possessions; 
(2)a proposal for the disposition of each such individual; 
(3)the measures to be taken to mitigate any risks described in paragraph (1); 
(4)the location or locations at which the individual will be held under the proposal for disposition required by paragraph (2); 
(5)the costs associated with executing the plan, including technical and financial assistance required to be provided to State and local law enforcement agencies, if necessary, to carry out the plan; 
(6)a summary of the consultation required in subsection (d); and 
(7)a certification by the Attorney General that under the plan the individual poses little or no security risk to the United States, its territories, or possessions. 
(d)Consultation requiredThe President shall consult with the chief executive of the State, the District of Columbia, or the territory or possession of the United States to which the disposition in subsection (c)(2) includes transfer to that State, District of Columbia, or territory or possession. 
(e)Detainees describedAn individual described in this subsection is any individual who is located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who— 
(1)is not a citizen of the United States; and 
(2)is— 
(A)in the custody or under the effective control of the Department of Defense; or 
(B)otherwise under detention at the United States Naval Station, Guantanamo Bay, Cuba. 
1042.Additional subpoena authority for the Inspector General of the Department of DefenseSection 8 of the Inspector General Act of 1978 (5 U.S.C. App. 8) is amended by adding at the end the following new subsection: 
 
(i) 
(1)The Inspector General of the Department of Defense is authorized to require by subpoena the attendance and testimony of witnesses as necessary in the performance of functions assigned to the Inspector General by this Act, except that the Inspector General shall use procedures other than subpoenas to obtain attendance and testimony from Federal employees. 
(2)A subpoena issued under this subsection, in the case of contumacy or refusal to obey, shall be enforceable by order of any appropriate United States district court. 
(3)The Inspector General shall notify the Attorney General 7 days before issuing any subpoena under this section.. 
1043.Limitations on modifications of certain Government furnished equipment; one-time authority to transfer certain military prototype 
(a)LimitationAn article of military equipment that is an end item of a major weapon system may not be furnished or transferred to a private entity for the conduct of research, development, test and evaluation under contractual agreement with the Department of Defense, if such research, development, test, and evaluation necessitates significantly modifying the military equipment, until the senior acquisition official of a military department, or his designee, submits to the congressional defense committees certification in writing— 
(1)that the modification of such article of military equipment is necessary to execute the contractual scope of work and there is no suitable alternative to modifying such article; 
(2)that the research, development, test, and evaluation effort is of sufficient interest to the military department to warrant the modification of such article of military equipment; 
(3)that— 
(A)prior to the end of the period of performance of such a contractual agreement, the article of military equipment will be restored to its original condition; or 
(B)it is not necessary to restore the article of military equipment to its original condition because the military department intends to dispose of the equipment or operate the equipment in its modified form. 
(4)that the private entity has sufficient resources and capability to fully perform the contractual research, development, test, and evaluation; and 
(5)that the military department has— 
(A)identified the scope of future test and evaluation likely to be required prior to transition of the associated technology to a program of record; and 
(B)a plan for the conduct of such future test and evaluation, including the anticipated roles and responsibilities of government and the private entity, as applicable. 
(b)CertificationNo military equipment that is an end item of a major weapons system may be transferred or furnished to a private entity for purposes of research and development as authorized under subsection (a) unless the senior officer of the military service concerned certifies to the congressional defense committees that such equipment is not essential to the defense of the United States. 
(c)One-time authority to transferThe Secretary of the Navy may transfer, to Piasecki Aircraft Corporation of Essington, Pennsylvania (in this section referred to as transferee), all right, title, and interest of the United States, except as otherwise provided in this subsection, in and to Navy aircraft N40VT (Bureau Number 163283), also known as the X–49A aircraft, and associated components and test equipment, previously specified as Government-furnished equipment in contract N00019–00–C–0284. The transferee shall provide consideration for the transfer of such military equipment to the transferor of an amount not to exceed fair value, as determined, on a non-delegable basis, by the Secretary. 
(d)Applicable lawThe transfer or use of military equipment is subject to all applicable Federal and State laws and regulations, including, but not limited to, the Arms Export Control Act, the Export Administration Act of 1979, continued under Executive Order 12924, International Traffic in Arms Regulations (22 C.F.R. 120 et seq.), Export Administration Regulations (15 C.F.R. 730 et seq.), Foreign Assets Control Regulations (31 C.F.R. 500 et 13 seq.), and the Espionage Act. 
(e)Condition of equipment to be transferred 
(1)As-is conditionThe military equipment transferred under subsection (c) shall be transferred in its current as-is condition. The Secretary is not required to repair or alter the condition of any military equipment before transferring any interest in such equipment under subsection (c). 
(2)Spare parts or equipmentThe Secretary of the Navy is not required to provide spare parts or equipment as a result of the transfer authorized under subsection (c). 
(f)Transfer at no cost to the united statesThe transfer of military equipment under subsection (c) shall be made at no cost to the United States. Any costs associated with the transfer shall be borne by the transferee. 
(g)Additional terms and conditionsThe Secretary shall require that the transfer authorized by section (c) be carried out by means of a written agreement and shall require, at a minimum, the following conditions to the transfer: 
(1)A condition stipulating that the transfer of the X-49A aircraft is for the sole purpose of further development, test, and evaluation of vectored thrust ducted propeller (hereinafter in this section referred to as VTDP) technology. 
(2)A condition providing the Government the right to procure the VTDP technology demonstrated under this program at a discounted cost based on the value of the X-49A aircraft and associated equipment at the time of transfer, with such valuation and terms determined by the Secretary. 
(3)A condition that the transferee not transfer any interest in, or transfer possession of, the military equipment transferred under subsection (b) to any other party without the prior written approval of the Secretary. 
(4)A condition that if the Secretary determines at any time that the transferee has failed to comply with a condition set forth in paragraphs (1) through (3), all items referred to in subsection (b) shall be transferred back to the Navy, at no cost to the United States. 
(5)A condition that the transferee acknowledges sole responsibility of the X-49A aircraft and associated equipment and assumes all liability for operation of the X-49A aircraft and associated equipment. 
(h)No liability for the united statesUpon the transfer of military equipment under subsection (b), the United States shall not be liable for any death, injury, loss, or damage that results from the use of such military equipment by any person other than the United States. 
(i)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with a transfer under subsection (b) as the Secretary considers appropriate to protect the interests of the United States. 
(j)DefinitionsIn this subsection: 
(1)The term major system has the meaning provided in section 2302 of title 10, United States Code. 
(2)The term contractual agreement includes contracts, grants, cooperative agreements, and other transactions. 
EStudies and Reports 
1051.Report on statutory compliance of the report on the 2009 quadrennial defense review 
(a)Comptroller General reportNot later than 90 days after the Secretary of Defense releases the report on the 2009 quadrennial defense review, the Comptroller General shall submit to the congressional defense committees and to the Secretary of Defense a report on the degree to which the report on the 2009 quadrennial defense review addresses each of the items required by subsection (d) of section 118 of title 10, United States Code. 
(b)Secretary of Defense reportIf the Comptroller General determines that the report on the 2009 quadrennial defense review fails to directly address items required by subsection (d) of section 118 of such title, the Secretary of Defense shall submit to the congressional defense committees a report directly addressing those items not later than 30 days after the submission of the report by the Comptroller General required by paragraph (1). 
1052.Report on the force structure findings of the 2009 quadrennial defense review 
(a)Report requirementConcurrent with the delivery of the report on the 2009 quadrennial defense review required by section 118 of title 10, United States Code, the Secretary of Defense shall submit to the congressional defense committees a report with a classified annex containing— 
(1)the analyses used to determine and support the findings on force structure required by such section; and 
(2)a description of any changes from the previous quadrennial defense review to the minimum military requirements for major military capabilities. 
(b)Major military capabilities definedIn this section, the term major military capabilities includes any capability the Secretary determines to be a major military capability, any capability discussed in the report of the 2006 quadrennial defense review, and any capability described in paragraph (9) or (10) of section 118(d) of title 10, United States Code. 
1053.Annual report on the electronic warfare strategy of the Department of Defense 
(a)Annual report requiredAt the same time as the President submits to Congress the budget under section 1105(a) of title 31, United States Code, for each of fiscal years 2011 through 2015, the Secretary of Defense, in coordination with the Chairman of the Joint Chiefs of Staff and the Secretary of each of the military departments, shall submit to the congressional defense committees an annual report on the electronic warfare strategy of the Department of Defense. 
(b)Contents of reportEach report required under subsection (a) shall include each of the following: 
(1)A description and overview of— 
(A)the electronic warfare strategy of the Department of Defense; 
(B)how such strategy supports the National Defense Strategy; and 
(C)the organizational structure assigned to oversee the development of the Department’s electronic warfare strategy, requirements, capabilities, programs, and projects. 
(2)A list of all the electronic warfare acquisition programs and research and development projects of the Department of Defense and a description of how each program or project supports the Department’s electronic warfare strategy. 
(3)For each unclassified program or project on the list required by paragraph (2)— 
(A)the senior acquisition executive and organization responsible for oversight of the program or project; 
(B)whether or not validated requirements exist for the program or project and, if such requirements do exist, the date on which the requirements were validated and the organizational authority that validated such requirements; 
(C)the total amount of funding appropriated, obligated, and forecasted by fiscal year for the program or project, including the program element or procurement line number from which the program or project receives funding; 
(D)the development or procurement schedule for the program or project; 
(E)an assessment of the cost, schedule, and performance of the program or project as it relates to the program baseline for the program or project, as of the date of the submission of the report, and the original program baseline for such program or project, if such baselines are not the same; 
(F)the technology readiness level of each critical technology that is part of the program or project; 
(G)whether or not the program or project is redundant or overlaps with the efforts of another military department; and 
(H)the capability gap that the program or project is being developed or procured to fulfill. 
(4)A classified annex that contains the items described in subparagraphs (A) through (H) of paragraph (3) for each classified program or project on the list required by paragraph (2). 
1054.Study on a system for career development and management of interagency national security professionals 
(a)Study required 
(1)Designation of Executive agencyNot later than 30 days after the date of the enactment of this Act, the President shall designate an Executive agency to commission a study of the matters described in subsection (b) by an appropriate independent, nonprofit organization. The designated Executive agency shall select the organization and commission the study not later than 90 days after the date of the enactment of this Act. 
(2)Qualifications of organization selectedThe organization selected shall be qualified on the basis of having performed related work in the fields of national security and human capital development, and on the basis of such other criteria as the head of the designated Executive agency may determine. 
(b)Matters to be examinedThe study required by subsection (a) shall examine matters pertaining to a system for the development and management of interagency national security professionals including, at a minimum, the following: 
(1)Professional developmentThe skills, education, training, and professional experiences desired in interagency national security professionals at various career stages, as well as the feasibility, benefits, and costs of developing a pool of personnel necessary to enable interagency national security professionals to undertake such professional development opportunities. 
(2)CoordinationProcedures for ensuring appropriate consistency and coordination among participating Executive agencies, such as methods for identifying positions and personnel that should be included in the system, and coordination of treatment in personnel and human resource systems, including performance review and promotion policies. 
(3)FundingPotential mechanisms for funding an interagency national security professional development program. 
(4)Military and state and local government personnelThe feasibility of integrating, coordinating, or supplementing the systems and requirements regarding experience and education for military officers with an interagency national security professional system, as well as potential means of, and benefits and drawbacks of, including State and local government organizations and personnel in the system. 
(5)Incentives to participateIncentives and requirements that could be implemented to encourage personnel and organizations to fully participate in the system across various career levels. 
(6)Current effortsThe effectiveness of, and lessons learned from, major current efforts at developing interagency national security professionals. 
(c)ReportA report containing the findings and recommendations resulting from the study required by subsection (a), together with any views or recommendations of the President, shall be submitted to Congress not later than December 1, 2010. 
(d)DefinitionsIn this section: 
(1)The term Executive agency has the meaning given such term by section 105 of title 5, United States Code. 
(2)The term employee has the meaning given such term by section 2105 of title 5, United States Code. 
(3)The term interagency national security professional means an employee of an Executive agency who plans, coordinates, or participates in activities relating to the national security of the United States that require significant interaction and engagement with other Executive agencies. 
1055.Report on nuclear aspirations of non-state entities, nuclear weapons and related programs in non-nuclear-weapons states and countries not parties to the Nuclear Non-Proliferation Treaty, and certain foreign persons 
(a)In generalThe Director of National Intelligence shall biennially submit to the congressional defense committees, the Select Committee on Intelligence of the Senate, and the Permanent Select Committee on Intelligence of the House of Representatives a report— 
(1)on the nuclear weapons programs and any related programs of countries that are non-nuclear-weapons state parties to the Treaty on Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968, and entered into force March 5, 1970 (commonly known as the Nuclear Non-Proliferation Treaty) and countries that are not parties to the Treaty; 
(2)on the nuclear weapons aspirations of such non-state entities as the Director considers appropriate to include in the report; and 
(3)that identifies each foreign person that, during the period covered by the report, made a material contribution to the research, development, production, or acquisition by a country of proliferation concern of— 
(A)weapons of mass destruction (including nuclear weapons, chemical weapons, or biological weapons); or 
(B)ballistic or cruise missile systems. 
(b)ElementsThe report required under subsection (a) shall include, with respect to each country described in subsection (a)(1) and each non-state entity referred to in subsection (a)(2), the following: 
(1)A statement of the number of nuclear weapons possessed by such country or non-state entity. 
(2)An estimate of the total number of nuclear weapons that such country or non-state entity seeks to obtain and, in the case of such non-state entity, an assessment of the extent to which such non-state entity is seeking to develop a nuclear weapon or device or radiological dispersion device. 
(3)A description of the technical characteristics of any nuclear weapons possessed by such country or non-state entity. 
(4)A description of nuclear weapons designs available to such country or non-state entity. 
(5)A description of any sources of assistance with respect to nuclear weapons design provided to or by such country or non-state entity and, in the case of assistance provided by such country or non-state entity, a description of to whom such assistance was provided. 
(6)An assessment of the annual capability of such country and non-state entity to produce new or newly designed nuclear weapons. 
(7)A description of the type of fissile materials used in any nuclear weapons possessed by such country or non-state entity. 
(8)An description of the location and production capability of any fissile materials production facilities in such country or controlled by such non-state entity, the current status of any such facilities, and any plans by such country or non-state entity to develop such facilities. 
(9)An identification of the source of any fissile materials used by such country or non-state entity, if such materials are not produced in facilities referred to in paragraph (8). 
(10)An assessment of the intentions of such country or non-state entity to leverage civilian nuclear capabilities for a nuclear weapons program. 
(11)A description of any delivery systems available to such country or non-state entity and an assessment of whether nuclear warheads have been mated, or there are plans for such warheads to be mated, to any such delivery system. 
(12)An assessment of the physical security of the storage facilities for nuclear weapons in such country or controlled by such non-state entity. 
(13)An assessment of whether such country is modernizing or otherwise improving the safety, security, and reliability of the nuclear weapons stockpile of such country. 
(14)An assessment of the industrial capability and capacity of such country or non-state entity to produce nuclear weapons. 
(15)In the case of a country, an assessment of the policy of such country on the employment and use of nuclear weapons. 
(c)References to other reportsEach report submitted under subsection (a) shall include a copy of any other report that is incorporated by reference into the report submitted under subsection (a). 
(d)Unclassified summaryEach report submitted under subsection (a) shall include an unclassified summary of such report. 
(e)Submittal to Congress 
(1)In generalExcept as provided in paragraph (2), the Director of National Intelligence shall submit to the congressional defense committees, the Select Committee on Intelligence of the Senate, and the Permanent Select Committee on Intelligence of the House of Representatives the first report required under subsection (a) by not later than September 1, 2010. 
(2)Notification of delay in submittalIf the Director of National Intelligence determines that it will not be possible for the Director to submit the first report required under subsection (a) by September 1, 2010, the Director shall, not later than August 1, 2010, submit to the committees specified in paragraph (1) a notice— 
(A)that such report will not be submitted by September 1, 2010; and 
(B)setting forth the date by which the Director will submit such report. 
(f)Conforming amendmentSection 722 of the Combating Proliferation of Weapons of Mass Destruction Act of 1996 (50 U.S.C. 2369) is repealed. 
(g)DefinitionsIn this section: 
(1)Foreign personThe term foreign person means any of the following: 
(A)A natural person who is not a citizen of the United States. 
(B)A corporation, business association, partnership, society, trust, or other nongovernmental entity, organization, or group that is organized under the laws of a foreign country or has its principal place of business in a foreign country. 
(C)Any foreign government or foreign governmental entity operating as a business enterprise or in any other capacity. 
(D)Any successor, subunit, or subsidiary of any entity described in subparagraph (B) or (C). 
(2)Country of proliferation concernThe term country of proliferation concern means any country identified by the Director of Central Intelligence as having engaged in the acquisition of dual-use and other technology useful for the development or production of weapons of mass destruction (including nuclear weapons, chemical weapons, and biological weapons) or advanced conventional munitions— 
(A)in the most recent report under section 721 of the Combating Proliferation of Weapons of Mass Destruction Act of 1996 (50 U.S.C. 2366); or 
(B)in any successor report on the acquisition by foreign countries of dual-use and other technology useful for the development or production of weapons of mass destruction. 
1056.Comptroller General review of Department of Defense spending in final fiscal quarters 
(a)Review of spending by the Comptroller GeneralThe Comptroller General shall conduct a review of obligations incurred by the Department of Defense in the final quarter each covered fiscal year, as compared to the obligations so incurred in the first three quarters of that fiscal year, to determine if policies with respect to financial execution by the Department contribute to hastened year-end spending and poor use or waste of taxpayer dollars. Such review shall include both one-year and multi-year appropriations for each covered fiscal year. 
(b)Covered fiscal yearsFor purposes of this section, a covered fiscal year is fiscal year 2006, 2007, 2008, or 2009. 
(c)ReportNot later than March 31, 2010, the Comptroller General shall submit to the Committees on Armed Services of the Senate and House of Representatives a report containing— 
(1)the results of the review conducted under subsection (a); and 
(2)any recommendations of the Comptroller General with respect to improving the policies pursuant to which amounts appropriated to the Department of Defense are obligated and expended in the final quarter of a fiscal year. 
1057.Report on Air America 
(a)DefinitionsIn this section: 
(1)Air AmericaThe term Air America means Air America, Incorporated. 
(2)Associated companyThe term associated company means any entity associated with, predecessor to, or subsidiary to Air America, including Air Asia Company Limited, CAT Incorporated, Civil Air Transport Company Limited, and the Pacific Division of Southern Air Transport, during the period when such an entity was owned and controlled by the United States Government. 
(b)Report on retirement benefits for former employees of Air America 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to Congress a report on the advisability of providing Federal retirement benefits to United States citizens for the service of such citizens prior to 1977 as employees of Air America or an associated company during a period when Air America or the associated company was owned or controlled by the United States Government and operated or managed by the Central Intelligence Agency. 
(2)Report ElementsThe report required by paragraph (1) shall include the following: 
(A)The history of Air America and the associated companies prior to 1977, including a description of— 
(i)the relationship between Air America and the associated companies and the Central Intelligence Agency or any other element of the United States Government; 
(ii)the workforce of Air America and the associated companies; 
(iii)the missions performed by Air America, the associated companies, and their employees for the United States; and 
(iv)the casualties suffered by employees of Air America and the associated companies in the course of their employment. 
(B)A description of— 
(i)the retirement benefits contracted for or promised to the employees of Air America and the associated companies prior to 1977; 
(ii)the contributions made by such employees for such benefits; 
(iii)the retirement benefits actually paid such employees; 
(iv)the entitlement of such employees to the payment of future retirement benefits; and 
(v)the likelihood that such employees will receive any future retirement benefits. 
(C)An assessment of the difference between— 
(i)the retirement benefits that former employees of Air America and the associated companies have received or will receive by virtue of their employment with Air America and the associated companies; and 
(ii)the retirement benefits that such employees would have received or be eligible to receive if such employment was deemed to be employment by the United States Government and their service during such employment was credited as Federal service for the purpose of Federal retirement benefits. 
(D) 
(i)Any recommendations regarding the advisability of legislative action to treat such employment as Federal service for the purpose of Federal retirement benefits in light of the relationship between Air America and the associated companies and the United States Government and the services and sacrifices of such employees to and for the United States. 
(ii)If legislative action is considered advisable under clause (i), a proposal for such action and an assessment of its costs. 
(E)The opinions of the Director of the Central Intelligence Agency, if any, on any matters covered by the report that the Director of the Central Intelligence Agency considers appropriate. 
(3)Assistance of Comptroller GeneralThe Comptroller General of the United States shall, upon the request of the Director of National Intelligence and in a manner consistent with the protection of classified information, assist the Director in the preparation of the report required by paragraph (1). 
(4)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
1058.Report on defense travel simplification 
(a)Report RequiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report setting forth a comprehensive plan to simplify Department of Defense travel procedures. 
(b)ElementsThe report required under subsection (a) shall include the following: 
(1)A comprehensive discussion of aspects of the Department of Defense travel procedures that are most confusing, inefficient, and in need of revision. 
(2)A critical review of opportunities to streamline and simplify defense travel policies and to reduce travel-related costs to the Department of Defense. 
(3)A discussion of any actions to incorporate permanent duty travel that are being undertaken by the Secretary of Defense as of the date of the enactment of this Act. 
(4)A plan to gather data on the number of manual temporary duty vouchers processed by the Department of Defense. 
(5)Options to leverage industry capabilities and technologies that could enhance management responsiveness to changing markets. 
(6)A discussion of pilot programs that the Secretary of Defense could carry out to demonstrate the merit of improvements identified pursuant to preparing the report required by this section, including a discussion of— 
(A)recommendations for legislative authority; and 
(B)how the systems developed for purposes of such a pilot program would interact with the automated Defense Travel System in effect as of the date of the enactment of this Act. 
(7)Such recommendations and an implementation plan for legislative or administrative action as the Secretary of Defense considers appropriate to improve defense travel. 
1059.Report on modeling and simulation technological and industrial base 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, working through the Director for Defense Research and Engineering, the Deputy Under Secretary of Defense for Industrial Policy, the Commander of the United States Joint Forces Command, and other appropriate organizations, shall submit to the congressional defense committees a report that describes current and planned efforts to support and enhance the defense modeling and simulation technological and industrial base, including in academia, industry, and government. 
(b)ElementsThe report required under subsection (a) shall include the following: 
(1)An assessment of the current and future domestic defense modeling and simulation technological and industrial base and its ability to meet current and future defense requirements. 
(2)A description of current and planned programs and activities of the Department of Defense to enhance the ability of the domestic defense modeling and simulation technological and industrial base to meet current and future defense requirements. 
(3)A description of current and planned Department of Defense activities in cooperation with Federal, State, and local government organizations that promote the enhancement of the ability of the domestic defense modeling and simulation technological and industrial base to meet current and future defense requirements. 
(4)A comparative assessment of current and future global modeling and simulation capabilities relative to those of the United States in areas related to defense applications of modeling and simulation. 
(5)An identification of additional authorities or resources related to technology transfer, establishment of public-private partnerships, coordination with regional, State, or local initiatives, or other activities that would be required to enhance efforts to support the domestic defense modeling and simulation technological and industrial base. 
(6)Other matters as determined appropriate by the Secretary. 
1060.Report on enabling capabilities for special operations forces 
(a)Report requiredNot later than 270 days after the date of the enactment of this Act, the Commander of the United States Special Operations Command, jointly with the commanders of the combatant commands and the Chief of Staff of the Army, the Chief of Naval Operations, the Chief of Staff of the Air Force, and the Commandant of the Marine Corps shall submit to the Secretary of Defense and the Chairman of the Joint Chiefs of Staff a report on the availability of enabling capabilities to support special operations forces requirements. 
(b)Matters To be includedThe report required under subsection (a) shall include the following: 
(1)An identification of the requirements for enabling capabilities for conventional forces and special operations forces globally, including current and projected needs in Iraq, Afghanistan, and other theaters of operation. 
(2)A description of the processes used to prioritize and allocate enabling capabilities to meet the mission requirements of conventional forces and special operations forces. 
(3)An identification and description of any shortfalls in enabling capabilities for special operations forces by function, region, and quantity, as determined by the Commander of the United States Special Operations Command and the commanders of the geographic combatant commands. 
(4)An assessment of the current inventory of these enabling capabilities within the military departments and components and the United States Special Operations Command. 
(5)An assessment of whether there is a need to create additional enabling capabilities by function and quantity. 
(6)An assessment of the merits of creating additional enabling units, by type and quantity— 
(A)within the military departments; and 
(B)within the United States Special Operations Command. 
(7)Recommendations for meeting the current and future enabling force requirements of the United States Special Operations Command, including an assessment of the increases in endstrength, equipment, funding, and military construction that would be required to support these recommendations. 
(8)Any other matters the Commander of the United States Special Operations Command, the commanders of the combatant commands, and the Chief of Staff of the Army, the Chief of Naval Operations, the Chief of Staff of the Air Force, and the Commandant of the Marine Corps consider useful and relevant. 
(c)Report to congressNot later than 30 days after receiving the report required under subsection (a), the Secretary of Defense shall forward the report to the congressional defense committees with any additional comments the Secretary considers appropriate. 
1061.Additional members and duties for the independent panel to assess the quadrennial defense review 
(a)Additional members 
(1)In generalFor purposes of conducting the assessment of the 2009 quadrennial defense review under section 118 of title 10, United States Code (in this section referred to as the 2009 QDR), the independent panel established under subsection (f) of such section (in this section referred to as the Panel) shall include eight additional members as follows: 
(A)Two appointed by the chairman of the Committee on Armed Services of the House of Representatives. 
(B)Two appointed by the chairman of the Committee on Armed Services of the Senate. 
(C)Two appointed by the ranking member of the Committee on Armed Services of the House of Representatives. 
(D)Two appointed by the ranking member of the Committee on Armed Services of the Senate. 
(2)Period of appointment; vacanciesMembers of the Panel appointed under paragraph (1) shall be appointed for the life of the Panel. Any vacancy in an appointment to the Panel under paragraph (1) shall be filled in the same manner as the original appointment. 
(b)Additional dutiesIn addition to the duties of the Panel under section 118(f) of title 10, United States Code, the Panel shall, with respect to the 2009 QDR— 
(1)review the Secretary of Defense's terms of reference, and any other materials providing the basis for, or substantial inputs to, the work of the Department of Defense on the 2009 QDR; 
(2)conduct an assessment of the assumptions, strategy, findings, and risks in the report of the Secretary of Defense on the 2009 QDR, with particular attention paid to the risks described in that report; 
(3)conduct an independent assessment of a variety of possible force structures for the Armed Forces, including the force structure identified in the report of the Secretary of Defense on the 2009 QDR; and 
(4)review the resource requirements identified in the 2009 QDR pursuant to section 118(b)(3) of title 10, United States Code, and, to the extent practicable, make a general comparison of such resource requirements with the resource requirements to support the forces contemplated under the force structures assessed under paragraph (3). 
(c)Reports 
(1)Initial report of panelThe report on the 2009 QDR that is submitted to Congress pursuant to section 118(f)(2) of title 10, United States Code, shall include, in addition to any other matters required by such section, the interim findings of the Panel with respect to the matters specified in subsection (b). 
(2)Final report of panelNot later than July 15, 2010, the Panel shall submit to the Secretary of Defense, and to the congressional defense committees, the final report of the Panel on the matters specified in subsection (b). The report shall include such recommendations on such matters as the Panel considers appropriate. 
(3)Report of Secretary of DefenseNot later than August 15, 2010, the Secretary of Defense shall, after consultation with the Chairman of the Joint Chiefs of Staff, submit to the congressional defense committees a report setting forth the Secretary's response to the final report of the Panel under paragraph (2). 
(d)Termination of PanelThe Panel shall terminate 45 days after the date on which the Panel submits its final report under subsection (c)(2). 
1062.Congressional earmarks relating to the Department of Defense 
(a)Report on recurring earmarks 
(1)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report regarding covered earmarks. 
(2)ElementsThe report required by paragraph (1) shall include the following: 
(A)An identification of each covered earmark that has been included in a national defense authorization Act for three or more consecutive fiscal years as of the date of the enactment of this Act. 
(B)A description of the extent to which competitive or merit-based procedures were used to award funding, or to enter into a contract, grant, or other agreement, pursuant to each covered earmark. 
(C)An identification of the specific contracting vehicle used for each covered earmark. 
(D)In the case of any covered earmark for which competitive or merit-based procedures were not used to award funding, or to enter into the contract, grant, or other agreement, a statement of the reasons competitive or merit-based procedures were not used. 
(b)DoD Inspector General audit of congressional earmarksThe Inspector General of the Department of Defense shall conduct an audit of contracts, grants, or other agreements pursuant to congressional earmarks of Department of Defense funds to determine whether or not the recipients of such earmarks are complying with requirements of Federal law on the use of appropriated funds to influence, whether directly or indirectly, congressional action on any legislation or appropriation matter pending before Congress. 
(c)DefinitionsIn this section: 
(1)The term congressional earmark means any congressionally directed spending item (Senate) or congressional earmark (House of Representatives) on a list published in compliance with rule XLIV of the Standing Rules of the Senate or rule XXI of the Rules of the House of Representatives. 
(2)The term covered earmark means any congressional earmark identified in the joint explanatory statement to accompany the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417) that was printed in the Congressional Record on September 23, 2008. 
(3)The term national defense authorization Act means an Act authorizing funds for a fiscal year for the military activities of the Department of Defense, and for other purposes. 
1063.Report on basing plans for certain United States geographic combatant commands 
(a)Report requirementConcurrent with the delivery of the report on the 2009 quadrennial defense review required by section 118 of title 10, United States Code, the Secretary of Defense shall submit to the congressional defense committees a report on the plan for basing of forces outside the United States. 
(b)Matters coveredThe report required under subsection (a) shall contain a description of— 
(1)how the plan supports the United States national security strategy; 
(2)how the plan supports the security commitments undertaken by the United States pursuant to any international security treaty, including the North Atlantic Treaty, the Treaty of Mutual Cooperation and Security between the United States and Japan, and the Security Treaty Between Australia, New Zealand, and the United States of America;  
(3)how the plan addresses the current security environment in each geographic combatant command’s area of responsibility, including United States participation in theater security cooperation activities and bilateral partnership, exchanges, and training exercises; 
(4)the impact that a permanent change in the basing of a unit currently stationed outside the United States would have on the matters described in paragraphs (1) through (3);  
(5)the impact the plan will have on the status of overseas base closure and realignment actions undertaken as part of a global defense posture realignment strategy and the status of development and execution of comprehensive master plans for overseas military main operating bases, forward operating sites, and cooperative security locations of the global defense posture of the United States; 
(6)any recommendations for additional closures or realignments of military installations outside of the United States; and 
(7)any comments resulting from an interagency review of the plan that includes the Department of State and other relevant Federal departments and agencies. 
(c)Notification requirementThe Secretary of Defense shall notify Congress at least 30 days before the permanent relocation of a unit stationed outside the United States as of the date of the enactment of this Act. 
(d)DefinitionsIn this section: 
(1)UnitThe term unit has the meaning determined by the Secretary of Defense for purposes of this section. 
(2)Geographic combatant commandFor purposes of this section, the term geographic combatant command means a combatant command with a geographic area of responsibility that does not include North America. 
FOther Matters 
1071.Extension of certain authority for making rewards for combating terrorismSection 127b(c)(3)(C) of title 10, United States Code, is amended by striking 2009 and inserting 2010. 
1072.Business process reengineering 
(a)New programsSection 2222 of title 10, United States Code, is amended— 
(1)in subsection (a)— 
(A)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; 
(B)by inserting before paragraph (2), as redesignated by subparagraph (A) of this subsection, the following new paragraph (1): 
 
(1)the appropriate chief management officer for the defense business system modernization has determined whether or not— 
(A)the defense business system modernization is in compliance with the enterprise architecture developed under subsection (c); and 
(B)appropriate business process reengineering efforts have been undertaken to ensure that— 
(i)the business process to be supported by the defense business system modernization will be as streamlined and efficient as practicable; and 
(ii)the need to tailor commercial-off-the-shelf systems to meet unique requirements or incorporate unique interfaces has been eliminated or reduced to the maximum extent practicable;;  
(C)in paragraph (2), as redesignated by subparagraph (A) of this subsection, by striking subparagraph (A) and inserting the following new subparagraph (A): 
 
(A)has been determined by the appropriate chief management officer to be in compliance with the requirements of paragraph (1);; and 
(D)in paragraph (3), as redesignated by subparagraph (A) of this paragraph, by striking the certification by the approval authority is and inserting the certification by the approval authority and the determination by the chief management officer are; and 
(2)in subsection (f)— 
(A)by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E), respectively; 
(B)by inserting (1) before The Secretary of Defense; 
(C)in subparagraph (E) of paragraph (1), as designated by this paragraph, by striking paragraphs (1) through (4) and inserting subparagraphs (A) through (D); and 
(D)by adding at the end the following new paragraph (2): 
 
(2)For purposes of subsection (a), the appropriate chief management officer for a defense business system modernization is as follows: 
(A)In the case of an Army program, the Chief Management Officer of the Army. 
(B)In the case of a Navy program, the Chief Management Officer of the Navy. 
(C)In the case of an Air Force program, the Chief Management Officer of the Air Force. 
(D)In the case of a program of a Defense Agency, the Deputy Chief Management Officer of the Department of Defense. 
(E)In the case of a program that will support the business processes of more than one military department or Defense Agency, the Deputy Chief Management Officer of the Department of Defense.. 
(b)Ongoing programs 
(1)In generalNot later than one year after the date of the enactment of this Act, the appropriate chief management officer for each defense business system modernization approved by the Defense Business Systems Management Committee before the date of the enactment of this Act that will have a total cost in excess of $100,000,000 shall review such defense business system modernization to determine whether or not appropriate business process reengineering efforts have been undertaken to ensure that— 
(A)the business process to be supported by such defense business system modernization will be as streamlined and efficient as practicable; and 
(B)the need to tailor commercial-off-the-shelf systems to meet unique requirements or incorporate unique interfaces has been eliminated or reduced to the maximum extent practicable. 
(2)Action on finding of lack of reengineering effortsIf the appropriate chief management officer determines that appropriate business process reengineering efforts have not been undertaken with regard to a defense business system modernization as described in paragraph (1), that chief management officer— 
(A)shall develop a plan to undertake business process reengineering efforts with respect to the defense business system modernization; and 
(B)may direct that the defense business system modernization be restructured or terminated, if necessary to meet the requirements of paragraph (1). 
(3)DefinitionsIn this subsection: 
(A)The term appropriate chief management officer, with respect to a defense business system modernization, has the meaning given that term in paragraph (2) of subsection (f) of section 2222 of title 10, United States Code (as amended by subsection (a)(2) of this section). 
(B)The term defense business system modernization has the meaning given that term in subsection (j)(3) of section 2222 of title 10, United States Code. 
1073.Technical and clerical amendments 
(a)Title 10, United States CodeTitle 10, United States Code, is amended as follows: 
(1)The table of chapters at the beginning of subtitle A is amended— 
(A)in the item relating to chapter 81, by striking 1581 and inserting 1580; and 
(B)in the item relating to chapter 152, by striking 2541 and inserting 2551. 
(2)Section 118(g) is amended by striking the date of the enactment of the National Defense Authorization Act for Fiscal Year 2008 in paragraphs (1) and (2) and inserting January 28, 2008,. 
(3)Section 184(b)(3) is amended by striking the date of the enactment of this section and inserting October 17, 2006. 
(4)Section 438 at the end of subchapter I of chapter 21 is redesignated as section 428. 
(5)The item relating to section 438 in the table of sections at the beginning of subchapter I of chapter 21 is redesignated as section 428. 
(6)Section 490(b)(1) is amended by striking 180 days after date of the enactment of this section, and every even-numbered year thereafter and inserting July 28 of every even-numbered year. 
(7)The table of chapters at the beginning of part II of subtitle A is amended by striking 1581 in the item relating to chapter 81 and inserting 1580. 
(8)Section 992(b)(4) is amended by striking the period after under this section. 
(9)Section 1074f(f)(3) is amended by striking continency and inserting contingency. 
(10)Section 1074g(f) is amended by striking on or after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2008 and inserting after January 28, 2008. 
(11)The section heading for section 1076d is amended by striking standard and inserting Standard. 
(12)Section 1079(f)(2)(B) is amended by striking the period after year.  
(13)Section 1142(b) is amended— 
(A)in paragraph (4)(C), by striking the Troops-to-Teachers Program Act of 1999 (20 U.S.C. 9301 et seq.) and inserting the Troops-to-Teachers Program under section 2302 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6672); and 
(B)in paragraph (15), by striking “federal” both places it appears and inserting “Federal”. 
(14)Section 1175a(h)(1) is amended by striking qualities and inserting qualifies. 
(15)Section 1408(h)(2) is amended by striking and at the end of subparagraph (A). 
(16)The heading of section 1567 is amended to read as follows: 
 
1567.Duration of military protective orders. 
(17)The heading of section 1567a is amended to read as follows: 
 
1567a.Mandatory notification of issuance of military protective order to civilian law enforcement. 
(18)Section 2004a is amended— 
(A)in subsection (b)(1), by striking pay grade 0-3 and inserting pay grade O-3; and 
(B)in subsection (i), by adding a period at the end. 
(19)Section 2127(e) is amended by striking of after an annual grant. 
(20)Section 2200a(e)(1) is amended by striking section (b) and inserting subsection (b). 
(21)The table of chapters at the beginning of part IV of subtitle A is amended by striking 2541 in the item relating to chapter 152 and inserting 2551. 
(22)Section 2306c(h) is amended by striking section 2801(c)(2) and inserting section 2801(c)(4). 
(23)Section 2333 is amended— 
(A)in subsection (d)(1)(D)(ii), by striking indefinite delivery indefinite quantity and inserting indefinite delivery-indefinite quantity; 
(B)in subsection (d)(2), by striking this Act and inserting the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2388); and 
(C)in subsection (f)(3), by striking section 101(13) and inserting section 101(a)(13). 
(24)Section 2401(f)(2) is amended by striking the date of the enactment of the National Defense Authorization Act for Fiscal Year 2006 and inserting January 6, 2006. 
(25)Section 2461(c)(3)(A) is amended by striking public private competition both places it appears in the first sentence and inserting public-private competition. 
(26)Section 2667(g)(1) is amended by striking law, and all that follows through may and inserting law, the Secretary concerned may. 
(27)Section 2684a(g)(2) is amended by striking the following the following and inserting the following. 
(28)Section 2701(d)(5) is amended by striking 6920) and inserting 9620). 
(29)Sections 4348(f), 6959(f), and 9348(f) are amended by striking section (a) and inserting subsection (a). 
(30)The item relating to section 7317 in the table of sections at the beginning of chapter 633 is amended by inserting a period after thereof.  
(31)Section 7306b(b)(1) is amended by striking 1802(14)) and inserting 1802(14))). 
(32)The item relating to section 9515 in the table of sections at the beginning of chapter 941 is transferred to appear after the item relating to section 9514 in the table of sections at the beginning of chapter 931. 
(33)The item relating to chapter 1409 in the table of chapters at the beginning of subtitle E is amended by striking Reserve-Active Status List and inserting Reserve Active-Status List. 
(34)Section 12310(c)(1)(A) is amended by striking section 12304(i)(2) of this title and inserting section 1403 of the Defense Against Weapons of Mass Destruction Act of 1996 (50 U.S.C. 2302(1)). 
(35)Section 12731(f)(2)(A) is amended by striking the date of the enactment of the National Defense Authorization Act for Fiscal Year 2008 and inserting January 28, 2008. 
(36)Section 16163(e)(1) is amended by striking programs and inserting program. 
(b)Title 37, United States CodeSection 308(a)(2)(A)(ii) of title 37, United States Code, is amended by striking the comma before the period at the end. 
(c)Duncan Hunter National Defense Authorization Act for Fiscal Year 2009Effective as of October 14, 2008, and as if included therein as enacted, the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417) is amended as follows: 
(1)Section 314(a) (122 Stat. 4410; 10 U.S.C. 2710 note) is amended by striking Secretary and inserting Secretary of Defense. 
(2)Section 523(1) (122 Stat. 4446) is amended by striking serving or and inserting serving in or. 
(3)Section 616 (122 Stat. 4486) is amended by striking of title in subsections (b) and (c) and inserting of such title. 
(4)Section 811(c)(6)(A)(iv)(I) (122 Stat. 4524) is amended by striking after of the program and inserting after of the program. 
(5)Section 813(d)(3) (122 Stat. 4527) is amended by striking each of subsections (c)(2)(A) and (d)(2) and inserting subsection (c)(2)(A). 
(6)Section 834(a)(2) (122 Stat. 4537) is amended by inserting subchapter II of before chapter 87. 
(7)Section 855 (122 Stat. 4545) is repealed. 
(8)Section 921(1) (122 Stat. 4573) is amended by striking subsections (f) and (g) as subsections (g) and (h) and inserting subsections (f), (g), and (h) as subsections (g), (h), and (i). 
(9)Section 931(b)(5) (122 Stat. 4575) is amended— 
(A)by striking Section 201(e)(2) and inserting Section 201(f)(2)(E); and 
(B)by striking (6 U.S.C. 121(e)(2)) and inserting (6 U.S.C. 121(f)(2)(E)). 
(10)Section 932 (122 Stat. 4576) is repealed. 
(11)Section 1059 (122 Stat. 4611) is amended by striking Act of and inserting Act for. 
(12)Section 1061(b)(3) (122 Stat. 4613) is amended by striking 103 and inserting 188. 
(13)Section 2104(b) (122 Stat. 4664) is amended in the matter preceding paragraph (1) by striking section 2401 and inserting section 2101. 
(14)Section 3508(b) (122 Stat. 4769) is amended to read as follows: 
 
(b)Conforming amendmentThe chapter 541 of title 46, United States Code, as inserted and amended by the amendments made by subparagraphs (A) through (D) of section 3523(a)(6) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 599), is repealed.. 
(15)Section 3511(d) (122 Stat. 4770) is amended by inserting before the period the following: , and by striking calendar and inserting fiscal in the heading for paragraph (2). 
(d)National Defense Authorization Act for Fiscal Year 2008Section 1107(e)(1) of the National Defense Authorization Act for Fiscal Year 2008 (Public 110–181; 10 U.S.C. 2358 note) is amended by striking Not later than and all that follows through subsection is submitted, and inserting Not later than November 29, 2008, and not later than March 1 of each year thereafter,. 
1074.Extension of sunset for congressional commission on the strategic posture of the United StatesSection 1062(g) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 319) is amended by striking September 30, 2009 and inserting December 31, 2009. 
1075.Combat air forces restructuring 
(a)Limitations relating to legacy aircraftUntil the expiration of the 30-day period beginning on the date the Secretary of the Air Force submits a report in accordance with subsection (b), the following provisions apply: 
(1)Prohibition on retirement of aircraftThe Secretary of the Air Force may not retire any fighter aircraft pursuant to the Combat Air Forces restructuring plan announced by the Secretary on May 18, 2009. 
(2)Prohibition on personnel reassignmentsThe Secretary of the Air Force may not reassign any Air Force personnel (whether on active duty or a member of a reserve component, including the National Guard) associated with such restructuring plan. 
(b)ReportThe report under subsection (a) shall be submitted to the Committees on Armed Services of the House of Representatives and the Senate and shall include the following information: 
(1)A detailed plan of how the force structure and capability gaps resulting from the retirement actions will be addressed. 
(2)An explanation of the assessment conducted of the current threat environment and current capabilities. 
(3)A description of the follow-on mission assignments for each affected base. 
(4)An explanation of the criteria used for selecting the affected bases and the particular fighters chosen for retirement. 
(5)A description of the environmental analyses being conducted. 
(6)An identification of the reassignment and manpower authorizations necessary for the Air Force personnel (both active duty and reserve component) affected by the retirements if such retirements are accomplished. 
(7)A description of the funding needed in fiscal years 2010 through 2015 to cover operation and maintenance costs, personnel, and aircraft procurement, if the restructuring plan is not carried out. 
(8)An estimate of the cost avoidance should the restructuring plan more forward and a description of how such funds would be invested during the future-years defense plan to ensure the remaining fighter force achieves the desired service life and is sufficiently modernized to outpace the threat. 
(c)Exception for certain aircraftThe prohibition in subsection (a)(1) shall not apply to the five fighter aircraft scheduled for retirement in fiscal year 2010, as announced when the budget for fiscal year 2009 was submitted to Congress. 
1076.Sense of Congress regarding carrier air wing force structure 
(a)FindingsCongress makes the following findings: 
(1)Section 5062(b) of title 10, United States Code, requires the Department of the Navy to maintain not less than 11 operational aircraft carriers. 
(2)In repeated testimony before Congress, the Navy has pledged its long-term commitment to naval combat forces that include 11 operational aircraft carriers and 10 carrier air wings, composed of 44 strike-fighter aircraft per wing. 
(b)Sense of congressIt is the sense of Congress that— 
(1)in addition to the forces described in section 5062(b) of title 10, United States Code, the Navy should meet its current requirement for 10 carrier air wings (even if the number of aircraft carriers is temporarily reduced) that are comprised of not less than 44 strike-fighter aircraft, in addition to any other aircraft associated with the air wing; and 
(2)the Congress and the Secretary of the Navy should take all appropriate actions necessary to achieve the current requirement for such carrier air wings until such time that modifications to the carrier air wing force structure are warranted and the Secretary of the Navy provides Congress with a justification of any proposed modifications, supported by rigorous and sufficient warfighting analysis. 
1077.Department of Veterans Affairs use of service dogs for the treatment or rehabilitation of veterans with physical or mental injuries or disabilities 
(a)Program requiredNot later than 270 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall commence a three-year study to assess the benefits, feasibility, and advisability of using service dogs for the treatment or rehabilitation of veterans with physical or mental injuries or disabilities, including post-traumatic stress disorder. 
(b)Partnerships 
(1)In generalThe Secretary shall carry out the study by partnering with nonprofit 501(c)(3) organizations that— 
(A)would not charge veterans who participate in the study fees for the dogs, services, or lodging that they provide; and 
(B)are accredited by, or adhere to standards comparable to those of, an accrediting organization with demonstrated experience, national scope, and recognized leadership and expertise in the training of service dogs and education in the use of service dogs. 
(2)Reimbursement of costsThe Secretary shall reimburse partners $10,000 for each dog provided to a veteran who enrolls in the study and successfully completes a training program offered by one of the partners. 
(c)Participation 
(1)In generalAs part of the study, the Secretary shall, subject to paragraph (2), arrange for the provision of a service dog to the greater of the following: 
(A)200 veterans. 
(B)A sufficient number of such veterans to produce scientifically valid results with respect to assessing the benefits and costs of the use of such dogs for the treatment or rehabilitation of such veterans. 
(2)Number of veteransThe Department of Veterans Affairs may provide dogs to fewer than 200 veterans if, despite its sustained and repeated efforts, it is unable to recruit 200 veterans to participate in the study referred to in subsection (d). 
(3)Eligible veteransA veteran is eligible to enroll and participate in the study on an ongoing basis if: 
(A)The veteran has physical disabilities (other than blindness or hearing impairment) or mental injuries or disabilities. 
(B)A Department of Veterans Affairs provider determines, based on clinical evaluation of efficacy, that the veteran is an appropriate candidate for the study and may potentially benefit from a service dog. 
(C)The veteran agrees to successfully complete a training program arranged by the Department of Veterans Affairs and offered by a nonprofit 501(c)(3) organization that is accredited by, or adheres to standards comparable to those of, an accrediting organization with demonstrated experience, national scope, and recognized leadership and expertise in the training of service dogs and education in the use of service dogs. 
(4)CompositionThe Secretary shall ensure that at least half of the participants in the study are veterans who suffer primarily from a mental health injury or disability. 
(5)Authorized benefitsThe Department of Veterans Affairs will provide to a veteran participating in this study: 
(A)Veterinary treatment to maintain the health of the dog and keep it functioning in its prescribed role. 
(B)Hardware required by the dog to perform its tasks, and repairs to such hardware. 
(C)Payments and allowances for travel incurred in becoming adjusted to the service dogs, to be paid in the same manner that payments and allowances are authorized under section 111 of title 38, United States Code, and its implementing regulations. 
(6)Additional benefit for associated expensesAs an incentive for participation in the study, veterans participating in the study will receive from the Department of Veterans Affairs a monthly payment of $75 to offset costs associated with the dog in addition to those identified in paragraph (5), such as services not prescribed or performed by a veterinarian, including but not limited to, license tags (if required), food, grooming, nail trimming, boarding, and over-the-counter medications. 
(7)Option for ownership of, and responsibility for, the dog after the completion of the studyAt the end of the study the veteran will have the option of ownership of the dog. If the veteran does not wish to retain the dog, the 501(c)(3) organization that provided the dog will be responsible for caring for or appropriately placing the dog. In any case after completion of the study, or if and when the veteran chooses to not participate in the study until completion, further responsibility by the Department of Veterans Affairs for any benefits in this provision will cease. Further, the Department of Veterans Affairs’ liability related to the dog will cease. 
(d)StudyThe Secretary shall conduct a scientifically valid research study of the costs and benefits associated with the use of service dogs for the treatment or rehabilitation of veterans with physical or mental injuries or disabilities. The matters studied shall include the following: 
(1)The therapeutic benefits to such veterans, including the quality of life benefits reported by the veterans partaking in the study. 
(2)The economic benefits of using service dogs for the treatment or rehabilitation of such veterans, including— 
(A)savings on health care costs, including savings related to reductions in hospitalization and reductions in the use of prescription drugs; and 
(B)productivity and employment gains for the veterans. 
(e)Reports 
(1)Annual report of the secretaryAfter each year of the study, the Secretary shall submit to Congress a report on the findings of the Secretary with respect to the study. 
(2)Final report by the national academy of sciencesNot later than 180 days after the date of the completion of the study, the National Academy of Sciences shall submit to Congress a report on the results of the study. 
(f)FundingThe study under this section is subject to the availability of appropriations provided to the Department of Veterans Affairs for such purpose.  
1078.Plan for sustainment of land-based solid rocket motor industrial base 
(a)In generalThe Secretary of Defense shall review and establish a plan to sustain the solid rocket motor industrial base, including the ability to maintain and sustain currently deployed strategic and missile defense systems and to maintain an intellectual and engineering capacity to support next generation rocket motors, as needed. 
(b)Submission of planNot later than June 1, 2010, the Secretary of Defense shall submit to the congressional defense committees the plan required under subsection (a).  
1079.Justice for victims of torture and terrorismIt is the sense of Congress that the claims of American victims of torture and hostage taking by the Government of Iraq during the regime of Saddam Hussein that are subject to Presidential Determination Number 2008-9 of January 28, 2008, which waived application of section 1083 of the National Defense Authorization Act for Fiscal Year 2008, should be resolved by a prompt and fair settlement negotiated between the Government of Iraq and the Government of the United States, taking note of the provisions of H.R. 5167 of the 110th Congress, which was adopted by the United States House of Representatives. 
1080.Requirement for videotaping or otherwise electronically recording strategic intelligence interrogations of persons in the custody of or under the effective control of the Department of Defense 
(a)Videotaping or other electronic recording requiredIn accordance with the Army Field Manual on Human Intelligence Collector Operations (FM 2–22.3, September 2006), or any successor thereto, and the guidelines developed pursuant to subsection (f), the Secretary of Defense shall ensure that each strategic intelligence interrogation of any person who is in the custody or under the effective control of the Department of Defense or under detention in a Department of Defense facility is videotaped or otherwise electronically recorded. 
(b)Classification of InformationTo protect United States national security, the safety of the individuals conducting or assisting in the conduct of a strategic intelligence interrogation, and the privacy of persons described in subsection (a), the Secretary of Defense shall provide for the appropriate classification of videotapes or other electronic recordings made pursuant to subsection (a). The use of such classified videotapes or other electronic recordings in proceedings conducted under the Detainee Treatment Act of 2005 (title 14 of Public Law 109–163 and title 10 of Public Law 109–148), the Military Commissions Act of 2006 (10 U.S.C. 948 et seq.; Public Law 109–366), as amended by section 1802 of this Act, or at any other judicial or administrative forum under any other provision of law shall be governed by applicable rules, regulations, and laws that protect classified information. 
(c)Strategic Intelligence Interrogation DefinedFor purposes of this section, the term strategic intelligence interrogation means an interrogation of a person described in subsection (a) conducted at a theater-level detention facility. 
(d)ExclusionNothing in this section shall be construed as requiring— 
(1)any member of the Armed Forces engaged in direct combat operations to videotape or otherwise electronically record an interrogation of a person described in subsection (a); or 
(2)the videotaping of or otherwise electronically recording of tactical questioning, as such term is defined in the Army Field Manual on Human Intelligence Collector Operations (FM 2–22.3, September 2006), or any successor thereto. 
(e)Waiver 
(1)Waivers authorizedThe Secretary of Defense may, as an exceptional measure, as part of a specific interrogation plan for a specific person described in subsection (a), waive the requirement in that subsection on a case-by-case basis for a period not to exceed 30 days, if the Secretary— 
(A)makes a determination in writing that such a waiver is necessary to the national security interests of the United States; and 
(B)by not later than five days after the date on which such a determination is made, submits to the Committees on Armed Services of the Senate and House of Representatives, the House Permanent Select Committee on Intelligence, and the Senate Select Committee on Intelligence notice of that determination, including a justification for that determination. 
(2)Suspensions authorizedThe Secretary may temporarily suspend the requirement under subsection (a) at a specific theater-level detention facility for a period not to exceed 30 days, if the Secretary— 
(A)makes a determination in writing that such a suspension is vital to the national security interests of the United States; and 
(B)by not later than five days after the date on which such a determination is made, submits to the Committees on Armed Services of the Senate and House of Representatives, the House Permanent Select Committee on Intelligence, and the Senate Select Committee on Intelligence notice of that determination, including a justification for that determination. 
(3)Limitation on delegation of authorityThis authority of the Secretary under this subsection may only be delegated as follows: 
(A)In the case of the authority under paragraph (1), such authority may not be delegated below the level of the combatant commander of the theater in which the detention facility holding the person is located. 
(B)In the case of the authority under paragraph (2), such authority may not be delegated below the level of the Deputy Secretary of Defense. 
(4)ExtensionsThe Secretary may extend a waiver under paragraph (1) for one additional 30-day period, or a suspension under paragraph (2) for one additional 30-day period, if— 
(A)the Secretary— 
(i)in the case of such a waiver, makes a determination in writing that such an extension is necessary to the national security interests of the United State; or 
(ii)in the case of such a suspension, makes a determination in writing that such an extension is vital to the national security interests of the United States; and 
(B)by not later than five days after the date on which such a determination is made, the Secretary submits to the Committees on Armed Services of the Senate and House of Representatives, the House Permanent Select Committee on Intelligence, and the Senate Select Committee on Intelligence notice of that determination, including a justification for that determination. 
(f)Guidelines 
(1)Development of guidelinesThe Secretary of Defense, acting through the Judge Advocates General (as defined in section 801(1) of title 10, United States Code, (Article 1 of the Uniform Code of Military Justice)), shall develop and adopt uniform guidelines for videotaping or otherwise electronically recording strategic intelligence interrogations as required under subsection (a). Such guidelines shall, at a minimum— 
(A)promote full compliance with the laws of the United States; 
(B)promote the exploitation of intelligence;  
(C)address the retention, maintenance, and disposition of videotapes or other electronic recordings, consistent with subparagraphs (A) and (B) and with the interests of justice; and 
(D)ensure the safety of all participants in the interrogations. 
(2)Submittal to congressNot later than 30 days after the date of the enactment of this section, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report containing the guidelines developed under paragraph (1). Such report shall be in an unclassified form but may include a classified annex. 
1081.Modification of pilot program on commercial fee-for-service air refueling support for the air force Section 1081(a) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110-181; 122 Stat. 335; 10 U.S.C. 2461 note) is amended by inserting before the period at the end of the first sentence the following: , unless the Secretary of Defense submits notification to the congressional defense committees that pursuing such a program is not in the national interest. 
1082.Multiyear contracts under pilot program on commercial fee-for-service air refueling support for the Air Force 
(a)Multiyear contracts authorizedThe Secretary of the Air Force may enter into one or more multiyear contracts, beginning with the fiscal year 2011 program year, for purposes of conducting the pilot program on utilizing commercial fee-for-service air refueling tanker aircraft for Air Force operations required by section 1081 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110-181; 122 Stat. 335). 
(b)Compliance with law applicable to multiyear contractsAny contract entered into under subsection (a) shall be entered into in accordance with the provisions of section 2306c of title 10, United States Code, except that— 
(1)the term of the contract may not be more than 8 years; and 
(2)notwithstanding section 2306c(b) of such title, the authority under section 2306c(a) of such title shall apply to the fee-for-service air refueling pilot program. 
(c)Compliance with law applicable to service contractsA contract entered into under subsection (a) shall be entered into in accordance with the provisions of section 2401 of title 10, United States Code, except that— 
(1)the Secretary shall not be required to certify to the congressional defense committees that the contract is the most cost-effective means of obtaining commercial fee-for-service air refueling tanker aircraft for Air Force operations; and 
(2)the Secretary shall not be required to certify to the congressional defense committees that there is no alternative for meeting urgent operational requirements other than making the contract. 
(d)Limitation on amountThe amount of a contract under subsection (a) may not exceed $999,999,999. 
(e)Provision of government insuranceA commercial air operator contracting with the Department of Defense under the pilot program referred to in subsection (a) shall be eligible to receive Government-provided insurance pursuant to chapter 443 of title 49, United States Code, if commercial insurance is unavailable on reasonable terms and conditions. 
1083.Disclosure of names of students and instructors at Western Hemisphere Institute for Security Cooperation 
(a)Disclosure 
(1)In generalThe Secretary of Defense shall release to the public, upon request, the information described in paragraph (2) for each of fiscal years 2009 and 2010. 
(2)ContentThe information to be released under paragraph (1) shall include, with respect to the fiscal year covered, the entire name, including the first, middle, and surnames, with respect to each student and instructor at the Western Hemisphere Institute for Security Cooperation. 
(b)WaiverThe Secretary of Defense may waive the requirement under subsection (a) if the Secretary determines it to be in the national interest. 
1084.Sense of Congress regarding the Western Hemisphere Institute for Security CooperationIt is the sense of Congress that— 
(1)the Western Hemisphere Institute for Security Cooperation— 
(A)offers quality professional military bilingual instruction for military officers and noncommissioned officers that promotes democracy, subordination to civilian authority, and respect for human rights; and 
(B)is uniquely positioned to support the modernization of Latin America security forces as they work to transcend their own controversial pasts; 
(2)the Western Hemisphere Institute for Security Cooperation is building partner capacity which enhances regional and global security while encouraging respect for human rights and promoting democratic principles among eligible military personnel, law enforcement officials, and civilians of nations of the Western Hemisphere; 
(3)the Western Hemisphere Institute for Security Cooperation is an invaluable education and training facility the curriculum of which is not duplicated in any of the military departments and is not replaceable by professional military education funded by appropriations for International Military Education and Training, for which education is not conducted in Spanish and does not concentrate on regional challenges; and 
(4)the Western Hemisphere Institute for Security Cooperation is an essential tool to educate future generations of Latin American leaders and improve United States relationships with partner nations that are working with the United States to promote democracy, prosperity, and stability in the Western Hemisphere. 
XICivilian Personnel Matters 
 
Subtitle A—Personnel 
Sec. 1101. Authority to employ individuals completing the National Security Education Program. 
Sec. 1102. Authority for employment by Department of Defense of individuals who have successfully completed the requirements of the science, mathematics, and research for transformation (SMART) defense scholarship program. 
Sec. 1103. Authority for the employment of individuals who have successfully completed the Department of Defense information assurance scholarship program. 
Sec. 1104. Extension and modification of experimental personnel management program for scientific and technical personnel. 
Sec. 1105. Modification to Department of Defense laboratory personnel authority. 
Sec. 1106. One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas. 
Sec. 1107. Extension of certain benefits to Federal civilian employees on official duty in Pakistan. 
Sec. 1108. Requirement for Department of Defense strategic workforce plans. 
Sec. 1109. Adjustments to limitations on personnel and requirement for annual manpower reporting. 
Sec. 1110. Pilot program for the temporary exchange of information technology personnel. 
Sec. 1111. Availability of funds for compensation of certain civilian employees of the Department of Defense. 
Sec. 1112. Department of defense civilian leadership program. 
Sec. 1113. Provisions relating to the National Security Personnel System. 
Sec. 1114. Provisions relating to the Defense Civilian Intelligence Personnel System. 
Subtitle B—Provisions relating to reemployment of annuitants 
Sec. 1121. Authority to expand scope of provisions relating to unreduced compensation for certain reemployed annuitants. 
Sec. 1122. Part-time reemployment. 
Sec. 1123. Government Accountability Office report. 
APersonnel 
1101.Authority to employ individuals completing the National Security Education ProgramSection 802 of the David L. Boren National Security Education Act of 1991 (50 U.S.C. 1902) is amended by adding at the end the following new subsection: 
 
(k)Employment of program participantsThe Secretary of Defense, the Secretary of Homeland Security, the Secretary of State, or the head of a Federal agency or office identified by the Secretary of Defense under subsection (g) as having national security responsibilities— 
(1)may, without regard to any provision of title 5 governing appointments in the competitive service, appoint to a position that is identified under subsection (b)(2)(A)(i) as having national security responsibilities, or to a position in such Federal agency or office, in the excepted service an individual who has successfully completed an academic program for which a scholarship or fellowship under this section was awarded and who, under the terms of the agreement for such scholarship or fellowship, at the time of such appointment owes a service commitment to such Department or such Federal agency or office; and 
(2)may, upon satisfactory completion of two years of substantially continuous service by an incumbent who was appointed to an excepted service position under the authority of paragraph (1), convert the appointment of such individual, without competition, to a career or career conditional appointment.. 
1102.Authority for employment by Department of Defense of individuals who have successfully completed the requirements of the science, mathematics, and research for transformation (SMART) defense scholarship program 
(a)Authority for employmentSubsection (d) of section 2192a of title 10, United States Code, is amended to read as follows: 
 
(d)Employment of program participantsThe Secretary of Defense— 
(1)may, without regard to any provision of title 5 governing appointment of employees to competitive service positions within the Department of Defense, appoint to a position in the Department of Defense in the excepted service an individual who has successfully completed an academic program for which a scholarship or fellowship under this section was awarded and who, under the terms of the agreement for such scholarship or fellowship, at the time of such appointment, owes a service commitment to the Department; and 
(2)may, upon satisfactory completion of 2 years of substantially continuous service by an incumbent who was appointed to an excepted service position under the authority of paragraph (1), convert the appointment of such individual, without competition, to a career or career conditional appointment.. 
(b)Conforming amendmentSubsection (c)(2) of such section is amended by striking Except as provided in subsection (d), the in the second sentence and inserting The. 
(c)Technical amendmentsSubsection (f) of such section is amended— 
(1)by striking the first sentence; and 
(2)by striking the authorities provided in such chapter and inserting the other authorities provided in this chapter. 
(d)Repeal of obsolete provisions 
(1)Such section is further amended by striking subsection (g) and by redesignating subsection (h) as subsection (g). 
(2)Subparagraph (B) of section 3304(a)(3) of title 5, United States Code, is amended to read as follows: 
 
(B)the Office of Personnel Management has determined that there exists a severe shortage of candidates or that there is a critical hiring need.. 
1103.Authority for the employment of individuals who have successfully completed the Department of Defense information assurance scholarship program 
(a)In generalSection 2200a of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(g)Employment of program participantsThe Secretary of Defense— 
(1)may, without regard to any provision of title 5 governing appointments in the competitive service, appoint to an information technology position in the Department of Defense in the excepted service an individual who has successfully completed an academic program for which a scholarship under this section was awarded and who, under the terms of the agreement for such scholarship, at the time of such appointment owes a service commitment to the Department; and 
(2)may, upon satisfactory completion of two years of substantially continuous service by an incumbent who was appointed to an excepted service position under the authority of paragraph (1), convert the appointment of such individual, without competition, to a career or career conditional appointment.. 
(b)Technical amendmentSubsection (a) of such section is amended by striking subsection (g), and inserting subsection (f),.  
1104.Extension and modification of experimental personnel management program for scientific and technical personnel 
(a)Three-Year ExtensionSubsection (e)(1) of section 1101 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note) is amended by striking September 30, 2011 and inserting September 30, 2014. 
(b)Limitations on Additional PaymentsSuch section is further amended— 
(1)in subsection (b)(3), by striking under subsection (d)(1) and inserting under subsection (d); and 
(2)by striking subsection (d) and inserting the following: 
 
(d)Limitations on Additional Payments 
(1)Subject to paragraph (3), the total amount of additional payments paid to an employee under subsection (b)(3) for any 12-month period may not exceed the lesser of the following amounts: 
(A)$50,000 in fiscal year 2010, which may be adjusted annually thereafter by the Secretary, with a percentage increase equal to one-half of 1 percentage point less than the percentage by which the Employment Cost Index, published quarterly by the Bureau of Labor Statistics, for the base quarter of the year before the preceding calendar year exceeds the Employment Cost Index for the base quarter of the second year before the preceding calendar year. 
(B)The amount equal to 50 percent of the employee’s annual rate of basic pay. 
(2)In paragraph (1), the term base quarter has the meaning given that term in section 5302(3) of title 5, United States Code. 
(3)Notwithstanding any other provision of this section or section 5307 of title 5, United States Code, no additional payments may be paid to an employee under subsection (b)(3) in any calendar year if, or to the extent that, the employee’s total annual compensation in such calendar year will exceed the maximum amount of total annual compensation payable at the salary set in accordance with section 104 of title 3, United States Code.  
(4)An employee appointed under the program is not eligible for any bonus, monetary award, or other monetary incentive for service under the appointment other than payments authorized by this section.. 
(c)Reporting RequirementsParagraph (1) of subsection (g) of such section is amended to read as follows: 
 
(1) 
(A)Not later than December 31 of each year in which the authority under this section is in effect, the Secretary of Defense shall submit to the committees of Congress specified in subparagraph (B) a report on the operation of this section. Each report shall cover the fiscal year that most recently ended before such December 31. 
(B)The committees of Congress specified in this subparagraph are— 
(i)the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate; and 
(ii)the Committee on Armed Services, the Committee on Oversight and Government Reform, and the Committee on Appropriations of the House of Representatives.. 
1105.Modification to Department of Defense laboratory personnel authority 
(a)Designation of laboratoriesEach of the following is hereby designated as a Department of Defense science and technology reinvention laboratory (as described in section 342(b) of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 108 Stat. 2721), as amended by section 1114 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001): 
(1)The Aviation and Missile Research Development and Engineering Center. 
(2)The Army Research Laboratory. 
(3)The Medical Research and Materiel Command. 
(4)The Engineer Research and Development Command. 
(5)The Communications-Electronics Command. 
(6)The Soldier and Biological Chemical Command. 
(7)The Naval Sea Systems Command Centers. 
(8)The Naval Research Laboratory. 
(9)The Office of Naval Research. 
(10)The Air Force Research Laboratory. 
(11)The Tank and Automotive Research Development and Engineering Center. 
(12)The Armament Research Development and Engineering Center. 
(13)The Naval Air Warfare Center, Weapons Division. 
(14)The Naval Air Warfare Center, Aircraft Division. 
(15)The Space and Naval Warfare Systems Center, Pacific. 
(16)The Space and Naval Warfare Systems Center, Atlantic. 
(17)The laboratories within the Army Research Development and Engineering Command. 
(b)Conversion proceduresThe Secretary of Defense shall implement procedures to convert the civilian personnel of each Department of Defense science and technology reinvention laboratory, as so designated by subsection (a), from the personnel system which applies as of the date of the enactment of this Act to the personnel system under an appropriate demonstration project (as referred to in such section 342(b)). Any conversion under this subsection— 
(1)shall not adversely affect any employee with respect to pay or any other term or condition of employment; 
(2)shall be consistent with section 4703(f) of title 5, United States Code; 
(3)shall be completed within 18 months after the date of the enactment of this Act; and 
(4)shall not apply to prevailing rate employees (as defined by section 5342(a)(2) of title 5, United States Code) or senior executives (as defined by section 3132(a)(3) of such title). 
(c)LimitationThe science and technology reinvention laboratories, as so designated by subsection (a), may not implement any personnel system, other than a personnel system under an appropriate demonstration project (as referred to in such section 342(b)), without prior congressional authorization. 
1106.One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas 
(a)Extension of authoritySubsection (a) of section 1101 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615) is amended by striking calendar year 2009, and inserting calendar years 2009 and 2010,. 
(b)Related provisionSubsection (b) of such section 1101 is amended to read as follows:. 
 
(b)Applicability of aggregate limitation on pay 
(1)In generalSection 5307 of title 5, United States Code, shall not apply to any employee in any calendar year in which that employee is granted a waiver under subsection (a). 
(2)Other limitationsIn the case of any employees who (disregarding subparagraph (A)) would otherwise be subject to a limitation on premium pay similar to one set forth in section 5547 of title 5, United States Code (as determined by the head of the Executive agency in or under which such employees are employed)— 
(A)the agency head may waive that otherwise applicable limitation, to the same extent and in the same manner as would be allowable under subsection (a) if those employees were instead subject to such section 5547; and 
(B)if a waiver under subparagraph (A) is granted with respect to such employees, then, neither section 5307 of title 5, United States Code, nor any other similar limitation (as determined by the agency head) shall apply with respect to such employees for purposes of any calendar year for which such waiver is so granted. . 
1107.Extension of certain benefits to Federal civilian employees on official duty in PakistanSection 1603(a)(2) of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109-234; 120 Stat. 443), as amended by section 1102 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110-417; 122 Stat. 4616), is amended by inserting Pakistan or after is on official duty in.  
1108.Requirement for Department of Defense strategic workforce plans 
(a)Codification of Requirement for Strategic Workforce Plan 
(1)In generalChapter 2 of title 10, United States Code, is amended by adding after section 115a the following new section: 
 
115b.Annual strategic workforce plan 
(a)Annual plan required 
(1)The Secretary of Defense shall submit to the congressional defense committees on an annual basis a strategic workforce plan to shape and improve the civilian employee workforce of the Department of Defense. 
(2)The Under Secretary of Defense for Personnel and Readiness shall have overall responsibility for developing and implementing the strategic workforce plan, in consultation with the Under Secretary of Defense for Acquisition, Technology, and Logistics. 
(b)ContentsEach strategic workforce plan under subsection (a) shall include, at a minimum, the following: 
(1)An assessment of— 
(A)the critical skills and competencies that will be needed in the future within the civilian employee workforce by the Department of Defense to support national security requirements and effectively manage the Department during the seven-year period following the year in which the plan is submitted; 
(B)the appropriate mix of military, civilian, and contractor personnel capabilities; 
(C)the critical skills and competencies of the existing civilian employee workforce of the Department and projected trends in that workforce based on expected losses due to retirement and other attrition; and 
(D)gaps in the existing or projected civilian employee workforce of the Department that should be addressed to ensure that the Department has continued access to the critical skills and competencies described in subparagraphs (A) and (C). 
(2)A plan of action for developing and reshaping the civilian employee workforce of the Department to address the gaps in critical skills and competencies identified under paragraph (1)(D), including— 
(A)specific recruiting and retention goals, especially in areas identified as critical skills and competencies under paragraph (1), including the program objectives of the Department to be achieved through such goals and the funding needed to achieve such goals; 
(B)specific strategies for developing, training, deploying, compensating, and motivating the civilian employee workforce of the Department, including the program objectives of the Department to be achieved through such strategies and the funding needed to implement such strategies; 
(C)any incentives necessary to attract or retain any civilian personnel possessing the skills and competencies identified under paragraph (1); 
(D)any changes in the number of personnel authorized in any category of personnel listed in subsection (f)(1) or in the acquisition workforce that may be needed to address such gaps and effectively meet the needs of the Department; 
(E)any changes in resources or in the rates or methods of pay for any category of personnel listed in subsection (f)(1) or in the acquisition workforce that may be needed to address inequities and ensure that the Department has full access to appropriately qualified personnel to address such gaps and meet the needs of the Department; and 
(F)any legislative changes that may be necessary to achieve the goals referred to in subparagraph (A). 
(3)An assessment, using results-oriented performance measures, of the progress of the Department in implementing the strategic workforce plan under this section during the previous year. 
(4)Any additional matters the Secretary of Defense considers necessary to address. 
(c)Senior Management, Functional, and Technical Workforce 
(1)Each strategic workforce plan under subsection (a) shall include a separate chapter to specifically address the shaping and improvement of the senior management, functional, and technical workforce (including scientists and engineers) of the Department of Defense. 
(2)For purposes of paragraph (1), each plan shall include, with respect to such senior management, functional, and technical workforce— 
(A)an assessment of the matters set forth in subparagraphs (A) through (D) of subsection (b)(1); 
(B)a plan of action meeting the requirements set forth in subparagraphs (A) through (F) of subsection (b)(2); 
(C)specific strategies for developing, training, deploying, compensating, motivating, and designing career paths and career opportunities; and 
(D)specific steps that the Department has taken or plans to take to ensure that such workforce is managed in compliance with the requirements of section 129 of this title. 
(d)Defense Acquisition Workforce 
(1)Each strategic workforce plan under subsection (a) shall include a separate chapter to specifically address the shaping and improvement of the defense acquisition workforce, including both military and civilian personnel. 
(2)For purposes of paragraph (1), each plan shall include, with respect to the defense acquisition workforce— 
(A)an assessment of the matters set forth in subparagraphs (A) through (D) of subsection (b)(1);  
(B)a plan of action meeting the requirements set forth in subparagraphs (A) through (F) of subsection (b)(2); 
(C)specific steps that the Department has taken or plans to take to develop appropriate career paths for civilian employees in the acquisition field and to implement the requirements of section 1722a of this title with regard to members of the armed forces in the acquisition field; and  
(D)a plan for funding needed improvements in the acquisition workforce of the Department through the period of the future-years defense program, including— 
(i)the funding programmed for defense acquisition workforce improvements, including a specific identification of funding provided in the Department of Defense Acquisition Workforce Fund established under section 1705 of this title, along with a description of how such funding is being implemented and whether it is being fully used; and 
(ii)a description of any continuing shortfalls in funding available for the acquisition workforce. 
(e)Submittals by Secretaries of the Military Departments and Heads of the Defense AgenciesThe Secretary of Defense shall require the Secretary of each military department and the head of each Defense Agency to submit a report to the Secretary addressing each of the matters described in this section. The Secretary of Defense shall establish a deadline for the submittal of reports under this subsection that enables the Secretary to consider the material submitted in a timely manner and incorporate such material, as appropriate, into the strategic workforce plan required by this section. 
(f)DefinitionsIn this section: 
(1)The term senior management, functional, and technical workforce of the Department of Defense includes the following categories of Department of Defense civilian personnel: 
(A)Appointees in the Senior Executive Service under section 3131 of title 5. 
(B)Persons serving in positions described in section 5376(a) of title 5. 
(C)Highly qualified experts appointed pursuant to section 9903 of title 5. 
(D)Scientists and engineers appointed pursuant to section 342(b) of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 108 Stat. 2721), as amended by section 1114 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398 (114 Stat. 1654A–315)). 
(E)Scientists and engineers appointed pursuant to section 1101 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note). 
(F)Persons serving in the Defense Intelligence Senior Executive Service under section 1606 of this title. 
(G)Persons serving in Intelligence Senior Level positions under section 1607 of this title. 
(2)The term acquisition workforce includes individuals designated under section 1721 as filling acquisition positions.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 2 of such title is amended by inserting after the item relating to section 115a the following new item: 
 
 
115b. Annual strategic workforce plan.. 
(b)Comptroller General Reports 
(1)Report on strategic workforce planNot later than 180 days after the date on which the Secretary of Defense submits to the congressional defense committees an annual strategic workforce plan under section 115b of title 10, United States Code (as added by subsection (a)), in each of 2009, 2010, 2011, and 2012, the Comptroller General of the United States shall submit to the congressional defense committees a report on the plan so submitted. 
(2)Report on the training of acquisition and audit personnel of the Department of Defense 
(A)Not later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees a report setting forth an assessment of the efficacy of Department of Defense training for acquisition and audit personnel of the Department of Defense. 
(B)The report required under subparagraph (A) shall address the efficacy of training, the extent to which such training reaches appropriate personnel, and the extent to which the training recommendations of previous reviews (including the recommendations of the Commission on Army Acquisition and Program Management in Expeditionary Operations) have been implemented.  
(c)Conforming RepealsThe following provisions are repealed: 
(1)Section 1122 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3452; 10 U.S.C. note prec. 1580). 
(2)Section 1102 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2407). 
(3)Section 851 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 247; 10 U.S.C. note prec. 1580). 
1109.Adjustments to limitations on personnel and requirement for annual manpower reporting 
(a)AmendmentsSection 1111 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4619) is amended— 
(1)in subsection (b), by striking for four; 
(2)in paragraph (1) of subsection (b), by striking requirements of— and all that follows through the end of subparagraph (C) and inserting the requirements of section 115b of this title; or; 
(3)in paragraph (2) of subsection (b), by striking purpose described in paragraphs (1) through (4) of subsection (c). and inserting the following: 
 
any of the following purposes: 
(A)Performance of inherently governmental functions. 
(B)Performance of work pursuant to section 2463 of title 10, United States Code. 
(C)Ability to maintain sufficient organic expertise and technical capability. 
(D)Performance of work that, while the position may not exercise an inherently governmental function, nevertheless should be performed only by officers or employees of the Federal Government or members of the Armed Forces because of the critical nature of the work.; and 
(4)by striking subsections (c) and (d). 
(b)Consolidated annual report 
(1)Inclusion in annual defense manpower requirements reportSection 115a of title 10, United States Code, is amended by inserting after subsection (e) the following new subsection: 
 
(f)The Secretary shall also include in each such report the following information with respect to personnel assigned to or supporting major Department of Defense headquarters activities: 
(1)The military end strength and civilian full-time equivalents assigned to major Department of Defense headquarters activities for the preceding fiscal year and estimates of such numbers for the current fiscal year and subsequent fiscal years. 
(2)A summary of the replacement during the preceding fiscal year of contract workyears providing support to major Department of Defense headquarters activities with military end strength or civilian full-time equivalents, including an estimate of the number of contract workyears associated with the replacement of contracts performing inherently governmental or exempt functions. 
(3)The plan for the continued review of contract personnel supporting major Department of Defense headquarters activities for possible conversion to military or civilian performance in accordance with section 2463 of this title. 
(4)The amount of any adjustment in the limitation on personnel made by the Secretary of Defense or the Secretary of a military department, and, for each adjustment made pursuant to section 1111(b)(2) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (10 U.S.C. 143 note), the purpose of the adjustment.. 
(2)Technical amendments to reflect name of report 
(A)Subsection (a) of section 115a of such title is amended by inserting defense before manpower requirements report.. 
(B) 
(i)The heading of such section is amended to read as follows: 
 
115a.Annual defense manpower requirements report. 
(ii)The item relating to such section in the table of sections at the beginning of chapter 2 of such title is amended to read as follows: 
 
 
115a. Annual defense manpower requirements report. . 
(3)Conforming repealSubsections (b) and (c) of section 901 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 272; 10 U.S.C. 221 note) are repealed. 
1110.Pilot program for the temporary exchange of information technology personnel 
(a)Assignment authorityThe Secretary of Defense may, with the agreement of the private sector organization concerned, arrange for the temporary assignment of an employee to such private sector organization, or from such private sector organization to a Department of Defense organization under this section. An employee shall be eligible for such an assignment only if— 
(1)the employee— 
(A)works in the field of information technology management; 
(B)is considered by the Secretary of Defense to be an exceptional employee; 
(C)is expected to assume increased information technology management responsibilities in the future; and 
(D)is compensated at not less than the GS–11 level (or the equivalent); and 
(2)the proposed assignment meets applicable requirements of section 209(b) of the E-Government Act of 2002 (44 U.S.C. 3501 note). 
(b)AgreementsThe Secretary of Defense shall provide for a written agreement among the Department of Defense, the private sector organization, and the employee concerned regarding the terms and conditions of the employee’s assignment under this section. The agreement— 
(1)shall require that employees of the Department of Defense, upon completion of the assignment, will serve in the civil service for a period equal to the length of the assignment; and 
(2)shall provide that if the employee of the Department of Defense or of the private sector organization (as the case may be) fails to carry out the agreement, such employee shall be liable to the United States for payment of all expenses of the assignment, unless that failure was for good and sufficient reason, as determined by the Secretary of Defense. An amount for which an employee is liable under paragraph (2) shall be treated as a debt due the United States. 
(c)TerminationAn assignment under this section may, at any time and for any reason, be terminated by the Department of Defense or the private sector organization concerned. 
(d)DurationAn assignment under this section shall be for a period of not less than 3 months and not more than 1 year, and may be extended in 3-month increments for a total of not more than 1 additional year; however, no assignment under this section may commence after September 30, 2013. 
(e)Terms and conditions for private sector employeesAn employee of a private sector organization who is assigned to a Department of Defense organization under this section— 
(1)may continue to receive pay and benefits from the private sector organization from which such employee is assigned; 
(2)is deemed to be an employee of the Department of Defense for the purposes of— 
(A)chapter 73 of title 5, United States Code; 
(B)sections 201, 203, 205, 207, 208, 209, 603, 606, 607, 643, 654, 1905, and 1913 of title 18, United States Code; 
(C)sections 1343, 1344, and 1349(b) of title 31, United States Code; 
(D)the Federal Tort Claims Act and any other Federal tort liability statute; 
(E)the Ethics in Government Act of 1978; 
(F)section 1043 of the Internal Revenue Code of 1986; and 
(G)section 27 of the Office of Federal Procurement Policy Act; and 
(3)may not have access to any trade secrets or to any other nonpublic information which is of commercial value to the private sector organization from which such employee is assigned. 
(f)Prohibition against charging certain costs to the Federal GovernmentA private sector organization may not charge the Department of Defense or any other agency of the Federal Government, as direct or indirect costs under a Federal contract, the costs of pay or benefits paid by the organization to an employee assigned to a Department of Defense organization under this section for the period of the assignment. 
(g)ConsiderationsIn carrying out this section, the Secretary of Defense— 
(1)shall ensure that, of the assignments made under this section each year, at least 20 percent are from small business concerns (as defined by section 3703(e)(2)(A) of title 5, United States Code); and 
(2)shall take into consideration the question of how assignments under this section might best be used to help meet the needs of the Department of Defense with respect to the training of employees in information technology management. 
(h)Numerical limitationIn no event may more than 10 employees be participating in assignments under this section at any given time. 
(i)Reporting requirementFor each of fiscal years 2010 through 2015, the Secretary of Defense shall submit to the congressional defense committees, not later than 1 month after the end of the fiscal year involved, a report on any activities carried out under this section during such fiscal year, including information concerning— 
(1)the respective organizations (as referred to in subsection (a)) to and from which any employee was assigned under this section; 
(2)the positions those employees held while they were so assigned;  
(3)a description of the tasks they performed while they were so assigned; and 
(4)a discussion of any actions that might be taken to improve the effectiveness of the program under this section, including any proposed changes in law. 
(j)Repeal of superseded sectionSection 1109 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110-181; 122 Stat. 358) is repealed, except that— 
(1)nothing in this subsection shall, in the case of any assignment commencing under such section 1109 on or before the date of the enactment of this Act, affect— 
(A)the duration of such assignment or the authority to extend such assignment in accordance with subsection (d) of such section 1109, as last in effect; or 
(B)the terms or conditions of the agreement governing such assignment, including with respect to any service obligation under subsection (b) thereof; and 
(2)any employee whose assignment is allowed to continue by virtue of paragraph (1) shall be taken into account for purposes of— 
(A)the numerical limitation under subsection (h); and 
(B)the reporting requirement under subsection (i). 
1111.Availability of funds for compensation of certain civilian employees of the Department of Defense 
(a)Availability of fundsFunds authorized to be appropriated for the Department of Defense that are available for the purchase of contract services to meet a requirement that is anticipated to continue for five years or more shall be available to provide compensation for civilian employees of the Department to meet the same requirement. 
(b)RegulationsNot later than 120 days after the date of the enactment of this Act, the Secretary shall prescribe regulations implementing the authority in subsection (a). Such regulations— 
(1)shall ensure that the authority in subsection (a) is utilized to build government capabilities that are needed to perform inherently governmental functions, functions closely associated with inherently governmental functions, and other critical functions; 
(2)shall include a mechanism to ensure that follow-on funding to provide compensation for civilian employees of the Department to perform functions described in paragraph (1) is provided from appropriate accounts; and 
(3)may establish additional criteria and levels of approval within the Department for the utilization of funds to provide compensation for civilian employees of the Department pursuant to subsection (a). 
(c)Annual reportNot later than 60 days after the end of each fiscal year for which the authority in subsection (a) is in effect, the Secretary shall submit to the congressional defense committees a report on the use of such authority. Each report shall cover the preceding fiscal year and shall identify, at a minimum, the following: 
(1)The amount of funds used under the authority in subsection (a) to provide compensation for civilian employees. 
(2)The source or sources of the funds so used. 
(3)The number of civilian employees employed through the use of such funds. 
(4)The actions taken by the Secretary to ensure that follow-on funding for such civilian employees is provided through appropriate accounts. 
(d)Temporary authorityThe authority in subsection (a) shall apply to funds authorized to be appropriated for the Department of Defense for fiscal years 2010 through 2019. 
1112.Department of defense civilian leadership program 
(a)Leadership Program Required 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish a program of leadership recruitment and development for civilian employees of the Department of Defense, to be known as the Department of Defense Civilian Leadership Program (in this section referred to as the program). 
(2)ObjectivesThe objectives of the program shall be as follows: 
(A)To develop a new generation of civilian leaders for the Department of Defense. 
(B)To recruit individuals with the academic merit, work experience, and demonstrated leadership skills to meet the future needs of the Department. 
(C)To offer rapid advancement, competitive compensation, and leadership opportunities to highly qualified civilian employees of the Department. 
(3)Available authoritiesIn carrying out the program, the Secretary may exercise any authority available to the Office of Personnel Management under section 4703 of title 5, United States Code, except that the Secretary shall not be bound by the limitations in subsection (d) of such section. Nothing in this section shall be construed to authorize the waiver of any part of chapter 71 of title 5, United States Code, or any regulation implementing such chapter, in the carrying out of the program. 
(b)Eligible Individuals 
(1)In generalThe following individuals shall be eligible to participate in the program: 
(A)Current employees of the Department of Defense. 
(B)Appropriate individuals in the private sector. 
(2)Limitation on number of participants in programThe total number of individuals who may participate in the program in any fiscal year may not exceed 5,000. 
(3)Limitation on period of participation in programThe maximum period of time that an individual may participate in the program is three years. 
(c)Elements of Program 
(1)Competitive entryThe selection of individuals for entry into the program shall be made on the basis of a competition conducted at least twice each year. In each competition, participants in the program shall be selected from among applicants determined by the Secretary to be the most highly qualified in terms of academic merit, work experience, and demonstrated leadership skills. Each competition shall provide for entry-level participants and midcareer participants in the program. 
(2)Allocation of positionsThe Secretary shall allocate positions in the program among the components of the Department of Defense that— 
(A)offer the most challenging assignments; 
(B)provide the greatest level of responsibility; and 
(C)demonstrate the greatest need for participants in the program. 
(3)Assignments to positionsParticipants in the program shall be assigned to components of the Department that best match their skills and qualifications. Participants in the program may be rotated among components of the Department of Defense at the discretion of the Secretary. 
(4)Initial compensationThe initial compensation of participants in the program shall be determined by the Secretary based on the qualifications of such participants and applicable market conditions. 
(5)Education and trainingThe Secretary shall provide participants in the program with training, mentoring, and educational opportunities that are appropriate to facilitate the development of such participants into effective civilian leaders for the Department of Defense. 
(6)Objective, merit-based principles for personnel decisionsThe Secretary shall make personnel decisions under the program in accordance with such objective, merit-based criteria as the Secretary shall prescribe in regulations for purposes of the program. Such criteria shall include, but not be limited to, criteria applicable to the following: 
(A)The selection of individuals for entry into the program. 
(B)The assignment of participants in the program to positions in the Department of Defense. 
(C)The initial compensation of participants in the program. 
(D)The access of participants in the program to training, mentoring, and educational opportunities under the program. 
(E)The consideration of participants in the program for selection into the senior management, functional, and technical workforce of the Department. 
(7)Consideration for senior management, functional, and technical workforceAny participant in the program who, as determined by the Secretary, demonstrates outstanding performance shall be afforded priority in consideration for selection into the appropriate element of the senior management, functional, and technical workforce of the Department of Defense (as defined in section 115b(f) of title 10, United States Code). 
1113.Provisions relating to the National Security Personnel System 
(a)DefinitionsFor purposes of this section— 
(1)the term National Security Personnel System or NSPS refers to a human resources management system established under authority of section 9902 of title 5, United States Code (as in effect before the date of the enactment of this Act); and 
(2)the term statutory pay system means a pay system under— 
(A)subchapter III of chapter 53 of title 5, United States Code (relating to General Schedule pay rates); or 
(B)such other provisions of law as would apply if section 9902 of title 5, United States Code, had never been enacted. 
(b)Repeal of provisions relating to NSPS 
(1)In generalSection 9902 of title 5, United States Code, is amended— 
(A)by striking subsections (a), (b), (c), (d), (e), (i) and (j); and 
(B)by redesignating subsections (f) through (h) as subsections (e) through (g), respectively. 
(2)Expansion prohibitedThe National Security Personnel System may not be extended to any organizational or functional unit of the Department of Defense (or any component thereof) not included in such System as of March 1, 2009. 
(3)Current rules invalidAny regulations in effect as of the day before the date of the enactment of this Act which were issued pursuant to any provision of law repealed by paragraph (1)(A)— 
(A)may not be modified on or after the date of the enactment of this Act, except as necessary to implement this Act; and 
(B)shall cease to be effective as of January 1, 2012. 
(c)Termination of NSPS and conversion of employees and positions 
(1)In generalThe Secretary of Defense shall take all actions which may be necessary to provide, beginning no later than 6 months after the date of enactment of this Act, for the orderly termination of the National Security Personnel System and conversion of all employees and positions from such System, by not later than January 1, 2012, to— 
(A)the statutory pay system and all other aspects of the personnel system that last applied to such employee or position (as the case may be) before the National Security Personnel System applied; or 
(B)if subparagraph (A) does not apply, the statutory pay system and all other aspects of the personnel system that would have applied if the National Security Personnel System had never been established. No employee shall suffer any loss of or decrease in pay because of the preceding sentence, and, for purposes of carrying out such preceding sentence, any determination of the system that last applied (or that would have applied) with respect to an employee or position shall take into account any modifications to such system pursuant to the provisions of subsections (a) and (b) of section 9902 of title 5, United States Code, as amended by subsection (d). 
(2)Transition period appointmentsTo the extent practicable, any individual who, during the NSPS transition period, is appointed to any position within the Department of Defense which is subject to the NSPS shall be subject to the statutory pay system and all other aspects of the personnel system to which such individual or position is to be converted in accordance with the requirements of paragraph (1). 
(3)Temporary continuation of NSPSNotwithstanding any other provision of this section, the National Security Personnel System, as in effect on the day before the date of the enactment of this Act, shall continue to apply with respect to any employees and positions remaining subject to the NSPS, in accordance with paragraph (1), during the NSPS transition period. 
(4)Restoration of full annual pay adjustments under NSPS pending its terminationNotwithstanding subsection (b)(1)(A), section 9902(e)(7) of title 5, United States Code, to the extent that it remains in force under paragraph (3), shall be applied by substituting 100 percent for no less than 60 percent. 
(5)NSPS transition period definedFor purposes of this subsection, the term NSPS transition period means the period beginning on the date of the enactment of this Act and ending on January 1, 2012.  
(d)Authority relating to performance management and workforce incentives, hiring flexibilities, and training of supervisorsSection 9902 of title 5, United States Code, as amended by subsection (b)(1), is further amended by inserting before subsection (e) (as so redesignated by subsection (b)(1)(B)) the following:  
 
(a)Performance management and workforce incentives 
(1)The Secretary, in coordination with the Director, shall promulgate regulations providing for the following: 
(A)A fair, credible, and transparent performance appraisal system for employees. 
(B)A fair, credible, and transparent system for linking employee bonuses and other performance-based actions to performance appraisals of employees. 
(C)A process for ensuring ongoing performance feedback and dialogue among supervisors, managers, and employees throughout the appraisal period and setting timetables for review. 
(D)Development of performance assistance plans that are designed to give employees formal training, on-the-job training, counseling, mentoring, and other assistance.  
(2)In developing the regulations required by this subsection, the Secretary, in coordination with the Director, may waive the requirements of chapters 43 (other than sections 4302 and 4303(e)) and the regulations implementing such chapters, to the extent necessary to achieve the objectives of this subsection. 
(3) 
(A)The Secretary may establish a fund, to be known as the Department of Defense Civilian Workforce Incentive Fund (in this paragraph referred to as the Fund). 
(B)The Fund shall consist of the following: 
(i)Amounts appropriated to the Fund. 
(ii)Amounts available for compensation of employees that are transferred to the Fund. 
(C)Amounts in the Fund shall be available for the following: 
(i)Incentive payments for employees based on team or individual performance (which payments shall be in addition to basic pay). 
(ii)Incentive payments to attract or retain employees with particular or superior qualifications or abilities. 
(D)The authority provided in this paragraph is in addition to, and does not supersede or replace, any authority or source of funding otherwise available to the Secretary to pay bonuses or make incentive payments to civilian employees of the Department. 
(4) 
(A)Any action taken by the Secretary under this subsection, or to implement this subsection, shall be subject to the requirements of subsection (c) and chapter 71. 
(B)Any rules or regulations promulgated pursuant to this subsection shall be deemed an agency rule or regulation under section 7117(a)(2), and shall not be deemed a Government-wide rule or regulation under section 7117(a)(1). 
(b)Flexibilities relating to appointments 
(1)The Secretary, in coordination with the Director, shall promulgate regulations to redesign the procedures which are applied by the Department of Defense in making appointments to positions within the competitive service in order to— 
(A)better meet mission needs; 
(B)respond to managers’ needs and the needs of applicants; 
(C)produce high-quality applicants; 
(D)support timely decisions; 
(E)uphold appointments based on merit system principles; and  
(F)promote competitive job offers. 
(2)In redesigning the process by which such appointments shall be made, the Secretary, in coordination with the Director, may waive the requirements of chapter 33, and the regulations implementing such chapter, to the extent necessary to achieve the objectives of this section, while providing for the following:  
(A)Fair, credible, and transparent methods of establishing qualification requirements for, recruitment for, and appointments to positions. 
(B)Fair and open competition and equitable treatment in the consideration and selection of individuals to positions. 
(C)Fair, credible, and transparent methods of assigning, reassigning, detailing, transferring, or promoting employees.  
(3)In implementing this subsection, the Secretary shall comply with the provisions of section 2302(b)(11), regarding veterans’ preference requirements, in a manner consistent with that in which such provisions are applied under chapter 33. 
(4) 
(A)Any action taken by the Secretary under this subsection, or to implement this subsection, shall be subject to the requirements of subsection (c) and chapter 71. 
(B)Any rules or regulations promulgated pursuant to this section shall be deemed an agency rule or regulation under section 7117(a)(2), and shall not be deemed a Government-wide rule or regulation under section 7117(a)(1). 
(c)Criteria for use of new personnel authoritiesIn establishing any new performance management and workforce incentive system under subsection (a) or utilizing appointment flexibilities under subsection (b), the Secretary shall— 
(1)adhere to merit principles set forth in section 2301; 
(2)include a means for ensuring employee involvement (for bargaining unit employees, through their exclusive representatives) in the design and implementation of such system; 
(3)provide for adequate training and retraining for supervisors, managers, and employees in the implementation and operation of such system; 
(4)develop— 
(A)a comprehensive management succession program to provide training to employees to develop managers for the agency; and 
(B)a program to provide training to supervisors on actions, options, and strategies a supervisor may use in administering such system; 
(5)include effective transparency and accountability measures and safeguards to ensure that the management of such system is fair, credible, and equitable, including appropriate independent reasonableness reviews, internal assessments, and employee surveys; 
(6)utilize the annual strategic workforce plan, required by section 115b of title 10; and 
(7)ensure that adequate agency resources are allocated for the design, implementation, and administration of such system. 
(d)Development of training program for supervisors 
(1)The Secretary shall develop— 
(A)a program to provide training to supervisors on use of the new authorities provided in this section, including the actions, options, and strategies a supervisor may use in— 
(i)developing and discussing relevant goals and objectives with the employee, communicating and discussing progress relative to performance goals and objectives, and conducting performance appraisals; 
(ii)mentoring and motivating employees, and improving employee performance and productivity; 
(iii)fostering a work environment characterized by fairness, respect, equal opportunity, and attention to the quality of the work of employees; 
(iv)effectively managing employees with unacceptable performance; 
(v)addressing reports of a hostile work environment, reprisal, or harassment of or by another supervisor or employee; and 
(vi)otherwise carrying out the duties and responsibilities of a supervisor; 
(B)a program to provide training to supervisors on the prohibited personnel practices under section 2302 (particularly with respect to such practices described under subsections (b)(1) and (b)(8) of such section), employee collective bargaining and union participation rights, and the procedures and processes used to enforce employee rights; and 
(C)a program under which experienced supervisors mentor new supervisors by— 
(i)sharing knowledge and advice in areas such as communication, critical thinking, responsibility, flexibility, motivating employees, teamwork, leadership, and professional development; and 
(ii)pointing out strengths and areas for development. 
(2)Each supervisor shall be required to complete a program at least once every 3 years.. 
(e)ReportsThe Secretary of Defense shall provide a report to the covered committees (as defined by subsection (g)(6))— 
(1)no later than 6 months after the date of enactment of this Act, on the initial steps being taken to reclassify positions from the NSPS and the initial conversion plan to begin converting employees from the NSPS, which information shall be supplemented by reports describing the progress of the conversion process which shall be submitted to the same committees on a semiannual basis;  
(2)no later than 12 months after date of enactment, a plan for the personnel management system as authorized by section 9902(a) of title 5, United States Code, as amended by this section, which plan shall not take effect until 90 days after the submission of the plan to Congress; and 
(3)no later than 12 months after date of enactment, a plan for the appointment procedures as authorized by section 9902(b) of title 5, United States Code, as amended by this section. 
(f)Clerical amendments 
(1)The heading of section 9902 of title 5, United States Code, is amended to read as follows: 
 
9902.Department of Defense personnel authorities. 
(2)The table of sections at the beginning of chapter 99 of such title is amended by striking the item relating to section 9902 and inserting the following: 
 
 
9902. Department of Defense personnel authorities.. 
(g)Other personnel flexibilities 
(1)In generalIf the Secretary of Defense determines that it would be in the best interest of the Department of Defense to implement personnel flexibilities in addition to those authorized under section 9902 of title 5, as amended by this section, the Secretary, in coordination with the Director of the Office of Personnel Management, may develop and submit to the covered committees, not later than 6 months after the date of the enactment of this Act, a proposal to implement— 
(A)additional personnel flexibilities and associated statutory waivers with respect to the application of the General Schedule (as defined in section 5332 of title 5, United States Code); or 
(B)additional personnel flexibilities and associated statutory waivers, which would require exemption from the application of the General Schedule (as so defined).  
(2)RationaleIf the Secretary’s proposal is to implement authorities described in paragraph (1)(B), the Secretary shall provide a detailed rationale as to why implementation of authorities described in paragraph (1)(A) are not adequate or appropriate to meet the interests of the Department.  
(3)RequirementsThe Secretary’s proposal (whether as described in paragraph (1)(A) or (1)(B))— 
(A)shall be developed in a manner consistent with the requirements of subsections (c) and (d) of section 9902 of title 5, United States Code, as amended by this section;  
(B)shall include a description of proposed regulations and implementing rules that the Secretary plans to adopt for the proposed system;  
(C)shall identify and provide a rationale for any statutory waiver that would be required to implement the proposed system;  
(D)shall describe the steps that the Department would take to avoid problems of the type described in the report of the Defense Business Board, dated August 2009, regarding the National Security Personnel System; and  
(E)may not provide for the waiver of any provision of law that cannot be waived under paragraph (3) of section 9902(b) of title 5, United States Code (as in effect on the day before the date of the enactment of this Act), and shall be subject to the requirements in paragraphs (4) and (5) of such section (as then in effect). 
(4)Congressional approval requiredIf Congress approves the Secretary’s proposal in the National Defense Authorization Act for Fiscal Year 2011, the Secretary may implement the proposal (subject to any changes required by law) and begin the implementation of such proposal for personnel included in the National Security Personnel System, in lieu of the transition that would otherwise be required by subsection (b), subject to paragraph (5). 
(5)RestrictionsNotwithstanding any approval under paragraph (4), the provisions of subsection (b)(2) and (c)(4) shall apply with respect to any proposal approved under such paragraph, unless and until modified or repealed in legislation enacted after the date of the enactment of this Act. 
(6)DefinitionsFor purposes of this subsection, the term covered committees means— 
(A)the Committees on Armed Services of the Senate and the House of Representatives; 
(B)the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(C)the Committee on Oversight and Government Reform of the House of Representatives. 
(h)Modification of implementation authorities and limitationsSection 1106 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110-181; 122 Stat. 349) is amended— 
(1)by striking subsection (b); 
(2)by redesignating subsection (c) as subsection (b); and 
(3)in subsection (b) (as so redesignated by paragraph (2))— 
(A)by striking paragraph (1) and inserting the following: 
 
(1)The Comptroller General shall conduct a review, in each of calendar years 2010, 2011, and 2012, of— 
(A)employee satisfaction with any processes established pursuant to regulations promulgated by the Secretary of Defense pursuant to section 9902 of title 5, United States Code (as amended by section 1113 of the National Defense Authorization Act for Fiscal Year 2011; and 
(B)the extent to which any processes so established are fair, credible, and transparent, as required by such section 9902 (as so amended).; and 
(B)in paragraph (2), by striking the National Security Personnel System and inserting any processes established pursuant to such regulations. 
1114.Provisions relating to the Defense Civilian Intelligence Personnel System 
(a)Suspension of certain pay authorityEffective with respect to amounts paid during the period beginning on the date of the enactment of this Act and ending on December 31, 2010, rates of basic pay for employees and positions within any element of the intelligence community (as defined by the National Security Act of 1947)— 
(1)may not be fixed under the Defense Civilian Intelligence Personnel System; and 
(2)shall instead be fixed in accordance with the provisions of law that (disregarding DCIPS) would then otherwise apply. The preceding sentence shall not apply with respect to the National Geospatial-Intelligence Agency. 
(b)Response to GAO reportNot later than 3 months after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional oversight committees a written description of any actions taken or proposed to be taken by such Secretary in response to the review and recommendations of the Government Accountability Office regarding the Defense Civilian Intelligence Personnel System. 
(c)Independent organization 
(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense, the Director of the Office of Personnel Management, and the Director of National Intelligence shall jointly designate an independent organization to review the operation of the Defense Civilian Intelligence Personnel System, including— 
(A)its impact on career progression; 
(B)its appropriateness or inappropriateness in light of the complexities of the workforce affected; 
(C)its sufficiency in terms of providing protections for diversity in promotion and retention of personnel; and 
(D)the adequacy of the training, policy guidelines, and other preparations afforded in connection with transitioning to that system. 
(2)DeadlineThe independent organization shall, after appropriate consultation with employees and employee organizations, submit its findings and recommendations under this section to the Secretary of Defense and the congressional oversight committees, in a written report, not later than June 1, 2010. 
(d)Proposed actions based on reportNot later than 60 days after receiving the report of the independent organization under subsection (c), the Secretary of Defense, in coordination with the Director of the Office of Personnel Management and the Director of National Intelligence, shall submit to the congressional oversight committees a written report describing any actions that the Secretary has taken or proposes to take in response to such report. 
(e)Hold-harmless provisionNo employee shall suffer any loss of or decrease in pay as a result of being converted from DCIPS in compliance with subsection (a). 
(f)DefinitionsFor purposes of this section— 
(1)the terms Defense Civilian Intelligence Personnel System and DCIPS mean the civilian personnel system established by the Secretary of Defense under regulations— 
(A)prescribed pursuant to sections 1601 through 1614 of title 10, United States Code; and 
(B)taking effect in September 2008 or thereafter; and 
(2)the term congressional oversight committees means— 
(A)the Committee on Armed Services and the Permanent Select Committee on Intelligence of the House of Representatives; and 
(B)the Committee on Armed Services and the Select Committee on Intelligence of the Senate. 
BProvisions relating to reemployment of annuitants 
1121.Authority to expand scope of provisions relating to unreduced compensation for certain reemployed annuitants 
(a)In generalSection 9902(h) of title 5, United States Code, is amended— 
(1)by redesignating paragraph (3) as paragraph (4); and 
(2)by inserting after paragraph (2) the following: 
 
(3)Benefits similar to those provided by paragraphs (1) and (2) may be extended, in accordance with regulations prescribed by the President, so as to be made available with respect to reemployed annuitants within the Department of Defense who are subject to such other retirement systems for Government employees (whose annuities are payable under authorities other than subchapter III of chapter 83 or chapter 84 of title 5) as may be provided for under such regulations.. 
(b)Conforming amendmentParagraph (4) of section 9902(h) of such title 5 (as so designated by subsection (a)(1)) is amended by striking the period and inserting , excluding paragraph (3).. 
1122.Part-time reemployment 
(a)Civil service retirement systemSection 8344 of title 5, United States Code, is amended— 
(1)by redesignating subsection (l) as subsection (m); 
(2)by inserting after subsection (k) the following: 
 
(l) 
(1)For purposes of this subsection— 
(A)the term head of an agency means— 
(i)the head of an Executive agency, other than the Department of Defense or the Government Accountability Office; 
(ii)the head of the United States Postal Service; 
(iii)the Director of the Administrative Office of the United States Courts, with respect to employees of the judicial branch; and 
(iv)any employing authority described under subsection (k)(2), other than the Government Accountability Office; and 
(B)the term limited time appointee means an annuitant appointed under a temporary appointment limited to 1 year or less. 
(2)The head of an agency may waive the application of subsection (a) or (b) with respect to any annuitant who is employed in such agency as a limited time appointee, if the head of the agency determines that the employment of the annuitant is necessary to— 
(A)fulfill functions critical to the mission of the agency, or any component of that agency; 
(B)assist in the implementation or oversight of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) or the Troubled Asset Relief Program under title I of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 et seq.); 
(C)assist in the development, management, or oversight of agency procurement actions; 
(D)assist the Inspector General for that agency in the performance of the mission of that Inspector General; 
(E)promote appropriate training or mentoring programs of employees; 
(F)assist in the recruitment or retention of employees; or 
(G)respond to an emergency involving a direct threat to life of property or other unusual circumstances. 
(3)The head of an agency may not waive the application of subsection (a) or (b) with respect to an annuitant— 
(A)for more than 520 hours of service performed by that annuitant during the period ending 6 months following the individual’s annuity commencing date; 
(B)for more than 1040 hours of service performed by that annuitant during any 12-month period; or 
(C)for more than a total of 3120 hours of service performed by that annuitant. 
(4) 
(A)The total number of annuitants to whom a waiver by the head of an agency under this subsection or section 8468(i) applies may not exceed 2.5 percent of the total number of full-time employees of that agency. 
(B)If the total number of annuitants to whom a waiver by the head of an agency under this subsection or section 8468(i) applies exceeds 1 percent of the total number of full-time employees of that agency, the head of that agency shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and the Office of Personnel Management— 
(i)a report with an explanation that justifies the need for the waivers in excess of that percentage; and 
(ii)not later than 180 days after submitting the report under clause (i), a succession plan. 
(5) 
(A)The Director of the Office of Personnel Management may promulgate regulations providing for the administration of this subsection. 
(B)Any regulations promulgated under subparagraph (A) may— 
(i)provide standards for the maintenance and form of necessary records of employment under this subsection; 
(ii)to the extent not otherwise expressly prohibited by law, require employing agencies to provide records of such employment to the Office of Personnel Management or other employing agencies as necessary to ensure compliance with paragraph (3); 
(iii)authorize other administratively convenient periods substantially equivalent to 12 months, such as 26 pay periods, to be used in determining compliance with paragraph (3)(B); 
(iv)include such other administrative requirements as the Director of the Office of Personnel Management may find appropriate to provide for the effective operation of, or to ensure compliance with, this subsection; and 
(v)encourage the training and mentoring of employees by any limited time appointee employed under this subsection. 
(6) 
(A)Any hours of training or mentoring of employees by any limited time appointee employed under this subsection shall not be included in the hours of service performed for purposes of paragraph (3), but those hours of training or mentoring may not exceed 520 hours. 
(B)If the primary service performed by any limited time appointee employed under this subsection is training or mentoring of employees, the hours of that service shall be included in the hours of service performed for purposes of paragraph (3). 
(7)The authority of the head of an agency under this subsection to waive the application of subsection (a) or (b) shall terminate 5 years after the date of enactment of the National Defense Authorization Act for Fiscal Year 2010.; and 
(3)in subsection (m) (as so redesignated)— 
(A)in paragraph (1), by striking (k) and inserting (l); and 
(B)in paragraph (2), by striking or (k) and inserting (k), or (l). 
(b)Federal employee retirement systemSection 8468 of title 5, United States Code, is amended— 
(1)by redesignating subsection (i) as subsection (j); 
(2)by inserting after subsection (h) the following: 
 
(i) 
(1)For purposes of this subsection— 
(A)the term head of an agency means— 
(i)the head of an Executive agency, other than the Department of Defense or the Government Accountability Office; 
(ii)the head of the United States Postal Service; 
(iii)the Director of the Administrative Office of the United States Courts, with respect to employees of the judicial branch; and 
(iv)any employing authority described under subsection (h)(2), other than the Government Accountability Office; and 
(B)the term limited time appointee means an annuitant appointed under a temporary appointment limited to 1 year or less. 
(2)The head of an agency may waive the application of subsection (a) with respect to any annuitant who is employed in such agency as a limited time appointee, if the head of the agency determines that the employment of the annuitant is necessary to— 
(A)fulfill functions critical to the mission of the agency, or any component of that agency; 
(B)assist in the implementation or oversight of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) or the Troubled Asset Relief Program under title I of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 et seq.); 
(C)assist in the development, management, or oversight of agency procurement actions; 
(D)assist the Inspector General for that agency in the performance of the mission of that Inspector General; 
(E)promote appropriate training or mentoring programs of employees; 
(F)assist in the recruitment or retention of employees; or 
(G)respond to an emergency involving a direct threat to life of property or other unusual circumstances. 
(3)The head of an agency may not waive the application of subsection (a) with respect to an annuitant— 
(A)for more than 520 hours of service performed by that annuitant during the period ending 6 months following the individual’s annuity commencing date; 
(B)for more than 1040 hours of service performed by that annuitant during any 12-month period; or 
(C)for more than a total of 3120 hours of service performed by that annuitant. 
(4) 
(A)The total number of annuitants to whom a waiver by the head of an agency under this subsection or section 8344(l) applies may not exceed 2.5 percent of the total number of full-time employees of that agency. 
(B)If the total number of annuitants to whom a waiver by the head of an agency under this subsection or section 8344(l) applies exceeds 1 percent of the total number of full-time employees of that agency, the head of that agency shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and the Office of Personnel Management— 
(i)a report with an explanation that justifies the need for the waivers in excess of that percentage; and 
(ii)not later than 180 days after submitting the report under clause (i), a succession plan. 
(5) 
(A)The Director of the Office of Personnel Management may promulgate regulations providing for the administration of this subsection. 
(B)Any regulations promulgated under subparagraph (A) may— 
(i)provide standards for the maintenance and form of necessary records of employment under this subsection; 
(ii)to the extent not otherwise expressly prohibited by law, require employing agencies to provide records of such employment to the Office or other employing agencies as necessary to ensure compliance with paragraph (3); 
(iii)authorize other administratively convenient periods substantially equivalent to 12 months, such as 26 pay periods, to be used in determining compliance with paragraph (3)(B); 
(iv)include such other administrative requirements as the Director of the Office of Personnel Management may find appropriate to provide for effective operation of, or to ensure compliance with, this subsection; and 
(v)encourage the training and mentoring of employees by any limited time appointee employed under this subsection. 
(6) 
(A)Any hours of training or mentoring of employees by any limited time appointee employed under this subsection shall not be included in the hours of service performed for purposes of paragraph (3), but those hours of training or mentoring may not exceed 520 hours. 
(B)If the primary service performed by any limited time appointee employed under this subsection is training or mentoring of employees, the hours of that service shall be included in the hours of service performed for purposes of paragraph (3). 
(7)The authority of the head of an agency under this subsection to waive the application of subsection (a) shall terminate 5 years after the date of enactment of the National Defense Authorization Act for Fiscal Year 2010.; and 
(3)in subsection (j) (as so redesignated)— 
(A)in paragraph (1), by striking (h) and inserting (i); and 
(B)in paragraph (2), by striking or (h) and inserting (h), or (i). 
(c)Rule of constructionNothing in the amendments made by this section may be construed to authorize the waiver of the hiring preferences under chapter 33 of title 5, United States Code in selecting annuitants to employ in an appointive or elective position. 
(d)Technical and conforming amendmentsSection 1005(d)(2) of title 39, United States Code, is amended— 
(1)by striking (l)(2) and inserting (m)(2); and 
(2)by striking (i)(2) and inserting (j)(2). 
1123.Government Accountability Office report 
(a)In generalNot later than 3 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives a report regarding the use of the authority under the amendments made by section 1122. 
(b)ContentsThe report submitted under subsection (a) shall— 
(1)include the number of annuitants for whom a waiver was made under subsection (l) of section 8344 of title 5, United States Code, as amended by this subtitle, or subsection (i) of section 8468 of title 5, United States Code, as amended by this subtitle; and 
(2)identify each agency that used the authority described in paragraph (1). 
(c)Agency dataEach head of an agency (as defined under sections 8344(l)(1) and 8468(i)(1)(A) of title 5, United States Code, as added by section 1122 of this subtitle) shall— 
(1)collect and maintain data necessary for purposes of the Comptroller General report submitted under subsection (a); and 
(2)submit to the Comptroller General that data as the Comptroller General requires in a timely fashion. 
XIIMatters relating to foreign nations 
 
Subtitle A—Assistance and training 
Sec. 1201.  One-year extension of authority for security and stabilization assistance. 
Sec. 1202.  Expansion of authority and modification of notification and reporting requirements for use of authority for support of special operations to combat terrorism. 
Sec. 1203.  Modification of report on foreign-assistance related programs carried out by the Department of Defense. 
Sec. 1204.  Report on authorities to build the capacity of foreign military forces and related matters. 
Sec. 1205.  Authority to provide administrative services and support to coalition liaison officers of certain foreign nations assigned to United States Joint Forces Command. 
Sec. 1206.  Modification of authorities relating to program to build the capacity of foreign military forces. 
Sec. 1207.  Authority for non-reciprocal exchanges of defense personnel between the United States and foreign countries. 
Sec. 1208.  Report on alternatives to use of acquisition and cross-servicing agreements to lend military equipment for personnel protection and survivability. 
Sec. 1209.  Enhancing Iraqi security through defense cooperation between the United States and Iraq. 
Sec. 1210.  Availability of appropriated funds for the State Partnership Program. 
Subtitle B—Matters relating to Iraq, Afghanistan, and Pakistan 
Sec. 1221.  Limitation on availability of funds for certain purposes relating to Iraq. 
Sec. 1222.  One-year extension and expansion of Commanders’ Emergency Response Program. 
Sec. 1223.  Modification of authority for reimbursement of certain coalition nations for support provided to United States military operations. 
Sec. 1224.  Pakistan Counterinsurgency Fund. 
Sec. 1225.  Program to provide for the registration and end-use monitoring of defense articles and defense services transferred to Afghanistan and Pakistan. 
Sec. 1226.  Reports on campaign plans for Iraq and Afghanistan. 
Sec. 1227.  Report on responsible redeployment of United States Armed Forces from Iraq. 
Sec. 1228.  Report on community-based security programs in Afghanistan. 
Sec. 1229.  Updates of report on command and control structure for military forces operating in Afghanistan. 
Sec. 1230.  Report on feasibility and desirability of establishing general uniform procedures and guidelines for the provision of monetary assistance by the United States to civilian foreign nationals for losses incident to combat activities of the armed forces. 
Sec. 1231.  Assessment and report on United States-Pakistan military relations and cooperation. 
Sec. 1232.  Report on progress toward security and stability in Pakistan. 
Sec. 1233.  Repeal of GAO war-related reporting requirement. 
Sec. 1234.  Authority to transfer defense articles and provide defense services to the military and security forces of Iraq and Afghanistan. 
Sec. 1235.  Analysis of required force levels and types of forces needed to secure southern and eastern regions of Afghanistan. 
Sec. 1236.  Modification of report on progress toward security and stability in Afghanistan. 
Sec. 1237.  No permanent military bases in Afghanistan. 
Subtitle C—Other matters 
Sec. 1241.  Report on United States engagement with Iran. 
Sec. 1242.  Annual counterterrorism status reports. 
Sec. 1243.  Report on United States contributions to the United Nations. 
Sec. 1244.  NATO Special Operations Coordination Center. 
Sec. 1245.  Annual report on military power of Iran. 
Sec. 1246.  Annual report on military and security developments involving the People’s Republic of China. 
Sec. 1247.  Report on impacts of drawdown authorities on the Department of Defense. 
Sec. 1248.  Risk assessment of United States space export control policy. 
Sec. 1249.  Patriot air and missile defense battery in Poland. 
Sec. 1250.  Report on potential foreign military sales of the F–22A fighter aircraft. 
Sec. 1251.  Report on the plan for the nuclear weapons stockpile, nuclear weapons complex, and delivery platforms and sense of Congress on follow-on negotiations to START Treaty. 
Sec. 1252.  Map of mineral-rich zones and areas under the control of armed groups in the Democratic Republic of the Congo. 
Sec. 1253.  Sense of Congress relating to Israel. 
Sec. 1254.  Sense of Congress on imposing sanctions with respect to Iran. 
Sec. 1255.  Report and sense of Congress on North Korea. 
Sec. 1256.  Report on potential missile defense cooperation with Russia. 
Subtitle D—VOICE Act 
Sec. 1261. Short title. 
Sec. 1262. Authorization of appropriations. 
Sec. 1263. Iranian Electronic Education, Exchange, and Media Fund. 
Sec. 1264. Annual report. 
Sec. 1265. Report on actions by non-Iranian companies. 
Sec. 1266. Human rights documentation. 
AAssistance and training 
1201. One-year extension of authority for security and stabilization assistanceSection 1207(g) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3458), as amended by section 1210 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 369) and section 1207 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4625), is further amended by striking September 30, 2009 and inserting September 30, 2010. 
1202. Expansion of authority and modification of notification and reporting requirements for use of authority for support of special operations to combat terrorism 
(a)AuthoritySection 1208(a) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2086), as amended by section 1208(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4626), is further amended by striking $35,000,000 and inserting $40,000,000. 
(b)NotificationSection 1208(c) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2086), as amended by section 1208(b) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4626), is further amended— 
(1)by striking Upon using and inserting the following:  
 
(1)In generalUpon using; 
(2)by inserting after support of an approved military operation the following: or changing the scope or funding level of any support for such an operation; 
(3)by striking Such a notification need be provided only once with respect to any such operation.; and  
(4)by adding at the end the following new paragraph: 
 
(2)ContentNotifications required under this subsection shall include the following information: 
(A)The type of support provided or to be provided to United States special operations forces. 
(B)The type of support provided or to be provided to the recipient of the funds. 
(C)The amount obligated under the authority to provide support.. 
(c)Annual reportSection 1208(f) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2086) is amended in the second sentence by striking shall describe the support and all that follows through the period at the end and inserting “shall include the following information: 
 
(1)A description of supported operations. 
(2)A summary of operations. 
(3)The type of recipients that received support, identified by authorized category (foreign forces, irregular forces, groups, or individuals). 
(4)The total amount obligated in the previous fiscal year, including budget details. 
(5)The total amount obligated in prior fiscal years. 
(6)The intended duration of support. 
(7)A description of support or training provided to the recipients of support. 
(8)A value assessment of the operational support provided.. 
1203. Modification of report on foreign-assistance related programs carried out by the Department of Defense 
(a)AmendmentSection 1209 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 368) is amended— 
(1)in subsection (a), by striking 180 days after the date of the enactment of this Act and inserting February 1 of each year through February 1, 2013; and 
(2)in subsection (b)(1)— 
(A)in subparagraph (G), by striking and at the end; and 
(B)by adding at the end the following new subparagraph: 
 
(I)subsection (b)(6) of section 166a of title 10, United States Code; and. 
(b)Report for fiscal years 2008 and 2009The report required to be submitted not later than February 1, 2010, under section 1209(a) of the National Defense Authorization Act for Fiscal Year 2008, as amended by subsection (a), shall include information required under such section with respect to fiscal years 2008 and 2009. 
1204. Report on authorities to build the capacity of foreign military forces and related matters 
(a)Report requiredNot later than March 1, 2010, the President shall transmit to the congressional committees specified in subsection (b) a report on the following: 
(1)The relationship between authorities of the Department of Defense to conduct security cooperation programs to train and equip, or otherwise build the capacity of, foreign military forces and security assistance authorities of the Department of State and other foreign assistance agencies to provide assistance to train and equip, or otherwise build the capacity of, foreign military forces, including the distinction, if any, between the purposes of such authorities, the processes to generate requirements to satisfy the purposes of such authorities, and the contribution such authorities make to the core missions of each such department and agency. 
(2)The strengths and weaknesses of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), the Arms Export Control Act (22 U.S.C. 2171 et seq.), title 10, United States Code, and any other provision of law relating to training and equipping, or otherwise building the capacity of, foreign military forces, including to conduct counterterrorist operations or participate in or support military and stability operations in which the United State Armed Forces are a participant. 
(3)The changes, if any, that should be made to the provisions of law described in paragraph (2) that would improve the ability of the United States Government to train and equip, or otherwise build the capacity of, foreign military forces, including to conduct counterterrorist operations or participate in or support military and stability operations in which the United State Armed Forces are a participant. 
(4)The organizational and procedural changes, if any, that should be made in the Department of Defense and the Department of State and other foreign assistance agencies to improve the ability of such departments and agencies to conduct programs to train and equip, or otherwise build the capacity of, foreign military forces, including to conduct counterterrorist operations or participate in or support military and stability operations in which the United State Armed Forces are a participant. 
(5)The resources and funding mechanisms required to ensure adequate funding for such programs. 
(b)Specified congressional committeesThe congressional committees specified in this subsection are the following: 
(1)The Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. 
(2)The Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate. 
1205. Authority to provide administrative services and support to coalition liaison officers of certain foreign nations assigned to United States Joint Forces Command 
(a)Extension of authoritySubsection (a) of section 1051a of title 10, United States Code, is amended— 
(1)by striking assigned temporarily and inserting assigned temporarily as follows:; 
(2)by designating the remainder of the text of that subsection as paragraph (1) and indenting that text two ems from the left margin; 
(3)in paragraph (1), as so designated, by striking to the headquarters and inserting To the headquarters; and 
(4)by adding at the end the following new paragraph: 
 
(2)To the headquarters of the combatant command assigned by the Secretary of Defense the mission of joint warfighting experimentation and joint forces training.. 
(b)Effective dateParagraph (2) of section 1051a(a) of title 10, United States Code (as added by subsection (a)), shall take effect on October 1, 2009, or the date of the enactment of this Act, whichever is later. 
1206. Modification of authorities relating to program to build the capacity of foreign military forces 
(a)Temporary limitation on amount for building capacity for military and stability operationsSection 1206(c) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456), as amended by section 1206 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2418) and section 1206 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4625), is further amended by adding at the end the following new paragraph: 
 
(5)Temporary limitation on amount for building capacity to participate in or support military and stability operationsOf the funds used to carry out a program under subsection (a), not more than $75,000,000 may be used during fiscal year 2010, and not more than $75,000,000 may be used during fiscal year 2011, for purposes described in subsection (a)(1)(B).. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2009, and shall apply with respect to programs under section 1206(a) of the National Defense Authorization Act for Fiscal Year 2006 that begin on or after that date. 
1207. Authority for non-reciprocal exchanges of defense personnel between the United States and foreign countries 
(a)Authority To enter into non-reciprocal international exchange agreements 
(1)In generalThe Secretary of Defense may enter into non-reciprocal international defense personnel exchange agreements. 
(2)International defense personnel exchange agreements definedFor purposes of this section, an international defense personnel exchange agreement is an agreement with the government of an ally of the United States or another friendly foreign country for the exchange of military and civilian personnel of the defense ministry of that foreign government. 
(b)Assignment of personnel 
(1)In generalPursuant to a non-reciprocal international defense personnel exchange agreement, personnel of the defense ministry of a foreign government may be assigned to positions in the Department of Defense. 
(2)Mutual agreement requiredAn individual may not be assigned to a position pursuant to a non-reciprocal international defense personnel exchange agreement unless the assignment is acceptable to both governments. 
(c)Payment of personnel costs 
(1)In generalThe foreign government with which the United States has entered into a non-reciprocal international defense personnel exchange agreement shall pay the salary, per diem, cost of living, travel costs, cost of language or other training, and other costs for its personnel under such agreement in accordance with the applicable laws and regulations of such government. 
(2)Excluded costsParagraph (1) does not apply to the following costs: 
(A)The cost of training programs conducted to familiarize, orient, or certify exchanged personnel regarding unique aspects of the assignments of the exchanged personnel. 
(B)Costs incident to the use of facilities of the United States Government in the performance of assigned duties. 
(C)The cost of temporary duty of the exchanged personnel directed by the United States Government. 
(d)Prohibited conditionsNo personnel exchanged pursuant to a non-reciprocal agreement under this section may take or be required to take an oath of allegiance or to hold an official capacity in the government. 
(e)Report 
(1)In generalNot later than 90 days after the end of the fiscal year in which the authority in subsection (a) has been exercised, the Secretary of Defense shall submit to the appropriate congressional committees a report on the use of the authority through the end of such fiscal year.  
(2)Matters to be includedThe report required under paragraph (1) shall include the number of non-reciprocal international defense personnel exchange agreements, the number of personnel assigned pursuant to such agreements, the Department of Defense component to which the personnel have been assigned, the duty title of each assignment, and the countries with which the agreements have been concluded. 
(3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— 
(A)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and 
(B)the Committee on Armed Services and the Committee on Foreign Relations of the Senate.  
(f)Duration of authorityThe authority under this section shall expire on September 30, 2012. 
1208. Report on alternatives to use of acquisition and cross-servicing agreements to lend military equipment for personnel protection and survivability 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report setting forth and assessing various alternatives to the use of acquisition and cross-servicing agreements pursuant to the temporary authority in section 1202 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2412), as amended by section 1252 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 402), for purposes of lending covered military equipment to military forces of nations as follows: 
(1)A nation participating in combined operations with the United States in Iraq and Afghanistan. 
(2)A nation participating in combined operations with the United States as part of a peacekeeping operation under the Charter of the United Nations or another international agreement. 
(b)Covered military equipment definedIn this section, the term covered military equipment has the meaning given that term in section 1202(d)(1) of the John Warner National Defense Authorization Act for Fiscal Year 2007. 
1209. Enhancing Iraqi security through defense cooperation between the United States and Iraq 
(a)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, with the concurrence of the Secretary of State, shall submit to the appropriate congressional committees a report on the role of Foreign Military Sales in meeting the requirements of the military and security forces of Iraq for restoring and maintaining peace and security in Iraq.  
(b)Matters To be includedThe report required under subsection (a) shall include the following: 
(1)A description of the minimum requirements of the military and security forces of Iraq to achieve and sustain internal security. 
(2)A description of how Foreign Military Sales may be leveraged to ensure the timely delivery of training, equipment, and supplies beyond the December 2011 drawdown deadline and any recommendations for improving the Foreign Military Sales process with respect to Iraq. 
(3)An assessment of the feasibility and desirability of treating an undertaking by the Government of Iraq between the date of the enactment of this Act and December 31, 2011, as a dependable undertaking described in section 22(a) of the Arms Export Control Act (22 U.S.C. 2762(a)) for the purpose of entering into contracts for the procurement of defense articles and defense services as provided for in that section.  
(c)Sense of CongressIt is the sense of Congress that the Secretary of Defense should, with the concurrence of the Secretary of State, seek to increase the number of positions in professional military education courses, including courses at command and general staff colleges, war colleges, and the service academies, that are made available annually to personnel of the security forces of the Government of Iraq. 
(d)DefinitionIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and 
(2)the Committee on Armed Services and the Committee on Foreign Relations of the Senate. 
1210. Availability of appropriated funds for the State Partnership Program 
(a)Regulations requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with Secretary of State, shall prescribe regulations regarding the use of funds appropriated to the Department of Defense to pay the costs incurred by the National Guard in conducting activities under the State Partnership Program. The Secretary of Defense shall transmit to the appropriate congressional committees a copy of the regulations not later than 15 days after the date on which the regulations are prescribed under this subsection. 
(b)Limitations 
(1)Approval by commander of combatant command and chief of missionFunds shall not be available under subsection (a) for activities conducted under the State Partnership Program in a foreign country unless such activities are jointly approved by the commander of the combatant command concerned and the chief of mission concerned. 
(2)Participation by membersFunds shall not be available under subsection (a) for the participation of a member of the National Guard in activities conducted under the State Partnership Program in a foreign country unless the member is on active duty in the Armed Forces at the time of such participation. 
(c)ReportNot later than 90 days after the date of the enactment of this Act, and not later than the end of each of the fiscal years 2010 through 2013, the Secretary of Defense shall submit to the appropriate congressional committees a report describing the civilian engagement activities conducted under the State Partnership Program, including a detailed description of the activities undertaken and funds expended in the previous fiscal year under the State Partnership Program. 
(d)DefinitionIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and 
(2)the Committee on Armed Services and the Committee on Foreign Relations of the Senate. 
BMatters relating to Iraq, Afghanistan, and Pakistan 
1221. Limitation on availability of funds for certain purposes relating to IraqNo funds appropriated pursuant to an authorization of appropriations in this Act may be obligated or expended for a purpose as follows: 
(1)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Iraq. 
(2)To exercise United States control of the oil resources of Iraq. 
1222. One-year extension and expansion of Commanders’ Emergency Response Program 
(a)One-year extension of authority 
(1)Authority for fiscal year 2010Subsection (a) of section 1202 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3455), as amended by section 1205 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 366) and section 1214 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4630), is further amended— 
(A)in the heading, by striking fiscal years 2008 and 2009 and inserting fiscal year 2010; 
(B)by striking each of fiscal years 2008 and 2009 and inserting fiscal year 2010; 
(C)by striking for such fiscal year; and 
(D)by striking $1,700,000,000 in fiscal year 2008 and $1,500,000,000 in fiscal year 2009 and inserting $1,300,000,000. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect on October 1, 2009. 
(b)Extension of due date for quarterly reportsSubsection (b)(1) of such section is amended— 
(1)by striking 15 days and inserting 30 days; and 
(2)by striking fiscal years 2008 and 2009 and inserting any fiscal year during which the authority under subsection (a) is in effect. 
(c)Technical amendmentsSubsections (e)(1) and (f)(1) of such section are amended by striking the date of the enactment of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 and inserting October 14, 2008,. 
(d)Authority To transfer funds for support of Afghanistan National Solidarity Program 
(1)AuthorityIf the Secretary of Defense determines that the use of Commanders’ Emergency Response Program funds to support the Afghanistan National Solidarity Program would enhance counterinsurgency operations or stability operations in Afghanistan, the Secretary of Defense may transfer funds, from amounts available for the Commanders’ Emergency Response Program for fiscal year 2010, to the Secretary of State for purposes of supporting the Afghanistan National Solidarity Program. 
(2)LimitationThe amount of funds transferrable under paragraph (1) may not exceed $50,000,000. 
(3)Congressional notificationNot later than 15 days before transferring funds under paragraph (1), the Secretary of Defense shall submit to the congressional defense committees a report setting forth the Secretary’s determination pursuant to paragraph (1) and a description of the amount of funds to be transferred under that paragraph. 
(4)ExpirationThe authority to transfer funds under paragraph (1) shall expire at the close of September 30, 2010. 
(e)Use of funds for reintegration activities in Afghanistan 
(1)AuthorityThe Secretary of Defense, in coordination with the Government of Afghanistan and with the concurrence of the Secretary of State, may utilize such funds as necessary from amounts available for the Commanders’ Emergency Response Program for fiscal year 2010 to support the reintegration into Afghan society of those individuals who have renounced violence against the Government of Afghanistan. 
(2)Quarterly reports 
(A)In generalThe Secretary of Defense shall submit to the congressional defense committees a report on activities carried out utilizing the authority of paragraph (1). Such report shall be included in the report required under section 1202(b) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3455), and shall be specifically identified as having been carried out under the authority of paragraph (1). 
(B)Copy of reportThe Secretary of Defense shall provide the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate with a copy of that portion of the report required by section 1202 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3455) that pertains to expenditures carried out under the authority of paragraph (1). 
(3)ExpirationThe authority to utilize funds under paragraph (1) shall expire at the close of September 30, 2010. 
(f)Review of ProgramNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall conduct a thorough review of the Commander’s Emergency Response Program and submit to the congressional defense committees the results of such review. 
(g)DefinitionIn this section, the term Commanders’ Emergency Response Program has the meaning given the term in section 1202(g) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456). 
1223. Modification of authority for reimbursement of certain coalition nations for support provided to United States military operations 
(a)Expansion of authoritySection 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393) is amended— 
(1)in subsection (a)— 
(A)by striking section 1508 and inserting section 1509(5) of the National Defense Authorization Act for Fiscal Year 2010;  
(B)by striking key cooperating nation for logistical and inserting the following: 
key cooperating nation for the following: 
(1)Logistical; and 
(C)by adding at the end the following: 
 
(2)Logistical, military, and other support, including access, provided by that nation to or in connection with United States military operations described in paragraph (1).; 
(2)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively; and 
(3)by inserting after subsection (a) the following new subsection: 
 
(b)Other supportUsing funds described in subsection (a)(2), the Secretary of Defense may also assist any key cooperating nation supporting United States military operations in Operation Iraqi Freedom or Operation Enduring Freedom in Afghanistan through the following: 
(1)The provision of specialized training to personnel of that nation in connection with such operations, including training of such personnel before deployment in connection with such operations. 
(2)The procurement and provision of supplies to that nation in connection with such operations. 
(3)The procurement of specialized equipment and the loaning of such specialized equipment to that nation on a non-reimbursable basis in connection with such operations.. 
(b)Amounts of supportParagraph (2) of subsection (c) of such section (as redesignated) is amended to read as follows: 
 
(2)SupportSupport authorized by subsection (b) may be provided in such amounts as the Secretary of Defense, with the concurrence of the Secretary of State and in consultation with the Director of the Office of Management and Budget considers appropriate. . 
(c)Limitation on amountParagraph (1) of subsection (d) of such section (as redesignated) is amended by adding at the end the following: The aggregate amount of reimbursements made under subsection (a) and support provided under subsection (b) during fiscal year 2010 may not exceed $1,600,000,000.. 
(d)Notice to CongressSubsection (e) of such section (as redesignated) is amended by striking shall— and all that follows and inserting shall notify the appropriate congressional committees not later than 15 days before making any reimbursement under the authority in subsection (a) or providing any support under the authority in subsection (b). In the case of any reimbursement to Pakistan under the authority of this section, such notice shall be made in accordance with the notice requirements under section 1232(b).. 
(e)Quarterly reportsSuch section is further amended by adding at the end the following new subsection: 
 
(f)Quarterly reportsThe Secretary of Defense shall submit to the appropriate congressional committees on a quarterly basis a report on any reimbursements made under the authority in subsection (a), and any support provided under the authority in subsection (b), during such quarter.. 
(f)DefinitionSuch section is further amended by adding at the end the following new subsection: 
 
(g)DefinitionIn this section, the term appropriate congressional committees means—  
(1)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives; and 
(2)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate.. 
(g)Extension of notice requirement relating to reimbursement of Pakistan for support provided by PakistanSection 1232(b)(6) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393), as amended by section 1217(d) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4635), is further amended by striking September 30, 2010 and inserting September 30, 2011. 
1224. Pakistan Counterinsurgency Fund 
(a)Availability 
(1)Amounts in the FundThe Pakistan Counterinsurgency Fund (in this section referred to as the Fund) shall consist of the following: 
(A)Amounts appropriated to the Fund for fiscal year 2009. 
(B)Amounts transferred to the Fund pursuant to subsection (d). 
(2)Initial assessment requiredConcurrent with the initial use of funds available under this section, the Secretary of Defense shall submit to the appropriate congressional committees a report setting forth an assessment by the Secretary as to whether the Government of Pakistan is making concerted efforts to confront the threat posed by al Qa’ida, the Taliban, and other militant extremists based on the national security interests of Pakistan. 
(b)Use of funds 
(1)In generalAmounts in the Fund shall be made available to the Secretary of Defense, with the concurrence of the Secretary of State, to provide assistance (including program management and the provision of equipment, supplies, services, training, facility and infrastructure repair, renovation, and construction) to the security forces of Pakistan (including military forces, police forces, and the Frontier Corps) to build and maintain the counterinsurgency capability of such forces, and of which not more than $4,000,000 may be made available to provide humanitarian assistance to the people of Pakistan only as part of civil-military training exercises for such forces receiving assistance under the Fund. 
(2)Relation to other authoritiesExcept as otherwise provided in section 1225 of this Act, amounts in the Fund are authorized to be made available subject only to the terms and conditions of this section and notwithstanding any other provision of law. The authority to provide assistance under this subsection is in addition to any other authority to provide assistance to foreign countries. 
(c)Transfers from fund 
(1)In generalThe Secretary of Defense may transfer such amounts as the Secretary determines to be appropriate from the Fund— 
(A)to any account available to the Department of Defense, or 
(B)with the concurrence of the Secretary of State and head of the relevant Federal department or agency, to any other non-intelligence related Federal account,for purposes consistent with this section. 
(2)Treatment of transferred fundsSubject to subsection (b)(2), amounts transferred to an account under the authority of paragraph (1) shall be merged with amounts in such account and shall be made available for the same purposes, and subject to the same conditions and limitations, as amounts in such account. 
(3)Transfers back to fundUpon a determination by the Secretary of Defense with respect to funds transferred under paragraph (1)(A), or the head of the other Federal department or agency with the concurrence of the Secretary of State with respect to funds transferred under paragraph (1)(B), that all or part of amounts transferred from the Fund under paragraph (1) are not necessary for the purpose provided, such amounts may be transferred back to the Fund and shall be made available for the same purposes, and subject to the same conditions and limitations, as originally applicable under subsection (b). 
(d)Transfers to fund 
(1)In generalThe Fund may include amounts transferred by the Secretary of State, with the concurrence of the Secretary of Defense, under any authority of the Secretary of State to transfer funds under any provision of law. 
(2)Treatment of transferred fundsAmounts transferred to the Fund under the authority of paragraph (1) shall be subject to any restriction relating to payments for Letters of Offer and Acceptance as a condition of the authority to transfer funds under paragraph (1), and merged with amounts in the Fund and shall be made available for the same purposes, and subject to the same conditions and limitations, as amounts in the Fund. 
(e)Congressional notificationAmounts in the Fund may not be transferred from the Fund under this section until 15 days after the date on which the Secretary of Defense notifies the appropriate congressional committees in writing of the details of the proposed transfer. 
(f)Quarterly reportsNot later than 30 days after the end of each fiscal quarter, the Secretary of Defense shall submit to the appropriate congressional committees a report that summarizes, on a project-by-project basis, any transfer of funds from the Fund under this section during such fiscal quarter. 
(g)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives; and 
(2)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate. 
(h)Sunset 
(1)In generalExcept as provided in paragraph (2), the authority provided under this section terminates at the close of September 30, 2010. 
(2)ExceptionAny program supported from amounts in the Fund established before the close of September 30, 2010, may be completed after that date but only using amounts appropriated or transferred to the Fund on or before that date. 
1225. Program to provide for the registration and end-use monitoring of defense articles and defense services transferred to Afghanistan and Pakistan 
(a)Program required 
(1)In generalThe Secretary of Defense shall establish and carry out a program to provide for the registration and end-use monitoring of defense articles and defense services transferred to Afghanistan and Pakistan in accordance with the requirements under subsection (b) and to prohibit the retransfer of such defense articles and defense services without the consent of the United States. The program required under this subsection shall be limited to the transfer of defense articles and defense services— 
(A)pursuant to authorities other than the Arms Export Control Act or the Foreign Assistance Act of 1961; and 
(B)using funds made available to the Department of Defense, including funds available pursuant to the Pakistan Counterinsurgency Fund. 
(2)ProhibitionNo defense articles or defense services that would be subject to the program required under this subsection may be transferred to— 
(A)the Government of Afghanistan or any other group, organization, citizen, or resident of Afghanistan, or 
(B)the Government of Pakistan or any other group, organization, citizen, or resident of Pakistan,until the Secretary of Defense certifies to the specified congressional committees that the program required under this subsection has been established. 
(b)Registration and end-use monitoring requirementsThe registration and end-use monitoring requirements under this subsection shall include the following: 
(1)A detailed record of the origin, shipping, and distribution of defense articles and defense services transferred to— 
(A)the Government of Afghanistan and other groups, organizations, citizens, and residents of Afghanistan; and 
(B)the Government of Pakistan and other groups, organizations, citizens, and residents of Pakistan. 
(2)The registration of the serial numbers of all small arms to be provided to— 
(A)the Government of Afghanistan and other groups, organizations, citizens, and residents of Afghanistan; and 
(B)the Government of Pakistan and other groups, organizations, citizens, and residents of Pakistan. 
(3)A program of end-use monitoring of lethal defense articles and defense services transferred to the entities and individuals described in subparagraphs (A) and (B) of paragraph (1). 
(c)Review; exemption 
(1)ReviewThe Secretary of Defense shall periodically review the defense articles and defense services subject to the registration and end-use monitoring requirements under subsection (b) to determine which defense articles and defense services, if any, should no longer be subject to such registration and end-use monitoring requirements. The Secretary of Defense shall submit to the specified congressional committees the results of each review conducted under this paragraph. 
(2)ExemptionThe Secretary of Defense may exempt a defense article or defense service from the registration and end-use monitoring requirements under subsection (b) beginning on the date that is 30 days after the date on which the Secretary provides notice of the proposed exemption to the specified congressional committees. Such notice shall describe any controls to be imposed on such defense article or defense service, as the case may be, under any other provision of law. 
(d)DefinitionsIn this section: 
(1)Defense articleThe term defense article has the meaning given the term in section 644(d) of the Foreign Assistance Act of 1961 (22 U.S.C. 2403(d)). 
(2)Defense serviceThe term defense service has the meaning given the term in section 644(f) of the Foreign Assistance Act of 1961 (22 U.S.C. 2403(f)). 
(3)Small armThe term small arm means— 
(A)a handgun or pistol; 
(B)a shoulder-fired weapon, including a sub-carbine, carbine, or rifle; 
(C)a light, medium, or heavy automatic weapon up to and including a .50 caliber machine gun; 
(D)a recoilless rifle up to and including 106mm; 
(E)a mortar up to and including 81mm; 
(F)a rocket launcher, man-portable; 
(G)a grenade launcher, rifle and shoulder fired; and 
(H)an individually-operated weapon which is portable or can be fired without special mounts or firing devices and which has potential use in civil disturbances and is vulnerable to theft. 
(4)Specified congressional committeesThe term specified congressional committees means— 
(A)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and 
(B)the Committee on Foreign Relations and the Committee on Armed Services of the Senate. 
(e)Effective date 
(1)In generalExcept as provided in paragraph (2), this section shall take effect 180 days after the date of the enactment of this Act. 
(2)ExceptionThe Secretary of Defense may delay the effective date of this section by an additional period of up to 120 days if the Secretary certifies in writing to the specified congressional committees for such additional period that it is in the vital interest of the United States to do so and includes in the certification a description of such vital interest. 
1226. Reports on campaign plans for Iraq and Afghanistan 
(a)Reports requiredNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees separate reports containing assessments of the extent to which the campaign plan for Iraq and the campaign plan for Afghanistan (including the supporting and implementing documents for each such plan) each adhere to military doctrine (as defined in the Department of Defense’s Joint Publication 5–0, Joint Operation Planning), including the elements set forth in subsection (b). 
(b)Matters to be assessedThe matters to be included in the assessments required under subsection (a) are as follows: 
(1)The extent to which each campaign plan identifies and prioritizes the conditions that must be achieved in each phase of the campaign. 
(2)The extent to which each campaign plan reports the number of combat brigade teams and other forces required for each campaign phase. 
(3)The extent to which each campaign plan estimates the time needed to reach the desired end state and complete the military portion of the campaign. 
(c)Update of reportThe Comptroller General shall submit to the congressional defense committees an update of the report on the campaign plan for Iraq or the campaign plan for Afghanistan required under subsection (a) whenever the campaign plan for Iraq or the campaign plan for Afghanistan, as the case may be, is substantially updated or altered. 
(d)ExceptionIf the Comptroller General determines that a report submitted to Congress by the Comptroller General before the date of the enactment of this Act substantially meets the requirements of subsection (a) for the submission of a report on the campaign plan for Iraq or the campaign plan for Afghanistan, the Comptroller General shall so notify the congressional defense committees in writing, but shall provide an update of the report as required under subsection (c). 
(e)Termination 
(1)Reports on IraqThe requirement to submit updates of reports on the campaign plan for Iraq under subsection (c) shall terminate on December 31, 2011. 
(2)Reports on AfghanistanThe requirement to submit updates of reports on the campaign plan for Afghanistan under subsection (c) shall terminate on September 30, 2012. 
1227. Report on responsible redeployment of United States Armed Forces from Iraq 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, or December 31, 2009, whichever occurs later, and every 90 days thereafter, the Secretary of Defense shall submit to the appropriate congressional committees a report concerning the responsible redeployment of United States Armed Forces from Iraq in accordance with the policy announced by the President on February 27, 2009, and the Agreement Between the United States of America and the Republic of Iraq On the Withdrawal of United States Forces From Iraq and the Organization of Their Activities During Their Temporary Presence in Iraq. 
(b)ElementsThe report required under subsection (a) shall include the following elements: 
(1)The number of United States military personnel in Iraq by service and component for each month of the preceding 90-day period and an estimate of the personnel levels in Iraq for the 90-day period following submission of the report. 
(2)The number and type of military installations in Iraq occupied by 100 or more United States military personnel and the number of such military installations closed, consolidated, or transferred to the Government of Iraq in the preceding 90-day period. 
(3)An estimate of the number of military vehicles, containers of equipment, tons of ammunition, or other significant items belonging to the Department of Defense removed from Iraq during the preceding 90-day period, an estimate of the remaining amount of such items belonging to the Department of Defense, and an assessment of the likelihood of successfully removing, demilitarizing, or otherwise transferring all items belonging to the Department of Defense from Iraq on or before December 31, 2011. 
(4)An assessment of United States detainee operations and releases. Such assessment should include the total number of detainees held by the United States in Iraq, the number of detainees in each threat level category, the number of detainees who are not nationals of Iraq, the number of detainees transferred to Iraqi authorities, the number of detainees who were released from United States custody and the reasons for their release, and the number of detainees who having been released in the past were recaptured or had their remains identified planning or after carrying out attacks on United States or Coalition forces. 
(5)A listing of the objective and subjective factors utilized by the commander of Multi-National Force–Iraq, including any changes to that list in the case of an update to the report, to determine risk levels associated with the drawdown of United States Armed Forces, and the process and timing that will be utilized by the commander of Multi-National Force–Iraq and the Secretary of Defense to assess risk and make recommendations to the President about either continuing the redeployment of United States Armed Forces from Iraq in accordance with the schedule announced by the President or modifying the pace or timing of that redeployment. 
(c)Inclusion in other reportsThe report required under subsection (a) and any updates to the report may be included in any other required report on Iraq submitted to Congress by the Secretary of Defense. 
(d)FormThe report required under subsection (a), whether or not included in another report on Iraq submitted to Congress by the Secretary of Defense, may include a classified annex. 
(e)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services, the Committee on Foreign Relations, the Select Committee on Intelligence, and the Committee on Appropriations of the Senate; and 
(2)the Committee on Armed Services, the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, and the Committee on Appropriations of the House of Representatives. 
1228. Report on community-based security programs in Afghanistan 
(a)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the Afghan Public Protection Program and other similar programs for community-based security forces in Afghanistan (in this section collectively referred to as the programs). 
(b)Matters To be includedThe report required under subsection (a) shall include the following elements: 
(1)An assessment of the programs in Afghanistan, including, at a minimum, the following elements: 
(A)A listing and short description of the programs, including major elements of each program. 
(B)An evaluation of the changes in security conditions in the districts in which each program is located, from each program’s inception to the date of the report. 
(C)The extent to which the forces developed under the programs are generally representative of the ethnic groups in the respective districts in which the programs are located. 
(D)If the forces developed under the programs are appropriately representative of the geographic area of responsibility. 
(E)An assessment of the effectiveness of each program, including, to the extent practicable, the views of the local communities and Afghan national, provincial, and district governmental officials and leaders of the local communities. 
(F)Any formal reviews of the programs that are planned for the future and the timelines on which the reviews would be conducted, by whom the reviews would be conducted, and the criteria that would be used. 
(G)The selection criteria that were used to select members of the program in the initial pilot districts and how the members were vetted. 
(H)The costs to the Department of Defense to support the program in the initial pilot districts, to include any Commanders’ Emergency Response Program funds spent as formal or informal incentives. 
(I)The roles of the Afghanistan National Security Forces (ANSF) in supporting and training forces under each program. 
(J)Any other criteria used to evaluate the programs by the Commander of United States Forces–Afghanistan. 
(2)An assessment of the future of the programs, including, at a minimum, the following elements: 
(A)A description of the goals and objectives expected to be met by the expansion of the programs or the establishment of similar programs. 
(B)A description of how such expansions would support the functions of the Afghan National Police. 
(C)A description of how districts or provinces will be chosen to participate in the programs, including an explanation of the following: 
(i)What mechanisms the Government of Afghanistan will use to select additional districts or provinces, including participants in the decision process and the criteria used. 
(ii)How the views of relevant United States Government departments and agencies and of the North Atlantic Treaty Organization (NATO) International Security Assistance Force (ISAF) will be taken into account by the Government of Afghanistan when choosing districts or provinces to participate in the programs. 
(iii)What process will be used to evaluate any changes to the programs as executed in the past to account for different or unique circumstances in additional areas of expansion. 
(D)An assessment of personnel, assets, or funding of the Department of Defense that would likely be required to support any expansion of the programs. 
(E)A description of the formal process, led by the Government of Afghanistan, that will be used to evaluate the programs, including a description of the following: 
(i)A listing of the criteria that are expected to be considered in the process. 
(ii)The roles in the process of— 
(I)the Government of Afghanistan; 
(II)relevant United States Government departments and agencies; 
(III)NATO-ISAF; 
(IV)nongovernmental representatives of the people of Afghanistan; and 
(V)any other appropriate individuals and entities. 
(F)A description of whether members of the forces developed under the programs will be transitioned to the ANSF or to other employment in the future, including a description of— 
(i)the process that will be used to transition the forces; 
(ii)additional training that may be required; and 
(iii)how decisions will be made to transition the forces to the ANSF or other employment. 
(G)The Afghan chain of command that will be used to implement the programs and provide command and control over the units created by the programs. 
1229. Updates of report on command and control structure for military forces operating in AfghanistanSection 1216(d) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4634) is amended by adding at the end the following new sentence: Any update of the report required under subsection (c) may be included in the report required under section 1230 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 385).. 
1230. Report on feasibility and desirability of establishing general uniform procedures and guidelines for the provision of monetary assistance by the United States to civilian foreign nationals for losses incident to combat activities of the armed forces 
(a)ReportThe Secretary of Defense shall submit to Congress a report on the feasibility and the desirability of establishing general uniform procedures and guidelines for the provision by the United States of monetary assistance to civilian foreign nationals for losses, injuries, or death (hereafter “harm”) incident to combat activities of the United States Armed Forces. 
(b)Matters To Be Included in ReportThe Secretary shall include in the report the following: 
(1)A description of the authorities under laws in effect as of the date of the enactment of this Act for the United States to provide compensation, monetary payments, or other assistance to civilians who incur harm due directly or indirectly to the combat activities of the United States Armed Forces. 
(2)A description of the practices in effect as of the date of enactment of this Act for the United States to provide ex gratia, solatia, or other types of condolence payments to civilians who incur harm due directly or indirectly to the combat activities of the United States Armed Forces. 
(3)A discussion of the historic practice of the United States to provide compensation, other monetary payments, or other assistance to civilian foreign nationals who incur harm due directly or indirectly to combat activities of the United States Armed Forces. 
(4)A discussion of the practice of the United States in Operation Enduring Freedom and Operation Iraqi Freedom to provide compensation, other monetary payments, or other assistance to civilian foreign nationals who incur harm due directly or indirectly to the combat activities of the United States Armed Forces, including the procedures and guidelines used and an assessment of its effectiveness. This discussion will also include estimates of the total amount of funds disbursed to civilian foreign nationals who have incurred harm since the inception of Operation Iraqi Freedom and Operation Enduring Freedom. This discussion will also include how such procedures and guidelines compare to the processing of claims filed under the Foreign Claims Act. 
(5)A discussion of the positive and negative effects of using different authorities, procedures, and guidelines to provide monetary assistance to civilian foreign nationals, based upon the culture and economic circumstances of the local populace and the operational impact on the military mission. This discussion will also include whether the use of different authorities, procedures, and guidelines has resulted in disparate monetary assistance to civilian foreign nationals who have incurred substantially similar harm, and if so, the frequency and effect of such results. 
(6)A discussion of the positive and negative effects of establishing general uniform procedures and guidelines for the provision of such assistance, based upon the goals of timely commencement of a program of monetary assistance, efficient and effective implementation of such program, and consistency in the amount of assistance in relation to the harm incurred. This discussion will also include whether the implementation of general uniform procedures and guidelines would create a legally enforceable entitlement to “compensation” and, if so, any potential significant operational impact arising from such an entitlement. 
(7)Assuming general uniform procedures and guidelines were to be established, a discussion of the following: 
(A)Whether such assistance should be limited to specified types of combat activities or operations, e.g., such as during counterinsurgency operations. 
(B)Whether such assistance should be contingent upon a formal determination that a particular combat activity/operation is a qualifying activity, and the criteria, if any, for such a determination. 
(C)Whether a time limit from the date of loss for providing such assistance should be prescribed. 
(D)Whether only monetary or other types of assistance should be authorized, and what types of nonmonetary assistance, if any, should be authorized. 
(E)Whether monetary value limits should be placed on the assistance that may be provided, or whether the determination to provide assistance and, if so, the monetary value of such assistance, should be based, in whole or in part, on a legal advisor's assessment of the facts. 
(F)Whether a written record of the determination to provide or to not provide such assistance should be maintained and a copy made available to the civilian foreign national. 
(G)Whether in the event of a determination to not provide such assistance the civilian foreign national should be afforded the option of a review of the determination by a higher ranking authority. 
(c)RecommendationsThe Secretary shall include in the report such recommendations as the Secretary considers appropriate for legislative or administrative action with respect to the matters discussed in the report. 
(d)Submission of ReportThe report shall be submitted not later than 180 days after the date of the enactment of this Act. The report shall be submitted in unclassified form, but may include a classified annex. 
1231. Assessment and report on United States-Pakistan military relations and cooperation 
(a)Assessment requiredThe Secretary of Defense, in consultation with the Secretary of State, shall conduct an assessment of possible alternatives to reimbursements to Pakistan for logistical, military, or other support provided by Pakistan to or in connection with United States military operations, which could encourage the Pakistani military to undertake counterterrorism and counterinsurgency operations and achieve the goals and objectives for long-term United States-Pakistan military relations and cooperation. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report on the assessment required under subsection (a). 
(c)FormThe report required under subsection (b) shall be submitted in unclassified form, but may include a classified annex if necessary. 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives; and 
(2)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate. 
1232. Report on progress toward security and stability in Pakistan 
(a)Report requiredThe President shall submit to Congress a report on the progress toward long-term security and stability in Pakistan. The report required under this subsection shall be submitted concurrent with the submission of each report under section 1232 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 392), as amended by section 1217 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4634), on or after the date of the enactment of this Act. 
(b)ElementsThe report required under subsection (a) shall address, at a minimum, the following elements:  
(1)The effectiveness of efforts to achieve the following strategic goals: 
(A)To disrupt, dismantle, and defeat al Qa’ida, its affiliated networks, and other extremist forces in Pakistan. 
(B)To eliminate the safe havens for such forces in Pakistan. 
(C)To prevent the return of such forces to Pakistan or Afghanistan. 
(2)The effectiveness of United States security assistance to Pakistan to achieve the strategic goals described in paragraph (1). 
(3)For any strategic goal addressed under this subsection, a description of any additional goals and objectives, and the timelines for meeting such goals and objectives. 
(4)A description of the metrics used to assess progress toward each goal and objective and along each timeline described in paragraph (3).  
(c)FormThe report required under subsection (a) shall be transmitted in unclassified form, but may contain a classified annex if necessary. 
1233. Repeal of GAO war-related reporting requirementSection 1221(c) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3462) is amended by striking the following: Based on these reports, the Comptroller General shall provide to Congress quarterly updates on the costs of Operation Iraqi Freedom and Operation Enduring Freedom.. 
1234. Authority to transfer defense articles and provide defense services to the military and security forces of Iraq and Afghanistan 
(a)AuthorityThe Secretary of Defense, with the concurrence of the Secretary of State, is authorized to transfer defense articles from the stocks of the Department of Defense, without reimbursement from the Government of Iraq or the Government of Afghanistan, and to provide defense services in connection with the transfer of such defense articles, to— 
(1)the military and security forces of Iraq to support the efforts of those forces to restore and maintain peace and security in that country; and 
(2)the military and security forces of Afghanistan to support the efforts of those forces to restore and maintain peace and security in that country. 
(b)Limitations 
(1)ValueThe aggregate replacement value of all defense articles transferred and defense services provided under subsection (a) may not exceed $750,000,000. 
(2)Source of transferred defense articlesThe authority under subsection (a) may only be used for defense articles that— 
(A) 
(i)were present in Iraq as of the date of the enactment of this Act; 
(ii)immediately before the transfer were in use to support operations in Iraq; and 
(iii)are no longer required by United States forces in Iraq; or 
(B) 
(i)were present in Kuwait as of the date of enactment of this Act; 
(ii)prior to being transferred to Kuwait were in use to support operations in Iraq; and 
(iii)are no longer required by United States forces in Iraq or Kuwait (as the case may be). 
(c)Applicable lawAny defense articles transferred or defense services provided to Iraq or Afghanistan under the authority of subsection (a) shall be subject to the authorities and limitations applicable to excess defense articles under section 516 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j), other than the authorities and limitations contained in subsections (b)(1)(B), (e), (f), and (g) of such section. 
(d)Report 
(1)In generalThe Secretary of Defense may not exercise the authority under subsection (a) until 30 days after the Secretary of Defense, with the concurrence of the Secretary of State, provides the appropriate congressional committees a report on the plan for the disposition of equipment and other property of the Department of Defense in Iraq or Kuwait (as the case may be). 
(2)Elements of reportThe report required under paragraph (1) shall include the following elements: 
(A)An assessment of— 
(i)the types and quantities of defense articles required by the military and security forces of Iraq to support the efforts of those military and security forces to restore and maintain peace and security in Iraq; and 
(ii)the types and quantities of defense articles required by the military and security forces of Afghanistan to support the efforts of those military and security forces to restore and maintain peace and security in Afghanistan. 
(B)A description of the authorities available for addressing the requirements identified in subparagraph (A). 
(C)A description of the process for inventorying equipment and property, including defense articles, in Iraq or Kuwait owned by the Department of Defense, including equipment and property owned by the Department of Defense and under the control of contractors in Iraq. 
(D)A description of the types of defense articles that the Department of Defense intends to transfer to the military and security forces of Iraq and an estimate of the quantity of such defense articles to be transferred. 
(E)A description of the types of defense articles that the Department of Defense intends to transfer to the military and security forces of Afghanistan and an estimate of the quantity of such defense articles to be transferred. 
(F)A description of the process by which potential requirements, including requirements related to responding to natural disasters and other domestic emergencies in the continental United States, for defense articles to be transferred under the authority provided in subsection (a), other than the requirements of the security forces of Iraq or Afghanistan, are identified and the mechanism for resolving any potential conflicting requirements for such defense articles. 
(G)A description of the plan, if any, for reimbursing military departments from which non-excess defense articles are transferred under the authority provided in subsection (a). 
(H)An assessment of the efforts by the Government of Iraq to identify the requirements of the military and security forces of Iraq for defense articles to support the efforts of those forces to restore and maintain peace and security in that country. 
(I)An assessment of the ability of the Governments of Iraq and Afghanistan to absorb the costs associated with possessing and using the defense articles to be transferred. 
(J)A description of the steps taken by the Government of Iraq to procure or acquire defense articles to meet the requirements of the military and security forces of Iraq, including through military sales from the United States. 
(e)Notification 
(1)In generalThe Secretary of Defense may not transfer defense articles or provide defense services under subsection (a) until 15 days after the date on which the Secretary of Defense, with the concurrence of the Secretary of State, has provided notice of the proposed transfer of defense articles or provision of defense services to the appropriate congressional committees. 
(2)ContentsSuch notification shall include— 
(A)a description of the amount and type of each defense article to be transferred or defense services to be provided; 
(B)a statement describing the current value of such article and the estimated replacement value of such article; 
(C)a description of whether the article is considered to be an excess defense article or a non-excess defense article; 
(D)an identification of the military department from which the defense articles being transferred are drawn; 
(E)an identification of the element of the military or security force that is the proposed recipient of each defense article to be transferred or defense service to be provided; and 
(F)a certification and determination by the Secretary of Defense that— 
(i)the defense articles to be transferred are required by the military and security forces of Iraq or the military and security forces of Afghanistan, as applicable, to build their capacity to restore and maintain peace and security in their country; 
(ii)the government of the recipient country has agreed to accept and take possession of the defense articles to be transferred and to receive the defense services in connection with that transfer; and 
(iii)the proposed transfer of such defense articles and the provision of defense services in connection with such transfer is in the national interest of the United States. 
(f)Quarterly report 
(1)In generalNot later than 90 days after the date of the report provided under subsection (d), and every 90 days thereafter during fiscal year 2010, the Secretary of Defense shall report to the appropriate congressional committees on the implementation of the authority under subsection (a). The report shall include the replacement value of defense articles transferred pursuant to subsection (a), both in the aggregate and by military department, and services provided to Iraq and Afghanistan during the previous 90 days. 
(2)Inclusion in other reportThe report required under paragraph (1) may be included in the report required under section 9204 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 122 Stat. 2410) or any follow on report to such other report. 
(g)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Appropriations, the Committee on Armed Services, and the Committee on Foreign Affairs of the House of Representatives; and 
(B)the Committee on Appropriations, the Committee on Armed Services, and the Committee on Foreign Relations of the Senate. 
(2)Defense articlesThe term defense articles has the meaning given the term in section 644(d) of the Foreign Assistance Act of 1961 (22 U.S.C. 2403(d)). 
(3)Defense servicesThe term defense services has the meaning given the term in section 644(f) of such Act (22 U.S.C. 2403(f)). 
(4)Military and security forcesThe term military and security forces means national armies, national air forces, national navies, national guard forces, police forces and border security forces, but does not include non-governmental or irregular forces (such as private militias). 
(h)ExpirationThe authority provided under subsection (a) may not be exercised after September 30, 2010. 
(i)Excess defense articles 
(1)Additional authorityThe authority provided by subsection (a) is in addition to the authority provided by section 516 of the Foreign Assistance Act of 1961. 
(2)Aggregate valueThe value of excess defense articles transferred to Iraq or Afghanistan during fiscal year 2010 pursuant to section 516 of the Foreign Assistance Act of 1961 shall not be counted against the limitation on the aggregate value of excess defense articles transferred contained in subsection (g) of such Act or against the limitation on the aggregate value of defense articles transferred contained in subsection (b)(1) of this section. 
(j)Rule of constructionNothing in this section shall be construed as to provide the authority to refurbish, transport, or otherwise assist in the transfer to Iraq or Afghanistan of excess defense articles outside of Iraq or Kuwait as of the date of the enactment of this Act. 
1235. Analysis of required force levels and types of forces needed to secure southern and eastern regions of Afghanistan 
(a)Study requiredThe Secretary of Defense may, in support of the Commander of United States Forces for Afghanistan (USFOR-A), enter into a contract with a Federally Funded Research Development Center (FFRDC) to provide an analysis of the required force levels and types of forces needed to implement the Commander’s strategic objectives in Afghanistan, including securing the southern and eastern regions of Afghanistan in order to provide a space for the Government of Afghanistan to establish effective government control and provide the Afghan security forces with the required training and mentoring. 
(b)FundingFrom funds made available for the Department of Defense by section 301(5) for operation and maintenance, Defense-wide activities, $3,000,000 may be used to carry out subsection (a). 
1236. Modification of report on progress toward security and stability in Afghanistan 
(a)Report requiredSubsection (a) of section 1230 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 385) is amended by striking 2010 and inserting 2011.  
(b)Matters to be included: strategic direction of united states activities relating to security and stability in afghanistanSubsection (c) of such section is amended— 
(1)in paragraph (1)— 
(A)by redesignating subparagraph (B) as subparagraph (C); and 
(B)by inserting after subparagraph (A) the following new subparagraph: 
 
(B)A description of commitments or agreements by NATO ISAF countries regarding the following: 
(i)Mutually agreed upon goals. 
(ii)Strategies to achieve such goals. 
(iii)Resource and force requirements. 
(iv)Commitments and pledges of support regarding troops and resource levels.;  
(2)by redesignating paragraphs (2) through (6) as paragraphs (3) through (7), respectively; and 
(3)by inserting after paragraph (1) the following new paragraph: 
 
(2)Non-nato isaf troop-contributing countriesA description of commitments or agreements with non-NATO ISAF troop-contributing countries regarding the following: 
(A)Mutually agreed upon goals. 
(B)Strategies to achieve such goals. 
(C)Resource and force requirements. 
(D)Commitments and pledges of support regarding troops and resource levels.. 
(c)Matters to be included: performance indicators and measures of progress toward sustainable long-term security and stability in afghanistanSubsection (d)(2) of such section is amended— 
(1)in subparagraph (A), by striking individual NATO ISAF countries and inserting each individual NATO ISAF country;  
(2)by redesignating subparagraphs (C) through (K) as subparagraphs (D) through (L), respectively; 
(3)by inserting after subparagraph (B) the following new subparagraph: 
 
(C)With respect to non-NATO ISAF troop-contributing countries, a listing of contributions from each individual country, including levels of troops and equipment, the effect of contributions on operations, and unfulfilled commitments.;  
(4)by redesignating subparagraphs (F) through (L) (as redesignated) as subparagraphs (G) through (M), respectively;  
(5)by inserting after subparagraph (E) (as redesignated) the following new subparagraph: 
 
(F)An assessment of progress in ending the ability of the insurgency (including the Taliban, Al Qaeda, and other anti-government elements), to establish control over the population of Afghanistan or regions of Afghanistan and establish safe havens in Afghanistan, and to conduct attacks inside or outside Afghanistan from such safe havens.; and 
(6)in subparagraph (J) (as redesignated)— 
(A)by redesignating clause (ii) as clause (iv); and 
(B)by inserting after clause (i) the following: 
 
(ii)The coordination of reconstruction and development activities in Afghanistan, including— 
(I)the roles of members of the Armed Forces and non-Armed Forces personnel within the staffing of United States-led Provincial Reconstruction Teams;  
(II)the use of members of the Armed Forces for reconstruction, development, and capacity building programs outside the jurisdiction of the Department of Defense; and 
(III)the coordination between United States-led and other international-led programs to develop the capacity of national, provincial, and local government and other civil institutions as well as reconstruction and development activities in Afghanistan. 
(iii)Unfilled staffing and resource requirements for United States reconstruction, development, and civil institution capacity building programs.. 
(d)Conforming amendmentSubsection (d)(2) of such section, as amended, is further amended in subparagraph (K) (as redesignated) by striking subsection (c)(4) and inserting subsection (c)(5). 
(e)Effective dateThe amendments made by this section shall apply with respect to any report required to be submitted under section 1230 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 385) after December 31, 2009. 
1237. No permanent military bases in AfghanistanNone of the funds authorized to be appropriated by this Act may be obligated or expended by the United States Government to establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Afghanistan. 
COther matters 
1241. Report on United States engagement with Iran 
(a)In generalNot later than January 31, 2010, the President shall submit to Congress a report on United States engagement with Iran. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)Diplomatic engagementWith respect to diplomatic engagement, the following: 
(A)A description of areas of mutual interest to the Government of the United States and the Government of the Islamic Republic of Iran in which cooperation and discussion could be of mutual interest. 
(B)A discussion and assessment of the commitment of the Government of the Islamic Republic of Iran to engage in good-faith discussions with the United States to resolve matters of concern through negotiation. 
(C)An assessment of direct contacts between the Government of the United States and the Government of the Islamic Republic of Iran, including any direct discussions, exchange of letters, or other activities. 
(2)Support for terrorismAn assessment of the types and amount of support provided by Iran to groups designated by the United States as foreign terrorist organizations and regional militant groups, including organizations and groups present in Iraq and Afghanistan. 
(3)Nuclear activitiesWith respect to nuclear activities, an assessment of the extent to which the Government of the Islamic Republic of Iran has complied with United Nations Security Council Resolutions 1696 (2006), 1737 (2006), 1747 (2007), 1803 (2008), and 1835 (2008), and with any other applicable resolutions adopted by the United Nations Security Council as of the date of the report. 
(4)Missile activitiesWith respect to missile activities, an assessment of the extent to which the Government of the Islamic Republic of Iran has continued development of its ballistic missile program, including participation in any imports or exports of any items, materials, goods, and technologies related to that program and has complied with applicable United Nations Security Council Resolutions. 
(5)Support to narcotics network in AfghanistanWith respect to support to the narcotics network in Afghanistan, an assessment of the extent to which the Government of the Islamic Republic of Iran, or agencies under that government, has or have supported or facilitated the narcotics trade in Afghanistan. 
(6)Sanctions against IranWith regard to sanctions against Iran— 
(A)a list of all current United States bilateral and multilateral sanctions against Iran; 
(B)a description and discussion of United States diplomatic efforts to enforce bilateral and multilateral sanctions against Iran and to strengthen international efforts to enforce such sanctions; 
(C)an assessment of the impact and effectiveness of existing bilateral and multilateral sanctions against Iran in achieving United States goals; 
(D)a list of all United States and foreign registered entities that the Secretary of State has determined to be engaged in activities in violation of existing United States bilateral or multilateral sanctions against Iran; and 
(E)a summary of United States efforts to enforce sanctions against Iran, including— 
(i)a list of all investigations initiated in the 18-month period ending on the date of the enactment of this Act that have resulted in a determination that activities subject to sanctions have occurred; and 
(ii)a description of the actions taken by the United States Government pursuant to each such determination. 
(c)Submittal of similar reports and materialsIf any report or other material, whether required by law or not, submitted to Congress or any committee of Congress substantially responds to any requirement contained in this section, such requirement shall be considered to have been satisfied by including in the report required by subsection (a) a listing the title and date of the other such report or material so submitted.  
(d)Submittal in classified formThe report required by subsection (a), or any part of such report, may be submitted in classified form if the President considers it appropriate. 
1242. Annual counterterrorism status reports 
(a)Short titleThis section may be cited as the Success in Countering Al Qaeda Reporting Requirements Act of 2009. 
(b)Annual counterterrorism status reports 
(1)In generalNot later than September 30, 2010, and every September 30 thereafter until September 30, 2012, the President shall submit to Congress a report that contains, for the most recent 12-month period, a review of the counterterrorism strategy of the United States Government, including— 
(A)a detailed assessment of the scope, status, and progress of United States counterterrorism efforts in fighting Al Qaeda and its related affiliates and undermining long-term support for violent extremism; 
(B)a judgment on the adequacy of interagency integration of the counterterrorism programs and activities of the Department of Defense, the Central Intelligence Agency, the Department of State, the Department of the Treasury, the Department of Homeland Security, the Department of Justice, and other Federal departments and agencies and the balance of resource commitments among such departments and agencies; 
(C)a delineation of the boundaries and integration between— 
(i)the strategic operational planning role of the National Counterterrorism Center (NCTC) for counterterrorism;  
(ii)the operational planning role of the Department of Defense and, if applicable, the Central Intelligence Agency, for counterinsurgency and foreign internal defense;  
(iii)the operational planning role of the Department of State and other Federal departments and agencies for diplomacy and foreign assistance to promote stability, human rights, prosperity, and other general United States foreign policy goals; and 
(iv)the role of the President’s National Security Council staff to coordinate the national security interagency process; 
(D)a determination of whether the NCTC exercises the authority and has the resources and expertise required to fulfill the interagency strategic and operational planning role described in section 119(j) of the National Security Act of 1947 (50 U.S.C. 404o), as added by section 1012 of the National Security Intelligence Reform Act of 2004 (title I of Public Law 108–458); 
(E)a description of the efforts of the United States Government to combat Al Qaeda and its related affiliates and undermine violent extremist ideology, which shall include— 
(i)a specific list of the President’s highest global counterterrorism priorities; 
(ii)a description of the most challenging areas for progress, in meeting the priorities described in clause (i); and 
(iii)efforts in those countries in which the President determines that— 
(I)Al Qaeda and its related affiliates have a presence; or 
(II)acts of international terrorism have been perpetrated by Al Qaeda and its related affiliates; 
(F)a specific list of United States counterterrorism efforts, and the specific status and achievements of such efforts, through integrated military, financial, political, intelligence, paramilitary, economic, and law enforcement elements, relating to— 
(i)bilateral security and training programs; 
(ii)law enforcement and border security; 
(iii)the disruption of terrorist networks; and 
(iv)the denial of terrorist safe havens and sanctuaries; 
(G)a description of United States Government activities to counter terrorist recruitment and radicalization, including coordinated interagency— 
(i)strategic communications; 
(ii)public diplomacy; 
(iii)support for economic development and political reform; and 
(iv)other efforts aimed at influencing public opinion; 
(H)United States Government initiatives to eliminate direct and indirect international financial support for the activities of terrorist groups; 
(I)activities by foreign governments to combat Al Qaeda and its related affiliates and undermine violent extremism, and the extent of their cooperation with the United States Government; 
(J)an analysis of the extent to which specific Federal appropriations— 
(i)have been mapped to agency tasks as directed in the NCTC’s National Implementation Plan; 
(ii)have produced tangible, calculable results in efforts to combat and defeat Al Qaeda, its related affiliates, and its violent ideology; or 
(iii)contribute to investments that have expected payoffs in the medium- to long-term; 
(K)statistical assessments, including those developed by the National Counterterrorism Center, on the number of individuals belonging to Al Qaeda and its related affiliates that have been killed, injured, or taken into custody as a result of United States and foreign government counterterrorism efforts as compared to estimates of the total number of personnel belonging to Al Qaeda and its related affiliates; and 
(L)a concise summary of the methods used by all elements of the United States Government to assess and evaluate progress in the Nation’s overall counterterrorism efforts, including the use of specific measures, metrics, and indices. 
(2)Interagency cooperationIn preparing a report under this subsection, the President shall include relevant information maintained by— 
(A)the National Counterterrorism Center and the National Counterproliferation Center; 
(B)the Department of Justice, including the Federal Bureau of Investigation; 
(C)the Department of State; 
(D)the Department of Defense; 
(E)the Department of Homeland Security; 
(F)the Department of the Treasury; 
(G)the Office of the Director of National Intelligence, including the Central Intelligence Agency; 
(H)the Office of Management and Budget; 
(I)the United States Agency for International Development; and 
(J)any other Federal department that maintains relevant information. 
(3)Report classificationEach report required under this subsection shall be submitted in an unclassified form, to the maximum extent practicable, and accompanied by a classified appendix, as appropriate. 
1243. Report on United States contributions to the United NationsSection 1225 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2424) is amended— 
(1)in subsection (a), by striking until December 31, 2010, the President shall submit and inserting until September 30, 2011, the Director of the Office of Management and Budget shall submit; and 
(2)by adding at the end the following: 
 
(c)Public availability of informationThe Director of the Office of Management and Budget shall post a public version of each report submitted under subsection (a) on a text-based searchable and publicly available Internet Web site.. 
1244. NATO Special Operations Coordination Center 
(a)AuthorizationOf the amounts authorized to be appropriated for fiscal year 2010 pursuant to section 301(1) for operation and maintenance for the Army, to be derived from amounts made available for support of North Atlantic Treaty Organization (hereinafter in this section referred to as NATO) operations, the Secretary of Defense is authorized to use up to $30,000,000 for the purposes set forth in subsection (b). 
(b)PurposesThe Secretary shall provide funds for the NATO Special Operations Coordination Center (hereinafter in this section referred to as the NSCC) to— 
(1)improve coordination and cooperation between the special operations forces of NATO nations; 
(2)facilitate joint operations by the special operations forces of NATO nations; 
(3)support special operations forces peculiar command, control, and communications capabilities; 
(4)promote special operations forces intelligence and informational requirements within the NATO structure; and 
(5)promote interoperability through the development of common equipment standards, tactics, techniques, and procedures, and through execution of a multinational education and training program. 
(c)CertificationNot less than 180 days after the date of enactment of this Act, the Secretary shall certify to the Committees on Armed Services of the Senate and House of Representatives that the Secretary of Defense has assigned executive agent responsibility for the NSCC to an appropriate organization within the Department of Defense, and detail the steps being undertaken by the Department of Defense to strengthen the role of the NSCC in fostering special operations capabilities within NATO. 
1245. Annual report on military power of Iran 
(a)Annual reportNot later than January 30 of each year, the Secretary of Defense shall submit to Congress a report, in both classified and unclassified form, on the current and future military strategy of Iran.  
(b)Matters to be includedThe report required under subsection (a) shall include a description of the security posture of Iran, including at least the following: 
(1)A description and assessment of Iranian grand strategy, security strategy, and military strategy, including— 
(A)the goals of Iran’s grand strategy, security strategy, and military strategy. 
(B)trends in Iran’s strategy that would be designed to establish Iran as the leading power in the Middle East and to enhance the influence of Iran in other regions of the world; and 
(C)Iranian strategy regarding other countries in the region, including other specified countries. 
(2)An assessment of the capabilities of Iran’s conventional forces, including— 
(A)the size and capabilities of Iran’s conventional forces; 
(B)an analysis of the effectiveness of Iran’s conventional forces when facing United States forces in the region and other specified countries; 
(C)a description of Iranian military doctrine; and 
(D)an estimate of the funding provided for each branch of Iran’s conventional forces. 
(3)An assessment of Iran’s unconventional forces and related activities, including— 
(A)the size and capability of Iranian special operations units, including the Iranian Revolutionary Guard Corps–Quds Force; 
(B)the types and amount of support, including funding, lethal and non-lethal supplies, and training, provided to groups designated by the United States as foreign terrorist organizations and regional militant groups, including Hezbollah, Hamas, and the Special Groups in Iraq, in particular those forces as having been assessed as to be willing to carry out terrorist operations on behalf of Iran or in response to a military attack by another country on Iran; 
(C)an analysis of the effectiveness of Iran’s unconventional forces when facing United States forces in the region and other specified countries in the region; and 
(D)an estimate of the amount of funds spent by Iran to develop and support special operations forces and terrorist groups. 
(4)An assessment of Iranian capabilities related to nuclear and missile forces, including— 
(A)a summary of nuclear weapons capabilities and developments in the preceding year; 
(B)a summary of the capabilities of Iran’s ballistic missile forces, including developments in the preceding year, the size of Iran’s ballistic missile forces and Iran’s cruise missile forces, and the locations of missile launch sites; 
(C)a detailed analysis of the effectiveness of Iran’s ballistic missile forces and Iran’s cruise missile forces when facing United States forces in the region and other specified countries; and 
(D)an estimate of the amount of funding expended by Iran since 2004 on programs to develop a capability to build nuclear weapons or to enhance Iran’s ballistic missile forces. 
(c)DefinitionsIn this section: 
(1)Iran’s conventional forcesThe term Iran’s conventional forces— 
(A)means military forces of the Islamic Republic of Iran designed to conduct operations on sea, air, or land, other than Iran’s unconventional forces and Iran’s ballistic missile forces and Iran’s cruise missile forces; and 
(B)includes Iran’s Army, Iran’s Air Force, Iran’s Navy, and elements of the Iranian Revolutionary Guard Corps, other than the Iranian Revolutionary Guard Corps–Quds Force. 
(2)Iran’s unconventional forcesThe term Iran’s unconventional forces— 
(A)means forces of the Islamic Republic of Iran that carry out missions typically associated with special operations forces; and 
(B)includes— 
(i)the Iranian Revolutionary Guard Corps–Quds Force; and 
(ii)any organization that— 
(I)has been designated a terrorist organization by the United States; 
(II)receives assistance from Iran; and 
(III) 
(aa)is assessed as being willing in some or all cases of carrying out attacks on behalf of Iran; or 
(bb)is assessed as likely to carry out attacks in response to a military attack by another country on Iran. 
(3)Iran’s ballistic missile forcesThe term Iran’s ballistic missile forces means those elements of the military forces of Iran that employ ballistic missiles. 
(4)Iran’s cruise missile forcesThe term Iran’s cruise missile forces means those elements of the military forces of Iran that employ cruise missiles capable of flights less than 500 kilometers. 
(5)Specified countriesThe term specified countries means the countries in the same geographic region as Iran, including Israel, Lebanon, Syria, Jordan, Iraq, Afghanistan, Saudi Arabia, Turkey, Bahrain, Kuwait, the United Arab Emirates, Armenia, and Azerbaijan. 
(d)TerminationThe requirement to submit the report required under subsection (a) shall terminate on December 31, 2014. 
1246. Annual report on military and security developments involving the People’s Republic of China 
(a)Annual reportSubsection (a) of section 1202 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 781; 10 U.S.C. 113 note) is amended— 
(1)in the first sentence, by striking on the current and future military strategy of the People’s Republic of China and inserting on military and security developments involving the People’s Republic of China; 
(2)in the second sentence— 
(A)by striking on the People’s Liberation Army and inserting of the People’s Liberation Army; and 
(B)by striking Chinese grand strategy, security strategy, and inserting Chinese security strategy; and 
(3)by adding at the end the following new sentence: The report shall also address United States-China engagement and cooperation on security matters during the period covered by the report, including through United States-China military-to-military contacts, and the United States strategy for such engagement and cooperation in the future.. 
(b)Matters to be includedSubsection (b) of such section, as amended by section 1263 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 407), is further amended— 
(1)in paragraph (1)— 
(A)by striking goals of inserting goals and factors shaping; and 
(B)by striking Chinese grand strategy, security strategy, and inserting Chinese security strategy; 
(2)by amending paragraph (2) to read as follows: 
 
(2)Trends in Chinese security and military behavior that would be designed to achieve, or that are inconsistent with, the goals described in paragraph (1).; 
(3)in paragraph (6)— 
(A)by inserting and training after military doctrine; and 
(B)by striking , focusing on (but not limited to) efforts to exploit a transformation in military affairs or to conduct preemptive strikes; and 
(4)by adding at the end the following new paragraphs: 
 
(10)In consultation with the Secretary of Energy and the Secretary of State, developments regarding United States-China engagement and cooperation on security matters. 
(11)The current state of United States military-to-military contacts with the People’s Liberation Army, which shall include the following: 
(A)A comprehensive and coordinated strategy for such military-to-military contacts and updates to the strategy. 
(B)A summary of all such military-to-military contacts during the period covered by the report, including a summary of topics discussed and questions asked by the Chinese participants in those contacts. 
(C)A description of such military-to-military contacts scheduled for the 12-month period following the period covered by the report and the plan for future contacts. 
(D)The Secretary’s assessment of the benefits the Chinese expect to gain from such military-to-military contacts. 
(E)The Secretary’s assessment of the benefits the Department of Defense expects to gain from such military-to-military contacts, and any concerns regarding such contacts. 
(F)The Secretary’s assessment of how such military-to-military contacts fit into the larger security relationship between the United States and the People’s Republic of China. 
(12)Other military and security developments involving the People’s Republic of China that the Secretary of Defense considers relevant to United States national security.. 
(c)Conforming amendmentSuch section is further amended in the heading by striking military power of and inserting military and security developments involving. 
(d)RepealsSection 1201 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 779; 10 U.S.C. 168 note) is amended by striking subsections (e) and (f). 
(e)Effective date 
(1)In generalThe amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to reports required to be submitted under subsection (a) of section 1202 of the National Defense Authorization Act for Fiscal Year 2000, as so amended, on or after that date. 
(2)Strategy and updates for military-to-military contacts with People’s Liberation ArmyThe requirement to include the strategy described in paragraph (11)(A) of section 1202(b) of the National Defense Authorization Act for Fiscal Year 2000, as so amended, in the report required to be submitted under section 1202(a) of such Act, as so amended, shall apply with respect to the first report required to be submitted under section 1202(a) of such Act on or after the date of the enactment of this Act. The requirement to include updates to such strategy shall apply with respect to each subsequent report required to be submitted under section 1202(a) of such Act on or after the date of the enactment of this Act. 
1247. Report on impacts of drawdown authorities on the Department of Defense 
(a)Report requiredThe Secretary of Defense shall submit to the congressional defense committees and the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate an annual report, in unclassified form but with a classified annex if necessary, on the impacts of drawdown authorities on the Department of Defense. The report required under this subsection shall be submitted concurrent with the budget submitted to Congress by the President pursuant to section 1105(a) of title 31, United States Code. 
(b)Elements of reportThe report required under subsection (a) shall contain the following elements: 
(1)A list of each drawdown for which a presidential determination was issued in the preceding year. 
(2)A summary of the types and quantities of equipment that was provided under each drawdown in the preceding year. 
(3)The cost to the Department of Defense to replace any equipment transferred as part of each drawdown, not including any depreciation, in the preceding year. 
(4)The cost to the Department of Defense of any other item, including fuel or services, transferred as part of each drawdown in the preceding year. 
(5)The total amount of funds transferred under each drawdown in the preceding year. 
(6)An assessment by the Secretary of Defense and the Chairman of the Joint Chiefs of Staff of the impact of transfers carried out as part of drawdowns in the previous year on— 
(A)the ability of the Armed Forces to meet the requirements of ongoing overseas contingency operations; 
(B)the level of risk associated with the ability of the Armed Forces to execute the missions called for under the National Military Strategy as described in section 153(b) of title 10, United States Code; 
(C)the ability of the Armed Forces to reset from current contingency operations; 
(D)the ability of both the active and Reserve forces to conduct necessary training; and 
(E)the ability of the Reserve forces to respond to domestic emergencies. 
(c)DefinitionsIn this section: 
(1)DrawdownThe term drawdown means any transfer or package of transfers of equipment, services, fuel, funds or any other items carried out pursuant to a presidential determination issued under a drawdown authority. 
(2)Drawdown authorityThe term drawdown authority— 
(A)means an authority under— 
(i)section 506(a) (1) or (2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2318(a) (1) or (2)); 
(ii)section 552(c)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2348a(c)(2)); or 
(iii)any other substantially similar provision of law; but 
(B)does not include the authority provided under section 1234 (relating to authority to transfer defense articles and provide defense services to the military and security forces of Iraq and Afghanistan). 
(d)TerminationThe requirement to submit the report required under subsection (a) shall terminate on December 31, 2013. 
1248. Risk assessment of United States space export control policy 
(a)Assessment requiredThe Secretary of Defense and the Secretary of State shall carry out an assessment of the national security risks of removing satellites and related components from the United States Munitions List. 
(b)Matters to be includedThe assessment required under subsection (a) shall included the following matters: 
(1)A review of the space and space-related technologies currently on the United States Munitions List, to include satellite systems, dedicated subsystems, and components. 
(2)An assessment of the national security risks of removing certain space and space-related technologies identified under paragraph (1) from the United States Munitions List. 
(3)An examination of the degree to which other nations’ export control policies control or limit the export of space and space-related technologies for national security reasons. 
(4)Recommendations for— 
(A)the space and space-related technologies that should remain on, or may be candidates for removal from, the United States Munitions List based on the national security risk assessment required paragraph (2); 
(B)the safeguards and verifications necessary to— 
(i)prevent the proliferation and diversion of such space and space-related technologies; 
(ii)confirm appropriate end use and end users; and 
(iii)minimize the risk that such space and space-related technologies could be used in foreign missile, space, or other applications that may pose a threat to the security of the United States; and 
(C)improvements to the space export control policy and processes of the United States that do not adversely affect national security. 
(c)ConsultationIn conducting the assessment required under subsection (a), the Secretary of Defense and the Secretary of State may consult with the heads of other relevant departments and agencies of the United States Government as the Secretaries determine is necessary. 
(d)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State shall submit to the congressional defense committees and the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on the assessment required under subsection (a). The report shall be in unclassified form but may include a classified annex. 
(e)DefinitionIn this section, the term United States Munitions List means the list referred to in section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)). 
1249. Patriot air and missile defense battery in Poland 
(a)FindingsCongress makes the following findings: 
(1)On August 20, 2008, representatives of the governments of the United States and Poland signed the Declaration on Strategic Cooperation between the United States of America and the Republic of Poland. 
(2)The Declaration on Strategic Cooperation states, among other things, that the United States and Poland intend to expand air and missile defense cooperation. In this regard, we have agreed on an important new area of such cooperation involving the deployment of a U.S. Army Patriot air and missile defense battery in Poland. We intend to begin this cooperation next year and to expand it with the aim of establishing by 2012 a garrison to support the U.S. Army Patriot battery. The Government of Poland intends to provide an appropriate site, infrastructure, and facilities for this garrison acceptable to both parties. Our cooperation in this area will include joint training opportunities that will enhance Polish air defense capabilities. In the coming months, we intend to reach agreement on the specific arrangements that will enable this cooperation to begin. These steps reflect the commitment of the United States to an expanded defense relationship with Poland.. 
(b)Sense of CongressIt is the sense of Congress that the United States and Poland should seek to implement the terms of the Declaration on Strategic Cooperation, including cooperation on the deployment of a United States Army Patriot air and missile defense battery in Poland. 
(c)ReportNot later than 180 days after the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report describing the status of cooperation on the deployment of a United States Army Patriot air and missile defense battery in Poland. The report shall be in unclassified form, but may include a classified annex. 
1250. Report on potential foreign military sales of the F–22A fighter aircraft 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall, in coordination with the Secretary of State and in consultation with the Secretary of the Air Force, submit to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a report on potential foreign military sales of the F–22A fighter aircraft. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)An estimate of the costs to the United States Government, industry, and any foreign military sales customer of developing an exportable version of the F–22A fighter aircraft. 
(2)An assessment whether an exportable version of the F–22A fighter aircraft is technically feasible and executable, and, if so, a timeline for achieving an exportable version of the aircraft. 
(3)An assessment of the potential strategic implications of permitting foreign military sales of the F-22A fighter aircraft.  
(4)An identification of any modifications to current law that are required to authorize foreign military sales of the F–22A fighter aircraft. 
(c)Additional Report RequiredThe Secretary of Defense shall enter into an agreement with a federally funded research and development center to submit, not later than 180 days after the date of the enactment of this Act, to the committees identified in subsection (a), through the Secretary of Defense, a report on the impact of foreign military sales of the F-22A fighter aircraft on the United States aerospace and aviation industry, and the advantages and disadvantages of such sales for sustaining that industry. 
1251. Report on the plan for the nuclear weapons stockpile, nuclear weapons complex, and delivery platforms and sense of Congress on follow-on negotiations to START Treaty 
(a)Report on the plan for the nuclear weapons stockpile, nuclear weapons complex, and delivery platforms 
(1)Report requiredNot later than 30 days after the date of the enactment of this Act or at the time a follow-on treaty to the Strategic Arms Reduction Treaty (START Treaty) is submitted by the President to the Senate for its advice and consent, whichever is later, the President shall submit to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a report on the plan to— 
(A)enhance the safety, security, and reliability of the nuclear weapons stockpile of the United States; 
(B)modernize the nuclear weapons complex; and 
(C)maintain the delivery platforms for nuclear weapons. 
(2)ElementsThe report required under paragraph (1) shall include the following: 
(A)A description of the plan to enhance the safety, security, and reliability of the nuclear weapons stockpile of the United States. 
(B)A description of the plan to modernize the nuclear weapons complex, including improving the safety of facilities, modernizing the infrastructure, and maintaining the key capabilities and competencies of the nuclear weapons workforce, including designers and technicians. 
(C)A description of the plan to maintain delivery platforms for nuclear weapons. 
(D)An estimate of budget requirements, including the costs associated with the plans outlined under subparagraphs (A) through (C), over a 10-year period. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)the President should maintain the stated position of the United States that the follow-on treaty to the START Treaty not include any limitations on the ballistic missile defense systems, space capabilities, or advanced conventional weapons systems of the United States;  
(2)the enhanced safety, security, and reliability of the nuclear weapons stockpile, modernization of the nuclear weapons complex, and maintenance of the nuclear delivery systems are key to enabling further reductions in the nuclear forces of the United States; and 
(3)the President should submit budget requests for fiscal year 2011 and subsequent fiscal years for the programs of the National Nuclear Security Administration of the Department of Energy that are adequate to sustain the needed capabilities to support the long-term maintenance of the nuclear stockpile of the United States. 
1252. Map of mineral-rich zones and areas under the control of armed groups in the Democratic Republic of the Congo 
(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense, should, consistent with the recommendation from the United Nations Group of Experts on the Democratic Republic of the Congo in their December 2008 report, work with other member states of the United Nations and local and international nongovernmental organizations— 
(1)to produce a map of mineral-rich zones and areas under the control of armed groups in the Democratic Republic of the Congo;  
(2)to make such map available to the public; and 
(3)to provide to the appropriate congressional committees, in classified form if necessary, an explanatory note describing in general terms the sources of information on which the map is based, the definition of the term control of armed groups utilized (for example, physical control of mines or forced labor of civilians, control of trade routes, and taxation or extortion of goods in transit), and the identification where possible of the armed groups or other forces in control of the mines depicted. 
(b)UpdatesThe Secretary of State should continue cooperation with the international community and sustain the intent of the report of the United Nations Group of Experts on the Democratic Republic of the Congo by assisting in the regular updating of the map required by subsection (a).  
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and 
(2)the Committee on Armed Services and the Committee on Foreign Relations of the Senate. 
1253. Sense of Congress relating to IsraelIt is the sense of Congress that— 
(1)Israel is one of the strongest allies of the United States; 
(2)the United States remains vigorously committed to supporting Israel’s welfare, security, and survival as a democratic state; 
(3)Israel and the United States face common enemies; and 
(4)the United States should continue to provide critical security assistance needed to address existential threats. 
1254. Sense of Congress on imposing sanctions with respect to IranIt is the sense of Congress that— 
(1)the Government of Iran should— 
(A)seize the historic offer put forward by President Barack Obama to engage in direct diplomacy with the United States; 
(B)suspend all enrichment-related and reprocessing activities, as directed by the United Nations Security Council; and 
(C)come into full compliance with Treaty on Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968, and entered into force March 5, 1970 (commonly known as the Nuclear Non-Proliferation Treaty), including the additional protocol to the Treaty; and 
(2)the President should consider the imposition of additional, more restrictive sanctions on Iran if— 
(A)the Government of Iran fails to enter into good faith talks which result in progress toward compliance with applicable United Nations Security Council resolutions; and  
(B)the United Nations Security Council has failed to adopt significant and meaningful additional sanctions on the Government of Iran. 
1255. Report and sense of Congress on North Korea 
(a)Report on conduct of North KoreaNot later than 30 days after the date of the enactment of this Act, the President shall submit to Congress a detailed report examining the conduct of the Government of North Korea since June 26, 2008, based on all available information, to determine whether North Korea meets the statutory criteria for listing as a state sponsor of terrorism. The report shall— 
(1)present any credible evidence of support by the Government of North Korea for acts of terrorism, terrorists, or terrorist organizations; 
(2)examine what steps the Government of North Korea has taken to fulfill its June 10, 2008, pledge to prevent weapons of mass destruction from falling into the hands of terrorists; and 
(3)if North Korea does not meet the statutory criteria for being listed as a state sponsor of terrorism, examine whether re-listing North Korea as a state sponsor of terrorism would undermine the effectiveness of the state sponsor of terrorism designation in general and undermine United States efforts regarding existing state sponsors of terrorism. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)the United States should— 
(A)vigorously enforce United Nations Security Council Resolutions 1718 (2006) and 1874 (2009) and other sanctions in place with respect to North Korea under United States law; 
(B)urge all member states of the United Nations to fully implement the sanctions imposed by United Nations Security Council Resolutions 1718 and 1874; and 
(C)explore the imposition of additional unilateral and multilateral sanctions against North Korea in furtherance of United States national security; 
(2)the conduct of North Korea constitutes a threat to the northeast Asian region and to international peace and security; and 
(3)if the United States determines that the Government of North Korea has provided assistance to terrorists or engaged in state sponsored acts of terrorism, the Secretary of State should immediately list North Korea as a state sponsor of terrorism. 
(c)State sponsor of terrorism definedFor purposes of this section, the term state sponsor of terrorism means a country that has repeatedly provided support for acts of international terrorism for purposes of— 
(1)section 6(j) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)); 
(2)section 40 of the Arms Export Control Act (22 U.S.C. 2780); or 
(3)section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371). 
1256. Report on potential missile defense cooperation with Russia 
(a)Report required 
(1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the congressional defense committees a report setting forth potential options for cooperation among or between the United States, the North Atlantic Treaty Organization, and the Russian Federation on ballistic missile defense. 
(2)FormThe report shall be submitted in unclassified form, but may include a classified annex. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)A description of proposals made by the United States, the North Atlantic Treaty Organization, or the Russian Federation since January 1, 2007, for potential missile defense cooperation among or between such countries and that organization, including data sharing, cooperative regional missile defense architectures, joint exercises, and transparency and confidence building measures. 
(2)A description of options for the sharing by such countries and that organization of ballistic missile surveillance or early warning data, including data from the Russian early warning radars at Gabala in Azerbaijan and Armavir in southern Russia or other radars. 
(3)An assessment of the potential for implementation of the agreement between the United States and the Russian Federation on the establishment of a Joint Data Exchange Center. 
(4)An assessment of whether there is mutual interest in modifying the agreement on the establishment of the Joint Data Exchange Center to encompass other forms of cooperation. 
(5)An assessment of the potential for missile defense cooperation between the Russian Federation and the North Atlantic Treaty Organization, including through the NATO-Russia Council. 
(6)An assessment of the potential security benefits to the United States, Russia, and the North Atlantic Treaty Organization of the cooperation described in paragraph (5). 
(7)Such other matters as the Secretary considers appropriate. 
DVOICE Act 
1261.Short titleThis subtitle may be cited as the Victims of Iranian Censorship Actor the VOICE Act. 
1262.Authorization of appropriations 
(a)International Broadcasting Operations FundIn addition to amounts otherwise authorized for the Broadcasting Board of Governors’ International Broadcasting Operations Fund, there is authorized to be appropriated $15,000,000 to expand Farsi language programming and to provide for the dissemination of accurate and independent information to the Iranian people through radio, television, Internet, cellular telephone, short message service, and other communications. 
(b)Broadcasting Capital Improvements FundIn addition to amounts otherwise authorized for the Broadcasting Board of Governors’ Broadcasting Capital Improvements Fund, there is authorized to be appropriated $15,000,000 to expand transmissions of Farsi language programs to Iran. 
(c)Use of amountsIn pursuit of the objectives described in subsections (a) and (b), amounts in the International Broadcasting Operations Fund and the Capital Improvements Fund may be used to— 
(1)develop additional transmission capability for Radio Farda and the Persian News Network to counter ongoing efforts to jam transmissions, including through additional shortwave and medium wave transmissions, satellite, and Internet mechanisms; 
(2)develop additional proxy server capability and anti-censorship software to counter efforts to block Radio Farda and Persian News Network Web sites; 
(3)develop technologies to counter efforts to block SMS text message exchange over cellular phone networks; 
(4)expand program coverage and analysis by Radio Farda and the Persian News Network, including the development of broadcast platforms and programs, on the television, radio and Internet, for enhanced interactivity with and among the people of Iran; 
(5)hire, on a permanent or short-term basis, additional staff for Radio Farda and the Persian News Network; and 
(6)develop additional Internet-based, Farsi-language television programming, including a Farsi-language, Internet-based news channel. 
1263.Iranian Electronic Education, Exchange, and Media Fund 
(a)EstablishmentThere is established in the Treasury of the United States the Iranian Electronic Education, Exchange, and Media Fund (referred to in this section as the Fund), consisting of amounts appropriated to the Fund pursuant to subsection (f). 
(b)AdministrationThe Fund shall be administered by the Secretary of State. 
(c)ObjectiveThe objective of the Fund shall be to support the development of technologies, including Internet Web sites, that will aid the ability of the Iranian people to— 
(1)gain access to and share information; 
(2)exercise freedom of speech, freedom of expression, and freedom of assembly through the Internet and other electronic media; 
(3)engage in Internet-based education programs and other exchanges between Americans and Iranians; and 
(4)counter efforts— 
(A)to block, censor, and monitor the Internet; and 
(B)to disrupt or monitor cellular phone networks or SMS text exchanges. 
(d)Use of amountsIn pursuit of the objective described in subsection (c), amounts in the Fund may be used for grants to United States or foreign universities, nonprofit organizations, or companies for targeted projects that advance the purpose of the Fund, including projects that— 
(1)develop Farsi-language versions of existing social-networking Web sites; 
(2)develop technologies, including Internet-based applications, to counter efforts— 
(A)to block, censor, and monitor the Internet; and 
(B)to disrupt or monitor cellular phone networks or SMS text message exchanges; 
(3)develop Internet-based, distance learning programs for Iranian students at United States universities; and 
(4)promote Internet-based, people-to-people educational, professional, religious, or cultural exchanges and dialogues between United States citizens and Iranians. 
(e)TransfersAmounts in the Fund may be transferred to the United States Agency for International Development, the Broadcasting Board of Governors, or any other agency of the Federal Government to the extent that such amounts are used to carry out activities that will further the objective described in subsection (c). 
(f)Authorization of appropriationsThere is authorized to be appropriated $20,000,000 to the Fund. 
1264.Annual report 
(a)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter for 5 years, the President shall submit a report to Congress that provides a detailed description of— 
(1)United States-funded international broadcasting efforts in Iran; 
(2)efforts by the Government of Iran to block broadcasts sponsored by the United States or other non-Iranian entities; 
(3)efforts by the Government of Iran to monitor or block Internet access, and gather information about individuals; 
(4)plans by the Broadcasting Board of Governors for the use of the amounts appropriated pursuant to section 1244, including— 
(A)the identification of specific programs and platforms to be expanded or created; and 
(B)satellite, radio, or Internet-based transmission capacity to be expanded or created; 
(5)plans for the use of the Iranian Electronic Education, Exchange, and Media Fund; 
(6)a detailed breakdown of amounts obligated and disbursed from the Iranian Electronic Media Fund and an assessment of the impact of such amounts; 
(7)the percentage of the Iranian population and of Iranian territory reached by shortwave and medium-wave radio broadcasts by Radio Farda and Voice of America and any other relevant demographic information that can be ascertained about the audience for such broadcasts; 
(8)the Internet traffic from Iran to Radio Farda and Voice of America Web sites; and 
(9)the Internet traffic to proxy servers sponsored by the Broadcasting Board of Governors, and the provisioning of surge capacity. 
(b)Classified annexThe report submitted under subsection (a) may include a classified annex. 
1265.Report on actions by non-Iranian companies 
(a)ReportNot later than 180 days after the date of the enactment of this Act, the President shall submit to Congress a report on non-Iranian persons, including corporations with United States subsidiaries, that, after the date of the enactment of this Act, have knowingly or negligently provided hardware, software, or other forms of assistance to the Government of Iran that has furthered Iran’s efforts to— 
(1)filter online political content; 
(2)disrupt cell phone and Internet communications; and 
(3)monitor the online activities of Iranian citizens. 
(b)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex if necessary. 
1266.Human rights documentationThere are authorized to be appropriated $5,000,000 to the Secretary of State to document, collect, and disseminate information about human rights in Iran, including abuses of human rights that have taken place since the Iranian presidential election conducted on June 12, 2009. 
XIIICooperative Threat Reduction 
 
Sec. 1301. Specification of Cooperative Threat Reduction programs and funds. 
Sec. 1302. Funding allocations. 
Sec. 1303. Utilization of contributions to the Cooperative Threat Reduction Program. 
Sec. 1304. Metrics for the Cooperative Threat Reduction Program. 
Sec. 1305. Cooperative Threat Reduction Program authority for urgent threat reduction activities. 
Sec. 1306. Cooperative Threat Reduction Defense and Military Contacts Program. 
1301.Specification of Cooperative Threat Reduction programs and funds 
(a)Specification of Cooperative Threat Reduction programsFor purposes of section 301 and other provisions of this Act, Cooperative Threat Reduction programs are the programs specified in section 1501 of the National Defense Authorization Act for Fiscal Year 1997 (50 U.S.C. 2362 note). 
(b)Fiscal year 2010 Cooperative Threat Reduction funds definedAs used in this title, the term fiscal year 2010 Cooperative Threat Reduction funds means the funds appropriated pursuant to the authorization of appropriations in section 301 for Cooperative Threat Reduction programs. 
(c)Availability of fundsFunds appropriated pursuant to the authorization of appropriations in section 301 for Cooperative Threat Reduction programs shall be available for obligation for fiscal years 2010, 2011, and 2012. 
1302.Funding allocations 
(a)Funding for specific purposesOf the $424,093,000 authorized to be appropriated to the Department of Defense for fiscal year 2010 in section 301(20) for Cooperative Threat Reduction programs, the following amounts may be obligated for the purposes specified: 
(1)For strategic offensive arms elimination in Russia, $66,385,000. 
(2)For strategic nuclear arms elimination in Ukraine, $6,800,000. 
(3)For nuclear weapons storage security in Russia, $15,090,000. 
(4)For nuclear weapons transportation security in Russia, $46,400,000. 
(5)For weapons of mass destruction proliferation prevention in the states of the former Soviet Union, $90,886,000. 
(6)For biological threat reduction in the former Soviet Union, $152,132,000. 
(7)For chemical weapons destruction, $3,000,000. 
(8)For defense and military contacts, $5,000,000. 
(9)For new Cooperative Threat Reduction initiatives, $17,000,000. 
(10)For activities designated as Other Assessments/Administrative Costs, $21,400,000. 
(b)Report on obligation or expenditure of funds for other purposesNo fiscal year 2010 Cooperative Threat Reduction funds may be obligated or expended for a purpose other than a purpose listed in paragraphs (1) through (10) of subsection (a) until 15 days after the date that the Secretary of Defense submits to Congress a report on the purpose for which the funds will be obligated or expended and the amount of funds to be obligated or expended. Nothing in the preceding sentence shall be construed as authorizing the obligation or expenditure of fiscal year 2010 Cooperative Threat Reduction funds for a purpose for which the obligation or expenditure of such funds is specifically prohibited under this title or any other provision of law. 
(c)Limited authority to vary individual amounts 
(1)In generalSubject to paragraph (2), in any case in which the Secretary of Defense determines that it is necessary to do so in the national interest, the Secretary may obligate amounts appropriated for fiscal year 2010 for a purpose listed in paragraphs (1) through (10) of subsection (a) in excess of the specific amount authorized for that purpose. 
(2)Notice-and-wait requiredAn obligation of funds for a purpose stated in paragraphs (1) through (10) of subsection (a) in excess of the specific amount authorized for such purpose may be made using the authority provided in paragraph (1) only after— 
(A)the Secretary submits to Congress notification of the intent to do so together with a complete discussion of the justification for doing so; and 
(B)15 days have elapsed following the date of the notification. 
1303.Utilization of contributions to the Cooperative Threat Reduction Program 
(a)In generalThe Secretary of Defense, with the concurrence of the Secretary of State, may enter into one or more agreements with any person (including a foreign government, international organization, multinational entity, or any other entity) that the Secretary of Defense considers appropriate under which the person contributes funds for activities conducted under the Cooperative Threat Reduction Program of the Department of Defense. 
(b)Retention and use of amountsNotwithstanding section 3302 of title 31, United States Code, and subject to subsections (c) and (d), the Secretary of Defense may retain and obligate or expend amounts contributed pursuant to subsection (a) for purposes of the Cooperative Threat Reduction Program of the Department of Defense. Amounts so contributed shall be retained in a separate fund established in the Treasury for such purposes and shall be available to be obligated or expended without further appropriation. 
(c)Return of amounts not obligated or expended within three yearsIf the Secretary of Defense does not obligate or expend an amount contributed pursuant to subsection (a) by the date that is three years after the date on which the contribution was made, the Secretary shall return the amount to the person who made the contribution. 
(d)Notice to congressional defense committees 
(1)In generalNot later than 30 days after receiving an amount contributed pursuant to subsection (a), the Secretary shall submit to the appropriate congressional committees a notice— 
(A)specifying the value of the contribution and the purpose for which the contribution was made; and 
(B)identifying the person who made the contribution. 
(2)Limitation on use of amountsThe Secretary may not obligate or expend an amount contributed pursuant to subsection (a) until the date that is 15 days after the date on which the Secretary submits the notice required by paragraph (1). 
(e)Annual reportNot later than October 31 each year, the Secretary of Defense shall submit to the appropriate congressional committees a report on amounts contributed pursuant to subsection (a) during the preceding fiscal year. Each such report shall include, for the fiscal year covered by the report, the following: 
(1)A statement of any amounts contributed pursuant to subsection (a), including, for each such amount, the value of the contribution and the identity of the person who made the contribution. 
(2)A statement of any amounts so contributed that were obligated or expended by the Secretary, including, for each such amount, the purposes for which the amount was obligated or expended. 
(3)A statement of any amounts so contributed that were retained but not obligated or expended, including, for each such amount, the purposes (if known) for which the Secretary intends to obligate or expend the amount. 
(f)Implementation planThe Secretary of Defense shall submit to the appropriate congressional committees an implementation plan for the authority provided under this section prior to obligating or expending any amounts contributed pursuant to subsection (a). The Secretary shall submit updates to such plan as needed. 
(g)TerminationThe authority provided under this section shall terminate on December 31, 2015. 
(h)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Affairs of the House of Representatives; and 
(2)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Relations of the Senate. 
1304.Metrics for the Cooperative Threat Reduction Program 
(a)Metrics requiredThe Secretary of Defense shall develop and implement metrics to measure the impact and effectiveness of activities of the Cooperative Threat Reduction Program of the Department of Defense to address threats arising from the proliferation of chemical, nuclear, and biological weapons and weapons-related materials, technologies, and expertise. 
(b)Secretary of Defense Report on metricsNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report describing the metrics developed and implemented under subsection (a). 
(c)National Academy of Sciences assessment and report on metrics 
(1)AssessmentNot later than 30 days after the date on which the report is submitted by the Secretary of Defense under subsection (b), the Secretary shall enter into an arrangement with the National Academy of Sciences under which the Academy shall carry out an assessment to review the metrics developed and implemented under subsection (a) and identify possible additional or alternative metrics, if necessary. 
(2)ReportThe National Academy of Sciences shall submit to the appropriate congressional committees and the Secretary of Defense a report on the results of the assessment carried out under paragraph (1).  
(3)Secretary of Defense Report 
(A)Not later than 90 days after receipt of the report required by paragraph (2), the Secretary shall submit to the appropriate congressional committees a report on the assessment carried out by the National Academy of Sciences. 
(B)The report under subparagraph (A) shall include the following: 
(i)A summary of the results of the assessment carried out under paragraph (1). 
(ii)An evaluation by the Secretary of the assessment. 
(iii)A statement of the actions, if any, to be undertaken by the Secretary to implement any recommendations in the assessment. 
(C)The report under subparagraph (A) shall be submitted in unclassified form, but may include a classified annex. 
(d)FundingOf the amounts appropriated pursuant to the authorization of appropriations in section 301(20) or otherwise made available for Cooperative Threat Reduction Programs for fiscal year 2010, not more than $1,000,000 may be obligated or expended to carry out paragraphs (1) and (2) of subsection (c). 
(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Affairs of the House of Representatives; and 
(2)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Relations of the Senate. 
1305.Cooperative Threat Reduction Program authority for urgent threat reduction activities 
(a)In generalSubject to the notification requirement under subsection (b), not more than 10 percent of the total amounts appropriated or otherwise made available in any fiscal year for the Cooperative Threat Reduction Program of the Department of Defense may be expended, notwithstanding any other law, for activities described under subsection (b)(1)(B). 
(b)Determination and Notice 
(1)DeterminationThe Secretary of Defense, with the concurrence of the Secretary of State and the Secretary of Energy, may make a written determination that— 
(A)threats arising from the proliferation of chemical, nuclear, and biological weapons or weapons-related materials, technologies, and expertise must be addressed urgently; 
(B)certain provisions of law would unnecessarily impede the Secretary’s ability to carry out activities of the Cooperative Threat Reduction Program of the Department of Defense to address such threats; and 
(C)it is necessary to expend amounts described in subsection (a) to carry out such activities. 
(2)Notice requiredNot later than 15 days before obligating or expending funds under the authority provided in subsection (a), the Secretary of Defense shall notify the appropriate congressional committees of the determination made under paragraph (1). The notice shall include— 
(A)the determination; 
(B)the activities to be undertaken by the Cooperative Threat Reduction Program; 
(C)the expected time frame for such activities; and 
(D)the expected costs of such activities. 
(c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives; and 
(2)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate. 
1306.Cooperative Threat Reduction Defense and Military Contacts Program 
(a)In generalThe Secretary of Defense shall ensure that the Defense and Military Contacts Program under the Cooperative Threat Reduction Program of the Department of Defense— 
(1)is executed pursuant to a well-developed strategy for advancing the mission of the Cooperative Threat Reduction Program; 
(2)is focused and expanded to support specific relationship-building opportunities, which could lead to Cooperative Threat Reduction Program development in new geographic areas and achieve other Cooperative Threat Reduction Program benefits; 
(3)is directly administered as part of the Cooperative Threat Reduction Program; and 
(4)includes cooperation and coordination with— 
(A)the unified combatant commands that operate in areas in which Cooperative Threat Reduction activities are carried out; and 
(B)related diplomatic efforts. 
(b)Cooperative Threat Reduction Annual ReportParagraph (8) of section 1308(c) of the Floyd D. Spence National Defense Authorization Act for fiscal year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–341; 22 U.S.C. 5959) is amended— 
(1)by inserting , including under the Defense and Military Contacts program, after programs; and 
(2)in subparagraph (B), by striking the purposes and inserting the strategy.  
XIVOTHER AUTHORIZATIONS 
 
Subtitle A—Military Programs 
Sec. 1401. Working capital funds. 
Sec. 1402. National Defense Sealift Fund. 
Sec. 1403. Chemical agents and munitions destruction, defense. 
Sec. 1404. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1405. Defense Inspector General. 
Sec. 1406. Defense Health Program. 
Sec. 1407. Relation to funding table. 
Subtitle B—National Defense Stockpile 
Sec. 1411. Authorized uses of National Defense Stockpile funds. 
Sec. 1412. Extension of previously authorized disposal of cobalt from National Defense Stockpile. 
Sec. 1413. Report on implementation of reconfiguration of the National Defense Stockpile. 
Subtitle C—Armed Forces Retirement Home 
Sec. 1421. Authorization of appropriations for Armed Forces Retirement Home. 
AMilitary Programs 
1401.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2010 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds in amounts as follows: 
(1)For the Defense Working Capital Funds, $141,388,00. 
(2)For the Defense Working Capital Fund, Defense Commissary, $1,313,616,000. 
1402.National Defense Sealift FundFunds are hereby authorized to be appropriated for the fiscal year 2010 for the National Defense Sealift Fund in the amount of $1,642,758,000. 
1403.Chemical agents and munitions destruction, defense 
(a)Authorization of AppropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2010 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, in the amount of $1,560,760,000, of which— 
(1)$1,146,802,000 is for Operation and Maintenance; 
(2)$401,269,000 is for Research, Development, Test, and Evaluation; and 
(3)$12,689,000 is for Procurement. 
(b)UseAmounts authorized to be appropriated under subsection (a) are authorized for— 
(1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and 
(2)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act. 
1404.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2010 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, in the amount of $1,054,234,000. 
1405.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2010 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, in the amount of $288,100,000, of which— 
(1)$287,100,000 is for Operation and Maintenance; and 
(2)$1,000,000 is for Procurement. 
1406.Defense Health ProgramFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2010 for expenses, not otherwise provided for, for the Defense Health Program, in the amount of $28,033,093,000, of which— 
(1)$27,094,849,000 is for Operation and Maintenance; 
(2)$616,102,000 is for Research, Development, Test, and Evaluation; and 
(3)$322,142,000 is for Procurement. 
1407.Relation to funding tableThe amounts authorized to be appropriated by sections 1401, 1402, 1403, 1404, 1405, and 1406 shall be available, in accordance with the requirements of section 4001, for projects, programs, and activities, and in the amounts, specified in the funding table in section 4401. 
BNational Defense Stockpile 
1411.Authorized uses of National Defense Stockpile funds 
(a)Obligation of Stockpile FundsDuring fiscal year 2010, the National Defense Stockpile Manager may obligate up to $41,179,000 of the funds in the National Defense Stockpile Transaction Fund established under subsection (a) of section 9 of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98h) for the authorized uses of such funds under subsection (b)(2) of such section, including the disposal of hazardous materials that are environmentally sensitive. 
(b)Additional ObligationsThe National Defense Stockpile Manager may obligate amounts in excess of the amount specified in subsection (a) if the National Defense Stockpile Manager notifies Congress that extraordinary or emergency conditions necessitate the additional obligations. The National Defense Stockpile Manager may make the additional obligations described in the notification after the end of the 45-day period beginning on the date on which Congress receives the notification. 
(c)LimitationsThe authorities provided by this section shall be subject to such limitations as may be provided in appropriations Acts. 
1412.Extension of previously authorized disposal of cobalt from National Defense StockpileSection 3305(a)(5) of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 50 U.S.C. 98d note), as most recently amended by section 1412(b) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4648), is further amended by striking during fiscal year 2009 and inserting by the end of fiscal year 2011. 
1413.Report on implementation of reconfiguration of the National Defense Stockpile 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on any actions the Secretary plans to take in response to the recommendations contained in the report entitled “Reconfiguration of the National Defense Stockpile Report to Congress” dated April 2009 and submitted by the Under Secretary of Defense for Acquisition, Logistics, and Technology, as required by House Report 109–89, House Report 109–452, and Senate Report 110–115. 
(b)Contents of report The report required by subsection (a) shall include the Secretary’s recommendations for changes, based on the findings of the April 2009 report, to statutes, regulations, and policies, which the Secretary determines are necessary to enable the implementation of the recommendations contained in the April 2009 report or to improve Federal Government management of the National Defense Stockpile in the interest of the National Security Strategy. 
(c)Congressional notificationThe Secretary may not take any action regarding the implementation of any initiative recommended in the report required by subsection (a) until 45 days after the Secretary submits to the Committees on Armed Services of the Senate and House of Representatives such report. 
CArmed Forces Retirement Home 
1421.Authorization of appropriations for Armed Forces Retirement HomeThere is authorized to be appropriated for fiscal year 2010 from the Armed Forces Retirement Home Trust Fund the sum of $134,000,000 for the operation of the Armed Forces Retirement Home. 
XVAuthorization of Additional Appropriations for Overseas Contingency Operations 
 
Sec. 1501. Purpose. 
Sec. 1502. Army procurement. 
Sec. 1503. Joint Improvised Explosive Device Defeat Fund. 
Sec. 1504. Navy and Marine Corps procurement. 
Sec. 1505. Air Force procurement. 
Sec. 1506. Mine Resistant Ambush Protected Vehicle Fund. 
Sec. 1507. Defense-wide activities procurement. 
Sec. 1508. Research, development, test, and evaluation. 
Sec. 1509. Operation and maintenance. 
Sec. 1510. Limitations on availability of funds in Afghanistan Security Forces Fund. 
Sec. 1511. Limitations on Iraq Security Forces Fund. 
Sec. 1512. Military personnel. 
Sec. 1513. Working capital funds. 
Sec. 1514. Defense Health Program. 
Sec. 1515. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1516. Defense Inspector General. 
Sec. 1517. Relation to funding tables. 
Sec. 1518. Continuation of prohibition on use of United States funds for certain facilities projects in Iraq. 
Sec. 1519. Treatment as additional authorizations. 
Sec. 1520. Special transfer authority. 
1501.PurposeThe purpose of this title is to authorize appropriations for the Department of Defense for fiscal year 2010 to provide additional funds for overseas contingency operations being carried out by the Armed Forces. 
1502.Army procurementFunds are hereby authorized to be appropriated for fiscal year 2010 for procurement accounts of the Army in amounts as follows: 
(1)For aircraft procurement, $1,636,229,000. 
(2)For missile procurement, $481,570,000. 
(3)For weapons and tracked combat vehicles procurement, $759,466,000. 
(4)For ammunition procurement, $370,635,000. 
(5)For other procurement, $5,600,326,000. 
1503.Joint Improvised Explosive Device Defeat Fund 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2010 for the Joint Improvised Explosive Device Defeat Fund in the amount of $2,099,850,000. 
(b)Use and Transfer of FundsSubsections (b) and (c) of section 1514 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2439), as amended by section 1503 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4649), shall apply to the funds appropriated pursuant to the authorization of appropriations in subsection (a) and made available to the Department of Defense for the Joint Improvised Explosive Device Defeat Fund. 
(c)Monthly Obligations and Expenditure ReportsNot later than 15 days after the end of each month of fiscal year 2010, the Secretary of Defense shall provide to the congressional defense committees a report on the Joint Improvised Explosive Device Defeat Fund explaining monthly commitments, obligations, and expenditures by line of action. 
(d)Repeal of superseded reporting requirementSection 1514 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2439), as amended by section 1503(e) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4650), is amended by striking subsection (e). 
1504.Navy and Marine Corps procurementFunds are hereby authorized to be appropriated for fiscal year 2010 for procurement accounts of the Navy and Marine Corps in amounts as follows: 
(1)For aircraft procurement, Navy, $903,197,000. 
(2)For weapons procurement, Navy, $50,700,000. 
(3)For ammunition procurement, Navy and Marine Corps, $681,957,000. 
(4)For other procurement, Navy, $293,018,000. 
(5)For procurement, Marine Corps, $1,060,268,000. 
1505.Air Force procurementFunds are hereby authorized to be appropriated for fiscal year 2010 for procurement accounts of the Air Force in amounts as follows: 
(1)For aircraft procurement, $780,441,000. 
(2)For ammunition procurement, $256,819,000. 
(3)For missile procurement, $36,625,000. 
(4)For other procurement, $2,321,549,000. 
1506.Mine Resistant Ambush Protected Vehicle FundFunds are hereby authorized to be appropriated for fiscal year 2010 for the Mine Resistant Ambush Protected Vehicle Fund in the amount of $6,056,000,000. 
1507.Defense-wide activities procurementFunds are hereby authorized to be appropriated for fiscal year 2010 for the procurement account for Defense-wide activities in the amount of $489,980,000. 
1508.Research, development, test, and evaluationFunds are hereby authorized to be appropriated for fiscal year 2010 for the use of the Department of Defense for research, development, test, and evaluation as follows: 
(1)For the Army, $57,962,000. 
(2)For the Navy, $90,180,000. 
(3)For the Air Force, $29,286,000. 
(4)For Defense-wide activities, $115,826,000. 
1509.Operation and maintenanceFunds are hereby authorized to be appropriated for fiscal year 2010 for the use of the Armed Forces for expenses, not otherwise provided for, for operation and maintenance, in amounts as follows: 
(1)For the Army, $52,166,761,000. 
(2)For the Navy, $6,219,583,000. 
(3)For the Marine Corps, $3,701,600,000. 
(4)For the Air Force, $10,026,868,000. 
(5)For Defense-wide activities, $7,583,400,000. 
(6)For the Army Reserve, $204,326,000. 
(7)For the Navy Reserve, $68,059,000. 
(8)For the Marine Corps Reserve, $86,667,000. 
(9)For the Air Force Reserve, $125,925,000. 
(10)For the Army National Guard, $321,646,000. 
(11)For the Air National Guard, $289,862,000. 
(12)For the Afghanistan Security Forces Fund, $7,462,769,000. 
1510.Limitations on availability of funds in Afghanistan Security Forces FundFunds appropriated pursuant to the authorization of appropriations for the Afghanistan Security Forces Fund in section 1509(12) shall be subject to the conditions contained in subsections (b) through (g) of section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428). 
1511.Limitations on Iraq Security Forces FundFunds made available to the Department of Defense for the Iraq Security Forces Fund for fiscal year 2010 shall be subject to the conditions contained in subsections (b) through (g) of section 1512 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 426). 
1512.Military personnelFunds are hereby authorized to be appropriated for fiscal year 2010 to the Department of Defense for military personnel accounts in the total amount of $14,146,341,000. 
1513.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2010 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds in the amount of $396,915,000. 
1514.Defense Health ProgramFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2010 for expenses, not otherwise provided for, for the Defense Health Program in the amount of $1,256,675,000 for operation and maintenance. 
1515.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2010 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide in the amount of $356,603,000. 
1516.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2010 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense in the amount of $8,876,000. 
1517.Relation to funding tables 
(a)Amounts for procurementThe amounts authorized to be appropriated by sections 1502, 1503, 1504, 1505, 1506, and 1507 shall be available, in accordance with the requirements of section 4001, for projects, programs, and activities, and in the amounts, specified in the funding table in section 4102. 
(b)Amounts for research, development, test, and evaluationThe amounts authorized to be appropriated by section 1508 shall be available, in accordance with the requirements of section 4001, for projects, programs, and activities, and in the amounts, specified in the funding table in section 4202. 
(c)Amounts for operation and maintenanceThe amounts authorized to be appropriated by section 1509 shall be available, in accordance with the requirements of section 4001, for projects, programs, and activities, and in the amounts, specified in the funding table in section 4302. 
(d)Other amountsThe amounts authorized to be appropriated by sections 1513, 1514, 1515, and 1516 shall be available, in accordance with the requirements of section 4001, for projects, programs, and activities, and in the amounts, specified in the funding table in section 4402. 
1518.Continuation of prohibition on use of United States funds for certain facilities projects in IraqSection 1508(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4651) shall apply to funds authorized to be appropriated by this title. 
1519.Treatment as additional authorizationsThe amounts authorized to be appropriated by this title are in addition to amounts otherwise authorized to be appropriated by this Act. 
1520.Special transfer authority 
(a)Authority To Transfer Authorizations 
(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this title for fiscal year 2010 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred. 
(2)LimitationThe total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $4,000,000,000. 
(b)Terms and ConditionsTransfers under this section shall be subject to the same terms and conditions as transfers under section 1001. 
(c)Additional AuthorityThe transfer authority provided by this section is in addition to the transfer authority provided under section 1001. 
XVIIDepartment of Defense–Department of Veterans Affairs Medical Facility Demonstration Project 
 
Sec. 1701. Demonstration project authority. 
Sec. 1702. Transfer of property. 
Sec. 1703. Transfer of civilian personnel of the Department of Defense. 
Sec. 1704. Joint funding authority. 
Sec. 1705. Eligibility of members of the uniformed services for care and services. 
Sec. 1706. Extension of DOD–VA Health Care Sharing Incentive Fund. 
1701.Demonstration project authority 
(a)Executive agreement authorizedSubject to subsection (b), the Secretary of Defense, in consultation with the Secretary of the Navy, and the Secretary of Veterans Affairs may execute a signed executive agreement pursuant to section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 455) for the joint use by the Department of Defense and the Department of Veterans Affairs of the following: 
(1)A new Navy ambulatory care center (on which construction commenced in July 2008), parking structure, and supporting structures and facilities in North Chicago, Illinois, and Great Lakes, Illinois. 
(2)Medical personal property and equipment relating to the center, structures, and facilities described in paragraph (1). 
(b)Deadline for entry into agreementThe executive agreement authorized by subsection (a) shall be entered into, if at all, by not later than 180 days after the date of the enactment of this Act. 
(c)ScopeThe executive agreement under subsection (a) shall— 
(1)be a binding operational agreement on matters under the areas specified in section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009; and 
(2)contain additional terms and conditions as required by the provisions of this title. 
(d)Reports 
(1)Notice on agreementNot later than seven days before executing an executive agreement under subsection (a), the Secretary of Defense and the Secretary of Veterans Affairs shall jointly submit to the appropriate committees of Congress a report setting forth a copy of the proposed executive agreement. 
(2)Final reportNot later than 180 days after the fifth anniversary of the date of the execution of the executive agreement under subsection (a), the Secretary of Defense and the Secretary of Veterans Affairs shall jointly submit to the appropriate committees of Congress a report on the exercise of the authorities in this title at the facility (as defined in section 1702(a)(1)). The report shall include the following: 
(A)A comprehensive description and assessment of the exercise of the authorities in this title. 
(B)The recommendation of the Secretaries as to whether the exercise of the authorities in this title should continue. 
(3)Report on additional locations for similar agreementsNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Veterans Affairs shall jointly submit to the appropriate committees of Congress a report setting forth such recommendations as the Secretaries jointly consider appropriate for additional locations, if any, at which executive agreements like the executive agreement under subsection (a) would be advisable. 
(e)Comptroller General reviews 
(1)In generalNot later than one year after the execution of an executive agreement under subsection (a), and annually thereafter, the Comptroller General shall conduct a review and assessment of the following: 
(A)The progress made in implementing the agreement. 
(B)The effects of the agreement on the provision of care and operation of the facility (as so defined). 
(2)ReportsNot later than 90 days after the commencement of each review and assessment conducted under paragraph (1), the Comptroller General shall submit to the appropriate committees of Congress a report on such review and assessment. Each report shall set forth the following: 
(A)The results of such review and assessment. 
(B)Such recommendations for modifications of the executive agreement, or the authorities in this title, as the Comptroller General considers appropriate in light of the results of such review and assessment. 
(f)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committees on Armed Services and Veterans' Affairs of the Senate; and 
(2)the Committees on Armed Services and Veterans' Affairs of the House of Representatives. 
1702.Transfer of property 
(a)Transfer 
(1)Transfer authorizedThe Secretary of Defense, acting through the Administrator of General Services, may transfer, without reimbursement, to the Secretary of Veterans Affairs jurisdiction, custody, and control over the center, structures, facilities, and property and equipment covered by the executive agreement under section 1701 (hereafter in this title referred to as the facility). 
(2)Date of transferThe transfer authorized by paragraph (1) may not occur before the earlier of— 
(A)the date that is five years after the date of the execution under section 1701 of the executive agreement under that section; or 
(B)the date of the completion of such specific benchmarks relating to the joint use by the Department of Defense and the Department of Veterans Affairs of the Navy ambulatory care center described in section 1701(a)(1) as the Secretary of Defense (in consultation with the Secretary of the Navy) and Secretary of the Department of Veterans Affairs shall jointly establish for purposes of this section not later than 180 days after the date of the enactment of this Act. 
(3)Delay of transfer for completion of constructionIf construction on the center, structures, and facilities described in paragraph (1) is not complete as of the date specified in subparagraph (A) or (B) of paragraph (2), as applicable, the transfer of the center, structures, and facilities under that paragraph may occur thereafter upon completion of the construction. 
(4)Discharge of transferThe Administrator of General Services shall complete the transfer as authorized by this subsection not later than 30 days after receipt of the request for the transfer. 
(b)Reversion 
(1)In generalIf any of the real and related personal property transferred pursuant to subsection (a) is subsequently used for purposes other than those specified in the executive agreement under section 1701, or is otherwise jointly determined by the Secretary of Defense and the Secretary of Veterans Affairs to be excess to the needs of the facility, the Secretary of Veterans Affairs shall offer to transfer jurisdiction, custody, and control over such property, without reimbursement, to the Secretary of Defense. Any such transfer shall be carried out by the Administrator of General Services not later than one year after the acceptance of the offer of such transfer, plus such additional time as the Administrator may require to complete such transfer. 
(2)Reversion in event of lack of facilities integration 
(A)Within initial periodDuring the five-year period beginning on the date of the transfer of real and related personal property pursuant to subsection (a), if the Secretary of Veterans Affairs, the Secretary of Defense, and the Secretary of Navy jointly determine that the integration of the facilities transferred pursuant to that subsection should not continue, jurisdiction, custody, and control over such real and related personal property shall be transferred, without reimbursement, to the Secretary of Defense. The transfer under this subparagraph shall be carried out by the Administrator of General Services not later than 180 days after the date of the determination by the Secretaries, plus such additional time as the Administrator may require to complete such transfer. 
(B)After initial periodAfter the end of the five-year period described in subparagraph (A), if the Secretary of Veterans Affairs or the Secretary of Defense determines that the integration of the facilities transferred pursuant to subsection (a) should not continue, the Secretary of Veterans Affairs shall transfer, without reimbursement, to the Secretary of Defense jurisdiction, custody, and control over the real and related personal property described in subparagraph (A). Any transfer under this subparagraph shall be carried out by the Administrator of General Services not later than one year after the date of the determination by the applicable Secretary, plus such additional time as the Administrator may require to complete such transfer. 
(C)Reversion proceduresThe executive agreement under section 1701 shall provide the following: 
(i)Specific procedures for the reversion of real and related personal property, as appropriate, transferred pursuant to subsection (a) to ensure the continuing accomplishment by the Department of Defense and the Department of Veterans Affairs of their missions in the event that the integration of facilities described transferred pursuant to that subsection (a) is not completed or a reversion of property occurs under subparagraph (A) or (B). 
(ii)In the event of a reversion under this paragraph, the transfer from the Department of Veterans Affairs to the Department of Defense of associated functions including appropriate resources, civilian positions, and personnel, in a manner that will not result in adverse impact to the missions of Department of Defense or the Department of Veterans Affairs. 
1703.Transfer of civilian personnel of the Department of Defense 
(a)Transfer of functionsThe Secretary of Defense and the Secretary of the Navy may transfer to the Secretary of Veterans Affairs functions necessary for the effective operation of the facility. The Secretary of Veterans Affairs may accept any functions so transferred. 
(b)Terms 
(1)Executive agreementAny transfer of functions under subsection (a) shall be carried out as provided in the executive agreement under section 1701. The functions to be so transferred shall be identified utilizing the provisions of section 3503 of title 5, United States Code. 
(2)ElementsIn providing for the transfer of functions under subsection (a), the executive agreement under section 1701 shall provide for the following: 
(A)The transfer of civilian employee positions of the Department of Defense identified in the executive agreement to the Department of Veterans Affairs, and of the incumbent civilian employees in such positions, and the transition of the employees so transferred to the pay, benefits, and personnel systems that apply to employees of the Department of Veterans Affairs (to the extent that different systems apply). 
(B)The transition of employees so transferred to the pay systems of the Department of Veterans Affairs in a manner which will not result in any reduction in an employee’s regular rate of compensation (including basic pay, locality pay, any physician comparability allowance, and any other fixed and recurring pay supplement) at the time of transition. 
(C)The continuation after transfer of the same employment status for employees so transferred who have already successfully completed or are in the process of completing a one-year probationary period under title 5, United States Code, notwithstanding the provisions of section 7403(b)(1) of title 38, United States Code. 
(D)The extension of collective bargaining rights under title 5, United States Code, to employees so transferred in positions listed in subsection 7421(b) of title 38, United States Code, notwithstanding the provisions of section 7422 of title 38, United States Code, for a two-year period beginning on the effective date of the executive agreement. 
(E)At the end of the two-year period beginning on the effective date of the executive agreement, for the following actions by the Secretary of Veterans Affairs with respect to the extension of collective bargaining rights under subparagraph (D): 
(i)Consideration of the impact of the extension of such rights. 
(ii)Consultation with exclusive employee representatives of the transferred employees about such impact. 
(iii)Determination, after consultation with the Secretary of Defense and the Secretary of the Navy, whether the extension of such rights should be terminated, modified, or kept in effect. 
(iv)Submittal to Congress of a notice regarding the determination made under clause (iii). 
(F)The recognition after transfer of each transferred physician’s and dentist’s total number of years of service as a physician or dentist in the Department of Defense for purposes of calculating such employee’s rate of base pay, notwithstanding the provisions of section 7431(b)(3) of title 38, United States Code. 
(G)The preservation of the seniority of the employees so transferred for all pay purposes. 
(c)Retention of Department of Defense employment authorityNotwithstanding subsections (a) and (b), the Department of Defense may employ civilian personnel at the facility if the Secretary of the Navy, or a designee of the Secretary, determines it is necessary and appropriate to meet mission requirements of the Department of the Navy. 
1704.Joint funding authority 
(a)Joint Medical Facility Demonstration Fund 
(1)EstablishmentThere is established on the books of the Treasury under the Department of Veterans Affairs a fund to be known as the Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund (in this section referred to as the Fund). 
(2)ElementsThe Fund shall consist of the following: 
(A)Amounts transferred to the Fund by the Secretary of Defense, in consultation with the Secretary of the Navy, from amounts authorized and appropriated for the Department of Defense specifically for that purpose. 
(B)Amounts transferred to the Fund by the Secretary of Veterans Affairs from amounts authorized and appropriated for the Department of Veterans Affairs specifically for that purpose. 
(C)Amounts transferred to the Fund from medical care collections under paragraph (4). 
(3)Determination of amounts transferred generallyThe amount transferred to the Fund by each of the Secretary of Defense and the Secretary of Veterans Affairs under subparagraphs (A) and (B), as applicable, of paragraph (2) each fiscal year shall be such amount, as determined by a methodology jointly established by the Secretary of Defense and the Secretary of Veterans Affairs for purposes of this subsection, that reflects the mission-specific activities, workload, and costs of provision of health care at the facility of the Department of Defense and the Department of Veterans Affairs, respectively. 
(4)Transfers from medical care collections 
(A)In generalAmounts collected under the authorities specified in subparagraph (B) for health care provided at the facility may be transferred to the Fund under paragraph (2)(C). 
(B)AuthoritiesThe authorities specified in this subparagraph are the following: 
(i)Section 1095 of title 10, United States Code. 
(ii)Section 1729 of title 38, United States Code. 
(iii)Public Law 87–693, popularly known as the Federal Medical Care Recovery Act (42 U.S.C. 2651 et seq.). 
(5)AdministrationThe Fund shall be administered in accordance with such provisions of the executive agreement under section 1701 as the Secretary of Defense and the Secretary of Veterans Affairs shall jointly include in the executive agreement. Such provisions shall provide for an independent review of the methodology established under paragraph (3). 
(b)Availability 
(1)In generalFunds transferred to the Fund under subsection (a) shall be available to fund the operations of the facility, including capital equipment, real property maintenance, and minor construction projects that are not required to be specifically authorized by law under section 2805 of title 10, United States Code, or section 8104 of title 38, United States Code. 
(2)LimitationThe availability of funds transferred to the Fund under subsection (a)(2)(C) shall be subject to the provisions of section 1729A of title 38, United States Code. 
(3)Period of availability 
(A)In generalExcept as provided in subparagraph (B), funds transferred to the Fund under subsection (a) shall be available under paragraph (1) for one fiscal year after transfer. 
(B)ExceptionOf an amount transferred to the Fund under subsection (a), an amount not to exceed two percent of such amount shall be available under paragraph (1) for two fiscal years after transfer. 
(c)Financial reconciliationThe executive agreement under section 1701 shall provide for the development and implementation of an integrated financial reconciliation process that meets the fiscal reconciliation requirements of the Department of Defense, the Department of the Navy, and the Department of Veterans Affairs. The process shall permit each of the Department of Defense, the Department of Navy, and the Department of Veterans Affairs to identify their fiscal contributions to the Fund, taking into consideration accounting, workload, and financial management differences. 
(d)Annual reportThe Secretary of Defense, in consultation with the Secretary of the Navy, and the Secretary of Veterans Affairs shall jointly provide for an annual independent review of the Fund for at least three years after the date of the enactment of this Act. Such review shall include detailed statements of the uses of amounts of the Fund and an evaluation of the adequacy of the proportional share contributed to the Fund by each of the Secretary of Defense and the Secretary of Veterans Affairs. 
(e)TerminationThe authorities in this section shall terminate on September 30, 2015. 
1705.Eligibility of members of the uniformed services for care and services 
(a)In generalFor purposes of eligibility for health care under chapter 55 of title 10, United States Code, the facility may be treated as a facility of the uniformed services to the extent provided in the executive agreement under section 1701. 
(b)Priority of treatmentThe executive agreement under section 1701 shall provide an integrated priority list for access to health care at the facility, which list shall— 
(1)integrate the respective health care priority lists of the Secretary of Defense and the Secretary of Veterans Affairs, giving first priority of care to members of the Armed Forces on active duty; and 
(2)take into account categories of beneficiaries, enrollment program status, and such other matters as the Secretary of Defense and the Secretary of Veterans Affairs jointly consider appropriate. 
(c)Additional elementsThe executive agreement under section 1701 may include provisions as follows: 
(1)To incorporate any resource-related limitations for access to health care at the facility that the Secretary of Defense may establish for purposes of administering space-available eligibility for care in facilities of the uniformed services under chapter 55 of title 10, United States Code. 
(2)To waive the applicability to the facility of any provision of section 8111(e) of title 38, United States Code, that the Secretary of Defense and the Secretary of Veterans Affairs shall jointly specify. 
(3)To allocate financial responsibility for care provided at the facility for individuals who are eligible for care under both chapter 55 of title 10, United States Code, and title 38, United States Code. 
1706.Extension of DOD–VA Health Care Sharing Incentive FundSection 8111(d)(3) of title 38, United States Code, is amended by striking September 30, 2010 and inserting September 30, 2015. 
XVIIIMilitary Commissions 
 
Sec. 1801. Short title. 
Sec. 1802. Military commissions. 
Sec. 1803. Conforming amendments. 
Sec. 1804. Proceedings under prior statute. 
Sec. 1805. Submittal to Congress of revised rules for military commissions. 
Sec. 1806. Annual reports to Congress on trials by military commission. 
Sec. 1807. Sense of Congress on military commission system. 
1801.Short titleThis title may be cited as the Military Commissions Act of 2009.  
1802.Military commissionsChapter 47A of title 10, United States Code, is amended to read as follows: 
 
47AMilitary Commissions 
 
SUBCHAPTER Sec. 
I. General Provisions948a. 
II. Composition of Military Commissions948h. 
III. Pre-Trial Procedure948q. 
IV. Trial Procedure949a. 
V. Classified Information Procedures949p–1. 
VI. Sentences949s. 
VII. Post-Trial Procedures and Review of Military Commissions950a. 
VIII. Punitive Matters950p. 
IGeneral Provisions 
 
Sec.  
948a. Definitions. 
948b. Military commissions generally. 
948c. Persons subject to military commissions. 
948d. Jurisdiction of military commissions. 
948a.DefinitionsIn this chapter: 
(1)AlienThe term alien means an individual who is not a citizen of the United States. 
(2)Classified informationThe term classified information means the following: 
(A)Any information or material that has been determined by the United States Government pursuant to statute, Executive order, or regulation to require protection against unauthorized disclosure for reasons of national security. 
(B)Any restricted data, as that term is defined in section 11 y. of the Atomic Energy Act of 1954 (42 U.S.C. 2014(y)). 
(3)Coalition partnerThe term coalition partner, with respect to hostilities engaged in by the United States, means any State or armed force directly engaged along with the United States in such hostilities or providing direct operational support to the United States in connection with such hostilities. 
(4)Geneva Convention Relative to the Treatment of Prisoners of WarThe term Geneva Convention Relative to the Treatment of Prisoners of War means the Convention Relative to the Treatment of Prisoners of War, done at Geneva August 12, 1949 (6 UST 3316). 
(5)Geneva ConventionsThe term Geneva Conventions means the international conventions signed at Geneva on August 12, 1949. 
(6)Privileged belligerentThe term privileged belligerent means an individual belonging to one of the eight categories enumerated in Article 4 of the Geneva Convention Relative to the Treatment of Prisoners of War. 
(7)Unprivileged enemy belligerentThe term unprivileged enemy belligerent means an individual (other than a privileged belligerent) who— 
(A)has engaged in hostilities against the United States or its coalition partners; 
(B)has purposefully and materially supported hostilities against the United States or its coalition partners; or 
(C)was a part of al Qaeda at the time of the alleged offense under this chapter. 
(8)National securityThe term national security means the national defense and foreign relations of the United States. 
(9)HostilitiesThe term hostilities means any conflict subject to the laws of war. 
948b.Military commissions generally 
(a)PurposeThis chapter establishes procedures governing the use of military commissions to try alien unprivileged enemy belligerents for violations of the law of war and other offenses triable by military commission. 
(b)Authority for military commissions under this chapterThe President is authorized to establish military commissions under this chapter for offenses triable by military commission as provided in this chapter. 
(c)Construction of provisionsThe procedures for military commissions set forth in this chapter are based upon the procedures for trial by general courts-martial under chapter 47 of this title (the Uniform Code of Military Justice). Chapter 47 of this title does not, by its terms, apply to trial by military commission except as specifically provided therein or in this chapter, and many of the provisions of chapter 47 of this title are by their terms inapplicable to military commissions. The judicial construction and application of chapter 47 of this title, while instructive, is therefore not of its own force binding on military commissions established under this chapter. 
(d)Inapplicability of certain provisions 
(1)The following provisions of this title shall not apply to trial by military commission under this chapter: 
(A)Section 810 (article 10 of the Uniform Code of Military Justice), relating to speedy trial, including any rule of courts-martial relating to speedy trial. 
(B)Sections 831(a), (b), and (d) (articles 31(a), (b), and (d) of the Uniform Code of Military Justice), relating to compulsory self-incrimination. 
(C)Section 832 (article 32 of the Uniform Code of Military Justice), relating to pretrial investigation. 
(2)Other provisions of chapter 47 of this title shall apply to trial by military commission under this chapter only to the extent provided by the terms of such provisions or by this chapter. 
(e)Geneva conventions not establishing private right of actionNo alien unprivileged enemy belligerent subject to trial by military commission under this chapter may invoke the Geneva Conventions as a basis for a private right of action. 
948c.Persons subject to military commissionsAny alien unprivileged enemy belligerent is subject to trial by military commission as set forth in this chapter. 
948d.Jurisdiction of military commissionsA military commission under this chapter shall have jurisdiction to try persons subject to this chapter for any offense made punishable by this chapter, sections 904 and 906 of this title (articles 104 and 106 of the Uniform Code of Military Justice), or the law of war, whether such offense was committed before, on, or after September 11, 2001, and may, under such limitations as the President may prescribe, adjudge any punishment not forbidden by this chapter, including the penalty of death when specifically authorized under this chapter. A military commission is a competent tribunal to make a finding sufficient for jurisdiction. 
IIComposition of Military Commissions 
 
Sec.  
948h. Who may convene military commissions. 
948i. Who may serve on military commissions. 
948j. Military judge of a military commission. 
948k. Detail of trial counsel and defense counsel. 
948l. Detail or employment of reporters and interpreters. 
948m. Number of members; excuse of members; absent and additional members. 
948h.Who may convene military commissionsMilitary commissions under this chapter may be convened by the Secretary of Defense or by any officer or official of the United States designated by the Secretary for that purpose. 
948i.Who may serve on military commissions 
(a)In generalAny commissioned officer of the armed forces on active duty is eligible to serve on a military commission under this chapter, including commissioned officers of the reserve components of the armed forces on active duty, commissioned officers of the National Guard on active duty in Federal service, or retired commissioned officers recalled to active duty. 
(b)Detail of membersWhen convening a military commission under this chapter, the convening authority shall detail as members thereof such members of the armed forces eligible under subsection (a) who, in the opinion of the convening authority, are best qualified for the duty by reason of age, education, training, experience, length of service, and judicial temperament. No member of an armed force is eligible to serve as a member of a military commission when such member is the accuser or a witness for the prosecution or has acted as an investigator or counsel in the same case. 
(c)Excuse of membersBefore a military commission under this chapter is assembled for the trial of a case, the convening authority may excuse a member from participating in the case. 
948j.Military judge of a military commission 
(a)Detail of military judgeA military judge shall be detailed to each military commission under this chapter. The Secretary of Defense shall prescribe regulations providing for the manner in which military judges are so detailed to military commissions. The military judge shall preside over each military commission to which such military judge has been detailed. 
(b)EligibilityA military judge shall be a commissioned officer of the armed forces who is a member of the bar of a Federal court, or a member of the bar of the highest court of a State, and who is certified to be qualified for duty under section 826 of this title (article 26 of the Uniform Code of Military Justice) as a military judge of general courts-martial by the Judge Advocate General of the armed force of which such military judge is a member. 
(c)Ineligibility of certain individualsNo person is eligible to act as military judge in a case of a military commission under this chapter if such person is the accuser or a witness or has acted as investigator or a counsel in the same case. 
(d)Consultation with members; Ineligibility to voteA military judge detailed to a military commission under this chapter may not consult with the members except in the presence of the accused (except as otherwise provided in section 949d of this title), trial counsel, and defense counsel, nor may such military judge vote with the members. 
(e)Other dutiesA commissioned officer who is certified to be qualified for duty as a military judge of a military commission under this chapter may perform such other duties as are assigned to such officer by or with the approval of the Judge Advocate General of the armed force of which such officer is a member or the designee of such Judge Advocate General. 
(f)Prohibition on evaluation of fitness by convening authorityThe convening authority of a military commission under this chapter may not prepare or review any report concerning the effectiveness, fitness, or efficiency of a military judge detailed to the military commission which relates to such judge’s performance of duty as a military judge on the military commission. 
948k.Detail of trial counsel and defense counsel 
(a)Detail of counsel generally 
(1)Trial counsel and military defense counsel shall be detailed for each military commission under this chapter. 
(2)Assistant trial counsel and assistant and associate defense counsel may be detailed for a military commission under this chapter. 
(3)Military defense counsel for a military commission under this chapter shall be detailed as soon as practicable. 
(4)The Secretary of Defense shall prescribe regulations providing for the manner in which trial counsel and military defense counsel are detailed for military commissions under this chapter and for the persons who are authorized to detail such counsel for such military commissions. 
(b)Trial counselSubject to subsection (e), a trial counsel detailed for a military commission under this chapter shall be— 
(1)a judge advocate (as that term is defined in section 801 of this title (article 1 of the Uniform Code of Military Justice)) who is— 
(A)a graduate of an accredited law school or a member of the bar of a Federal court or of the highest court of a State; and 
(B)certified as competent to perform duties as trial counsel before general courts-martial by the Judge Advocate General of the armed force of which such judge advocate is a member; or 
(2)a civilian who is— 
(A)a member of the bar of a Federal court or of the highest court of a State; and 
(B)otherwise qualified to practice before the military commission pursuant to regulations prescribed by the Secretary of Defense. 
(c)Defense counsel 
(1)Subject to subsection (e), a military defense counsel detailed for a military commission under this chapter shall be a judge advocate (as so defined) who is— 
(A)a graduate of an accredited law school or a member of the bar of a Federal court or of the highest court of a State; and 
(B)certified as competent to perform duties as defense counsel before general courts-martial by the Judge Advocate General of the armed force of which such judge advocate is a member. 
(2)The Secretary of Defense shall prescribe regulations for the appointment and performance of defense counsel in capital cases under this chapter. 
(d)Chief Prosecutor; Chief Defense Counsel 
(1)The Chief Prosecutor in a military commission under this chapter shall meet the requirements set forth in subsection (b)(1). 
(2)The Chief Defense Counsel in a military commission under this chapter shall meet the requirements set forth in subsection (c)(1). 
(e)Ineligibility of certain individualsNo person who has acted as an investigator, military judge, or member of a military commission under this chapter in any case may act later as trial counsel or military defense counsel in the same case. No person who has acted for the prosecution before a military commission under this chapter may act later in the same case for the defense, nor may any person who has acted for the defense before a military commission under this chapter act later in the same case for the prosecution. 
948l.Detail or employment of reporters and interpreters 
(a)Court reportersUnder such regulations as the Secretary of Defense may prescribe, the convening authority of a military commission under this chapter shall detail to or employ for the military commission qualified court reporters, who shall prepare a verbatim record of the proceedings of and testimony taken before the military commission. 
(b)InterpretersUnder such regulations as the Secretary of Defense may prescribe, the convening authority of a military commission under this chapter may detail to or employ for the military commission interpreters who shall interpret for the military commission, and, as necessary, for trial counsel and defense counsel for the military commission, and for the accused. 
(c)Transcript; recordThe transcript of a military commission under this chapter shall be under the control of the convening authority of the military commission, who shall also be responsible for preparing the record of the proceedings of the military commission. 
948m.Number of members; excuse of members; absent and additional members 
(a)Number of members 
(1)Except as provided in paragraph (2), a military commission under this chapter shall have at least five members. 
(2)In a case in which the accused before a military commission under this chapter may be sentenced to a penalty of death, the military commission shall have the number of members prescribed by section 949m(c) of this title. 
(b)Excuse of membersNo member of a military commission under this chapter may be absent or excused after the military commission has been assembled for the trial of a case unless excused— 
(1)as a result of challenge; 
(2)by the military judge for physical disability or other good cause; or 
(3)by order of the convening authority for good cause. 
(c)Absent and additional membersWhenever a military commission under this chapter is reduced below the number of members required by subsection (a), the trial may not proceed unless the convening authority details new members sufficient to provide not less than such number. The trial may proceed with the new members present after the recorded evidence previously introduced before the members has been read to the military commission in the presence of the military judge, the accused (except as provided in section 949d of this title), and counsel for both sides. 
IIIPre-Trial Procedure 
 
Sec.  
948q. Charges and specifications. 
948r. Exclusion of statements obtained by torture or cruel, inhuman, or degrading treatment; prohibition of self-incrimination; admission of other statements of the accused. 
948s. Service of charges. 
948q.Charges and specifications 
(a)Charges and specificationsCharges and specifications against an accused in a military commission under this chapter shall be signed by a person subject to chapter 47 of this title under oath before a commissioned officer of the armed forces authorized to administer oaths and shall state— 
(1)that the signer has personal knowledge of, or reason to believe, the matters set forth therein; and 
(2)that such matters are true in fact to the best of the signer’s knowledge and belief. 
(b)Notice to accusedUpon the swearing of the charges and specifications in accordance with subsection (a), the accused shall be informed of the charges and specifications against the accused as soon as practicable. 
948r.Exclusion of statements obtained by torture or cruel, inhuman, or degrading treatment; prohibition of self-incrimination; admission of other statements of the accused 
(a)Exclusion of statements obtain by torture or cruel, inhuman, or degrading treatmentNo statement obtained by the use of torture or by cruel, inhuman, or degrading treatment (as defined by section 1003 of the Detainee Treatment Act of 2005 (42 U.S.C. 2000dd)), whether or not under color of law, shall be admissible in a military commission under this chapter, except against a person accused of torture or such treatment as evidence that the statement was made. 
(b)Self-incrimination prohibitedNo person shall be required to testify against himself or herself at a proceeding of a military commission under this chapter. 
(c)Other statements of the accusedA statement of the accused may be admitted in evidence in a military commission under this chapter only if the military judge finds— 
(1)that the totality of the circumstances renders the statement reliable and possessing sufficient probative value; and 
(2)that— 
(A)the statement was made incident to lawful conduct during military operations at the point of capture or during closely related active combat engagement, and the interests of justice would best be served by admission of the statement into evidence; or 
(B)the statement was voluntarily given. 
(d)Determination of voluntarinessIn determining for purposes of subsection (c)(2)(B) whether a statement was voluntarily given, the military judge shall consider the totality of the circumstances, including, as appropriate, the following: 
(1)The details of the taking of the statement, accounting for the circumstances of the conduct of military and intelligence operations during hostilities. 
(2)The characteristics of the accused, such as military training, age, and education level. 
(3)The lapse of time, change of place, or change in identity of the questioners between the statement sought to be admitted and any prior questioning of the accused. 
948s.Service of chargesThe trial counsel assigned to a case before a military commission under this chapter shall cause to be served upon the accused and military defense counsel a copy of the charges upon which trial is to be had in English and, if appropriate, in another language that the accused understands, sufficiently in advance of trial to prepare a defense. 
IVTrial Procedure 
 
Sec.  
949a. Rules. 
949b. Unlawfully influencing action of military commission and United States Court of Military Commission Review. 
949c. Duties of trial counsel and defense counsel. 
949d. Sessions. 
949e. Continuances. 
949f. Challenges. 
949g. Oaths. 
949h. Former jeopardy. 
949i. Pleas of the accused. 
949j. Opportunity to obtain witnesses and other evidence. 
949k. Defense of lack of mental responsibility. 
949l. Voting and rulings. 
949m. Number of votes required. 
949n. Military commission to announce action. 
949o. Record of trial. 
949a.Rules 
(a)Procedures and Rules of EvidencePretrial, trial, and post-trial procedures, including elements and modes of proof, for cases triable by military commission under this chapter may be prescribed by the Secretary of Defense. Such procedures may not be contrary to or inconsistent with this chapter. Except as otherwise provided in this chapter or chapter 47 of this title, the procedures and rules of evidence applicable in trials by general courts-martial of the United States shall apply in trials by military commission under this chapter. 
(b)Exceptions 
(1)In trials by military commission under this chapter, the Secretary of Defense, in consultation with the Attorney General, may make such exceptions in the applicability of the procedures and rules of evidence otherwise applicable in general courts-martial as may be required by the unique circumstances of the conduct of military and intelligence operations during hostilities or by other practical need consistent with this chapter. 
(2)Notwithstanding any exceptions authorized by paragraph (1), the procedures and rules of evidence in trials by military commission under this chapter shall include, at a minimum, the following rights of the accused: 
(A)To present evidence in the accused’s defense, to cross-examine the witnesses who testify against the accused, and to examine and respond to all evidence admitted against the accused on the issue of guilt or innocence and for sentencing, as provided for by this chapter. 
(B)To be present at all sessions of the military commission (other than those for deliberations or voting), except when excluded under section 949d of this title. 
(C) 
(i)When none of the charges preferred against the accused are capital, to be represented before a military commission by civilian counsel if provided at no expense to the Government, and by either the defense counsel detailed or the military counsel of the accused's own selection, if reasonably available. 
(ii)When any of the charges preferred against the accused are capital, to be represented before a military commission in accordance with clause (i) and, to the greatest extent practicable, by at least one additional counsel who is learned in applicable law relating to capital cases and who, if necessary, may be a civilian and compensated in accordance with regulations prescribed by the Secretary of Defense. 
(D)To self-representation, if the accused knowingly and competently waives the assistance of counsel, subject to the provisions of paragraph (4). 
(E)To the suppression of evidence that is not reliable or probative. 
(F)To the suppression of evidence the probative value of which is substantially outweighed by— 
(i)the danger of unfair prejudice, confusion of the issues, or misleading the members; or 
(ii)considerations of undue delay, waste of time, or needless presentation of cumulative evidence. 
(3)In making exceptions in the applicability in trials by military commission under this chapter from the procedures and rules otherwise applicable in general courts-martial, the Secretary of Defense may provide the following: 
(A)Evidence seized outside the United States shall not be excluded from trial by military commission on the grounds that the evidence was not seized pursuant to a search warrant or authorization. 
(B)A statement of the accused that is otherwise admissible shall not be excluded from trial by military commission on grounds of alleged coercion or compulsory self-incrimination so long as the evidence complies with the provisions of section 948r of this title. 
(C)Evidence shall be admitted as authentic so long as— 
(i)the military judge of the military commission determines that there is sufficient evidence that the evidence is what it is claimed to be; and 
(ii)the military judge instructs the members that they may consider any issue as to authentication or identification of evidence in determining the weight, if any, to be given to the evidence. 
(D)Hearsay evidence not otherwise admissible under the rules of evidence applicable in trial by general courts-martial may be admitted in a trial by military commission only if— 
(i)the proponent of the evidence makes known to the adverse party, sufficiently in advance to provide the adverse party with a fair opportunity to meet the evidence, the proponent's intention to offer the evidence, and the particulars of the evidence (including information on the circumstances under which the evidence was obtained); and 
(ii)the military judge, after taking into account all of the circumstances surrounding the taking of the statement, including the degree to which the statement is corroborated, the indicia of reliability within the statement itself, and whether the will of the declarant was overborne, determines that— 
(I)the statement is offered as evidence of a material fact; 
(II)the statement is probative on the point for which it is offered; 
(III)direct testimony from the witness is not available as a practical matter, taking into consideration the physical location of the witness, the unique circumstances of military and intelligence operations during hostilities, and the adverse impacts on military or intelligence operations that would likely result from the production of the witness; and 
(IV)the general purposes of the rules of evidence and the interests of justice will best be served by admission of the statement into evidence. 
(4) 
(A)The accused in a military commission under this chapter who exercises the right to self-representation under paragraph (2)(D) shall conform the accused’s deportment and the conduct of the defense to the rules of evidence, procedure, and decorum applicable to trials by military commission. 
(B)Failure of the accused to conform to the rules described in subparagraph (A) may result in a partial or total revocation by the military judge of the right of self-representation under paragraph (2)(D). In such case, the military counsel of the accused or an appropriately authorized civilian counsel shall perform the functions necessary for the defense. 
(c)Delegation of authority To prescribe regulationsThe Secretary of Defense may delegate the authority of the Secretary to prescribe regulations under this chapter. 
(d)Notice to Congress of modification of rulesNot later than 60 days before the date on which any proposed modification of the rules in effect for military commissions under this chapter goes into effect, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report describing the proposed modification. 
949b.Unlawfully influencing action of military commission and United States Court of Military Commission Review 
(a)Military commissions 
(1)No authority convening a military commission under this chapter may censure, reprimand, or admonish the military commission, or any member, military judge, or counsel thereof, with respect to the findings or sentence adjudged by the military commission, or with respect to any other exercises of its or their functions in the conduct of the proceedings. 
(2)No person may attempt to coerce or, by any unauthorized means, influence— 
(A)the action of a military commission under this chapter, or any member thereof, in reaching the findings or sentence in any case; 
(B)the action of any convening, approving, or reviewing authority with respect to their judicial acts; or 
(C)the exercise of professional judgment by trial counsel or defense counsel. 
(3)The provisions of this subsection shall not apply with respect to— 
(A)general instructional or informational courses in military justice if such courses are designed solely for the purpose of instructing members of a command in the substantive and procedural aspects of military commissions; or 
(B)statements and instructions given in open proceedings by a military judge or counsel. 
(b)United States Court of Military Commission Review 
(1)No person may attempt to coerce or, by any unauthorized means, influence— 
(A)the action of a military appellate judge or other duly appointed judge under this chapter on the United States Court of Military Commissions Review in reaching a decision on the findings or sentence on appeal in any case; or 
(B)the exercise of professional judgment by trial counsel or defense counsel appearing before the United States Court of Military Commission Review. 
(2)No person may censure, reprimand, or admonish a military appellate judge on the United States Court of Military Commission Review, or counsel thereof, with respect to any exercise of their functions in the conduct of proceedings under this chapter. 
(3)The provisions of this subsection shall not apply with respect to— 
(A)general instructional or informational courses in military justice if such courses are designed solely for the purpose of instructing members of a command in the substantive and procedural aspects of military commissions; or 
(B)statements and instructions given in open proceedings by an appellate military judge or a duly appointed appellate judge on the United States Court of Military Commission Review, or counsel. 
(4)No appellate military judge on the United States Court of Military Commission Review may be reassigned to other duties, except under circumstances as follows: 
(A)The appellate military judge voluntarily requests to be reassigned to other duties and the Secretary of Defense, or the designee of the Secretary, in consultation with the Judge Advocate General of the armed force of which the appellate military judge is a member, approves such reassignment. 
(B)The appellate military judge retires or otherwise separates from the armed forces. 
(C)The appellate military judge is reassigned to other duties by the Secretary of Defense, or the designee of the Secretary, in consultation with the Judge Advocate General of the armed force of which the appellate military judge is a member, based on military necessity and such reassignment is consistent with service rotation regulations (to the extent such regulations are applicable). 
(D)The appellate military judge is withdrawn by the Secretary of Defense, or the designee of the Secretary, in consultation with the Judge Advocate General of the armed force of which the appellate military judge is a member, for good cause consistent with applicable procedures under chapter 47 of this title (the Uniform Code of Military Justice). 
(c)Prohibition on consideration of actions on commission in evaluation of fitnessIn the preparation of an effectiveness, fitness, or efficiency report or any other report or document used in whole or in part for the purpose of determining whether a commissioned officer of the armed forces is qualified to be advanced in grade, or in determining the assignment or transfer of any such officer or whether any such officer should be retained on active duty, no person may— 
(1)consider or evaluate the performance of duty of any member of a military commission under this chapter; or 
(2)give a less favorable rating or evaluation to any commissioned officer because of the zeal with which such officer, in acting as counsel, represented any accused before a military commission under this chapter. 
949c.Duties of trial counsel and defense counsel 
(a)Trial counselThe trial counsel of a military commission under this chapter shall prosecute in the name of the United States. 
(b)Defense counsel 
(1)The accused shall be represented in the accused’s defense before a military commission under this chapter as provided in this subsection. 
(2)The accused may be represented by military counsel detailed under section 948k of this title or by military counsel of the accused's own selection, if reasonably available. 
(3)The accused may be represented by civilian counsel if retained by the accused, provided that such civilian counsel— 
(A)is a United States citizen; 
(B)is admitted to the practice of law in a State, district, or possession of the United States, or before a Federal court; 
(C)has not been the subject of any sanction of disciplinary action by any court, bar, or other competent governmental authority for relevant misconduct; 
(D)has been determined to be eligible for access to information classified at the level Secret or higher; and 
(E)has signed a written agreement to comply with all applicable regulations or instructions for counsel, including any rules of court for conduct during the proceedings. 
(4)If the accused is represented by civilian counsel, military counsel shall act as associate counsel. 
(5)The accused is not entitled to be represented by more than one military counsel. However, the person authorized under regulations prescribed under section 948k of this title to detail counsel, in such person's sole discretion, may detail additional military counsel to represent the accused. 
(6)Defense counsel may cross-examine each witness for the prosecution who testifies before a military commission under this chapter. 
(7)Civilian defense counsel shall protect any classified information received during the course of representation of the accused in accordance with all applicable law governing the protection of classified information, and may not divulge such information to any person not authorized to receive it. 
949d.Sessions 
(a)Sessions without presence of members 
(1)At any time after the service of charges which have been referred for trial by military commission under this chapter, the military judge may call the military commission into session without the presence of the members for the purpose of— 
(A)hearing and determining motions raising defenses or objections which are capable of determination without trial of the issues raised by a plea of not guilty; 
(B)hearing and ruling upon any matter which may be ruled upon by the military judge under this chapter, whether or not the matter is appropriate for later consideration or decision by the members; 
(C)if permitted by regulations prescribed by the Secretary of Defense, receiving the pleas of the accused; and 
(D)performing any other procedural function which may be performed by the military judge under this chapter or under rules prescribed pursuant to section 949a of this title and which does not require the presence of the members. 
(2)Except as provided in subsections (b), (c), and (d), any proceedings under paragraph (1) shall be conducted in the presence of the accused, defense counsel, and trial counsel, and shall be made part of the record. 
(b)Deliberation or vote of membersWhen the members of a military commission under this chapter deliberate or vote, only the members may be present. 
(c)Closure of proceedings 
(1)The military judge may close to the public all or part of the proceedings of a military commission under this chapter. 
(2)The military judge may close to the public all or a portion of the proceedings under paragraph (1) only upon making a specific finding that such closure is necessary to— 
(A)protect information the disclosure of which could reasonably be expected to cause damage to the national security, including intelligence or law enforcement sources, methods, or activities; or 
(B)ensure the physical safety of individuals. 
(3)A finding under paragraph (2) may be based upon a presentation, including a presentation ex parte or in camera, by either trial counsel or defense counsel. 
(d)Exclusion of accused from certain proceedingsThe military judge may exclude the accused from any portion of a proceeding upon a determination that, after being warned by the military judge, the accused persists in conduct that justifies exclusion from the courtroom— 
(1)to ensure the physical safety of individuals; or 
(2)to prevent disruption of the proceedings by the accused. 
949e.ContinuancesThe military judge in a military commission under this chapter may, for reasonable cause, grant a continuance to any party for such time, and as often, as may appear to be just. 
949f.Challenges 
(a)Challenges authorizedThe military judge and members of a military commission under this chapter may be challenged by the accused or trial counsel for cause stated to the military commission. The military judge shall determine the relevance and validity of challenges for cause, and may not receive a challenge to more than one person at a time. Challenges by trial counsel shall ordinarily be presented and decided before those by the accused are offered. 
(b)Peremptory challengesThe accused and trial counsel are each entitled to one peremptory challenge, but the military judge may not be challenged except for cause. 
(c)Challenges against additional membersWhenever additional members are detailed to a military commission under this chapter, and after any challenges for cause against such additional members are presented and decided, the accused and trial counsel are each entitled to one peremptory challenge against members not previously subject to peremptory challenge. 
949g.Oaths 
(a)In general 
(1)Before performing their respective duties in a military commission under this chapter, military judges, members, trial counsel, defense counsel, reporters, and interpreters shall take an oath to perform their duties faithfully. 
(2)The form of the oath required by paragraph (1), the time and place of the taking thereof, the manner of recording thereof, and whether the oath shall be taken for all cases in which duties are to be performed or for a particular case, shall be as provided in regulations prescribed by the Secretary of Defense. The regulations may provide that— 
(A)an oath to perform faithfully duties as a military judge, trial counsel, or defense counsel may be taken at any time by any judge advocate or other person certified to be qualified or competent for the duty; and 
(B)if such an oath is taken, such oath need not again be taken at the time the judge advocate or other person is detailed to that duty. 
(b)WitnessesEach witness before a military commission under this chapter shall be examined on oath. 
(c)Oath definedIn this section, the term oath includes an affirmation. 
949h.Former jeopardy 
(a)In generalNo person may, without the person’s consent, be tried by a military commission under this chapter a second time for the same offense. 
(b)Scope of trialNo proceeding in which the accused has been found guilty by military commission under this chapter upon any charge or specification is a trial in the sense of this section until the finding of guilty has become final after review of the case has been fully completed. 
949i.Pleas of the accused 
(a)Plea of not guiltyIf an accused in a military commission under this chapter after a plea of guilty sets up matter inconsistent with the plea, or if it appears that the accused has entered the plea of guilty through lack of understanding of its meaning and effect, or if the accused fails or refuses to plead, a plea of not guilty shall be entered in the record, and the military commission shall proceed as though the accused had pleaded not guilty. 
(b)Finding of guilt after guilty pleaWith respect to any charge or specification to which a plea of guilty has been made by the accused in a military commission under this chapter and accepted by the military judge, a finding of guilty of the charge or specification may be entered immediately without a vote. The finding shall constitute the finding of the military commission unless the plea of guilty is withdrawn prior to announcement of the sentence, in which event the proceedings shall continue as though the accused had pleaded not guilty. 
949j.Opportunity to obtain witnesses and other evidence 
(a)In general 
(1)Defense counsel in a military commission under this chapter shall have a reasonable opportunity to obtain witnesses and other evidence as provided in regulations prescribed by the Secretary of Defense. The opportunity to obtain witnesses and evidence shall be comparable to the opportunity available to a criminal defendant in a court of the United States under article III of the Constitution. 
(2)Process issued in military commissions under this chapter to compel witnesses to appear and testify and to compel the production of other evidence— 
(A)shall be similar to that which courts of the United States having criminal jurisdiction may lawfully issue; and 
(B)shall run to any place where the United States shall have jurisdiction thereof. 
(b)Disclosure of exculpatory evidence 
(1)As soon as practicable, trial counsel in a military commission under this chapter shall disclose to the defense the existence of any evidence that reasonably tends to— 
(A)negate the guilt of the accused of an offense charged; or 
(B)reduce the degree of guilt of the accused with respect to an offense charged. 
(2)The trial counsel shall, as soon as practicable, disclose to the defense the existence of evidence that reasonably tends to impeach the credibility of a witness whom the government intends to call at trial. 
(3)The trial counsel shall, as soon as practicable upon a finding of guilt, disclose to the defense the existence of evidence that is not subject to paragraph (1) or paragraph (2) but that reasonably may be viewed as mitigation evidence at sentencing. 
(4)The disclosure obligations under this subsection encompass evidence that is known or reasonably should be known to any government officials who participated in the investigation and prosecution of the case against the defendant. 
949k.Defense of lack of mental responsibility 
(a)Affirmative defenseIt is an affirmative defense in a trial by military commission under this chapter that, at the time of the commission of the acts constituting the offense, the accused, as a result of a severe mental disease or defect, was unable to appreciate the nature and quality or the wrongfulness of the acts. Mental disease or defect does not otherwise constitute a defense. 
(b)Burden of proofThe accused in a military commission under this chapter has the burden of proving the defense of lack of mental responsibility by clear and convincing evidence. 
(c)Findings following assertion of defenseWhenever lack of mental responsibility of the accused with respect to an offense is properly at issue in a military commission under this chapter, the military judge shall instruct the members as to the defense of lack of mental responsibility under this section and shall charge the members to find the accused— 
(1)guilty; 
(2)not guilty; or 
(3)subject to subsection (d), not guilty by reason of lack of mental responsibility. 
(d)Majority vote required for findingThe accused shall be found not guilty by reason of lack of mental responsibility under subsection (c)(3) only if a majority of the members present at the time the vote is taken determines that the defense of lack of mental responsibility has been established. 
949l.Voting and rulings 
(a)Vote by secret written ballotVoting by members of a military commission under this chapter on the findings and on the sentence shall be by secret written ballot. 
(b)Rulings 
(1)The military judge in a military commission under this chapter shall rule upon all questions of law, including the admissibility of evidence and all interlocutory questions arising during the proceedings. 
(2)Any ruling made by the military judge upon a question of law or an interlocutory question (other than the factual issue of mental responsibility of the accused) is conclusive and constitutes the ruling of the military commission. However, a military judge may change such a ruling at any time during the trial. 
(c)Instructions prior to voteBefore a vote is taken of the findings of a military commission under this chapter, the military judge shall, in the presence of the accused and counsel, instruct the members as to the elements of the offense and charge the members— 
(1)that the accused must be presumed to be innocent until the accused’s guilt is established by legal and competent evidence beyond a reasonable doubt; 
(2)that in the case being considered, if there is a reasonable doubt as to the guilt of the accused, the doubt must be resolved in favor of the accused and the accused must be acquitted; 
(3)that, if there is reasonable doubt as to the degree of guilt, the finding must be in a lower degree as to which there is no reasonable doubt; and 
(4)that the burden of proof to establish the guilt of the accused beyond a reasonable doubt is upon the United States. 
949m.Number of votes required 
(a)ConvictionNo person may be convicted by a military commission under this chapter of any offense, except as provided in section 949i(b) of this title or by concurrence of two-thirds of the members present at the time the vote is taken. 
(b)Sentences 
(1)Except as provided in paragraphs (2) and (3), sentences shall be determined by a military commission by the concurrence of two-thirds of the members present at the time the vote is taken. 
(2)No person may be sentenced to death by a military commission, except insofar as— 
(A)the penalty of death has been expressly authorized under this chapter, chapter 47 of this title, or the law of war for an offense of which the accused has been found guilty; 
(B)trial counsel expressly sought the penalty of death by filing an appropriate notice in advance of trial; 
(C)the accused was convicted of the offense by the concurrence of all the members present at the time the vote is taken; and 
(D)all members present at the time the vote was taken concurred in the sentence of death. 
(3)No person may be sentenced to life imprisonment, or to confinement for more than 10 years, by a military commission under this chapter except by the concurrence of three-fourths of the members present at the time the vote is taken. 
(c)Number of members required for penalty of death 
(1)Except as provided in paragraph (2), in a case in which the penalty of death is sought, the number of members of the military commission under this chapter shall be not less than 12 members. 
(2)In any case described in paragraph (1) in which 12 members are not reasonably available for a military commission because of physical conditions or military exigencies, the convening authority shall specify a lesser number of members for the military commission (but not fewer than 9 members), and the military commission may be assembled, and the trial held, with not less than the number of members so specified. In any such case, the convening authority shall make a detailed written statement, to be appended to the record, stating why a greater number of members were not reasonably available. 
949n.Military commission to announce actionA military commission under this chapter shall announce its findings and sentence to the parties as soon as determined. 
949o.Record of trial 
(a)Record; authenticationEach military commission under this chapter shall keep a separate, verbatim, record of the proceedings in each case brought before it, and the record shall be authenticated by the signature of the military judge. If the record cannot be authenticated by the military judge by reason of death, disability, or absence, it shall be authenticated by the signature of the trial counsel or by a member of the commission if the trial counsel is unable to authenticate it by reason of death, disability, or absence. Where appropriate, and as provided in regulations prescribed by the Secretary of Defense, the record of a military commission under this chapter may contain a classified annex. 
(b)Complete record requiredA complete record of the proceedings and testimony shall be prepared in every military commission under this chapter. 
(c)Provision of copy to accusedA copy of the record of the proceedings of the military commission under this chapter shall be given the accused as soon as it is authenticated. If the record contains classified information, or a classified annex, the accused shall receive a redacted version of the record consistent with the requirements of subchapter V of this chapter. Defense counsel shall have access to the unredacted record, as provided in regulations prescribed by the Secretary of Defense. 
VClassified information procedures 
 
Sec.  
949p–1. Protection of classified information: applicability of subchapter. 
949p–2. Pretrial conference. 
949p–3. Protective orders. 
949p–4. Discovery of, and access to, classified information by the accused. 
949p–5. Notice by accused of intention to disclose classified information. 
949p–6. Procedure for cases involving classified information. 
949p–7. Introduction of classified information into evidence. 
949p–1.Protection of classified information: applicability of subchapter 
(a)Protection of classified informationClassified information shall be protected and is privileged from disclosure if disclosure would be detrimental to the national security. Under no circumstances may a military judge order the release of classified information to any person not authorized to receive such information. 
(b)Access to evidenceAny information admitted into evidence pursuant to any rule, procedure, or order by the military judge shall be provided to the accused. 
(c)DeclassificationTrial counsel shall work with the original classification authorities for evidence that may be used at trial to ensure that such evidence is declassified to the maximum extent possible, consistent with the requirements of national security. A decision not to declassify evidence under this section shall not be subject to review by a military commission or upon appeal. 
(d)Construction of provisionsThe judicial construction of the Classified Information Procedures Act (18 U.S.C. App.) shall be authoritative in the interpretation of this subchapter, except to the extent that such construction is inconsistent with the specific requirements of this chapter. 
949p–2.Pretrial conference 
(a)MotionAt any time after service of charges, any party may move for a pretrial conference to consider matters relating to classified information that may arise in connection with the prosecution. 
(b)ConferenceFollowing a motion under subsection (a), or sua sponte, the military judge shall promptly hold a pretrial conference. Upon request by either party, the court shall hold such conference ex parte to the extent necessary to protect classified information from disclosure, in accordance with the practice of the Federal courts under the Classified Information Procedures Act (18 U.S.C. App.). 
(c)Matters To Be established at pretrial conference 
(1)Timing of subsequent actionsAt the pretrial conference, the military judge shall establish the timing of— 
(A)requests for discovery; 
(B)the provision of notice required by section 949p–5 of this title; and 
(C)the initiation of the procedure established by section 949p–6 of this title. 
(2)Other mattersAt the pretrial conference, the military judge may also consider any matter— 
(A)which relates to classified information; or 
(B)which may promote a fair and expeditious trial. 
(d)Effect of admissions by accused at pretrial conferenceNo admission made by the accused or by any counsel for the accused at a pretrial conference under this section may be used against the accused unless the admission is in writing and is signed by the accused and by the counsel for the accused. 
949p–3.Protective ordersUpon motion of the trial counsel, the military judge shall issue an order to protect against the disclosure of any classified information that has been disclosed by the United States to any accused in any military commission under this chapter or that has otherwise been provided to, or obtained by, any such accused in any such military commission. 
949p–4.Discovery of, and access to, classified information by the accused 
(a)Limitations on discovery or access by the accused 
(1)Declarations by the United States of damage to national securityIn any case before a military commission in which the United States seeks to delete, withhold, or otherwise obtain other relief with respect to the discovery of or access to any classified information, the trial counsel shall submit a declaration invoking the United States' classified information privilege and setting forth the damage to the national security that the discovery of or access to such information reasonably could be expected to cause. The declaration shall be signed by a knowledgeable United States official possessing authority to classify information. 
(2)Standard for authorization of discovery or accessUpon the submission of a declaration under paragraph (1), the military judge may not authorize the discovery of or access to such classified information unless the military judge determines that such classified information would be noncumulative, relevant, and helpful to a legally cognizable defense, rebuttal of the prosecution’s case, or to sentencing, in accordance with standards generally applicable to discovery of or access to classified information in Federal criminal cases. If the discovery of or access to such classified information is authorized, it shall be addressed in accordance with the requirements of subsection (b). 
(b)Discovery of classified information 
(1)Substitutions and other reliefThe military judge, in assessing the accused’s discovery of or access to classified information under this section, may authorize the United States— 
(A)to delete or withhold specified items of classified information; 
(B)to substitute a summary for classified information; or 
(C)to substitute a statement admitting relevant facts that the classified information or material would tend to prove. 
(2)Ex parte presentationsThe military judge shall permit the trial counsel to make a request for an authorization under paragraph (1) in the form of an ex parte presentation to the extent necessary to protect classified information, in accordance with the practice of the Federal courts under the Classified Information Procedures Act (18 U.S.C. App.). If the military judge enters an order granting relief following such an ex parte showing, the entire presentation (including the text of any written submission, verbatim transcript of the ex parte oral conference or hearing, and any exhibits received by the court as part of the ex parte presentation) shall be sealed and preserved in the records of the military commission to be made available to the appellate court in the event of an appeal. 
(3)Action by military judgeThe military judge shall grant the request of the trial counsel to substitute a summary or to substitute a statement admitting relevant facts, or to provide other relief in accordance with paragraph (1), if the military judge finds that the summary, statement, or other relief would provide the accused with substantially the same ability to make a defense as would discovery of or access to the specific classified information. 
(c)ReconsiderationAn order of a military judge authorizing a request of the trial counsel to substitute, summarize, withhold, or prevent access to classified information under this section is not subject to a motion for reconsideration by the accused, if such order was entered pursuant to an ex parte showing under this section. 
949p–5.Notice by accused of intention to disclose classified information 
(a)Notice by accused 
(1)Notification of trial counsel and military judgeIf an accused reasonably expects to disclose, or to cause the disclosure of, classified information in any manner in connection with any trial or pretrial proceeding involving the prosecution of such accused, the accused shall, within the time specified by the military judge or, where no time is specified, within 30 days before trial, notify the trial counsel and the military judge in writing. Such notice shall include a brief description of the classified information. Whenever the accused learns of additional classified information the accused reasonably expects to disclose, or to cause the disclosure of, at any such proceeding, the accused shall notify trial counsel and the military judge in writing as soon as possible thereafter and shall include a brief description of the classified information. 
(2)Limitation on disclosure by accusedNo accused shall disclose, or cause the disclosure of, any information known or believed to be classified in connection with a trial or pretrial proceeding until— 
(A)notice has been given under paragraph (1); and 
(B)the United States has been afforded a reasonable opportunity to seek a determination pursuant to the procedure set forth in section 949p–6 of this title and the time for the United States to appeal such determination under section 950d of this title has expired or any appeal under that section by the United States is decided. 
(b)Failure To complyIf the accused fails to comply with the requirements of subsection (a), the military judge— 
(1)may preclude disclosure of any classified information not made the subject of notification; and 
(2)may prohibit the examination by the accused of any witness with respect to any such information. 
949p–6.Procedure for cases involving classified information 
(a)Motion for hearing 
(1)Request for hearingWithin the time specified by the military judge for the filing of a motion under this section, either party may request the military judge to conduct a hearing to make all determinations concerning the use, relevance, or admissibility of classified information that would otherwise be made during the trial or pretrial proceeding. 
(2)Conduct of hearingUpon a request by either party under paragraph (1), the military judge shall conduct such a hearing and shall rule prior to conducting any further proceedings. 
(3)In camera hearing upon declaration to court by appropriate official of risk of disclosure of classified informationAny hearing held pursuant to this subsection (or any portion of such hearing specified in the request of a knowledgeable United States official) shall be held in camera if a knowledgeable United States official possessing authority to classify information submits to the military judge a declaration that a public proceeding may result in the disclosure of classified information. Classified information is not subject to disclosure under this section unless the information is relevant and necessary to an element of the offense or a legally cognizable defense and is otherwise admissible in evidence. 
(4)Military judge to make determinations in writingAs to each item of classified information, the military judge shall set forth in writing the basis for the determination. 
(b)Notice and use of classified information by the Government 
(1)Notice to accusedBefore any hearing is conducted pursuant to a request by the trial counsel under subsection (a), trial counsel shall provide the accused with notice of the classified information that is at issue. Such notice shall identify the specific classified information at issue whenever that information previously has been made available to the accused by the United States. When the United States has not previously made the information available to the accused in connection with the case the information may be described by generic category, in such forms as the military judge may approve, rather than by identification of the specific information of concern to the United States. 
(2)Order by military judge upon request of accusedWhenever the trial counsel requests a hearing under subsection (a), the military judge, upon request of the accused, may order the trial counsel to provide the accused, prior to trial, such details as to the portion of the charge or specification at issue in the hearing as are needed to give the accused fair notice to prepare for the hearing. 
(c)Substitutions 
(1)In camera pretrial hearingUpon request of the trial counsel pursuant to the Military Commission Rules of Evidence, and in accordance with the security procedures established by the military judge, the military judge shall conduct a classified in camera pretrial hearing concerning the admissibility of classified information. 
(2)Protection of sources, methods, and activities by which evidence acquiredWhen trial counsel seeks to introduce evidence before a military commission under this chapter and the Executive branch has classified the sources, methods, or activities by which the United States acquired the evidence, the military judge shall permit trial counsel to introduce the evidence, including a substituted evidentiary foundation pursuant to the procedures described in subsection (d), while protecting from disclosure information identifying those sources, methods, or activities, if— 
(A)the evidence is otherwise admissible; and 
(B)the military judge finds that— 
(i)the evidence is reliable; and 
(ii)the redaction is consistent with affording the accused a fair trial. 
(d)Alternative procedure for disclosure of classified information 
(1)Motion by the United StatesUpon any determination by the military judge authorizing the disclosure of specific classified information under the procedures established by this section, the trial counsel may move that, in lieu of the disclosure of such specific classified information, the military judge order— 
(A)the substitution for such classified information of a statement admitting relevant facts that the specific classified information would tend to prove; 
(B)the substitution for such classified information of a summary of the specific classified information; or 
(C)any other procedure or redaction limiting the disclosure of specific classified information. 
(2)Action on motionThe military judge shall grant such a motion of the trial counsel if the military judge finds that the statement, summary, or other procedure or redaction will provide the defendant with substantially the same ability to make his defense as would disclosure of the specific classified information. 
(3)Hearing on motionThe military judge shall hold a hearing on any motion under this subsection. Any such hearing shall be held in camera at the request of a knowledgeable United States official possessing authority to classify information. 
(4)Submission of statement of damage to national security if disclosure orderedThe trial counsel may, in connection with a motion under paragraph (1), submit to the military judge a declaration signed by a knowledgeable United States official possessing authority to classify information certifying that disclosure of classified information would cause identifiable damage to the national security of the United States and explaining the basis for the classification of such information. If so requested by the trial counsel, the military judge shall examine such declaration during an ex parte presentation. 
(e)Sealing of records of in camera hearingsIf at the close of an in camera hearing under this section (or any portion of a hearing under this section that is held in camera), the military judge determines that the classified information at issue may not be disclosed or elicited at the trial or pretrial proceeding, the record of such in camera hearing shall be sealed and preserved for use in the event of an appeal. The accused may seek reconsideration of the military judge’s determination prior to or during trial. 
(f)Prohibition on disclosure of classified information by the accused; relief for accused when the United States opposes disclosure 
(1)Order to prevent disclosure by accusedWhenever the military judge denies a motion by the trial counsel that the judge issue an order under subsection (a), (c), or (d) and the trial counsel files with the military judge a declaration signed by a knowledgeable United States official possessing authority to classify information objecting to disclosure of the classified information at issue, the military judge shall order that the accused not disclose or cause the disclosure of such information. 
(2)Result of order under paragraph (1)Whenever an accused is prevented by an order under paragraph (1) from disclosing or causing the disclosure of classified information, the military judge shall dismiss the case, except that, when the military judge determines that the interests of justice would not be served by dismissal of the case, the military judge shall order such other action, in lieu of dismissing the charge or specification, as the military judge determines is appropriate. Such action may include, but need not be limited to, the following: 
(A)Dismissing specified charges or specifications. 
(B)Finding against the United States on any issue as to which the excluded classified information relates. 
(C)Striking or precluding all or part of the testimony of a witness. 
(3)Time for the United States to seek interlocutory appealAn order under paragraph (2) shall not take effect until the military judge has afforded the United States— 
(A)an opportunity to appeal such order under section 950d of this title; and 
(B)an opportunity thereafter to withdraw its objection to the disclosure of the classified information at issue. 
(g)Reciprocity 
(1)Disclosure of rebuttal informationWhenever the military judge determines that classified information may be disclosed in connection with a trial or pretrial proceeding, the military judge shall, unless the interests of fairness do not so require, order the United States to provide the accused with the information it expects to use to rebut the classified information. The military judge may place the United States under a continuing duty to disclose such rebuttal information. 
(2)Sanction for failure to complyIf the United States fails to comply with its obligation under this subsection, the military judge— 
(A)may exclude any evidence not made the subject of a required disclosure; and 
(B)may prohibit the examination by the United States of any witness with respect to such information. 
949p–7.Introduction of classified information into evidence 
(a)Preservation of classification statusWritings, recordings, and photographs containing classified information may be admitted into evidence in proceedings of military commissions under this chapter without change in their classification status. 
(b)Precautions by military judges 
(1)Precautions in admitting classified information into evidenceThe military judge in a trial by military commission, in order to prevent unnecessary disclosure of classified information, may order admission into evidence of only part of a writing, recording, or photograph, or may order admission into evidence of the whole writing, recording, or photograph with excision of some or all of the classified information contained therein, unless the whole ought in fairness be considered. 
(2)Classified information kept under sealThe military judge shall allow classified information offered or accepted into evidence to remain under seal during the trial, even if such evidence is disclosed in the military commission, and may, upon motion by the United States, seal exhibits containing classified information for any period after trial as necessary to prevent a disclosure of classified information when a knowledgeable United States official possessing authority to classify information submits to the military judge a declaration setting forth the damage to the national security that the disclosure of such information reasonably could be expected to cause. 
(c)Taking of testimony 
(1)Objection by trial counselDuring the examination of a witness, trial counsel may object to any question or line of inquiry that may require the witness to disclose classified information not previously found to be admissible. 
(2)Action by military judgeFollowing an objection under paragraph (1), the military judge shall take such suitable action to determine whether the response is admissible as will safeguard against the compromise of any classified information. Such action may include requiring trial counsel to provide the military judge with a proffer of the witness' response to the question or line of inquiry and requiring the accused to provide the military judge with a proffer of the nature of the information sought to be elicited by the accused. Upon request, the military judge may accept an ex parte proffer by trial counsel to the extent necessary to protect classified information from disclosure, in accordance with the practice of the Federal courts under the Classified Information Procedures Act (18 U.S.C. App.). 
(d)Disclosure at trial of certain statements previously made by a witness 
(1)Motion for production of statements in possession of the United StatesAfter a witness called by the trial counsel has testified on direct examination, the military judge, on motion of the accused, may order production of statements of the witness in the possession of the United States which relate to the subject matter as to which the witness has testified. This paragraph does not preclude discovery or assertion of a privilege otherwise authorized. 
(2)Invocation of privilege by the United StatesIf the United States invokes a privilege, the trial counsel may provide the prior statements of the witness to the military judge during an ex parte presentation to the extent necessary to protect classified information from disclosure, in accordance with the practice of the Federal courts under the Classified Information Procedures Act (18 U.S.C. App.). 
(3)Action by military judge on motionIf the military judge finds that disclosure of any portion of the statement identified by the United States as classified would be detrimental to the national security in the degree to warrant classification under the applicable Executive Order, statute, or regulation, that such portion of the statement is consistent with the testimony of the witness, and that the disclosure of such portion is not necessary to afford the accused a fair trial, the military judge shall excise that portion from the statement. If the military judge finds that such portion of the statement is inconsistent with the testimony of the witness or that its disclosure is necessary to afford the accused a fair trial, the military judge, shall, upon the request of the trial counsel, review alternatives to disclosure in accordance with section 949p–6(d) of this title. 
VISentences 
 
Sec.  
949s. Cruel or unusual punishments prohibited. 
949t. Maximum limits. 
949u. Execution of confinement. 
949s.Cruel or unusual punishments prohibitedPunishment by flogging, or by branding, marking, or tattooing on the body, or any other cruel or unusual punishment, may not be adjudged by a military commission under this chapter or inflicted under this chapter upon any person subject to this chapter. The use of irons, single or double, except for the purpose of safe custody, is prohibited under this chapter. 
949t.Maximum limitsThe punishment which a military commission under this chapter may direct for an offense may not exceed such limits as the President or Secretary of Defense may prescribe for that offense. 
949u.Execution of confinement 
(a)In generalUnder such regulations as the Secretary of Defense may prescribe, a sentence of confinement adjudged by a military commission under this chapter may be carried into execution by confinement— 
(1)in any place of confinement under the control of any of the armed forces; or 
(2)in any penal or correctional institution under the control of the United States or its allies, or which the United States may be allowed to use. 
(b)Treatment during confinement by other than the armed forcesPersons confined under subsection (a)(2) in a penal or correctional institution not under the control of an armed force are subject to the same discipline and treatment as persons confined or committed by the courts of the United States or of the State, District of Columbia, or place in which the institution is situated. 
VIIPost-Trial Procedure and Review of Military Commissions 
 
Sec.  
950a. Error of law; lesser included offense. 
950b. Review by the convening authority. 
950c. Appellate referral; waiver or withdrawal of appeal. 
950d. Interlocutory appeals by the United States. 
950e. Rehearings. 
950f. Review by United States Court of Military Commission Review. 
950g. Review by United States Court of Court of Appeals for the District of Columbia Circuit; writ of certiorari to Supreme Court. 
950h. Appellate counsel. 
950i. Execution of sentence; suspension of sentence. 
950j. Finality of proceedings, findings, and sentences. 
950a.Error of law; lesser included offense 
(a)Error of lawA finding or sentence of a military commission under this chapter may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused. 
(b)Lesser included offenseAny reviewing authority with the power to approve or affirm a finding of guilty by a military commission under this chapter may approve or affirm, instead, so much of the finding as includes a lesser included offense. 
950b.Review by the convening authority 
(a)Notice to convening authority of findings and sentenceThe findings and sentence of a military commission under this chapter shall be reported in writing promptly to the convening authority after the announcement of the sentence. 
(b)Submittal of matters by accused to convening authority 
(1)The accused may submit to the convening authority matters for consideration by the convening authority with respect to the findings and the sentence of the military commission under this chapter. 
(2) 
(A)Except as provided in subparagraph (B), a submittal under paragraph (1) shall be made in writing within 20 days after the accused has been give an authenticated record of trial under section 949o(c) of this title. 
(B)If the accused shows that additional time is required for the accused to make a submittal under paragraph (1), the convening authority may, for good cause, extend the applicable period under subparagraph (A) for not more than an additional 20 days. 
(3)The accused may waive the accused’s right to make a submittal to the convening authority under paragraph (1). Such a waiver shall be made in writing, and may not be revoked. For the purposes of subsection (c)(2), the time within which the accused may make a submittal under this subsection shall be deemed to have expired upon the submittal of a waiver under this paragraph to the convening authority. 
(c)Action by convening authority 
(1)The authority under this subsection to modify the findings and sentence of a military commission under this chapter is a matter of the sole discretion and prerogative of the convening authority. 
(2)The convening authority is not required to take action on the findings of a military commission under this chapter. If the convening authority takes action on the findings, the convening authority may, in the sole discretion of the convening authority, only— 
(A)dismiss any charge or specification by setting aside a finding of guilty thereto; or 
(B)change a finding of guilty to a charge to a finding of guilty to an offense that is a lesser included offense of the offense stated in the charge. 
(3) 
(A)The convening authority shall take action on the sentence of a military commission under this chapter. 
(B)Subject to regulations prescribed by the Secretary of Defense, action under this paragraph may be taken only after consideration of any matters submitted by the accused under subsection (b) or after the time for submitting such matters expires, whichever is earlier. 
(C)In taking action under this paragraph, the convening authority may, in the sole discretion of the convening authority, approve, disapprove, commute, or suspend the sentence in whole or in part. The convening authority may not increase a sentence beyond that which is found by the military commission. 
(4)The convening authority shall serve on the accused or on defense counsel notice of any action taken by the convening authority under this subsection. 
(d)Order of revision or rehearing 
(1)Subject to paragraphs (2) and (3), the convening authority of a military commission under this chapter may, in the sole discretion of the convening authority, order a proceeding in revision or a rehearing. 
(2) 
(A)Except as provided in subparagraph (B), a proceeding in revision may be ordered by the convening authority if— 
(i)there is an apparent error or omission in the record; or 
(ii)the record shows improper or inconsistent action by the military commission with respect to the findings or sentence that can be rectified without material prejudice to the substantial rights of the accused. 
(B)In no case may a proceeding in revision— 
(i)reconsider a finding of not guilty of a specification or a ruling which amounts to a finding of not guilty; 
(ii)reconsider a finding of not guilty of any charge, unless there has been a finding of guilty under a specification laid under that charge, which sufficiently alleges a violation; or 
(iii)increase the severity of the sentence unless the sentence prescribed for the offense is mandatory. 
(3)A rehearing may be ordered by the convening authority if the convening authority disapproves the findings and sentence and states the reasons for disapproval of the findings. If the convening authority disapproves the finding and sentence and does not order a rehearing, the convening authority shall dismiss the charges. A rehearing as to the findings may not be ordered by the convening authority when there is a lack of sufficient evidence in the record to support the findings. A rehearing as to the sentence may be ordered by the convening authority if the convening authority disapproves the sentence. 
950c.Appellate referral; waiver or withdrawal of appeal 
(a)Automatic referral for appellate reviewExcept as provided in subsection (b), in each case in which the final decision of a military commission under this chapter (as approved by the convening authority) includes a finding of guilty, the convening authority shall refer the case to the United States Court of Military Commission Review. Any such referral shall be made in accordance with procedures prescribed under regulations of the Secretary. 
(b)Waiver of right of review 
(1)Except in a case in which the sentence as approved under section 950b of this title extends to death, an accused may file with the convening authority a statement expressly waiving the right of the accused to appellate review by the United States Court of Military Commission Review under section 950f of this title of the final decision of the military commission under this chapter. 
(2)A waiver under paragraph (1) shall be signed by both the accused and a defense counsel. 
(3)A waiver under paragraph (1) must be filed, if at all, within 10 days after notice of the action is served on the accused or on defense counsel under section 950b(c)(4) of this title. The convening authority, for good cause, may extend the period for such filing by not more than 30 days. 
(c)Withdrawal of appealExcept in a case in which the sentence as approved under section 950b of this title extends to death, the accused may withdraw an appeal at any time. 
(d)Effect of waiver or withdrawalA waiver of the right to appellate review or the withdrawal of an appeal under this section bars review under section 950f of this title. 
950d.Interlocutory appeals by the United States 
(a)Interlocutory appealExcept as provided in subsection (b), in a trial by military commission under this chapter, the United States may take an interlocutory appeal to the United States Court of Military Commission Review of any order or ruling of the military judge— 
(1)that terminates proceedings of the military commission with respect to a charge or specification; 
(2)that excludes evidence that is substantial proof of a fact material in the proceeding; 
(3)that relates to a matter under subsection (c) or (d) of section 949d of this title; or 
(4)that, with respect to classified information— 
(A)authorizes the disclosure of such information; 
(B)imposes sanctions for nondisclosure of such information; or 
(C)refuses a protective order sought by the United States to prevent the disclosure of such information. 
(b)LimitationThe United States may not appeal under subsection (a) an order or ruling that is, or amounts to, a finding of not guilty by the military commission with respect to a charge or specification. 
(c)Scope of appeal right with respect to classified informationThe United States has the right to appeal under paragraph (4) of subsection (a) whenever the military judge enters an order or ruling that would require the disclosure of classified information, without regard to whether the order or ruling appealed from was entered under this chapter, another provision of law, a rule, or otherwise. Any such appeal may embrace any preceding order, ruling, or reasoning constituting the basis of the order or ruling that would authorize such disclosure. 
(d)Timing and action on interlocutory appeals relating to classified information 
(1)Appeal to be expeditedAn appeal taken pursuant to paragraph (4) of subsection (a) shall be expedited by the United States Court of Military Commission Review. 
(2)Appeals before trialIf such an appeal is taken before trial, the appeal shall be taken within 10 days after the order or ruling from which the appeal is made and the trial shall not commence until the appeal is decided. 
(3)Appeals during trialIf such an appeal is taken during trial, the military judge shall adjourn the trial until the appeal is decided, and the court of appeals— 
(A)shall hear argument on such appeal within 4 days of the adjournment of the trial (excluding weekends and holidays); 
(B)may dispense with written briefs other than the supporting materials previously submitted to the military judge; 
(C)shall render its decision within four days of argument on appeal (excluding weekends and holidays); and 
(D)may dispense with the issuance of a written opinion in rendering its decision. 
(e)Notice and timing of other appealsThe United States shall take an appeal of an order or ruling under subsection (a), other than an appeal under paragraph (4) of that subsection, by filing a notice of appeal with the military judge within 5 days after the date of the order or ruling. 
(f)Method of appealAn appeal under this section shall be forwarded, by means specified in regulations prescribed by the Secretary of Defense, directly to the United States Court of Military Commission Review. 
(g)Appeals court To Act only with respect to matter of lawIn ruling on an appeal under paragraph (1), (2), or (3) of subsection (a), the appeals court may act only with respect to matters of law. 
(h)Subsequent appeal rights of accused not affectedAn appeal under paragraph (4) of subsection (a), and a decision on such appeal, shall not affect the right of the accused, in a subsequent appeal from a judgment of conviction, to claim as error reversal by the military judge on remand of a ruling appealed from during trial. 
950e.Rehearings 
(a)Composition of military commission for rehearingEach rehearing under this chapter shall take place before a military commission under this chapter composed of members who were not members of the military commission which first heard the case. 
(b)Scope of rehearing 
(1)Upon a rehearing— 
(A)the accused may not be tried for any offense of which the accused was found not guilty by the first military commission; and 
(B)no sentence in excess of or more than the original sentence may be imposed unless— 
(i)the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings; or 
(ii)the sentence prescribed for the offense is mandatory. 
(2)Upon a rehearing, if the sentence approved after the first military commission was in accordance with a pretrial agreement and the accused at the rehearing changes his plea with respect to the charges or specifications upon which the pretrial agreement was based, or otherwise does not comply with pretrial agreement, the sentence as to those charges or specifications may include any punishment not in excess of that lawfully adjudged at the first military commission. 
950f.Review by United States Court of Military Commission Review 
(a)EstablishmentThere is a court of record to be known as the United States Court of Military Commission Review (in this section referred to as the Court). The Court shall consist of one or more panels, each composed of not less than three appellate military judges. For the purpose of reviewing decisions of military commissions under this chapter, the Court may sit in panels or as a whole, in accordance with rules prescribed by the Secretary of Defense. 
(b)Judges 
(1)Judges on the Court shall be assigned or appointed in a manner consistent with the provisions of this subsection. 
(2)The Secretary of Defense may assign persons who are appellate military judges to be judges on the Court. Any judge so assigned shall be a commissioned officer of the armed forces, and shall meet the qualifications for military judges prescribed by section 948j(b) of this title. 
(3)The President may appoint, by and with the advice and consent of the Senate, additional judges to the United States Court of Military Commission Review. 
(4)No person may serve as a judge on the Court in any case in which that person acted as a military judge, counsel, or reviewing official. 
(c)Cases To be reviewedThe Court shall, in accordance with procedures prescribed under regulations of the Secretary, review the record in each case that is referred to the Court by the convening authority under section 950c of this title with respect to any matter properly raised by the accused. 
(d)Standard and scope of reviewIn a case reviewed by the Court under this section, the Court may act only with respect to the findings and sentence as approved by the convening authority. The Court may affirm only such findings of guilty, and the sentence or such part or amount of the sentence, as the Court finds correct in law and fact and determines, on the basis of the entire record, should be approved. In considering the record, the Court may weigh the evidence, judge the credibility of witnesses, and determine controverted questions of fact, recognizing that the military commission saw and heard the witnesses. 
(e)RehearingsIf the Court sets aside the findings or sentence, the Court may, except where the setting aside is based on lack of sufficient evidence in the record to support the findings, order a rehearing. If the Court sets aside the findings or sentence and does not order a rehearing, the Court shall order that the charges be dismissed. 
950g.Review by United States Court of Appeals for the District of Columbia Circuit; writ of certiorari to Supreme Court 
(a)Exclusive appellate jurisdictionExcept as provided in subsection (b), the United States Court of Appeals for the District of Columbia Circuit shall have exclusive jurisdiction to determine the validity of a final judgment rendered by a military commission (as approved by the convening authority and, where applicable, the United States Court of Military Commission Review) under this chapter. 
(b)Exhaustion of other appealsThe United States Court of Appeals for the District of Columbia Circuit may not review a final judgment described in subsection (a) until all other appeals under this chapter have been waived or exhausted. 
(c)Time for seeking reviewA petition for review by the United States Court of Appeals for the District of Columbia Circuit must be filed by the accused in the Court of Appeals not later than 20 days after the date on which— 
(1)written notice of the final decision of the United States Court of Military Commission Review is served on the accused or on defense counsel; or 
(2)the accused submits, in the form prescribed by section 950c of this title, a written notice waiving the right of the accused to review by the United States Court of Military Commission Review. 
(d)Scope and nature of reviewThe United States Court of Appeals for the District of Columbia Circuit may act under this section only with respect to the findings and sentence as approved by the convening authority and as affirmed or set aside as incorrect in law by the United States Court of Military Commission Review, and shall take action only with respect to matters of law, including the sufficiency of the evidence to support the verdict. 
(e)Review by Supreme CourtThe Supreme Court may review by writ of certiorari pursuant to section 1254 of title 28 the final judgment of the United States Court of Appeals for the District of Columbia Circuit under this section. 
950h.Appellate counsel 
(a)AppointmentThe Secretary of Defense shall, by regulation, establish procedures for the appointment of appellate counsel for the United States and for the accused in military commissions under this chapter. Appellate counsel shall meet the qualifications of counsel for appearing before military commissions under this chapter. 
(b)Representation of United StatesAppellate counsel appointed under subsection (a)— 
(1)shall represent the United States in any appeal or review proceeding under this chapter before the United States Court of Military Commission Review; and 
(2)may, when requested to do so by the Attorney General in a case arising under this chapter, represent the United States before the United States Court of Appeals for the District of Columbia Circuit or the Supreme Court. 
(c)Representation of accusedThe accused shall be represented by appellate counsel appointed under subsection (a) before the United States Court of Military Commission Review, the United States Court of Appeals for the District of Columbia Circuit, and the Supreme Court, and by civilian counsel if retained by the accused. Any such civilian counsel shall meet the qualifications under paragraph (3) of section 949c(b) of this title for civilian counsel appearing before military commissions under this chapter and shall be subject to the requirements of paragraph (7) of that section. 
950i.Execution of sentence; suspension of sentence 
(a)In generalThe Secretary of Defense is authorized to carry out a sentence imposed by a military commission under this chapter in accordance with such procedures as the Secretary may prescribe. 
(b)Execution of sentence of death only upon approval by the PresidentIf the sentence of a military commission under this chapter extends to death, that part of the sentence providing for death may not be executed until approved by the President. In such a case, the President may commute, remit, or suspend the sentence, or any part thereof, as he sees fit. 
(c)Execution of sentence of death only upon final judgment of legality of proceedings 
(1)If the sentence of a military commission under this chapter extends to death, the sentence may not be executed until there is a final judgment as to the legality of the proceedings (and with respect to death, approval under subsection (b)). 
(2)A judgment as to legality of proceedings is final for purposes of paragraph (1) when review is completed in accordance with the judgment of the United States Court of Military Commission Review and— 
(A)the time for the accused to file a petition for review by the United States Court of Appeals for the District of Columbia Circuit has expired, the accused has not filed a timely petition for such review, and the case is not otherwise under review by the Court of Appeals; or 
(B)review is completed in accordance with the judgment of the United States Court of Appeals for the District of Columbia Circuit and— 
(i)a petition for a writ of certiorari is not timely filed; 
(ii)such a petition is denied by the Supreme Court; or 
(iii)review is otherwise completed in accordance with the judgment of the Supreme Court. 
(d)Suspension of sentenceThe Secretary of the Defense, or the convening authority acting on the case (if other than the Secretary), may suspend the execution of any sentence or part thereof in the case, except a sentence of death. 
950j.Finality of proceedings, findings, and sentencesThe appellate review of records of trial provided by this chapter, and the proceedings, findings, and sentences of military commissions as approved, reviewed, or affirmed as required by this chapter, are final and conclusive. Orders publishing the proceedings of military commissions under this chapter are binding upon all departments, courts, agencies, and officers of the United States, subject only to action by the Secretary or the convening authority as provided in section 950i(c) of this title and the authority of the President. 
VIIIPunitive Matters 
 
Sec.  
950p. Definitions; construction of certain offenses; common circumstances. 
950q. Principals. 
950r. Accessory after the fact. 
950s. Conviction of lesser offenses. 
950t. Crimes triable by military commission. 
950p.Definitions; construction of certain offenses; common circumstances 
(a)DefinitionsIn this subchapter: 
(1)The term military objective means combatants and those objects during hostilities which, by their nature, location, purpose, or use, effectively contribute to the war-fighting or war-sustaining capability of an opposing force and whose total or partial destruction, capture, or neutralization would constitute a definite military advantage to the attacker under the circumstances at the time of an attack. 
(2)The term protected person means any person entitled to protection under one or more of the Geneva Conventions, including civilians not taking an active part in hostilities, military personnel placed out of combat by sickness, wounds, or detention, and military medical or religious personnel. 
(3)The term protected property means any property specifically protected by the law of war, including buildings dedicated to religion, education, art, science, or charitable purposes, historic monuments, hospitals, and places where the sick and wounded are collected, but only if and to the extent such property is not being used for military purposes or is not otherwise a military objective. The term includes objects properly identified by one of the distinctive emblems of the Geneva Conventions, but does not include civilian property that is a military objective. 
(b)Construction of certain offensesThe intent required for offenses under paragraphs (1), (2), (3), (4), and (12) of section 950t of this title precludes the applicability of such offenses with regard to collateral damage or to death, damage, or injury incident to a lawful attack. 
(c)Common circumstancesAn offense specified in this subchapter is triable by military commission under this chapter only if the offense is committed in the context of and associated with hostilities. 
(d)EffectThe provisions of this subchapter codify offenses that have traditionally been triable by military commission. This chapter does not establish new crimes that did not exist before the date of the enactment of this subchapter, as amended by the National Defense Authorization Act for Fiscal Year 2010, but rather codifies those crimes for trial by military commission. Because the provisions of this subchapter codify offenses that have traditionally been triable under the law of war or otherwise triable by military commission, this subchapter does not preclude trial for offenses that occurred before the date of the enactment of this subchapter, as so amended. 
950q.PrincipalsAny person punishable under this chapter who— 
(1)commits an offense punishable by this chapter, or aids, abets, counsels, commands, or procures its commission; 
(2)causes an act to be done which if directly performed by him would be punishable by this chapter; or 
(3)is a superior commander who, with regard to acts punishable by this chapter, knew, had reason to know, or should have known, that a subordinate was about to commit such acts or had done so and who failed to take the necessary and reasonable measures to prevent such acts or to punish the perpetrators thereof,is a principal. 
950r.Accessory after the factAny person subject to this chapter who, knowing that an offense punishable by this chapter has been committed, receives, comforts, or assists the offender in order to hinder or prevent his apprehension, trial, or punishment shall be punished as a military commission under this chapter may direct. 
950s.Conviction of lesser offensesAn accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an attempt to commit either the offense charged or an offense necessarily included therein. 
950t.Crimes triable by military commissionThe following offenses shall be triable by military commission under this chapter at any time without limitation: 
(1)Murder of protected personsAny person subject to this chapter who intentionally kills one or more protected persons shall be punished by death or such other punishment as a military commission under this chapter may direct. 
(2)Attacking civiliansAny person subject to this chapter who intentionally engages in an attack upon a civilian population as such, or individual civilians not taking active part in hostilities, shall be punished, if death results to one or more of the victims, by death or such other punishment as a military commission under this chapter may direct, and, if death does not result to any of the victims, by such punishment, other than death, as a military commission under this chapter may direct. 
(3)Attacking civilian objectsAny person subject to this chapter who intentionally engages in an attack upon a civilian object that is not a military objective shall be punished as a military commission under this chapter may direct. 
(4)Attacking protected propertyAny person subject to this chapter who intentionally engages in an attack upon protected property shall be punished as a military commission under this chapter may direct. 
(5)PillagingAny person subject to this chapter who intentionally and in the absence of military necessity appropriates or seizes property for private or personal use, without the consent of a person with authority to permit such appropriation or seizure, shall be punished as a military commission under this chapter may direct. 
(6)Denying quarterAny person subject to this chapter who, with effective command or control over subordinate groups, declares, orders, or otherwise indicates to those groups that there shall be no survivors or surrender accepted, with the intent to threaten an adversary or to conduct hostilities such that there would be no survivors or surrender accepted, shall be punished as a military commission under this chapter may direct. 
(7)Taking hostagesAny person subject to this chapter who, having knowingly seized or detained one or more persons, threatens to kill, injure, or continue to detain such person or persons with the intent of compelling any nation, person other than the hostage, or group of persons to act or refrain from acting as an explicit or implicit condition for the safety or release of such person or persons, shall be punished, if death results to one or more of the victims, by death or such other punishment as a military commission under this chapter may direct, and, if death does not result to any of the victims, by such punishment, other than death, as a military commission under this chapter may direct. 
(8)Employing poison or similar weaponsAny person subject to this chapter who intentionally, as a method of warfare, employs a substance or weapon that releases a substance that causes death or serious and lasting damage to health in the ordinary course of events, through its asphyxiating, bacteriological, or toxic properties, shall be punished, if death results to one or more of the victims, by death or such other punishment as a military commission under this chapter may direct, and, if death does not result to any of the victims, by such punishment, other than death, as a military commission under this chapter may direct. 
(9)Using protected persons as a shieldAny person subject to this chapter who positions, or otherwise takes advantage of, a protected person with the intent to shield a military objective from attack. or to shield, favor, or impede military operations, shall be punished, if death results to one or more of the victims, by death or such other punishment as a military commission under this chapter may direct, and, if death does not result to any of the victims, by such punishment, other than death, as a military commission under this chapter may direct. 
(10)Using protected property as a shieldAny person subject to this chapter who positions, or otherwise takes advantage of the location of, protected property with the intent to shield a military objective from attack, or to shield, favor, or impede military operations, shall be punished as a military commission under this chapter may direct. 
(11)Torture 
(A)OffenseAny person subject to this chapter who commits an act specifically intended to inflict severe physical or mental pain or suffering (other than pain or suffering incidental to lawful sanctions) upon another person within his custody or physical control for the purpose of obtaining information or a confession, punishment, intimidation, coercion, or any reason based on discrimination of any kind, shall be punished, if death results to one or more of the victims, by death or such other punishment as a military commission under this chapter may direct, and, if death does not result to any of the victims, by such punishment, other than death, as a military commission under this chapter may direct. 
(B)Severe mental pain or suffering definedIn this paragraph, the term severe mental pain or suffering has the meaning given that term in section 2340(2) of title 18. 
(12)Cruel or inhuman treatmentAny person subject to this chapter who subjects another person in their custody or under their physical control, regardless of nationality or physical location, to cruel or inhuman treatment that constitutes a grave breach of common Article 3 of the Geneva Conventions shall be punished, if death results to the victim, by death or such other punishment as a military commission under this chapter may direct, and, if death does not result to the victim, by such punishment, other than death, as a military commission under this chapter may direct. 
(13)Intentionally causing serious bodily injury 
(A)OffenseAny person subject to this chapter who intentionally causes serious bodily injury to one or more persons, including privileged belligerents, in violation of the law of war shall be punished, if death results to one or more of the victims, by death or such other punishment as a military commission under this chapter may direct, and, if death does not result to any of the victims, by such punishment, other than death, as a military commission under this chapter may direct. 
(B)Serious bodily injury definedIn this paragraph, the term serious bodily injury means bodily injury which involves— 
(i)a substantial risk of death; 
(ii)extreme physical pain; 
(iii)protracted and obvious disfigurement; or 
(iv)protracted loss or impairment of the function of a bodily member, organ, or mental faculty. 
(14)Mutilating or maimingAny person subject to this chapter who intentionally injures one or more protected persons by disfiguring the person or persons by any mutilation of the person or persons, or by permanently disabling any member, limb, or organ of the body of the person or persons, without any legitimate medical or dental purpose, shall be punished, if death results to one or more of the victims, by death or such other punishment as a military commission under this chapter may direct, and, if death does not result to any of the victims, by such punishment, other than death, as a military commission under this chapter may direct. 
(15)Murder in violation of the law of warAny person subject to this chapter who intentionally kills one or more persons, including privileged belligerents, in violation of the law of war shall be punished by death or such other punishment as a military commission under this chapter may direct. 
(16)Destruction of property in violation of the law of warAny person subject to this chapter who intentionally destroys property belonging to another person in violation of the law of war shall punished as a military commission under this chapter may direct. 
(17)Using treachery or perfidyAny person subject to this chapter who, after inviting the confidence or belief of one or more persons that they were entitled to, or obliged to accord, protection under the law of war, intentionally makes use of that confidence or belief in killing, injuring, or capturing such person or persons shall be punished, if death results to one or more of the victims, by death or such other punishment as a military commission under this chapter may direct, and, if death does not result to any of the victims, by such punishment, other than death, as a military commission under this chapter may direct. 
(18)Improperly using a flag of truceAny person subject to this chapter who uses a flag of truce to feign an intention to negotiate, surrender, or otherwise suspend hostilities when there is no such intention shall be punished as a military commission under this chapter may direct. 
(19)Improperly using a distinctive emblemAny person subject to this chapter who intentionally uses a distinctive emblem recognized by the law of war for combatant purposes in a manner prohibited by the law of war shall be punished as a military commission under this chapter may direct. 
(20)Intentionally mistreating a dead bodyAny person subject to this chapter who intentionally mistreats the body of a dead person, without justification by legitimate military necessary, shall be punished as a military commission under this chapter may direct. 
(21)RapeAny person subject to this chapter who forcibly or with coercion or threat of force wrongfully invades the body of a person by penetrating, however slightly, the anal or genital opening of the victim with any part of the body of the accused, or with any foreign object, shall be punished as a military commission under this chapter may direct. 
(22)Sexual assault or abuseAny person subject to this chapter who forcibly or with coercion or threat of force engages in sexual contact with one or more persons, or causes one or more persons to engage in sexual contact, shall be punished as a military commission under this chapter may direct 
(23)Hijacking or hazarding a vessel or aircraftAny person subject to this chapter who intentionally seizes, exercises unauthorized control over, or endangers the safe navigation of a vessel or aircraft that is not a legitimate military objective shall be punished, if death results to one or more of the victims, by death or such other punishment as a military commission under this chapter may direct, and, if death does not result to any of the victims, by such punishment, other than death, as a military commission under this chapter may direct. 
(24)TerrorismAny person subject to this chapter who intentionally kills or inflicts great bodily harm on one or more protected persons, or intentionally engages in an act that evinces a wanton disregard for human life, in a manner calculated to influence or affect the conduct of government or civilian population by intimidation or coercion, or to retaliate against government conduct, shall be punished, if death results to one or more of the victims, by death or such other punishment as a military commission under this chapter may direct, and, if death does not result to any of the victims, by such punishment, other than death, as a military commission under this chapter may direct. 
(25)Providing material support for terrorism 
(A)OffenseAny person subject to this chapter who provides material support or resources, knowing or intending that they are to be used in preparation for, or in carrying out, an act of terrorism (as set forth in paragraph (24) of this section), or who intentionally provides material support or resources to an international terrorist organization engaged in hostilities against the United States, knowing that such organization has engaged or engages in terrorism (as so set forth), shall be punished as a military commission under this chapter may direct. 
(B)Material support or resources definedIn this paragraph, the term material support or resources has the meaning given that term in section 2339A(b) of title 18. 
(26)Wrongfully aiding the enemyAny person subject to this chapter who, in breach of an allegiance or duty to the United States, knowingly and intentionally aids an enemy of the United States, or one of the co-belligerents of the enemy, shall be punished as a military commission under this chapter may direct. 
(27)SpyingAny person subject to this chapter who, in violation of the law of war and with intent or reason to believe that it is to be used to the injury of the United States or to the advantage of a foreign power, collects or attempts to collect information by clandestine means or while acting under false pretenses, for the purpose of conveying such information to an enemy of the United States, or one of the co-belligerents of the enemy, shall be punished by death or such other punishment as a military commission under this chapter may direct. 
(28)Attempts 
(A)In generalAny person subject to this chapter who attempts to commit any offense punishable by this chapter shall be punished as a military commission under this chapter may direct. 
(B)Scope of offenseAn act, done with specific intent to commit an offense under this chapter, amounting to more than mere preparation and tending, even though failing, to effect its commission, is an attempt to commit that offense. 
(C)Effect of consummationAny person subject to this chapter may be convicted of an attempt to commit an offense although it appears on the trial that the offense was consummated. 
(29)ConspiracyAny person subject to this chapter who conspires to commit one or more substantive offenses triable by military commission under this subchapter, and who knowingly does any overt act to effect the object of the conspiracy, shall be punished, if death results to one or more of the victims, by death or such other punishment as a military commission under this chapter may direct, and, if death does not result to any of the victims, by such punishment, other than death, as a military commission under this chapter may direct. 
(30)SolicitationAny person subject to this chapter who solicits or advises another or others to commit one or more substantive offenses triable by military commission under this chapter shall, if the offense solicited or advised is attempted or committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed or attempted, shall be punished as a military commission under this chapter may direct. 
(31)ContemptA military commission under this chapter may punish for contempt any person who uses any menacing word, sign, or gesture in its presence, or who disturbs its proceedings by any riot or disorder. 
(32)Perjury and obstruction of justiceA military commission under this chapter may try offenses and impose such punishment as the military commission may direct for perjury, false testimony, or obstruction of justice related to the military commission.. 
1803.Conforming amendments 
(a)Uniform Code of Military Justice 
(1)Persons subject to UCMJParagraph (13) of section 802(a) of title 10, United States Code (article 2(a) of the Uniform Code of Military Justice), is amended to read as follows: 
 
(13)Individuals belonging to one of the eight categories enumerated in Article 4 of the Convention Relative to the Treatment of Prisoners of War, done at Geneva August 12, 1949 (6 UST 3316), who violate the law of war.. 
(2)Construction of military commissions with courts-martialSection 839 of such title (article 39 of the Uniform Code of Military Justice) is amended by adding at the end the following new subsection: 
 
(d)The findings, holdings, interpretations, and other precedents of military commissions under chapter 47A of this title— 
(1)may not be introduced or considered in any hearing, trial, or other proceeding of a court-martial under this chapter; and 
(2)may not form the basis of any holding, decision, or other determination of a court-martial.. 
(b)Appellate review under Detainee Treatment Act of 2005Section 1005(e) of the Detainee Treatment Act of 2005 (title X of Public Law 109–359; 10 U.S.C. 801 note) is amended by striking paragraph (3). 
1804.Proceedings under prior statute 
(a)Prior convictionsThe amendment made by section 1802 shall have no effect on the validity of any conviction pursuant to chapter 47A of title 10, United States Code (as such chapter was in effect on the day before the date of the enactment of this Act). 
(b)Composition of military commissionsNotwithstanding the amendment made by section 1802— 
(1)any commission convened pursuant to chapter 47A of title 10, United States Code (as such chapter was in effect on the day before the date of the enactment of this Act), shall be deemed to have been convened pursuant to chapter 47A of title 10, United States Code (as amended by section 1802); 
(2)any member of the Armed Forces detailed to serve on a commission pursuant to chapter 47A of title 10, United States Code (as in effect on the day before the date of the enactment of this Act), shall be deemed to have been detailed pursuant to chapter 47A of title 10, United States Code (as so amended); 
(3)any military judge detailed to a commission pursuant to chapter 47A of title 10, United States Code (as in effect on the day before the date of the enactment of this Act), shall be deemed to have been detailed pursuant to chapter 47A of title 10, United States Code (as so amended); 
(4)any trial counsel or defense counsel detailed for a commission pursuant to chapter 47A of title 10, United States Code (as in effect on the day before the date of the enactment of this Act), shall be deemed to have been detailed pursuant to chapter 47A of title 10, United States Code (as so amended); 
(5)any court reporters detailed to or employed by a commission pursuant to chapter 47A of title 10, United States Code (as in effect on the day before the date of the enactment of this Act), shall be deemed to have been detailed or employed pursuant to chapter 47A of title 10, United States Code (as so amended); and 
(6)any appellate military judge or other duly appointed appellate judge on the Court of Military Commission Review pursuant to chapter 47A of title 10, United States Code (as in effect on the day before the date of the enactment of this Act), shall be deemed to have been detailed or appointed to the United States Court of Military Commission Review pursuant to chapter 47A of title 10, United States Code (as so amended). 
(c)Charges and specificationsNotwithstanding the amendment made by section 1802— 
(1)any charges or specifications sworn or referred pursuant to chapter 47A of title 10, United States Code (as such chapter was in effect on the day before the date of the enactment of this Act), shall be deemed to have been sworn or referred pursuant to chapter 47A of title 10, United States Code (as amended by section 1802); and 
(2)any charges or specifications described in paragraph (1) may be amended, without prejudice, as needed to properly allege jurisdiction under chapter 47A of title 10, United States Code (as so amended), and crimes triable under such chapter. 
(d)Procedures and requirements 
(1)In generalExcept as provided in subsections (a) through (c) and subject to paragraph (2), any commission convened pursuant to chapter 47A of title 10, United States Code (as such chapter was in effect on the day before the date of the enactment of this Act), shall be conducted after the date of the enactment of this Act in accordance with the procedures and requirements of chapter 47A of title 10, United States Code (as amended by section 1802). 
(2)Temporary continuation of prior procedures and requirementsAny military commission described in paragraph (1) may be conducted in accordance with any procedures and requirements of chapter 47A of title 10, United States Code (as in effect on the day before the date of the enactment of this Act), that are not inconsistent with the provisions of chapter 47A of title 10, United States Code, (as so amended), until the earlier of— 
(A)the date of the submittal to Congress under section 1805 of the revised rules for military commissions under chapter 47A of title 10, United States Code (as so amended); or 
(B)the date that is 90 days after the date of the enactment of this Act. 
1805.Submittal to Congress of revised rules for military commissions 
(a)Deadline for submittalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives the revised rules for military commissions prescribed by the Secretary for purposes of chapter 47A of title 10, United States Code (as amended by section 1802). 
(b)Treatment of revised rules under requirement for notice and wait regarding modification of rulesThe revised rules submitted to Congress under subsection (a) shall not be treated as a modification of the rules in effect for military commissions for purposes of section 949a(d) of title 10, United States Code (as so amended). 
1806.Annual reports to Congress on trials by military commission 
(a)Annual reports requiredNot later than January 31 of each year, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on any trials conducted by military commissions under chapter 47A of title 10, United States Code (as amended by section 1802), during the preceding year. 
(b)FormEach report under this section shall be submitted in unclassified form, but may include a classified annex. 
1807.Sense of Congress on military commission systemIt is the sense of Congress that— 
(1)the fairness and effectiveness of the military commissions system under chapter 47A of title 10, United States Code (as amended by section 1802), will depend to a significant degree on the adequacy of defense counsel and associated resources for individuals accused, particularly in the case of capital cases, under such chapter 47A; and 
(2)defense counsel in military commission cases, particularly in capital cases, under such chapter 47A of title 10, United States Code (as so amended), should be fully resourced as provided in such chapter 47A. 
XIXFederal employee benefits 
 
Subtitle A—General provisions 
Sec. 1901. Credit for unused sick leave. 
Sec. 1902. Limited expansion of the class of individuals eligible to receive an actuarially reduced annuity under the Civil Service Retirement System. 
Sec. 1903. Computation of certain annuities based on part-time service. 
Sec. 1904. Authority to deposit refunds under FERS. 
Sec. 1905. Retirement credit for service of certain employees transferred from District of Columbia service to Federal service. 
Subtitle B—Non-Foreign Area Retirement Equity Assurance 
Sec. 1911. Short title. 
Sec. 1912. Extension of locality pay. 
Sec. 1913. Adjustment of special rates. 
Sec. 1914. Transition schedule for locality-based comparability payments. 
Sec. 1915. Savings provision. 
Sec. 1916. Application to other eligible employees. 
Sec. 1917. Election of additional basic pay for annuity computation by employees. 
Sec. 1918. Regulations. 
Sec. 1919. Effective dates. 
AGeneral provisions 
1901.Credit for unused sick leave 
(a)In generalSection 8415 of title 5, United States Code, is amended— 
(1)by redesignating the second subsection (k) and subsection (l) as subsections (l) and (m), respectively; and 
(2)in subsection (l) (as so redesignated by paragraph (1))— 
(A)by striking (l) In computing and inserting (l)(1) In computing; and 
(B)by adding at the end the following: 
 
(2) 
(A)Except as provided in paragraph (1), in computing an annuity under this subchapter, the total service of an employee who retires on an immediate annuity or who dies leaving a survivor or survivors entitled to annuity includes the applicable percentage of the days of unused sick leave to his credit under a formal leave system and for which days the employee has not received payment, except that these days will not be counted in determining average pay or annuity eligibility under this subchapter. For purposes of this subsection, in the case of any such employee who is excepted from subchapter I of chapter 63 under section 6301(2)(x) through (xiii), the days of unused sick leave to his credit include any unused sick leave standing to his credit when he was excepted from such subchapter. 
(B)For purposes of subparagraph (A), the term applicable percentage means— 
(i)50 percent in the case of an annuity, entitlement to which is based on a death or other separation occurring during the period beginning on the date of enactment of this paragraph and ending on December 31, 2013; and 
(ii)100 percent in the case of an annuity, entitlement to which is based on a death or other separation occurring after December 31, 2013.. 
(b)Exception from deposit requirementSection 8422(d)(2) of title 5, United States Code, is amended by striking section 8415(k) and inserting paragraph (1) or (2) of section 8415(l). 
(c)Effective dateThe amendments made by this section shall apply with respect to any annuity, entitlement to which is based on a death or other separation from service occurring on or after the date of enactment of this Act. 
1902.Limited expansion of the class of individuals eligible to receive an actuarially reduced annuity under the Civil Service Retirement System 
(a)In GeneralSection 8334(d)(2)(A)(i) of title 5, United States Code, is amended by striking October 1, 1990 each place it appears and inserting March 1, 1991. 
(b)ApplicabilityThe amendment made by subsection (a) shall be effective with respect to any annuity, entitlement to which is based on a separation from service occurring on or after the date of enactment of this Act. 
1903.Computation of certain annuities based on part-time service 
(a)In GeneralSection 8339(p) of title 5, United States Code, is amended by adding at the end the following: 
 
(3)In the administration of paragraph (1)— 
(A)subparagraph (A) of such paragraph shall apply with respect to service performed before, on, or after April 7, 1986; and 
(B)subparagraph (B) of such paragraph— 
(i)shall apply with respect to that portion of any annuity which is attributable to service performed on or after April 7, 1986; and 
(ii)shall not apply with respect to that portion of any annuity which is attributable to service performed before April 7, 1986.. 
(b)ApplicabilityThe amendment made by subsection (a) shall be effective with respect to any annuity, entitlement to which is based on a separation from service occurring on or after the date of enactment of this Act. 
1904.Authority to deposit refunds under FERS 
(a)Deposit AuthoritySection 8422 of title 5, United States Code, is amended by adding at the end the following: 
 
(i) 
(1)Each employee or Member who has received a refund of retirement deductions under this or any other retirement system established for employees of the Government covering service for which such employee or Member may be allowed credit under this chapter may deposit the amount received, with interest. Credit may not be allowed for the service covered by the refund until the deposit is made. 
(2)Interest under this subsection shall be computed in accordance with paragraphs (2) and (3) of section 8334(e) and regulations prescribed by the Office. The option under the third sentence of section 8334(e)(2) to make a deposit in one or more installments shall apply to deposits under this subsection. 
(3)For the purpose of survivor annuities, deposits authorized by this subsection may also be made by a survivor of an employee or Member.. 
(b)Technical and Conforming Amendments 
(1)Definitional amendmentSection 8401(19)(C) of title 5, United States Code, is amended by striking 8411(f); and inserting 8411(f) or 8422(i);. 
(2)Crediting of depositsSection 8422(c) of title 5, United States Code, is amended by adding at the end the following: Deposits made by an employee, Member, or survivor also shall be credited to the Fund.. 
(3)Section heading 
(A)The heading for section 8422 of title 5, United States Code, is amended to read as follows: 
 
8422.Deductions from pay; contributions for other service; deposits. 
(B)The analysis for chapter 84 of title 5, United States Code, is amended by striking the item relating to section 8422 and inserting the following: 
 
 
8422. Deductions from pay; contributions for other service; deposits.. 
(4)Restoration of annuity rightsThe last sentence of section 8424(a) of title 5, United States Code, is amended by striking based. and inserting based, until the employee or Member is reemployed in the service subject to this chapter.. 
1905.Retirement credit for service of certain employees transferred from District of Columbia service to Federal service 
(a)Retirement Credit 
(1)In generalAny individual who is treated as an employee of the Federal Government for purposes of chapter 83 or chapter 84 of title 5, United States Code, on or after the date of enactment of this Act who performed qualifying District of Columbia service shall be entitled to have such service included in calculating the individual’s creditable service under section 8332 or 8411 of title 5, United States Code, but only for purposes of the following provisions of such title: 
(A)Sections 8333 and 8410 (relating to eligibility for annuity). 
(B)Sections 8336 (other than subsections (d), (h), and (p) thereof) and 8412 (relating to immediate retirement). 
(C)Sections 8338 and 8413 (relating to deferred retirement). 
(D)Sections 8336(d), 8336(h), 8336(p), and 8414 (relating to early retirement). 
(E)Section 8341 and subchapter IV of chapter 84 (relating to survivor annuities). 
(F)Section 8337 and subchapter V of chapter 84 (relating to disability benefits). 
(2)Treatment of detention officer service as law enforcement officer serviceAny portion of an individual’s qualifying District of Columbia service which consisted of service as a detention officer under section 2604(2) of the District of Columbia Government Comprehensive Merit Personnel Act of 1978 (sec. 1-626.04(2), D.C. Official Code) shall be treated as service as a law enforcement officer under sections 8331(20) or 8401(17) of title 5, United States Code, for purposes of applying paragraph (1) with respect to the individual. 
(3)Service not included in computing amount of any annuityQualifying District of Columbia service shall not be taken into account for purposes of computing the amount of any benefit payable out of the Civil Service Retirement and Disability Fund. 
(b)Qualifying District of Columbia Service DefinedIn this section, qualifying District of Columbia service means any of the following: 
(1)Service performed by an individual as a nonjudicial employee of the District of Columbia courts— 
(A)which was performed prior to the effective date of the amendments made by section 11246(b) of the Balanced Budget Act of 1997; and 
(B)for which the individual did not ever receive credit under the provisions of subchapter III of chapter 83 or chapter 84 of title 5, United States Code (other than by virtue of section 8331(1)(iv) of such title). 
(2)Service performed by an individual as an employee of an entity of the District of Columbia government whose functions were transferred to the Pretrial Services, Parole, Adult Supervision, and Offender Supervision Trustee under section 11232 of the Balanced Budget Act of 1997— 
(A)which was performed prior to the effective date of the individual’s coverage as an employee of the Federal Government under section 11232(f) of such Act; and 
(B)for which the individual did not ever receive credit under the provisions of subchapter III of chapter 83 or chapter 84 of title 5, United States Code (other than by virtue of section 8331(1)(iv) of such title). 
(3)Service performed by an individual as an employee of the District of Columbia Public Defender Service— 
(A)which was performed prior to the effective date of the amendments made by section 7(e) of the District of Columbia Courts and Justice Technical Corrections Act of 1998; and 
(B)for which the individual did not ever receive credit under the provisions of subchapter III of chapter 83 or chapter 84 of title 5, United States Code (other than by virtue of section 8331(1)(iv) of such title). 
(4)In the case of an individual who was an employee of the District of Columbia Department of Corrections who was separated from service as a result of the closing of the Lorton Correctional Complex and who was appointed to a position with the Bureau of Prisons, the District of Columbia courts, the Pretrial Services, Parole, Adult Supervision, and Offender Supervision Trustee, the United States Parole Commission, or the District of Columbia Public Defender Service, service performed by the individual as an employee of the District of Columbia Department of Corrections— 
(A)which was performed prior to the effective date of the individual’s coverage as an employee of the Federal Government; and 
(B)for which the individual did not ever receive credit under the provisions of subchapter III of chapter 83 or chapter 84 of title 5, United States Code (other than by virtue of section 8331(1)(iv) of such title). 
(c)Certification of ServiceThe Office of Personnel Management shall accept the certification of the appropriate personnel official of the government of the District of Columbia or other independent employing entity concerning whether an individual performed qualifying District of Columbia service and the length of the period of such service the individual performed. 
BNon-Foreign Area Retirement Equity Assurance 
1911.Short title This subtitle may be cited as the Non-Foreign Area Retirement Equity Assurance Act of 2009 or the Non-Foreign AREA Act of 2009. 
1912.Extension of locality pay 
(a)Locality-based Comparability PaymentsSection 5304 of title 5, United States Code, is amended— 
(1)in subsection (f)(1), by striking subparagraph (A) and inserting the following: 
 
(A)each General Schedule position in the United States, as defined under section 5921(4), and its territories and possessions, including the Commonwealth of Puerto Rico and the Commonwealth of the Northern Mariana Islands, shall be included within a pay locality; and; 
(2)in subsection (g)— 
(A)in paragraph (2)— 
(i)by striking and at the end of subparagraph (A); and 
(ii)by striking subparagraph (B) and inserting the following: 
 
(B)positions under subsection (h)(1)(C) not covered by appraisal systems certified under subsection 5307(d); and 
(C)any positions under subsection (h)(1)(D) as the President may determine.; and 
(B)by adding at the end the following: 
 
(3)The applicable maximum under this subsection shall be level II of the Executive Schedule for positions under subsection (h)(1)(C) covered by appraisal systems certified under section 5307(d).;  
(3)in subsection (h)(1)— 
(A)in subparagraph (B), by striking and after the semicolon; 
(B)by redesignating subparagraph (C) as subparagraph (D); 
(C)by inserting after subparagraph (B) the following: 
 
(C)a Senior Executive Service position under section 3132 or 3151 or a senior level position under section 5376 stationed within the United States, but outside the 48 contiguous States and the District of Columbia in which the incumbent was an individual who on the day before the effective date of section 1912 of the Non-Foreign Area Retirement Equity Assurance Act of 2009 was eligible to receive a cost-of-living allowance under section 5941 and who thereafter has served continuously in an area in which such an allowance was payable; and; 
(D)in clause (iv) (in the matter following subparagraph (D)), by inserting , except for a position covered by subparagraph (C) before the semicolon;  
(E)in clause (v) (in the matter following subparagraph (D)), by inserting , except for a position covered by subparagraph (C) before the semicolon; and 
(F)in clause (vii) (in the matter following subparagraph (D)), by inserting , except for a position covered by subparagraph (C) before the period; and 
(4)in subsection (h)(2)— 
(A)in subparagraph (B)(i), by striking and (B) and inserting through (C); and 
(B)in subparagraph (B)(ii), by striking (1)(C) and inserting (1)(D).  
(b)Allowances Based on Living Costs and Conditions of EnvironmentSection 5941 of title 5, United States Code, is amended— 
(1)in subsection (a), by adding at the end the following: Notwithstanding any preceding provision of this subsection, the cost-of-living allowance rate based on paragraph (1) shall be the cost-of-living allowance rate in effect on the date of enactment of the Non-Foreign Area Retirement Equity Assurance Act of 2009, except as adjusted under subsection (c).; 
(2)by redesignating subsection (b) as subsection (d); and 
(3)by inserting after subsection (a) the following: 
 
(b)This section shall apply only to areas that are designated as cost-of-living allowance areas as in effect on December 31, 2009. 
(c) 
(1)The cost-of-living allowance rate payable under this section shall be adjusted on the first day of the first applicable pay period beginning on or after— 
(A)January 1, 2010; and 
(B)January 1 of each calendar year in which a locality-based comparability adjustment takes effect under paragraphs (2) and (3), respectively, of section 1914 of the Non-Foreign Area Retirement Equity Assurance Act of 2009. 
(2) 
(A)In this paragraph, the term applicable locality-based comparability pay percentage means, with respect to calendar year 2010 and each calendar year thereafter, the applicable percentage under paragraph (1), (2), or (3) of section 1914 of Non-Foreign Area Retirement Equity Assurance Act of 2009. 
(B)Each adjusted cost-of-living allowance rate under paragraph (1) shall be computed by— 
(i)subtracting 65 percent of the applicable locality-based comparability pay percentage from the cost-of-living allowance percentage rate in effect on December 31, 2009; and 
(ii)dividing the resulting percentage determined under clause (i) by the sum of— 
(I)one; and 
(II)the applicable locality-based comparability payment percentage expressed as a numeral. 
(3)No allowance rate computed under paragraph (2) may be less than zero. 
(4)Each allowance rate computed under paragraph (2) shall be paid as a percentage of basic pay (including any applicable locality-based comparability payment under section 5304 or similar provision of law and any applicable special rate of pay under section 5305 or similar provision of law).. 
1913.Adjustment of special rates 
(a)In GeneralEach special rate of pay established under section 5305 of title 5, United States Code, and payable in an area designated as a cost-of-living allowance area under section 5941(a) of that title, shall be adjusted, on the dates prescribed by section 1914, in accordance with regulations prescribed by the Director of the Office of Personnel Management under section 1918. 
(b)Agencies With Statutory Authority 
(1)In generalEach special rate of pay established under an authority described under paragraph (2) and payable in a location designated as a cost-of-living allowance area under section 5941(a)(1) of title 5, United States Code, shall be adjusted in accordance with regulations prescribed by the applicable head of the agency that are consistent with the regulations issued by the Director of the Office of Personnel Management under subsection (a). 
(2)Statutory authorityThe authority referred to under paragraph (1), is any statutory authority that— 
(A)is similar to the authority exercised under section 5305 of title 5, United States Code; 
(B)is exercised by the head of an agency when the head of the agency determines it to be necessary in order to obtain or retain the services of persons specified by statute; and 
(C)authorizes the head of the agency to increase the minimum, intermediate, or maximum rates of basic pay authorized under applicable statutes and regulations. 
(c)Temporary AdjustmentRegulations issued under subsection (a) or (b) may provide that statutory limitations on the amount of such special rates may be temporarily raised to a higher level during the transition period described in section 1914 ending on the first day of the first pay period beginning on or after January 1, 2012, at which time any special rate of pay in excess of the applicable limitation shall be converted to a retained rate under section 5363 of title 5, United States Code. 
1914.Transition schedule for locality-based comparability payments Notwithstanding any other provision of this subtitle or section 5304 or 5304a of title 5, United States Code, in implementing the amendments made by this subtitle, for each non-foreign area determined under section 5941(b) of such title, the applicable rate for the locality-based comparability adjustment that is used in the computation required under section 5941(c) of such title shall be adjusted, effective on the first day of the first pay period beginning on or after January 1— 
(1)in calendar year 2010, by using 1/3 of the locality pay percentage for the rest of United States locality pay area; 
(2)in calendar year 2011, by using 2/3 of the otherwise applicable comparability payment approved by the President for each non-foreign area; and 
(3)in calendar year 2012 and each subsequent year, by using the full amount of the applicable comparability payment approved by the President for each non-foreign area. 
1915.Savings provision 
(a)Sense of CongressIt is the sense of Congress that— 
(1)the application of this subtitle to any employee should not result in a decrease in the take home pay of that employee; 
(2)in calendar year 2012 and each subsequent year, no employee shall receive less than the Rest of the U.S. locality pay rate; 
(3)concurrent with the surveys next conducted under the provisions of section 5304(d)(1)(A) of title 5, United States Code, beginning after the date of the enactment of this Act, the Bureau of Labor Statistics should conduct separate surveys to determine the extent of any pay disparity (as defined by section 5302 of that title) that may exist with respect to positions located in the State of Alaska, the State of Hawaii, and the United States territories, including American Samoa, Guam, Commonwealth of the Northern Mariana Islands, Commonwealth of Puerto Rico, and the United States Virgin Islands; 
(4)if the surveys under paragraph (3) indicate that the pay disparity determined for the State of Alaska, the State of Hawaii, or any 1 of the United States territories including American Samoa, Guam, Commonwealth of the Northern Mariana Islands, Commonwealth of Puerto Rico, and the United States Virgin Islands exceeds the pay disparity determined for the locality which (for purposes of section 5304 of that title) is commonly known as the Rest of the United States, the President’s Pay Agent should take appropriate measures to provide that each such surveyed area be treated as a separate pay locality for purposes of that section; and 
(5)the President’s Pay Agent will establish 1 locality area for the entire State of Hawaii and 1 locality area for the entire State of Alaska. 
(b)Savings provisions 
(1)In generalDuring the transition period described in section 1914 ending on the first day of the first pay period beginning on or after January 1, 2012, an employee paid a special rate under 5305 of title 5, United States Code, who the day before the date of enactment of this Act was eligible to receive a cost-of-living allowance under section 5941 of title 5, United States Code, and who continues to be officially stationed in an allowance area, shall receive an increase in the employee’s special rate consistent with increases in the applicable special rate schedule. For employees in allowance areas, the minimum step rate for any grade of a special rate schedule shall be increased at the time of an increase in the applicable locality rate percentage for the allowance area by not less than the dollar increase in the locality-based comparability payment for a non-special rate employee at the same minimum step provided under section 1914 of this subtitle, and corresponding increases shall be provided for all step rates of the given pay range. 
(2)Continuation of cost of living allowance rateIf an employee, who the day before the date of enactment of this Act was eligible to receive a cost-of-living allowance under section 5941 of title 5, United States Code, would receive a rate of basic pay and applicable locality-based comparability payment which is in excess of the maximum rate limitation set under section 5304(g) of title 5, United States Code, for his position (but for that maximum rate limitation) due to the operation of this subtitle, the employee shall continue to receive the cost-of-living allowance rate in effect on December 31, 2009 without adjustment until— 
(A)the employee leaves the allowance area or pay system; or 
(B)the employee is entitled to receive basic pay (including any applicable locality-based comparability payment or similar supplement) at a higher rate,but, when any such position becomes vacant, the pay of any subsequent appointee thereto shall be fixed in the manner provided by applicable law and regulation. 
(3)Locality-based comparability paymentsAny employee covered under paragraph (2) shall receive any applicable locality-based comparability payment extended under section 1914 of this subtitle which is not in excess of the maximum rate set under section 5304(g) of title 5, United States Code, for his position including any future increase to statutory pay limitations under 5318 of title 5, United States Code. Notwithstanding paragraph (2), to the extent that an employee covered under that paragraph receives any amount of locality-based comparability payment, the cost-of-living allowance rate under that paragraph shall be reduced accordingly, as provided under section 5941(c)(2)(B) of title 5, United States Code. 
1916.Application to other eligible employees 
(a)In General 
(1)DefinitionIn this subsection, the term covered employee means— 
(A)any employee who— 
(i)on the day before the date of enactment of this Act— 
(I)was eligible to be paid a cost-of-living allowance under 5941 of title 5, United States Code; and 
(II)was not eligible to be paid locality-based comparability payments under 5304 or 5304a of that title; or 
(ii)on or after the date of enactment of this Act becomes eligible to be paid a cost-of-living allowance under 5941 of title 5, United States Code; or 
(B)any employee who— 
(i)on the day before the date of enactment of this Act— 
(I)was eligible to be paid an allowance under section 1603(b) of title 10, United States Code; 
(II)was eligible to be paid an allowance under section 1005(b) of title 39, United States Code; 
(III)was employed by the Transportation Security Administration of the Department of Homeland Security and was eligible to be paid an allowance based on section 5941 of title 5, United States Code; or 
(IV)was eligible to be paid under any other authority a cost-of-living allowance that is equivalent to the cost-of-living allowance under section 5941 of title 5, United States Code; or 
(ii)on or after the date of enactment of this Act— 
(I)becomes eligible to be paid an allowance under section 1603(b) of title 10, United States Code; 
(II)becomes eligible to be paid an allowance under section 1005(b) of title 39, United States Code; 
(III)is employed by the Transportation Security Administration of the Department of Homeland Security and becomes eligible to be paid an allowance based on section 5941 of title 5, United States Code; or 
(IV)becomes eligible to be paid under any other authority a cost-of-living allowance that is equivalent to the cost-of-living allowance under section 5941 of title 5, United States Code. 
(2)Application to covered employees 
(A)In generalNotwithstanding any other provision of law, for purposes of this subtitle (including the amendments made by this subtitle) any covered employee shall be treated as an employee to whom section 5941 of title 5, United States Code (as amended by section 1912 of this subtitle), and section 1914 of this subtitle apply. 
(B)Pay fixed by statutePay to covered employees under section 5304 or 5304a of title 5, United States Code, as a result of the application of this subtitle shall be considered to be fixed by statute. 
(C)Performance appraisal systemWith respect to a covered employee who is subject to a performance appraisal system no part of pay attributable to locality-based comparability payments as a result of the application of this subtitle including section 5941 of title 5, United States Code (as amended by section 1912 of this subtitle), may be reduced on the basis of the performance of that employee. 
(b)Postal employees in non-foreign areas 
(1)In generalSection 1005(b) of title 39, United States Code, is amended— 
(A)by inserting (1) after (b); 
(B)by striking Section 5941, and inserting Except as provided under paragraph (2), section 5941; 
(C)by striking For purposes of such section, and inserting Except as provided under paragraph (2), for purposes of section 5941 of that title,; and 
(D)by adding at the end the following: 
 
(2)On and after the date of enactment of the Non-Foreign Area Retirement Equity Assurance Act of 2009— 
(A)the provisions of that Act and section 5941 of title 5 shall apply to officers and employees covered by section 1003 (b) and (c) whose duty station is in a nonforeign area; and 
(B)with respect to officers and employees of the Postal Service (other than those officers and employees described under subparagraph (A)) of section 1916(b)(2) of that Act shall apply.. 
(2)Continuation of cost of living allowance 
(A)In generalNotwithstanding any other provision of this subtitle, any employee of the Postal Service (other than an employee covered by section 1003 (b) and (c) of title 39, United States Code, whose duty station is in a nonforeign area) who is paid an allowance under section 1005(b) of that title shall be treated for all purposes as if the provisions of this subtitle (including the amendments made by this subtitle) had not been enacted, except that the cost-of-living allowance rate paid to that employee— 
(i)may result in the allowance exceeding 25 percent of the rate of basic pay of that employee; and 
(ii)shall be the greater of— 
(I)the cost-of-living allowance rate in effect on December 31, 2009 for the applicable area; or 
(II)the applicable locality-based comparability pay percentage under section 1914. 
(B)Rule of constructionNothing in this subtitle shall be construed to— 
(i)provide for an employee described under subparagraph (A) to be a covered employee as defined under subsection (a); or 
(ii)authorize an employee described under subparagraph (A) to file an election under section 1917 of this subtitle. 
1917.Election of additional basic pay for annuity computation by employees 
(a)DefinitionIn this section the term covered employee means any employee— 
(1)to whom section 1914 applies; 
(2)who is separated from service by reason of retirement under chapter 83 or 84 of title 5, United States Code, during the period of January 1, 2010, through December 31, 2012; and 
(3)who files an election with the Office of Personnel Management under subsection (b). 
(b)Election 
(1)In generalAn employee described under subsection (a) (1) and (2) may file an election with the Office of Personnel Management to be covered under this section. 
(2)DeadlineAn election under this subsection may be filed not later than December 31, 2012. 
(c)Computation of annuity 
(1)In generalExcept as provided under paragraph (2), for purposes of the computation of an annuity of a covered employee any cost-of-living allowance under section 5941 of title 5, United States Code, paid to that employee during the first applicable pay period beginning on or after January 1, 2010 through the first applicable pay period ending on or after December 31, 2012, shall be considered basic pay as defined under section 8331(3) or 8401(4) of that title. 
(2)LimitationAn employee’s cost-of-living allowance may be considered basic pay under paragraph (1) only to the extent that, when added to the employee’s locality-based comparability payments, the resulting sum does not exceed the amount of the locality-based comparability payments the employee would have received during that period for the applicable pay area if the limitation under section 1914 did not apply. 
(d)Civil Service Retirement and Disability Retirement Fund 
(1)Employee contributionsA covered employee shall pay into the Civil Service Retirement and Disability Retirement Fund— 
(A)an amount equal to the difference between— 
(i)employee contributions that would have been deducted and withheld from pay under section 8334 or 8422 of title 5, United States Code, during the period described under subsection (c) of this section if the cost-of-living allowances described under that subsection had been treated as basic pay under section 8331(3) or 8401(4) of title 5, United States Code; and 
(ii)employee contributions that were actually deducted and withheld from pay under section 8334 or 8422 of title 5, United States Code, during that period; and 
(B)interest as prescribed under section 8334(e) of title 5, United States Code, based on the amount determined under subparagraph (A). 
(2)Agency contributions 
(A)In generalThe employing agency of a covered employee shall pay into the Civil Service Retirement and Disability Retirement Fund an amount for applicable agency contributions based on payments made under paragraph (1). 
(B)SourceAmounts paid under this paragraph shall be contributed from the appropriation or fund used to pay the employee. 
(3)RegulationsThe Office of Personnel Management may prescribe regulations to carry out this section. 
1918.Regulations 
(a)In GeneralThe Director of the Office of Personnel Management shall prescribe regulations to carry out this subtitle, including— 
(1)rules for special rate employees described under section 1913; 
(2)rules for adjusting rates of basic pay for employees in pay systems administered by the Office of Personnel Management when such employees are not entitled to locality-based comparability payments under section 5304 of title 5, United States Code, without regard to otherwise applicable statutory pay limitations during the transition period described in section 1914 ending on the first day of the first pay period beginning on or after January 1, 2012; and 
(3)rules governing establishment and adjustment of saved or retained rates for any employee whose rate of pay exceeds applicable pay limitations on the first day of the first pay period beginning on or after January 1, 2012. 
(b)Other Pay SystemsWith the concurrence of the Director of the Office of Personnel Management, the administrator of a pay system not administered by the Office of Personnel Management shall prescribe regulations to carry out this subtitle with respect to employees in such pay system, consistent with the regulations prescribed by the Office under subsection (a). With respect to employees not entitled to locality-based comparability payments under section 5304 of title 5, United States Code, regulations prescribed under this subsection may provide for special payments or adjustments for employees who were eligible to receive a cost-of-living allowance under section 5941 of that title on the date before the date of enactment of this Act. 
1919.Effective dates 
(a)In GeneralExcept as provided by subsection (b), this subtitle (including the amendments made by this subtitle) shall take effect on the date of enactment of this Act. 
(b)Locality pay and scheduleThe amendments made by section 1912 and the provisions of section 1914 shall take effect on the first day of the first applicable pay period beginning on or after January 1, 2010. 
BMILITARY CONSTRUCTION AUTHORIZATIONS 
2001.Short titleThis division may be cited as the Military Construction Authorization Act for Fiscal Year 2010. 
2002.Expiration of authorizations and amounts required to be specified by law 
(a)Expiration of authorizations after three yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII and title XXIX for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of— 
(1)October 1, 2012; or 
(2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2013. 
(b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of— 
(1)October 1, 2012; or 
(2)the date of the enactment of an Act authorizing funds for fiscal year 2013 for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program. 
2003.Relation to funding tables 
(a)Military construction, military family housing, and related activitiesThe amounts authorized to be appropriated by sections 2104, 2204, 2304, 2404, 2411, 2502, and 2606 shall be available, in accordance with the requirements of section 4001, for projects, programs, and activities, and in the amounts, specified in the funding table in section 4501. 
(b)Base closure and realignment activitiesThe amounts authorized to be appropriated by section 2703 shall be available, in accordance with the requirements of section 4001, for projects, programs, and activities, and in the amounts, specified in the funding table in section 4502. 
(c)Overseas contingency operationsThe amounts authorized to be appropriated by sections 2901 and 2902 shall be available, in accordance with the requirements of section 4001, for projects, programs, and activities, and in the amounts, specified in the funding table in section 4503. 
2004.General reduction across division 
(a)ReductionOf the amounts provided in the authorizations of appropriations in this division, the overall authorization of appropriations in this division is reduced by $529,091,000.  
(b)Report on applicationNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report describing how the reduction required by subsection (a) is applied. 
XXIArmy 
 
Sec. 2101. Authorized Army construction and land acquisition projects. 
Sec. 2102. Family housing. 
Sec. 2103. Improvements to military family housing units. 
Sec. 2104. Authorization of appropriations, Army. 
Sec. 2105. Modification of authority to carry out certain fiscal year 2009 project. 
Sec. 2106. Extension of authorizations of certain fiscal year 2006 projects. 
2101.Authorized Army construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a)(1), the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Army: Inside the United States 
 
StateInstallation or LocationAmount 
 
AlabamaAnniston Army Depot$3,300,000 
Redstone Arsenal$3,550,000 
AlaskaFort Richardson$56,050,000 
Fort Wainwright$198,000,000 
ArizonaFort Huachuca$27,700,000 
ArkansasPine Bluff Arsenal$25,000,000 
CaliforniaFort Irwin$9,500,000 
ColoradoFort Carson$240,950,000 
FloridaEglin Air Force Base$132,800,000 
GeorgiaFort Benning$295,300,000 
Fort Gillem$10,800,000 
Fort Stewart$100,400,000 
HawaiiSchofield Barracks$184,000,000 
Wheeler Army Air Field$7,500,000 
KansasFort Riley$168,500,000 
KentuckyFort Campbell$14,400,000 
Fort Knox$70,000,000 
LouisianaFort Polk$55,400,000 
MarylandAberdeen Proving Ground $15,500,000 
Fort Detrick$46,400,000 
Fort Meade$2,350,000 
MissouriFort Leonard Wood$170,800,000 
New JerseyPicatinny Arsenal$10,200,000 
New YorkFort Drum$92,700,000 
North CarolinaFort Bragg$114,600,000 
Sunny Point Military Ocean Terminal$28,900,000 
OklahomaFort Sill$90,500,000 
McAlester Army Ammunition Plant$12,500,000 
South Carolina Charleston Naval Weapons Station $21,800,000 
Fort Jackson$103,500,000 
TexasFort Bliss$219,400,000 
Fort Hood$42,900,000 
Fort Sam Houston$19,800,000 
UtahDugway Proving Ground$25,000,000 
VirginiaFort A.P. Hill$23,000,000 
Fort Belvoir$17,900,000 
Fort Eustis$8,900,000 
Fort Lee$5,000,000 
WashingtonFort Lewis$18,700,000 
Various locationsTroop Trainee Housing$350,000,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a)(2), the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
Army: Outside the United States 
 
CountryInstallation or LocationAmount 
 
AfghanistanBagram Air Base$87,100,000 
BelgiumMons$20,000,000 
GermanyAnsbach$31,700,000 
Kleber Kaserne$20,000,000 
JapanOkinawa$6,000,000 
Sagamihara$6,000,000 
KoreaCamp Humphreys$50,200,000 
KuwaitCamp Arifjan$82,000,000 
2102.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a)(5)(A), the Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table: 
Army: Family Housing 
 
CountryInstallation or LocationUnitsAmount 
 
GermanyBaumholder38 $18,000,000 
(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a)(5)(A), the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $3,936,000. 
2103.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2104(a)(5)(A), the Secretary of the Army may improve existing military family housing units in an amount not to exceed $219,300,000. 
2104.Authorization of appropriations, Army 
(a)In generalFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2009, for military construction, land acquisition, and military family housing functions of the Department of the Army in the total amount of $4,516,073,000 as follows: 
(1)For military construction projects inside the United States authorized by section 2101(a), $2,752,500,000. 
(2)For military construction projects outside the United States authorized by section 2101(b), $303,000,000. 
(3)For unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, $25,000,000. 
(4)For host nation support and architectural and engineering services and construction design under section 2807 of title 10, United States Code, $200,519,000. 
(5)For military family housing functions: 
(A)For construction and acquisition, planning and design, and improvement of military family housing and facilities, $241,236,000. 
(B)For support of military family housing (including the functions described in section 2833 of title 10, United States Code), $523,418,000. 
(6)For the construction of increment 4 of a brigade complex at Fort Lewis, Washington, authorized by section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2445), as amended by section 20814 of the Continuing Appropriations Resolution, 2007 (division B of Public Law 109–289), as added by section 2 of the Revised Continuing Resolution, 2007 (Public Law 110–5; 121 Stat 41) $102,000,000. 
(7)For the construction of increment 3 of the United States Southern Command Headquarters at Miami Doral, Florida, authorized by section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 504), $55,400,000. 
(8)For the construction of increment 3 of the brigade complex operations support facility at Vicenza, Italy, authorized by section 2101(b) of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 505), $23,500,000. 
(9)For the construction of increment 3 of the brigade complex barracks and community support facility at Vicenza, Italy, authorized by section 2101(b) of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 505), $22,500,000. 
(10)For the construction of increment 2 of a barracks and dining complex at Fort Carson, Colorado, authorized by section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4659), $60,000,000. 
(11)For the construction of increment 2 of a barracks and dining complex at Fort Stewart, Georgia, authorized by section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4659), $80,000,000. 
(12)For the construction of increment 2 of the family housing replacement construction at Wiesbaden Air Base, Germany, authorized by section 2102(a) of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4663), $10,000,000. 
(13)For the construction of increment 2 of the family housing replacement construction at Wiesbaden Air Base, Germany, authorized by section 2102(a) of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4663), $11,000,000. 
(14)For the construction of increment 2 of the family housing replacement construction at Wiesbaden Air Base, Germany, authorized by section 2102(a) of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4663), $11,000,000. 
(15)For the construction of increment 1 of an Aviation Task Force Complex Phase 1 at Fort Wainwright, Alaska, authorized by section 2101(a), $95,000,000. 
(b)Limitation on Total Cost of Construction ProjectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2101 of this Act may not exceed the sum of the following: 
(1)The total amount authorized to be appropriated under paragraphs (1) and (2) of subsection (a). 
(2)$95,000,000 (the balance of the amount authorized under section 2101(a) for an aviation task force complex, Phase I at Fort Wainwright, Alaska). 
(3)$25,000,000 (the balance of the amount authorized under section 2101(b) of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 505) for construction of a brigade complex operations support facility at Vicenza, Italy. 
(4)$26,000,000 (the balance of the amount authorized under section 2101(b) of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 505) for construction of a brigade complex operations support facility at Vicenza, Italy. 
(c)Limitation on implementation of troop trainee barracks projectsThe Secretary of the Army may not enter into an award of a project for any troop trainee barracks authorized under section 2101(a) until the Secretary submits to the congressional defense committees a report that includes the following: 
(1)Within the amounts authorized to be appropriated under subsection (a), a list of the proposed projects. 
(2)A Military Construction Data Sheet for each project. 
(3)A certification that the projects can be awarded in the year for which the appropriation of funds is made. 
(4)A certification that the projects are listed in the current Future Years Defense Program for the Army. 
2105.Modification of authority to carry out certain fiscal year 2009 projectIn the case of the authorization contained in the table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4659) for Fort Bragg, North Carolina, for construction of a chapel at the installation, the Secretary of the Army may construct up to a 22,600 square-feet (400 person) chapel consistent with the Army’s standard square footage for chapel construction guidelines. 
2106.Extension of authorizations of certain fiscal year 2006 projects 
(a)ExtensionNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3501), authorizations set forth in the table in subsection (b), as provided in section 2101 of that Act (119 Stat. 3485) and extended by section 2107 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4665), shall remain in effect until October 1, 2010, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2011, whichever is later: 
(b)TableThe table referred to in subsection (a) is as follows: 
Army: Extension of 2006 Project Authorizations 
 
StateInstallation or LocationProjectAmount 
 
HawaiiPohakuloaTactical Vehicle Wash Facility$9,207,000 
Battle Area Complex$33,660,000 
XXIINavy 
 
Sec. 2201. Authorized Navy construction and land acquisition projects. 
Sec. 2202. Family housing. 
Sec. 2203. Improvements to military family housing units. 
Sec. 2204. Authorization of appropriations, Navy. 
Sec. 2205. Modification and extension of authority to carry out certain fiscal year 2006 project. 
2201.Authorized Navy construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a)(1), the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Navy: Inside the United States 
 
StateInstallation or LocationAmount 
 
ArizonaMarine Corps Air Station, Yuma$28,770,000 
CaliforniaMountain Warfare Training Center Bridgeport$11,290,000 
Marine Corps Base, Camp Pendleton$775,162,000 
Edwards Air Force Base$3,007,000 
Naval Station Monterey$10,240,000 
Marine Corps Base, Twentynine Palms$513,680,000 
Marine Corps Air Station, Miramar$9,280,000 
Point Loma Annex$11,060,000 
Naval Station, San Diego$23,590,000 
ConnecticutNaval Submarine Base, New London $6,570,000 
FloridaBlount Island Command$3,760,000 
Eglin Air Force Base$26,287,000 
Naval Air Station, Jacksonville$5,917,000 
Naval Station, Mayport$102,345,000 
Naval Air Station, Pensacola$26,161,000 
Naval Air Station, Whiting Field$4,120,000 
GeorgiaMarine Corps Logistics Base, Albany$4,870,000 
HawaiiOahu$5,380,000 
Naval Station, Pearl Harbor$60,252,000 
IndianaNaval Support Activity$13,710,000 
MainePortsmouth Naval Shipyard$7,090,000 
MarylandNaval Surface Warfare Center, Carderock$6,520,000 
Naval Air Station, Patuxent River$11,043,000 
NevadaNaval Air Station, Fallon$10,670,000 
North CarolinaMarine Corps Base, Camp Lejeune$673,570,000 
Marine Corps Air Station, Cherry Point$22,960,000 
Marine Corps Air Station, New River$107,090,000 
Rhode IslandNaval Station, Newport$64,883,000 
South CarolinaMarine Corps Air Station, Beaufort$1,280,000 
Marine Corps Recruit Depot, Parris Island$6,972,000 
TexasNaval Air Station, Corpus Christi$19,764,000 
Naval Air Station, Kingsville$4,470,000 
VirginiaNaval Amphibious Base, Little Creek$13,095,000 
Naval Station Norfolk$18,139,000 
Naval Special Weapons Center, Dahlgren$3,660,000 
Dam Neck$14,170,000 
Norfolk Naval Shipyard, Portsmouth$226,969,000 
Marine Corps Base, Quantico$105,240,000 
Washington Bremerton$108,939,000 
Naval Station, Everett$3,810,000 
 Naval Magazine, Indian Island$13,130,000 
Spokane$12,707,000 
West VirginiaNaval Security Group, Sugar Grove$10,990,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a)(2), the Secretary of the Navy may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amounts, set forth in the following table: 
Navy: Outside the United States 
 
CountryInstallation or LocationAmount 
 
BahrainSouthwest Asia$41,526,000 
DjiboutiCamp Lemonier$41,845,000 
GuamNaval Activities, Guam$575,006,000 
SpainNaval Station, Rota$26,278,000 
2202.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a)(5)(A), the Secretary of the Navy may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amount set forth in the following table: 
Navy: Family Housing 
 
LocationInstallation or LocationUnitsAmount 
 
KoreaPusanWelcome center/ warehouse$4,376,000 
Mariana IslandsNaval Activities, Guam30$20,730,000 
(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a)(5)(A), the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $2,771,000. 
2203.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2204(a)(5)(A), the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $118,692,000. 
2204.Authorization of appropriations, Navy 
(a)In generalFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2009, for military construction, land acquisition, and military family housing functions of the Department of the Navy in the total amount of $4,284,112,000, as follows: 
(1)For military construction projects inside the United States authorized by section 2201(a), $2,746,704,000. 
(2)For military construction projects outside the United States authorized by section 2201(b), $233,445,000. 
(3)For unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, $12,483,000. 
(4)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $179,652,000. 
(5)For military family housing functions: 
(A)For construction and acquisition, planning and design, and improvement of military family housing and facilities, $146,569,000. 
(B)For support of military family housing (including functions described in section 2833 of title 10, United States Code), $368,540,000. 
(6)For the construction of increment 6 of a limited area production and storage complex at Bangor, Washington, authorized by section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2106), $87,292,000. 
(7)For the construction of increment 2 of enclave fencing at Naval Submarine Base, Bangor, Washington, authorized by section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3490), as amended by section 2205 of this Act, $67,419,000. 
(8)For the construction of increment 2 of a replacement maintenance pier at Bremerton, Washington, authorized by section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 510), $69,064,000. 
(9)For the construction of increment 3 of a submarine drive-in magazine silencing facility at Naval Base Pearl Harbor, Hawaii, authorized by section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 510), $8,645,000. 
(10)For the construction of the first increment of a ship repair pier replacement at Norfolk Naval Shipyard, Virginia, authorized by section 2201(a), $126,969,000. 
(11)For the construction of the first increment of a wharves improvement, Apra Harbor, Guam, authorized by section 2201(b), $127,033,000. 
(12)For the construction of the first increment of north ramp utilities, Andersen Air Force Base, Guam, authorized by section 2201(b), $21,500,000. 
(13)For the construction of the first increment of north ramp parking, Andersen Air Force Base, Guam, authorized by section 2201(b), $88,797,000. 
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2201 of this Act may not exceed the sum of the following: 
(1)The total amount authorized to be appropriated under paragraphs (1) and (2) of subsection (a). 
(2)$100,000,000 (the balance of the amount authorized under section 2201(a) for Ship Repair Pier Replacement at the Norfolk Naval Shipyard, Virginia). 
(3)$40,000,000 (the balance of the amount authorized under section 2201(b) for wharves improvements, Apra Harbor, Guam). 
(4)$41,520,000 (the balance of the amount authorized under section 2201(a) for Enclave Fencing/Parking at Bremerton, Washington). 
(5)$94,100,000 (the balance of the amount authorized under section 2201(b) for north ramp parking at Andersen Air Force Base, Guam). 
(6)$79,780,000 (the balance of the amount authorized under section 2201(b) for north ramp utilities at Andersen Air Force Base, Guam). 
2205.Modification and extension of authority to carry out certain fiscal year 2006 project 
(a)ModificationThe table in section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3490) is amended in the item relating to Naval Submarine Base, Bangor, Washington, by striking $60,160,000 and inserting $127,163,000. 
(b)Conforming amendmentSection 2204(b) of that Act (119 Stat. 3492) is amended by adding at the end the following new paragraph: 
 
(11)$67,003,000 (the balance of the amount authorized under section 2201(a) for construction of a waterfront security enclave at Naval Submarine Base, Bangor, Washington).. 
(c)ExtensionNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3501), the authorization relating to enclave fencing/parking at Naval Submarine Base, Bangor, Washington (formerly referred to as a project at Naval Submarine Base, Bangor, Washington), as provided in section 2201 of that Act, shall remain in effect until October 1, 2012, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2013, whichever is later. 
XXIIIAir Force 
 
Sec. 2301. Authorized Air Force construction and land acquisition projects. 
Sec. 2302. Family housing. 
Sec. 2303. Improvements to military family housing units. 
Sec. 2304. Authorization of appropriations, Air Force. 
Sec. 2305. Termination of authority to carry out certain fiscal year 2009 Air Force project. 
Sec. 2306. Extension of authorizations of certain fiscal year 2007 projects. 
Sec. 2307. Extension of authorizations of certain fiscal year 2006 projects. 
Sec. 2308. Conveyance to Indian tribes of certain housing units. 
2301.Authorized Air Force construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(1), the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Air Force: Inside the United States 
 
StateInstallation or LocationAmount 
 
AlaskaClear Air Force Station $24,300,000 
Eielson Air Force Base$13,350,000 
Elmendorf Air Force Base$15,700,000 
ArizonaDavis-Monthan Air Force Base$41,900,000 
ArkansasLittle Rock Air Force Base$16,200,000 
CaliforniaLos Angeles Air Force Base$8,000,000 
Travis Air Force Base $12,900,000 
Vandenberg Air Force Base$13,000,000 
ColoradoPeterson Air Force Base$32,300,000 
United States Air Force Academy$17,500,000 
DelawareDover Air Force Base$24,900,000 
FloridaEglin Air Force Base$84,360,000 
Hurlburt Field$19,900,000 
MacDill Air Force Base$59,300,000 
Patrick Air Force Base$8,400,000 
GeorgiaMoody Air Force Base$10,000,000 
Warner Robins Air Force Base$6,200,000 
HawaiiHickam Air Force Base$4,000,000 
Wheeler Air Force Base$15,000,000 
IdahoMountain Home Air Force Base$20,000,000 
IllinoisScott Air Force Base$7,400,000 
LouisianaBarksdale Air Force Base$12,800,000 
MarylandAndrews Air Force Base$9,300,000 
MississippiColumbus Air Force Base$9,800,000 
MissouriWhiteman Air Force Base$12,900,000 
MontanaMalstrom Air Force Base$10,600,000 
NebraskaOffutt Air Force Base$10,400,000 
NevadaCreech Air Force Base$2,700,000 
New JerseyMcGuire Air Force Base$7,900,000 
New MexicoCannon Air Force Base$15,000,000 
Holloman Air Force Base$53,400,000 
Kirtland Air Force Base$22,500,000 
North CarolinaPope Air Force Base$9,000,000 
Seymour Johnson Air Force Base$6,900,000 
North DakotaGrand Forks Air Force Base$12,000,000 
Minot Air Force Base$11,500,000 
OhioWright-Patterson Air Force Base$58,600,000 
OklahomaAltus Air Force Base$20,300,000 
Tinker Air Force Base$18,237,000 
Vance Air Force Base$10,700,000 
South CarolinaShaw Air Force Base$21,183,000 
South DakotaEllsworth Air Force Base$14,500,000 
TexasDyess Air Force Base$4,500,000 
Goodfellow Air Force Base$44,400,000 
Lackland Air Force Base $113,879,000 
Sheppard Air Force Base$13,450,000 
UtahHill Air Force Base$26,153,000 
VirginiaLangley Air Force Base$10,000,000 
WashingtonFairchild Air Force Base$15,150,000 
WyomingF. E. Warren Air Force Base$9,100,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(2), the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
Air Force: Outside the United States 
 
CountryInstallation or LocationAmount 
 
AfghanistanBagram Air Base$22,000,000 
ColombiaPalanquero Air Base$46,000,000 
GermanyRamstein Air Base$34,700,000 
Spangdahlem Air Base$23,500,000 
GuamAndersen Air Force Base$61,702,000 
ItalyNaval Air Station Sigonella$31,300,000 
QatarAl Udeid Air Base$60,000,000 
TurkeyIncirlik Air Base$9,200,000 
2302.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(5)(A), the Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $4,314,000. 
2303.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2304(5)(A), the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $61,737,000. 
2304.Authorization of appropriations, Air ForceFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2009, for military construction, land acquisition, and military family housing functions of the Department of the Air Force in the total amount of $1,984,963,000, as follows: 
(1)For military construction projects inside the United States authorized by section 2301(a), $1,003,962,000. 
(2)For military construction projects outside the United States authorized by section 2301(b), $288,402,000. 
(3)For unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, $20,000,000. 
(4)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $103,562,000. 
(5)For military family housing functions: 
(A)For construction and acquisition, planning and design, and improvement of military family housing and facilities, $66,101,000. 
(B)For support of military family housing (including functions described in section 2833 of title 10, United States Code), $502,936,000. 
2305.Termination of authority to carry out certain fiscal year 2009 Air Force project 
(a)TerminationThe table in section 2301(c) of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4682) is amended in the item relating to Unspecified Worldwide Locations by striking $38,391,000 in the amount column and inserting $891,000. 
(b)Conforming amendmentsSection 2304 of that Act (122 Stat. 4683) is amended— 
(1)in the matter preceding paragraph (1), by striking $2,108,090,000 and inserting $2,070,590,000; and 
(2)in paragraph (3), by striking $38,391,000 and inserting $891,000. 
2306.Extension of authorizations of certain fiscal year 2007 projects 
(a)ExtensionNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2463), authorizations set forth in the table in subsection (b), as provided in sections 2301 and 2302 of that Act, shall remain in effect until October 1, 2010, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2011, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
Air Force: Extension of 2007 Project Authorizations 
 
State/CountryInstallation or LocationProjectAmount 
 
DelawareDover Air Force BaseC–17 Aircrew Life Support$7,400,000 
IdahoMountain Home Air Force BaseReplace Family Housing (457 units)$107,800,000 
 
2307.Extension of authorizations of certain fiscal year 2006 projects 
(a)ExtensionNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3501), authorizations set forth in the table in subsection (b), as provided in section 2302 of that Act (119 Stat. 3495) and extended by section 2305 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4684), shall remain in effect until October 1, 2010, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2011, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
Air Force: Extension of 2006 Project Authorizations 
 
StateInstallation or LocationProjectAmount 
 
AlaskaEielson Air Force BaseReplace Family Housing (92 units)$37,650,000 
Eielson Air Force BasePurchase Build/Lease Housing (300 units)$18,144,000 
North DakotaGrand Forks Air Force BaseReplace Family Housing (150 units)$43,353,000 
2308.Conveyance to Indian tribes of certain housing units 
(a)DefinitionsIn this section: 
(1)Executive DirectorThe term Executive Director means the Executive Director of Walking Shield, Inc. 
(2)Indian tribeThe term Indian tribe means any Indian tribe included on the list published by the Secretary of the Interior under section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C.479a–1). 
(b)Requests for conveyance 
(1)In generalThe Executive Director may submit to the Secretary of the Air Force, on behalf of any Indian tribe located in the State of Idaho, Nevada, North Dakota, Oregon, South Dakota, Montana, or Minnesota, a request for conveyance of any relocatable military housing unit located at Grand Forks Air Force Base, Minot Air Force Base, Malmstrom Air Force Base, Ellsworth Air Force Base, or Mountain Home Air Force Base. 
(2)ConflictsThe Executive Director shall resolve any conflict among requests of Indian tribes for housing units described in paragraph (1) before submitting a request to the Secretary of the Air Force under this subsection. 
(c)Conveyance by SecretaryNotwithstanding any other provision of law, on receipt of a request under subsection (b)(1), the Secretary of the Air Force may convey to the Indian tribe that is the subject of the request, at no cost to the Air Force and without consideration, any relocatable military housing unit described in subsection (b)(1) that, as determined by the Secretary, is in excess of the needs of the military. 
XXIVDefense Agencies 
 
Subtitle A—Defense Agency Authorizations 
Sec. 2401. Authorized Defense Agencies construction and land acquisition projects. 
Sec. 2402. Family Housing. 
Sec. 2403. Energy conservation projects. 
Sec. 2404. Authorization of appropriations, Defense Agencies. 
Sec. 2405. Termination or modification of authority to carry out certain fiscal year 2009 projects. 
Sec. 2406. Modification of authority to carry out certain fiscal year 2008 project. 
Sec. 2407. Extension of authorizations of certain fiscal year 2007 project. 
Subtitle B—Chemical Demilitarization Authorizations 
Sec. 2411. Authorization of appropriations, chemical demilitarization construction, defense-wide. 
ADefense Agency Authorizations 
2401.Authorized Defense Agencies construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2404(a)(1), the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following tables: 
Defense Education Activity 
 
StateInstallation or LocationAmount 
 
GeorgiaFort Benning$2,330,000 
Fort Stewart/Hunter Army Air Field$22,501,000 
North CarolinaFort Bragg$3,439,000 
Defense Information Systems Agency 
 
StateInstallation or LocationAmount 
 
HawaiiNaval Station Pearl Harbor, Ford Island$9,633,000 
Defense Logistics Agency 
 
StateInstallation or LocationAmount 
 
CaliforniaEl Centro$11,000,000 
Travis Air Force Base$15,357,000 
FloridaJacksonville International Airport (Air National Guard)$11,500,000 
MinnesotaDuluth International Airport (Air National Guard)$15,000,000 
OklahomaAltus Air Force Base$2,700,000 
TexasFort Hood$3,000,000 
WashingtonFairchild Air Force Base$7,500,000 
Missile Defense Agency 
 
StateInstallation or LocationAmount 
 
AlabamaRedstone Arsenal$12,000,000 
Virginia Naval Support Facility, Dahlgren$24,500,000 
National Security Agency 
 
StateInstallation or LocationAmount 
 
MarylandFort Meade$203,800,000 
Special Operations Command 
 
StateInstallation or LocationAmount 
 
CaliforniaNaval Amphibious Base, Coronado$15,722,000 
ColoradoFort Carson$48,246,000 
FloridaEglin Air Force Base$3,046,000 
Hurlburt Field$8,156,000 
GeorgiaFort Benning$3,046,000 
KentuckyFort Campbell$39,135,000 
New MexicoCannon Air Force Base$58,864,000 
North CarolinaFort Bragg$101,488,000 
Marine Corps Base, Camp Lejeune $11,791,000 
VirginiaNaval Amphibious Base, Little Creek$18,669,000 
WashingtonFort Lewis$14,500,000 
TRICARE Management Activity 
 
StateInstallation or LocationAmount 
 
AlaskaElmendorf Air Force Base$25,017,000 
Fort Richardson$3,518,000 
ColoradoFort Carson$31,900,000 
GeorgiaFort Benning$17,200,000 
Fort Stewart/Hunter Army Field$22,200,000 
KentuckyFort Campbell$8,600,000 
MarylandFort Detrick$29,807,000 
MissouriFort Leonard Wood$5,570,000 
North CarolinaFort Bragg$57,658,000 
OklahomaFort Sill$10,554,000 
TexasLackland Air Force Base$101,928,000 
Fort Bliss$990,600,000 
WashingtonFort Lewis$15,636,000 
Washington Headquarters Services 
 
StateInstallation or LocationAmount 
 
VirginiaPentagon Reservation$27,672,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2404(a)(2), the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following tables: 
Defense Education Activity 
 
CountryInstallation or LocationAmount 
 
BelgiumBrussels$38,124,000 
GermanyBoeblingen$50,000,000 
Kaiserslautern$93,545,000 
Wiesbaden Air Base$5,379,000 
United KingdomRoyal Air Force Lakenheath$4,509,000 
Defense Intelligence Agency 
 
CountryInstallation or LocationAmount 
 
KoreaK–16 Airfield$5,050,000 
Defense Logistics Agency 
 
CountryInstallation or LocationAmount 
 
CubaNaval Air Station, Guantanamo Bay$12,500,000 
GreeceSouda Bay$24,000,000 
GuamNaval Air Station, Agana$4,900,000 
KoreaOsan Air Base$28,000,000 
United KingdomRoyal Air Force Mildenhall$4,700,000 
National Security Agency 
 
CountryInstallation or LocationAmount 
 
United KingdomRoyal Air Force Menwith Hill Station$37,588,000 
North Atlantic Treaty Organization 
 
StateInstallation or LocationAmount 
 
BelgiumNATO Headquarters$41,400,000 
TRICARE Management Activity 
 
CountryInstallation or LocationAmount 
 
GuamNaval Activities, Guam$446,450,000 
United KingdomRoyal Air Force Alconbury$14,227,000 
2402.Family HousingUsing amounts appropriated pursuant to the authorization of appropriations in section 2404(a)(7), the Secretary of Defense may construct or acquire family housing units (including land acquisition and supporting facilities) at the installation, in the number of units, and in the amount set forth in the following table: 
Defense Logistics Agency: Family Housing 
 
StateLocationUnitsAmount 
 
PennsylvaniaCumberland Depot 6$2,859,000 
2403.Energy conservation projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2404(a)(6), the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, in the amount of $123,013,000. 
2404.Authorization of appropriations, Defense Agencies 
(a)In generalFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2009, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments) in the total amount of $3,177,496,000, as follows: 
(1)For military construction projects inside the United States authorized by section 2401(a), $1,048,783,000. 
(2)For military construction projects outside the United States authorized by section 2401(b), $188,762,000. 
(3)For unspecified minor military construction projects under section 2805 of title 10, United States Code, $33,025,000. 
(4)For contingency construction projects of the Secretary of Defense under section 2804 of title 10, United States Code, $10,000,000. 
(5)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $121,442,000. 
(6)For energy conservation projects under chapter 173 of title 10, United States Code, $123,013,000. 
(7)For military family housing functions: 
(A)For support of military family housing (including functions described in section 2833 of title 10, United States Code), $49,214,000. 
(B)For construction and acquisition of military family housing and facilities, $2,859,000. 
(C)For credits to the Department of Defense Family Housing Improvement Fund under section 2883 of title 10, United States Code, and the Homeowners Assistance Fund established under section 1013 of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374), $302,600,000. 
(8)For the construction of increment 4 of the Army Medical Research Institute of Infectious Diseases Stage 1 at Fort Detrick, Maryland, authorized by section 2401(a) of the Military Construction Authorization Act of Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2457), $108,000,000. 
(9)For the construction of increment 2 of replacement fuel storage facilities at Point Loma Annex, California, authorized by section 2401(a) of the Military Construction Authorization Act of Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 521), as amended by section 2406 of this Act, $92,300,000. 
(10)For the construction of increment 3 of a special operations facility at Dam Neck, Virginia, authorized by section 2401(a) of the Military Construction Authorization Act of Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 521), $15,967,000. 
(11)For the construction of increment 2 of the United States Army Medical Research Institute of Chemical Defense replacement facility at Aberdeen Proving Ground, Maryland, authorized by section 2401(a) of the Military Construction Authorization Act of Fiscal Year 2009 (division B of Public Law 110–417 122 Stat. 4689), $111,400,000. 
(12)For the construction of fuel storage tanks and pipeline replacement at Souda Bay, Greece, authorized by section 2401(b) of the Military Construction Authorization Act of Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4691), as amended by section 2405 of this Act, $24,000,000. 
(13)For the construction of increment 2 of a National Security Agency data center at Camp Williams, Utah, authorized as a Military Construction, Defense-Wide project by the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1888), $600,000,000. 
(14)For the construction of the first increment of a hospital at Fort Bliss, Texas, authorized by section 2401(a), $86,975,000. 
(15)For the construction of the first increment of a hospital at Naval Activities, Guam, authorized by section 2401(b), $259,156,000. 
(b)Limitation on Total Cost of Construction ProjectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2401 of this Act may not exceed the sum of the following: 
(1)The total amount authorized to be appropriated under paragraphs (1) and (2) of subsection (a). 
(2)$187,294,000 (the balance of the amount authorized by section 2401(b) for the hospital replacement, Guam). 
(3)$820,000,000 (the balance of the amount authorized in the Supplemental Appropriations Act, 2009 (Public Law 111–32) for the Utah Data Center, Camp Williams, Utah).  
(4)$879,025,000 (the balance of the amount authorized by section 2401(a) for the hospital replacement phase I, Fort Bliss, Texas).  
(5)$290,000,000 (the balance of the amount authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4689) for the USAMRIID replacement facility at Aberdeen Proving Ground, Maryland). 
(6)$47,000,000 (the balance of the amount authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 521), as modified by section 2406(a) of this Act, for the replacement of fuel storage facilities at Point Loma Annex, California). 
(c)Availability of funds for energy conservation projects of reserve componentsOf the amount authorized to be appropriated by subsection (a)(6) for energy conservation projects under chapter 173 of title 10, United States Code, the Secretary of Defense shall reserve a portion of the amount for energy conservation projects for the reserve components in an amount that is not less than an amount that bears the same proportion to the total amount authorized to be appropriated as the total quantity of energy consumed by reserve facilities (as defined in section 18232(2) of such title) during fiscal year 2009 bears to the total quantity of energy consumed by all military installations (as defined in section 2687(e)(1) of such title) during that fiscal year, as determined by the Secretary. 
2405.Termination or modification of authority to carry out certain fiscal year 2009 projects 
(a)TerminationSection 2401(b) of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4690) is amended by striking the table relating to the Missile Defense Command. 
(b)ModificationThe table relating to the Defense Logistics Agency in such section is amended in the item relating to Souda Bay, Greece, by striking $8,000,000 in the amount column and inserting $32,000,000. 
(c)Conforming amendmentsSection 2403 of that Act (122 Stat. 4692) is amended— 
(1)in subsection (a)— 
(A)in the matter preceding paragraph (1), by striking $1,639,050,000 and inserting $1,487,890,000; 
(B)in paragraph (2), by striking $246,360,000 and inserting $87,200,000; and 
(C)by adding at the end the following new paragraph: 
 
(11)For construction of the first increment of fuel storage tanks and pipeline replacement at Souda Bay, Greece, $8,000,000.; and 
(2)in subsection (b), by striking paragraphs (3) and (4) and inserting the following new paragraph: 
 
(3)$24,000,000 (the balance of the amount authorized for the Defense Logistics Agency under section 2401(b) for fuel storage tanks and pipeline replacement at Souda Bay, Greece).. 
2406.Modification of authority to carry out certain fiscal year 2008 project 
(a)ModificationThe table relating to the Defense Logistics Agency in section 2401 (a) of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 521) is amended in the item relating to Point Loma Annex, California, by striking $140,000,000 in the amount column and inserting $195,000,000. 
(b)Conforming amendmentSection 2403(b)(2) of that Act (122 Stat. 524) is amended by striking $84,300,000 and inserting $139,300,000. 
2407.Extension of authorizations of certain fiscal year 2007 project 
(a)ExtensionNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2463), authorizations set forth in the table in subsection (b), as provided in section 2402 of that Act, shall remain in effect until October 1, 2010, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2011, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
Defense Logistics Agency: Family Housing 
 
StateLocationUnitsAmount 
 
VirginiaDefense Supply Center, Richmond Whole House Renovation$484,000 
BChemical Demilitarization Authorizations 
2411.Authorization of appropriations, chemical demilitarization construction, defense-wideFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2009, for military construction and land acquisition for chemical demilitarization in the total amount of $151,541,000 as follows: 
(1)For the construction of phase 11 of a chemical munitions demilitarization facility at Pueblo Chemical Activity, Colorado, authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 1997 (division B of Public Law 104–201; 110 Stat. 2775), as amended by section 2406 of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 839), section 2407 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), and section 2413 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4697), $92,500,000. 
(2)For the construction of phase 10 of a munitions demilitarization facility at Blue Grass Army Depot, Kentucky, authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 835), as amended by section 2405 of the Military Construction Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1298), section 2405 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), and section 2414 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4697), $59,041,000. 
XXVNorth Atlantic Treaty Organization Security Investment Program 
 
Sec. 2501. Authorized NATO construction and land acquisition projects. 
Sec. 2502. Authorization of appropriations, NATO. 
2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States. 
2502.Authorization of appropriations, NATOFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2009, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501, in the amount of $197,414,000. 
XXVIGuard and Reserve Forces Facilities 
 
Sec. 2601. Authorized Army National Guard construction and land acquisition projects. 
Sec. 2602. Authorized Army Reserve construction and land acquisition projects. 
Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. 
Sec. 2604. Authorized Air National Guard construction and land acquisition projects. 
Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects. 
Sec. 2606. Authorization of appropriations, National Guard and Reserve. 
Sec. 2607. Extension of authorizations of certain fiscal year 2007 projects. 
Sec. 2608. Extension of authorizations of certain fiscal year 2006 project. 
2601.Authorized Army National Guard construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(a)(1), the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations inside the United States, and in the amounts, set forth in the following table: 
Army National Guard: Inside the United States 
 
StateLocationAmount 
 
AlabamaFort McClellan$3,000,000 
ArizonaCamp Navajo$3,000,000 
CaliforniaLos Alamitos Joint Forces Training Base$31,000,000 
GeorgiaFort Benning$15,500,000 
Hunter Army Air Field$8,967,000 
IdahoGowen Field$16,100,000 
IllinoisMilan$5,600,000 
IndianaMuscatatuck Urban Training Center$10,100,000 
IowaCamp Dodge$4,000,000 
KansasSalina Army National Guard Aviation Facility$2,227,000 
MassachusettsHanscom Air Force Base$29,000,000 
MichiganFort Custer$7,732,000 
MinnesotaArden Hills Army Training Site$6,700,000 
Camp Ripley$1,710,000 
MississippiCamp Shelby$16,100,000 
Monticello$14,350,000 
MissouriBoonville$1,800,000 
NebraskaLincoln Municipal Airport$23,000,000 
NevadaCarson City$2,000,000 
North Las Vegas$26,000,000 
New MexicoSanta Fe$39,000,000 
North CarolinaEast Flat Rock$2,516,000 
Fort Bragg$6,038,000 
OregonClatsop County$3,369,000 
Polk County$12,100,000 
South CarolinaEastover$26,000,000 
Greenville$40,000,000 
South DakotaCamp Rapid$9,840,000 
TexasAustin$22,200,000 
VermontEthan Allen Firing Range$1,996,000 
VirginiaFort Pickett$32,000,000 
West VirginiaSt. Albans Armory$2,000,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(a)(1), the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations outside the United States, and in the amounts, set forth in the following table: 
Army National Guard: Outside the United States 
 
CountryLocationAmount 
 
GuamBarrigada$30,000,000 
Virgin IslandsSt. Croix$20,000,000 
(c)Unspecified worldwideUsing the amounts appropriated pursuant to the authorization of appropriations in section 2606(a)(1), the Secretary of the Army may acquire real property and carry out military construction projects for unspecified installations or locations in the amounts set forth in the following table: 
Army National Guard 
 
LocationLocation or InstallationAmount 
 
Worldwide UnspecifiedUnspecified Worldwide Locations$30,000,000 
2602.Authorized Army Reserve construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(a)(2), the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve locations inside the United States, and in the amounts, set forth in the following table: 
Army Reserve: Inside the United States 
 
StateLocationAmount 
 
CaliforniaCamp Pendleton$19,500,000 
Los Angeles$29,000,000 
ColoradoColorado Springs$13,000,000 
ConnecticutBridgeport$18,500,000 
FloridaPanama City$7,300,000 
West Palm Beach$26,000,000 
GeorgiaAtlanta$14,000,000 
IllinoisChicago$23,000,000 
MinnesotaFort Snelling$12,000,000 
New YorkRochester$13,600,000 
OhioCincinnati$13,000,000 
PennsylvaniaAshley$9,800,000 
Harrisburg$7,600,000 
Newton Square$20,000,000 
Uniontown$11,800,000 
TexasAustin$20,000,000 
Bryan$12,200,000 
Fort Bliss$9,500,000 
Houston$24,000,000 
Robstown$10,200,000 
San Antonio$20,000,000 
WisconsinFort McCoy$28,550,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(a)(2), the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve location outside the United States, and in the amount, set forth in the following table: 
Army Reserve: Outside the United States 
 
CountryLocationAmount 
 
Puerto RicoCaguas$12,400,000 
(c)Unspecified worldwideUsing the amounts appropriated pursuant to the authorization of appropriations in section 2606(a)(2), the Secretary of the Army may acquire real property and carry out military construction projects for unspecified installations or locations in the amounts set forth in the following table: 
Army Reserve 
 
LocationLocation or InstallationAmount 
 
Worldwide UnspecifiedUnspecified Worldwide Locations$30,000,000 
2603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(a)(3), the Secretary of the Navy may acquire real property and carry out military construction projects for the Navy Reserve and Marine Corps Reserve locations, and in the amounts, set forth in the following table: 
Navy Reserve and Marine Corps Reserve 
 
StateLocationAmount 
 
ArizonaLuke Air Force Base$10,986,000 
CaliforniaAlameda$5,960,000 
IllinoisJoliet Army Ammunition Plant$7,957,000 
South CarolinaGoose Creek$4,240,000 
TexasSan Antonio$2,210,000 
Fort Worth Naval Air Station Joint Reserve Base$6,170,000 
VirginiaOceana Naval Air Station$30,400,000 
(b)Unspecified worldwideUsing the amounts appropriated pursuant to the authorization of appropriations in section 2606(a)(3), the Secretary of the Navy may acquire real property and carry out military construction projects for unspecified installations or locations in the amounts set forth in the following table: 
Navy Reserve and Marine Corps Reserve 
 
LocationLocation or InstallationAmount 
 
Worldwide UnspecifiedUnspecified Worldwide Locations$55,000,000 
2604.Authorized Air National Guard construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(a)(4), the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard locations, and in the amounts, set forth in the following table: 
Air National Guard 
 
StateLocationAmount 
 
ArizonaDavis-Monthan Air Force Base$5,600,000 
CaliforniaFresno Yosemite International Airport$9,800,000 
South California Logistics Airport$8,400,000 
ColoradoBuckley Air National Guard Base$4,500,000 
ConnecticutBradley International Airport$9,000,000 
HawaiiHickam Air Force Base$33,000,000 
IllinoisLincoln Capital Airport$3,000,000 
IowaDes Moines$4,600,000 
KansasMcConnell Air Force Base$8,700,000 
MaineBangor International Airport $28,000,000 
MarylandAndrews Air Force Base$14,000,000 
MassachusettsBarnes Air National Guard Base$8,100,000 
Otis Air National Guard Base$12,800,000 
MichiganAlpena Combat Readiness Training Center$8,900,000 
Battle Creek Air National Guard Base$14,000,000 
Selfridge Air National Guard Base$7,100,000 
MinnesotaMinnesota/St. Paul International Airport 133rd Airlift Wing Base$1,900,000 
MississippiGulfport-Biloxi Regional Airport$6,500,000 
MissouriRosecrans Memorial Airport$9,300,000 
NebraskaLincoln Municipal Airport$1,500,000 
NevadaReno$10,800,000 
New HampshirePease Air National Guard Base$10,000,000 
New JerseyMcGuire Air Force Base$9,700,000 
New YorkWheeler Sack Army Airfield$2,700,000 
OhioMansfield Lahm Airport$11,400,000 
OklahomaWill Rogers World Airport$7,300,000 
South CarolinaMcEntire Joint Air National Guard Base$1,300,000 
South DakotaJoe Foss Field$2,600,000 
TennesseeMemphis, 164th Airlift Wing$9,800,000 
TexasKelly Field Annex$7,900,000 
VermontBurlington International Airport$6,000,000 
West VirginiaMartinsburg$19,500,000 
WisconsinGeneral Mitchell International Airport$5,000,000 
WyomingCheyenne Airport$1,500,000 
(b)Unspecified worldwideUsing the amounts appropriated pursuant to the authorization of appropriations in section 2606(a)(4), the Secretary of the Air Force may acquire real property and carry out military construction projects for unspecified installations or locations in the amounts set forth in the following table: 
Air National Guard 
 
LocationLocation or InstallationAmount 
 
Worldwide UnspecifiedUnspecified Worldwide Locations$30,000,000 
2605.Authorized Air Force Reserve construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(a)(5), the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air Force Reserve locations, and in the amounts, set forth in the following table: 
Air Force Reserve 
 
StateLocationAmount 
 
CaliforniaMarch Air Reserve Base$9,800,000 
ColoradoSchriever Air Force Base$10,200,000 
MississippiKeesler Air Force Base$9,800,000 
New YorkNiagara Falls Air Reserve Station$5,700,000 
PennsylvaniaPittsburgh Air Force Base$12,400,000 
TexasLackland Air Force Base$1,500,000 
UtahHill Air Force Base$3,200,000 
(b)Unspecified worldwideUsing the amounts appropriated pursuant to the authorization of appropriations in section 2606(a)(5), the Secretary of the Air Force may acquire real property and carry out military construction projects for unspecified installations or locations in the amounts set forth in the following table: 
Air Force Reserve 
 
LocationLocation or InstallationAmount 
 
Worldwide UnspecifiedUnspecified Worldwide Locations$55,000,000 
2606.Authorization of appropriations, National Guard and Reserve 
(a)In generalFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2009, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), in the following amounts: 
(1)For the Department of the Army, for the Army National Guard of the United States, $582,056,000. 
(2)For the Department of the Army, for the Army Reserve, $431,566,000. 
(3)For the Department of the Navy, for the Navy and Marine Corps Reserve, $125,874,000. 
(4)For the Department of the Air Force, for the Air National Guard of the United States, $364,226,000. 
(5)For the Department of the Air Force, for the Air Force Reserve, $112,269,000. 
(b)Limitation on implementation of projects at certain unspecified worldwide locationsThe Secretary of the military department concerned may not enter into an award of a project at an unspecified worldwide location authorized under section 2601(c), 2602(c), 2603(b), 2604(b), or 2605(b) until the Secretary submits to the congressional defense committees a report that includes the following: 
(1)Within the amounts authorized to be appropriated under the applicable paragraph of subsection (a), a list of the proposed projects. 
(2)A Military Construction Data Sheet for each project. 
(3)A certification that the projects can be awarded in the year for which the appropriation of funds is made. 
(4)A certification that the projects are listed in the current Future Years Defense Program for the reserve component involved. 
2607.Extension of authorizations of certain fiscal year 2007 projects 
(a)ExtensionNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2463), the authorizations set forth in the table in subsection (b), as provided in section 2601 of that Act, shall remain in effect until October 1, 2010, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2011, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
Army National Guard: Extension of 2007 Project Authorizations 
 
StateInstallation or LocationProjectAmount 
 
CaliforniaFresnoAVCRAD Add/Alt, PH I$30,000,000 
New JerseyLakehurstConsolidated Logistics Training Facility, PH II$20,024,000 
2608.Extension of authorizations of certain fiscal year 2006 project 
(a)ExtensionNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3501), the authorization set forth in the table in subsection (b), as provided in section 2601 of that Act (119 Stat. 3501) and extended by section 2608 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4710), shall remain in effect until October 1, 2010, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2011, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
Army National Guard: Extension of 2006 Project Authorization 
 
StateInstallation or LocationProjectAmount 
 
MontanaTownsendAutomated Qualification Training Range$2,532,000 
XXVIIBase Closure and Realignment Activities 
 
Subtitle A—Authorizations 
Sec. 2701. Authorization of appropriations for base closure and realignment activities funded through Department of Defense Base Closure Account 1990. 
Sec. 2702. Authorized base closure and realignment activities funded through Department of Defense Base Closure Account 2005. 
Sec. 2703. Authorization of appropriations for base closure and realignment activities funded through Department of Defense Base Closure Account 2005. 
Subtitle B—Other Matters 
Sec. 2711. Relocation of certain Army Reserve units in Connecticut. 
Sec. 2712. Authority to construct Armed Forces Reserve Center in vicinity of Pease Air National Guard Base, New Hampshire. 
Sec. 2713. Sense of Congress on ensuring joint basing recommendations do not adversely affect operational readiness. 
Sec. 2714. Requirements related to providing world class military medical facilities in the National Capital Region. 
Sec. 2715. Use of economic development conveyances to implement base closure and realignment property recommendations. 
AAuthorizations 
2701.Authorization of appropriations for base closure and realignment activities funded through Department of Defense Base Closure Account 1990Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2009, for base closure and realignment activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account 1990 established by section 2906 of such Act, in the total amount of $496,768,000, as follows: 
(1)For the Department of the Army, $138,723,000. 
(2)For the Department of the Navy, $228,000,000. 
(3)For the Department of the Air Force, $127,364,000. 
(4)For the Defense Agencies, $2,681,000. 
2702.Authorized base closure and realignment activities funded through Department of Defense Base Closure Account 2005Using amounts appropriated pursuant to the authorization of appropriations in section 2703, the Secretary of Defense may carry out base closure and realignment activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account 2005 established by section 2906A of such Act, in the amount of $5,934,740,000. 
2703.Authorization of appropriations for base closure and realignment activities funded through Department of Defense Base Closure Account 2005Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2009, for base closure and realignment activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account 2005 established by section 2906A of such Act, in the total amount of $7,455,498,000, as follows: 
(1)For the Department of the Army, $4,057,037,000. 
(2)For the Department of the Navy, $591,572,000. 
(3)For the Department of the Air Force, $418,260,000. 
(4)For the Defense Agencies, $2,388,629,000. 
BOther Matters 
2711.Relocation of certain Army Reserve units in ConnecticutThe Secretary of the Army may use funds appropriated pursuant to the authorization of appropriations in section 2703 for the purpose of constructing an Army Reserve Center and Maintenance Facility in the vicinity of Newtown, Connecticut, at a location determined by the Secretary to be in the best interest of national security and in the public interest. 
2712.Authority to construct Armed Forces Reserve Center in vicinity of Pease Air National Guard Base, New HampshireThe Secretary of the Army may use funds appropriated pursuant to the authorization of appropriations in section 2703 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4715) for the purpose of constructing an Armed Forces Reserve Center at Pease Air National Guard Base, New Hampshire, to construct instead an Armed Forces Reserve Center in the vicinity of Pease Air National Guard Base at a location determined by the Secretary to be in the best interest of national security and in the public interest. 
2713.Sense of Congress on ensuring joint basing recommendations do not adversely affect operational readinessIt is the sense of Congress that, in implementing the joint basing recommendations of the Defense Base Closure and Realignment Commission contained in the report of the Commission transmitted to Congress on September 15, 2005, under section 2903(e) of the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note), the Secretary of Defense should ensure that the joint basing of military installations at any of the recommended locations does not adversely impact— 
(1)the ability of commanders, and the units of the Armed Forces under their command, to perform their operational missions; 
(2)the command and control of commanders at each military installation that has an operational mission requirement; and 
(3)the readiness of the units of the Armed Forces under their command. 
2714.Requirements related to providing world class military medical facilities in the National Capital Region 
(a)Master plan requiredNot later than March 31, 2010, the Secretary of Defense shall develop and implement a comprehensive master plan to provide sufficient world class military medical facilities and an integrated system of health care delivery for the National Capital Region that— 
(1)addresses— 
(A)the unique needs of members of the Armed Forces and retired members of the Armed Forces and their families; 
(B)the care, management, and transition of seriously ill and injured members of the Armed Forces and their families; 
(C)the missions of the branch or branches of the Armed Forces served; and 
(D)performance expectations for the future integrated health care delivery system, including— 
(i)information management and information technology support; and 
(ii)expansion of support services; 
(2)delineates the process for the development of budgets, prioritization of requirements, and the allocation of funds; 
(3)delineates budget and operational authority to provide and operate world class military medical facilities in the National Capital Region; 
(4)incorporates all ancillary and support facilities at the National Naval Medical Center, Bethesda, Maryland, including education and research facilities as well as centers of excellence, transportation, and parking structures required to provide a full range of adequate care and services for members of the Armed Forces and their families; 
(5)incorporates a facilities needs assessment, including an assessment of standards for patient rooms, and provides a program to meet the facility requirements; 
(6)specifies the personnel authorizations and personnel systems required to provide and operate a world class military medical facility; 
(7)can be used as a basis to develop similar master plans for other military medical facilities of the Department of Defense; and 
(8)includes a community development plan that incorporates multiple options to alleviate traffic congestion related to the expansion of the National Naval Medical Center and Fort Belvoir Community Hospital, including a review of options— 
(A)to expand adjacent highways; 
(B)improvements to nearby intersections; 
(C)on-facility site queuing; and 
(D)multimodal expansion that could include expanded support for buses and subways. 
(b)Submission of master plan and related materialsNot later than March 31, 2010, the Secretary of Defense shall submit to the congressional defense committees a report containing— 
(1)the master plan developed under subsection (a); 
(2)the certification of the Secretary that the requirements specified in paragraphs (1), (2), and (3) of section 1650(a) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 475) remain satisfied and accurate; 
(3)the certification of the Secretary that the master plan ensures that each facility covered by the plan meets or exceeds applicable Joint Commission hospital design standards; and 
(4)an assessment of the risks and benefits to patient care associated with completing the realignment of Walter Reed National Military Medical Center by the statutory deadline imposed for implementation of the recommendations contained in the report of the Defense Base Closure and Realignment Commission transmitted to Congress on September 15, 2005. 
(c)Submission of milestone schedule and cost estimatesNot later than June 30, 2010, the Secretary of Defense shall submit to the congressional defense committees a report describing— 
(1)the schedule for completion of requirements identified in the master plan developed under subsection (a); and 
(2)updated cost estimates to provide world class military medical facilities for the National Capital Region. 
(d)Sense of Congress regarding traffic mitigation in vicinity of National Naval Medical CenterGiven the anticipated significant increases in local traffic in the vicinity of the National Naval Medical Center, and the unusual impact that such traffic increases will have on the surrounding community due to the planned expansion of the installation, it is the sense of Congress that— 
(1)multiple methods are available to the Department of Defense to implement the defense access roads program (section 210 of title 23, United States Code) to help alleviate traffic congestion, including expansion of adjacent highways, improvements to nearby intersections, on-base queuing options, and multi-modal expansion, including expanded support of buses and subways and other measures; and 
(2)all of the efforts to alleviate the significant traffic impact need to be pursued to ensure readily available access to health care at the installation. 
(e)DefinitionsIn this section: 
(1)National Capital RegionThe term National Capital Region has the meaning given the term in section 2674(f) of title 10, United States Code. 
(2)World class military medical facilityThe term world class military medical facility has the meaning given the term by the National Capital Region Base Realignment and Closure Health Systems Advisory Subcommittee of the Defense Health Board in appendix B of the report entitled Achieving World Class – An Independent Review of the Design Plans for the Walter Reed National Military Medical Center and the Fort Belvoir Community Hospital, published in May, 2009. 
2715.Use of economic development conveyances to implement base closure and realignment property recommendations 
(a)Economic redevelopment conveyance authoritySection 2905(b)(4) of the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) is amended— 
(1)in subparagraph (B), by striking the matter preceding clause (i) of such subparagraph and inserting the following: 
 
(B)The transfer of property located at a military installation under subparagraph (A) may be for consideration at or below the estimated fair market value or without consideration. The determination of such consideration may account for the economic conditions of the local affected community and the estimated costs to redevelop the property. The Secretary may accept, as consideration, a share of the revenues that the redevelopment authority receives from third-party buyers or lessees from sales and long-term leases of the conveyed property, consideration in kind (including goods and services), real property and improvements, or such other consideration as the Secretary considers appropriate. The transfer of property located at a military installation under subparagraph (A) may be made for consideration below the estimated fair market value or without consideration only if the redevelopment authority with respect to the installation—; and 
(2)in subparagraph (C), by striking subparagraph (B) and inserting subparagraph (B)(i). 
(b)Report concerning property conveyancesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report regarding the status of current and anticipated economic development conveyances involving surplus real and personal property at closed or realigned military installations, projected job creation as a result of the conveyances, community reinvestment, and the progress made as a result of the implementation of the amendments made by subsection (a). 
XXVIIIMilitary Construction General Provisions 
 
Subtitle A—Military Construction Program and Military Family Housing Changes 
Sec. 2801. Modification of unspecified minor construction authorities. 
Sec. 2802. Congressional notification of facility repair projects carried out using operation and maintenance funds. 
Sec. 2803. Modification of authority for scope of work variations. 
Sec. 2804. Modification of conveyance authority at military installations. 
Sec. 2805. Imposition of requirement that acquisition of reserve component facilities be authorized by law. 
Sec. 2806. Authority to use operation and maintenance funds for construction projects inside the United States Central Command area of responsibility. 
Sec. 2807. Expansion of First Sergeants Barracks Initiative. 
Sec. 2808. Reports on privatization initiatives for military unaccompanied housing. 
Sec. 2809. Report on Department of Defense contributions to States for acquisition, construction, expansion, rehabilitation, or conversion of reserve component facilities. 
Subtitle B—Real Property and Facilities Administration 
Sec. 2821. Modification of utility systems conveyance authority. 
Sec. 2822. Report on global defense posture realignment and interagency review. 
Sec. 2823. Property and facilities management of the Armed Forces Retirement Home. 
Sec. 2824. Acceptance of contributions to support cleanup efforts at former Almaden Air Force Station, California. 
Sec. 2825. Selection of military installations to serve as locations of brigade combat teams. 
Sec. 2826. Report on Federal assistance to support communities adversely impacted by expansion of military installations. 
Subtitle C—Provisions Related to Guam Realignment 
Sec. 2831. Role of Department of Defense in management and coordination of Defense activities relating to Guam realignment. 
Sec. 2832. Clarifications regarding use of special purpose entities to assist with Guam realignment. 
Sec. 2833. Workforce issues related to military construction and certain other transactions on Guam. 
Sec. 2834. Composition of workforce for construction projects funded through the Support for United States Relocation to Guam Account. 
Sec. 2835. Interagency Coordination Group of Inspectors General for Guam Realignment. 
Sec. 2836. Compliance with Naval Aviation Safety requirements as condition on acceptance of replacement facility for Marine Corps Air Station, Futenma, Okinawa. 
Sec. 2837. Report and sense of Congress on Marine Corps requirements in Asia-Pacific region. 
Subtitle D—Energy Security 
Sec. 2841. Adoption of unified energy monitoring and utility control system specification for military construction and military family housing activities. 
Sec. 2842. Department of Defense goal regarding use of renewable energy sources to meet facility energy needs. 
Sec. 2843. Department of Defense participation in programs for management of energy demand or reduction of energy usage during peak periods. 
Sec. 2844. Department of Defense use of electric and hybrid motor vehicles. 
Sec. 2845. Study on development of nuclear power plants on military installations. 
Sec. 2846. Comptroller General report on Department of Defense renewable energy initiatives, including solar initiatives, on military installations. 
Subtitle E—Land Conveyances 
Sec. 2851. Land conveyance, Haines Tank Farm, Haines, Alaska. 
Sec. 2852. Release of reversionary interest, Camp Joseph T. Robinson, Arkansas. 
Sec. 2853. Transfer of administrative jurisdiction, Port Chicago Naval Magazine, California. 
Sec. 2854. Land conveyance, Ferndale housing at Centerville Beach Naval Facility to City of Ferndale, California. 
Sec. 2855. Land conveyances, Naval Air Station, Barbers Point, Hawaii. 
Sec. 2856. Land conveyances of certain parcels in the Camp Catlin and Ohana Nui areas, Pearl Harbor, Hawaii. 
Sec. 2857. Modification of land conveyance, former Griffiss Air Force Base, New York. 
Sec. 2858. Land conveyance, Army Reserve Center, Chambersburg, Pennsylvania. 
Sec. 2859. Land conveyance, Ellsworth Air Force Base, South Dakota. 
Sec. 2860. Land conveyance, Lackland Air Force Base, Texas. 
Sec. 2861. Land Conveyance, Naval Air Station Oceana, Virginia. 
Sec. 2862. Completion of land exchange and consolidation, Fort Lewis, Washington. 
Sec. 2863. Land conveyance, F.E. Warren Air Force Base, Cheyenne, Wyoming. 
Subtitle F—Other Matters 
Sec. 2871. Revised authority to establish national monument to honor United States Armed Forces working dog teams. 
Sec. 2872. National D–Day Memorial study. 
Sec. 2873. Conditions on establishment of Cooperative Security Location in Palanquero, Colombia. 
Sec. 2874. Military activities at United States Marine Corps Mountain Warfare Training Center. 
AMilitary Construction Program and Military Family Housing Changes 
2801.Modification of unspecified minor construction authorities 
(a)Repeal of limitations on exercise-related projects overseas 
(1)Authority to carry out projectsSubsection (a) of section 2805 of title 10, United States Code, is amended— 
(A)by striking Except as provided in paragraph (2), within and inserting Within; 
(B)by striking paragraph (2); and 
(C)by striking An unspecified and inserting the following: 
 
(2)An unspecified. 
(2)Use of operation and maintenance fundsSubsection (c) of such section is amended— 
(A)by striking Except as provided in paragraphs (2) and (3) and inserting Except as provided in paragraph (2); 
(B)by striking paragraph (2); and 
(C)by redesignating paragraph (3) as paragraph (2). 
(3)Conforming amendmentSection 2806(c)(1) of such title is amended by striking section 2805(a)(2) and inserting section 2805(a). 
(b)Laboratory revitalization authorizedSection 2805(d) of such title is amended— 
(1)in paragraph (1)(B), by inserting or from funds authorized to be made available under section 219(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2358 note) after authorized by law; 
(2)by striking paragraph (3); and 
(3)by redesignating paragraphs (4), (5), and (6) as paragraphs (3), (4), and (5), respectively. 
(c)Mechanisms to provide funds for laboratory revitalization 
(1)Additional purposeSubsection (a)(1) of section 219 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2358 note) is amended by adding at the end the following new subparagraph: 
 
(D)To fund the revitalization and recapitalization of the laboratory pursuant to section 2805(d) of title 10, United States Code.. 
(2)Modification of reporting requirementsSubsection (b) of such section is amended— 
(A)by striking paragraph (2); and 
(B)by striking Authority and all that follows through Not and inserting Authority.—Not. 
2802.Congressional notification of facility repair projects carried out using operation and maintenance fundsSection 2811(d) of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking and at the end; and 
(2)by striking paragraph (2) and inserting the following new paragraphs: 
 
(2)if the current estimate of the cost of the repair project exceeds 75 percent of the estimated cost of a military construction project to replace the facility, an explanation of the reasons why replacement of the facility is not in the best interest of the Government; and 
(3)a description of the elements of military construction, including the elements specified in section 2802(b) of this title, incorporated into the repair project.. 
2803.Modification of authority for scope of work variationsSection 2853 of title 10, United States Code, is amended— 
(1)in subsection (b)— 
(A)by striking Except as provided in subsection (c) and inserting (1) Except as provided in subsection (c); 
(B)by striking may be reduced by not more than 25 percent from the amount approved for that project, construction, improvement, or acquisition by Congress. and inserting may be reduced by not more than 25 percent from the amount specified for that project, construction, improvement, or acquisition in the justification data provided to Congress as part of the request for authorization of the project, construction, improvement, or acquisition.; and 
(C)by adding at the end the following new paragraph: 
 
(2)The scope of work for a military construction project or for the construction, improvement, and acquisition of a military family housing project may not be increased above the amount specified for that project, construction, improvement, or acquisition in the justification data provided to Congress as part of the request for authorization of the project, construction, improvement, or acquisition.; and 
(2)in subsection (c), by striking limitation on scope reduction in subsection (b) and inserting limitation on scope reduction in subsection (b)(1). 
2804.Modification of conveyance authority at military installations 
(a)Limited purposes for which real property may be conveyedSection 2869 of title 10, United States Code, is amended— 
(1)in subsection (a)— 
(A)in paragraph (1)— 
(i)by striking agrees, in exchange for the real property— and all that follows through to carry out a military construction project or land acquisition and inserting agrees, in exchange for the real property, to carry out a land acquisition; 
(ii)by striking ; or and inserting a period; and 
(iii)by striking subparagraph (B); and 
(B)by striking paragraph (3); 
(2)in subsection (b), by striking fair market value of the military construction, military family housing, or military unaccompanied housing both places it appears and inserting fair market value of the land; 
(3)by striking subsection (c) and inserting the following new subsection: 
 
(c)Limitation on use of conveyance authority at installations closed under base closure lawsThe authority under subsection (a)(2)(A) to convey property located on a military installation may only be used to the extent the conveyance is consistent with an approved redevelopment plan for such installation.; and 
(4)in subsection (d)(2)(A), by striking military construction project, land acquisition, military family housing, or military unaccompanied housing both places it appears and inserting land acquisition. 
(b)Requirement to deposit funds in foreign currency fluctuations, construction, defense accountSubsection (e) of such section is amended by striking (1) Except as provided in paragraph (2), the Secretary concerned may deposit funds and all that follows through funds deposited under paragraph (2) shall be available in paragraph (3) and inserting The Secretary concerned shall deposit funds received under subsection (b) in the appropriation Foreign Currency Fluctuations, Construction, Defense. The funds deposited shall be available. 
(c)Elimination of annual report requirement; sunsetSubsection (f) of such section is amended to read as follows: 
 
(f)SunsetThe authority to enter into an agreement under this section shall expire on September 30, 2013.. 
(d)Clerical amendments 
(1)Section headingThe heading of such section is amended to read as follows: 
 
2869.Conveyance of property at military installations to limit encroachment. 
(2)Table of sectionsThe item relating to such section in the table of sections at the beginning of chapter 169 of such title is amended to read as follows: 
 
 
2869. Conveyance of property at military installations to limit encroachment.. 
2805.Imposition of requirement that acquisition of reserve component facilities be authorized by lawSection 18233(a)(1) of title 10, United States Code, is amended by striking as he determines to be necessary and inserting as are authorized by law. 
2806.Authority to use operation and maintenance funds for construction projects inside the United States Central Command area of responsibility 
(a)One-year extension of authoritySection 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as most recently amended by section 2806 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 112 Stat. 4724), is amended— 
(1)in subsection (a), by striking During fiscal year 2004 and all that follows through obligate and inserting The Secretary of Defense may obligate; and 
(2)by adding at the end the following new subsection: 
 
(h)Expiration of authorityThe authority to obligate funds under this section expires on the later of— 
(1)September 30, 2010; or 
(2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2011.. 
(b)Geographic area of authoritySubsection (a) of such section is further amended by striking and United States Africa Command areas of responsibility and inserting area of responsibility. 
(c)Annual funding limitation on use of authority; exceptionSubsection (c) of such section is amended— 
(1)in paragraph (2)— 
(A)in the first sentence, by inserting for fiscal year 2010 after operation and maintenance ; and 
(B)in the second sentence, by striking fiscal year 2009 and inserting that fiscal year; and 
(2)by adding at the end the following new paragraph: 
 
(3)Notwithstanding paragraph (1), the Secretary of Defense may authorize the obligation under this section of not more than an additional $10,000,000 of appropriated funds available for operation and maintenance for a fiscal year if the Secretary determines that the additional funds are needed for costs associated with contract closeouts. Funds obligated under this paragraph are not subject to the limitation in the second sentence of paragraph (2).. 
(d)Clerical amendment to correct reference to congressional committeeSubsection (f) of such section is amended by striking Subcommittees on Defense and Military Construction both places it appears and inserting Subcommittee on Defense and the Subcommittee on Military Construction, Veterans Affairs, and Related Agencies. 
2807.Expansion of First Sergeants Barracks Initiative 
(a)Expansion of initiativeNot later than September 30, 2011, the Secretary of the Army shall expand the First Sergeants Barracks Initiative (FSBI) to include all Army installations in order to improve the quality of life and living environments for single soldiers. 
(b)Progress reportsNot later than February 15, 2010, and February 15, 2011, the Secretary of the Army shall submit to the congressional defense committees a report describing the progress made in expanding the First Sergeants Barracks Initiative to all Army installations. 
2808.Reports on privatization initiatives for military unaccompanied housing 
(a)Secretary of Defense reportNot later than March 31, 2010, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing— 
(1)an evaluation of the process by which the Secretary develops, implements, and oversees housing privatization transactions involving military unaccompanied housing; 
(2)recommendations regarding additional opportunities for members of the Armed Forces to utilize housing privatization transactions involving military unaccompanied housing; 
(3)an evaluation of the impact of a prohibition on civilian occupancy of such housing on the ability to secure private partners for such housing privatization transactions; and 
(4)the Secretary’s assessment of the feasibility and cost of privatizing military unaccompanied housing for all members of the Armed Forces. 
(b)Comptroller General report 
(1)In generalNot later than 90 days after the Secretary of Defense submits the report under subsection (a), the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report evaluating such report. The report of the Comptroller General shall include the Comptroller General's assessment of the process used by the Secretary in preparing the report under subsection (a) and the Comptroller General’s assessment of the extent to which such report addresses the elements required under subsection (a). 
(2)Independent researchThe Comptroller General may conduct such independent research and make such independent findings and recommendations as the Comptroller General determines appropriate for purposes of the report submitted under this subsection. 
(c)Housing privatization transaction definedIn this section, the term housing privatization transaction means any contract or other transaction for the construction or acquisition of military unaccompanied housing entered into under the authority of subchapter IV of chapter 169 of title 10, United States Code. 
2809.Report on Department of Defense contributions to States for acquisition, construction, expansion, rehabilitation, or conversion of reserve component facilities 
(a)Report requiredNot later than March 1, 2010, the Secretary of Defense shall submit to the congressional defense committees a report specifying, for each of fiscal years 2005 through 2009, the total amount of contributions by project made by the Secretary to each State under the authority of paragraphs (2) through (6) of section 18233(a) of title 10, United States Code, for reserve component facilities. The amounts contributed under each of such paragraphs for each State shall be specified separately. 
(b)DefinitionsIn this section, the terms State and facility have the meanings given those terms in section 18232 of such title. 
BReal Property and Facilities Administration 
2821.Modification of utility systems conveyance authority 
(a)Clarification of required determination that conveyance reduce long-term costsParagraph (2)(A)(ii) of subsection (a) of section 2688 of title 10, United States Code, is amended by striking system; and and inserting the following:system by 10 percent of the long-term cost for provision of those utility services in the agency tender; and. 
(b)Limitation on repeated use of authority for same utility systemSuch subsection is further amended by adding at the end the following new paragraph: 
 
(3) 
(A)If, as a result of the economic analysis required by paragraph (2)(A), the Secretary concerned determines that a utility system, or part of a utility system, is not eligible for conveyance under this subsection, the Secretary concerned may not further reconsider the utility system, or part of a utility system, for conversion to contractor operation under section 2461 of this title for a period of five years beginning on the date of the determination. 
(B)If the results of a public-private competition for conversion of a utility system, or part of a utility system, to operation by a contractor favors continued operation by civilian employees of the Department of Defense, the Secretary concerned may not reconsider the utility system, or part of a utility system, for conversion under section 2461 of this title or for conveyance under this subsection for a period of five years beginning on the date of the completion of the public-private competition.. 
2822.Report on global defense posture realignment and interagency review 
(a)Annual review of overseas base closure and realignment actions and basing master plans 
(1)In generalChapter 159 of title 10, United States Code, is amended by inserting after section 2687 the following new section: 
 
2687a.Overseas base closures and realignments and basing master plans 
(a)Annual Status reportAt the same time that the budget is submitted under section 1105(a) of title 31for a fiscal year, the Secretary of Defense shall submit to the congressional defense committees and the Committee on Foreign relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report on— 
(1)the status of overseas base closure and realignment actions undertaken as part of a global defense posture realignment strategy; and 
(2)the status of development and execution of comprehensive master plans for overseas military main operating bases, forward operating sites, and cooperative security locations. 
(b)Report elementsA report under subsection (a) shall address the following: 
(1)How the master plans described in subsection (a)(2) would support the security commitments undertaken by the United States pursuant to any international security treaty, including, the North Atlantic Treaty, The Treaty of Mutual Cooperation and Security between the United States and Japan, and the Security Treaty Between Australia, New Zealand, and the United States of America. 
(2)The impact of such plans on the current security environments in the combatant commands, including United States participation in theater security cooperation activities and bilateral partnership, exchanges, and training exercises. 
(3)Any comments of the Secretary of Defense resulting from an interagency review of these plans that includes the Department of State and other Federal departments and agencies that the Secretary of Defense considers necessary for national security.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2687 the following new item: 
 
 
2687a. Overseas base closures and realignments and basing master plans.. 
(b)Interagency overseas basing report in response to quadrennial defense reviewSection 118 of title 10, United States Code, is amended by inserting after subsection (h), as added by section 1002, the following new subsection: 
 
(i)Interagency overseas basing report 
(1)Not later than 90 days after submitting a report on a quadrennial defense review under subsection (d), the Secretary of Defense shall submit to the congressional defense committees a report detailing how the results of the assessment conducted as part of such review will impact— 
(A)the status of overseas base closure and realignment actions undertaken as part of a global defense posture realignment strategy; and 
(B)the status of development and execution of comprehensive master plans for overseas military main operating bases, forward operating sites, and cooperative security locations of the global defense posture of the United States. 
(2)A report under paragraph (1) shall include any recommendations for additional closures or realignments of military installations outside of the United States and any comments resulting from an interagency review of these plans that includes the Department of State and other relevant Federal departments and agencies.. 
2823.Property and facilities management of the Armed Forces Retirement Home 
(a)Acquisition of real propertySubsection (e)(2) of section 1511 of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 411) is amended by adding at the end the following new sentence: If the purchase price to acquire fee title to real property for inclusion in the Retirement Home is more than $750,000, the Secretary may acquire the real property only if the acquisition is specifically authorized by law.. 
(b)Disposal of excess property and lease of non-excess propertySuch section is further amended— 
(1)in subsection (e), by striking paragraph (3) and inserting the following new paragraph: 
 
(3)If the Secretary of Defense determines that any property of the Retirement Home is excess to the needs of the Retirement Home, the Secretary shall dispose of the property in accordance with subchapter III of chapter 5 of title 40, United States Code (40 U.S.C. 541 et seq.). The proceeds from the disposal of property under this paragraph shall be deposited in the Armed Forces Retirement Home Trust Fund.; and 
(2)by adding at the end the following new subsection: 
 
(i)Authority to lease non-excess property 
(1)Whenever the Chief Operating Officer of the Armed Forces Retirement Home considers it advantageous to the Retirement Home, the Secretary of Defense (acting on behalf of the Chief Operating Officer) may lease to such lessee and upon such terms as the Secretary considers will promote the purpose and financial stability of the Retirement Home or be in the public interest, real or personal property that is— 
(A)under the control of the Retirement Home; and 
(B)not excess property (as defined by section 102 of title 40, United States Code) subject to disposal under subsection (e)(3). 
(2)A lease under this subsection— 
(A)may not be for more than five years, unless the Chief Operating Officer determines that a lease for a longer period will promote the purpose and financial stability of the Retirement Home or be in the public interest; 
(B)may give the lessee the first right to buy the property if the lease is revoked to allow the United States to sell the property under any other provision of law; 
(C)shall permit the Chief Operating Officer to revoke the lease at any time, unless the Chief Operating Officer determines that the omission of such a provision will promote the purpose and financial stability of the Retirement Home or be in the public interest; 
(D)shall provide for the payment (in cash or in kind) by the lessee of consideration in an amount that is not less than the fair market value of the lease interest, as determined by the Chief Operating Officer ; and 
(E)may provide, notwithstanding section 1302 of title 40, United States Code, or any other provision of law, for the alteration, repair, or improvement, by the lessee, of the property leased as the payment of part or all of the consideration for the lease. 
(3)In addition to any in-kind consideration accepted under subparagraph (D) or (E) of paragraph (2), in-kind consideration accepted with respect to a lease under this subsection may include the following: 
(A)Maintenance, protection, alteration, repair, improvement, or restoration (including environmental restoration) of property or facilities of the Retirement Home. 
(B)Construction of new facilities for the Retirement Home. 
(C)Provision of facilities for use by the Retirement Home. 
(D)Facilities operation support for the Retirement Home. 
(E)Provision of such other services relating to activities that will occur on the leased property as the Chief Operating Officer considers appropriate. 
(4)In-kind consideration under paragraph (3) may be accepted at any property or facilities of the Retirement Home that are selected for that purpose by the Chief Operating Officer. 
(5)In the case of a lease for which all or part of the consideration proposed to be accepted under this subsection is in-kind consideration with a value in excess of $500,000, the Secretary of Defense may not enter into the lease on behalf of the Chief Operating Officer until at least 30 days after the date on which a report on the facts of the lease is submitted to Congress. This paragraph does not apply to a lease covered by paragraph (6). 
(6) 
(A)If a proposed lease under this subsection involves only personal property, the lease term exceeds one year, or the fair market value of the lease interest exceeds $100,000, as determined by the Chief Operating Officer, the Secretary of Defense shall use competitive procedures to select the lessee unless the Chief Operating Officer determines that— 
(i)a public interest will be served as a result of the lease; and 
(ii)the use of competitive procedures for the selection of certain lessees is unobtainable or not compatible with the public benefit served under clause (i). 
(B)Not later than 45 days before entering into a lease described in subparagraph (A), the Chief Operating Officer shall submit to Congress written notice describing the terms of the proposed lease and— 
(i)the competitive procedures used to select the lessee; or 
(ii)in the case of a lease involving the public benefit exception authorized by subparagraph (A)(ii), a description of the public benefit to be served by the lease. 
(7)The proceeds from the lease of property under this subsection shall be deposited in the Armed Forces Retirement Home Trust Fund. 
(8)The interest of a lessee of property leased under this subsection may be taxed by State or local governments. A lease under this subsection shall provide that, if and to the extent that the leased property is later made taxable by State or local governments under an Act of Congress, the lease shall be renegotiated..
2824.Acceptance of contributions to support cleanup efforts at former Almaden Air Force Station, California 
(a)Acceptance of contributions; purposeThe Secretary of the Army may accept contributions from other Federal entities, the State of California, and other entities, both public and private, for the purposes of helping to cover the costs of— 
(1)demolition of property at former Almaden Air Force Station, California; and 
(2)environmental remediation and restoration. 
(b)AvailabilityAmounts received as contributions under subsection (a) may be merged with other amounts available to the Secretary to carry out the purposes described in such subsection and shall be available without further appropriations and until expended. 
2825.Selection of military installations to serve as locations of brigade combat teamsIn selecting the military installations at which brigade combat teams will be stationed, the Secretary of the Army shall take into consideration the availability and proximity of training spaces for the units and the capacity of the installations to support the units. 
2826.Report on Federal assistance to support communities adversely impacted by expansion of military installationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that includes the following information: 
(1)A description of the current authorities under which the Secretary may assist a community that is adversely impacted by the expansion of a military installation (in this section referred to as impacted community). 
(2)A description of the current authorities under which heads of other Federal agencies may assist an impacted community. 
(3)A review of additional authorities that the Secretary requires to assist impacted communities, including an assessment on the following: 
(A)Methods to obtain educational opportunities for members of the Armed Forces and their dependents in impacted communities. 
(B)Opportunities to use payments in lieu of taxes under chapter 69 of title 31, United States Code, to offset impacts on impacted communities. 
(C)In remote locations where the Armed Forces does not have a presence and significant military expansion has been proposed, the ability to augment local medical capacities and public utilities to support expansion requirements. 
CProvisions Related to Guam Realignment 
2831.Role of Department of Defense in management and coordination of Defense activities relating to Guam realignment 
(a)Deputy Secretary of DefenseSection 132 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(d)Until September 30, 2015, the Deputy Secretary of Defense shall lead the Guam Executive Council and shall be the Department of Defense’s principal representative for coordinating the interagency efforts in matters relating to Guam, including the following executive orders: 
(1)Executive Order No. 13299 of May 12, 2003 (68 Fed. Reg. 25477; 48 U.S.C. note prec. 1451; relating to the Interagency Group on Insular Affairs). 
(2)Executive Order No. 12788 of January 15, 1992, as amended (57 Fed. Reg. 2213; relating to the Defense Economic Adjustment Program).. 
(b)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report including the charter that establishes the Guam Executive Council. 
2832.Clarifications regarding use of special purpose entities to assist with Guam realignment 
(a)Special purpose entity definedIn this section, the term special purpose entity means any private person, corporation, firm, partnership, company, State or local government, or authority or instrumentality of a State or local government that the Secretary of Defense determines is capable of producing military family housing or providing utilities to support the realignment of military installations and the relocation of military personnel on Guam. 
(b)Report on intended use special purpose entities 
(1)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report describing the intended use of special purpose entities to provide military family housing or utilities to support the realignment of military installations and the relocation of military personnel on Guam. 
(2)Notice and waitThe Secretary of Defense may not authorize the use of special use entities as described in paragraph (1) until the end of the 30-day period (15-day period if the report is submitted electronically) beginning on the date on which the report required by such paragraph is submitted. 
(c)Applicability of unified facilities criteria 
(1)Applicability to section 2350k contributionsSection 2824(c)(4) of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 10 U.S.C. 2687 note) is amended by adding at the end the following new subparagraph: 
 
(D)Applicability of unified facilities criteriaThe unified facilities criteria promulgated by the Under Secretary of Defense for Acquisition, Technology, and Logistics and dated May 29, 2002, and any successor to such criteria shall be the minimum standard applicable to projects funded using contributions referred to in subsection (b)(1) for a transaction authorized by paragraph (1).. 
(2)Applicability to special purpose entity contributionsThe unified facilities criteria promulgated by the Under Secretary of Defense for Acquisition, Technology, and Logistics and dated May 29, 2002, and any successor to such criteria shall be the minimum standard applicable to projects funded using contributions provided by a special purpose entity. 
(3)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing an evaluation of various options, including a preferred option, that the Secretary could utilize to comply with the unified facilities criteria referred to in paragraph (2) in the acquisition of military housing on Guam in connection with the realignment of military installations and the relocation of military personnel on Guam. In preparing the report, the Secretary shall consider the impact of— 
(A)increasing the overseas housing allowance for members of the Armed Forces serving on Guam; and 
(B)providing a direct Federal subsidy to public-private ventures. 
(d)Sense of Congress on scope of utility infrastructure improvementsSection 2821 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4729) is amended— 
(1)by redesignating subsection (c) as subsection (b); and 
(2)in such subsection, by striking should incorporate the civilian and military infrastructure into a single grid to realize and maximize the effectiveness of the overall utility system and inserting should support proposed utility infrastructure improvements on Guam that incorporate the civilian and military infrastructure into a single grid to realize and maximize the effectiveness of the overall utility system, rather than simply supporting one or more military installations. 
2833.Workforce issues related to military construction and certain other transactions on Guam 
(a)Prevailing wage requirementsSubsection (c) of section 2824 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 10 U.S.C. 2687 note) is amended by adding at the end the following new paragraph: 
 
(5)Application of prevailing wage requirements 
(A)In generalThe requirements of subchapter IV of chapter 31 of title 40, United States Code, shall apply to any military construction project or other transaction authorized by paragraph (1) that is carried out on Guam using contributions referred to in subsection (b)(1) or appropriated funds. 
(B)Secretary of labor authoritiesIn order to carry out the requirements of subparagraph (A) and paragraph (6) (relating to composition of workforce for construction projects), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Number 14 of 1950 and section 3145 of title 40, United States Code. 
(C)Wage rate determinationIn making wage rate determinations pursuant to subparagraph (A), the Secretary of Labor shall not include in the wage survey any persons who hold a visa described in section 101(a)(15)(H)(ii)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)).  
(D)Addition to weekly statement on the wages paidIn the case of projects and other transactions covered by subparagraph (A), the weekly statement required by section 3145 of title 40, United States Code, shall also identify each employee working on the project or transaction who holds a visa described in section 101(a)(15)(H)(ii)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)). 
(E)Duration of requirementsThe Secretary of Labor shall make and issue a wage rate determination for Guam annually until 90 percent of the funds in the Account and other funds made available for the realignment of military installations and the relocation of military personnel on Guam have been expended.. 
(b)Reporting requirements regarding support of construction workforceSubsection (e) of such section is amended— 
(1)by striking Not later than and inserting the following: 
 
(1)Military construction informationNot later than; and 
(2)by adding at the end the following new paragraph: 
 
(2)Construction workforce informationThe annual report shall also include an assessment of the living standards of the construction workforce employed to carry out military construction projects covered by the report, including, at a minimum, the adequacy of contract standards and infrastructure that support temporary housing the construction workforce and their medical needs.. 
2834.Composition of workforce for construction projects funded through the Support for United States Relocation to Guam Account 
(a)Composition of workforceSection 2824(c) of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 10 U.S.C. 2687 note) is amended by inserting after paragraph (5), as added by section 2833, the following new paragraph: 
 
(6)Composition of workforce for construction projects 
(A)LimitationWith respect to each construction project that is carried out using amounts described in subparagraph (B), no work may be performed by a person holding a visa described in section 101(a)(15)(H)(ii)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)) unless— 
(i)the application for that visa has been approved pursuant to the issuance of a temporary labor certification by the Governor of Guam as provided under section 214.2 of title 8, Code of Federal Regulations; and 
(ii)the Governor of Guam, in consultation with the Secretary of Labor, makes the certification described in subparagraph (C) to the Secretary of Defense. 
(B)Source of fundsSubparagraph (A) applies to— 
(i)amounts in the Account used for projects associated with the realignment of military installations and the relocation of military personnel on Guam; 
(ii)funds associated with activities under section 2821 of this Act; and 
(iii)funds for authorized military construction projects. 
(C)CertificationThe certification referred to in subparagraph (A) is a certification, in addition to the certifications required by section 214.2 of title 8, Code of Federal Regulations, that— 
(i)there are not sufficient United States workers who are able, willing, qualified, and available at the time of application for a visa and admission to the United States and at the place where the persons holding visas described in section 101(a)(15)(H)(ii)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)) are to perform such skilled or unskilled labor; and 
(ii)the employment of such persons holding visas described in section 101(a)(15)(H)(ii)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)) will not adversely affect the wages and working conditions of workers in Guam similarly employed. 
(D)Solicitation of workersIn order to ensure compliance with subparagraph (A), as a condition of a contract covered by such subparagraph, the contractor shall be required to advertise and solicit for construction workers in the United States, including Guam, the Commonwealth of the Northern Mariana Islands, American Samoa, the Virgin Islands, and the Commonwealth of Puerto Rico, in accordance with a recruitment plan approved by the Secretary of Labor. The contractor shall submit a copy of the employment offer, including a description of wages and other terms and conditions of employment, to the Secretary of Labor at least 60 days before the start date of the workers under a contract. The contractor shall authorize the Secretary of Labor to post a notice of the employment offer on a website, with State, territorial, and local job banks, with State and territorial workforce agencies, and with any other referral and recruitment sources the Secretary of Labor determines may be pertinent to the employment opportunity. 
(E)Recruitment periodThe Secretary of Labor shall ensure that a contractor’s recruitment of construction workers complies with the recruitment plan required by subparagraph (D) for a period beginning 60 days before the start date of workers under a contract and continuing for the next 28 days. During the recruitment period, the contractor shall interview all qualified and available United States construction workers who have applied for the employment opportunity, and, at the close of the recruitment period, the contractor shall provide the Secretary of Labor with a recruitment report providing any reasons for which the contractor did not hire an applicant who is a qualified United States construction worker. Not later than 21 days before the start date of the workers under a contract, the Secretary of Labor shall certify to the Governor of Guam whether the contractor has satisfied the recruitment plan created under subparagraph (D).  
(F)LimitationAn employer, its attorney or agent, the Secretary of Labor, the Governor of Guam, and any designee thereof, may not seek or receive payment of any kind from any worker for any activity related to obtaining an H-2B labor certification with respect to any construction project that is carried out using amounts described in subparagraph (B).. 
(b)Reporting requirements 
(1)Secretary of DefenseNot later than June 30, 2010, the Secretary of Defense shall submit to the congressional committees specified in paragraph (3) a report containing an assessment of efforts to establish a Project Labor Agreement for construction projects associated with the Guam realignment as encouraged by Executive Order 13502, entitled Use of Project Labor Agreements for Federal Construction Projects (74 Fed. Reg. 6985), as a means of complying with the requirements of paragraph (6) of section 2824(c) of the Military Construction Authorization Act for Fiscal Year 2009, as added by subsection (a). 
(2)Secretary of laborNot later than June 30, 2010, the Secretary of Labor shall submit to the congressional committees specified in paragraph (3) a report containing an assessment of— 
(A)the opportunities to expand the recruitment of construction workers in the United States, including Guam, the Commonwealth of the Northern Mariana Islands, American Samoa, the Virgin Islands, and the Commonwealth of Puerto Rico, to support the realignment of military installations and the relocation of military personnel on Guam, consistent with the requirements of paragraph (6) of section 2824(c) of the Military Construction Authorization Act for Fiscal Year 2009, as added by subsection (a); 
(B)the ability of labor markets to support the Guam realignment;  
(C)the sufficiency of efforts to recruit United States construction workers; and 
(D)The costs to the United States for recruitment plans required by such paragraph (6) and a proposed method to cover such costs. 
(3)Covered congressional committeesThe reports required by this subsection shall be submitted to the congressional defense committees, the Committee on Education and Labor of the House of Representatives, and the Committee on Health, Education, Labor, and Pensions of the Senate. 
2835.Interagency Coordination Group of Inspectors General for Guam Realignment 
(a)Interagency Coordination GroupThere is hereby established the Interagency Coordination Group of Inspectors General for Guam Realignment (in this section referred to as the Interagency Coordination Group)— 
(1)to provide for the objective conduct and supervision of audits and investigations relating to the programs and operations funded with amounts appropriated or otherwise made available for military construction on Guam in connection with the realignment of military installations and the relocation of military personnel on Guam; and 
(2)to provide for coordination of, and recommendations on, policies designed— 
(A)to promote economic efficiency and effectiveness in the administration of the programs and operations described in paragraph (1); and 
(B)to prevent and detect waste, fraud, and abuse in such programs and operations. 
(b)Membership 
(1)ChairpersonThe Inspector General of the Department of Defense shall serve as chairperson of the Interagency Coordination Group. 
(2)Additional membersAdditional members of the Interagency Coordination Group shall include the Inspector General of the Department of Interior and the Inspector General of such other Federal agencies as the chairperson considers appropriate to carry out the duties of the Interagency Coordination Group. 
(c)Duties 
(1)Oversight of Guam constructionIt shall be the duty of the Interagency Coordination Group to conduct, supervise, and coordinate audits and investigations of the treatment, handling, and expenditure of amounts appropriated or otherwise made available for military construction on Guam and of the programs, operations, and contracts carried out utilizing such funds, including— 
(A)the oversight and accounting of the obligation and expenditure of such funds; 
(B)the monitoring and review of construction activities funded by such funds; 
(C)the monitoring and review of contracts funded by such funds; 
(D)the monitoring and review of the transfer of such funds and associated information between and among departments, agencies, and entities of the United States and private and nongovernmental entities; 
(E)the maintenance of records on the use of such funds to facilitate future audits and investigations of the use of such fund; and 
(F)the monitoring and review of the implementation of the Defense Posture Review Initiative relating to the realignment of military installations and the relocation of military personnel on Guam. 
(2)Other duties related to oversightThe Interagency Coordination Group shall establish, maintain, and oversee such systems, procedures, and controls as the Interagency Coordination Group considers appropriate to discharge the duties under paragraph (1). 
(3)Oversight planThe chairperson of the Interagency Coordination Group shall prepare an annual oversight plan detailing planned audits and reviews related to the Guam realignment. 
(d)Assistance from federal agencies 
(1)Provision of assistanceUpon request of the Interagency Coordination Group for information or assistance from any department, agency, or other entity of the Federal Government, the head of such entity shall, insofar as is practicable and not in contravention of any existing law, furnish such information or assistance to the Interagency Coordination Group. 
(2)Reporting of refused assistanceWhenever information or assistance requested by the Interagency Coordination Group is, in the judgment of the chairperson of the Interagency Coordination Group, unreasonably refused or not provided, the chairperson shall report the circumstances to the Secretary of Defense and to the congressional defense committees without delay. 
(e)Reports 
(1)Annual reportsNot later than February 1 of each year, the chairperson of the Interagency Coordination Group shall submit to the congressional defense committees, the Secretary of Defense, and the Secretary of the Interior a report summarizing, for the preceding calendar year, the activities of the Interagency Coordination Group during such year and the activities under programs and operations funded with amounts appropriated or otherwise made available for military construction on Guam. Each report shall include, for the year covered by the report, a detailed statement of all obligations, expenditures, and revenues associated with such construction, including the following: 
(A)Obligations and expenditures of appropriated funds. 
(B)A project-by-project and program-by-program accounting of the costs incurred to date for military construction in connection with the realignment of military installations and the relocation of military personnel on Guam, together with the estimate of the Department of Defense and the Department of the Interior, as applicable, of the costs to complete each project and each program. 
(C)Revenues attributable to or consisting of funds contributed by the Government of Japan in connection with the realignment of military installations and the relocation of military personnel on Guam and any obligations or expenditures of such revenues. 
(D)Operating expenses of agencies or entities receiving amounts appropriated or otherwise made available for military construction on Guam. 
(E)In the case of any contract, grant, agreement, or other funding mechanism described in paragraph (2)— 
(i)the amount of the contract, grant, agreement, or other funding mechanism; 
(ii)a brief discussion of the scope of the contract, grant, agreement, or other funding mechanism; 
(iii)a discussion of how the department or agency of the United States Government involved in the contract, grant, agreement, or other funding mechanism identified, and solicited offers from, potential individuals or entities to perform the contract, grant, agreement, or other funding mechanism, together with a list of the potential individuals or entities that were issued solicitations for the offers; and 
(iv)the justification and approval documents on which was based the determination to use procedures other than procedures that provide for full and open competition. 
(2)Covered contracts, grants, agreements, and funding mechanismsA contract, grant, agreement, or other funding mechanism described in this paragraph is any major contract, grant, agreement, or other funding mechanism that— 
(A)is entered into by any department or agency of the United States Government with any public or private sector entity; and 
(B)involves the use of amounts appropriated or otherwise made available for military construction on Guam. 
(3)FormEach report required under this subsection shall be submitted in unclassified form, but may include a classified annex if the Interagency Coordination Group considers it necessary. 
(4)Rule of constructionNothing in this subsection shall be construed to authorize the public disclosure of information that is— 
(A)specifically prohibited from disclosure by any other provision of law; 
(B)specifically required by Executive order to be protected from disclosure in the interest of national defense or national security or in the conduct of foreign affairs; or 
(C)a part of an ongoing criminal investigation. 
(5)Submission of commentsNot later than 30 days after receipt of a report under paragraph (1), the Secretary of Defense or the Secretary of the Interior may submit to the congressional defense committees any comments on the matters covered by the report as the Secretary concerned considers appropriate. Any comments on the matters covered by the report shall be submitted in unclassified form, but may include a classified annex if the Secretary concerned considers it necessary. 
(f)Public availability; waiver 
(1)Public availabilityThe Interagency Coordination Group shall publish on a publically-available Internet website each report prepared under subsection (e). Any comments on the report submitted under paragraph (5) of such subsection shall also be published on such website. 
(2)Waiver AuthorityThe President may waive the requirement under paragraph (1) with respect to availability to the public of any element in a report under subsection (e), or any comment with respect to a report, if the President determines that the waiver is justified for national security reasons. 
(3)Notice of waiverThe President shall publish a notice of each waiver made under this subsection in the Federal Register no later than the date on which a report required under subsection (e), or any comment under paragraph (5) of such subsection, is submitted to the congressional defense committees. The report and comments shall specify whether waivers under this subsection were made and with respect to which elements in the report or which comments, as appropriate. 
(g)DefinitionsIn this section: 
(1)Amounts appropriated or otherwise made availableThe term amounts appropriated or otherwise made available for military construction on Guam includes amounts derived from the Support for United States Relocation to Guam Account. 
(2)GuamThe term Guam includes any island in the Northern Mariana Islands. 
(h)Termination 
(1)In generalThe Interagency Coordination Group shall terminate upon the expenditure of 90 percent of all funds appropriated or otherwise made available for Guam realignment. 
(2)Final reportBefore the termination of the Interagency Coordination Group pursuant to paragraph (1), the chairperson of the Interagency Coordination Group shall prepare and submit to the congressional defense committees a final report containing— 
(A)notice that the termination condition in paragraph (1) has occurred; and 
(B)a final forensic audit on programs and operations funded with amounts appropriated or otherwise made available for military construction on Guam. 
2836.Compliance with Naval Aviation Safety requirements as condition on acceptance of replacement facility for Marine Corps Air Station, Futenma, Okinawa 
(a)In generalThe Secretary of Defense may not accept, or authorize any other official of the Department of Defense to accept, a replacement facility in Okinawa for air operations conducted at Marine Corps Air Station, Futenma, Okinawa until the Secretary reports to the congressional defense committees that the replacement facility and its planned operating procedures are consistent with naval aviation safety requirements. 
(b)Exercise of waiver authorities 
(1)Rule of constructionNothing in this section shall be construed as preventing the Secretary from exercising existing waiver authorities provided the Secretary first determines the waiver is necessary in the interest of national defense. 
(2)Required reporting of effortsThe report specified under subsection (a) shall clearly identify efforts made to mitigate deviations from criteria in the planning and construction of the replacement facility described in such subsection. 
2837.Report and sense of Congress on Marine Corps requirements in Asia-Pacific region 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the training and readiness requirements necessary for Marine Forces Pacific, the field command of the Marine Corps within the United States Pacific Command. 
(b)Contents of reportThe report required under subsection (a) shall contain each of the following: 
(1)A description of the units of the Marine Corps expected to be assigned or realigned on a permanent or temporary basis to Marine Forces Pacific, including the type of unit, the organizational element, the current location of the unit, and proposed location for the unit. 
(2)A description of the training requirements necessary to sustain the current and planned realignment of forces specified in paragraph (1). 
(3)A description of the strategic- and tactical-lift requirements associated with the training, operational readiness, and movement of Marine Forces Pacific, including programming information regarding the intent of the Department of Defense to eliminate deficiencies in the strategic-lift capabilities. 
(c)Sense of CongressIt is the sense of Congress that an evaluation of training and readiness requirements for Marine Forces Pacific— 
(1)should be conducted and completed as soon as possible; 
(2)should include an analysis that, at a minimum, reviews the capabilities required to support the training, operational readiness, and movement of Marine Air-Ground Task Force; and 
(3)should not impact the implementation of the recently signed international agreement entitled Agreement between the Government of the United States of America and the Government of Japan concerning the Implementation of the Relocation of the III Marine Expeditionary Force Personnel and their Dependents from Okinawa to Guam. 
DEnergy Security 
2841.Adoption of unified energy monitoring and utility control system specification for military construction and military family housing activities 
(a)Adoption required 
(1)In generalSubchapter III of chapter 169 of title 10, United States Code, is amended by inserting after section 2866 the following new section: 
 
2867.Energy monitoring and utility control system specification for military construction and military family housing activities 
(a)Adoption of Department-wide, open protocol, energy monitoring and utility control system specification 
(1)The Secretary of Defense shall adopt an open protocol energy monitoring and utility control system specification for use throughout the Department of Defense in connection with a military construction project, military family housing activity, or other activity under this chapter for the purpose of monitoring and controlling, with respect to the project or activity, the items specified in paragraph (2) with the goal of establishing installation-wide energy monitoring and utility control systems. 
(2)The energy monitoring and utility control system specification required by paragraph (1) shall cover the following: 
(A)Utilities and energy usage, including electricity, gas, steam, and water usage. 
(B)Indoor environments, including temperature and humidity levels. 
(C)Heating, ventilation, and cooling components. 
(D)Central plant equipment. 
(E)Renewable energy generation systems. 
(F)Lighting systems. 
(G)Power distribution networks. 
(b)Exclusion 
(1)The energy monitoring and utility control system specification required by subsection (a) is not required to apply to projects carried out under the authority provided in subchapter IV of chapter 169 of this title. 
(2)The Secretary concerned may waive the application of the energy monitoring and utility control system specification required by subsection (a) with respect to a specific military construction project, military family housing activity, or other activity under this chapter if the Secretary determines that the application of the specification to the project or activity is not life cycle cost-effective. The Secretary concerned shall notify the congressional defense committees of any waiver granted under this paragraph.. 
(2)Clerical amendmentThe table of sections at the beginning of subchapter III is amended by inserting after the item relating to section 2866 the following new item: 
 
 
2867. Energy monitoring and utility control system specification for military construction and military family housing activities.. 
(3)Deadline for adoptionThe Secretary of Defense shall adopt the open protocol energy monitoring and utility control system specification required by section 2867 of title 10, United States Code, as added by paragraph (1), not later than 180 days after the date of the enactment of this Act. 
(b)Reporting requirementNot later than 180 days after the date of the enactment of the Act, the Secretary of Defense shall submit to the congressional defense committees a report containing the following items: 
(1)A contract specification that will implement the open protocol energy monitoring and utility control system specification required by section 2867 of title 10, United States Code, as added by subsection (a). 
(2)A description of the method to ensure compliance of the Department of Defense information assurance certification and accreditation process. 
(3)A plan and expected timetable for integration of the standard with the energy monitoring and utility control systems. 
(4)A list of the justifications and authorizations provided by the Department, pursuant to Federal Acquisition Regulation Chapter 6.3, relating to Other Than Full and Open Competition, for energy monitoring and utility control systems during fiscal year 2009. 
2842.Department of Defense goal regarding use of renewable energy sources to meet facility energy needs 
(a)Facility basis of goalSubsection (e) of section 2911 of title 10, United States Code, is amended— 
(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; 
(2)in subparagraph (A) (as so redesignated)— 
(A)by striking electric energy and inserting facility energy; 
(B)by striking and in its activities; and 
(C)by striking (as defined in section 203(b) of the Energy Policy Act of 2005 (42 U.S.C. 15852(b))); and 
(3)in subparagraph (B) (as so redesignated), by striking electric energy and inserting facility energy. 
(b)Definition of renewable energy sourceSuch subsection is further amended— 
(1)by striking It shall be and inserting (1) It shall be; and 
(2)by adding at the end the following new paragraph: 
 
(2)In this subsection, the term renewable energy source means energy generated from renewable sources, including the following: 
(A)Solar. 
(B)Wind. 
(C)Biomass. 
(D)Landfill gas. 
(E)Ocean, including tidal, wave, current, and thermal. 
(F)Geothermal, including electricity and heat pumps. 
(G)Municipal solid waste. 
(H)New hydroelectric generation capacity achieved from increased efficiency or additions of new capacity at an existing hydroelectric project. For purposes of this subparagraph, hydroelectric generation capacity is new if it was placed in service on or after January 1, 1999. 
(I)Thermal energy generated by any of the preceding sources.. 
(c)Clerical amendmentThe heading of such subsection is amended by striking electricity needs and inserting facility energy needs. 
2843.Department of Defense participation in programs for management of energy demand or reduction of energy usage during peak periods 
(a)In generalSubchapter I of chapter 173 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2919.Department of Defense participation in programs for management of energy demand or reduction of energy usage during peak periods 
(a)Participation in demand response or load management programsThe Secretary of Defense, the Secretaries of the military departments, the heads of the Defense Agencies, and the heads of other instrumentalities of the Department of Defense are authorized to participate in demand response programs for the management of energy demand or the reduction of energy usage during peak periods conducted by any of the following parties: 
(1)An electric utility. 
(2)An independent system operator. 
(3)A State agency. 
(4)A third party entity (such as a demand response aggregator or curtailment service provider) implementing demand response programs on behalf of an electric utility, independent system operator, or State agency. 
(b)Treatment of certain financial incentivesFinancial incentives received from an entity specified in subsection (a) shall be— 
(1)received as a cost reduction in the utility bill for a facility; or 
(2)deposited into the fund established under subsection (c) for use, to the extent provided for in an appropriations Act, by the military department, Defense Agency, or instrumentality receiving such financial incentive for energy management initiatives. 
(c)Energy Savings Financial Incentives FundThere is established in the Treasury a fund to be known as the Energy Savings Financial Incentives Fund. The Fund shall consist of any amount deposited in the Fund pursuant to subsection (b)(2) and amounts appropriated or otherwise made available to the Fund by law.. 
(b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by adding at the end the following new item: 
 
 
2919. Department of Defense participation in programs for management of energy demand or reduction of energy usage during peak periods.. 
2844.Department of Defense use of electric and hybrid motor vehicles 
(a)PreferenceSubchapter II of chapter 173 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2922g.Preference for motor vehicles using electric or hybrid propulsion systems 
(a)PreferenceIn leasing or procuring motor vehicles for use by a military department or Defense Agency, the Secretary of the military department or the head of the Defense Agency shall provide a preference for the lease or procurement of motor vehicles using electric or hybrid propulsion systems, including plug-in hybrid systems, if the electric or hybrid vehicles— 
(1)will meet the requirements or needs of the Department of Defense; and 
(2)are commercially available at a cost, including operating cost, reasonably comparable to motor vehicles containing only an internal combustion or heat engine using combustible fuel. 
(b)ExceptionSubsection (a) does not apply with respect to tactical vehicles designed for use in combat. 
(c)Relation to other vehicle technologies that reduce consumption of fossil fuelsThe preference required by subsection (a) does not preclude the Secretary of Defense from authorizing the Secretary of a military department or head of a Defense Agency to provide a preference for another vehicle technology that reduces the consumption of fossil fuels if the Secretary of Defense determines that the technology is consistent with the energy performance goals and plan of the Department required by section 2911 of this title. 
(d)Hybrid definedIn this section, the term hybrid, with respect to a motor vehicle, means a motor vehicle that draws propulsion energy from onboard sources of stored energy that are both— 
(1)an internal combustion or heat engine using combustible fuel; and 
(2)a rechargeable energy storage system.. 
(b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by adding at the end the following new item: 
 
 
2922g. Preference for motor vehicles using electric or hybrid propulsion systems.. 
(c)RegulationsThe Secretary of Defense shall prescribe regulations to implement section 2922g of title 10, United States Code, as added by subsection (a), within one year after the date of the enactment of this Act. 
2845.Study on development of nuclear power plants on military installations 
(a)Study requiredThe Secretary of Defense shall conduct a study to assess the feasibility of developing nuclear power plants on military installations. 
(b)ElementsAs part of the study required by subsection (a), the Secretary shall— 
(1)summarize options available to the Department to enter into public-private partnerships or other transactions for the construction and operation of the nuclear power plants;  
(2)estimate the potential cost per kilowatt-hour and life-cycle cost savings to the Department; 
(3)consider the potential energy security advantages of generating electricity on military installations through the use of nuclear power plants;  
(4)assess the additional infrastructure that would be needed to enable the power plants to provide power through the general electricity grid and to military installations in the event of a commercial grid failure;  
(5)consider the potential impact on the quality of life of personnel stationed at military installations at which a nuclear power plant is installed and ways to mitigate those impacts;  
(6)review the range of Federal, State, and local regulatory processes governing the establishment of nuclear power plants on military installations;  
(7)assess the degree to which nuclear power plants might adversely affect operations on military installations, including consideration of training and readiness requirements;  
(8)assess potential environmental liabilities for the Department; 
(9)consider factors impacting safe co-location and operation of nuclear power plants on military installations; and  
(10)consider other factors that affect the development of nuclear power plants on military installations.  
(c)Submission of Results of StudyNot later than June 1, 2010, the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives a report containing the results of the study required by subsection (a). 
2846.Comptroller General report on Department of Defense renewable energy initiatives, including solar initiatives, on military installations 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report describing all renewable energy initiatives, including projects involving the installation of solar panels, that are currently producing energy or are under development on military installations. 
(b)ElementsThe report required by subsection (a) shall—  
(1)specify the costs associated with each renewable energy initiative;  
(2)address whether the renewable energy initiative has a clearly delineated set of goals or targets and whether the goals or targets are being met or are likely to be met by the completion of the renewable energy initiative; and 
(3)contain recommendations for legislative or administrative actions that will assist— 
(A)renewable energy initiatives in meeting the goals or targets; and 
(B)the Department of Defense in achieving its renewable energy goal by 2025, as specified in section 2911(e) of title 10, United States Code. 
ELand Conveyances 
2851.Land conveyance, Haines Tank Farm, Haines, Alaska 
(a)Conveyance authorizedThe Secretary of the Army may convey to the Chilkoot Indian Association (in this section referred to as the Association) all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon, consisting of approximately 201 acres located at the former Haines Fuel Terminal (also known as the Haines Tank Farm) in Haines, Alaska, for the purpose of permitting the Association to develop a Deep Sea Port and for other industrial and commercial development purposes. To the extent practicable, the Secretary is encouraged to complete the conveyance by September 30, 2013, but not prior to the date of completion of all obligations referenced in subsection (e). 
(b)ConsiderationAs consideration for the conveyance under subsection (a), the Association shall pay to the Secretary an amount equal to the fair market value of the property, as determined by the Secretary. The determination of the Secretary shall be final. 
(c)Reversionary interestIf the Secretary determines at any time that the real property conveyed under subsection (a) is not being used in accordance with the purpose of the conveyance, all right, title, and interest in and to such real property, including any improvements and appurtenant easements thereto, shall, at the option of the Secretary, revert to and become the property of the United States, and the United States shall have the right of immediate entry onto such real property. A determination by the Secretary under this subsection shall be made on the record after an opportunity for a hearing. 
(d)Payment of costs of conveyances 
(1)Payment requiredThe Secretary shall require the Association to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs related to environmental documentation, and other administrative costs related to the conveyance. If amounts are collected from the Association in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the Association. 
(2)Treatment of amounts receivedAmounts received as reimbursements under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(e)Savings provisionNothing in this section shall be construed to affect or limit the application of, or any obligation to comply with, any environmental law, including the National Environmental Policy Act (42 U.S.C. 4321 et seq.), the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) and the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.). 
(f)Description of propertyThe exact acreage and legal description of the real property to be conveyed under this section shall be determined by a survey satisfactory to the Secretary. 
(g)Additional term and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under this section as the Secretary considers appropriate to protect the interests of the United States. 
2852.Release of reversionary interest, Camp Joseph T. Robinson, ArkansasThe United States releases to the State of Arkansas the reversionary interest described in sections 2 and 3 of the Act entitled An Act authorizing the transfer of part of Camp Joseph T. Robinson to the State of Arkansas”, approved June 30, 1950 (64 Stat. 311, chapter 429), in and to the surface estate of the land constituting Camp Joseph T. Robinson, Arkansas, which is comprised of 40.515 acres of land to be acquired by the United States of America and 40.513 acres to be acquired by the City of North Little Rock, Arkansas, and lies in sections 6, 8, and 9 of township 2 North, Range 12 West, Pulaski County, Arkansas. 
2853.Transfer of administrative jurisdiction, Port Chicago Naval Magazine, California 
(a)Transfer required; administrationSection 203 of the Port Chicago National Memorial Act of 1992 (Public Law 102–562; 16 U.S.C. 431 note; 106 Stat. 4235) is amended by striking subsection (c) and inserting the following new subsections: 
 
(c)AdministrationThe Secretary of the Interior shall administer the Port Chicago Naval Magazine National Memorial as a unit of the National Park System in accordance with this Act and laws generally applicable to units of the National Park System, including the National Park Service Organic Act (39 Stat. 535; 16 U.S.C. 1 et seq.) and the Act of August 21, 1935 (49 Stat. 666; 16 U.S.C. 461 et seq.). Land transferred to the administrative jurisdiction of the Secretary of the Interior under subsection (d) shall be administered in accordance with this subsection. 
(d)Transfer of landThe Secretary of the Army shall transfer to the Secretary of the Interior administrative jurisdiction over of a parcel of land consisting of approximately five acres, depicted within the proposed boundary on the map entitled Port Chicago Naval Magazine National Memorial, Proposed Boundary, numbered 018/80,001, and dated August 2005, if the Secretary of the Army determines that the land is in excess to military needs. At the time of the transfer of administrative jurisdiction, the Secretary of the Army and the Secretary of the Interior shall enter into an agreement to determine the responsibilities of the respective agencies in the application of, or obligation to comply with, any applicable environmental law affecting the transferred land, including the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).  
(e)Public accessThe Secretary of the Army shall enter into an agreement with the Secretary of the Interior to provide as much public access as possible to the Port Chicago Naval Magazine National Memorial without interfering with military needs. This subsection shall no longer apply if, at some point in the future, the National Memorial ceases to be an enclave within the Military Ocean Terminal–Concord. 
(f)Agreement with City of Concord and East Bay Regional Park DistrictThe Secretary of the Interior is authorized to enter into an agreement with the City of Concord, California, and the East Bay Regional Park District, to establish and operate a facility for visitor orientation and parking, administrative offices, and curatorial storage for the National Memorial. 
(g)Savings provisionNothing in this section shall be construed to affect or limit the application of, or any obligation to comply with, any environmental law, including the National Environmental Policy Act (42 U.S.C. 4321 et seq.), the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) and the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).. 
(b)Sense of Congress on repair and modification of national memorialIn accordance with public access provided by section 203(e) of the Port Chicago National Memorial Act of 1992, as amended by subsection (a), it is the sense of Congress that the Secretary of the Army and the Secretary of the Interior should work together to develop a process by which future repairs and modifications to mutually used infrastructure at the Port Chicago Naval Magazine National Memorial can be carried out in as timely and cost-effective a manner as possible. 
2854.Land conveyance, Ferndale housing at Centerville Beach Naval Facility to City of Ferndale, California 
(a)Conveyance authorizedAt such time as the Navy vacates the Ferndale Housing, which previously supported the now closed Centerville Beach Naval Facility in the City of Ferndale, California, the Secretary of the Navy may convey, at fair market value, to the City of Ferndale (in this section referred to as the City), all right, title, and interest of the United States in and to the parcels of real property, including improvements thereon, for the purpose of permitting the City to utilize the property for low- and moderate-income housing for seniors, families, or both. 
(b)Description of PropertyThe exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of the Navy. 
(c)Payment of Costs of Conveyances 
(1)Payment requiredThe Secretary of the Navy shall require the City to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs related to environmental documentation, and other administrative costs related to the conveyance. If amounts are collected from the city in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the City. 
(2)Treatment of amounts receivedAmounts received as reimbursements under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary of the Navy in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(d)Transfer of proceeds authorizedThe Secretary of Defense may transfer any proceeds received from the conveyance under subsection (a), less amounts received as reimbursement for costs under subsection (c), to the Department of Defense Family Housing Improvement Fund established under section 2883(a) of title 10, United States Code, for the purposes of carrying out activities under subchapter IV of chapter 169 of that title with respect to military family housing. 
(e)Additional Term and ConditionsThe Secretary of the Navy may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary of the Navy considers appropriate to protect the interests of the United States. 
2855.Land conveyances, Naval Air Station, Barbers Point, Hawaii 
(a)Conveyances authorizedThe Secretary of the Navy may convey all right, title, and interest of the United States in and to the parcels of real property, including any improvements thereon, described in subsection (b) and located at former Naval Air Station, Barbers Point, Oahu, Hawaii— 
(1)to the Hawaii Community Development Authority (in this section referred to as the Authority), which is the local redevelopment authority for former Naval Air Station, Barbers Point; or 
(2)to the Department of Hawaiian Homelands (in this section referred to as the Department). 
(b)Covered parcelsThe real property authorized to be conveyed under subsection (a) includes the following: 
(1)An approximately 10.569-acre parcel of land identified as Parcel No. 13126 B and further identified by Oahu Tax Map Key No. 9–1–031:047. 
(2)An approximately 145.785-acre parcel of land identified as Parcel No. 13058 D and further identified by Oahu Tax Map Key No. 9–1–013:039. 
(3)An approximately 9.303-acre parcel of land identified as Parcel No. 13058 F and further identified by Oahu Tax Map Key No. 9–1–013:041. 
(4)An approximately 57.937-acre parcel of land identified as Parcel No. 13058 G and further identified by Oahu Tax Map Key No. 9–1–013:042. 
(5)An approximately 11.501-acre parcel of land identified as Parcel No. 13073 D and further identified by Oahu Tax Map Key No. 9–1–013:069. 
(6)An approximately 65.356-acre parcel of land identified as Parcel No. 13073 B and further identified by Oahu Tax Map Key No. 9–1–013:067. 
(7)Any other property at former Naval Air Station, Barbers Point identified for closure through the base closure process. 
(c)Consideration 
(1)Authority conveyancesAny conveyance under subsection (a)(1) to the Authority shall be made without consideration if the conveyed real property is to be used for public benefit, as determined by the Secretary. 
(2)Department conveyancesAny conveyance under subsection (a)(2) to the Department shall be made to mitigate further claims associated with the Hawaiian Home Lands Recovery Act (title II of Public Law 104–42; 109 Stat. 357; 48 U.S.C. 491 note prec.).  
(d)Payment of Costs of Conveyances 
(1)Payment requiredThe Secretary shall require the Authority or the Department, as the case may be, to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out a conveyance under subsection (a), including survey costs, costs related to environmental documentation, and other administrative costs related to the conveyance. If amounts are collected in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the Authority or the Department, whichever entity paid the excess amount. 
(2)Treatment of amounts receivedAmounts received as reimbursements under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(e)Savings ProvisionNothing in this section shall be construed to affect or limit the application of, or any obligation to comply with, any environmental law, including the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) and the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.). 
(f)Description of propertyThe exact acreage and legal descriptions of the parcels of real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. 
(g)Additional terms and conditionsThe Secretary may require such additional terms and conditions, including easements or covenants to protect cultural or natural resources, in connection with the conveyances under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
2856.Land conveyances of certain parcels in the Camp Catlin and Ohana Nui areas, Pearl Harbor, Hawaii 
(a)Conveyances authorizedThe Secretary of the Navy may convey to any person or entity leasing or licensing real property located at Camp Catlin and Ohana Nui areas, Hawaii, as of the date of the enactment of this Act (in this section referred to as the lessee) all right, title, and interest of the United States in and to the portion of such property that is respectively leased or licensed by such person or entity for the purpose of continuing the same functions as are being conducted on the property as of the date of the enactment of this Act. 
(b)ConsiderationAs consideration for a conveyance under subsection (a), the lessee shall provide the United States, whether by cash payment, in-kind consideration described in section 2667(c) of title 10, United States Code, or a combination thereof, an amount that is not less than the fair market of the conveyed property, as determined pursuant to an appraisal acceptable to the Secretary. 
(c)Exercise of right To purchase property 
(1)Acceptance of offerFor a period of 180 days beginning on the date the Secretary makes a written offer to convey the property or any portion thereof under subsection (a), the lessee shall have the exclusive right to accept such offer by providing written notice of acceptance to the Secretary within the specified 180-day time period. If the Secretary's offer is not so accepted within the 180-day period, the offer shall expire. 
(2)Conveyance deadlineIf a lessee accepts the offer to convey the property or a portion thereof in accordance with paragraph (1), the conveyance shall take place not later than 2 years after the date of the lessee’s written acceptance, provided that the conveyance date may be extended for a reasonable period of time by mutual agreement of the parties, evidenced by a written instrument executed by the parties prior to the end of the 2-year period. If the lessee's lease or license term expires before the conveyance is completed, the Secretary may extend the lease or license term up to the date of conveyance, provided that the lessee shall be required to pay for such extended term at the rate in effect at the time it was declared excess property. 
(d)Payment of costs of conveyances 
(1)Payment requiredThe Secretary shall require the lessee to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out a conveyance under subsection (a), including survey costs, related to the conveyance. If amounts are collected from the lessee in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the lessee. 
(2)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out a conveyance under subsection (a) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(e)Description of propertyThe exact acreage and legal description of any real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. 
(f)Additional term and conditionsThe Secretary may require such additional terms and conditions in connection with a conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
2857.Modification of land conveyance, former Griffiss Air Force Base, New York 
(a)Additional conveyanceSubsection (a)(1) of section 2873 of the Military Construction Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2152) is amended by striking two parcels and all that follows through the period at the end and inserting the following: three parcels of real property consisting of 7.897 acres, 1.742 acres, and 5.037 acres, respectively, and containing all or a portion of the five buildings specified in paragraph (2), which were vacated, or will be vacated, by the Air Force in conjunction with its relocation to the Consolidated Intelligence and Reconnaissance Laboratory and to a replacement Modification and Fabrication Facility at Air Force Research Laboratory–Rome Research Site, Rome, New York..  
(b)Description of PropertySubsection (a)(2) of such section is amended by adding at the end the following new subparagraph: 
 
(E)Bay Number 4 in Building 101 (approximately 115,000 square feet).. 
(c)Purpose of conveyanceSubsection (a)(3) of such section is amended by adding before the period at the end the following: and to provide adequate reimbursement, real property, and replacement facilities for the Air Force Research Laboratory units that are relocated as a result of the conveyance. 
(d)ConsiderationSubsection (c) of such section is amended— 
(1)by striking in-kind contribution and inserting in-kind consideration (including land and new facilities); and 
(2)by adding at the end the following new sentence: Any cash payment received by the Secretary under this subsection shall be deposited in the special account established for the Secretary under section 2667(e) of title 10, United States Code, and shall be available to the Secretary for the same uses and subject to the same limitations as provided in that section.. 
2858.Land conveyance, Army Reserve Center, Chambersburg, Pennsylvania 
(a)Conveyance authorizedAt such time as the Army Reserve vacates the Army Reserve Center at 721 South Sixth Street, Chambersburg, Pennsylvania, the Secretary of the Army may convey, without consideration, to the Chambersburg Area School District (in this section referred to as the School District), all right, title, and interest of the United States in and to the Reserve Center for the purpose of permitting the School District to utilize the property for educational and educational-support activities. 
(b)Reversionary interestIf the Secretary determines at any time that the real property conveyed under subsection (a) is not being used in accordance with the purpose of the conveyance, all right, title, and interest in and to such real property, including any improvements and appurtenant easements thereto, shall, at the option of the Secretary, revert to and become the property of the United States, and the United States shall have the right of immediate entry onto such real property. A determination by the Secretary under this subsection shall be made on the record after an opportunity for a hearing. 
(c)Description of propertyThe exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. 
(d)Payment of costs of conveyances 
(1)Payment requiredThe Secretary shall require the School District to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs related to environmental documentation, and other administrative costs related to the conveyance. If amounts are collected from the School District in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the School District. 
(2)Treatment of amounts receivedAmounts received as reimbursements under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(e)Additional term and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
2859.Land conveyance, Ellsworth Air Force Base, South Dakota 
(a)Change in recipient under existing authority 
(1)In generalSection 2863(a) of the Military Construction Act for Fiscal Year 1998 (division B of Public Law 105–85; 111 Stat. 2010), as amended by section 2865(a) of the Military Construction Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–435), is further amended by striking West River Foundation for Economic and Community Development, Sturgis, South Dakota (in this section referred to as the Foundation) and inserting South Dakota Ellsworth Development Authority, Pierre, South Dakota (in this section referred to as the Authority). 
(2)Technical and conforming amendmentsSection 2863 of the Military Construction Act for Fiscal Year 1998 (division B of Public Law 105–85; 111 Stat. 2010), as amended by section 2865(b) of the Military Construction Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–435), is further amended— 
(A)by striking Foundation each place it appears in subsections (c) and (e) and inserting Authority; 
(B)in subsection (b)(1)— 
(i)in subparagraph (B), by striking 137.56 acres and inserting 120.70 acres; and 
(ii)by striking subparagraphs (C), (D), and (E). 
(b)New conveyance authority 
(1)Conveyance authorizedThe Secretary of the Air Force may convey, without consideration, to the South Dakota Ellsworth Development Authority, Pierre, South Dakota (in this subsection referred to as the Authority), all right, title, and interest of the United States in and to the parcels of real property located at Ellsworth Air Force Base, South Dakota, referred to in paragraph (2). 
(2)Covered propertyThe real property referred to in paragraph (1) is the following: 
(A)A parcel of real property, together with any improvements thereon, consisting of approximately 2.37 acres and comprising the 11000 West Communications Annex. 
(B)A parcel of real property, together with any improvements thereon, consisting of approximately 6.643 acres and comprising the South Nike Education Annex. 
(3)ConditionAs a condition of the conveyance under this subsection, the Authority, and any person or entity to which the Authority transfers the property, shall comply in the use of the property with the applicable provisions of the Ellsworth Air Force Base Air Installation Compatible Use Zone Study. 
(4)Reversionary interestIf the Secretary determines at any time that the real property conveyed under paragraph (1) is not being used in compliance with the applicable provisions of the Ellsworth Air Force Base Air Installation Compatible Use Zone Study, all right, title, and interest in and to such real property, including any improvements and appurtenant easements thereto, shall, at the option of the Secretary, revert to and become the property of the United States, and the United States shall have the right of immediate entry onto such real property. A determination by the Secretary under this paragraph shall be made on the record after an opportunity for a hearing. 
(5)Description of propertyThe exact acreage and legal description of the real property to be conveyed under this subsection shall be determined by a survey satisfactory to the Secretary. 
(6)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under this subsection as the Secretary considers appropriate to protect the interests of the United States. 
2860.Land conveyance, Lackland Air Force Base, Texas 
(a)Conveyance authorizedThe Secretary of the Air Force may convey to an eligible entity, all right, title, and interest of the United States to not more than 250 acres of real property and associated easements and improvements on Lackland Air Force Base, Texas, in exchange for real property adjacent to or near the installation for the purpose of relocating and consolidating Air Force tenants located on the former Kelly Air Force Base, Texas, onto the main portion of Lackland Air Force Base. 
(b)Condition of conveyanceThe conveyance under subsection (a) shall be subject to the condition that the eligible entity accept the real property in its condition at the time of the conveyance. 
(c)Eligible entitiesA conveyance under this section may be made to the City of San Antonio, Texas, or an organization or agency chartered or sponsored by the local or State government. 
(d)ConsiderationAs consideration for the conveyance under subsection (a), the eligible entity shall provide the Air Force with real property or real property improvements, or a combination of both, of equal value, as determined by the Secretary. If the fair market value of the real property or real property improvements, or combination thereof, is less than the fair market value of the real property to be conveyed by the Air Force, the eligible entity shall provide cash payment to the Air Force, or provide Lackland Air Force Base with in-kind consideration of an amount equal to the difference in the fair market values. Any cash payment received by the Air Force for the conveyance authorized by subsection (a) shall be deposited in the special account described in section 2667(e) of title 10, United States Code, and shall be available to the Secretary for the same uses and subject to the same limitations as provided in that section. 
(e)Payment of costs of conveyance 
(1)In generalThe Secretary may require the eligible entity to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyances under this section, including survey costs, costs related to environmental documentation, and other administrative costs related to the conveyances. If amounts are collected from the eligible entity in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the eligible entity. 
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyances. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(f)Savings provisionNothing in this section shall be construed to affect or limit the application of, or any obligation to comply with, any environmental law, including the National Environmental Policy Act (42 U.S.C. 4321 et seq.), the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), and the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.). 
(g)Description of propertyThe exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. 
(h)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyances under this section as the Secretary considers appropriate to protect the interests of the United States. 
2861.Land Conveyance, Naval Air Station Oceana, Virginia 
(a)Conveyance authorizedThe Secretary of the Navy may convey to the City of Virginia Beach, Virginia (in this section referred to as the City), all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, consisting of approximately 2.4 acres at Naval Air Station, Oceana, Virginia, for the purpose of permitting the City to expand services to support the Marine Animal Care Center. 
(b)ConsiderationAs consideration for the conveyance under subsection (a), the City shall provide compensation to the Secretary of the Navy in an amount equal to the fair market value of the real property conveyed under such subsection, as determined by appraisals acceptable to the Secretary. 
(c)Description of propertyThe exact acreage and legal description of the real property to be exchanged under this section shall be determined by surveys satisfactory to the Secretary. 
(d)Payment of costs of conveyances 
(1)Payment requiredThe Secretary shall require the City to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under this section, including survey costs related to the conveyance. If amounts are collected from the City in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the City. 
(2)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out the conveyance under this section shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(e)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under this section as the Secretary considers appropriate to protect the interests of the United States. 
2862.Completion of land exchange and consolidation, Fort Lewis, WashingtonSubsection (a)(1) of section 2837 of the Military Construction Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1315), as amended by section 2852 of the Military Construction Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2143), is further amended— 
(1)in the first sentence, by striking The Secretary of the Army may transfer and inserting Not later than 60 days after the date of the enactment of the Military Construction Authorization Act for Fiscal Year 2010, the Secretary of the Army shall transfer; and 
(2)in the second sentence— 
(A)by striking may make the transfer and inserting shall make the transfer; and 
(B)by striking may accept and inserting shall accept. 
2863.Land conveyance, F.E. Warren Air Force Base, Cheyenne, Wyoming 
(a)Conveyance authorizedThe Secretary of the Air Force may convey to the County of Laramie, Wyoming (in this section referred to as the County) all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon and appurtenant easements thereto, consisting of approximately 73 acres along the southeastern boundary of F.E. Warren Air Force Base, Cheyenne, Wyoming, for the purpose of removing the property from the boundaries of the installation and permitting the County to preserve the entire property for healthcare facilities. 
(b)Consideration 
(1)In generalAs consideration for the conveyance under subsection (a), the County shall provide the United States consideration, whether by cash payment, in-kind consideration as described under paragraph (2), or a combination thereof, in an amount that is not less than the fair market value of the conveyed real property, as determined by the Secretary. 
(2)In-kind considerationIn-kind consideration provided by the County under paragraph (1) may include the acquisition, construction, provision, improvement, maintenance, repair, or restoration (including environmental restoration), or combination thereof, of any facilities or infrastructure relating to the security of F.E. Warren Air Force Base, that the Secretary considers acceptable. 
(3)Relation to other lawsSections 2662 and 2802 of title 10, United States Code, shall not apply to any new facilities or infrastructure received by the United States as in-kind consideration under paragraph (2). 
(4)Notice to CongressThe Secretary shall provide written notification to the congressional defense committees of the types and value of consideration provided the United States under paragraph (1). 
(5)Treatment of cash consideration receivedAny cash payment received by the United States under paragraph (1) shall be deposited in the special account described in section 2667(e) of title 10, United States Code, and shall be available in accordance with paragraph (5)(B)(ii) of such subsection. 
(c)Reversionary interest 
(1)In generalIf the Secretary determines at any time that the County is not using the property conveyed under subsection (a) in accordance with the purpose of the conveyance specified in such subsection, all right, title, and interest in and to the property, including any improvements thereon, shall revert, at the option of the Secretary, to the United States, and the United States shall have the right of immediate entry onto the property. Any determination of the Secretary under this subsection shall be made on the record after an opportunity for a hearing. 
(2)Release of reversionary interestThe Secretary shall release, without consideration, the reversionary interest retained by the United States under paragraph (1) if— 
(A)F.E. Warren Air Force Base, Cheyenne Wyoming, is no longer being used for Department of Defense activities; or 
(B)the Secretary determines that the reversionary interest is otherwise unnecessary to protect the interests of the United States. 
(d)Payment of costs of conveyance 
(1)Payment requiredThe Secretary shall require the County to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under subsection (a) and implement the receipt of in-kind consideration under paragraph (b), including survey costs, appraisal costs, costs related to environmental documentation, and other administrative costs related to the conveyance and receipt of in-kind consideration. If amounts are received from the County in advance of the Secretary incurring the actual costs, and the amount received exceeds the costs actually incurred by the Secretary under this section, the Secretary shall refund the excess amount to the County. 
(2)Treatment of amounts receivedAmounts received as reimbursements under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance and implementing the receipt of in-kind consideration. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(e)Description of Real PropertyThe exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. 
(f)Additional Terms and ConditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
FOther Matters 
2871.Revised authority to establish national monument to honor United States Armed Forces working dog teamsSection 2877 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 563; 16 U.S.C. 431 note) is amended by striking National War Dogs Monument, Inc., both places it appears and inserting John Burnam Monument Foundation, Inc.,. 
2872.National D–Day Memorial study 
(a)DefinitionsIn this section: 
(1)AreaThe term Area means in the National D–Day Memorial in Bedford, Virginia. 
(2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service. 
(b)Study 
(1)In generalThe Secretary may conduct a study of the Area to evaluate the national significance of the Area and suitability and feasibility of designating the Area as a unit of the National Park System. 
(2)CriteriaIn conducting the study authorized under paragraph (1), the Secretary shall use the criteria for the study of areas for potential inclusion in the National Park System in section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)). 
(3)ContentsThe study authorized under paragraph (1) shall— 
(A)determine the suitability and feasibility of designating the Area as a unit of the National Park System; 
(B)include cost estimates for any necessary acquisition, development, operation, and maintenance of the Area; and 
(C)identify alternatives for the management, administration, and protection of the Area. 
(c)ReportSection 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)) shall apply to the conduct of the study authorized under this section, except that the study shall be submitted to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate not later than 3 years after the date on which funds are first made available for the study. 
2873.Conditions on establishment of Cooperative Security Location in Palanquero, Colombia 
(a)Congressional notification of agreementNone of the amounts authorized to be appropriated by this division or otherwise made available for military construction for fiscal year 2010 may be obligated to commence construction of a Cooperative Security Location at the German Olano Moreno Airbase (the Palanquero AB Development Project) in Palanquero, Colombia, until at least 15 days after the date on which the Secretary of Defense certifies to the congressional defense committees that an agreement has been entered into with the Government of Colombia to allow access to and use of its facilities at the German Olano Moreno Airbase for the duration of the agreement to carry out mutually agreed-upon activities. 
(b)Prohibition on permanent United States military installationThe agreement referred to in subsection (a) may not provide for or authorize the establishment of a United States military installation or base for the permanent stationing of United States Armed Forces in Colombia. 
2874.Military activities at United States Marine Corps Mountain Warfare Training CenterSection 1806 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1059; 16 U.S.C. 460vvv) is amended by adding at the end the following new subsection: 
 
(g)Military activities at United States Marine Corps Mountain Warfare Training CenterThe designation of the Bridgeport Winter Recreation Area by this section is not intended to restrict or preclude the activities conducted by the United States Armed Forces at the United States Marine Corps Mountain Warfare Training Center.. 
XXIXOverseas Contingency Operations Military Construction Authorizations 
 
Sec. 2901. Authorized Army construction and land acquisition projects. 
Sec. 2902. Authorized Air Force construction and land acquisition projects. 
Sec. 2903. Construction authorization for facilities for Office of Defense Representative-Pakistan. 
2901.Authorized Army construction and land acquisition projects 
(a)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in subsection (b)(1), the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
Army: Outside the United States 
 
CountryInstallation or LocationAmount 
 
AfghanistanAirborne$7,800,000 
Altimur$7,750,000 
Asadabad$5,500,000 
Bagram Air Base$132,850,000 
Camp Joyce$7,700,000 
Camp Kabul$137,000,000 
Camp Kandahar$132,500,000 
Camp Salerno$50,200,000 
Forward Operating Base Blessing$5,600,000 
Forward Operating Base Bostick$5,500,000 
Forward Operating Base Dwyer$19,300,000 
Forward Operating Base Ghazni$5,500,000 
Forward Operating Base Shank$19,700,000 
Forward Operating Base Sharana$60,800,000 
Frontenac$2,200,000 
Jalalabad Airfield$41,400,000 
Maywand$7,800,000 
Methar-Lam$4,150,000 
Provincial Reconstruction Team Gardez$36,200,000 
Provincial Reconstruction Team Tarin Kowt$55,800,000 
Tombstone/Bastion$71,800,000 
Wolverine$17,050,000 
(b)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2009, for military construction, land acquisition, and military family housing functions of the Department of the Army in the total amount of $924,484,000 as follows: 
(1)For military construction projects outside the United States authorized by subsection (a), $834,100,000. 
(2)For unspecified minor military construction projects under section 2805 of title 10, United States Code, $20,100,000. 
(3)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $70,284,000. 
2902.Authorized Air Force construction and land acquisition projects 
(a)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in subsection (b)(1), the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
Air Force: Outside the United States 
 
CountryInstallation or LocationAmount 
 
AfghanistanBagram Air Base$29,100,000 
Camp Kandahar$234,600,000 
Forward Operating Base Dwyer$4,900,000 
Forward Operating Base Shank$4,900,000 
Provincial Reconstruction Team Tarin Kowt$4,900,000 
Tombstone/Bastion$156,200,000 
Wolverine$4,900,000 
(b)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2009, for military construction, land acquisition, and military family housing functions of the Department of the Air Force in the total amount of $474,500,000, as follows: 
(1)For military construction projects outside the United States authorized by subsection (a), $439,500,000. 
(2)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $35,000,000. 
2903.Construction authorization for facilities for Office of Defense Representative-Pakistan 
(a)Use of funds authorized 
(1)In generalOf the amounts authorized to be appropriated by this title, the Secretary of Defense may use not more than $10,000,000 to plan, design, and construct facilities on the United States Embassy Compound in Islamabad, Pakistan, in support of the Office of the Defense Representative-Pakistan (in this section referred to as the ODRP). 
(2)Notice and waitThe Secretary may not obligate funds made available pursuant to paragraph (1) until the end of the 14-day period beginning on the date on which the Secretary submits to the appropriate congressional committees a report containing notice of the proposed obligation of the funds and addressing the items specified in subsection (b)(2). 
(b)Additional reporting requirements 
(1)In generalNot later than 90 days after the submission of the notice under subsection (a)(2), and every 180 days thereafter, the Secretary of Defense shall submit to the appropriate congressional committees a report on the number of personnel and activities of the ODRP. 
(2)ElementsThe report under paragraph (1) shall include the following: 
(A)A detailed accounting of the number of personnel permanently assigned or on temporary duty in the ODRP. 
(B)A description of the mission of those personnel assigned on a temporary or permanent basis to the ODRP. 
(C)A projection of space requirements for the ODRP. 
(3)TerminationThe requirement to submit a report under paragraph (1) terminates on the date occurring two years after the date on which the first report under such paragraph is submitted. 
(c)FormA report under this section may be submitted in a classified form. 
(d)Appropriate congressional committeesFor the purposes of this section, the appropriate congressional committees are the following: 
(1)The congressional defense committees. 
(2)The Committee on Foreign Affairs of the House of Representatives. 
(3)The Committee on Foreign Relations of the Senate. 
CDEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS 
XXXIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
 
Subtitle A—National Security Programs Authorizations 
Sec. 3101. National Nuclear Security Administration. 
Sec. 3102. Defense environmental cleanup. 
Sec. 3103. Other defense activities. 
Sec. 3104. Defense nuclear waste disposal. 
Sec. 3105. Energy security and assurance. 
Sec. 3106. Relation to funding tables. 
Subtitle B—Program Authorizations, Restrictions, and Limitations 
Sec. 3111.  Stockpile stewardship program. 
Sec. 3112. Report on stockpile stewardship criteria and assessment of stockpile stewardship program. 
Sec. 3113. Stockpile management program. 
Sec. 3114. Dual validation of annual weapons assessment and certification. 
Sec. 3115. Elimination of nuclear weapons life extension program from exception to requirement to request funds in budget of the President. 
Sec. 3116. Long-term plan for the modernization and refurbishment of the nuclear security complex. 
Sec. 3117. Repeal of prohibition on funding activities associated with international cooperative stockpile stewardship. 
Sec. 3118. Modification of minor construction threshold for plant projects. 
Sec. 3119. Two-year extension of authority for appointment of certain scientific, engineering, and technical personnel. 
Sec. 3120. National Nuclear Security Administration authority for urgent nonproliferation activities. 
Sec. 3121. Repeal of sunset date for consolidation of counterintelligence programs of Department of Energy and National Nuclear Security Administration. 
Subtitle C—Reports 
Sec. 3131. National Academy of Sciences review of national security laboratories. 
Sec. 3132. Plan to ensure capability to monitor, analyze, and evaluate foreign nuclear weapons activities. 
Sec. 3133. Comptroller General study of stockpile stewardship program. 
Sec. 3134. Comptroller General of the United States review of projects carried out by the Office of Environmental Management of the Department of Energy pursuant to the American Recovery and Reinvestment Act of 2009. 
Subtitle D—Other Matters 
Sec. 3141. Ten-year plan for use and funding of certain Department of Energy facilities. 
Sec. 3142. Expansion of authority of Ombudsman of Energy Employees Occupational Illness Compensation Program. 
Sec. 3143. Identification in budget materials of amounts for certain Department of Energy pension obligations. 
Sec. 3144. Sense of Congress on production of molybdenum–99. 
ANational Security Programs Authorizations 
3101.National Nuclear Security Administration 
(a)Authorization of AppropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2010 for the activities of the National Nuclear Security Administration in carrying out programs necessary for national security in the amount of $10,033,477,000, to be allocated as follows: 
(1)For weapons activities, $6,433,131,000. 
(2)For defense nuclear nonproliferation activities, $2,176,459,000. 
(3)For naval reactors, $1,003,133,000. 
(4)For the Office of the Administrator for Nuclear Security, $420,754,000. 
(b)Authorization of New Plant ProjectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out new plant projects for the National Nuclear Security Administration as follows: 
(1)For readiness in technical base and facilities, the following new plant project:Project 10–D–501, nuclear facilities risk reduction, Y–12 National Security Complex, Oak Ridge, Tennessee, $12,500,000. 
(2)For safeguards and security, the following new plant project:Project 10–D–701, security improvement project, Y–12 National Security Complex, Oak Ridge, Tennessee, $49,000,000. 
(3)For naval reactors, the following new plant projects:Project 10–D–903, KAPL security upgrades, Schenectady, New York, $1,500,000.Project 10–D–904, Naval Reactors Facility infrastructure upgrades, Naval Reactors Facility, Idaho, $700,000. 
3102.Defense environmental cleanupFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2010 for defense environmental cleanup activities in carrying out programs necessary for national security in the amount of $5,495,831,000. 
3103.Other defense activitiesFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2010 for other defense activities in carrying out programs necessary for national security in the amount of $852,468,000. 
3104.Defense nuclear waste disposalFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2010 for defense nuclear waste disposal for payment to the Nuclear Waste Fund established in section 302(c) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(c)) in the amount of $98,400,000. 
3105.Energy security and assuranceFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2010 for energy security and assurance programs necessary for national security in the amount of $6,188,000. 
3106.Relation to funding tablesThe amounts authorized to be appropriated by sections 3101, 3102, 3103, 3104, and 3105 shall be available, in accordance with the requirements of section 4001, for projects, programs, and activities, and in the amounts, specified in the funding table in section 4601. 
BProgram Authorizations, Restrictions, and Limitations 
3111. Stockpile stewardship program 
(a)In generalSubsection (a) of section 4201 of the Atomic Energy Defense Act (division D of Public Law 107–314; 50 U.S.C. 2521) is amended to read as follows: 
 
(a)EstablishmentThe Secretary of Energy, acting through the Administrator for Nuclear Security, shall establish a stewardship program to ensure— 
(1)the preservation of the core intellectual and technical competencies of the United States in nuclear weapons, including weapons design, system integration, manufacturing, security, use control, reliability assessment, and certification; and 
(2)that the nuclear weapons stockpile is safe, secure, and reliable without the use of underground nuclear weapons testing.. 
(b)ElementsSubsection (b) of such section is amended— 
(1)in paragraph (1), by striking detonation and inserting performance over time; and 
(2)by adding at the end the following new paragraphs: 
 
(4)Support for the use of, and experiments facilitated by, the advanced experimental facilities of the United States, including— 
(A)the National Ignition Facility at Lawrence Livermore National Laboratory; 
(B)the Dual Axis Radiographic Hydrodynamic Test Facility at Los Alamos National Laboratory;  
(C)the Z Machine at Sandia National Laboratories; and 
(D)the experimental facilities at the Nevada test site. 
(5)Support for the sustainment and modernization of facilities with production and manufacturing capabilities that are necessary to ensure the safety, security, and reliability of the nuclear weapons stockpile, including— 
(A)the Pantex Plant; 
(B)the Y–12 National Security Complex; 
(C)the Kansas City Plant;  
(D)the Savannah River Site; and 
(E)production and manufacturing capabilities resident in the national security laboratories (as defined in section 3281 of the National Nuclear Security Administration Act (50 U.S.C. 2471)).. 
(c)Prior authorization of appropriations for fiscal year 1994Such section is further amended by striking subsection (c). 
3112.Report on stockpile stewardship criteria and assessment of stockpile stewardship program 
(a)In generalSubsection (c) of section 4202 of the Atomic Energy Defense Act (division D of Public Law 107–314; 50 U.S.C. 2522) is amended to read as follows: 
 
(c)Report 
(1)In each odd-numbered year, beginning in 2011, the Secretary of Energy shall include in the stockpile stewardship plan required by section 4203 a report containing the following elements: 
(A)A description of the information needed to determine that the nuclear weapons stockpile is safe and reliable and the relationship of the science-based tools to the collection of that information. 
(B)A description of any updates to the criteria established under subsection (a) during— 
(i)the previous two years; or 
(ii)with respect to the report in 2011, the period beginning on the date of the submission of the report under section 3133 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1751; 50 U.S.C. 2523 note) and ending on the date of the submission of the 2011 stockpile stewardship plan required by section 4203. 
(C)For each science-based tool to collect information needed to determine that the nuclear weapons stockpile is safe, secure, and reliable that is developed or modified by the Department of Energy during the relevant period described in subparagraph (B)— 
(i)a description of the relationship of the science-based tool to the collection of such information; and 
(ii)a description of criteria for assessing the effectiveness of the science-based tool in collecting such information. 
(D)An assessment described in paragraph (2). 
(2)An assessment described in this paragraph is an assessment of the stockpile stewardship program conducted by the Administrator for Nuclear Security in consultation with the directors of the national security laboratories. Such assessment shall set forth the following: 
(A)An identification and description of— 
(i)any key technical challenges to the stockpile stewardship program; and 
(ii)the strategies to address such challenges without the use of nuclear testing. 
(B)A strategy for using the science-based tools (including advanced simulation and computing capabilities) of each national security laboratory to ensure that the nuclear weapons stockpile is safe, secure, and reliable without the use of nuclear testing. 
(C)An assessment of the science-based tools (including advanced simulation and computing capabilities) of each national security laboratory that exist at the time of the assessment compared with the science-based tools expected to exist during the period covered by the future-years nuclear security program. 
(D)An assessment of the core scientific and technical competencies required to achieve the objectives of the stockpile stewardship program and other weapons activities and weapons-related activities of the Department of Energy, including— 
(i)the number of scientists, engineers, and technicians, by discipline, required to maintain such competencies; and 
(ii)a description of any shortage of such individuals that exists at the time of the assessment compared with any shortage expected to exist during the period covered by the future-years nuclear security program.. 
(b)DefinitionsSuch section is further amended by adding at the end the following subsection: 
 
(d)DefinitionsIn this section: 
(1)The term future-years nuclear security program means the program required by section 3253 of the National Nuclear Security Administration Act (50 U.S.C. 2453). 
(2)The term national security laboratory has the meaning given such term in section 3281 of the National Nuclear Security Administration Act (50 U.S.C. 2471). 
(3)The term weapons activities means each activity within the budget category of weapons activities in the budget of the National Nuclear Security Administration. 
(4)The term weapons–related activities means each activity under the Department of Energy that involves nuclear weapons, nuclear weapons technology, or fissile or radioactive materials, including activities related to— 
(A)nuclear nonproliferation; 
(B)nuclear forensics; 
(C)nuclear intelligence; 
(D)nuclear safety; and 
(E)nuclear incident response.. 
3113.Stockpile management program 
(a)In generalThe Atomic Energy Defense Act (division D of Public Law 107–314; 50 U.S.C. 2501 et seq.) is amended— 
(1)by repealing section 4204A (50 U.S.C. 2524a); and 
(2)by amending section 4204 (50 U.S.C. 2524) to read as follows: 
 
4204.Stockpile Management Program 
(a)Program requiredThe Secretary of Energy, acting through the Administrator for Nuclear Security and in consultation with the Secretary of Defense, shall carry out a program, in support of the stockpile stewardship program, to provide for the effective management of the weapons in the nuclear weapons stockpile, including the extension of the effective life of such weapons. The program shall have the following objectives: 
(1)To increase the reliability, safety, and security of the nuclear weapons stockpile of the United States. 
(2)To further reduce the likelihood of the resumption of underground nuclear weapons testing. 
(3)To achieve reductions in the future size of the nuclear weapons stockpile. 
(4)To reduce the risk of an accidental detonation of an element of the stockpile. 
(5)To reduce the risk of an element of the stockpile being used by a person or entity hostile to the United States, its vital interests, or its allies. 
(b)Program limitationsIn carrying out the stockpile management program under subsection (a), the Secretary of Energy shall ensure that— 
(1)any changes made to the stockpile shall be made to achieve the objectives identified in subsection (a); and 
(2)any such changes made to the stockpile shall— 
(A)remain consistent with basic design parameters by including, to the maximum extent feasible, components that are well understood or are certifiable without the need to resume underground nuclear weapons testing; and 
(B)use the design, certification, and production expertise resident in the nuclear complex to fulfill current mission requirements of the existing stockpile. 
(c)Program planIn carrying out the stockpile management program under subsection (a), the Secretary of Energy shall develop a long-term plan to extend the effective life of the weapons in the nuclear weapons stockpile without the use of nuclear weapons testing. The plan shall include the following: 
(1)Mechanisms to provide for the manufacture, maintenance, and modernization of each weapon design in the nuclear stockpile, as needed. 
(2)Mechanisms to expedite the collection of information necessary for carrying out the program, including information relating to the aging of materials and components, new manufacturing techniques, and the replacement or substitution of materials. 
(3)Mechanisms to ensure the appropriate assignment of roles and missions for each nuclear weapons laboratory and production plant of the Department of Energy, including mechanisms for allocation of workload, mechanisms to ensure the carrying out of appropriate modernization activities, and mechanisms to ensure the retention of skilled personnel. 
(4)Mechanisms to ensure that each national laboratory of the National Nuclear Security Administration has full and complete access to all weapons data to enable a rigorous peer review process to support the annual assessment of the condition of the nuclear weapons stockpile required under section 4205. 
(5)Mechanisms for allocating funds for activities under the program, including allocations of funds by weapon type and facility. 
(6)An identification of the funds needed, in the fiscal year in which the plan is developed and in each of the following five fiscal years, to carry out the program. 
(d)Annual updatesThe Secretary of Energy shall annually update the plan required under subsection (c) and shall submit the updated plan to Congress as part of the stockpile stewardship plan required by section 4203(c). 
(e)Program budgetIn accordance with the requirements under section 4209, for each budget submitted by the President to Congress under section 1105 of title 31, United States Code, the amounts requested for the program under this section shall be clearly identified in the budget justification materials submitted to Congress in support of that budget.. 
(b)Clerical amendmentThe table of contents in section 4001(b) of such Act (division D of Public Law 107–314) is amended by striking the items relating to sections 4204 and 4204A and inserting the following new item: 
 
 
Sec. 4204. Stockpile management program.. 
3114.Dual validation of annual weapons assessment and certification 
(a)Dual validation 
(1)PlanNot later than March 1, 2010, the Administrator for Nuclear Security shall submit to the congressional defense committees a plan (including a schedule) to carry out subsection (c) of section 4205 of the Atomic Energy Defense Act (division D of Public Law 107–314; 50 U.S.C. 2525), as added by paragraph (2) of this subsection. 
(2)Dual validationSection 4205 of the Atomic Energy Defense Act (division D of Public Law 107–314; 50 U.S.C. 2525) is amended— 
(A)by redesignating subsections (c) through (h) as subsections (d) through (i), respectively; and 
(B)by inserting after subsection (b) the following new subsection (c): 
 
(c)Dual validation teams in support of assessmentsIn support of the assessments required by subsection (a), the Administrator for Nuclear Security may establish teams, known as dual validation teams, to provide each national security laboratory responsible for weapons design with independent evaluations of the condition of each warhead for which such laboratory has lead responsibility. A dual validation team established by the Administrator shall— 
(1)be comprised of weapons experts from the laboratory that does not have lead responsibility for fielding the warhead being evaluated; 
(2)have access to all surveillance and underground test data for all stockpile systems for use in the independent evaluations; 
(3)use all relevant available data to conduct independent calculations; and 
(4)pursue independent experiments to support the independent evaluations.. 
(b)Red team reviewsSubsection (d)(1) of such section, as redesignated by subsection (a)(2)(A) of this section, is amended— 
(1)by inserting both after review ; and 
(2)by inserting after that laboratory the following: and any independent evaluations conducted by a dual validation team under subsection (c). 
(c)SummarySubsection (e)(3) of such section, as redesignated by subsection (a)(2)(A) of this section, is amended— 
(1)in subparagraph (B), by striking and at the end; 
(2)in subparagraph (C), by striking the period and inserting ; and; and 
(3)by adding at the end the following new subparagraph: 
 
(D)a concise summary of the results of any independent evaluation conducted by a dual validation team under subsection (c).. 
(d)Conforming amendmentsSuch section is further amended— 
(1)in paragraph (3)(C) of subsection (e), as redesignated by subsection (a)(2)(A) of this section, by striking subsection (c) and inserting subsection (d); 
(2)in paragraph (1)(A) of subsection (f), as redesignated by subsection (a)(2)(A) of this section, by striking subsection (d) and inserting subsection (e); 
(3)in subsection (g), as redesignated by subsection (a)(2)(A) of this section, by striking subsection (e) and inserting subsection (f); and 
(4)in subsection (i), as redesignated by subsection (a)(2)(A) of this section— 
(A)in paragraph (1), by striking subsection (d) and inserting subsection (e); and 
(B)in paragraph (2), by striking subsection (e) and inserting subsection (f). 
3115.Elimination of nuclear weapons life extension program from exception to requirement to request funds in budget of the PresidentSection 4209 of the Atomic Energy Defense Act (50 U.S.C. 2529) is amended— 
(1)in subsection (c), by striking necessary— and all that follows through the period and inserting necessary to address proliferation concerns.; and 
(2)in subsection (d)— 
(A)by striking paragraph (1); and 
(B)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively. 
3116.Long-term plan for the modernization and refurbishment of the nuclear security complex 
(a)In generalSubtitle D of the National Nuclear Security Administration Act (50 U.S.C. 2451 et seq.) is amended by adding at the end the following new section: 
 
3255.Biennial plan and budget assessment on the modernization and refurbishment of the nuclear security complex 
(a)Nuclear Security complex modernization and refurbishment plan and assessmentThe Administrator for Nuclear Security shall include with the nuclear security budget materials submitted for each odd-numbered fiscal year— 
(1)the plan for the modernization and refurbishment of the nuclear security complex described under subsection (b); and 
(2)an assessment by the Administrator of whether both the budget for such fiscal year and the future-years nuclear security program submitted to Congress in relation to such budget under section 3253 provide for funding of the nuclear security complex at a level that is sufficient for the modernization and refurbishment of the nuclear security complex in accordance with the plan described under subsection (b). 
(b)Plan elements 
(1)The plan required under subsection (a)(1) shall be designed so that the nuclear security complex is capable of supporting— 
(A)the national security strategy of the United States, as set forth in the most recent national security strategy report of the President under section 108 of the National Security Act of 1947 (50 U.S.C. 404a), except that, if at the time such plan is submitted with the nuclear security budget materials a national security strategy report required under such section 108 has not been submitted to Congress, then such plan shall be designed so that the modernization and refurbishment of the nuclear security complex provided for under such plan is capable of supporting the nuclear security complex recommended in the report of the most recent Quadrennial Defense Review; and 
(B)the nuclear posture of the United States as set forth in the most recent Nuclear Posture Review. 
(2)The plan required under subsection (a)(1) shall include the following: 
(A)A description of the modernization and refurbishment measures the Administrator determines necessary to meet the requirements of the national security strategy of the United States or the most recent Quadrennial Defense Review, whichever is applicable under paragraph (1)(A), and the Nuclear Posture Review. 
(B)A schedule for implementing those measures determined necessary under subparagraph (A) during the 10 years following the date of the plan. 
(C)The estimated levels of annual funds the Administrator determines necessary to carry out the program, including a discussion of the criteria, evidence, and strategies on which such estimated levels of annual funds are based. 
(c)Budget AssessmentIf the Administrator determines a budget request is insufficient for the modernization and refurbishment of the nuclear security complex provided for in the plan required under subsection (a)(1), the Administrator shall include with the nuclear security budget materials for such fiscal year a further assessment that describes and discusses the risks and implications associated with the ability of the nuclear security complex to support the annual certification of the nuclear stockpile of the United States and maintain its long-term safety, security, and reliability. Such assessment shall be coordinated in advance with the Secretary of Defense and the Commander of the United States Strategic Command. 
(d)DefinitionsIn this section: 
(1)The term nuclear security complex means the physical facilities, technology, and human capital of— 
(A)the national security laboratories; 
(B)the Pantex Plant; 
(C)the Y–12 National Security Complex; 
(D)the Kansas City Plant; 
(E)the Savannah River Site; and 
(F)the Nevada test site. 
(2)The term budget, with respect to a fiscal year, means the budget for that fiscal year that is submitted to Congress by the President under section 1105(a) of title 31, United States Code. 
(3)The term nuclear security budget materials, with respect to a fiscal year, means the materials submitted to Congress by the Administrator for Nuclear Security in support of the budget for that fiscal year. 
(4)The term Quadrennial Defense Review means the review of the defense programs and policies of the United States that is carried out every four years under section 118 of title 10, United States Code.. 
(b)Clerical amendmentThe table of contents at the beginning of the National Nuclear Security Administration Act is amended by inserting after the item relating to section 3254 the following new item: 
 
 
3255. Biennial plan and budget assessment on the modernization and refurbishment of the nuclear security complex.. 
3117.Repeal of prohibition on funding activities associated with international cooperative stockpile stewardship 
(a)In generalSection 4301 of the Atomic Energy Defense Act (50 U.S.C. 2561) is repealed. 
(b)Clerical amendmentThe table of contents for that Act is amended by striking the item relating to section 4301. 
3118.Modification of minor construction threshold for plant projects 
(a)IncreaseParagraph (3) of section 4701 of the Atomic Energy Defense Act (50 U.S.C. 2741(3)) is amended by striking $5,000,000 and inserting $10,000,000. 
(b)SunsetEffective September 30, 2010, such paragraph, as amended by subsection (a), is amended by striking $10,000,000 and inserting $5,000,000. 
(c)NotificationNotwithstanding section 4703 of such Act (50 U.S.C. 2743), in carrying out construction projects during fiscal year 2010, the Secretary of Energy may not start a general plant project with a total estimated cost of more than $5,000,000 until— 
(1)the Secretary notifies the congressional defense committees of such project and total estimated cost; and 
(2)a period of 15 days has elapsed after the date on which such notification is received. 
3119.Two-year extension of authority for appointment of certain scientific, engineering, and technical personnelSection 4601(c)(1) of the Atomic Energy Defense Act (50 U.S.C. 2701(c)(1)) is amended by striking September 30, 2009 and inserting September 30, 2011. 
3120.National Nuclear Security Administration authority for urgent nonproliferation activities 
(a)In generalSubject to the notification requirement under subsection (b), not more than 10 percent of the total amounts appropriated or otherwise made available in any fiscal year for the nonproliferation programs of the Department of Energy National Nuclear Security Administration may be expended, notwithstanding any other law, for activities described under subsection (b)(1)(B). 
(b)Determination and Notice 
(1)DeterminationThe Secretary of Energy, with the concurrence of the Secretary of State and the Secretary of Defense, may make a written determination that— 
(A)threats arising from the proliferation of nuclear or radiological weapons or weapons-related materials, technologies, and expertise must be addressed urgently; 
(B)certain provisions of law would unnecessarily impede the Secretary’s ability to carry out nonproliferation activities of the National Nuclear Security Administration to address such threats; and 
(C)it is necessary to expend amounts described in subsection (a) to carry out such activities. 
(2)Notice requiredNot later than 15 days before obligating or expending funds under the authority provided in subsection (a), the Secretary of Energy shall notify the appropriate congressional committees of the determination made under paragraph (1). The notice shall include— 
(A)the determination; 
(B)the activities to be undertaken by the nonproliferation programs of the National Nuclear Security Administration; 
(C)the expected time frame for such activities; and 
(D)the expected costs of such activities. 
(c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives; and 
(2)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate. 
3121.Repeal of sunset date for consolidation of counterintelligence programs of Department of Energy and National Nuclear Security AdministrationSubsection (a) of section 3117 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2507; 42 U.S.C. 7144b note) is amended to read as follows: 
 
(a)Transfer of functionsThe functions, personnel, funds, assets, and other resources of the Office of Defense Nuclear Counterintelligence of the National Nuclear Security Administration are transferred to the Secretary of Energy, to be administered (except to any extent otherwise directed by the Secretary) by the Director of the Office of Counterintelligence of the Department of Energy.. 
CReports 
3131.National Academy of Sciences review of national security laboratories 
(a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Energy shall enter into an agreement with the National Academy of Sciences to conduct a study of the following laboratories: 
(1)The Lawrence Livermore National Laboratory, California. 
(2)The Los Alamos National Laboratory, New Mexico. 
(3)The Sandia National Laboratories, California and New Mexico. 
(b)ElementsThe study required under subsection (a) shall include, with respect to each laboratory specified in such subsection, an evaluation of the following: 
(1)The quality of the scientific research being conducted at the laboratory, including research with respect to weapons science, nonproliferation, energy, and basic science. 
(2)The quality of the engineering being conducted at the laboratory. 
(3)The criteria used to assess the quality of scientific research and engineering being conducted at the laboratory. 
(4)The relationship between the quality of the science and engineering at the laboratory and the contract for managing and operating the laboratory. 
(5)The management of work conducted by the laboratory for entities other than the Department of Energy, including academic institutions and other Federal agencies, and interactions between the laboratory and such entities. 
(c)CooperationThe Secretary of Energy shall, in consultation with the Secretary of Defense and the Director of National Intelligence, ensure that the National Academy of Sciences receives full and timely cooperation from the Department of Energy, the Department of Defense, and the intelligence community (as that term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4))) in conducting the study required under subsection (a). 
(d)ReportThe National Academy of Sciences shall submit to the Secretary of Energy a report containing the results of the study and any recommendations resulting from the study. 
(e)Submittal to Congress 
(1)In generalNot later than January 1, 2011, the Secretary of Energy shall submit to the appropriate congressional committees the report submitted under subsection (d) and any comments or recommendations of the Secretary with respect to that report. 
(2)FormThe report shall be submitted to the appropriate congressional committees in unclassified form, but may include a classified annex. 
(f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The Committee on Armed Services, the Committee on Energy and Commerce, and the Committee on Science and Technology of the House of Representatives. 
(2)The Committee on Armed Services and the Committee on Energy and Natural Resources of the Senate. 
3132.Plan to ensure capability to monitor, analyze, and evaluate foreign nuclear weapons activities 
(a)PlanThe Secretary of Energy, in consultation with the Director of National Intelligence and the Secretary of Defense, shall prepare a plan to ensure that the national laboratories overseen by the Department of Energy maintain a robust technical capability to monitor, analyze, and evaluate foreign nuclear weapons activities. 
(b)ReportNot later than February 28, 2010, the Secretary of Energy shall submit to the appropriate congressional committees a report describing the plan required under subsection (a) and the resources necessary to implement the plan. The report shall be in unclassified form, but may include a classified annex. 
(c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives; and 
(2)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate. 
3133.Comptroller General study of stockpile stewardship program 
(a)In generalThe Comptroller General of the United States shall conduct a study of the stockpile stewardship program established under section 4201 of the Atomic Energy Defense Act (50 U.S.C. 2521) to determine if the program was functioning, as of December 2008, as envisioned when the program was established. 
(b)ElementsThe study required by subsection (a) shall include the following: 
(1)An assessment of whether the capabilities determined to be necessary to maintain the nuclear weapons stockpile without the use of nuclear testing have been implemented and the extent to which such capabilities are functioning. 
(2)A review and description of the agreements governing use, management, and support of the capabilities developed for the stockpile stewardship program and an assessment of enforcement of, and compliance with, those agreements. 
(3)An assessment of plans for surveillance and testing of nuclear weapons in the stockpile and the extent of the compliance with such plans. 
(4)An assessment of— 
(A)the condition of the infrastructure at the plants and laboratories of the nuclear weapons complex; 
(B)the value of nuclear weapons facilities built after 1992; 
(C)any plans that are in place to maintain, improve, or replace such infrastructure; 
(D)whether there is a validated requirement for all planned infrastructure replacement projects; and 
(E)the projected costs for each such project and the time line for completion of each such project. 
(5)An assessment of the efforts to ensure and maintain the intellectual and technical capability of the nuclear weapons complex to support the nuclear weapons stockpile. 
(6)Recommendations for the stockpile stewardship program going forward. 
(c)ReportNot later than 270 days after the date of the enactment of this Act, the Comptroller General shall submit to the congressional defense committees a report containing the results of the study required by subsection (a). 
3134.Comptroller General of the United States review of projects carried out by the Office of Environmental Management of the Department of Energy pursuant to the American Recovery and Reinvestment Act of 2009 
(a)In generalThe Comptroller General of the United States shall conduct a series of three reviews, as described in subsections (b), (c), and (d), of projects carried out by the Office of Environmental Management of the Department of Energy (in this section referred to as the Office) using American Recovery and Reinvestment Act funds. 
(b)Phase One review 
(1)In generalBeginning on the date of the enactment of this Act, the Comptroller General shall conduct a review of the following: 
(A)The criteria used by the Office to select projects to be carried out using American Recovery and Reinvestment Act funds. 
(B)The extent to which lessons learned during previous accelerations of defense environmental cleanup efforts were used in the development of such criteria. 
(C)The process used by the Office to estimate costs and develop schedules for such projects. 
(D)The process used by the Office for the independent validation of the scope, cost, and schedule for such projects. 
(E)The criteria and methodology used by the Office to measure the contribution of each such project toward reducing the overall costs, and meeting the goals, of defense environmental cleanup. 
(2)ReportNot later than 30 days after the date of the enactment of this Act, the Comptroller General shall submit to the congressional defense committees a report containing the results of the review conducted under paragraph (1). 
(c)Phase Two review 
(1)In generalThe Comptroller General shall conduct a review, during the period described in paragraph (2), of the following: 
(A)The implementation of each project carried out using American Recovery and Reinvestment Act funds. 
(B)The extent to which each such project is meeting the cost and scheduling goals of the project. 
(C)The number of jobs created or maintained through such projects. 
(D)The adequacy of contract oversight for such projects. 
(E)Any program management, implementation or technical problems, or other problems in connection with such projects that are identified by the Comptroller General in the course of the review. 
(F)Any management and implementation issues or actions, or other systemic issues, identified by the Comptroller General in the course of the review that either hinder or assist the effective management of defense environmental cleanup efforts. 
(2)Period describedThe period described in this paragraph is the period— 
(A)beginning on the date on which the Comptroller General submits the report required under subsection (b)(2); and 
(B)ending on the later of— 
(i)the date on which all projects carried out using American Recovery and Reinvestment Act funds have been completed; or 
(ii)the date on which all American Recovery and Reinvestment Act funds have been obligated or expended or are no longer available to be obligated or expended. 
(3)ReportsThe Comptroller General shall submit to the congressional defense committees a report on the status of the review conducted under paragraph (1) not later than 30 days after submitting the report required under subsection (b)(2) and every 120 days thereafter until the end of the period described in paragraph (2). 
(d)Phase Three review 
(1)In generalBeginning on the date on which the Comptroller General submits the last report required under subsection (c)(3), the Comptroller General shall conduct a review of the following: 
(A)The implementation of all projects carried out using American Recovery and Reinvestment Act funds, including the number of such projects— 
(i)that were completed; 
(ii)that were not completed; 
(iii)that were completed on budget; 
(iv)that exceeded the budget for such project; 
(v)that were completed on schedule; and 
(vi)that exceeded the scheduling goals for such project. 
(B)The impact on employment as a result of the completion of such projects. 
(C)Any lessons learned as a result of accelerating such projects. 
(D)The extent to which the achievement of the overall goals of defense environmental cleanup were accelerated, and the overall costs of defense environmental cleanup were reduced, as a result of such projects. 
(E)Any other issues the Comptroller General considers appropriate with respect to such projects. 
(2)ReportNot later than 90 days after submitting the last report required under subsection (c)(3), the Comptroller General shall submit to the congressional defense committees a report containing the results of the review conducted under paragraph (1). 
(e)American Recovery and Reinvestment Act funds definedIn this section, the term American Recovery and Reinvestment Act funds means funds made available for the Office of Environmental Management under the heading Defense Environmental Cleanup under the heading environmental and other defense activities under the heading Department of Energy under title IV of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 140). 
DOther Matters 
3141.Ten-year plan for use and funding of certain Department of Energy facilities 
(a)In generalThe Administrator for Nuclear Security and the Under Secretary for Science of the Department of Energy shall jointly develop a plan to use and fund, over a ten-year period, the following facilities of the Department of Energy: 
(1)The National Ignition Facility at the Lawrence Livermore National Laboratory, California. 
(2)The Los Alamos Neutron Science Center at the Los Alamos National Laboratory, New Mexico. 
(3)The Z Machine at the Sandia National Laboratories, New Mexico. 
(4)The Microsystems and Engineering Sciences Application Facility at the Sandia National Laboratories, New Mexico. 
(b)Submittal of planNot later than 45 days after the date of the enactment of this Act, the Administrator for Nuclear Security and the Under Secretary for Science of the Department of Energy shall submit to the appropriate congressional committees the plan required by subsection (a). 
(c)Requirement to specify source of facility funding in budget requestsIn any budget request for the Department of Energy for a fiscal year that is submitted to Congress after the date of the enactment of this Act, the Secretary of Energy shall identify for that fiscal year the portion of the funding for each facility specified in subsection (a) that is to be provided by the National Nuclear Security Administration and by the Office of Science of the Department of Energy. 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Science and Technology of the House of Representatives; and 
(2)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Energy and Natural Resources of the Senate. 
3142.Expansion of authority of Ombudsman of Energy Employees Occupational Illness Compensation Program 
(a)In generalSection 3686 of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7385s–15) is amended— 
(1)in subsection (c), by inserting and subtitle B after this subtitle each place it appears; 
(2)in subsection (d), by inserting and subtitle B after this subtitle; 
(3)in subsection (e), by inserting and subtitle B after this subtitle each place it appears; 
(4)by redesignating subsection (g) as subsection (h); and 
(5)by inserting after subsection (f) the following new subsection: 
 
(g)National Institute for Occupational Safety and Health ombudsmanIn carrying out the duties of the Ombudsman under this section, the Ombudsman shall work with the individual employed by the National Institute for Occupational Safety and Health to serve as an ombudsman to individuals making claims under subtitle B.. 
(b)ConstructionExcept as specifically provided in subsection (g) of section 3686 of the Energy Employees Occupational Illness Compensation Program Act of 2000, as amended by subsection (a) of this section, nothing in the amendments made by such subsection (a) shall be construed to alter or affect the duties and functions of the individual employed by the National Institute for Occupational Safety and Health to serve as an ombudsman to individuals making claims under subtitle B of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384l et seq.). 
3143.Identification in budget materials of amounts for certain Department of Energy pension obligationsThe Secretary of Energy shall include in the budget justification materials submitted to Congress in support of the Department of Energy budget for a fiscal year (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) specific identification, as a budgetary line item, of the amounts required to meet the pension obligations of the Department of Energy for contractor employees at each facility of the Department of Energy operated using amounts authorized to be appropriated for the Department of Energy. 
3144.Sense of Congress on production of molybdenum–99 
(a)FindingsCongress finds the following: 
(1)There are fewer than five reactors around the world currently capable of producing molybdenum–99 (in this section referred to as Mo–99) and there are no such reactors in the United States that can provide a reliable supply of Mo–99 to meet medical needs. 
(2)Since November 2007, there have been major disruptions in the global availability of Mo–99, including at facilities in Canada and the Netherlands, which have led to shortages of Mo–99-based medical products in the United States and around the world. 
(3)Ensuring a reliable supply of medical radioisotopes, including Mo–99, is of great importance to the public health. 
(4)It is also a national security priority of the United States, and specifically of the Department of Energy, to encourage the production of low-enriched uranium-based radioisotopes in order to promote a more peaceful international nuclear order. 
(5)The National Academy of Sciences has identified a need to establish a reliable capability in the United States for the production of Mo–99 and its derivatives for medical purposes using low-enriched uranium. 
(6)There also exists a capable industrial base in the United States that can support the development of Mo–99 production facilities and can conduct the processing and distribution of radiopharmaceutical products for use in medical tests worldwide. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)radioisotopes and radiopharmaceuticals, including Mo–99 and its derivatives, are essential components of medical tests that help diagnose and treat life-threatening diseases affecting millions of people each year; and 
(2)the Secretary of Energy should continue and expand a program to meet the need identified by the National Academy of Sciences to ensure a source of Mo–99 and its derivatives for use in medical tests to help ensure the health security of the United States and around the world and promote peaceful nuclear industries through the use of low-enriched uranium. 
XXXIIDefense Nuclear Facilities Safety Board 
 
Title XXXII—Defense Nuclear Facilities Safety Board 
Sec. 3201. Authorization. 
3201.AuthorizationThere are authorized to be appropriated for fiscal year 2010, $26,086,000 for the operation of the Defense Nuclear Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.). 
XXXIVNaval Petroleum Reserves 
 
Sec. 3401. Authorization of appropriations. 
3401.Authorization of appropriations 
(a)AmountThere are hereby authorized to be appropriated to the Secretary of Energy $23,627,000 for fiscal year 2010 for the purpose of carrying out activities under chapter 641 of title 10, United States Code, relating to the naval petroleum reserves. 
(b)Period of availabilityFunds appropriated pursuant to the authorization of appropriations in subsection (a) shall remain available until expended. 
XXXVMaritime Administration 
 
Sec. 3501. Authorization of appropriations for fiscal year 2010. 
Sec. 3502. Unused leave balances. 
Sec. 3503. Temporary program authorizing contracts with adjunct professors at the United States Merchant Marine Academy. 
Sec. 3504. Maritime loan guarantee program. 
Sec. 3505. Defense measures against unauthorized seizures of Maritime Security Fleet vessels. 
Sec. 3506. Report on restrictions on United States-flagged commercial vessel security. 
Sec. 3507. Technical corrections to State maritime academies student incentive program. 
Sec. 3508. Cooperative agreements, administrative expenses, and contracting authority. 
Sec. 3509. Use of funding for DOT maritime heritage property. 
Sec. 3510. Use of midshipman fees. 
Sec. 3511. Construction of vessels in the United States policy. 
Sec. 3512. Port infrastructure development program. 
Sec. 3513. Reefs for marine life conservation program. 
Sec. 3514. United States Merchant Marine Academy graduate program receipt, disbursement, and accounting for nonappropriated funds. 
Sec. 3515. America’s short sea transportation grants for the development of marine highways. 
Sec. 3516. Expansion of the Marine View system. 
3501.Authorization of appropriations for fiscal year 2010Funds are hereby authorized to be appropriated for fiscal year 2010, to be available without fiscal year limitation if so provided in appropriations Acts, for the use of the Department of Transportation for the Maritime Administration as follows: 
(1)For expenses necessary for operations and training activities, $152,900,000, of which— 
(A)$15,391,000 shall remain available until expended for capital improvements at the United States Merchant Marine Academy; 
(B)$11,240,000 shall remain available until expended for maintenance and repair of training ships of the State Maritime Academies; and 
(C)$74,500,000 shall be available for operations at the United States Merchant Marine Academy. 
(2)For expenses to maintain and preserve a United States-flag merchant fleet to serve the national security needs of the United States under chapter 531 of title 46, United States Code, $174,000,000. 
(3)For expenses to dispose of obsolete vessels in the National Defense Reserve Fleet, $15,000,000. 
(4)For the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5)) of loan guarantees under the program authorized by chapter 537 of title 46, United States Code, $60,000,000. 
(5)For administrative expenses related to the implementation of the loan guarantee program under chapter 537 of title 46, United States Code, administrative expenses related to the implementation of the reimbursement program under section 3517 of the Maritime Security Act of 2003 (46 U.S.C. 53101 note), and administrative expenses related to the implementation of the program of assistance for small shipyards and maritime communities under section 54101 of title 46, United States Code, $4,000,000.  
3502.Unused leave balancesThe Maritime Administrator may, subject to the availability of appropriations, make a lump-sum payment for the accumulated balance of unused annual leave, at a rate of pay that existed on the date of termination or on the day before conversion to the Civil Service, to any former employee of a United States Merchant Marine Academy nonappropriated fund instrumentality who was terminated from such employment in the period September 2008 through March 2009 under authority granted by section 3506 of the Duncan Hunter National Defense Authorization Act for fiscal year 2009 (Public Law 110–417; 122 Stat. 4356). 
3503.Temporary program authorizing contracts with adjunct professors at the United States Merchant Marine Academy 
(a)In generalChapter 513 of title 46, United States Code, is amended by adding at the end thereof the following: 
 
51317.Adjunct professors 
(a)In generalThe Maritime Administrator may establish a program for the purpose of contracting with individuals as personal services contractors to provide services as adjunct professors at the Academy, if the Maritime Administrator determines that there is a need for adjunct professors and the need is not of permanent duration. 
(b)Contract requirementsEach contract under the program— 
(1)must be approved by the Maritime Administrator; and 
(2)shall be for a duration, including options, of not to exceed one year unless the Maritime Administrator finds that exceptional circumstances justify an extension of up to one additional year. 
(3)shall be subject to the availability of appropriations. 
(c)Limitation on number of contractorsIn awarding contacts under this section, the Maritime Administrator shall ensure that not more than 25 individuals actively provide services in any one academic trimester, or equivalent, as contractors under subsection (a). 
(d)Reporting requirementsWhen the authority granted by subsection (a) is used to hire an adjunct professor at the Academy in fiscal year 2010 or fiscal year 2011, the Administrator shall notify the Committee on Armed Services of the House of Representatives, the Committee on Armed Services of the Senate, and the Committee on Commerce, Science, and Transportation of the Senate, including the need for and the term of employment for the adjunct professor.. 
(b)Clerical and conforming amendments 
(1)Clerical amendmentThe table of contents for chapter 513 of title 46, United States Code, is amended by adding at the end thereof the following new item: 
 
 
51317. Adjunct professors.”. 
(2)Conforming amendmentSection 3506 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (46 U.S.C. 53101 note) is repealed. 
3504.Maritime loan guarantee programThe Congress finds that— 
(1)it is in the national security interest of the United States to foster commercial shipbuilding in the United States; 
(2)the maritime loan guarantee program authorized by chapter 537 or title 46, United States Code, has a long and successful history of facilitating construction of commercial vessels in domestic shipyards; 
(3)the Maritime Loan Guarantee Program strengthens our Nation’s industrial base by allowing domestic shipyards and their allied service and supply industries to more effectively produce commercial vessels that enhance the commercial sealift capability of the Department of Defense; and 
(4)a revitalized and effective Maritime Loan Guarantee Program would result in construction of a more modern and larger fleet of commercial vessels manned by United States citizens, thereby providing a pool of trained United States citizen mariners available to assist the Department of Defense in times of war or national emergency. 
3505.Defense measures against unauthorized seizures of Maritime Security Fleet vesselsSection 53107(b) of title 46, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)Defense measures against unauthorized seizures 
(A)The Emergency Preparedness Agreement for any operating agreement that first takes effect or is renewed after the date of enactment of the National Defense Authorization Act for Fiscal Year 2010 shall require that any vessel operating under the agreement in the carriage of cargo for the Department of Defense in an area that is designated by the Coast Guard as an area of high risk of piracy shall be equipped with, at a minimum, appropriate non-lethal defense measures to protect the vessel, crew, and cargo from unauthorized seizure at sea. 
(B)The Secretary of Defense and the Secretary of the department in which the Coast Guard is operating shall jointly prescribe the non-lethal defense measures that are required under this paragraph.. 
3506.Report on restrictions on United States-flagged commercial vessel security 
(a)Report requiredThe Secretary of Defense and the Secretary of State shall prepare and submit a joint report to the appropriate congressional committees not later than 60 days after the date of the enactment of this Act on actions within their respective departments to— 
(1)eliminate or reduce restrictions under any regulation or provision of law on the carriage of arms and use of armed security teams on United States-flagged commercial vessels for purpose of self defense in areas that are designated as being at a high risk of piracy; 
(2)negotiate bilateral agreements with coastal states to allow United States-flagged commercial vessels carrying United States Government cargos, such as food aid, that must transit areas designated as being at high risk of piracy, to enter the ports of those coastal states while carrying arms or embarked armed security teams for the purpose of self-defense; and 
(3)establish common standards, in coordination with the Secretary of Homeland Security and the Commandant of the United States Coast Guard, for the training and professional qualifications of armed security teams. 
(b)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Transportation and Infrastructure of the House of Representatives; and 
(B)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Commerce, Science, and Transportation of the Senate. 
(2)Armed security teamsThe term armed security teams means security guards employed from the private sector for the purpose of self-defense of the vessel. 
3507.Technical corrections to State maritime academies student incentive program 
(a)Installment paymentsSection 51509(b) of title 46, United States Code, is amended— 
(1)by striking and be paid before the start of each academic year, as prescribed by the Secretary, and inserting and be paid in such installments as the Secretary shall determine; 
(2)by striking academy. and inserting academy, as prescribed by the Secretary.. 
(b)Repeal of redundant sectionSection 177 of division I of Public Law 111–8 (123 Stat. 945; relating to amendments previously enacted by section 3503 of division C of Public Law 110–417 (122 Stat. 4762)) is repealed and shall have no force or effect. 
3508.Cooperative agreements, administrative expenses, and contracting authoritySection 109 of title 49, United States Code, is amended— 
(1)by striking the headline for subsection (h) and inserting the following: 
 
(h)Contracts, Cooperative Agreements, and Audits; 
(2)by striking the heading for paragraph (1) of subsection (h) and inserting the following: 
 
(1)Contracts and cooperative agreements; 
(3)by striking make contracts in subsection (h)(1) and inserting make contracts and cooperative agreements; 
(4)by striking section and in subsection (h)(1)(A) and inserting section,; 
(5)by striking title 46; in subsection (h)(1)(A) and insert title 46, and all other Maritime Administration programs;; and 
(6)by redesignating subsection (i) as subsection (j) and inserting after subsection (h) the following: 
 
(i)Grant Administrative ExpensesExcept as otherwise provided by law, the administrative and related expenses for the administration of any grant programs by the Maritime Administrator may not exceed 3 percent.. 
3509.Use of funding for DOT maritime heritage propertySection 6(a)(1) of the National Maritime Heritage Act of 1994 (16 U.S.C. 5405(a)(1)) is amended by striking subparagraph (C) and inserting the following: 
 
(C)The remainder, whether collected before or after the date of enactment of the Maritime Administration Authorization Act of 2010, shall be available to the Secretary to carry out the Program, as provided in subsection (b) of this section or, if otherwise determined by the Maritime Administrator, for use in the preservation and presentation to the public of maritime heritage property of the Maritime Administration.. 
3510.Use of midshipman feesSection 51314 of title 46, United States Code, is amended by striking 1994. in subsection (b) and inserting 1994, or for calculators, computers, personal and academic supplies, midshipman services such as barber, tailor, or laundry services, and Coast Guard license fees.. 
3511.Construction of vessels in the United States policySection 50101(a)(4) of title 46, United States Code, is amended by inserting constructed in the United States after vessels. 
3512.Port infrastructure development programSection 50302 of title 46, United States Code, is amended by adding at the end thereof the following: 
 
(c)Port infrastructure development program 
(1)Establishment of programThe Secretary of Transportation, through the Maritime Administrator, shall establish a port infrastructure development program for the improvement of port facilities as provided in this subsection. 
(2)Authority of the AdministratorIn order to carry out any project under the program established under paragraph (1), the Administrator may— 
(A)receive funds provided for the project from Federal, non-Federal, and private entities that have a specific agreement or contract with the Administrator to further the purposes of this subsection; 
(B)coordinate with other Federal agencies to expedite the process established under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for the improvement of port facilities to improve the efficiency of the transportation system, to increase port security, or to provide greater access to port facilities; 
(C)seek to coordinate all reviews or requirements with appropriate local, State, and Federal agencies; and 
(D)provide such technical assistance to port authorities or commissions or their subdivisions and agents as needed for project planning, design, and construction. 
(3)Port Infrastructure Development Fund 
(A)EstablishmentThere is a Port Infrastructure Development Fund for use by the Administrator in carrying out projects under the port infrastructure development program. The Fund shall be available to the Administrator— 
(i)to administer and carry out projects under the program; 
(ii)to receive Federal, non-Federal, and private funds from entities which have specific agreements or contracts with the Administrator; and 
(iii)to make refunds for projects that will not be completed. 
(B)CreditsThere may be deposited into the Fund— 
(i)funds from Federal, non-Federal, and private entities which have agreements or contracts with the Administrator and which shall remain in the Fund until expended or refunded; and 
(ii)such amounts as may be appropriated or transferred, subject to subparagraph (C), to the Fund under this subsection. 
(C)Transfers 
(i)In generalSubject to clauses (ii) and (iii), amounts appropriated or otherwise made available for any fiscal year for a marine facility or intermodal facility that includes maritime transportation may be transferred, at the option of the recipient of such amounts, to the Fund and administered by the Administrator as a component of a project under the program. 
(ii)Prohibition on transfersExcept as provided in clause (iii), no funds appropriated or made available under title 23 or chapter 53 of title 49, United States Code, including funds from the Highway Trust Fund (section 9503(c) of the Internal Revenue Code of 1986), funds from the Mass Transit Account of the Highway Trust Fund (section 9503(e) of Internal Revenue Code of 1986), and funds provided for public transportation programs within the mass transit category (as defined in section 250(c)(4)(C) of the Balanced Budget and Emergency Deficit Control Act of 1985), shall be transferred into the Fund. 
(iii)Exception 
(I)In generalAmounts described in subclause (II) are eligible for transfer into the Fund if— 
(aa)the recipient of the amounts has a specific agreement or contract with the Administrator; 
(bb)the Department of Transportation agency that administers the amounts to be transferred has granted project approval for each component of the project that is to be funded using such amounts; 
(cc)the Department of Transportation agency that administers the amounts to be transferred and the Maritime Administration agree to the transfer through a signed Memorandum of Understanding; and 
(dd)the amounts will be used only to carry out the project for which funds were approved, and in accordance with any conditions governing the amounts under title 23 or chapter 53 of title 49, United States Code. 
(II)Amounts describedThe amounts referred to in subclause (I) are amounts appropriated or made available— 
(aa)for loans, loan guarantees, or lines of credit under chapter 6 of title 23, United States Code, for a project eligible under such chapter to facilitate direct intermodal exchange, transfer, and access into and out of a port as defined under section 601(a)(8)(D)(iii) of such title, as in effect on the date of enactment of this subsection; or 
(bb)for projects under title XII of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5). 
(D)Limitation on statutory constructionNothing in this section shall be construed to alter or otherwise affect existing authorities to conduct port infrastructure programs in Hawaii (as authorized by section 9008 of Public Law 109–59), Alaska (as authorized by section 10205 of Public Law 109–59), or Guam (as authorized by section 3512 of Public Law 110–417). 
(4)Authorization of appropriationsThere are authorized to be appropriated to the Fund such sums as may be necessary to carry out the program, taking into account amounts received under paragraph (3)(A)(ii).. 
3513.Reefs for marine life conservation program 
(a)In GeneralSection 3 of Public Law 92–402 (16 U.S.C. 1220) is amended by adding at the end thereof the following: 
 
(d)Any territory, possession, or Commonwealth of the United States, and any foreign country, may apply to the Secretary for an obsolete vessel to be used for an artificial reef under this section. The application process and reefing of any such obsolete vessel shall be performed in a manner consistent with the process jointly developed by the Secretary of Transportation and the Administrator of the Environmental Protection Agency under section 3504(b) of Public Law 107–314 (16 U.S.C. 1220 note).. 
(b)LimitationSection 7 of Public Law 92–402 (16 U.S.C. 1220c–1) is amended by adding at the end thereof the following: 
 
(d)LimitationThe Secretary may not provide assistance under this section to a foreign country to which an obsolete ship is transferred under this Act.. 
3514.United States Merchant Marine Academy graduate program receipt, disbursement, and accounting for nonappropriated fundsSection 51309(b) of title 46, United States Code, is amended by inserting after body. the following: Nonappropriated funds received for this purpose shall be credited to the Maritime Administration’s Operations and Training appropriation, to remain available until expended, for those expenses directly related to the purpose of such receipts. The Superintendent shall maintain a separate and detailed accounting of nonappropriated fund receipts and all associated expenses.. 
3515.America’s short sea transportation grants for the development of marine highwaysSection 55601 of title 46, United States Code, is amended by adding at the end the following: 
 
(g)Grants 
(1)In generalThe Secretary shall establish and implement a short sea transportation grant program to implement projects or components of a project designated under subsection (d). 
(2)ApplicationsIn order to receive a grant under the program, an applicant shall— 
(A)submit an application to the Secretary, in such form and manner, at such time, and containing such information as the Secretary may require; and 
(B)demonstrate to the satisfaction of the Secretary that— 
(i)the project is financially viable; 
(ii)the funds received will be spent efficiently and effectively; and 
(iii)a market exists for the services of the proposed project as evidenced by contracts or written statements of intent from potential customers. 
(3)Non-Federal shareAn applicant shall provide at least 20 percent of the project costs from non-Federal sources. In awarding grants under the program, the Secretary shall give a preference to those projects or components that present the most financially viable transportation services and require the lowest percentage Federal share of the costs.. 
3516.Expansion of the Marine View system 
(a)DefinitionsIn this section: 
(1)Marine transportation systemThe term marine transportation system means the navigable water transportation system of the United States, including the vessels, ports (and intermodal connections thereto), and shipyards and other vessel repair facilities that are components of that system. 
(2)Marine view systemThe term Marine View system means the information system of the Maritime Administration known as Marine View. 
(b)PurposesThe purposes of this section are— 
(1)to expand the Marine View system; and 
(2)to provide support for the strategic requirements of the marine transportation system and its contribution to the economic viability of the United States. 
(c)Expansion of Marine View SystemTo accomplish the purposes of this section, the Secretary of Transportation shall expand the Marine View system so that such system is able to identify, collect, integrate, secure, protect, store, and securely distribute throughout the marine transportation system information that— 
(1)provides access to many disparate marine transportation system data sources; 
(2)enables a system-wide view of the marine transportation system; 
(3)fosters partnerships between the Government of the United States and private entities; 
(4)facilitates accurate and efficient modeling of the entire marine transportation system environment; 
(5)monitors and tracks threats to the marine transportation system, including areas of severe weather or reported piracy; and 
(6)provides vessel tracking and rerouting, as appropriate, to ensure that the economic viability of the United States waterways is maintained. 
DFunding Tables 
4001.Authorization of amounts in funding tables 
(a)Amounts specified in funding tables are authorized by lawWherever a funding table in this Division specifies a dollar amount for a project, program, or activity, the obligation and expenditure of the specified dollar amount for the indicated project, program, or activity is hereby authorized by law, subject to the availability of appropriations. 
(b)Merit-based decisionsDecisions by agency heads to commit, obligate, or expend funds with or to a specific entity on the basis of dollar amount authorized pursuant to subsection (a) shall be based on authorized, transparent, statutory criteria, or merit-based selection procedures in accordance with the requirements of sections 2304(k) and 2374 of title 10, United States Code, and other applicable provisions of law. 
(c)Relationship to transfer and reprogramming authorityThis section does not prevent an amount covered by this section from being transferred or reprogrammed under a transfer or reprogramming authority provided by another provision of this Act or by other law. The transfer or reprogramming of an amount specified in a funding table referred to in subsection (a) shall not count against a ceiling on such transfers or reprogrammings under section 1001 of this Act or any other provision of law, unless such transfer or reprogramming would move funds between appropriation accounts. 
(d)Applicability to classified annexThis section applies to any classified annex that accompanies this Act. 
(e)Oral and written communicationNo oral or written communication concerning any amount specified in a funding table referred to in subsection (a) shall supersede the requirements of this section. 
XLIPROCUREMENT 
4101.Procurement 
 
 
PROCUREMENT(In Thousands of Dollars) 
LineItemFY 2010 RequestConference Agreement 
 
AIRCRAFT PROCUREMENT, ARMY 
AIRCRAFT 
FIXED WING 
001JOINT CARGO AIRCRAFT (JCA) 
002UTILITY F/W AIRCRAFT 
003MQ–1 UAV401,364201,364 
 Avoid forward funding of production[–200,000] 
004RQ–11 (RAVEN)35,00835,008 
004AC–12A 
ROTARY WING 
006ARMED RECONNAISSANCE HELICOPTER 
007 ADVANCE PROCUREMENT (CY) 
008HELICOPTER, LIGHT UTILITY (LUH)326,040326,040 
009AH–64 APACHE BLOCK III161,280161,280 
010 ADVANCE PROCUREMENT (CY)57,89057,890 
011UH–60 BLACKHAWK (MYP)1,258,3741,258,374 
012 ADVANCE PROCUREMENT (CY)98,74098,740 
013CH–47 HELICOPTER860,087882,087 
 Transfer From APA 22[22,000] 
014 ADVANCE PROCUREMENT (CY)50,67650,676 
015HELICOPTER NEW TRAINING19,6390 
 Program Not Justified[–19,639] 
MODIFICATION OF AIRCRAFT 
016MQ–1 PAYLOAD—UAS87,42487,424 
017MQ–1 WEAPONIZATION—UAS14,83214,832 
018GUARDRAIL MODS (MIP)61,51761,517 
019MULTI SENSOR ABN RECON (MIP)21,45721,457 
020AH–64 MODS426,415427,415 
 Air Filtration Systems[1,000] 
021 ADVANCE PROCUREMENT (CY) 
022CH–47 CARGO HELICOPTER MODS (MYP)102,87685,876 
 Common Avionics Architecture System[2,000] 
 Vibration Management Enhancement Program[3,000] 
 Transfer to APA 13[–22,000] 
023 ADVANCE PROCUREMENT (CY) 
024UTILITY/CARGO AIRPLANE MODS39,54739,547 
025AIRCRAFT LONG RANGE MODS823823 
026UTILITY HELICOPTER MODS66,68271,682 
 UH–60 ARNG Rewiring Program[5,000] 
027KIOWA WARRIOR140,768140,768 
028AIRBORNE AVIONICS241,287241,287 
029GATM ROLLUP103,142103,142 
030RQ–7 UAV MODS283,012283,012 
030AC–12A 
SPARES AND REPAIR PARTS 
031SPARE PARTS (AIR)7,0837,083 
SUPPORT EQUIPMENT AND FACILITIES 
GROUND SUPPORT AVIONICS 
032AIRCRAFT SURVIVABILITY EQUIPMENT25,97525,975 
033ASE INFRARED CM186,356186,356 
OTHER SUPPORT 
034AVIONICS SUPPORT EQUIPMENT4,9334,933 
035COMMON GROUND EQUIPMENT87,68287,682 
036AIRCREW INTEGRATED SYSTEMS52,72555,725 
 Air warrior ensemble—generation III[3,000] 
037AIR TRAFFIC CONTROL76,99976,999 
038INDUSTRIAL FACILITIES1,5331,533 
039LAUNCHER, 2.75 ROCKET2,7162,716 
040AIRBORNE COMMUNICATIONS11,10911,109 
 
TOTAL—AIRCRAFT PROCUREMENT, ARMY5,315,9915,110,352 
 
MISSILE PROCUREMENT, ARMY 
OTHER MISSILES 
SURFACE-TO-AIR MISSILE SYSTEM 
001PATRIOT SYSTEM SUMMARY348,351348,351 
002PATRIOT/MEADS CAP SYSTEM SUMMARY16,40616,406 
003SURFACE-LAUNCHED AMRAAM SYSTEM SUMMARY:72,92072,920 
004 ADVANCE PROCUREMENT (CY) 
AIR-TO-SURFACE MISSILE SYSTEM 
005HELLFIRE SYS SUMMARY31,15429,154 
 Unjustified cost growth[–2,000] 
ANTI-TANK/ASSAULT MISSILE SYSTEM 
006JAVELIN (AAWS-M) SYSTEM SUMMARY148,649148,649 
007TOW 2 SYSTEM SUMMARY108,066108,066 
008GUIDED MLRS ROCKET (GMLRS)293,617293,617 
009MLRS REDUCED RANGE PRACTICE ROCKETS (RRPR)15,66315,663 
010HIGH MOBILITY ARTILLERY ROCKET SYSTEM (HIMARS209,061209,061 
011ARMY TACTICAL MSL SYS (ATACMS)—SYS SUM 
MODIFICATIONS 
012PATRIOT MODS44,77544,775 
013ITAS/TOW MODS6,9836,983 
014MLRS MODS3,6623,662 
015HIMARS MODIFICATIONS38,69038,690 
016HELLFIRE MODIFICATIONS1010 
SPARES AND REPAIR PARTS 
017SPARES AND REPAIR PARTS22,33822,338 
SUPPORT EQUIPMENT AND FACILITIES 
018AIR DEFENSE TARGETS4,1884,188 
019ITEMS LESS THAN $5.0M (MISSILES)1,1781,178 
020PRODUCTION BASE SUPPORT4,3984,398 
 
TOTAL—MISSILE PROCUREMENT, ARMY1,370,1091,368,109 
 
PROCUREMENT OF WEAPONS & TRACKED COMBAT VEHICLES 
TRACKED COMBAT VEHICLES 
001BRADLEY PROGRAM 
002BRADLEY TRAINING DEVICES (MOD) 
003ABRAMS TANK TRAINING DEVICES 
004STRYKER VEHICLE388,596364,196 
 Program Reduction[–24,400] 
005FUTURE COMBAT SYSTEMS: (FCS) 
006 ADVANCE PROCUREMENT (CY) 
007FCS SPIN OUTS285,920285,920 
008 ADVANCE PROCUREMENT (CY)42,00142,001 
MODIFICATION OF TRACKED COMBAT VEHICLES 
009FIST VEHICLE (MOD)34,19234,192 
010BRADLEY PROGRAM (MOD)526,356526,356 
011HOWITZER, MED SP FT 155MM M109A6 (MOD)96,5035,003 
Army requested transfer to RDT&E, A, line 114[–91,500] 
012IMPROVED RECOVERY VEHICLE (M88A2 HERCULES)96,81496,814 
013ARMORED BREACHER VEHICLE63,25063,250 
014JOINT ASSAULT BRIDGE70,63770,637 
015M1 ABRAMS TANK (MOD)183,829183,829 
016ABRAMS UPGRADE PROGRAM185,611185,611 
SUPPORT EQUIPMENT & FACILITIES 
017ITEMS LESS THAN $5.0M (TCV-WTCV) 
018PRODUCTION BASE SUPPORT (TCV-WTCV)6,6016,601 
WEAPONS AND OTHER COMBAT VEHICLES 
019HOWITZER, LIGHT, TOWED, 105MM, M11995,63195,631 
020M240 MEDIUM MACHINE GUN (7.62MM)32,91932,919 
021MACHINE GUN, CAL .50 M2 ROLL84,58884,588 
022LIGHTWEIGHT .50 CALIBER MACHINE GUN977977 
023M249 SAW MACHINE GUN (5.56MM)7,5357,535 
024MK–19 GRENADE MACHINE GUN (40MM)7,7007,700 
025MORTAR SYSTEMS14,77914,779 
026M107, CAL. 50, SNIPER RIFLE224224 
027XM320 GRENADE LAUNCHER MODULE (GLM)16,02316,023 
028M110 SEMI-AUTOMATIC SNIPER SYSTEM (SASS)6,2236,223 
029M4 CARBINE20,50020,500 
030SHOTGUN, MODULAR ACCESSORY SYSTEM (MASS)6,9456,945 
031COMMON REMOTELY OPERATED WEAPONS STATION (CRO100,000 
 Program Increase[100,000] 
032HANDGUN3,3893,389 
033HOWITZER LT WT 155MM (T)49,57249,572 
MOD OF WEAPONS AND OTHER COMBAT VEH 
034MK–19 GRENADE MACHINE GUN MODS8,1648,164 
035M4 CARBINE MODS31,47231,472 
036M2 50 CAL MACHINE GUN MODS7,7387,738 
037M249 SAW MACHINE GUN MODS7,8337,833 
038M240 MEDIUM MACHINE GUN MODS17,96417,964 
039PHALANX MODS 
040M119 MODIFICATIONS25,30625,306 
041M16 RIFLE MODS4,1864,186 
041AM14 7.62 RIFLE MODS 
042MODIFICATIONS LESS THAN $5.0M (WOCV-WTCV)6,1646,164 
SUPPORT EQUIPMENT & FACILITIES 
043ITEMS LESS THAN $5.0M (WOCV-WTCV)551551 
044PRODUCTION BASE SUPPORT (WOCV-WTCV)9,85512,855 
 Arsenal Support Program Initiative (ASPI) at Rock Island [3,000] 
045INDUSTRIAL PREPAREDNESS392392 
046SMALL ARMS EQUIPMENT (SOLDIER ENH PROG)5,0125,012 
 
TOTAL—PROCUREMENT OF WTCV, ARMY2,451,9522,439,052 
 
PROCUREMENT OF AMMUNITION, ARMY 
AMMUNITION 
SMALL/MEDIUM CALIBER AMMUNITION 
001CTG, 5.56MM, ALL TYPES207,752207,752 
002CTG, 7.62MM, ALL TYPES77,60277,602 
003CTG, HANDGUN, ALL TYPES5,1205,120 
004CTG, .50 CAL, ALL TYPES162,342162,342 
005CTG, 25MM, ALL TYPES17,05417,054 
006CTG, 30MM, ALL TYPES96,57296,572 
007CTG, 40MM, ALL TYPES172,675175,675 
 Additional 40mm Mortar Rounds—Milan AAP[3,000] 
MORTAR AMMUNITION 
00860MM MORTAR, ALL TYPES23,60725,607 
 M722 60mm White Phosphorous Smoke Mortar Rounds[2,000] 
00981MM MORTAR, ALL TYPES28,71928,719 
010CTG, MORTAR, 120MM, ALL TYPES104,961104,961 
TANK AMMUNITION 
011CTG TANK 105MM: ALL TYPES7,7417,741 
012CTG, TANK, 120MM, ALL TYPES113,483113,483 
ARTILLERY AMMUNITION 
013CTG, ARTY, 75MM: ALL TYPES5,2295,229 
014CTG, ARTY, 105MM: ALL TYPES90,72690,726 
015CTG, ARTY, 155MM, ALL TYPES54,54654,546 
016PROJ 155MM EXTENDED RANGE XM98262,29262,292 
017MODULAR ARTILLERY CHARGE SYSTEM (MACS), ALL T33,44133,441 
ARTILLERY FUZES 
018ARTILLERY FUZES, ALL TYPES19,87019,870 
MINES 
019MINES, ALL TYPES815815 
020MINE, CLEARING CHARGE, ALL TYPES 
021ANTIPERSONNEL LANDMINE ALTERNATIVES56,38756,387 
022INTELLIGENT MUNITIONS SYSTEM (IMS), ALL TYPES19,50719,507 
ROCKETS 
023SHOULDER LAUNCHED MUNITIONS, ALL TYPES45,30245,302 
024ROCKET, HYDRA 70, ALL TYPES99,90499,904 
OTHER AMMUNITION 
025DEMOLITION MUNITIONS, ALL TYPES18,79318,793 
026GRENADES, ALL TYPES49,91049,910 
027SIGNALS, ALL TYPES83,09483,094 
028SIMULATORS, ALL TYPES12,08112,081 
MISCELLANEOUS 
029AMMO COMPONENTS, ALL TYPES17,96817,968 
030NON-LETHAL AMMUNITION, ALL TYPES7,3787,378 
031CAD/PAD ALL TYPES3,3533,353 
032ITEMS LESS THAN $5 MILLION8,8268,826 
033AMMUNITION PECULIAR EQUIPMENT11,18711,187 
034FIRST DESTINATION TRANSPORTATION (AMMO)14,35414,354 
035CLOSEOUT LIABILITIES9999 
AMMUNITION PRODUCTION BASE SUPPORT 
PRODUCTION BASE SUPPORT 
036PROVISION OF INDUSTRIAL FACILITIES151,943153,943 
 Bomb line modernization[2,000] 
037LAYAWAY OF INDUSTRIAL FACILITIES9,5299,529 
038MAINTENANCE OF INACTIVE FACILITIES8,7728,772 
039CONVENTIONAL MUNITIONS DEMILITARIZATION, ALL145,777145,777 
040ARMS INITIATIVE3,1843,184 
 
TOTAL—PROCUREMENT OF AMMUNITION, ARMY2,051,8952,058,895 
 
OTHER PROCUREMENT, ARMY 
TACTICAL AND SUPPORT VEHICLES 
TACTICAL VEHICLES 
001TACTICAL TRAILERS/DOLLY SETS95,89395,893 
002SEMITRAILERS, FLATBED:20,87020,870 
003SEMITRAILERS, TANKERS13,21713,217 
004HI MOB MULTI-PURP WHLD VEH (HMMWV)281,123281,123 
005FAMILY OF MEDIUM TACTICAL VEH (FMTV)1,158,5221,033,522 
 Program reduction[–125,000] 
006FIRETRUCKS & ASSOCIATED FIREFIGHTING EQUIPMEN17,57517,575 
007FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)812,918812,918 
008PLS ESP18,97318,973 
009ARMORED SECURITY VEHICLES (ASV)136,605136,605 
010MINE PROTECTION VEHICLE FAMILY402,517312,517 
 Reassessment of program requirement[–90,000] 
011FAMILY OF MINE RESISTANT AMBUSH PROTEC (MRAP) 
012TRUCK, TRACTOR, LINE HAUL, M915/M91674,70374,703 
013HVY EXPANDED MOBILE TACTICAL TRUCK EXT SERV P180,793180,793 
014HMMWV RECAPITALIZATION PROGRAM2,9042,904 
015MODIFICATION OF IN SVC EQUIP10,31410,314 
016ITEMS LESS THAN $5.0M (TAC VEH)298298 
017TOWING DEVICE-FIFTH WHEEL414414 
NON-TACTICAL VEHICLES 
018HEAVY ARMORED SEDAN1,9801,980 
019PASSENGER CARRYING VEHICLES269269 
020NONTACTICAL VEHICLES, OTHER3,0523,052 
COMMUNICATIONS AND ELECTRONICS EQUIPMENT 
COMM-JOINT COMMUNICATIONS 
021COMBAT IDENTIFICATION PROGRAM 
022JOINT COMBAT IDENTIFICATION MARKING SYSTEM11,86811,868 
023WIN-T—GROUND FORCES TACTICAL NETWORK544,202544,202 
024JCSE EQUIPMENT (USREDCOM)4,8684,868 
COMM—SATELLITE COMMUNICATIONS 
025DEFENSE ENTERPRISE WIDEBAND SATCOM SYSTEMS (S145,108145,108 
026SHF TERM90,91890,918 
027SAT TERM, EMUT (SPACE)653653 
028NAVSTAR GLOBAL POSITIONING SYSTEM (SPACE)72,73572,735 
029SMART-T (SPACE)61,11661,116 
030SCAMP (SPACE)1,8341,834 
031GLOBAL BRDCST SVC—GBS6,8496,849 
032MOD OF IN-SVC EQUIP (TAC SAT)2,8622,862 
COMM—COMBAT SUPPORT COMM 
032AMOD-IN-SERVICE PROFILER 
COMM—C3 SYSTEM 
033ARMY GLOBAL CMD & CONTROL SYS (AGCCS)22,99622,996 
COMM—COMBAT COMMUNICATIONS 
034ARMY DATA DISTRIBUTION SYSTEM (DATA RADIO)1,7051,705 
035JOINT TACTICAL RADIO SYSTEM90,20435,040 
 Testing delays in JTRS GMR[–55,164] 
036RADIO TERMINAL SET, MIDS LVT(2)8,5498,549 
037SINCGARS FAMILY6,8120 
 Program Reduction[–6,812] 
038AMC CRITICAL ITEMS—OPA2 
038ASINCGARS—GROUND 
039MULTI-PURPOSE INFORMATIONS OPERATIONS SYSEMS6,1646,164 
040BRIDGE TO FUTURE NETWORKS 
041COMMS-ELEC EQUIP FIELDING 
042SPIDER APLA REMOTE CONTROL UNIT21,82021,820 
043IMS REMOTE CONTROL UNIT9,2569,256 
044SOLDIER ENHANCEMENT PROGRAM COMM/ELECTRONICS4,6464,646 
045COMBAT SURVIVOR EVADER LOCATOR (CSEL)2,3672,367 
046RADIO, IMPROVED HF (COTS) FAMILY6,5556,555 
047MEDICAL COMM FOR CBT CASUALTY CARE (MC4)18,58318,583 
COMM—INTELLIGENCE COMM 
048CI AUTOMATION ARCHITECTURE (MIP)1,4141,414 
INFORMATION SECURITY 
049TSEC—ARMY KEY MGT SYS (AKMS)29,52529,525 
050INFORMATION SYSTEM SECURITY PROGRAM-ISSP33,18933,189 
COMM—LONG HAUL COMMUNICATIONS 
051TERRESTRIAL TRANSMISSION1,8901,890 
052BASE SUPPORT COMMUNICATIONS25,52525,525 
053ELECTROMAG COMP PROG (EMCP) 
054WW TECH CON IMP PROG (WWTCIP)31,25631,256 
COMM—BASE COMMUNICATIONS 
055INFORMATION SYSTEMS216,057216,057 
056DEFENSE MESSAGE SYSTEM (DMS)6,2036,203 
057INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM(147,111147,111 
058PENTAGON INFORMATION MGT AND TELECOM39,90639,906 
ELECT EQUIP—TACT INT REL ACT (TIARA) 
061ALL SOURCE ANALYSIS SYS (ASAS) (MIP) 
062JTT/CIBS-M (MIP)3,2793,279 
063PROPHET GROUND (MIP)64,49864,498 
064TACTICAL UNMANNED AERIAL SYS (TUAS)MIP 
065SMALL UNMANNED AERIAL SYSTEM (SUAS) 
066DIGITAL TOPOGRAPHIC SPT SYS (DTSS) (MIP) 
067DRUG INTERDICTION PROGRAM (DIP) (TIARA) 
068TACTICAL EXPLOITATION SYSTEM (MIP) 
069DCGS-A (MIP)85,35485,354 
070JOINT TACTICAL GROUND STATION (JTAGS)6,7036,703 
071TROJAN (MIP)26,65926,659 
072MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)7,0217,021 
073CI HUMINT AUTO REPRTING AND COLL(CHARCS) (MIP4,5094,509 
074SEQUOYAH FOREIGN LANGUAGE TRANSLATION SYSTEM6,4206,420 
075ITEMS LESS THAN $5.0M (MIP)17,05317,053 
ELECT EQUIP—ELECTRONIC WARFARE (EW) 
076LIGHTWEIGHT COUNTER MORTAR RADAR31,66131,661 
077WARLOCK 
078COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES1,2841,284 
079CI MODERNIZATION (MIP)1,2211,221 
ELECT EQUIP—TACTICAL SURV. (TAC SURV) 
080SENTINEL MODS25,86325,863 
081SENSE THROUGH THE WALL (STTW)25,35225,352 
082NIGHT VISION DEVICES366,820191,158 
 Contractor production delays in Enhanced Night Vision Goggle line[–175,662] 
083LONG RANGE ADVANCED SCOUT SURVEILLANCE SYSTEM133,836133,836 
084NIGHT VISION, THERMAL WPN SIGHT313,237313,237 
085SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF9,1799,179 
086RADIATION MONITORING SYSTEMS2,1982,198 
087COUNTER-ROCKET, ARTILLERY & MORTAR (C-RAM) 
088BASE EXPEDITIONARY TARGETING AND SURV SYS 
089ARTILLERY ACCURACY EQUIP5,8385,838 
090MOD OF IN-SVC EQUIP (MMS) 
091ENHANCED PORTABLE INDUCTIVE ARTILLERY FUZE SE1,1781,178 
092PROFILER4,7664,766 
093MOD OF IN-SVC EQUIP (FIREFINDER RADARS)2,8012,801 
094FORCE XXI BATTLE CMD BRIGADE & BELOW (FBCB2)271,979271,979 
095JOINT BATTLE COMMAND—PLATFORM (JBC-P)17,24217,242 
096LIGHTWEIGHT LASER DESIGNATOR/RANGEFINDER (LLD59,08059,080 
097COMPUTER BALLISTICS: LHMBC XM32 
098MORTAR FIRE CONTROL SYSTEM15,52015,520 
099COUNTERFIRE RADARS194,665194,665 
100INTEGRATED MET SYS SENSORS (IMETS)—MIP 
101ENHANCED SENSOR & MONITORING SYSTEM1,9441,944 
ELECT EQUIP—TACTICAL C2 SYSTEMS 
102TACTICAL OPERATIONS CENTERS29,93429,934 
103FIRE SUPPORT C2 FAMILY39,04239,042 
104BATTLE COMMAND SUSTAINMENT SUPPORT SYSTEM (BC31,96831,968 
105FAAD C28,2898,289 
106AIR & MSL DEFENSE PLANNING & CONTROL SYS (AMD62,43962,439 
107KNIGHT FAMILY80,83180,831 
108LIFE CYCLE SOFTWARE SUPPORT (LCSS)1,7781,778 
109AUTOMATIC IDENTIFICATION TECHNOLOGY31,54231,542 
110TC AIMS II11,12411,124 
111JOINT NETWORK MANAGEMENT SYSTEM (JNMS) 
112TACTICAL INTERNET MANAGER 
113NETWORK MANAGEMENT INITIALIZATION AND SERVICE53,89853,898 
114MANEUVER CONTROL SYSTEM (MCS)77,64677,646 
115SINGLE ARMY LOGISTICS ENTERPRISE (SALE)46,86146,861 
116RECONNAISSANCE AND SURVEYING INSTRUMENT SET11,11811,118 
117MOUNTED BATTLE COMMAND ON THE MOVE (MBCOTM)926926 
ELECT EQUIP—AUTOMATION 
118GENERAL FUND ENTERPRISE BUSINESS SYSTEM85,80185,801 
119ARMY TRAINING MODERNIZATION12,82312,823 
120AUTOMATED DATA PROCESSING EQUIP254,723239,723 
 Program Reduction[–15,000] 
121CSS COMMUNICATIONS33,74933,749 
122RESERVE COMPONENT AUTOMATION SYS (RCAS)39,67539,675 
ELECT EQUIP—AUDIO VISUAL SYS (A/V) 
123AFRTS 
124ITEMS LESS THAN $5.0M (A/V)2,7092,709 
125ITEMS LESS THAN $5M (SURVEYING EQUIPMENT)5,1725,172 
ELECT EQUIP—MODS TACTICAL SYS/EQ 
126WEAPONIZATION OF UNMANNED AERIAL SYSTEM (UAS) 
ELECT EQUIP—SUPPORT 
127ITEMS UNDER $5M (SSE) 
128PRODUCTION BASE SUPPORT (C-E)518518 
CLASSIFIED PROGRAMS2,5222,522 
OTHER SUPPORT EQUIPMENT 
CHEMICAL DEFENSIVE EQUIPMENT 
129PROTECTIVE SYSTEMS2,0812,081 
130CBRN SOLDIER PROTECTION108,334108,334 
131SMOKE & OBSCURANT FAMILY: SOF (NON AAO ITEM)7,1357,135 
BRIDGING EQUIPMENT 
132TACTICAL BRIDGING58,50958,509 
133TACTICAL BRIDGE, FLOAT-RIBBON135,015135,015 
ENGINEER (NON-CONSTRUCTION) EQUIPMENT 
134HANDHELD STANDOFF MINEFIELD DETECTION SYS-HST42,26442,264 
135GRND STANDOFF MINE DETECTION SYSTEM (GSTAMIDS56,12359,123 
 FIDO explosives detector[3,000] 
136EXPLOSIVE ORDNANCE DISPOSAL EQPMT (EOD EQPMT)49,33349,333 
137< $5M, COUNTERMINE EQUIPMENT3,4793,479 
138AERIAL DETECTION11,200200 
 Funding ahead of need[–11,000] 
COMBAT SERVICE SUPPORT EQUIPMENT 
139HEATERS AND ECU'S11,92411,924 
140LAUNDRIES, SHOWERS AND LATRINES 
141SOLDIER ENHANCEMENT4,0714,071 
142LIGHTWEIGHT MAINTENANCE ENCLOSURE (LME) 
142ALAND WARRIOR 
143PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)6,9816,981 
144GROUND SOLDIER SYSTEM1,8091,809 
145MOUNTED SOLDIER SYSTEM1,0851,085 
146FORCE PROVIDER 
147FIELD FEEDING EQUIPMENT57,87257,872 
148CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM66,38166,381 
149MOBILE INTEGRATED REMAINS COLLECTION SYSTEM:16,58516,585 
150ITEMS LESS THAN $5M (ENG SPT)25,53125,531 
PETROLEUM EQUIPMENT 
151QUALITY SURVEILLANCE EQUIPMENT 
152DISTRIBUTION SYSTEMS, PETROLEUM & WATER84,01984,019 
WATER EQUIPMENT 
153WATER PURIFICATION SYSTEMS7,1737,173 
MEDICAL EQUIPMENT 
154COMBAT SUPPORT MEDICAL33,69437,694 
 Combat casualty care equipment upgrade program[3,000] 
 Life Support for Trauma and Transport (LSTAT)[1,000] 
MAINTENANCE EQUIPMENT 
155MOBILE MAINTENANCE EQUIPMENT SYSTEMS137,002137,002 
156ITEMS LESS THAN $5.0M (MAINT EQ)812812 
CONSTRUCTION EQUIPMENT 
157GRADER, ROAD MTZD, HVY, 6X4 (CCE)50,89750,897 
158SKID STEER LOADER (SSL) FAMILY OF SYSTEM18,38718,387 
159SCRAPERS, EARTHMOVING 
160DISTR, WATER, SP MIN 2500G SEC/NON-SEC 
161MISSION MODULES—ENGINEERING44,42044,420 
162LOADERS20,82420,824 
163HYDRAULIC EXCAVATOR18,78518,785 
164TRACTOR, FULL TRACKED50,10250,102 
165CRANES 
166PLANT, ASPHALT MIXING12,91512,915 
167HIGH MOBILITY ENGINEER EXCAVATOR (HMEE) FOS36,45136,451 
168CONST EQUIP ESP8,3918,391 
169ITEMS LESS THAN $5.0M (CONST EQUIP)12,56212,562 
RAIL FLOAT CONTAINERIZATION EQUIPMENT 
170JOINT HIGH SPEED VESSEL (JHSV)183,666183,666 
171HARBORMASTER COMMAND AND CONTROL CENTER (HCCC10,96210,962 
172ITEMS LESS THAN $5.0M (FLOAT/RAIL)6,7856,785 
GENERATORS 
173GENERATORS AND ASSOCIATED EQUIP146,067146,067 
MATERIAL HANDLING EQUIPMENT 
174ROUGH TERRAIN CONTAINER HANDLER (RTCH)41,23941,239 
175ALL TERRAIN LIFTING ARMY SYSTEM44,89844,898 
TRAINING EQUIPMENT 
176COMBAT TRAINING CENTERS SUPPORT22,96722,967 
177TRAINING DEVICES, NONSYSTEM261,348276,698 
 Operator driving simulator[350] 
 Joint fires & effects training systems (JFETS)[5,000] 
 Virtual interactive combat environment (VICE)[4,000] 
 Mobile Firing Range—TX ARNG[1,500] 
 Virtual Interactive Combat Environment (V.I.C.E.) Training System—VA ARNG[2,000] 
 Immersive Group Simulation Virtual Training Systems for the Hawaii ARNG[2,500] 
178CLOSE COMBAT TACTICAL TRAINER65,15565,155 
179AVIATION COMBINED ARMS TACTICAL TRAINER (AVCA12,79412,794 
180GAMING TECHNOLOGY IN SUPPORT OF ARMY TRAINING7,8707,870 
TEST MEASURE AND DIG EQUIPMENT (TMD) 
181CALIBRATION SETS EQUIPMENT16,84416,844 
182INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)101,320101,320 
183TEST EQUIPMENT MODERNIZATION (TEMOD)15,52615,526 
OTHER SUPPORT EQUIPMENT 
184RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT21,77021,770 
185PHYSICAL SECURITY SYSTEMS (OPA3)49,75849,758 
186BASE LEVEL COM'L EQUIPMENT1,3031,303 
187MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)53,88453,884 
188PRODUCTION BASE SUPPORT (OTH)3,0503,050 
189BUILDING, PRE-FAB, RELOCATABLE 
190SPECIAL EQUIPMENT FOR USER TESTING45,51645,516 
191AMC CRITICAL ITEMS OPA312,23212,232 
192MA89754,4924,492 
SPARES AND REPAIR PARTS 
OPA2 
193INITIAL SPARES—C&E25,86725,867 
194WIN-T INCREMENT 2 SPARES9,7589,758 
194aProcurement of computer services / systems 
 
TOTAL—OTHER PROCUREMENT, ARMY9,907,1519,450,863 
 
JOINT IMPROVISED EXPLOSIVE DEVICE DEFEAT FUND 
NETWORK ATTACK 
001ATTACK THE NETWORK203,1000 
 Transfer to OCO[–203,100] 
JIEDDO DEVICE DEFEAT 
002DEFEAT THE DEVICE199,1000 
 Transfer to OCO[–199,100] 
FORCE TRAINING 
003TRAIN THE FORCE41,1000 
 Transfer to OCO[–41,100] 
STAFF AND INFRASTRUCTURE 
004OPERATIONS121,5500 
 Transfer to OCO[–121,550] 
 
TOTAL—JOINT IED DEFEAT FUND564,8500 
 
AIRCRAFT PROCUREMENT, NAVY 
COMBAT AIRCRAFT 
001AV–8B (V/STOL) HARRIER 
002EA–18G1,611,8371,611,837 
003 ADVANCE PROCUREMENT (CY)20,55920,559 
004F/A–18E/F (FIGHTER) HORNET1,009,5371,521,817 
 Additional aircraft[512,280] 
005 ADVANCE PROCUREMENT (CY)51,431159,431 
EOQ for MYP III[108,000] 
006JOINT STRIKE FIGHTER3,997,0483,997,048 
007 ADVANCE PROCUREMENT (CY)481,000481,000 
008V–22 (MEDIUM LIFT)2,215,8292,215,829 
009 ADVANCE PROCUREMENT (CY)84,34284,342 
010UH–1Y/AH–1Z709,801609,801 
 UH–1Y/AH–1Z Program Reduction[–100,000] 
011 ADVANCE PROCUREMENT (CY)70,55070,550 
012MH–60S (MYP)414,145414,145 
013 ADVANCE PROCUREMENT (CY)78,83078,830 
014MH–60R811,781811,781 
015 ADVANCE PROCUREMENT (CY)131,504131,504 
016P–8A POSEIDON1,664,5251,664,525 
017 ADVANCE PROCUREMENT (CY)160,526149,646 
 Excessive advance procurement growth[–7,680] 
 Funding for production line slots[–3,200] 
018E–2D ADV HAWKEYE511,245511,245 
019 ADVANCE PROCUREMENT (CY)94,92494,924 
AIRLIFT AIRCRAFT 
020C–40A74,38174,381 
TRAINER AIRCRAFT 
021T–45TS (TRAINER) GOSHAWK 
022JPATS266,539266,539 
OTHER AIRCRAFT 
023KC–130J 
024 ADVANCE PROCUREMENT (CY) 
025RQ–7 UAV56,79753,797 
 Attrition vehicles[–3,000] 
026MQ–8 UAV77,61677,616 
027OTHER SUPPORT AIRCRAFT 
MODIFICATION OF AIRCRAFT 
028EA–6 SERIES39,97739,977 
029AV–8 SERIES35,66835,668 
030F–18 SERIES484,129480,729 
 Excessive growth of IR Marker ECP[–3,400] 
031H–46 SERIES35,32535,325 
032AH–1W SERIES66,46166,461 
033H–53 SERIES68,19768,197 
034SH–60 SERIES82,25382,253 
035H–1 SERIES20,04020,040 
036EP–3 SERIES92,53092,530 
037P–3 SERIES485,171445,571 
 P–3 Series Program Reduction[–39,600] 
038S–3 SERIES 
039E–2 SERIES22,85322,853 
040TRAINER A/C SERIES20,90720,907 
041C–2A21,34321,343 
042C–130 SERIES22,44922,449 
043FEWSG9,4869,486 
044CARGO/TRANSPORT A/C SERIES19,42919,429 
045E–6 SERIES102,646102,646 
046EXECUTIVE HELICOPTERS SERIES42,45642,456 
047SPECIAL PROJECT AIRCRAFT14,86914,869 
048T–45 SERIES51,48451,484 
049POWER PLANT CHANGES26,39526,395 
050JPATS SERIES4,9224,922 
051AVIATION LIFE SUPPORT MODS5,5945,594 
052COMMON ECM EQUIPMENT47,41949,419 
 Crane Integrated Defensive Countermeasures (IDECM) Depot Capability[2,000] 
053COMMON AVIONICS CHANGES151,112151,112 
054COMMON DEFENSIVE WEAPON SYSTEM 
055ID SYSTEMS24,12524,125 
056V–22 (TILT/ROTOR ACFT) OSPREY24,50224,502 
AIRCRAFT SPARES AND REPAIR PARTS 
057SPARES AND REPAIR PARTS1,264,0121,262,412 
 UH–1Y/AH–1Z reduction[–1,600] 
AIRCRAFT SUPPORT EQUIP & FACILITIES 
058COMMON GROUND EQUIPMENT363,588363,588 
059AIRCRAFT INDUSTRIAL FACILITIES11,07511,075 
060WAR CONSUMABLES55,40655,406 
061OTHER PRODUCTION CHARGES23,86123,861 
062SPECIAL SUPPORT EQUIPMENT42,14742,147 
063FIRST DESTINATION TRANSPORTATION1,7341,734 
064CANCELLED ACCOUNT ADJUSTMENTS 
 
TOTAL—AIRCRAFT PROCUREMENT, NAVY18,378,31218,842,112 
 
WEAPONS PROCUREMENT, NAVY 
BALLISTIC MISSILES 
MODIFICATION OF MISSILES 
001TRIDENT II MODS1,060,5041,060,504 
SUPPORT EQUIPMENT & FACILITIES 
002MISSILE INDUSTRIAL FACILITIES3,4473,447 
OTHER MISSILES 
STRATEGIC MISSILES 
003TOMAHAWK283,055283,055 
TACTICAL MISSILES 
004AMRAAM145,506140,506 
 Diminished manufacturing sources funding ahead of need[–5,000] 
005SIDEWINDER56,84556,845 
006JSOW145,336145,336 
007SLAM-ER 
008STANDARD MISSILE249,233249,233 
009RAM74,78474,784 
010HELLFIRE59,41159,411 
011AERIAL TARGETS47,00347,003 
012OTHER MISSILE SUPPORT3,9283,928 
MODIFICATION OF MISSILES 
013ESSM51,38851,388 
014HARM MODS47,97347,973 
015STANDARD MISSILES MODS81,45181,451 
SUPPORT EQUIPMENT & FACILITIES 
016WEAPONS INDUSTRIAL FACILITIES3,21113,211 
 Accelerate facility restoration program[10,000] 
017FLEET SATELLITE COMM FOLLOW-ON487,280487,280 
018 ADVANCE PROCUREMENT (CY)28,84728,847 
ORDNANCE SUPPORT EQUIPMENT 
019ORDNANCE SUPPORT EQUIPMENT48,88348,883 
TORPEDOES AND RELATED EQUIPMENT 
TORPEDOES AND RELATED EQUIP. 
020SSTD 
021ASW TARGETS9,2889,288 
MOD OF TORPEDOES AND RELATED EQUIP 
022MK–46 TORPEDO MODS94,15987,023 
 Support funding carryover[–7,136] 
023MK–48 TORPEDO ADCAP MODS61,60856,308 
 Support funding carryover[–5,300] 
024QUICKSTRIKE MINE4,6804,680 
SUPPORT EQUIPMENT 
025TORPEDO SUPPORT EQUIPMENT39,86939,869 
026ASW RANGE SUPPORT10,04410,044 
DESTINATION TRANSPORTATION 
027FIRST DESTINATION TRANSPORTATION3,4343,434 
OTHER WEAPONS 
GUNS AND GUN MOUNTS 
028SMALL ARMS AND WEAPONS12,74212,742 
MODIFICATION OF GUNS AND GUN MOUNTS 
029CIWS MODS158,896158,896 
030COAST GUARD WEAPONS21,15721,157 
031GUN MOUNT MODS30,76130,761 
032LCS MODULE WEAPONS 
033CRUISER MODERNIZATION WEAPONS51,22751,227 
034AIRBORNE MINE NEUTRALIZATION SYSTEMS12,30912,309 
OTHER 
035MARINE CORPS TACTIAL UNMANNED AERIAL SYSTEM 
036CANCELLED ACCOUNT ADJUSTMENTS 
SPARES AND REPAIR PARTS 
037SPARES AND REPAIR PARTS65,19665,196 
 
TOTAL—WEAPONS PROCUREMENT, NAVY3,453,4553,446,019 
 
PROCUREMENT OF AMMUNITION, NAVY & MARINE CORPS 
PROC AMMO, NAVY 
NAVY AMMUNITION 
001GENERAL PURPOSE BOMBS75,22775,227 
002JDAM1,9681,968 
003AIRBORNE ROCKETS, ALL TYPES38,64338,643 
004MACHINE GUN AMMUNITION19,62212,062 
 20MM linkless TP cost growth[–2,900] 
 20MM linked TP cost growth[–1,990] 
 20MM linked HEI cost growth[–2,670] 
005PRACTICE BOMBS33,80324,503 
 Enhanced laser guided training round cost growth[–9,300] 
006CARTRIDGES & CART ACTUATED DEVICES50,60050,600 
007AIR EXPENDABLE COUNTERMEASURES79,10269,302 
 MJU–55 production termination[–9,800] 
008JATOS3,2303,230 
0095 INCH/54 GUN AMMUNITION27,48327,483 
010INTERMEDIATE CALIBER GUN AMMUNITION25,97425,974 
011OTHER SHIP GUN AMMUNITION35,93435,934 
012SMALL ARMS & LANDING PARTY AMMO43,49043,490 
013PYROTECHNIC AND DEMOLITION10,62310,623 
014AMMUNITION LESS THAN $5 MILLION3,2143,214 
PROC AMMO, MC 
MARINE CORPS AMMUNITION 
015SMALL ARMS AMMUNITION87,78187,781 
016LINEAR CHARGES, ALL TYPES23,58223,582 
01740 MM, ALL TYPES57,29157,291 
01860MM, ALL TYPES22,03722,037 
01981MM, ALL TYPES54,86954,869 
020120MM, ALL TYPES29,57929,579 
021CTG 25MM, ALL TYPES2,2592,259 
022GRENADES, ALL TYPES10,69410,694 
023ROCKETS, ALL TYPES13,94813,948 
024ARTILLERY, ALL TYPES57,94857,948 
025EXPEDITIONARY FIGHTING VEHICLE 
026DEMOLITION MUNITIONS, ALL TYPES14,88614,886 
027FUZE, ALL TYPES575575 
028NON LETHALS3,0343,034 
029AMMO MODERNIZATION8,8868,886 
030ITEMS LESS THAN $5 MILLION4,3934,393 
 
TOTAL—PROCUREMENT OF AMMUNITION, NAVY & MARINE CORPS840,675814,015 
 
SHIPBUILDING AND CONVERSION, NAVY 
OTHER WARSHIPS 
001CARRIER REPLACEMENT PROGRAM739,269739,269 
002 ADVANCE PROCUREMENT (CY)484,432484,432 
003VIRGINIA CLASS SUBMARINE1,964,3171,964,317 
004 ADVANCE PROCUREMENT (CY)1,959,7251,959,725 
005CVN REFUELING OVERHAULS1,563,6021,563,602 
006 ADVANCE PROCUREMENT (CY)211,820211,820 
007SSBN ERO 
008 ADVANCE PROCUREMENT (CY) 
009DDG 10001,084,1611,084,161 
010 ADVANCE PROCUREMENT (CY) 
011DDG–511,912,2671,912,267 
012 ADVANCE PROCUREMENT (CY)328,996328,996 
013LITTORAL COMBAT SHIP1,380,0001,380,000 
AMPHIBIOUS SHIPS 
014LPD–17872,392872,392 
015 ADVANCE PROCUREMENT (CY)184,555184,555 
016LHA REPLACEMENT 
017 ADVANCE PROCUREMENT (CY) 
018INTRATHEATER CONNECTOR177,956177,956 
AUXILIARIES, CRAFT AND PRIOR YR PROGRAM COST 
019OUTFITTING391,238391,238 
020SERVICE CRAFT3,6943,694 
021LCAC SLEP63,85763,857 
022COMPLETION OF PY SHIPBUILDING PROGRAMS454,586454,586 
 
TOTAL—SHIPBUILDING AND CONVERSION, NAVY13,776,86713,776,867 
 
OTHER PROCUREMENT, NAVY 
SHIPS SUPPORT EQUIPMENT 
SHIP PROPULSION EQUIPMENT 
001LM–2500 GAS TURBINE8,0148,014 
002ALLISON 501K GAS TURBINE9,1629,162 
003OTHER PROPULSION EQUIPMENT 
NAVIGATION EQUIPMENT 
004OTHER NAVIGATION EQUIPMENT34,74334,743 
PERISCOPES 
005SUB PERISCOPES & IMAGING EQUIP75,12770,127 
 Digital periscope contract delay[–5,000] 
OTHER SHIPBOARD EQUIPMENT 
006DDG MOD142,262142,262 
007FIREFIGHTING EQUIPMENT11,42314,523 
 Smart valves for fire suppression[3,100] 
008COMMAND AND CONTROL SWITCHBOARD4,3834,383 
009POLLUTION CONTROL EQUIPMENT24,99224,992 
010SUBMARINE SUPPORT EQUIPMENT16,86716,867 
011VIRGINIA CLASS SUPPORT EQUIPMENT103,153103,153 
012SUBMARINE BATTERIES51,48251,482 
013STRATEGIC PLATFORM SUPPORT EQUIP15,67215,672 
014DSSP EQUIPMENT10,64110,641 
015CG MODERNIZATION315,323315,323 
016LCAC6,6426,642 
017MINESWEEPING EQUIPMENT 
018UNDERWATER EOD PROGRAMS19,23219,232 
019ITEMS LESS THAN $5 MILLION127,554124,430 
 CVN auto voltage regulators ahead of need[–3,124] 
020CHEMICAL WARFARE DETECTORS8,8998,899 
021SUBMARINE LIFE SUPPORT SYSTEM14,72114,721 
REACTOR PLANT EQUIPMENT 
022REACTOR POWER UNITS 
023REACTOR COMPONENTS262,354262,354 
OCEAN ENGINEERING 
024DIVING AND SALVAGE EQUIPMENT5,3045,304 
SMALL BOATS 
025STANDARD BOATS35,31835,318 
TRAINING EQUIPMENT 
026OTHER SHIPS TRAINING EQUIPMENT15,11315,113 
PRODUCTION FACILITIES EQUIPMENT 
027OPERATING FORCES IPE47,17247,172 
OTHER SHIP SUPPORT 
028NUCLEAR ALTERATIONS136,683136,683 
029LCS MODULES137,259137,259 
LOGISTIC SUPPORT 
030LSD MIDLIFE117,856117,856 
COMMUNICATIONS AND ELECTRONICS EQUIPMENT 
SHIP RADARS 
031RADAR SUPPORT9,9689,968 
032SPQ–9B RADAR13,47613,476 
033AN/SQQ–89 SURF ASW COMBAT SYSTEM111,09395,593 
 SQQ–89 backfit suites ahead of need[–15,500] 
034SSN ACOUSTICS299,962303,962 
 TB–33 thinline towed array[4,000] 
035UNDERSEA WARFARE SUPPORT EQUIPMENT38,70538,705 
036SONAR SWITCHES AND TRANSDUCERS13,53713,537 
ASW ELECTRONIC EQUIPMENT 
037SUBMARINE ACOUSTIC WARFARE SYSTEM20,68120,681 
038SSTD2,1842,184 
039FIXED SURVEILLANCE SYSTEM63,01763,017 
040SURTASS24,10824,108 
041TACTICAL SUPPORT CENTER22,46422,464 
ELECTRONIC WARFARE EQUIPMENT 
042AN/SLQ–3234,26434,264 
RECONNAISSANCE EQUIPMENT 
043SHIPBOARD IW EXPLOIT105,883105,883 
SUBMARINE SURVEILLANCE EQUIPMENT 
044SUBMARINE SUPPORT EQUIPMENT PROG98,64583,495 
 Multi-function modular mast units ahead of need[–15,150] 
OTHER SHIP ELECTRONIC EQUIPMENT 
045NAVY TACTICAL DATA SYSTEM 
046COOPERATIVE ENGAGEMENT CAPABILITY30,52230,522 
047GCCS-M EQUIPMENT13,59413,594 
048NAVAL TACTICAL COMMAND SUPPORT SYSTEM (NTCSS)35,93335,933 
049ATDLS7,3147,314 
050MINESWEEPING SYSTEM REPLACEMENT79,09174,291 
 RMS restructure[–4,800] 
051SHALLOW WATER MCM7,8357,835 
052NAVSTAR GPS RECEIVERS (SPACE)10,84510,845 
053ARMED FORCES RADIO AND TV3,3333,333 
054STRATEGIC PLATFORM SUPPORT EQUIP4,1494,149 
TRAINING EQUIPMENT 
055OTHER TRAINING EQUIPMENT36,78436,784 
AVIATION ELECTRONIC EQUIPMENT 
056MATCALS17,46817,468 
057SHIPBOARD AIR TRAFFIC CONTROL7,9707,970 
058AUTOMATIC CARRIER LANDING SYSTEM18,87818,878 
059NATIONAL AIR SPACE SYSTEM28,98828,988 
060AIR STATION SUPPORT EQUIPMENT8,2038,203 
061MICROWAVE LANDING SYSTEM10,52610,526 
062ID SYSTEMS38,68238,682 
063TAC A/C MISSION PLANNING SYS(TAMPS)9,1029,102 
OTHER SHORE ELECTRONIC EQUIPMENT 
064DEPLOYABLE JOINT COMMAND AND CONT8,71911,719 
 Shelter Upgrade Program[3,000] 
065TADIX-B793793 
066GCCS-M EQUIPMENT TACTICAL/MOBILE11,82011,820 
067COMMON IMAGERY GROUND SURFACE SYSTEMS27,63227,632 
068CANES1,1811,181 
069RADIAC5,9905,990 
070GPETE3,7373,737 
071INTEG COMBAT SYSTEM TEST FACILITY4,4234,423 
072EMI CONTROL INSTRUMENTATION4,7784,778 
073ITEMS LESS THAN $5 MILLION65,76065,760 
SHIPBOARD COMMUNICATIONS 
074SHIPBOARD TACTICAL COMMUNICATIONS 
075PORTABLE RADIOS 
076SHIP COMMUNICATIONS AUTOMATION310,605290,305 
 Shipboard network systems ahead of need[–20,300] 
077AN/URC–82 RADIO4,9134,913 
078COMMUNICATIONS ITEMS UNDER $5M25,31425,314 
SUBMARINE COMMUNICATIONS 
079SUBMARINE BROADCAST SUPPORT105105 
080SUBMARINE COMMUNICATION EQUIPMENT48,72948,729 
SATELLITE COMMUNICATIONS 
081SATELLITE COMMUNICATIONS SYSTEMS50,17250,172 
082NAVY MULTIBAND TERMINAL (NMT)72,49672,496 
SHORE COMMUNICATIONS 
083JCS COMMUNICATIONS EQUIPMENT2,3222,322 
084ELECTRICAL POWER SYSTEMS1,2931,293 
085NAVAL SHORE COMMUNICATIONS2,5422,542 
CRYPTOGRAPHIC EQUIPMENT 
086INFO SYSTEMS SECURITY PROGRAM (ISSP)119,054119,054 
087CRYPTOLOGIC COMMUNICATIONS EQUIP16,83916,839 
OTHER ELECTRONIC SUPPORT 
088COAST GUARD EQUIPMENT18,89218,892 
DRUG INTERDICTION SUPPORT 
089OTHER DRUG INTERDICTION SUPPORT 
AVIATION SUPPORT EQUIPMENT 
SONOBUOYS 
090SONOBUOYS—ALL TYPES91,97691,976 
AIRCRAFT SUPPORT EQUIPMENT 
091WEAPONS RANGE SUPPORT EQUIPMENT75,32975,329 
092EXPEDITIONARY AIRFIELDS8,3438,343 
093AIRCRAFT REARMING EQUIPMENT12,85012,850 
094AIRCRAFT LAUNCH & RECOVERY EQUIPMENT48,67046,849 
 ADMACS Block II upgrade cost growth[–1,821] 
095METEOROLOGICAL EQUIPMENT21,45821,458 
096OTHER PHOTOGRAPHIC EQUIPMENT1,5821,582 
097AVIATION LIFE SUPPORT27,36732,367 
 Multi Climate Protection System[5,000] 
098AIRBORNE MINE COUNTERMEASURES55,40855,408 
099LAMPS MK III SHIPBOARD EQUIPMENT23,69423,694 
100PORTABLE ELECTRONIC MAINTENANCE AIDS9,7109,710 
101OTHER AVIATION SUPPORT EQUIPMENT16,54116,541 
ORDNANCE SUPPORT EQUIPMENT 
SHIP GUN SYSTEM EQUIPMENT 
102NAVAL FIRES CONTROL SYSTEM1,3911,391 
103GUN FIRE CONTROL EQUIPMENT7,8917,891 
SHIP MISSILE SYSTEMS EQUIPMENT 
104NATO SEASPARROW13,55613,556 
105RAM GMLS7,7627,762 
106SHIP SELF DEFENSE SYSTEM34,07934,079 
107AEGIS SUPPORT EQUIPMENT108,886108,886 
108TOMAHAWK SUPPORT EQUIPMENT88,47588,475 
109VERTICAL LAUNCH SYSTEMS5,5135,513 
FBM SUPPORT EQUIPMENT 
110STRATEGIC MISSILE SYSTEMS EQUIP155,579155,579 
ASW SUPPORT EQUIPMENT 
111SSN COMBAT CONTROL SYSTEMS118,528118,528 
112SUBMARINE ASW SUPPORT EQUIPMENT5,2005,200 
113SURFACE ASW SUPPORT EQUIPMENT13,64613,646 
114ASW RANGE SUPPORT EQUIPMENT7,2567,256 
OTHER ORDNANCE SUPPORT EQUIPMENT 
115EXPLOSIVE ORDNANCE DISPOSAL EQUIP54,06954,069 
116ITEMS LESS THAN $5 MILLION3,4783,478 
OTHER EXPENDABLE ORDNANCE 
117ANTI-SHIP MISSILE DECOY SYSTEM37,12837,128 
118SURFACE TRAINING DEVICE MODS7,4307,430 
119SUBMARINE TRAINING DEVICE MODS25,27125,271 
CIVIL ENGINEERING SUPPORT EQUIPMENT 
120PASSENGER CARRYING VEHICLES4,1394,139 
121GENERAL PURPOSE TRUCKS1,7311,731 
122CONSTRUCTION & MAINTENANCE EQUIP12,93112,931 
123FIRE FIGHTING EQUIPMENT12,97612,976 
124TACTICAL VEHICLES25,35225,352 
125AMPHIBIOUS EQUIPMENT2,9502,950 
126POLLUTION CONTROL EQUIPMENT5,0975,097 
127ITEMS UNDER $5 MILLION23,78723,787 
128PHYSICAL SECURITY VEHICLES1,1151,115 
SUPPLY SUPPORT EQUIPMENT 
129MATERIALS HANDLING EQUIPMENT17,15317,153 
130OTHER SUPPLY SUPPORT EQUIPMENT6,3686,368 
131FIRST DESTINATION TRANSPORTATION6,2176,217 
132SPECIAL PURPOSE SUPPLY SYSTEMS71,59771,597 
PERSONNEL AND COMMAND SUPPORT EQUIPMENT 
TRAINING DEVICES 
133TRAINING SUPPORT EQUIPMENT12,94412,944 
COMMAND SUPPORT EQUIPMENT 
134COMMAND SUPPORT EQUIPMENT55,26755,267 
135EDUCATION SUPPORT EQUIPMENT2,0842,084 
136MEDICAL SUPPORT EQUIPMENT5,5175,517 
137NAVAL MIP SUPPORT EQUIPMENT1,5371,537 
139OPERATING FORCES SUPPORT EQUIPMENT12,25012,250 
140C4ISR EQUIPMENT5,3245,324 
141ENVIRONMENTAL SUPPORT EQUIPMENT18,18318,183 
142PHYSICAL SECURITY EQUIPMENT128,921128,921 
143ENTERPRISE INFORMATION TECHNOLOGY79,74779,747 
OTHER 
144CANCELLED ACCOUNT ADJUSTMENTS 
CLASSIFIED PROGRAMS 
999CLASSIFIED PROGRAMS19,46319,463 
SPARES AND REPAIR PARTS 
145SPARES AND REPAIR PARTS247,796247,796 
145aProcurement of computer services / systems 
 
TOTAL—OTHER PROCUREMENT, NAVY5,661,1765,610,581 
 
PROCUREMENT, MARINE CORPS 
WEAPONS AND COMBAT VEHICLES 
TRACKED COMBAT VEHICLES 
001AAV7A1 PIP9,1279,127 
002LAV PIP34,96934,969 
003IMPROVED RECOVERY VEHICLE (IRV) 
004M1A1 FIREPOWER ENHANCEMENTS 
ARTILLERY AND OTHER WEAPONS 
005EXPEDITIONARY FIRE SUPPORT SYSTEM19,59119,591 
006155MM LIGHTWEIGHT TOWED HOWITZER7,4207,420 
007HIGH MOBILITY ARTILLERY ROCKET SYSTEM71,47671,476 
008WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION25,94925,949 
WEAPONS 
009MODULAR WEAPON SYSTEM 
OTHER SUPPORT 
010MODIFICATION KITS33,99033,990 
011WEAPONS ENHANCEMENT PROGRAM22,23822,238 
GUIDED MISSILES AND EQUIPMENT 
GUIDED MISSILES 
012GROUND BASED AIR DEFENSE11,38711,387 
013JAVELIN 
014FOLLOW ON TO SMAW25,33325,333 
015ANTI-ARMOR WEAPONS SYSTEM-HEAVY (AAWS-H)71,22571,225 
OTHER SUPPORT 
016MODIFICATION KITS2,1142,114 
COMMUNICATIONS & ELECTRONICS EQUIPMENT 
COMMAND AND CONTROL SYSTEMS 
017UNIT OPERATIONS CENTER19,83219,832 
REPAIR AND TEST EQUIPMENT 
018REPAIR AND TEST EQUIPMENT31,08731,087 
OTHER SUPPORT (TEL) 
019COMBAT SUPPORT SYSTEM11,36811,368 
020MODIFICATION KITS 
COMMAND AND CONTROL SYSTEM (NON-TEL) 
021ITEMS UNDER $5 MILLION (COMM & ELEC)3,5313,531 
022AIR OPERATIONS C2 SYSTEMS45,08445,084 
RADAR + EQUIPMENT (NON-TEL) 
023RADAR SYSTEMS7,4287,428 
INTELL/COMM EQUIPMENT (NON-TEL) 
024FIRE SUPPORT SYSTEM2,5802,580 
025INTELLIGENCE SUPPORT EQUIPMENT37,58137,581 
026RQ–11 UAV42,40342,403 
OTHER COMM/ELEC EQUIPMENT (NON-TEL) 
027NIGHT VISION EQUIPMENT10,36010,360 
OTHER SUPPORT (NON-TEL) 
028COMMON COMPUTER RESOURCES115,263115,263 
029COMMAND POST SYSTEMS49,82049,820 
030RADIO SYSTEMS61,95461,954 
031COMM SWITCHING & CONTROL SYSTEMS98,25498,254 
032COMM & ELEC INFRASTRUCTURE SUPPORT15,53115,531 
SUPPORT VEHICLES 
ADMINISTRATIVE VEHICLES 
033COMMERCIAL PASSENGER VEHICLES1,2651,265 
034COMMERCIAL CARGO VEHICLES13,61013,610 
0355/4T TRUCK HMMWV (MYP)9,7969,796 
036MOTOR TRANSPORT MODIFICATIONS6,1116,111 
037MEDIUM TACTICAL VEHICLE REPLACEMENT10,79210,792 
038LOGISTICS VEHICLE SYSTEM REP217,390217,390 
039FAMILY OF TACTICAL TRAILERS26,49726,497 
040TRAILERS18,12218,122 
OTHER SUPPORT 
041ITEMS LESS THAN $5 MILLION5,9485,948 
ENGINEER AND OTHER EQUIPMENT 
042ENVIRONMENTAL CONTROL EQUIP ASSORT5,1215,121 
043BULK LIQUID EQUIPMENT13,03513,035 
044TACTICAL FUEL SYSTEMS35,05938,159 
 Nitrile Rubber Collapsible Storage Units[3,100] 
045POWER EQUIPMENT ASSORTED21,03321,033 
046AMPHIBIOUS SUPPORT EQUIPMENT39,87639,876 
047EOD SYSTEMS93,33593,335 
MATERIALS HANDLING EQUIPMENT 
048PHYSICAL SECURITY EQUIPMENT12,16912,169 
049GARRISON MOBILE ENGINEER EQUIPMENT (GMEE)11,82511,825 
050MATERIAL HANDLING EQUIP41,43041,430 
051FIRST DESTINATION TRANSPORTATION5,3015,301 
GENERAL PROPERTY 
052FIELD MEDICAL EQUIPMENT6,8116,811 
053TRAINING DEVICES14,85414,854 
054CONTAINER FAMILY3,7703,770 
055FAMILY OF CONSTRUCTION EQUIPMENT37,73537,735 
056FAMILY OF INTERNALLY TRANSPORTABLE VEH (ITV)10,36010,360 
057BRIDGE BOATS 
058RAPID DEPLOYABLE KITCHEN2,1592,159 
OTHER SUPPORT 
059ITEMS LESS THAN $5 MILLION8,7928,792 
SPARES AND REPAIR PARTS 
060SPARES AND REPAIR PARTS41,54741,547 
 
TOTAL—PROCUREMENT, MARINE CORPS1,600,6381,603,738 
 
AIRCRAFT PROCUREMENT, AIR FORCE 
COMBAT AIRCRAFT 
TACTICAL FORCES 
001F–352,048,8302,178,830 
F136 engine procurement[130,000] 
002 ADVANCE PROCUREMENT (CY)300,600278,600 
 Reduction of 2 aircraft previously funded in fiscal year 2009[–22,000] 
003F–22A95,16395,163 
004 ADVANCE PROCUREMENT (CY) 
AIRLIFT AIRCRAFT 
TACTICAL AIRLIFT 
005C–17A (MYP)88,51088,510 
OTHER AIRLIFT 
006C–130J285,632285,632 
007 ADVANCE PROCUREMENT (CY)108,000108,000 
008HC/MC–130 RECAP879,231375,231 
 Funded in fiscal year 2009 supplemental[–504,000] 
009 ADVANCE PROCUREMENT (CY)137,360137,360 
010JOINT CARGO AIRCRAFT319,050319,050 
TRAINER AIRCRAFT 
UPT TRAINERS 
011USAFA POWERED FLIGHT PROGRAM4,1444,144 
OPERATIONAL TRAINERS 
012JPATS15,71115,711 
OTHER AIRCRAFT 
HELICOPTERS 
013V22 OSPREY437,272437,272 
014 ADVANCE PROCUREMENT (CY)13,83513,835 
MISSION SUPPORT AIRCRAFT 
015C–29A FLIGHT INSPECTION ACFT 
016C–12 A 
017C–40154,044259,294 
 Program Increase[105,250] 
018CIVIL AIR PATROL A/C2,4262,426 
OTHER AIRCRAFT 
020TARGET DRONES78,51178,511 
021C–37A66,40066,400 
022GLOBAL HAWK554,775554,775 
023 ADVANCE PROCUREMENT (CY)113,049113,049 
024MQ–1 
025MQ–9489,469489,469 
CLASSIFIED PROGRAMS 
999CLASSIFIED PROGRAMS3,6083,608 
MODIFICATION OF IN-SERVICE AIRCRAFT 
STRATEGIC AIRCRAFT 
026B–2A283,955264,155 
 USAF requested transfer to APAF 78A, B–2 Post Production Support for the B–2 Weapon System Support Center[–19,800] 
027 ADVANCE PROCUREMENT (CY) 
028B–1B107,55878,558 
 Program delay for various programs. Funding transferred to PE 11126F (RDAF 119)[–29,000] 
029B–5278,78861,466 
 Air Force identified excess[–17,322] 
TACTICAL AIRCRAFT 
030A–10252,488252,488 
031F–1592,921143,421 
 5 AESA Radars[50,500] 
032F–16224,642221,875 
 Funding ahead of need—BLOS Installs[–2,767] 
033F–22A350,735192,336 
 Common Configuration—Early to need[–158,399] 
AIRLIFT AIRCRAFT 
034C–5606,993578,993 
 Funding ahead of need—RERP Install[–28,000] 
035 ADVANCE PROCUREMENT (CY)108,300108,300 
036C–9C1010 
037C–17A469,731424,431 
 Funding requested ahead of need[–45,300] 
038C–21562562 
039C–32A10,64410,644 
040C–37A4,3364,336 
TRAINER AIRCRAFT 
041GLIDER MODS119119 
042T–633,07433,074 
043T–13535 
044T–3875,27461,057 
 Improved Brake System Program Termination[–14,217] 
045T–43 
OTHER AIRCRAFT 
046KC–10A (ATCA)9,4419,441 
047C–12472472 
048MC–12W63,00063,000 
049C–20 MODS734734 
050VC–25A MOD15,61015,610 
051C–409,1629,162 
052C–130354,421134,171 
 Scathe View Hyper-Spectral Imagery Upgrade[4,500] 
 Senior Scout COMINT Capability Upgrade[3,750] 
 Program Excess[–209,500] 
 Centerwing Replacements—Early to need[–19,000] 
053C130J MODS13,62713,627 
054C–135150,425150,425 
055COMPASS CALL MODS29,18729,187 
056DARP107,859107,859 
057E–379,26379,263 
058E–473,05873,058 
059E–8225,973225,973 
060H–118,28018,280 
061H–6014,20195,201 
 HH–60G AAQ–29 FLIR[81,000] 
062GLOBAL HAWK MODS134,864134,864 
063HC/MC–130 MODIFICATIONS1,9641,964 
064OTHER AIRCRAFT103,274127,274 
 Litening ATP upgrade kits[24,000] 
065MQ–1 MODS123,889123,889 
066MQ–9 MODS48,83748,837 
 Reflect USAF decision to change sensor payload 
067CV–22 MODS24,42924,429 
067ACAF Restructure 
AIRCRAFT SPARES + REPAIR PARTS 
068INITIAL SPARES/REPAIR PARTS418,604418,604 
AIRCRAFT SUPPORT EQUIPMENT AND FACILITIES 
COMMON SUPPORT EQUIP 
069AIRCRAFT REPLACEMENT SUPPORT EQUIP105,820105,820 
POST PRODUCTION SUPPORT 
070B–13,9293,929 
071B–2A 
072B–2A24,48124,481 
073C–52,2592,259 
074C–511,78711,787 
075KC–10A (ATCA)4,1254,125 
076C–17A91,4000 
 Funding requested ahead of need[–91,400] 
077C–13028,09228,092 
078EC–130J5,2835,283 
078AB–2 POST PRODUCTION SUPPORT19,800 
 USAF requested transfer from APAF 26 for the B–2 Weapon System Support Center[19,800] 
079F–1515,74415,744 
080F–1619,95119,951 
081OTHER AIRCRAFT51,98051,980 
082T–1 
INDUSTRIAL PREPAREDNESS 
083INDUSTRIAL RESPONSIVENESS25,52925,529 
WAR CONSUMABLES 
084WAR CONSUMABLES134,427134,427 
OTHER PRODUCTION CHARGES 
085OTHER PRODUCTION CHARGES490,344490,344 
OTHER PRODUCTION CHARGES—SOF 
087CANCELLED ACCT ADJUSTMENTS 
DARP 
088DARP15,32315,323 
CLASSIFIED PROGRAMS 
999CLASSIFIED PROGRAMS19,44319,443 
 
TOTAL—AIRCRAFT PROCUREMENT, AIR FORCE11,966,27611,224,371 
 
PROCUREMENT OF AMMUNITION, AIR FORCE 
PROCUREMENT OF AMMO, AIR FORCE 
ROCKETS 
001ROCKETS43,46143,461 
CARTRIDGES 
002CARTRIDGES123,886123,886 
BOMBS 
003PRACTICE BOMBS52,45952,459 
004GENERAL PURPOSE BOMBS225,145225,145 
005JOINT DIRECT ATTACK MUNITION103,041103,041 
FLARE, IR MJU–7B 
006CAD/PAD40,52240,522 
007EXPLOSIVE ORDINANCE DISPOSAL (EOD)3,3023,302 
008SPARES AND REPAIR PARTS4,5824,582 
009MODIFICATIONS1,2891,289 
010ITEMS LESS THAN $5,000,0005,0615,061 
FUZES 
011FLARES152,515152,515 
012FUZES61,03761,037 
WEAPONS 
SMALL ARMS 
013SMALL ARMS6,1626,162 
 
TOTAL—PROCUREMENT OF AMMUNITION, AIR FORCE822,462822,462 
 
MISSILE PROCUREMENT, AIR FORCE 
BALLISTIC MISSILES 
MISSILE REPLACEMENT EQUIPMENT-BALLISTIC 
001MISSILE REPLACEMENT EQ-BALLISTIC58,13958,139 
OTHER MISSILES 
TACTICAL 
002JASSM52,66652,666 
003SIDEWINDER (AIM–9X)78,75378,753 
004AMRAAM291,827286,827 
 Funding ahead of need for DMS[–5,000] 
005PREDITOR HELLFIRE MISSILE79,69964,530 
 Updated pricing[–15,169] 
006SMALL DIAMETER BOMB134,801134,801 
INDUSTRIAL FACILITIES 
007INDUSTR'L PREPAREDNS/POL PREVENTION841841 
MODIFICATION OF IN-SERVICE MISSILES 
CLASS IV 
008ADVANCED CRUISE MISSILE3232 
009MM III MODIFICATIONS199,484199,484 
010AGM–65D MAVERICK258258 
011AGM–88A HARM30,28030,280 
012AIR LAUNCH CRUISE MISSILE (ALCM) 
SPARES AND REPAIR PARTS 
MISSILE SPARES + REPAIR PARTS 
013INITIAL SPARES/REPAIR PARTS70,18570,185 
OTHER SUPPORT 
SPACE PROGRAMS 
014ADVANCED EHF1,843,4751,843,475 
015 ADVANCE PROCUREMENT (CY) 
016WIDEBAND GAPFILLER SATELLITES(SPACE)201,671151,671 
 Program delay[–50,000] 
017 ADVANCE PROCUREMENT (CY)62,38062,380 
018SPACEBORNE EQUIP (COMSEC)9,8719,871 
019GLOBAL POSITIONING (SPACE)53,14053,140 
020 ADVANCE PROCUREMENT (CY) 
021NUDET DETECTION SYSTEM 
022DEF METEOROLOGICAL SAT PROG(SPACE)97,76497,764 
023TITAN SPACE BOOSTERS(SPACE) 
024EVOLVED EXPENDABLE LAUNCH VEH(SPACE)1,295,3251,102,225 
 Reduction in Requirement for Launch Vehicles[–88,100] 
EELV reduction for AFSPC 4[–105,000] 
025MEDIUM LAUNCH VEHICLE(SPACE) 
026SBIR HIGH (SPACE)307,456307,456 
027 ADVANCE PROCUREMENT (CY)159,000159,000 
028NATL POLAR-ORBITING OP ENV SATELLITE3,9003,900 
SPECIAL PROGRAMS 
029DEFENSE SPACE RECONN PROGRAM105,152105,152 
031SPECIAL UPDATE PROGRAMS311,070311,070 
CLASSIFIED PROGRAMS 
999CLASSIFIED PROGRAMS853,559853,559 
 
TOTAL—MISSILE PROCUREMENT, AIR FORCE6,300,7286,037,459 
 
OTHER PROCUREMENT, AIR FORCE 
VEHICULAR EQUIPMENT 
CARGO + UTILITY VEHICLES 
002MEDIUM TACTICAL VEHICLE25,92225,922 
003CAP VEHICLES897897 
SPECIAL PURPOSE VEHICLES 
004SECURITY AND TACTICAL VEHICLES44,60344,603 
FIRE FIGHTING EQUIPMENT 
005FIRE FIGHTING/CRASH RESCUE VEHICLES27,76027,760 
MATERIALS HANDLING EQUIPMENT 
006HALVERSEN LOADER 
BASE MAINTENANCE SUPPORT 
007RUNWAY SNOW REMOV AND CLEANING EQU24,88424,884 
008ITEMS LESS THAN $5,000,000(VEHICLES)57,24340,243 
 Reduce program growth[–17,000] 
CLASSIFIED PROGRAMS 
999CLASSIFIED PROGRAMS18,16318,163 
ELECTRONICS AND TELECOMMUNICATIONS 
COMM SECURITY EQUIPMENT(COMSEC) 
009COMSEC EQUIPMENT209,249209,249 
010MODIFICATIONS (COMSEC)1,5701,570 
INTELLIGENCE PROGRAMS 
011INTELLIGENCE TRAINING EQUIPMENT4,2304,230 
012INTELLIGENCE COMM EQUIPMENT21,96527,465 
 Eagle Vision-ANG[4,000] 
 Eagle Vision Upgrade-ANG[1,500] 
ELECTRONICS PROGRAMS 
013AIR TRAFFIC CONTROL & LANDING SYS22,59122,591 
014NATIONAL AIRSPACE SYSTEM47,67047,670 
015THEATER AIR CONTROL SYS IMPROVEMEN56,77656,776 
016WEATHER OBSERVATION FORECAST19,35719,357 
017STRATEGIC COMMAND AND CONTROL35,11635,116 
018CHEYENNE MOUNTAIN COMPLEX28,60828,608 
019DRUG INTERDICTION SPT452452 
SPCL COMM-ELECTRONICS PROJECTS 
020GENERAL INFORMATION TECHNOLOGY111,282111,282 
021AF GLOBAL COMMAND & CONTROL SYS15,49915,499 
022MOBILITY COMMAND AND CONTROL8,6108,610 
023AIR FORCE PHYSICAL SECURITY SYSTEM137,29377,293 
 Weapons Storage Area—Request ahead of need[–60,000] 
024COMBAT TRAINING RANGES40,63344,633 
 Unmanned modular threat emitter (UMTE) [3,000] 
 Joint threat emitter (JTE)[1,000] 
025C3 COUNTERMEASURES8,1778,177 
026GCSS-AF FOS81,57981,579 
027THEATER BATTLE MGT C2 SYSTEM29,68729,687 
028AIR & SPACE OPERATIONS CTR-WPN SYS54,09354,093 
AIR FORCE COMMUNICATIONS 
029BASE INFO INFRASTRUCTURE433,859384,859 
 Excess funding[–49,000] 
030USCENTCOM38,95838,958 
031AUTOMATED TELECOMMUNICATIONS PRG 
DISA PROGRAMS 
032SPACE BASED IR SENSOR PGM SPACE34,44034,440 
033NAVSTAR GPS SPACE6,4156,415 
034NUDET DETECTION SYS SPACE15,43615,436 
035AF SATELLITE CONTROL NETWORK SPACE58,86558,865 
036SPACELIFT RANGE SYSTEM SPACE100,275100,275 
037MILSATCOM SPACE110,575110,575 
038SPACE MODS SPACE30,59430,594 
039COUNTERSPACE SYSTEM29,79329,793 
ORGANIZATION AND BASE 
040TACTICAL C-E EQUIPMENT240,890207,890 
 Reduce Vehicle Communication Systems[–33,000] 
041COMBAT SURVIVOR EVADER LOCATER35,02935,029 
042RADIO EQUIPMENT15,53615,536 
043TV EQUIPMENT (AFRTV) 
044CCTV/AUDIOVISUAL EQUIPMENT12,96112,961 
045BASE COMM INFRASTRUCTURE121,049121,049 
MODIFICATIONS 
046COMM ELECT MODS64,08764,087 
OTHER BASE MAINTENANCE AND SUPPORT EQUIP 
PERSONAL SAFETY & RESCUE EQUIP 
047NIGHT VISION GOGGLES28,22628,226 
048ITEMS LESS THAN $5,000,000 (SAFETY)17,22317,223 
DEPOT PLANT+MTRLS HANDLING EQ 
049MECHANIZED MATERIAL HANDLING EQUIP15,44915,449 
BASE SUPPORT EQUIPMENT 
050BASE PROCURED EQUIPMENT14,30014,300 
051CONTINGENCY OPERATIONS22,97310,000 
 Reduce program growth[–12,973] 
052PRODUCTIVITY CAPITAL INVESTMENT3,0203,020 
053MOBILITY EQUIPMENT32,85532,855 
054ITEMS LESS THAN $5,000,000 (BASE S)8,19511,195 
 Aircrew Body Armor and Load Carriage Vest[3,000] 
SPECIAL SUPPORT PROJECTS 
056DARP RC13523,13223,132 
057DISTRIBUTED GROUND SYSTEMS293,640293,640 
059SPECIAL UPDATE PROGRAM471,234471,234 
060DEFENSE SPACE RECONNAISSANCE PROG.30,04130,041 
CLASSIFIED PROGRAMS 
999CLASSIFIED PROGRAMS13,830,72213,830,722 
SPARES AND REPAIR PARTS 
061SPARES AND REPAIR PARTS19,46019,460 
061aProcurement of computer services / systems 
 
TOTAL—OTHER PROCUREMENT, AIR FORCE17,293,14117,133,668 
 
MINE RESISTANT AMBUSH PROT VEH FUND 
MINE RESISTANT AMBUSH PROT VEH FUND600,000 
Additional MRAP vehicles to meet new requirement[600,000] 
 
TOTAL—MINE RESISTANT AMBUSH PROT VEH FUND600,000 
 
PROCUREMENT, DEFENSE-WIDE 
MAJOR EQUIPMENT 
MAJOR EQUIPMENT, AFIS 
001MAJOR EQUIPMENT, AFIS 
MAJOR EQUIPMENT, BTA 
002MAJOR EQUIPMENT, BTA8,8588,858 
MAJOR EQUIPMENT, DCAA 
003ITEMS LESS THAN $5 MILLION1,4891,489 
MAJOR EQUIPMENT, DCMA 
004MAJOR EQUIPMENT2,0122,012 
MAJOR EQUIPMENT, DHRA 
005PERSONNEL ADMINISTRATION10,43110,431 
MAJOR EQUIPMENT, DISA 
017INTERDICTION SUPPORT 
018INFORMATION SYSTEMS SECURITY13,44913,449 
019GLOBAL COMMAND AND CONTROL SYSTEM7,0537,053 
020GLOBAL COMBAT SUPPORT SYSTEM2,8202,820 
021TELEPORT PROGRAM68,03768,037 
022ITEMS LESS THAN $5 MILLION196,232196,232 
023NET CENTRIC ENTERPRISE SERVICES (NCES)3,0513,051 
024DEFENSE INFORMATION SYSTEM NETWORK (DISN)89,72589,725 
025PUBLIC KEY INFRASTRUCTURE1,7801,780 
026JOINT COMMAND AND CONTROL PROGRAM2,8352,835 
027CYBER SECURITY INITIATIVE18,18818,188 
MAJOR EQUIPMENT, DLA 
028MAJOR EQUIPMENT7,7287,728 
MAJOR EQUIPMENT, DMACT 
029MAJOR EQUIPMENT10,14910,149 
MAJOR EQUIPMENT, DODEA 
030AUTOMATION/EDUCATIONAL SUPPORT & LOGISTICS1,4631,463 
MAJOR EQUIPMENT, DEFENSE SECURITY COOPERATION AGENCY 
031EQUIPMENT 
032VEHICLES5050 
033OTHER MAJOR EQUIPMENT7,4477,447 
MAJOR EQUIPMENT, DTSA 
034MAJOR EQUIPMENT436436 
MAJOR EQUIPMENT, MISSILE DEFENSE AGENCY 
035THAAD SYSTEM420,300420,300 
036SM–3168,723191,923 
 Additional SM–3 Block 1A missiles[23,200] 
036ATPY–2 Radar 
MAJOR EQUIPMENT, NSA 
044INFORMATION SYSTEMS SECURITY PROGRAM (ISSP)4,0134,013 
MAJOR EQUIPMENT, OSD 
047MAJOR EQUIPMENT, OSD111,487111,487 
MAJOR EQUIPMENT, TJS 
048MAJOR EQUIPMENT, TJS12,06512,065 
MAJOR EQUIPMENT, WHS 
049WHS MOTOR VEHICLES 
050MAJOR EQUIPMENT, WHS26,94526,945 
CLASSIFIED PROGRAMS 
999CLASSIFIED PROGRAMS818,766818,766 
SPECIAL OPERATIONS COMMAND 
AVIATION PROGRAMS 
051ROTARY WING UPGRADES AND SUSTAINMENT101,936101,936 
052MH–47 SERVICE LIFE EXTENSION PROGRAM22,95822,958 
053MH–60 SOF MODERNIZATION PROGRAM146,820146,820 
054NON-STANDARD AVIATION227,552197,552 
 Procurement Schedule[–30,000] 
055UNMANNED VEHICLES 
056SOF TANKER RECAPITALIZATION34,20034,200 
057SOF U–282,5182,518 
058MC–130H, COMBAT TALON II 
059CV–22 SOF MOD114,553114,553 
060MQ–1 UAV10,93010,930 
061MQ–9 UAV12,67112,671 
062STUASL012,22312,223 
063C–130 MODIFICATIONS59,950145,950 
 MC–130W multi-mission modifications[85,000] 
 Intelligence Broadcast Receiver (IBR) for AFSOC MC–130[1,000] 
064AIRCRAFT SUPPORT973973 
SHIPBUILDING 
065ADVANCED SEAL DELIVERY SYSTEM (ASDS)5,2360 
 Program termination[–5,236] 
066MK8 MOD1 SEAL DELIVERY VEHICLE1,4631,463 
AMMUNITION PROGRAMS 
067SOF ORDNANCE REPLENISHMENT61,36061,360 
068SOF ORDNANCE ACQUISITION26,79126,791 
OTHER PROCUREMENT PROGRAMS 
069COMMUNICATIONS EQUIPMENT AND ELECTRONICS55,08055,080 
070SOF INTELLIGENCE SYSTEMS72,81172,811 
071SMALL ARMS AND WEAPONS35,23542,735 
 Advanced lightweight grenade launcher[5,000] 
 Special Operations Forces Combat Assault Rifle (SCAR)[2,500] 
072MARITIME EQUIPMENT MODIFICATIONS791791 
073SPEC APPLICATION FOR CONT 
074SOF COMBATANT CRAFT SYSTEMS6,15616,156 
 Special Operations Craft-Riverine[10,000] 
075SPARES AND REPAIR PARTS2,0102,010 
076TACTICAL VEHICLES18,82118,821 
077MISSION TRAINING AND PREPARATION SYSTEMS17,26517,265 
078COMBAT MISSION REQUIREMENTS20,00020,000 
079MILCON COLLATERAL EQUIPMENT6,8356,835 
081SOF AUTOMATION SYSTEMS60,83660,836 
082SOF GLOBAL VIDEO SURVEILLANCE ACTIVITIES12,40112,401 
083SOF OPERATIONAL ENHANCEMENTS INTELLIGENCE26,07026,070 
084SOF SOLDIER PROTECTION AND SURVIVAL SYSTEMS550550 
085SOF VISUAL AUGMENTATION, LASERS AND SENSOR SYSTEMS33,74138,741 
 Special operations visual augmentation systems[5,000] 
086SOF TACTICAL RADIO SYSTEMS53,03463,034 
 Special operations forces multi-band inter/intra team radio[10,000] 
087SOF MARITIME EQUIPMENT2,7772,777 
088DRUG INTERDICTION 
089MISCELLANEOUS EQUIPMENT7,5767,576 
090SOF OPERATIONAL ENHANCEMENTS273,998273,998 
091PSYOP EQUIPMENT43,08143,081 
CLASSIFIED PROGRAMS 
999CLASSIFIED PROGRAMS5,5735,573 
CHEMICAL/BIOLOGICAL DEFENSE 
CBDP 
092Installation Force Protection65,59065,590 
093Individual Force Protection92,00492,004 
094Decontamination22,00822,008 
095Joint Bio Defense Program (Medical)12,74012,740 
096Collective Protection27,93827,938 
097Contamination Avoidance151,765151,765 
097aProcurement of computer services / systems 
 
TOTAL—PROCUREMENT, DEFENSE-WIDE3,984,3524,090,816 
 
RAPID ACQUISITION FUND 
001JOINT RAPID ACQUISITION CELL79,3000 
 Program Reduction[–79,300] 
 
TOTAL—RAPID ACQUISITION FUND79,3000 
 
NATIONAL GUARD & RESERVE EQUIPMENT 
RESERVE EQUIPMENT 
UNDISTRIBUTED600,000 
ARMY RESERVE 
001MISCELLANEOUS EQUIPMENT 
NAVY RESERVE 
002MISCELLANEOUS EQUIPMENT 
MARINE CORPS RESERVE 
003MISCELLANEOUS EQUIPMENT 
AIR FORCE RESERVE 
004MISCELLANEOUS EQUIPMENT 
ARMY NATIONAL GUARD 
005MISCELLANEOUS EQUIPMENT 
AIR NATIONAL GUARD 
006MISCELLANEOUS EQUIPMENT 
 
TOTAL—NATIONAL GUARD & RESERVE EQUIPMENT0600,000 
 
 
 
Total Procurement105,819,330105,029,379 
4102.Procurement for Overseas Contingency Operations 
 
 
PROCUREMENT FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
LineItemFY 2010 RequestConference Agreement 
 
AIRCRAFT PROCUREMENT, ARMY 
AIRCRAFT 
FIXED WING 
003MQ–1 UAV250,000250,000 
004RQ–11 (RAVEN)44,64044,640 
004AC–12A45,00045,000 
ROTARY WING 
011UH–60 BLACKHAWK (MYP)74,34074,340 
013CH–47 HELICOPTER141,200141,200 
MODIFICATION OF AIRCRAFT 
018GUARDRAIL MODS (MIP)50,21050,210 
019MULTI SENSOR ABN RECON (MIP)54,00054,000 
020AH–64 MODS315,300315,300 
026UTILITY HELICOPTER MODS2,5002,500 
027KIOWA WARRIOR94,33594,335 
030RQ–7 UAV MODS326,400326,400 
030AC–12A60,00060,000 
SPARES AND REPAIR PARTS 
031SPARE PARTS (AIR)18,20018,200 
SUPPORT EQUIPMENT AND FACILITIES 
GROUND SUPPORT AVIONICS 
033ASE INFRARED CM111,600111,600 
OTHER SUPPORT 
035COMMON GROUND EQUIPMENT23,70423,704 
036AIRCREW INTEGRATED SYSTEMS24,80024,800 
 
TOTAL—AIRCRAFT PROCUREMENT, ARMY1,636,2291,636,229 
 
MISSILE PROCUREMENT, ARMY 
OTHER MISSILES 
AIR-TO-SURFACE MISSILE SYSTEM 
005HELLFIRE SYS SUMMARY219,700219,700 
ANTI-TANK/ASSAULT MISSILE SYSTEM 
006JAVELIN (AAWS-M) SYSTEM SUMMARY140,979115,979 
 Funding ahead of need[–25,000] 
007TOW 2 SYSTEM SUMMARY59,20034,200 
 Funding ahead of need[–25,000] 
008GUIDED MLRS ROCKET (GMLRS)60,60060,600 
MODIFICATIONS 
014MLRS MODS18,77218,772 
015HIMARS MODIFICATIONS32,31932,319 
 
TOTAL—MISSILE PROCUREMENT, ARMY531,570481,570 
 
PROCUREMENT OF WEAPONS & TRACKED COMBAT VEHICLES 
MODIFICATION OF TRACKED COMBAT VEHICLES 
009FIST VEHICLE (MOD)36,00036,000 
010BRADLEY PROGRAM (MOD)243,600243,600 
011HOWITZER, MED SP FT 155MM M109A6 (MOD)37,62037,620 
SUPPORT EQUIPMENT & FACILITIES 
WEAPONS AND OTHER COMBAT VEHICLES 
027XM320 GRENADE LAUNCHER MODULE (GLM)13,90013,900 
031COMMON REMOTELY OPERATED WEAPONS STATION (CRO235,000235,000 
033HOWITZER LT WT 155MM (T)107,996107,996 
MOD OF WEAPONS AND OTHER COMBAT VEH 
036M2 50 CAL MACHINE GUN MODS27,60027,600 
037M249 SAW MACHINE GUN MODS20,90020,900 
038M240 MEDIUM MACHINE GUN MODS4,8004,800 
040M119 MODIFICATIONS21,25021,250 
041AM14 7.62 RIFLE MODS5,8005,800 
SUPPORT EQUIPMENT & FACILITIES 
043ITEMS LESS THAN $5.0M (WOCV-WTCV)5,0005,000 
 
TOTAL—PROCUREMENT OF WTCV, ARMY759,466759,466 
 
PROCUREMENT OF AMMUNITION, ARMY 
AMMUNITION 
SMALL/MEDIUM CALIBER AMMUNITION 
001CTG, 5.56MM, ALL TYPES22,00022,000 
002CTG, 7.62MM, ALL TYPES8,3008,300 
003CTG, HANDGUN, ALL TYPES500500 
004CTG, .50 CAL, ALL TYPES26,50026,500 
006CTG, 30MM, ALL TYPES530530 
MORTAR AMMUNITION 
00860MM MORTAR, ALL TYPES20,00020,000 
TANK AMMUNITION 
ARTILLERY AMMUNITION 
014CTG, ARTY, 105MM: ALL TYPES9,2009,200 
016PROJ 155MM EXTENDED RANGE XM98252,20052,200 
017MODULAR ARTILLERY CHARGE SYSTEM (MACS), ALL T10,00010,000 
ARTILLERY FUZES 
018ARTILLERY FUZES, ALL TYPES7,8007,800 
MINES 
019MINES, ALL TYPES5,0005,000 
020MINE, CLEARING CHARGE, ALL TYPES7,0007,000 
ROCKETS 
024ROCKET, HYDRA 70, ALL TYPES169,505169,505 
OTHER AMMUNITION 
027SIGNALS, ALL TYPES100100 
MISCELLANEOUS 
030NON-LETHAL AMMUNITION, ALL TYPES32,00032,000 
 
TOTAL—PROCUREMENT OF AMMUNITION, ARMY370,635370,635 
 
OTHER PROCUREMENT, ARMY 
TACTICAL AND SUPPORT VEHICLES 
TACTICAL VEHICLES 
001TACTICAL TRAILERS/DOLLY SETS1,9481,948 
002SEMITRAILERS, FLATBED:40,40340,403 
003SEMITRAILERS, TANKERS8,6518,651 
004HI MOB MULTI-PURP WHLD VEH (HMMWV)1,251,038875,718 
 Army end strength budget amendment[–375,320] 
005FAMILY OF MEDIUM TACTICAL VEH (FMTV)461,657286,337 
 Army end strength budget amendment[–175,320] 
007FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)623,230623,230 
009ARMORED SECURITY VEHICLES (ASV)13,20613,206 
012TRUCK, TRACTOR, LINE HAUL, M915/M91662,65462,654 
COMMUNICATIONS AND ELECTRONICS EQUIPMENT 
COMM-JOINT COMMUNICATIONS 
023WIN-T—GROUND FORCES TACTICAL NETWORK13,50013,500 
COMM—SATELLITE COMMUNICATIONS 
028NAVSTAR GLOBAL POSITIONING SYSTEM (SPACE)53,48653,486 
029SMART-T (SPACE)26,00026,000 
032MOD OF IN-SVC EQUIP (TAC SAT)23,90023,900 
COMM—COMBAT SUPPORT COMM 
032AMOD-IN-SERVICE PROFILER6,0706,070 
COMM—COMBAT COMMUNICATIONS 
034ARMY DATA DISTRIBUTION SYSTEM (DATA RADIO)239239 
037SINCGARS FAMILY128,18053,180 
 Unjustified program growth[–75,000] 
038AMC CRITICAL ITEMS—OPA2100,000100,000 
046RADIO, IMPROVED HF (COTS) FAMILY11,28611,286 
047MEDICAL COMM FOR CBT CASUALTY CARE (MC4)1818 
INFORMATION SECURITY 
050INFORMATION SYSTEM SECURITY PROGRAM-ISSP32,09532,095 
COMM—BASE COMMUNICATIONS 
055INFORMATION SYSTEMS330,342330,342 
057INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM(227,733227,733 
ELECT EQUIP—TACT INT REL ACT (TIARA) 
062JTT/CIBS-M (MIP)1,6601,660 
066DIGITAL TOPOGRAPHIC SPT SYS (DTSS) (MIP)265265 
069DCGS-A (MIP)167,100167,100 
073CI HUMINT AUTO REPRTING AND COLL(CHARCS) (MIP34,20834,208 
075ITEMS LESS THAN $5.0M (MIP)5,0645,064 
ELECT EQUIP—ELECTRONIC WARFARE (EW) 
076LIGHTWEIGHT COUNTER MORTAR RADAR58,59058,590 
077WARLOCK164,435164,435 
078COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES126,030126,030 
ELECT EQUIP—TACTICAL SURV. (TAC SURV) 
082NIGHT VISION DEVICES93,18393,183 
084NIGHT VISION, THERMAL WPN SIGHT25,00025,000 
085SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF15,00015,000 
087COUNTER-ROCKET, ARTILLERY & MORTAR (C-RAM)150,400150,400 
091ENHANCED PORTABLE INDUCTIVE ARTILLERY FUZE SE1,9001,900 
094FORCE XXI BATTLE CMD BRIGADE & BELOW (FBCB2)242,999242,999 
096LIGHTWEIGHT LASER DESIGNATOR/RANGEFINDER (LLD97,02097,020 
097COMPUTER BALLISTICS: LHMBC XM323,7803,780 
099COUNTERFIRE RADARS26,00026,000 
ELECT EQUIP—TACTICAL C2 SYSTEMS 
103FIRE SUPPORT C2 FAMILY14,84014,840 
104BATTLE COMMAND SUSTAINMENT SUPPORT SYSTEM (BC1616 
107KNIGHT FAMILY178,500178,500 
113NETWORK MANAGEMENT INITIALIZATION AND SERVICE58,90058,900 
114MANEUVER CONTROL SYSTEM (MCS)5,0005,000 
115SINGLE ARMY LOGISTICS ENTERPRISE (SALE)1,4401,440 
ELECT EQUIP—SUPPORT 
CLASSIFIED PROGRAMS760760 
CHEMICAL DEFENSIVE EQUIPMENT 
129PROTECTIVE SYSTEMS44,46044,460 
130CBRN SOLDIER PROTECTION38,81138,811 
BRIDGING EQUIPMENT 
133TACTICAL BRIDGE, FLOAT-RIBBON13,52513,525 
ENGINEER (NON-CONSTRUCTION) EQUIPMENT 
136EXPLOSIVE ORDNANCE DISPOSAL EQPMT (EOD EQPMT)10,80010,800 
COMBAT SERVICE SUPPORT EQUIPMENT 
140LAUNDRIES, SHOWERS AND LATRINES21,56121,561 
142LIGHTWEIGHT MAINTENANCE ENCLOSURE (LME)1,9551,955 
146FORCE PROVIDER245,382245,382 
147FIELD FEEDING EQUIPMENT4,0114,011 
150ITEMS LESS THAN $5M (ENG SPT)4,9874,987 
PETROLEUM EQUIPMENT 
152DISTRIBUTION SYSTEMS, PETROLEUM & WATER58,55458,554 
WATER EQUIPMENT 
153WATER PURIFICATION SYSTEMS3,0173,017 
MEDICAL EQUIPMENT 
154COMBAT SUPPORT MEDICAL11,38611,386 
MAINTENANCE EQUIPMENT 
155MOBILE MAINTENANCE EQUIPMENT SYSTEMS12,36512,365 
156ITEMS LESS THAN $5.0M (MAINT EQ)546546 
CONSTRUCTION EQUIPMENT 
162LOADERS1,1001,100 
163HYDRAULIC EXCAVATOR290290 
166PLANT, ASPHALT MIXING2,5002,500 
167HIGH MOBILITY ENGINEER EXCAVATOR (HMEE) FOS16,50016,500 
169ITEMS LESS THAN $5.0M (CONST EQUIP)360360 
RAIL FLOAT CONTAINERIZATION EQUIPMENT 
172ITEMS LESS THAN $5.0M (FLOAT/RAIL)3,5503,550 
GENERATORS 
173GENERATORS AND ASSOCIATED EQUIP62,21062,210 
MATERIAL HANDLING EQUIPMENT 
174ROUGH TERRAIN CONTAINER HANDLER (RTCH)54,36054,360 
175ALL TERRAIN LIFTING ARMY SYSTEM49,31949,319 
TRAINING EQUIPMENT 
176COMBAT TRAINING CENTERS SUPPORT60,20060,200 
177TRAINING DEVICES, NONSYSTEM28,20028,200 
TEST MEASURE AND DIG EQUIPMENT (TMD) 
182INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)1,5241,524 
183TEST EQUIPMENT MODERNIZATION (TEMOD)3,8173,817 
OTHER SUPPORT EQUIPMENT 
184RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT27,00027,000 
187MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)555,950555,950 
 
TOTAL—OTHER PROCUREMENT, ARMY6,225,9665,600,326 
 
JOINT IMPROVISED EXPLOSIVE DEVICE DEFEAT FUND 
NETWORK ATTACK 
001ATTACK THE NETWORK812,0001,015,100 
 Transfer from base budget[203,100] 
JIEDDO DEVICE DEFEAT 
002DEFEAT THE DEVICE536,000735,100 
 Transfer from base budget[199,100] 
FORCE TRAINING 
003TRAIN THE FORCE187,000228,100 
 Transfer from base budget[41,100] 
STAFF AND INFRASTRUCTURE 
004OPERATIONS121,550 
 Transfer from base budget[121,550] 
 
TOTAL—JOINT IED DEFEAT FUND1,535,0002,099,850 
 
AIRCRAFT PROCUREMENT, NAVY 
COMBAT AIRCRAFT 
010UH–1Y/AH–1Z55,00655,006 
MODIFICATION OF AIRCRAFT 
028EA–6 SERIES45,00045,000 
029AV–8 SERIES28,29619,396 
 ALE–47 upgrades complete[–8,900] 
030F–18 SERIES96,00096,000 
031H–46 SERIES17,48517,485 
033H–53 SERIES164,730164,730 
034SH–60 SERIES11,19211,192 
035H–1 SERIES11,21711,217 
037P–3 SERIES74,90074,900 
039E–2 SERIES17,20017,200 
041C–2A14,10014,100 
042C–130 SERIES52,32452,324 
049POWER PLANT CHANGES4,4560 
 Non-emergency modifications[–4,456] 
052COMMON ECM EQUIPMENT263,382263,382 
054COMMON DEFENSIVE WEAPON SYSTEM5,5005,500 
056V–22 (TILT/ROTOR ACFT) OSPREY53,50053,500 
AIRCRAFT SPARES AND REPAIR PARTS 
057SPARES AND REPAIR PARTS2,2652,265 
 
TOTAL—AIRCRAFT PROCUREMENT, NAVY916,553903,197 
 
010HELLFIRE73,70050,700 
 Army end strength budget amendment[–23,000] 
 
TOTAL—WEAPONS PROCUREMENT, NAVY73,70050,700 
 
PROCUREMENT OF AMMUNITION, NAVY & MARINE CORPS 
PROC AMMO, NAVY 
NAVY AMMUNITION 
001GENERAL PURPOSE BOMBS40,50040,500 
003AIRBORNE ROCKETS, ALL TYPES42,51042,510 
004MACHINE GUN AMMUNITION109,20080,377 
 Army end strength budget amendment[–28,823] 
007AIR EXPENDABLE COUNTERMEASURES5,5015,501 
0095 INCH/54 GUN AMMUNITION352352 
011OTHER SHIP GUN AMMUNITION2,8352,835 
012SMALL ARMS & LANDING PARTY AMMO14,22914,229 
013PYROTECHNIC AND DEMOLITION1,4421,442 
PROC AMMO, MC 
MARINE CORPS AMMUNITION 
015SMALL ARMS AMMUNITION16,93016,930 
016LINEAR CHARGES, ALL TYPES5,8815,881 
01740 MM, ALL TYPES104,824104,824 
01860MM, ALL TYPES43,62343,623 
01981MM, ALL TYPES103,647103,647 
020120MM, ALL TYPES62,26562,265 
021CTG 25MM, ALL TYPES563563 
022GRENADES, ALL TYPES6,0746,074 
023ROCKETS, ALL TYPES8,1178,117 
024ARTILLERY, ALL TYPES81,97581,975 
026DEMOLITION MUNITIONS, ALL TYPES9,2419,241 
027FUZE, ALL TYPES51,07151,071 
 
TOTAL—PROCUREMENT OF AMMUNITION, NAVY & MARINE CORPS710,780681,957 
 
OTHER PROCUREMENT, NAVY 
OTHER SHIPBOARD EQUIPMENT 
018UNDERWATER EOD PROGRAMS12,04012,040 
SMALL BOATS 
025STANDARD BOATS13,00013,000 
COMMUNICATIONS AND ELECTRONICS EQUIPMENT 
AVIATION ELECTRONIC EQUIPMENT 
056MATCALS400400 
SHIPBOARD COMMUNICATIONS 
076SHIP COMMUNICATIONS AUTOMATION1,5001,500 
AIRCRAFT SUPPORT EQUIPMENT 
092EXPEDITIONARY AIRFIELDS37,34537,345 
097AVIATION LIFE SUPPORT17,88317,883 
ORDNANCE SUPPORT EQUIPMENT 
OTHER ORDNANCE SUPPORT EQUIPMENT 
115EXPLOSIVE ORDNANCE DISPOSAL EQUIP43,65043,650 
CIVIL ENGINEERING SUPPORT EQUIPMENT 
120PASSENGER CARRYING VEHICLES2525 
121GENERAL PURPOSE TRUCKS9393 
122CONSTRUCTION & MAINTENANCE EQUIP11,16711,167 
124TACTICAL VEHICLES54,00854,008 
127ITEMS UNDER $5 MILLION10,84210,842 
128PHYSICAL SECURITY VEHICLES1,1301,130 
SUPPLY SUPPORT EQUIPMENT 
129MATERIALS HANDLING EQUIPMENT2525 
PERSONNEL AND COMMAND SUPPORT EQUIPMENT 
COMMAND SUPPORT EQUIPMENT 
134COMMAND SUPPORT EQUIPMENT4,0004,000 
139OPERATING FORCES SUPPORT EQUIPMENT15,45215,452 
140C4ISR EQUIPMENT3,1003,100 
142PHYSICAL SECURITY EQUIPMENT89,52164,521 
 OCO unjustified request[–25,000] 
SPARES AND REPAIR PARTS 
145SPARES AND REPAIR PARTS2,8372,837 
 
TOTAL—OTHER PROCUREMENT, NAVY318,018293,018 
 
PROCUREMENT, MARINE CORPS 
WEAPONS AND COMBAT VEHICLES 
TRACKED COMBAT VEHICLES 
002LAV PIP58,22958,229 
ARTILLERY AND OTHER WEAPONS 
006155MM LIGHTWEIGHT TOWED HOWITZER54,0000 
 Army end strength budget amendment[–54,000] 
008WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION3,3513,351 
OTHER SUPPORT 
010MODIFICATION KITS20,18320,183 
011WEAPONS ENHANCEMENT PROGRAM9,1519,151 
GUIDED MISSILES AND EQUIPMENT 
OTHER SUPPORT 
016MODIFICATION KITS8,5068,506 
COMMUNICATIONS & ELECTRONICS EQUIPMENT 
REPAIR AND TEST EQUIPMENT 
018REPAIR AND TEST EQUIPMENT11,74111,741 
OTHER SUPPORT (TEL) 
019COMBAT SUPPORT SYSTEM462462 
COMMAND AND CONTROL SYSTEM (NON-TEL) 
021ITEMS UNDER $5 MILLION (COMM & ELEC)4,1534,153 
022AIR OPERATIONS C2 SYSTEMS3,0963,096 
RADAR + EQUIPMENT (NON-TEL) 
023RADAR SYSTEMS3,4173,417 
INTELL/COMM EQUIPMENT (NON-TEL) 
024FIRE SUPPORT SYSTEM521521 
025INTELLIGENCE SUPPORT EQUIPMENT37,54737,547 
026RQ–11 UAV13,00013,000 
OTHER COMM/ELEC EQUIPMENT (NON-TEL) 
027NIGHT VISION EQUIPMENT12,5700 
 Army end strength budget amendment[–12,570] 
OTHER SUPPORT (NON-TEL) 
028COMMON COMPUTER RESOURCES23,10523,105 
029COMMAND POST SYSTEMS23,04123,041 
030RADIO SYSTEMS32,49732,497 
031COMM SWITCHING & CONTROL SYSTEMS2,0442,044 
032COMM & ELEC INFRASTRUCTURE SUPPORT6464 
SUPPORT VEHICLES 
ADMINISTRATIVE VEHICLES 
0355/4T TRUCK HMMWV (MYP)205,036205,036 
036MOTOR TRANSPORT MODIFICATIONS10,1770 
 Army end strength budget amendment[–10,177] 
037MEDIUM TACTICAL VEHICLE REPLACEMENT131,044131,044 
038LOGISTICS VEHICLE SYSTEM REP59,21959,219 
039FAMILY OF TACTICAL TRAILERS13,38813,388 
OTHER SUPPORT 
ENGINEER AND OTHER EQUIPMENT 
042ENVIRONMENTAL CONTROL EQUIP ASSORT5,1195,119 
043BULK LIQUID EQUIPMENT4,5494,549 
044TACTICAL FUEL SYSTEMS33,42133,421 
045POWER EQUIPMENT ASSORTED24,86024,860 
047EOD SYSTEMS47,69747,697 
MATERIALS HANDLING EQUIPMENT 
048PHYSICAL SECURITY EQUIPMENT19,7202,720 
 Army end strength budget amendment[–17,000] 
050MATERIAL HANDLING EQUIP56,87556,875 
GENERAL PROPERTY 
053TRAINING DEVICES157,734147,304 
 Army end strength budget amendment[–10,430] 
055FAMILY OF CONSTRUCTION EQUIPMENT35,81835,818 
058RAPID DEPLOYABLE KITCHEN5555 
OTHER SUPPORT 
059ITEMS LESS THAN $5 MILLION39,05539,055 
SPARES AND REPAIR PARTS 
 
TOTAL—PROCUREMENT, MARINE CORPS1,164,4451,060,268 
 
AIRCRAFT PROCUREMENT, AIR FORCE 
OTHER AIRLIFT 
006C–130J72,00072,000 
OTHER AIRCRAFT 
CLASSIFIED PROGRAMS 
MODIFICATION OF IN-SERVICE AIRCRAFT 
STRATEGIC AIRCRAFT 
028B–1B20,50020,500 
TACTICAL AIRCRAFT 
030A–1010,00010,000 
032F–1620,0250 
 Army end strength budget amendment—secure line-of-sight/beyond line-of-sight mods[–20,025] 
AIRLIFT AIRCRAFT 
034C–557,40057,400 
037C–17A132,300120,725 
 Army end strength budget amendment—LAIRCM mods[–11,575] 
OTHER AIRCRAFT 
052C–130210,80086,400 
 Army end strength budget amendment—LAIRCM mods[–124,400] 
054C–13516,91616,916 
056DARP10,30010,300 
063HC/MC–130 MODIFICATIONS7,0007,000 
064OTHER AIRCRAFT90,00090,000 
065MQ–1 MODS65,00065,000 
066MQ–9 MODS99,20099,200 
AIRCRAFT SUPPORT EQUIPMENT AND FACILITIES 
POST PRODUCTION SUPPORT 
076C–17A11,00011,000 
WAR CONSUMABLES 
OTHER PRODUCTION CHARGES 
085OTHER PRODUCTION CHARGES114,000114,000 
 
TOTAL—AIRCRAFT PROCUREMENT, AIR FORCE936,441780,441 
 
PROCUREMENT OF AMMUNITION, AIR FORCE 
ROCKETS 
001ROCKETS3,4883,488 
CARTRIDGES 
002CARTRIDGES39,23639,236 
BOMBS 
004GENERAL PURPOSE BOMBS34,08534,085 
005JOINT DIRECT ATTACK MUNITION97,97897,978 
FLARE, IR MJU–7B 
007EXPLOSIVE ORDINANCE DISPOSAL (EOD)4,8004,800 
FUZES 
011FLARES41,00041,000 
012FUZES14,59514,595 
WEAPONS 
SMALL ARMS 
013SMALL ARMS21,63721,637 
 
TOTAL—PROCUREMENT OF AMMUNITION, AIR FORCE256,819256,819 
 
MISSILE PROCUREMENT, AIR FORCE 
OTHER MISSILES 
TACTICAL 
005PREDITOR HELLFIRE MISSILE29,32529,325 
006SMALL DIAMETER BOMB7,3007,300 
 
TOTAL—MISSILE PROCUREMENT, AIR FORCE36,62536,625 
 
OTHER PROCUREMENT, AIR FORCE 
VEHICULAR EQUIPMENT 
CARGO + UTILITY VEHICLES 
002MEDIUM TACTICAL VEHICLE3,3643,364 
SPECIAL PURPOSE VEHICLES 
004SECURITY AND TACTICAL VEHICLES11,33711,337 
FIRE FIGHTING EQUIPMENT 
005FIRE FIGHTING/CRASH RESCUE VEHICLES8,6268,626 
MATERIALS HANDLING EQUIPMENT 
SPCL COMM-ELECTRONICS PROJECTS 
023AIR FORCE PHYSICAL SECURITY SYSTEM1,6001,600 
DISA PROGRAMS 
037MILSATCOM SPACE714714 
OTHER BASE MAINTENANCE AND SUPPORT EQUIP 
PERSONAL SAFETY & RESCUE EQUIP 
047NIGHT VISION GOGGLES14,52814,528 
048ITEMS LESS THAN $5,000,000 (SAFETY)4,9004,900 
DEPOT PLANT+MTRLS HANDLING EQ 
BASE SUPPORT EQUIPMENT 
051CONTINGENCY OPERATIONS11,30011,300 
SPECIAL SUPPORT PROJECTS 
060DEFENSE SPACE RECONNAISSANCE PROG.34,40034,400 
CLASSIFIED PROGRAMS 
999CLASSIFIED PROGRAMS2,230,7802,230,780 
 
TOTAL—OTHER PROCUREMENT, AIR FORCE2,321,5492,321,549 
 
MINE RESISTANT AMBUSH PROT VEH FUND 
MINE RESISTANT AMBUSH PROT VEH FUND 
MINE RESISTANT AMBUSH PROT VEH FUND5,456,0006,056,000 
 Additional MRAP vehicles to meet new requirement[600,000] 
 
TOTAL—MINE RESISTANT AMBUSH PROT VEH FUND5,456,0006,056,000 
 
PROCUREMENT, DEFENSE-WIDE 
MAJOR EQUIPMENT, DISA 
019GLOBAL COMMAND AND CONTROL SYSTEM1,5001,500 
021TELEPORT PROGRAM7,4117,411 
CLASSIFIED PROGRAMS 
999CLASSIFIED PROGRAMS304,794304,794 
SPECIAL OPERATIONS COMMAND 
AVIATION PROGRAMS 
052MH–47 SERVICE LIFE EXTENSION PROGRAM5,9005,900 
057SOF U–283,0003,000 
060MQ–1 UAV1,4500 
 Funding Early to Need[–1,450] 
062STUASL012,00012,000 
063C–130 MODIFICATIONS19,50019,500 
SHIPBUILDING 
AMMUNITION PROGRAMS 
067SOF ORDNANCE REPLENISHMENT51,15651,156 
068SOF ORDNANCE ACQUISITION17,56017,560 
OTHER PROCUREMENT PROGRAMS 
069COMMUNICATIONS EQUIPMENT AND ELECTRONICS2,0002,000 
070SOF INTELLIGENCE SYSTEMS23,26023,260 
071SMALL ARMS AND WEAPONS3,8003,800 
076TACTICAL VEHICLES6,8656,865 
083SOF OPERATIONAL ENHANCEMENTS INTELLIGENCE11,00011,000 
086SOF TACTICAL RADIO SYSTEMS5,4485,448 
090SOF OPERATIONAL ENHANCEMENTS11,90011,900 
CLASSIFIED PROGRAMS 
999CLASSIFIED PROGRAMS2,8862,886 
 
TOTAL—PROCUREMENT, DEFENSE-WIDE491,430489,980 
 
 
 
Total Procurement23,741,22623,878,630 
XLIIRESEARCH, DEVELOPMENT, TEST AND EVALUATION 
4201.Research, Development, Test and Evaluation 
 
 
RESEARCH, DEVELOPMENT, TEST, AND EVALUATION(In Thousands of Dollars) 
LineProgramElementItemFY 2010 RequestConference Authorized 
 
RESEARCH, DEVELOPMENT, TEST & EVALUATION, ARMY 
 
BASIC RESEARCH 
0010601101AIN-HOUSE LABORATORY INDEPENDENT RESEARCH19,67119,671 
0020601102ADEFENSE RESEARCH SCIENCES173,024176,524 
 Ballistic materials research[3,500] 
0030601103AUNIVERSITY RESEARCH INITIATIVES88,42192,421 
 Nanocomposite materials research[2,000] 
 Open source intelligence research[1,000] 
 Smart Wound Dressing for MRSA-Infected Battle Wounds[1,000] 
0040601104AUNIVERSITY AND INDUSTRY RESEARCH CENTERS96,14498,844 
 Immersive simulation research[1,200] 
 Materials processing research[1,500] 
 
SUBTOTAL, BASIC RESEARCH, ARMY377,260387,460 
 
APPLIED RESEARCH 
0050602105AMATERIALS TECHNOLOGY27,20647,206 
 Advanced renewable jet fuels[3,000] 
 Applied composite materials research[3,000] 
 High strength fibers for ballistic armor applications[2,000] 
 Moldable fabric armor[2,000] 
 Smart materials and structures[1,000] 
 Dual Stage Variable Energy Absorber[3,000] 
 Next Generation High Strength Glass Fibers for Ballistic Armor Applications[2,000] 
 Ultra Lightweight Metallic Armor[1,000] 
 Nanomanufacturing of Multifunctional Sensors[3,000] 
0060602120ASENSORS AND ELECTRONIC SURVIVABILITY50,64153,141 
 Nanoelectronic memory, sensor and energy devices[2,500] 
0070602122ATRACTOR HIP14,32414,324 
0080602211AAVIATION TECHNOLOGY41,33241,332 
0090602270AELECTRONIC WARFARE TECHNOLOGY16,11916,119 
0100602303AMISSILE TECHNOLOGY50,71650,716 
0110602307AADVANCED WEAPONS TECHNOLOGY19,67819,678 
0120602308AADVANCED CONCEPTS AND SIMULATION17,47319,473 
 Cognitive modeling and simulation research[2,000] 
0130602601ACOMBAT VEHICLE AND AUTOMOTIVE TECHNOLOGY55,93774,437 
 Advanced composite materials research[3,500] 
 Composite vehicle shelters[2,000] 
 Tactical metal fabrication program[1,000] 
 Tribology research[2,000] 
 Vehicle systems engineering and integration activities[10,000] 
0140602618ABALLISTICS TECHNOLOGY61,84365,843 
 Electromagnetic gun[–2,000] 
 Reactive armor research[3,000] 
 Beneficial Infrastructure for Rotorcraft Risk Reduction[1,000] 
 Lethality research[2,000] 
0150602622ACHEMICAL, SMOKE AND EQUIPMENT DEFEATING TECHNOLOGY5,2935,293 
0160602623AJOINT SERVICE SMALL ARMS PROGRAM7,6747,674 
0170602624AWEAPONS AND MUNITIONS TECHNOLOGY41,08559,085 
 Acoustic gun detection systems[2,000] 
 Acoustic research[3,000] 
 UGV weaponization[2,500] 
 Highly Integrated Production for Expediting RESET[2,500] 
 Hybrid Projectile Program[3,000] 
 Specialized Compact Automated Mechanical Clearance Platform[4,000] 
 Defense Support for Civil Authorities (DSCA) for Key Resource Protection—South Central, PA[1,000] 
0180602705AELECTRONICS AND ELECTRONIC DEVICES61,40467,104 
 Hybrid portable power program[3,200] 
 Novel Zinc Air Power Sources for Military[2,500] 
0190602709ANIGHT VISION TECHNOLOGY26,89326,893 
0200602712ACOUNTERMINE SYSTEMS18,94518,945 
0210602716AHUMAN FACTORS ENGINEERING TECHNOLOGY18,60533,605 
 LWI Training-Based Collaborative Research[15,000] 
0220602720AENVIRONMENTAL QUALITY TECHNOLOGY15,90220,402 
 Cluster Bomb Unit & Combined Effects Munitions Demil System[1,000] 
 SUNY Cobleskill Biowaste-to-Bioenergy Center[2,500] 
 Renewable Energy Testing Center[1,000] 
0230602782ACOMMAND, CONTROL, COMMUNICATIONS TECHNOLOGY24,83324,833 
0240602783ACOMPUTER AND SOFTWARE TECHNOLOGY5,6395,639 
0250602784AMILITARY ENGINEERING TECHNOLOGY54,81859,818 
 Cellulose Nanocomposite Panels for Ballistic Protection[2,000] 
 Geosciences Atmospheric Research[3,000] 
0260602785AMANPOWER/PERSONNEL/TRAINING TECHNOLOGY18,70118,701 
0270602786AWARFIGHTER TECHNOLOGY27,10929,609 
 Thermal resistant fiber research[2,500] 
0280602787AMEDICAL TECHNOLOGY99,027134,527 
 Biomechanics research[3,500] 
 Blast wave modeling[3,000] 
 Hemorrhage research[3,000] 
 Malaria vaccine development[2,500] 
 Neurotrauma research[3,500] 
 Secondary trauma research[2,500] 
 Advanced Functional Nanomaterials for Biological Processes[2,500] 
 Improving Soldier Recovery from Catastrophic Bone Injuries[4,000] 
 Advanced Bio-Engineering for Enhancement of Soldier Survivability[3,000] 
 Self-Powered Prosthetic Limb Technology[2,000] 
 Human Organ and Tissue Preservation Technology[2,000] 
 Optical Neural Techniques for Combat and Post Trauma Care[4,000] 
 
SUBTOTAL, APPLIED RESEARCH, ARMY781,197914,397 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
0290603001AWARFIGHTER ADVANCED TECHNOLOGY37,57445,874 
 High Pressure Pasteurization & Pressure Assisted Thermal Sterilization[4,300] 
 Next Generation Precision Airdrop System[2,500] 
 Onyx System Precision Guided Airdropped Equipment[1,500] 
0300603002AMEDICAL ADVANCED TECHNOLOGY72,940124,240 
 Biosensor controller systems development[2,000] 
 Body temperature conditioner systems[2,500] 
 Gulf War illness research[12,000] 
 Integrated medical technology program[7,500] 
 Lower limb prosthetics research[2,000] 
 Regenerative medical research[4,000] 
 Proton Treatment and Research Center—Northern Illinois[2,000] 
 Wounded Service Member Bioelectrics Research[1,500] 
 Malaria Vaccine Development[5,000] 
 Regenerative Medicine to Address Astute Hearing Loss[3,000] 
 Multi-Dose Closed Loop pH Monitoring System for Platelets[1,000] 
 Carbide-Derived Carbon for Treatment of Combat Related Sepsis[1,000] 
 Clinical Technology Integration for Military Health[2,000] 
 Institute for Simulation and Interprofessional Studies[5,800] 
0310603003AAVIATION ADVANCED TECHNOLOGY60,09780,597 
 Advanced Affordable Turbine Engine Program[5,000] 
 Robust Composite Structural Core for Army Helicopters[2,000] 
 UH–60 Transmission/Gearbox Galvanic Corrosion Reduction[1,500] 
 Drive System Composite Structural Component Risk Reduction Program[3,000] 
Universal Control—FADEC[9,000] 
0320603004AWEAPONS AND MUNITIONS ADVANCED TECHNOLOGY66,41061,410 
 Electromagnetic gun[–11,500] 
 Lethality research[6,500] 
0330603005ACOMBAT VEHICLE AND AUTOMOTIVE ADVANCED TECHNOLOGY89,586174,986 
 Advanced APU development[2,000] 
 Advanced battery development program[10,000] 
 Advanced lithium ion battery systems[3,000] 
 Advanced suspension systems for heavy vehicles[2,700] 
 Advanced thermal management systems[3,000] 
 Alternative energy research[20,000] 
 Hybrid engine development program[4,000] 
 Hybrid truck development[4,000] 
 Smart plug-in hybrid electric vehicle program[4,100] 
 Threat cue research[2,000] 
 Unmanned ground vehicle initiative[12,000] 
 Vehicle prognostics technologies[3,100] 
 Unmanned Robotic System Utilizing Hydrocarbon Fueled Solid Oxide Fuel Cell[3,000] 
 Advanced Composites for Light Weight, Low Cost Transportation Systems Using a 3+ Ring Extruder[3,000] 
 Protective 3–D Armor Structure to Safeguard Military Vehicles and Troops[2,000] 
 Fire Shield[2,000] 
 Hydraulic Hybrid Vehicle (HHV) for the Tactical Wheeled Fleet[3,500] 
 Heavy Duty Hybrid Electric Vehicle[2,000] 
0340603006ACOMMAND, CONTROL, COMMUNICATIONS ADVANCED TECHNOLOGY8,66712,467 
 Applied Communications and Information Networking (ACIN)[3,800] 
0350603007AMANPOWER, PERSONNEL AND TRAINING ADVANCED TECHNOLOGY7,4107,410 
0360603008AELECTRONIC WARFARE ADVANCED TECHNOLOGY50,45850,458 
0370603009ATRACTOR HIKE11,32811,328 
0380603015ANEXT GENERATION TRAINING & SIMULATION SYSTEMS19,41524,915 
 Combat medic training systems[2,000] 
 Joint Fires & Effects Trainer System enhancements[2,500] 
 HapMed Combat Medic Trainer[1,000] 
0390603020ATRACTOR ROSE14,56914,569 
0400603103AEXPLOSIVES DEMILITARIZATION TECHNOLOGY2,000 
 Propellant Conversion to Fertilizer Program for Tooele Army Depot[2,000] 
0410603105AMILITARY HIV RESEARCH6,6576,657 
0420603125ACOMBATING TERRORISM, TECHNOLOGY DEVELOPMENT11,98911,989 
0430603270AELECTRONIC WARFARE TECHNOLOGY19,19222,692 
 Laser systems for light aircraft missile defense[1,000] 
 Advanced Ground Electronic Warfare & Signals Intelligence System[2,500] 
0440603313AMISSILE AND ROCKET ADVANCED TECHNOLOGY63,95167,251 
 Discriminatory imaging research[2,500] 
 Scenario Generation for Integrated Air and Missile Defense Evaluation[800] 
0450603322ATRACTOR CAGE12,15412,154 
0460603606ALANDMINE WARFARE AND BARRIER ADVANCED TECHNOLOGY30,31730,317 
0470603607AJOINT SERVICE SMALL ARMS PROGRAM8,9968,996 
0480603710ANIGHT VISION ADVANCED TECHNOLOGY40,32952,329 
 Bradley third generation FLIR[5,000] 
 Buster/Blacklight UAV Development[1,000] 
 Hyper Spectral Sensor for Improved Force Protection System[2,000] 
 Brownout Situational Awareness[3,000] 
 High Resolution Personal Miniature Thermal Viewer[1,000] 
0490603728AENVIRONMENTAL QUALITY TECHNOLOGY DEMONSTRATIONS15,70615,706 
0500603734AMILITARY ENGINEERING ADVANCED TECHNOLOGY5,91119,211 
 Permafrost tunnel[500] 
 Photovoltaic technology development[2,000] 
 PacCom Renewable Energy Security System[3,000] 
 Field Deployable Hologram Production System[4,800] 
 Demonstration of Thin Film Solar Modules as a Renewable Energy Source[1,000] 
 Nanotechnology for Potable Water and Waste Treatment[2,000] 
0510603772AADVANCED TACTICAL COMPUTER SCIENCE AND SENSOR TECHNOLOGY41,56145,061 
 Foliage Penetrating, Reconnaissance, Surveillance, Tracking, and Engagement Radar[2,000] 
 Optimizing Natural Language Processing of Open Source Intelligence (OSINT)[1,500] 
 
SUBTOTAL, ADVANCED TECHNOLOGY DEVELOPMENT, ARMY695,217902,617 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0520603024AUNIQUE ITEM IDENTIFICATION (UID) 
0530603305AARMY MISSILE DEFENSE SYSTEMS INTEGRATION(NON SPACE)14,68330,183 
 Biological Air Filtering System Technology[3,000] 
 Compact Pulsed Power for Military Applications[4,000] 
 Adaptive robotic technology[3,500] 
 Advanced electronics integration[3,000] 
 Advanced environmental controls[2,000] 
0540603308AARMY MISSILE DEFENSE SYSTEMS INTEGRATION (SPACE)117,471117,471 
0550603327AAIR AND MISSILE DEFENSE SYSTEMS ENGINEERING209,531160,531 
 Center for Defense Systems Research[1,000] 
 Excessive Project Cost Growth—Integrated Air and Missile Defense[–50,000] 
0560603460AJOINT AIR-TO-GROUND MISSILE (JAGM) 
0570603619ALANDMINE WARFARE AND BARRIER—ADV DEV17,53617,536 
0580603627ASMOKE, OBSCURANT AND TARGET DEFEATING SYS-ADV DEV4,9204,920 
0590603639ATANK AND MEDIUM CALIBER AMMUNITION33,93433,934 
0600603653AADVANCED TANK ARMAMENT SYSTEM (ATAS)90,29990,299 
0610603747ASOLDIER SUPPORT AND SURVIVABILITY31,75231,752 
0620603766ATACTICAL ELECTRONIC SURVEILLANCE SYSTEM—ADV DEV18,22818,228 
0630603774ANIGHT VISION SYSTEMS ADVANCED DEVELOPMENT 
0640603779AENVIRONMENTAL QUALITY TECHNOLOGY4,7708,770 
 Cadmium Emissions Reduction—Letterkenny Army Depot[1,000] 
 Vanadium Technology Program[3,000] 
0650603782AWARFIGHTER INFORMATION NETWORK-TACTICAL180,673180,673 
0660603790ANATO RESEARCH AND DEVELOPMENT5,0485,048 
0670603801AAVIATION—ADV DEV8,5378,537 
0680603804ALOGISTICS AND ENGINEER EQUIPMENT—ADV DEV56,37346,373 
 Premature JLTV program growth[–10,000] 
0690603805ACOMBAT SERVICE SUPPORT CONTROL SYSTEM EVALUATION AND ANALYSIS9,8689,868 
0700603807AMEDICAL SYSTEMS—ADV DEV31,27531,275 
0710603827ASOLDIER SYSTEMS—ADVANCED DEVELOPMENT71,83273,832 
 Acid Alkaline Direct Methanol Fuel Cell[2,000] 
0720603850AINTEGRATED BROADCAST SERVICE1,4761,476 
 
SUBTOTAL, ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES, ARMY908,206870,706 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
0730604201AAIRCRAFT AVIONICS92,97792,977 
0740604220AARMED, DEPLOYABLE HELOS65,51565,515 
0750604270AELECTRONIC WARFARE DEVELOPMENT248,463248,463 
0760604321AALL SOURCE ANALYSIS SYSTEM13,10713,107 
0770604328ATRACTOR CAGE16,28616,286 
0780604601AINFANTRY SUPPORT WEAPONS74,81478,814 
 Lightweight caliber .50 machine gun[4,000] 
0790604604AMEDIUM TACTICAL VEHICLES5,6835,683 
0800604609ASMOKE, OBSCURANT AND TARGET DEFEATING SYS-SDD978978 
0810604622AFAMILY OF HEAVY TACTICAL VEHICLES7,4779,477 
 Heavy tactical vehicle development[2,000] 
0820604633AAIR TRAFFIC CONTROL7,5787,578 
0830604646ANON-LINE OF SIGHT LAUNCH SYSTEM88,66088,660 
0840604647ANON-LINE OF SIGHT CANNON58,21631,216 
 Unjustified Termination Costs[–27,000] 
0850604660AFCS MANNED GRD VEHICLES & COMMON GRD VEHICLE368,557184,557 
 Unjustified Termination Costs[–184,000] 
0860604661AFCS SYSTEMS OF SYSTEMS ENGR & PROGRAM MGMT1,067,1911,067,191 
0870604662AFCS RECONNAISSANCE (UAV) PLATFORMS68,70168,701 
0880604663AFCS UNMANNED GROUND VEHICLES125,616125,616 
0890604664AFCS UNATTENDED GROUND SENSORS26,91926,919 
0900604665AFCS SUSTAINMENT & TRAINING R&D749,182749,182 
0910604666ASPIN OUT TECHNOLOGY/CAPABILITY INSERTION 
0920604710ANIGHT VISION SYSTEMS—SDD55,41055,410 
0930604713ACOMBAT FEEDING, CLOTHING, AND EQUIPMENT2,0922,092 
0940604715ANON-SYSTEM TRAINING DEVICES—SDD30,20930,209 
0950604741AAIR DEFENSE COMMAND, CONTROL AND INTELLIGENCE—SDD28,93628,936 
0960604742ACONSTRUCTIVE SIMULATION SYSTEMS DEVELOPMENT33,21333,213 
0970604746AAUTOMATIC TEST EQUIPMENT DEVELOPMENT15,32015,320 
0980604760ADISTRIBUTIVE INTERACTIVE SIMULATIONS (DIS)—SDD15,72715,727 
0990604778APOSITIONING SYSTEMS DEVELOPMENT (SPACE)9,4469,446 
1000604780ACOMBINED ARMS TACTICAL TRAINER (CATT) CORE26,24326,243 
1010604783AJOINT NETWORK MANAGEMENT SYSTEM 
1020604802AWEAPONS AND MUNITIONS—SDD34,87842,378 
 Common guidance control module[7,500] 
1030604804ALOGISTICS AND ENGINEER EQUIPMENT—SDD36,01837,518 
 Autonomous Sustainment Cargo Container Sea Truck[1,500] 
1040604805ACOMMAND, CONTROL, COMMUNICATIONS SYSTEMS—SDD88,99588,995 
1050604807AMEDICAL MATERIEL/MEDICAL BIOLOGICAL DEFENSE EQUIPMENT—SDD33,89334,693 
 Plasma Sterilizer[800] 
1060604808ALANDMINE WARFARE/BARRIER—SDD82,26060,960 
Program reduction[–21,300] 
1070604814AARTILLERY MUNITIONS42,45242,452 
1080604817ACOMBAT IDENTIFICATION20,07020,070 
1090604818AARMY TACTICAL COMMAND & CONTROL HARDWARE & SOFTWARE90,86490,864 
1100604820ARADAR DEVELOPMENT 
1110604822AGENERAL FUND ENTERPRISE BUSINESS SYSTEM (GFEBS)6,0026,002 
1120604823AFIREFINDER20,33320,333 
1130604827ASOLDIER SYSTEMS—WARRIOR DEM/VAL19,78619,786 
1140604854AARTILLERY SYSTEMS23,31881,534 
 Accelerate Paladin integration management[58,216] 
1150604869APATRIOT/MEADS COMBINED AGGREGATE PROGRAM (CAP)569,182569,182 
1160604870ANUCLEAR ARMS CONTROL MONITORING SENSOR NETWORK7,1407,140 
1170605013AINFORMATION TECHNOLOGY DEVELOPMENT35,30966,109 
Transfer from RDDW, line 117, for DIMHRS execution[30,800] 
1180605450AJOINT AIR-TO-GROUND MISSILE (JAGM)127,439127,439 
1190605625AMANNED GROUND VEHICLE100,000100,000 
 
SUBTOTAL, SYSTEM DEVELOPMENT & DEMONSTRATION, ARMY4,640,4554,512,971 
 
RDT&E MANAGEMENT SUPPORT 
1200604256ATHREAT SIMULATOR DEVELOPMENT22,22222,222 
1210604258ATARGET SYSTEMS DEVELOPMENT13,61513,615 
1220604759AMAJOR T&E INVESTMENT51,84651,846 
1230605103ARAND ARROYO CENTER16,30518,305 
 Program Increase[2,000] 
1240605301AARMY KWAJALEIN ATOLL163,514163,514 
1250605326ACONCEPTS EXPERIMENTATION PROGRAM23,44523,445 
1260605502ASMALL BUSINESS INNOVATIVE RESEARCH 
1270605601AARMY TEST RANGES AND FACILITIES354,693354,693 
1280605602AARMY TECHNICAL TEST INSTRUMENTATION AND TARGETS72,91184,111 
 Common regional operational systems[3,000] 
 Data fusion systems[2,500] 
 Dugway field test improvements[4,500] 
 MOTS All Sky Imager[1,200] 
1290605604ASURVIVABILITY/LETHALITY ANALYSIS45,01645,016 
1300605605ADOD HIGH ENERGY LASER TEST FACILITY2,8918,891 
 Program increase[6,000] 
1310605606AAIRCRAFT CERTIFICATION3,7663,766 
1320605702AMETEOROLOGICAL SUPPORT TO RDT&E ACTIVITIES8,3918,391 
1330605706AMATERIEL SYSTEMS ANALYSIS19,96919,969 
1340605709AEXPLOITATION OF FOREIGN ITEMS5,4325,432 
1350605712ASUPPORT OF OPERATIONAL TESTING77,87777,877 
1360605716AARMY EVALUATION CENTER66,30966,309 
1370605718AARMY MODELING & SIM X-CMD COLLABORATION & INTEG5,3575,357 
1380605801APROGRAMWIDE ACTIVITIES77,82377,823 
1390605803ATECHNICAL INFORMATION ACTIVITIES51,62051,620 
1400605805AMUNITIONS STANDARDIZATION, EFFECTIVENESS AND SAFETY45,05347,053 
 3D woven preform technology for Army munitions[2,000] 
1410605857AENVIRONMENTAL QUALITY TECHNOLOGY MGMT SUPPORT5,1915,191 
1420605898AMANAGEMENT HQ—R&D15,86615,866 
1430909999AFINANCING FOR CANCELLED ACCOUNT ADJUSTMENTS 
 
SUBTOTAL, RDT&E MANAGEMENT SUPPORT, ARMY1,149,1121,170,312 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
1440603778AMLRS PRODUCT IMPROVEMENT PROGRAM27,69327,693 
1450603820AWEAPONS CAPABILITY MODIFICATIONS UAV 
1460102419AAEROSTAT JOINT PROJECT OFFICE360,076340,076 
 Program delay reduction[–20,000] 
1470203726AADV FIELD ARTILLERY TACTICAL DATA SYSTEM23,72726,227 
 AFATDS Voice Recognition and Cross Platform Speech Interface System[2,500] 
1480203735ACOMBAT VEHICLE IMPROVEMENT PROGRAMS190,301190,301 
1490203740AMANEUVER CONTROL SYSTEM21,39421,394 
1500203744AAIRCRAFT MODIFICATIONS/PRODUCT IMPROVEMENT PROGRAMS209,401209,401 
1510203752AAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM792792 
1520203758ADIGITIZATION10,69210,692 
1530203759AFORCE XXI BATTLE COMMAND, BRIGADE AND BELOW (FBCB2) 
1540203801AMISSILE/AIR DEFENSE PRODUCT IMPROVEMENT PROGRAM39,27339,273 
1550203802AOTHER MISSILE PRODUCT IMPROVEMENT PROGRAMS5,000 
 Javelin Warhead Improvement Plan[5,000] 
1560203808ATRACTOR CARD20,03520,035 
1570208010AJOINT TACTICAL COMMUNICATIONS PROGRAM (TRI-TAC) 
1580208053AJOINT TACTICAL GROUND SYSTEM13,25813,258 
1590208058AJOINT HIGH SPEED VESSEL (JHSV)3,0823,082 
1600301359ASPECIAL ARMY PROGRAM[ ][ ] 
1610303028ASECURITY AND INTELLIGENCE ACTIVITIES2,1442,144 
1620303140AINFORMATION SYSTEMS SECURITY PROGRAM74,35574,355 
1630303141AGLOBAL COMBAT SUPPORT SYSTEM144,733144,733 
1640303142ASATCOM GROUND ENVIRONMENT (SPACE)40,09740,097 
1650303150AWWMCCS/GLOBAL COMMAND AND CONTROL SYSTEM12,03412,034 
1660303158AJOINT COMMAND AND CONTROL PROGRAM (JC2)20,36520,365 
1670305204ATACTICAL UNMANNED AERIAL VEHICLES202,521202,521 
1680305208ADISTRIBUTED COMMON GROUND/SURFACE SYSTEMS188,414190,714 
 Joint STARS Surveillance and Control Data Link (SCDL) Technology Refresh[1,000] 
 Adaptive Defense High-Speed IP Packet Inspection Engine on a Chip[1,300] 
1690305287ABASE EXPED TARGETING SURVEILLANCE SYS-COMBINED 
1700307207AAERIAL COMMON SENSOR (ACS)210,035210,035 
1710702239AAVIONICS COMPONENT IMPROVEMENT PROGRAM 
1720708045AEND ITEM INDUSTRIAL PREPAREDNESS ACTIVITIES68,46671,966 
 Smart machine platform initiative[2,000] 
 Weapon systems repair technologies[1,500] 
9999999999OTHER PROGRAMS3,8833,883 
 
SUBTOTAL, OPERATIONAL SYSTEMS DEVELOPMENT, ARMY1,886,7711,880,071 
 
TOTAL, RDT&E ARMY10,438,21810,638,534 
 
RESEARCH, DEVELOPMENT, TEST & EVALUATION, NAVY 
 
BASIC RESEARCH 
0010601103NUNIVERSITY RESEARCH INITIATIVES99,47299,472 
0020601152NIN-HOUSE LABORATORY INDEPENDENT RESEARCH18,07618,076 
0030601153NDEFENSE RESEARCH SCIENCES413,743416,243 
 Nanoelectronics, Nanometrology, and Nanobiology Initiative[2,500] 
 
SUBTOTAL, BASIC RESEARCH, NAVY531,291533,791 
 
APPLIED RESEARCH 
0040602114NPOWER PROJECTION APPLIED RESEARCH59,78764,787 
 Energetics research[3,000] 
 Multifunctional Materials, their Applications and Devices[2,000] 
0050602123NFORCE PROTECTION APPLIED RESEARCH91,400124,400 
 Alternative energy research[20,000] 
 Energy systems integration research[4,000] 
 Port security technologies[2,000] 
 Design Optimization of Composite High-Speed Boats Using Advanced Composite and Manufacturing and Non-destructive Evaluation[2,000] 
 Lithium Ion Storage Advancement for Aircraft Applications[2,500] 
 Non-Traditional Weaving Applications for Aramid Ballistic Fibers and Fabrics[2,500] 
0060602131MMARINE CORPS LANDING FORCE TECHNOLOGY39,30839,308 
0070602234NMATERIALS, ELECTRONICS AND COMPUTER TECHNOLOGY 
0080602235NCOMMON PICTURE APPLIED RESEARCH83,16383,163 
0090602236NWARFIGHTER SUSTAINMENT APPLIED RESEARCH104,169107,169 
 Anti-reverse engineering technologies[1,000] 
 Managing and Extending DOD Asset Lifecycles (MEDAL)[2,000] 
0100602271NELECTROMAGNETIC SYSTEMS APPLIED RESEARCH64,81664,816 
0110602435NOCEAN WARFIGHTING ENVIRONMENT APPLIED RESEARCH48,75051,750 
 Advanced UUV research[1,000] 
 Laser underwater imaging and communications research[2,000] 
0120602651MJOINT NON-LETHAL WEAPONS APPLIED RESEARCH6,0086,008 
0130602747NUNDERSEA WARFARE APPLIED RESEARCH55,69455,694 
0140602782NMINE AND EXPEDITIONARY WARFARE APPLIED RESEARCH40,88042,880 
 Electromagnetic signature assessment system[2,000] 
 
SUBTOTAL, APPLIED RESEARCH, NAVY593,975639,975 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
0150603114NPOWER PROJECTION ADVANCED TECHNOLOGY107,969116,369 
 Countermine Lidar UAV-Based System (CLUBS)[2,000] 
 Detection, Tracking, and Identification for ISRTE of Mobile Asymmetric Targets[2,500] 
 Quiet Drive Advanced Rotary Actuator[2,000] 
 Tactical High Speed Anti-Radiation Missile Demonstration[1,900] 
0160603123NFORCE PROTECTION ADVANCED TECHNOLOGY66,03578,035 
Advance coatings for aviation components[2,000] 
 Single generator operations lithium ion battery[5,000] 
 High-Temperature Radar Dome Materials[2,000] 
 Pure Hydrogen Supply from Logistic Fuels[3,000] 
0170603235NCOMMON PICTURE ADVANCED TECHNOLOGY108,39449,294 
 High-integrity GPS[–59,100] 
0180603236NWARFIGHTER SUSTAINMENT ADVANCED TECHNOLOGY86,23986,239 
0190603271NELECTROMAGNETIC SYSTEMS ADVANCED TECHNOLOGY65,82765,827 
0200603640MUSMC ADVANCED TECHNOLOGY DEMONSTRATION (ATD)107,363112,363 
 Acoustic combat sensors[5,000] 
0210603651MJOINT NON-LETHAL WEAPONS TECHNOLOGY DEVELOPMENT10,99810,998 
0220603729NWARFIGHTER PROTECTION ADVANCED TECHNOLOGY18,60921,109 
 Navy Special Warfare Performance and Injury Prevention Program for SBT 22 at Stennis Space Center[2,500] 
0230603747NUNDERSEA WARFARE ADVANCED TECHNOLOGY68,03768,037 
0240603758NNAVY WARFIGHTING EXPERIMENTS AND DEMONSTRATIONS52,64352,643 
0250603782NMINE AND EXPEDITIONARY WARFARE ADVANCED TECHNOLOGY28,78228,782 
 
SUBTOTAL, ADVANCED TECHNOLOGY DEVELOPMENT, NAVY720,896689,696 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0260603207NAIR/OCEAN TACTICAL APPLICATIONS116,082117,482 
 Semi-submersible for UUV sensor developments[1,400] 
0270603216NAVIATION SURVIVABILITY6,5059,505 
 Lighter Than Air Stratospheric UAV for Persistant Communications Relay and Surveillance[3,000] 
0280603237NDEPLOYABLE JOINT COMMAND AND CONTROL6,0326,032 
0290603254NASW SYSTEMS DEVELOPMENT16,58520,585 
 Sonobuoy wave energy module[1,000] 
 Marine Mammal Awareness, Alert, and Response Systems[3,000] 
0300603261NTACTICAL AIRBORNE RECONNAISSANCE7,7137,713 
0310603382NADVANCED COMBAT SYSTEMS TECHNOLOGY1,6771,677 
0320603502NSURFACE AND SHALLOW WATER MINE COUNTERMEASURES76,73976,739 
0330603506NSURFACE SHIP TORPEDO DEFENSE57,53862,038 
 Continuous Active Sonar for Torpedo Systems[4,500] 
0340603512NCARRIER SYSTEMS DEVELOPMENT173,594173,594 
0350603513NSHIPBOARD SYSTEM COMPONENT DEVELOPMENT1,69118,791 
 DDG–51 hybrid propulsion system[8,100] 
 Advanced Steam Turbine[4,000] 
 Next Generation Shipboard Intergrated Power: Fuel Efficiency and Advanced Capability Enhancer[5,000] 
0360603525NPILOT FISH79,19479,194 
0370603527NRETRACT LARCH99,75799,757 
0380603536NRETRACT JUNIPER120,752120,752 
0390603542NRADIOLOGICAL CONTROL1,3721,372 
0400603553NSURFACE ASW21,99521,995 
0410603561NADVANCED SUBMARINE SYSTEM DEVELOPMENT551,836553,836 
 Submarine Fatline Vector Sensor Towed Array[2,000] 
0420603562NSUBMARINE TACTICAL WARFARE SYSTEMS10,17210,172 
0430603563NSHIP CONCEPT ADVANCED DESIGN22,54122,541 
0440603564NSHIP PRELIMINARY DESIGN & FEASIBILITY STUDIES28,13532,135 
 Support for Naval Ship Hydrodynamics Test Facilities[4,000] 
0450603570NADVANCED NUCLEAR POWER SYSTEMS259,887259,887 
0460603573NADVANCED SURFACE MACHINERY SYSTEMS5,5999,099 
 High Denstiy Power Conversion and Distribution Equipment[1,500] 
 Hybrid Electric Drive[2,000] 
0470603576NCHALK EAGLE443,555443,555 
0480603581NLITTORAL COMBAT SHIP (LCS)360,518360,518 
0490603582NCOMBAT SYSTEM INTEGRATION22,55822,558 
0500603609NCONVENTIONAL MUNITIONS3,4583,458 
0510603611MMARINE CORPS ASSAULT VEHICLES293,466293,466 
0520603612MUSMC MINE COUNTERMEASURES SYSTEMS—ADV DEV 
0530603635MMARINE CORPS GROUND COMBAT/SUPPORT SYSTEM73,79861,798 
 Premature JLTV program growth[–12,000] 
0540603654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT21,05421,054 
0550603658NCOOPERATIVE ENGAGEMENT56,58656,586 
0560603713NOCEAN ENGINEERING TECHNOLOGY DEVELOPMENT17,32817,328 
0570603721NENVIRONMENTAL PROTECTION20,66120,661 
0580603724NNAVY ENERGY PROGRAM8,47616,226 
 Molten carbonate fuel cell demonstrator[3,000] 
 Solar heat reflective film development[4,750] 
0590603725NFACILITIES IMPROVEMENT4,0029,602 
 Wave Energy Powerbuoy Generating System[2,400] 
 Photovoltaic Rooftop Systems—Navy[1,500] 
 Regenerative Fuel Cell Back-Up Power[1,700] 
0600603734NCHALK CORAL70,77270,772 
0610603739NNAVY LOGISTIC PRODUCTIVITY4,3016,301 
 Highly integrated optical interconnects for advanced air vehicles[1,000] 
 RFID technology exploitation[1,000] 
0620603746NRETRACT MAPLE210,237210,237 
0630603748NLINK PLUMERIA69,31369,313 
0640603751NRETRACT ELM152,151152,151 
0650603755NSHIP SELF DEFENSE6,9606,960 
0660603764NLINK EVERGREEN123,660123,660 
0670603787NSPECIAL PROCESSES54,11554,115 
0680603790NNATO RESEARCH AND DEVELOPMENT10,19410,194 
0690603795NLAND ATTACK TECHNOLOGY1,2381,238 
0700603851MNONLETHAL WEAPONS46,97146,971 
0710603860NJOINT PRECISION APPROACH AND LANDING SYSTEMS150,304150,304 
0720603879NSINGLE INTEGRATED AIR PICTURE (SIAP) SYSTEM ENGINEER (SE)52,71652,716 
0730603889NCOUNTERDRUG RDT&E PROJECTS 
0740603925NDIRECTED ENERGY AND ELECTRIC WEAPON SYSTEMS5,0037,003 
 Joint Technology Insertion & Accelerated System Intergration Capability for Electronic Warfare[2,000] 
0750604272NTACTICAL AIR DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)63,70263,702 
0760604450NJOINT AIR-TO-GROUND MISSILE (JAGM) 
0770604653NJOINT COUNTER RADIO CONTROLLED IED ELECTRONIC WARFARE (JCREW)67,84367,843 
0780604659NPRECISION STRIKE WEAPONS DEVELOPMENT PROGRAM40,92640,926 
0790604707NSPACE AND ELECTRONIC WARFARE (SEW) ARCHITECTURE/ENGINEERING SUPPORT42,53342,533 
 
SUBTOTAL, ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES, NAVY4,163,7954,208,645 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
0800604212NOTHER HELO DEVELOPMENT54,09254,092 
0810604214NAV–8B AIRCRAFT—ENG DEV20,88620,886 
0820604215NSTANDARDS DEVELOPMENT53,54055,540 
 Measurement Standards Research and Development[2,000] 
0830604216NMULTI-MISSION HELICOPTER UPGRADE DEVELOPMENT81,95386,653 
 USN MH–60S "Close the Lethality Gap" M230 Pylon Qualification [4,700] 
0840604218NAIR/OCEAN EQUIPMENT ENGINEERING7,4857,485 
0850604221NP–3 MODERNIZATION PROGRAM3,6593,659 
0860604230NWARFARE SUPPORT SYSTEM6,3076,307 
0870604231NTACTICAL COMMAND SYSTEM86,46286,462 
0880604234NADVANCED HAWKEYE364,557364,557 
0890604245NH–1 UPGRADES32,83032,830 
0900604261NACOUSTIC SEARCH SENSORS56,36956,369 
0910604262NV–22A89,51289,512 
0920604264NAIR CREW SYSTEMS DEVELOPMENT14,26514,265 
0930604269NEA–1855,44655,446 
0940604270NELECTRONIC WARFARE DEVELOPMENT97,63597,635 
0950604273NVH–71A EXECUTIVE HELO DEVELOPMENT85,24085,240 
0960604274NNEXT GENERATION JAMMER (NGJ)127,970127,970 
0970604280NJOINT TACTICAL RADIO SYSTEM—NAVY (JTRS-NAVY)876,374876,374 
0980604300NSC–21 TOTAL SHIP SYSTEM ENGINEERING 
0990604307NSURFACE COMBATANT COMBAT SYSTEM ENGINEERING178,459180,459 
 Surface Ship Advanced Capability Build[2,000] 
1000604311NLPD–17 CLASS SYSTEMS INTEGRATION5,3045,304 
1010604329NSMALL DIAMETER BOMB (SDB)43,90243,902 
1020604366NSTANDARD MISSILE IMPROVEMENTS182,197182,197 
1030604373NAIRBORNE MCM48,71248,712 
1040604378NNAVAL INTEGRATED FIRE CONTROL—COUNTER AIR SYSTEMS ENGINEERING11,72711,727 
1050604501NADVANCED ABOVE WATER SENSORS236,078251,078 
 Mobile maritime sensor technology development[15,000] 
1060604503NSSN–688 AND TRIDENT MODERNIZATION122,733122,733 
1070604504NAIR CONTROL6,5336,533 
1080604512NSHIPBOARD AVIATION SYSTEMS80,62380,623 
1090604518NCOMBAT INFORMATION CENTER CONVERSION13,30513,305 
1100604558NNEW DESIGN SSN154,756162,756 
 Common command & control system module[6,000] 
 Mold-in-Place Coating for Development of U.S. Submarine Fleet[2,000] 
1110604561NSSN–21 DEVELOPMENTS 
1120604562NSUBMARINE TACTICAL WARFARE SYSTEM59,70369,703 
 Artificial Intelligence-based combat system kernel[4,000] 
 Submarine environment for evaluation & development[3,000] 
 Weapon acquisition & firing system[3,000] 
1130604567NSHIP CONTRACT DESIGN/LIVE FIRE T&E89,98892,488 
 Automated Fiber Optic Manufacturing Initiative for Navy Ships[2,500] 
1140604574NNAVY TACTICAL COMPUTER RESOURCES4,6204,620 
1150604601NMINE DEVELOPMENT2,2492,249 
1160604610NLIGHTWEIGHT TORPEDO DEVELOPMENT21,10521,105 
1170604654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT10,32710,327 
1180604703NPERSONNEL, TRAINING, SIMULATION, AND HUMAN FACTORS5,8985,898 
1190604727NJOINT STANDOFF WEAPON SYSTEMS10,02210,022 
1200604755NSHIP SELF DEFENSE (DETECT & CONTROL)35,45938,459 
 AUSV[3,000] 
1210604756NSHIP SELF DEFENSE (ENGAGE: HARD KILL)34,23646,236 
 Phalanx Next Generation[12,000] 
1220604757NSHIP SELF DEFENSE (ENGAGE: SOFT KILL/EW)88,89588,895 
1230604761NINTELLIGENCE ENGINEERING14,43814,438 
1240604771NMEDICAL DEVELOPMENT9,88823,488 
 Composite tissue transplantation research[2,000] 
 Custom body implant development[2,000] 
 Multivalent dengue vaccine program[1,600] 
 Orthopedic surgery instrumentation[3,000] 
 U.S. Navy Vaccine Program[3,000] 
 U.S. Navy Pandemic Influenza Vaccine Program: Enhancement of Influenza Vaccine Efficacy[2,000] 
1250604777NNAVIGATION/ID SYSTEM63,18463,184 
1260604784NDISTRIBUTED SURVEILLANCE SYSTEM 
1270604800NJOINT STRIKE FIGHTER (JSF)1,741,2961,956,296 
 F136 Development[215,000] 
1280605013MINFORMATION TECHNOLOGY DEVELOPMENT9,8689,868 
1290605013NINFORMATION TECHNOLOGY DEVELOPMENT69,02677,126 
 Information systems research[4,000] 
 Integrated network-centric technology systems[2,600] 
 Maintenance Planning and Assessment Technology (MPAT) Insertion[1,500] 
1300605212NCH–53K RDTE554,827554,827 
1310605430NC/KC–130 AVIONICS MODERNIZATION PROGRAM (AMP) 
1320605450NJOINT AIR-TO-GROUND MISSILE (JAGM)81,43481,434 
1330605500NMULTI-MISSION MARITIME AIRCRAFT (MMA)1,162,4171,162,417 
1340204201NCG(X)150,022110,022 
 Program delay[–40,000] 
1350204202NDDG–1000539,053539,053 
1360304785NTACTICAL CRYPTOLOGIC SYSTEMS19,01619,016 
 
SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION, NAVY7,975,8828,231,782 
 
RDT&E MANAGEMENT SUPPORT 
1370604256NTHREAT SIMULATOR DEVELOPMENT25,53425,534 
1380604258NTARGET SYSTEMS DEVELOPMENT79,60379,603 
1390604759NMAJOR T&E INVESTMENT44,84449,844 
 Aviation enterprise interoperability upgrades[5,000] 
1400605152NSTUDIES AND ANALYSIS SUPPORT—NAVY11,42211,422 
1410605154NCENTER FOR NAVAL ANALYSES49,82149,821 
1420605502NSMALL BUSINESS INNOVATIVE RESEARCH 
1430605804NTECHNICAL INFORMATION SERVICES7353,235 
 Center for Commercialization of Advanced Technology[2,500] 
1440605853NMANAGEMENT, TECHNICAL & INTERNATIONAL SUPPORT60,59060,590 
1450605856NSTRATEGIC TECHNICAL SUPPORT3,6333,633 
1460605861NRDT&E SCIENCE AND TECHNOLOGY MANAGEMENT70,94270,942 
1470605862NRDT&E INSTRUMENTATION MODERNIZATION 
1480605863NRDT&E SHIP AND AIRCRAFT SUPPORT193,353193,353 
1490605864NTEST AND EVALUATION SUPPORT380,733380,733 
1500605865NOPERATIONAL TEST AND EVALUATION CAPABILITY12,01012,010 
1510605866NNAVY SPACE AND ELECTRONIC WARFARE (SEW) SUPPORT2,7032,703 
1520605867NSEW SURVEILLANCE/RECONNAISSANCE SUPPORT20,92120,921 
1530605873MMARINE CORPS PROGRAM WIDE SUPPORT19,00419,004 
1540305885NTACTICAL CRYPTOLOGIC ACTIVITIES2,4642,464 
1550804758NSERVICE SUPPORT TO JFCOM, JNTC4,1974,197 
1560909999NFINANCING FOR CANCELLED ACCOUNT ADJUSTMENTS 
 
SUBTOTAL, RDT&E MANAGEMENT SUPPORT, NAVY982,509990,009 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
1580604227NHARPOON MODIFICATIONS 
1590604402NUNMANNED COMBAT AIR VEHICLE (UCAV) ADVANCED COMPONENT AND PROTOTYPE DEVELOPMENT311,204311,204 
1600101221NSTRATEGIC SUB & WEAPONS SYSTEM SUPPORT74,93976,109 
 Advanced LINAC Facility[1,170] 
1610101224NSSBN SECURITY TECHNOLOGY PROGRAM34,47934,479 
1620101226NSUBMARINE ACOUSTIC WARFARE DEVELOPMENT7,2117,211 
1630101402NNAVY STRATEGIC COMMUNICATIONS43,98246,982 
 E–6B Strategic Communications Upgrade Block 1A (VLF-TX & HPTS)[3,000] 
1640203761NRAPID TECHNOLOGY TRANSITION (RTT)39,12539,125 
1650204136NF/A–18 SQUADRONS127,733127,733 
1660204152NE–2 SQUADRONS63,05863,058 
1670204163NFLEET TELECOMMUNICATIONS (TACTICAL)37,43137,431 
1680204229NTOMAHAWK AND TOMAHAWK MISSION PLANNING CENTER (TMPC)13,23813,238 
1690204311NINTEGRATED SURVEILLANCE SYSTEM24,83524,835 
1700204413NAMPHIBIOUS TACTICAL SUPPORT UNITS (DISPLACEMENT CRAFT)2,3242,324 
1710204571NCONSOLIDATED TRAINING SYSTEMS DEVELOPMENT49,29349,293 
1720204574NCRYPTOLOGIC DIRECT SUPPORT1,6091,609 
1730204575NELECTRONIC WARFARE (EW) READINESS SUPPORT37,52437,524 
1740205601NHARM IMPROVEMENT30,04530,045 
1750205604NTACTICAL DATA LINKS25,00325,003 
1760205620NSURFACE ASW COMBAT SYSTEM INTEGRATION41,80341,803 
1770205632NMK–48 ADCAP28,43828,438 
1780205633NAVIATION IMPROVEMENTS135,840123,349 
 F135 engine funding ahead of need[–12,491] 
1790205658NNAVY SCIENCE ASSISTANCE PROGRAM3,7163,716 
1800205675NOPERATIONAL NUCLEAR POWER SYSTEMS72,03172,031 
1810206313MMARINE CORPS COMMUNICATIONS SYSTEMS287,348287,348 
1820206623MMARINE CORPS GROUND COMBAT/SUPPORTING ARMS SYSTEMS120,379124,379 
 Expandable rigid wall composite shelters[1,000] 
 Marine personnel carrier support system[3,000] 
1830206624MMARINE CORPS COMBAT SERVICES SUPPORT17,05718,057 
 High performance capabilities for military vehicles[1,000] 
1840206625MUSMC INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS (MIP)30,16730,167 
1850207161NTACTICAL AIM MISSILES2,2982,298 
1860207163NADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)3,6043,604 
1870208058NJOINT HIGH SPEED VESSEL (JHSV)8,4318,431 
1880301303NMARITIME INTELLIGENCE[ ][ ] 
1890301323NCOLLECTION MANAGEMENT[ ][ ] 
1900301327NTECHNICAL RECONNAISSANCE AND SURVEILLANCE[ ][ ] 
1910301372NCYBER SECURITY INITIATIVE—GDIP[ ][ ] 
1920303109NSATELLITE COMMUNICATIONS (SPACE)474,009474,009 
1930303138NCONSOLIDATED AFLOAT NETWORK ENTERPRISE SERVICES (CANES)45,51345,513 
1940303140NINFORMATION SYSTEMS SECURITY PROGRAM24,22624,226 
1950303158MJOINT COMMAND AND CONTROL PROGRAM (JC2)2,4532,453 
1960303158NJOINT COMMAND AND CONTROL PROGRAM (JC2)4,1394,139 
1970305149NCOBRA JUDY62,06162,061 
1980305160NNAVY METEOROLOGICAL AND OCEAN SENSORS-SPACE (METOC)28,09428,094 
1990305192NMILITARY INTELLIGENCE PROGRAM (MIP) ACTIVITIES4,6004,600 
2000305204NTACTICAL UNMANNED AERIAL VEHICLES8,9718,971 
2010305205NENDURANCE UNMANNED AERIAL VEHICLES 
2020305206NAIRBORNE RECONNAISSANCE SYSTEMS46,20846,208 
2030305207NMANNED RECONNAISSANCE SYSTEMS22,59922,599 
2040305208NDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS18,07918,079 
2050305220NRQ–4 UAV465,839465,839 
2060305231NMQ–8 UAV25,63925,639 
2070305232MRQ–11 UAV553553 
2080305233NRQ–7 UAV986986 
2090305234MSMALL (LEVEL 0) TACTICAL UAS (STUASL0)18,76318,763 
2100305234NSMALL (LEVEL 0) TACTICAL UAS (STUASL0)23,59423,594 
2110307207NAERIAL COMMON SENSOR (ACS) 
2120307217NEP–3E REPLACEMENT (EPX)11,97611,976 
2130308601NMODELING AND SIMULATION SUPPORT8,0288,028 
2140702207NDEPOT MAINTENANCE (NON-IF)14,67514,675 
2150702239NAVIONICS COMPONENT IMPROVEMENT PROGRAM2,7252,725 
2160708011NINDUSTRIAL PREPAREDNESS56,69166,691 
 Integrated manufacturing enterprise[5,000] 
 Life extension of weapon system structures research[2,500] 
 Laser Optimization Remote Lighting Systems[2,500] 
2170708730NMARITIME TECHNOLOGY (MARITECH)4,000 
 National Shipbuilding Research Program[4,000] 
9999999999OTHER PROGRAMS1,258,0181,258,018 
 
SUBTOTAL, OPERATIONAL SYSTEMS DEVELOPMENT, RDT&E4,302,5844,313,263 
 
TOTAL, RDT&E NAVY19,270,93219,607,161 
 
 
RESEARCH, DEVELOPMENT, TEST & EVALUATION, AIR FORCE 
 
BASIC RESEARCH 
0010601102FDEFENSE RESEARCH SCIENCES321,028322,028 
 Coal transformation research[1,000] 
0020601103FUNIVERSITY RESEARCH INITIATIVES132,249138,449 
 Cybersecurity for control networks research[1,700] 
 End-user software safeguard research[2,000] 
 Informatics research[1,000] 
 Information security research[1,500] 
0030601108FHIGH ENERGY LASER RESEARCH INITIATIVES12,83412,834 
0040301555FCLASSIFIED PROGRAMS[ ][ ] 
0050301556FSPECIAL PROGRAM[ ][ ] 
 
SUBTOTAL, BASIC RESEARCH, AIR FORCE466,111473,311 
 
APPLIED RESEARCH 
0060602015FMEDICAL DEVELOPMENT 
0070602102FMATERIALS127,957136,957 
 Advanced aerospace heat exchangers[3,000] 
 Energy and automation technologies[2,000] 
 Energy efficiency, recovery, and generation systems[1,000] 
 Health monitoring sensors for aerospace components[2,000] 
 Mid-infrared laser source research[1,000] 
0080602201FAEROSPACE VEHICLE TECHNOLOGIES127,129136,529 
 Unmanned aerial system collaboration technologies[2,500] 
 UAV Sensor and Maintenance Development[4,900] 
 Unmanned Sense, Track, and Avoid Radar[2,000] 
0090602202FHUMAN EFFECTIVENESS APPLIED RESEARCH85,12285,122 
0100602203FAEROSPACE PROPULSION196,529210,029 
 Hybrid bearing development[1,000] 
 Integrated electrical starter/generator systems[2,000] 
 Lithium ion technologies for aviation batteries[1,500] 
 Thermally efficient engine pumping system[2,000] 
 Advanced Lithium Battery Scale-Up and Manufacturing[2,000] 
 Advanced Vehicle Propulsion Center (AVPC)[3,000] 
 Multi-Mode Propulsion Phase IIA: High Performance Green Propellant[2,000] 
0110602204FAEROSPACE SENSORS121,768126,568 
 Net-Centric Sensor Grids[3,000] 
 Information Quality Tools for Persistent Survelliance Data Sets[1,800] 
0120602601FSPACE TECHNOLOGY104,148113,248 
 Reconfigurable electronics research[1,000] 
 Seismic research program[5,000] 
 Advanced Modular Avionics for ORS Use[3,100] 
0130602602FCONVENTIONAL MUNITIONS58,28958,289 
0140602605FDIRECTED ENERGY TECHNOLOGY105,677101,427 
 Chemical laser technology[–4,250] 
0150602702FCOMMAND CONTROL AND COMMUNICATIONS 
0160602788FDOMINANT INFORMATION SCIENCES AND METHODS115,278115,278 
0170602890FHIGH ENERGY LASER RESEARCH52,75448,654 
 Advanced deformable mirrors for high energy laser weapons[2,000] 
 Chemical laser technology[–6,100] 
 
SUBTOTAL, APPLIED RESEARCH, AIR FORCE1,094,6511,132,101 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
0180603112FADVANCED MATERIALS FOR WEAPON SYSTEMS37,90154,201 
 Sewage-derived biofuels program[4,800] 
 Metals Affordability Initiative[10,000] 
 Rapid Automated Processing of Advances Low Observables[1,500] 
0190603199FSUSTAINMENT SCIENCE AND TECHNOLOGY (S&T)2,9552,955 
0200603203FADVANCED AEROSPACE SENSORS51,48253,482 
 Reconfigurable secure computing technologies[2,000] 
0210603211FAEROSPACE TECHNOLOGY DEV/DEMO76,84481,844 
 Long Loiter, Load Bearing Antenna Platform for Pervasive Airborne Intelligence[5,000] 
0220603216FAEROSPACE PROPULSION AND POWER TECHNOLOGY175,676198,676 
 Alternative energy research[20,000] 
 Silicon carbide power electronics research[3,000] 
0230603231FCREW SYSTEMS AND PERSONNEL PROTECTION TECHNOLOGY 
0240603270FELECTRONIC COMBAT TECHNOLOGY31,02131,021 
0250603401FADVANCED SPACECRAFT TECHNOLOGY83,90986,909 
 Small Responsive Spacecraft at Low-Cost (SRSL)[3,000] 
0260603444FMAUI SPACE SURVEILLANCE SYSTEM (MSSS)5,8135,813 
0270603456FHUMAN EFFECTIVENESS ADVANCED TECHNOLOGY DEVELOPMENT24,56524,565 
0280603601FCONVENTIONAL WEAPONS TECHNOLOGY14,35614,356 
0290603605FADVANCED WEAPONS TECHNOLOGY30,05630,056 
0300603680FMANUFACTURING TECHNOLOGY PROGRAM39,91345,163 
 Next generation casting initiative[3,250] 
 Production of Nanocomposites for Aerospace Applications[2,000] 
0310603788FBATTLESPACE KNOWLEDGE DEVELOPMENT AND DEMONSTRATION39,70846,208 
 Optical interconnects research[2,500] 
 Cyber Attack and Security Environment [4,000] 
0320603789FC3I ADVANCED DEVELOPMENT 
0330603924FHIGH ENERGY LASER ADVANCED TECHNOLOGY PROGRAM3,8313,831 
 
SUBTOTAL, ADVANCED TECHNOLOGY DEVELOPMENT, AIR FORCE618,030679,080 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0340603260FINTELLIGENCE ADVANCED DEVELOPMENT5,0095,009 
0350603287FPHYSICAL SECURITY EQUIPMENT3,6233,623 
0360603421FNAVSTAR GLOBAL POSITIONING SYSTEM III 
0370603423FGLOBAL POSITIONING SYSTEM III—OPERATIONAL CONTROL SEGMENT 
0380603430FADVANCED EHF MILSATCOM (SPACE)464,335464,335 
0390603432FPOLAR MILSATCOM (SPACE)253,150253,150 
0400603438FSPACE CONTROL TECHNOLOGY97,701102,701 
 Space situational awareness[5,000] 
0410603742FCOMBAT IDENTIFICATION TECHNOLOGY27,25227,252 
0420603790FNATO RESEARCH AND DEVELOPMENT4,3514,351 
0430603791FINTERNATIONAL SPACE COOPERATIVE R&D632632 
0440603845FTRANSFORMATIONAL SATCOM (TSAT) 
0450603850FINTEGRATED BROADCAST SERVICE20,73920,739 
0460603851FINTERCONTINENTAL BALLISTIC MISSILE66,07966,079 
0470603854FWIDEBAND GLOBAL SATCOM RDT&E (SPACE)70,95670,956 
0480603859FPOLLUTION PREVENTION2,8962,896 
0490603860FJOINT PRECISION APPROACH AND LANDING SYSTEMS23,17423,174 
0500604015FNEXT GENERATION BOMBER 
0510604283FBATTLE MGMT COM & CTRL SENSOR DEVELOPMENT22,61222,612 
0520604327FHARD AND DEEPLY BURIED TARGET DEFEAT SYSTEM (HDBTDS) PROGRAM20,89120,891 
0530604330FJOINT DUAL ROLE AIR DOMINANCE MISSILE6,8826,882 
0540604337FREQUIREMENTS ANALYSIS AND MATURATION35,53335,533 
0550604635FGROUND ATTACK WEAPONS FUZE DEVELOPMENT18,77818,778 
0560604796FALTERNATIVE FUELS89,02091,020 
 Advanced Propulsion Non-Tactical Vehicle[2,000] 
0570604830FAUTOMATED AIR-TO-AIR REFUELING43,15843,158 
0580604856FCOMMON AERO VEHICLE (CAV) 
0590604857FOPERATIONALLY RESPONSIVE SPACE112,861112,861 
0600604858FTECH TRANSITION PROGRAM9,6119,611 
0610305178FNATIONAL POLAR-ORBITING OPERATIONAL ENVIRONMENTAL SATELLITE SYSTEM (NPOESS)396,641396,641 
061a604xxxxFNEXT GENERATION MILSATCOM TECHNOLOGY DEVELOPMENT50,000 
 Next generation MILSATCOM technology development[50,000] 
 
SUBTOTAL, ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES, AIR FORCE1,795,8841,852,884 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
0620603840FGLOBAL BROADCAST SERVICE (GBS)31,12431,124 
0630604222FNUCLEAR WEAPONS SUPPORT37,86037,860 
0640604226FB–1B 
0650604233FSPECIALIZED UNDERGRADUATE FLIGHT TRAINING6,2276,227 
0660604240FB–2 ADVANCED TECHNOLOGY BOMBER12,000 
 Advanced Data Link[12,000] 
0670604261FPERSONNEL RECOVERY SYSTEMS 
0680604270FELECTRONIC WARFARE DEVELOPMENT97,27597,275 
0690604281FTACTICAL DATA NETWORKS ENTERPRISE88,44488,444 
0700604287FPHYSICAL SECURITY EQUIPMENT5050 
0710604329FSMALL DIAMETER BOMB (SDB)153,815153,815 
0720604421FCOUNTERSPACE SYSTEMS64,24864,248 
0730604425FSPACE SITUATION AWARENESS SYSTEMS308,134271,434 
SBSS follow-on—program delay[–36,700] 
0740604429FAIRBORNE ELECTRONIC ATTACK11,10711,107 
0750604441FSPACE BASED INFRARED SYSTEM (SBIRS) HIGH EMD512,642512,642 
0760604443FTHIRD GENERATION INFRARED SURVEILLANCE (3GIRS)143,169143,169 
0770604602FARMAMENT/ORDNANCE DEVELOPMENT18,67118,671 
0780604604FSUBMUNITIONS1,7841,784 
0790604617FAGILE COMBAT SUPPORT11,26112,261 
 Backpack Medical Oxygen System[1,000] 
0800604706FLIFE SUPPORT SYSTEMS10,71113,111 
 ACES 5 Ejection Seat[2,400] 
0810604735FCOMBAT TRAINING RANGES29,71829,718 
0820604740FINTEGRATED COMMAND & CONTROL APPLICATIONS (IC2A)104,010 
 Distributed Mission Interoperability Toolkit (DMIT)[4,000] 
0830604750FINTELLIGENCE EQUIPMENT1,4951,495 
0840604800FJOINT STRIKE FIGHTER (JSF)1,858,0552,073,055 
 F136 Engine Development[215,000] 
0850604851FINTERCONTINENTAL BALLISTIC MISSILE60,01060,010 
0860604853FEVOLVED EXPENDABLE LAUNCH VEHICLE PROGRAM (SPACE)26,54526,545 
0870605011FRDT&E FOR AGING AIRCRAFT 
0880605221FNEXT GENERATION AERIAL REFUELING AIRCRAFT439,615439,615 
0890605277FCSAR-X RDT&E89,9750 
 Use available prior year funds[–89,975] 
0900605278FHC/MC–130 RECAP RDT&E20,58220,582 
0910605452FJOINT SIAP EXECUTIVE PROGRAM OFFICE34,87734,877 
0920207434FLINK–16 SUPPORT AND SUSTAINMENT 
0930207450FE–10 SQUADRONS 
0940207451FSINGLE INTEGRATED AIR PICTURE (SIAP)13,46613,466 
0950207701FFULL COMBAT MISSION TRAINING99,80799,807 
0960305176FCOMBAT SURVIVOR EVADER LOCATOR 
0970401138FJOINT CARGO AIRCRAFT (JCA)9,3539,353 
0980401318FCV–2219,64019,640 
0990401845FAIRBORNE SENIOR LEADER C3 (SLC3S)20,05620,056 
 
SUBTOTAL, SYSTEM DEVELOPMENT & DEMONSTRATION, AIR FORCE4,219,7264,327,451 
 
RDT&E MANAGEMENT SUPPORT 
1000604256FTHREAT SIMULATOR DEVELOPMENT27,78927,789 
1010604759FMAJOR T&E INVESTMENT60,82468,324 
 Holloman High Speed Test Track[5,000] 
 Eglin AFB Range Operations Control Center[2,500] 
1020605101FRAND PROJECT AIR FORCE27,50127,501 
1030605502FSMALL BUSINESS INNOVATION RESEARCH 
1040605712FINITIAL OPERATIONAL TEST & EVALUATION25,83325,833 
1050605807FTEST AND EVALUATION SUPPORT736,488755,788 
 Program increase[19,300] 
1060605860FROCKET SYSTEMS LAUNCH PROGRAM (SPACE)14,63714,637 
1070605864FSPACE TEST PROGRAM (STP)47,21547,215 
1080605976FFACILITIES RESTORATION AND MODERNIZATION—TEST AND EVALUATION SUPPORT52,40952,409 
1090605978FFACILITIES SUSTAINMENT—TEST AND EVALUATION SUPPORT29,68329,683 
1100702806FACQUISITION AND MANAGEMENT SUPPORT18,94718,947 
1110804731FGENERAL SKILL TRAINING1,4501,450 
1120909999FFINANCING FOR CANCELLED ACCOUNT ADJUSTMENTS 
1131001004FINTERNATIONAL ACTIVITIES3,7483,748 
 
SUBTOTAL, RDT&E MANAGEMENT SUPPORT, AIR FORCE1,046,5241,073,324 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
1140604263FCOMMON VERTICAL LIFT SUPPORT PLATFORM9,5139,513 
1150605024FANTI-TAMPER TECHNOLOGY EXECUTIVE AGENCY47,27647,276 
1160605798FANALYSIS SUPPORT GROUP[ ][ ] 
1170101113FB–52 SQUADRONS93,93093,930 
1180101122FAIR-LAUNCHED CRUISE MISSILE (ALCM)3,6523,652 
1190101126FB–1B SQUADRONS148,025177,025 
 Transferred from APAF Line 28[29,000] 
1200101127FB–2 SQUADRONS415,414415,414 
1210101313FSTRAT WAR PLANNING SYSTEM—USSTRATCOM33,83633,836 
1220101314FNIGHT FIST—USSTRATCOM5,3285,328 
1230101815FADVANCED STRATEGIC PROGRAMS[ ][ ] 
1240102325FATMOSPHERIC EARLY WARNING SYSTEM9,8329,832 
1250102326FREGION/SECTOR OPERATION CONTROL CENTER MODERNIZATION PROGRAM25,73425,734 
1260102823FSTRATEGIC AEROSPACE INTELLIGENCE SYSTEM ACTIVITIES1818 
1270203761FWARFIGHTER RAPID ACQUISITION PROCESS (WRAP) RAPID TRANSITION FUND11,99611,996 
1280205219FMQ–9 UAV39,24539,245 
1290207040FMULTI-PLATFORM ELECTRONIC WARFARE EQUIPMENT14,74714,747 
1300207131FA–10 SQUADRONS9,6979,697 
1310207133FF–16 SQUADRONS141,020141,020 
1320207134FF–15E SQUADRONS311,167312,167 
 Corrosion Detection and Visualization Program[1,000] 
1330207136FMANNED DESTRUCTIVE SUPPRESSION10,74810,748 
1340207138FF–22A SQUADRONS569,345569,345 
1350207161FTACTICAL AIM MISSILES5,9155,915 
1360207163FADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)49,97149,971 
1370207170FJOINT HELMET MOUNTED CUEING SYSTEM (JHMCS)2,5292,529 
1380207227FCOMBAT RESCUE—PARARESCUE2,9502,950 
1390207247FAF TENCAP11,64311,643 
1400207249FPRECISION ATTACK SYSTEMS PROCUREMENT2,9502,950 
1410207253FCOMPASS CALL13,01913,019 
1420207268FAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM166,563154,563 
 F135 Engine—Early to need[–12,000] 
1430207277FCSAF INNOVATION PROGRAM4,6214,621 
1440207325FJOINT AIR-TO-SURFACE STANDOFF MISSILE (JASSM)29,49429,494 
1450207410FAIR & SPACE OPERATIONS CENTER (AOC)99,40599,405 
1460207412FCONTROL AND REPORTING CENTER (CRC)52,50852,508 
1470207417FAIRBORNE WARNING AND CONTROL SYSTEM (AWACS)176,040176,040 
1480207418FTACTICAL AIRBORNE CONTROL SYSTEMS 
1490207423FADVANCED COMMUNICATIONS SYSTEMS63,78263,782 
1500207424FEVALUATION AND ANALYSIS PROGRAM[ ][ ] 
1510207431FCOMBAT AIR INTELLIGENCE SYSTEM ACTIVITIES1,4751,475 
1520207438FTHEATER BATTLE MANAGEMENT (TBM) C4I19,06719,067 
1530207445FFIGHTER TACTICAL DATA LINK72,10672,106 
1540207446FBOMBER TACTICAL DATA LINK 
1550207448FC2ISR TACTICAL DATA LINK1,6671,667 
1560207449FCOMMAND AND CONTROL (C2) CONSTELLATION26,79226,792 
1570207581FJOINT SURVEILLANCE/TARGET ATTACK RADAR SYSTEM (JSTARS)140,670140,670 
1580207590FSEEK EAGLE22,07122,071 
1590207601FUSAF MODELING AND SIMULATION27,24527,245 
1600207605FWARGAMING AND SIMULATION CENTERS7,0187,018 
1610207697FDISTRIBUTED TRAINING AND EXERCISES6,7406,740 
1620208006FMISSION PLANNING SYSTEMS91,99591,995 
1630208021FINFORMATION WARFARE SUPPORT12,27112,271 
1640208161FSPECIAL EVALUATION SYSTEM[ ][ ] 
1650301310FNATIONAL AIR INTELLIGENCE CENTER[ ][ ] 
 Open Source Research Centers[1,000] 
1660301314FCOBRA BALL[ ][ ] 
1670301315FMISSILE AND SPACE TECHNICAL COLLECTION[ ][ ] 
1680301324FFOREST GREEN[ ][ ] 
1690301386FGDIP COLLECTION MANAGEMENT[ ][ ] 
1700302015FE–4B NATIONAL AIRBORNE OPERATIONS CENTER (NAOC)26,10726,107 
1710303112FAIR FORCE COMMUNICATIONS (AIRCOM) 
1720303131FMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)72,69472,694 
1730303140FINFORMATION SYSTEMS SECURITY PROGRAM196,621196,621 
1740303141FGLOBAL COMBAT SUPPORT SYSTEM3,3753,375 
1750303150FGLOBAL COMMAND AND CONTROL SYSTEM3,1493,149 
1760303158FJOINT COMMAND AND CONTROL PROGRAM (JC2)3,0873,087 
1770303601FMILSATCOM TERMINALS257,693257,693 
1790304260FAIRBORNE SIGINT ENTERPRISE176,989176,989 
1800304311FSELECTED ACTIVITIES[ ][ ] 
1810304348FADVANCED GEOSPATIAL INTELLIGENCE (AGI)[ ][ ] 
 Advanced Technical Intelligence Center[6,500] 
1820305099FGLOBAL AIR TRAFFIC MANAGEMENT (GATM)6,0286,028 
1830305103FCYBER SECURITY INITIATIVE2,0652,065 
1840305110FSATELLITE CONTROL NETWORK (SPACE)20,99120,991 
1850305111FWEATHER SERVICE33,53133,531 
1860305114FAIR TRAFFIC CONTROL, APPROACH, AND LANDING SYSTEM (ATCALS)9,0069,006 
1870305116FAERIAL TARGETS54,80754,807 
1880305124FSPECIAL APPLICATIONS PROGRAM[ ][ ] 
1890305127FFOREIGN COUNTERINTELLIGENCE ACTIVITIES[ ][ ] 
1900305128FSECURITY AND INVESTIGATIVE ACTIVITIES742742 
1910305142FAPPLIED TECHNOLOGY AND INTEGRATION[ ][ ] 
1920305146FDEFENSE JOINT COUNTERINTELLIGENCE ACTIVITIES3939 
1940305164FNAVSTAR GLOBAL POSITIONING SYSTEM (USER EQUIPMENT) (SPACE)137,692137,692 
1950305165FNAVSTAR GLOBAL POSITIONING SYSTEM (SPACE AND CONTROL SEGMENTS)52,03952,039 
1960305172FCOMBINED ADVANCED APPLICATIONS[ ][ ] 
1970305173FSPACE AND MISSILE TEST AND EVALUATION CENTER3,5993,599 
1980305174FSPACE WARFARE CENTER3,0093,009 
1990305182FSPACELIFT RANGE SYSTEM (SPACE)9,9579,957 
2000305193FINTELLIGENCE SUPPORT TO INFORMATION OPERATIONS (IO)1,2401,240 
2010305202FDRAGON U–2 
2020305205FENDURANCE UNMANNED AERIAL VEHICLES73,73638,736 
 ISIS[–35,000] 
2030305206FAIRBORNE RECONNAISSANCE SYSTEMS143,892145,892 
 GORGON STARE 
 Multiple UAS Cooperative Concentrated Observation and Engagement Against a Common Ground Objective[2,000] 
2040305207FMANNED RECONNAISSANCE SYSTEMS12,84615,346 
 Rivet Joint Services Oriented Architecture (SOA)[2,500] 
2050305208FDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS82,76582,765 
2060305219FMQ–1 PREDATOR A UAV18,10122,101 
 Sense and avoid[4,000] 
2070305220FRQ–4 UAV317,316317,316 
2080305221FNETWORK-CENTRIC COLLABORATIVE TARGETING8,1608,160 
2090305265FGPS III SPACE SEGMENT815,095717,695 
 GPS Control Segment (OCX)[–97,400] 
2100305614FJSPOC MISSION SYSTEM131,271137,271 
 Karnac[6,000] 
2110305887FINTELLIGENCE SUPPORT TO INFORMATION WARFARE5,2675,267 
2120305906FNCMC—TW/AA SYSTEM 
2130305913FNUDET DETECTION SYSTEM (SPACE)84,02184,021 
2140305924FNATIONAL SECURITY SPACE OFFICE10,63410,634 
2150305940FSPACE SITUATION AWARENESS OPERATIONS54,64854,648 
2160307141FINFORMATION OPERATIONS TECHNOLOGY INTEGRATION & TOOL DEVELOPMENT30,07630,076 
2170308699FSHARED EARLY WARNING (SEW)3,0823,082 
2180401115FC–130 AIRLIFT SQUADRON201,250201,250 
2190401119FC–5 AIRLIFT SQUADRONS (IF)95,26695,266 
2200401130FC–17 AIRCRAFT (IF)161,855161,855 
2210401132FC–130J PROGRAM30,01930,019 
2220401134FLARGE AIRCRAFT IR COUNTERMEASURES (LAIRCM)31,78431,784 
2230401218FKC–135S10,29710,297 
2240401219FKC–10S35,58635,586 
2250401221FKC–135 TANKER REPLACEMENT 
2260401314FOPERATIONAL SUPPORT AIRLIFT4,9164,916 
2270401839FAIR MOBILITY TACTICAL DATA LINK 
2280408011FSPECIAL TACTICS / COMBAT CONTROL8,2228,222 
2290702207FDEPOT MAINTENANCE (NON-IF)1,5081,508 
2300702976FFACILITIES RESTORATION & MODERNIZATION—LOGISTICS 
2310708011FINDUSTRIAL PREPAREDNESS2,000 
 Wire Integrity Technology[2,000] 
2320708610FLOGISTICS INFORMATION TECHNOLOGY (LOGIT)246,483246,483 
2330708611FSUPPORT SYSTEMS DEVELOPMENT6,2888,288 
 ALC Logistics Integration Environment[2,000] 
2340804743FOTHER FLIGHT TRAINING805805 
2350804757FJOINT NATIONAL TRAINING CENTER3,2203,220 
2360804772FTRAINING DEVELOPMENTS1,7691,769 
2370808716FOTHER PERSONNEL ACTIVITIES116116 
2380901202FJOINT PERSONNEL RECOVERY AGENCY6,37611,376 
 Biometric signature and passive physiological monitoring[5,000] 
2390901212FSERVICE-WIDE SUPPORT (NOT OTHERWISE ACCOUNTED FOR) 
2400901218FCIVILIAN COMPENSATION PROGRAM8,1748,174 
2410901220FPERSONNEL ADMINISTRATION10,49230,982 
DIMHRS—OSD requested transfer from RDDW, Line 117[20,490] 
2420901538FFINANCIAL MANAGEMENT INFORMATION SYSTEMS DEVELOPMENT55,99155,991 
9999999999OTHER PROGRAMS11,955,08412,137,084 
 Program Increase[172,500] 
Carbon Nanotube Enhanced Power Sources for Space[2,000] 
 
SUBTOTAL, OPERATIONAL SYSTEMS DEVELOPMENT, AIR FORCE18,751,90118,863,491 
 
TOTAL, RDT&E AIR FORCE27,992,82728,401,642 
 
RESEARCH, DEVELOPMENT, TEST & EVALUATION, DEFENSE-WIDE 
 
BASIC RESEARCH 
0010601000BRDTRA BASIC RESEARCH INITIATIVE48,54448,544 
0020601101EDEFENSE RESEARCH SCIENCES226,125226,125 
0030601111D8ZGOVERNMENT/INDUSTRY COSPONSORSHIP OF UNIVERSITY RESEARCH 
0040601114D8ZDEFENSE EXPERIMENTAL PROGRAM TO STIMULATE COMPETITIVE RESEARCH 
0050601120D8ZNATIONAL DEFENSE EDUCATION PROGRAM89,98089,980 
0060601384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM58,97464,874 
 In-vitro models for bio-defense vaccines[1,900] 
 Synchrotron Beamline and Experimental Station[4,000] 
 
SUBTOTAL, BASIC RESEARCH, DEFENSE-WIDE423,623429,523 
 
APPLIED RESEARCH 
0070602000D8ZJOINT MUNITIONS TECHNOLOGY22,66918,961 
 Partial Program Growth Reduction[–3,708] 
0080602227D8ZMEDICAL FREE ELECTRON LASER 
0090602228D8ZHISTORICALLY BLACK COLLEGES AND UNIVERSITIES (HBCU) SCIENCE15,16420,164 
 Historically Black Colleges and Universities and Minority Serving Institutions Program[5,000] 
0100602234D8ZLINCOLN LABORATORY RESEARCH PROGRAM34,03434,034 
0110602303EINFORMATION & COMMUNICATIONS TECHNOLOGY282,749272,749 
 Program Reduction[–10,000] 
0120602304ECOGNITIVE COMPUTING SYSTEMS142,840142,840 
0130602383EBIOLOGICAL WARFARE DEFENSE40,58740,587 
0140602384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM209,072212,972 
 Chemical and biological infrared detector[1,900] 
 Chemical and Biological Resistant Clothing [2,000] 
0150602663D8ZJOINT DATA MANAGEMENT ADVANCED DEVELOPMENT4,9404,940 
0160602670D8ZHUMAN, SOCIAL AND CULTURE BEHAVIOR MODELING (HSCB) APPLIED RESEARCH9,4469,446 
0170602702ETACTICAL TECHNOLOGY276,075266,075 
 Program Reduction[–10,000] 
0180602715EMATERIALS AND BIOLOGICAL TECHNOLOGY268,859263,859 
 Program Reduction[–5,000] 
0190602716EELECTRONICS TECHNOLOGY223,841213,841 
 Program Reduction[–10,000] 
0200602718BRWEAPONS OF MASS DESTRUCTION DEFEAT TECHNOLOGIES219,130220,630 
 Blast mitigation and protection[1,500] 
0211160401BBSPECIAL OPERATIONS TECHNOLOGY DEVELOPMENT27,38427,384 
0221160407BBSOF MEDICAL TECHNOLOGY DEVELOPMENT 
 
SUBTOTAL, APPLIED RESEARCH, DEFENSE-WIDE1,776,7901,748,482 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
0230603000D8ZJOINT MUNITIONS ADVANCED TECHNOLOGY23,53816,754 
 Partial Program Growth Reduction[–6,784] 
0240603121D8ZSO/LIC ADVANCED DEVELOPMENT43,80843,808 
0250603122D8ZCOMBATING TERRORISM TECHNOLOGY SUPPORT81,86892,368 
 Reconnaissance and data exploitation systems[3,500] 
 Affordable Robust Mid-Sized UGV[2,000] 
 Integrated Rugged Checkpoint Container[2,500] 
 Combating Terrorism: Threat and Risk Assessment[2,500] 
0260603160BRCOUNTERPROLIFERATION INITIATIVES—PROLIFERATION PREVENTION AND DEFEAT233,203233,203 
0270603175CBALLISTIC MISSILE DEFENSE TECHNOLOGY109,760104,760 
 General Reduction[–5,000] 
0280603200D8ZJOINT ADVANCED CONCEPTS7,8177,817 
0290603225D8ZJOINT DOD-DOE MUNITIONS TECHNOLOGY DEVELOPMENT23,27623,276 
0300603286EADVANCED AEROSPACE SYSTEMS338,360249,360 
 Program Reduction[–89,000] 
0310603287ESPACE PROGRAMS AND TECHNOLOGY200,612200,612 
0320603384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—ADVANCED DEVELOPMENT282,235284,235 
 Total Perimeter Surveillance[2,000] 
0330603618D8ZJOINT ELECTRONIC ADVANCED TECHNOLOGY10,83810,838 
0340603648D8ZJOINT CAPABILITY TECHNOLOGY DEMONSTRATIONS198,352177,352 
 JCTD new starts[–25,000] 
 High Accuracy Network Determination System—Intelligent Optical Networks (HANDS-ION)[2,000] 
 Distributed Network Switching and Security[2,000] 
0350603662D8ZNETWORKED COMMUNICATIONS CAPABILITIES28,21228,212 
0360603663D8ZJOINT DATA MANAGEMENT RESEARCH4,9354,935 
0370603665D8ZBIOMETRICS SCIENCE AND TECHNOLOGY10,99310,993 
0380603670D8ZHUMAN, SOCIAL AND CULTURE BEHAVIOR MODELING (HSCB) ADVANCED DEVELOPMENT11,48011,480 
0390603680D8ZDEFENSE-WIDE MANUFACTURING SCIENCE AND TECHNOLOGY PROGRAM14,63824,638 
 High performance defense manufacturing technology[10,000] 
0400603711D8ZJOINT ROBOTICS PROGRAM/AUTONOMOUS SYSTEMS9,11011,110 
 Robotics training systems[2,000] 
0410603712SGENERIC LOGISTICS R&D TECHNOLOGY DEMONSTRATIONS19,04333,643 
 Biofuels program[2,000] 
 Biomass conversion research[1,600] 
 Fuel cell manufacturing research[1,000] 
 Vehicle fuel cell and hydrogen logistics program[8,000] 
 Next Generation Manufacturing Technologies Initiative [2,000] 
0420603713SDEPLOYMENT AND DISTRIBUTION ENTERPRISE TECHNOLOGY29,35629,356 
0430603716D8ZSTRATEGIC ENVIRONMENTAL RESEARCH PROGRAM69,17569,175 
0440603720SMICROELECTRONICS TECHNOLOGY DEVELOPMENT AND SUPPORT26,31030,810 
 Feature Size Yield Enhancement at DMEA's Semiconductors Foundry[2,500] 
 End to End Semi Fab Alpha Tool[2,000] 
0450603727D8ZJOINT WARFIGHTING PROGRAM11,13511,135 
0460603739EADVANCED ELECTRONICS TECHNOLOGIES205,912190,912 
 Program Reduction[–15,000] 
0470603745D8ZSYNTHETIC APERTURE RADAR (SAR) COHERENT CHANGE DETECTION (CDD)4,8644,864 
0480603750D8ZADVANCED CONCEPT TECHNOLOGY DEMONSTRATIONS 
0490603755D8ZHIGH PERFORMANCE COMPUTING MODERNIZATION PROGRAM221,286224,286 
 Computational design of novel materials[3,000] 
0500603760ECOMMAND, CONTROL AND COMMUNICATIONS SYSTEMS293,476275,326 
CCC-CLS execution delays[–18,150] 
0510603764ELAND WARFARE TECHNOLOGY 
0520603765ECLASSIFIED DARPA PROGRAMS186,526186,526 
0530603766ENETWORK-CENTRIC WARFARE TECHNOLOGY135,941135,941 
0540603767ESENSOR TECHNOLOGY243,056218,056 
 Program Reduction[–15,000] 
SEN-CLS execution delays[–10,000] 
0550603768EGUIDANCE TECHNOLOGY37,04037,040 
0560603769SEDISTRIBUTED LEARNING ADVANCED TECHNOLOGY DEVELOPMENT13,82213,822 
0570603781D8ZSOFTWARE ENGINEERING INSTITUTE31,29831,298 
0580603805SDUAL USE TECHNOLOGY 
0590603826D8ZQUICK REACTION SPECIAL PROJECTS107,98494,484 
 Quick Reaction Fund[–15,000] 
 Special warfare domain awareness[1,500] 
0600603828D8ZJOINT EXPERIMENTATION124,480122,180 
 Tidewater Full Scale Exercise[2,700] 
National Center for Small Unit Excellence[–5,000] 
0610603832D8ZDOD MODELING AND SIMULATION MANAGEMENT OFFICE38,50538,505 
0620603941D8ZTEST & EVALUATION SCIENCE & TECHNOLOGY95,73495,734 
0630603942D8ZTECHNOLOGY TRANSFER2,2195,219 
 National Radio Frequency RD&T Transfer Center[3,000] 
0640909999D8ZFINANCING FOR CANCELLED ACCOUNT ADJUSTMENTS 
0651160402BBSPECIAL OPERATIONS ADVANCED TECHNOLOGY DEVELOPMENT31,67536,775 
 Lithium ion battery safety research[1,600] 
 Partnership for Defense Innovation Wi-Fi Laboratory Testing and Assessment Center[3,500] 
0661160422BBAVIATION ENGINEERING ANALYSIS3,5443,544 
0671160472BBSOF INFORMATION AND BROADCAST SYSTEMS ADVANCED TECHNOLOGY4,9884,988 
 
SUBTOTAL, ADVANCED TECHNOLOGY DEVELOPMENT, DEFENSE-WIDE3,570,4043,429,370 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0680603161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E ADC&P36,01936,019 
0690603228D8ZPHYSICAL SECURITY EQUIPMENT 
0700603527D8ZRETRACT LARCH21,71821,718 
0710603709D8ZJOINT ROBOTICS PROGRAM11,80313,803 
 Autonomous Machine Vision for Mapping and Investigation of Remote Sites[2,000] 
0720603714D8ZADVANCED SENSOR APPLICATIONS PROGRAM17,77117,771 
0730603851D8ZENVIRONMENTAL SECURITY TECHNICAL CERTIFICATION PROGRAM31,61331,613 
0740603881CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT719,465719,465 
0750603882CBALLISTIC MISSILE DEFENSE MIDCOURSE DEFENSE SEGMENT982,9221,002,922 
GBI vendor base sustainment[20,000] 
0760603883CBALLISTIC MISSILE DEFENSE BOOST DEFENSE SEGMENT186,697186,697 
0770603884BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM205,952207,552 
 Real-time non-specific viral agent detector[1,600] 
0780603884CBALLISTIC MISSILE DEFENSE SENSORS636,856636,856 
0790603886CBALLISTIC MISSILE DEFENSE SYSTEM INTERCEPTOR 
0800603888CBALLISTIC MISSILE DEFENSE TEST & TARGETS966,752940,752 
 Target Synchronization with Test Schedule[–26,000] 
0810603890CBMD ENABLING PROGRAMS369,145354,145 
 Programs Reduction [–15,000] 
0820603891CSPECIAL PROGRAMS—MDA301,566286,566 
 Program Decrease due to excessive growth[–15,000] 
0830603892CAEGIS BMD1,690,7581,690,758 
0840603893CSPACE TRACKING & SURVEILLANCE SYSTEM180,000173,200 
 Demonstration Satellites[–6,800] 
0850603894CMULTIPLE KILL VEHICLE 
0860603895CBALLISTIC MISSILE DEFENSE SYSTEM SPACE PROGRAMS12,54912,549 
0870603896CBALLISTIC MISSILE DEFENSE COMMAND AND CONTROL, BATTLE MANAGEMENT AND COMMUNICATIONS340,014340,014 
0880603897CBALLISTIC MISSILE DEFENSE HERCULES48,18648,186 
0890603898CBALLISTIC MISSILE DEFENSE JOINT WARFIGHTER SUPPORT60,92161,421 
 Independent Advisory Group to Review Ballistic Missile Defense Training Needs[500] 
0900603904CMISSILE DEFENSE INTEGRATION & OPERATIONS CENTER (MDIOC)86,94986,949 
0910603906CREGARDING TRENCH6,1646,164 
0920603907CSEA BASED X-BAND RADAR (SBX)174,576174,576 
0930603908CBMD EUROPEAN INTERCEPTOR SITE 
0940603909CBMD EUROPEAN MIDCOURSE RADAR 
0950603911CBMD EUROPEAN CAPABILITY50,50450,504 
0960603912CBMD EUROPEAN COMMUNICATIONS SUPPORT 
0970603913CISRAELI COOPERATIVE PROGRAMS119,634144,634 
 Short-range ballistic missile defense[25,000] 
0980603920D8ZHUMANITARIAN DEMINING14,68714,687 
0990603923D8ZCOALITION WARFARE13,88513,885 
1000604016D8ZDEPARTMENT OF DEFENSE CORROSION PROGRAM4,8878,387 
 Corrosion control research[3,500] 
1010604400D8ZDEPARTMENT OF DEFENSE (DOD) UNMANNED AIRCRAFT SYSTEM (UAS) COMMON DEVELOPMENT55,28955,289 
1020604648D8ZJOINT CAPABILITY TECHNOLOGY DEMONSTRATIONS18,57718,577 
1030604670D8ZHUMAN, SOCIAL AND CULTURE BEHAVIOR MODELING (HSCB) RESEARCH AND ENGINEERING7,0067,006 
1040604787D8ZJOINT SYSTEMS INTEGRATION COMMAND (JSIC)19,74419,744 
1050604828D8ZJOINT FIRES INTEGRATION AND INTEROPERABILITY TEAM16,97216,972 
1060605017D8ZREDUCTION OF TOTAL OWNERSHIP COST24,64724,647 
1070303191D8ZJOINT ELECTROMAGNETIC TECHNOLOGY (JET) PROGRAM3,9493,949 
 
SUBTOTAL, ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES, DEFENSE-WIDE7,438,1777,427,977 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
1080604051D8ZDEFENSE ACQUISITION CHALLENGE PROGRAM (DACP)28,86228,862 
1090604161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E SDD7,6287,628 
1100604165D8ZPROMPT GLOBAL STRIKE CAPABILITY DEVELOPMENT166,913166,913 
1110604384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM332,895332,895 
1120604709D8ZJOINT ROBOTICS PROGRAM5,1275,127 
1130604764KADVANCED IT SERVICES JOINT PROGRAM OFFICE (AITS-JPO)39,91139,911 
1140604771D8ZJOINT TACTICAL INFORMATION DISTRIBUTION SYSTEM (JTIDS)20,63320,633 
1150605000BRWEAPONS OF MASS DESTRUCTION DEFEAT CAPABILITIES8,7358,735 
1160605013BLINFORMATION TECHNOLOGY DEVELOPMENT11,70511,705 
1170605018BTADEFENSE INTEGRATED MILITARY HUMAN RESOURCES SYSTEM (DIMHRS)70,00018,710 
Transfer to RDA, line 117 for DIMHRS execution[–30,800] 
Transfer to RDAF, line 241 for DIMHRS execution[–20,490] 
1180605020BTABUSINESS TRANSFORMATION AGENCY R&D ACTIVITIES197,008197,008 
1190605021SEHOMELAND PERSONNEL SECURITY INITIATIVE395395 
1200605027D8ZOUSD(C) IT DEVELOPMENT INITIATIVES5,0005,000 
1210605140D8ZTRUSTED FOUNDRY41,22341,223 
1220605648D8ZDEFENSE ACQUISITION EXECUTIVE (DAE) PILOT PROGRAM4,2674,267 
1230303141KGLOBAL COMBAT SUPPORT SYSTEM18,43118,431 
1240303158KJOINT COMMAND AND CONTROL PROGRAM (JC2)49,04749,047 
1250807708D8ZWOUNDED ILL AND INJURED SENIOR OVERSIGHT COMMITTEE (WII-SOC) STAFF OFFICE1,6091,609 
 
SUBTOTAL, SYSTEM DEVELOPMENT & DEMONSTRATION, DEFENSE-WIDE1,009,389958,099 
 
RDT&E MANAGEMENT SUPPORT 
1260603757D8ZTRAINING TRANSFORMATION (T2) 
1270604774D8ZDEFENSE READINESS REPORTING SYSTEM (DRRS)13,12113,121 
1280604875D8ZJOINT SYSTEMS ARCHITECTURE DEVELOPMENT15,24715,247 
1290604940D8ZCENTRAL TEST AND EVALUATION INVESTMENT DEVELOPMENT (CTEIP)145,052155,052 
 Joint Gulf Range Test and Training Complex[3,000] 
 Gulf Range Mobile Instrumentation Capability[3,000] 
 Advanced SAM Hardware Simulator Development[4,000] 
1300604943D8ZTHERMAL VICAR9,0459,045 
1310605100D8ZJOINT MISSION ENVIRONMENT TEST CAPABILITY (JMETC)9,4559,455 
1320605104D8ZTECHNICAL STUDIES, SUPPORT AND ANALYSIS44,76044,760 
1330605110D8ZUSD(A&T)—CRITICAL TECHNOLOGY SUPPORT4,9144,914 
1340605117D8ZFOREIGN MATERIAL ACQUISITION AND EXPLOITATION94,92194,921 
1350605126JJOINT INTEGRATED AIR AND MISSILE DEFENSE ORGANIZATION (JIAMDO)96,90996,909 
1360605128D8ZCLASSIFIED PROGRAM USD(P)[ ][ ] 
1370605130D8ZFOREIGN COMPARATIVE TESTING35,05435,054 
1380605161D8ZNUCLEAR MATTERS-PHYSICAL SECURITY6,4746,474 
1390605170D8ZSUPPORT TO NETWORKS AND INFORMATION INTEGRATION14,91614,916 
1400605200D8ZGENERAL SUPPORT TO USD (INTELLIGENCE)5,8885,888 
1410605384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM106,477106,477 
1420605502BRSMALL BUSINESS INNOVATION RESEARCH 
1430605502CSMALL BUSINESS INNOVATIVE RESEARCH—MDA 
1440605502D8ZSMALL BUSINESS INNOVATIVE RESEARCH 
1450605502ESMALL BUSINESS INNOVATIVE RESEARCH 
1460605502SSMALL BUSINESS INNOVATIVE RESEARCH 
1470605790D8ZSMALL BUSINESS INNOVATION RESEARCH/CHALLENGE ADMINISTRATION2,1634,063 
 Anti-tamper software systems[1,900] 
1480605798D8ZDEFENSE TECHNOLOGY ANALYSIS11,00511,005 
1490605798SDEFENSE TECHNOLOGY ANALYSIS 
1500605799D8ZFORCE TRANSFORMATION DIRECTORATE19,98119,981 
1510605801KADEFENSE TECHNICAL INFORMATION CENTER (DTIC)54,41149,411 
 Program Reduction[–5,000] 
1520605803SER&D IN SUPPORT OF DOD ENLISTMENT, TESTING AND EVALUATION19,55419,554 
1530605804D8ZDEVELOPMENT TEST AND EVALUATION23,51223,512 
1540605897EDARPA AGENCY RELOCATION45,00045,000 
1550605898EMANAGEMENT HQ—R&D51,05551,055 
1560606100D8ZBUDGET AND PROGRAM ASSESSMENTS5,9295,929 
1570606301D8ZAVIATION SAFETY TECHNOLOGIES8,0008,000 
1580204571JJOINT STAFF ANALYTICAL SUPPORT1,2501,250 
1590301555GCLASSIFIED PROGRAMS[ ][ ] 
1600301556GSPECIAL PROGRAM[ ][ ] 
1610303166D8ZSUPPORT TO INFORMATION OPERATIONS (IO) CAPABILITIES30,60430,604 
1620303169D8ZINFORMATION TECHNOLOGY RAPID ACQUISITION4,6674,667 
1630305103ECYBER SECURITY INITIATIVE50,00050,000 
1640305193D8ZINTELLIGENCE SUPPORT TO INFORMATION OPERATIONS (IO)20,64820,648 
1650305193GINTELLIGENCE SUPPORT TO INFORMATION OPERATIONS (IO)[ ][ ] 
1660305400D8ZWARFIGHTING AND INTELLIGENCE-RELATED SUPPORT829829 
1670804767D8ZCOCOM EXERCISE ENGAGEMENT AND TRAINING TRANSFORMATION (CE2T2)34,30634,306 
1680901585CPENTAGON RESERVATION19,70919,709 
1690901598CMANAGEMENT HQ—MDA57,40357,403 
1700901598D8WIT SOFTWARE DEV INITIATIVES980980 
170A9999999OTHER PROGRAMS124,705124,705 
 
SUBTOTAL, RDT&E MANAGEMENT SUPPORT, DEFENSE-WIDE1,187,9441,194,844 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
1710604130VDEFENSE INFORMATION SYSTEM FOR SECURITY (DISS)1,3841,384 
1720605127TREGIONAL INTERNATIONAL OUTREACH (RIO) AND PARTNERSHIP FOR PEACE INFORMATION MANA2,0012,001 
1730605147TOVERSEAS HUMANITARIAN ASSISTANCE SHARED INFORMATION SYSTEM (OHASIS)292292 
1740607384BPCHEMICAL AND BIOLOGICAL DEFENSE (OPERATIONAL SYSTEMS DEVELOPMENT)6,1986,198 
1750607828D8ZJOINT INTEGRATION AND INTEROPERABILITY46,21446,214 
1760204571JJOINT STAFF ANALYTICAL SUPPORT 
1770208043JCLASSIFIED PROGRAMS2,1792,179 
1780208045KC4I INTEROPERABILITY74,78674,786 
1800301144KJOINT/ALLIED COALITION INFORMATION SHARING10,76710,767 
1810301301LGENERAL DEFENSE INTELLIGENCE PROGRAM[ ][ ] 
 Advanced Scientific Missile Intelligence Preparation of the Battlespace (IPB)[2,500] 
 Portable Device for Latent Fingerprint Identification[1,800] 
1820301318BBHUMINT (CONTROLLED)[ ][ ] 
1830301371GCYBER SECURITY INITIATIVE—CCP[ ][ ] 
1840301372LCYBER SECURITY INITIATIVE—GDIP[ ][ ] 
1850301555BZCLASSIFIED PROGRAMS[ ][ ] 
1860301556BZSPECIAL PROGRAM[ ][ ] 
1870302016KNATIONAL MILITARY COMMAND SYSTEM-WIDE SUPPORT548548 
1880302019KDEFENSE INFO INFRASTRUCTURE ENGINEERING AND INTEGRATION17,65517,655 
1890303126KLONG-HAUL COMMUNICATIONS—DCS9,4069,406 
1900303131KMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)9,8309,830 
1910303135GPUBLIC KEY INFRASTRUCTURE (PKI)8,1168,116 
1920303136GKEY MANAGEMENT INFRASTRUCTURE (KMI)41,00241,002 
1930303140D8ZINFORMATION SYSTEMS SECURITY PROGRAM13,47713,477 
1940303140GINFORMATION SYSTEMS SECURITY PROGRAM408,316408,316 
1950303140KINFORMATION SYSTEMS SECURITY PROGRAM 
1960303148KDISA MISSION SUPPORT OPERATIONS1,2051,205 
1970303149JC4I FOR THE WARRIOR4,0984,098 
1980303150KGLOBAL COMMAND AND CONTROL SYSTEM23,76123,761 
1990303153KJOINT SPECTRUM CENTER18,94418,944 
2000303170KNET-CENTRIC ENTERPRISE SERVICES (NCES)1,7821,782 
2010303260D8ZJOINT MILITARY DECEPTION INITIATIVE942942 
2020303610KTELEPORT PROGRAM5,2395,239 
2030304210BBSPECIAL APPLICATIONS FOR CONTINGENCIES16,38116,381 
2040304345BQNATIONAL GEOSPATIAL-INTELLIGENCE PROGRAM (NGP)[ ][ ] 
2060305103D8ZCYBER SECURITY INITIATIVE993993 
2070305103GCYBER SECURITY INITIATIVE[ ][ ] 
2080305103KCYBER SECURITY INITIATIVE10,08010,080 
2090305125D8ZCRITICAL INFRASTRUCTURE PROTECTION (CIP)12,72512,725 
2100305127BZFOREIGN COUNTERINTELLIGENCE ACTIVITIES 
2110305127LFOREIGN COUNTERINTELLIGENCE ACTIVITIES[ ][ ] 
2120305146BZDEFENSE JOINT COUNTERINTELLIGENCE ACTIVITIES[ ][ ] 
2130305146LDEFENSE JOINT COUNTERINTELLIGENCE ACTIVITIES[ ][ ] 
2140305183LDEFENSE HUMAN INTELLIGENCE (HUMINT) ACTIVITIES[ ][ ] 
2150305186D8ZPOLICY R&D PROGRAMS6,9486,948 
2160305193LINTELLIGENCE SUPPORT TO INFORMATION OPERATIONS (IO) 
2170305199D8ZNET CENTRICITY1,4791,479 
2180305202GDRAGON U–2[ ][ ] 
2190305206GAIRBORNE RECONNAISSANCE SYSTEMS[ ][ ] 
2200305207GMANNED RECONNAISSANCE SYSTEMS 
2210305208BBDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS1,4071,407 
2220305208BQDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS[ ][ ] 
2230305208GDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS[ ][ ] 
2240305208KDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS3,1583,158 
2250305208LDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS[ ][ ] 
2260305219BBMQ–1 PREDATOR A UAV2,0672,067 
2270305229GREAL-TIME ARCHITECTURE DEVELOPMENT (RT10)[ ][ ] 
2280305387D8ZHOMELAND DEFENSE TECHNOLOGY TRANSFER PROGRAM2,9632,963 
2290305600D8ZINTERNATIONAL INTELLIGENCE TECHNOLOGY ASSESSMENT, ADVANCEMENT AND INTEGRATION1,3891,389 
2300305866LDIA SUPPORT TO SOUTHCOM INTELLIGENCE ACTIVITIES 
2310305880LCOMBATANT COMMAND INTELLIGENCE OPERATIONS 
2320305883LHARD AND DEEPLY BURIED TARGET (HDBT) INTEL SUPPORT[ ][ ] 
2330305884LINTELLIGENCE PLANNING AND REVIEW ACTIVITIES[ ][ ] 
 Technology applications for security enhancement[3,000] 
2350305889GCOUNTERDRUG INTELLIGENCE SUPPORT 
2360307141GINFORMATION OPERATIONS TECHNOLOGY INTEGRATION & TOOL DEV[ ][ ] 
2370307207GAERIAL COMMON SENSOR (ACS)[ ][ ] 
2380708011SINDUSTRIAL PREPAREDNESS20,51451,714 
 Industrial Base Innovation Fund[30,000] 
 Northwest Manufacturing Initiative[1,200] 
2390708012SLOGISTICS SUPPORT ACTIVITIES2,7982,798 
2400902298JMANAGEMENT HEADQUARTERS (JCS)8,3038,303 
2411001018D8ZNATO AGS74,48574,485 
2421105219BBMQ–9 UAV4,3804,380 
2431130435BBSTORM 
2441160279BBSMALL BUSINESS INNOVATIVE RESEARCH/SMALL BUS TECH TRANSFER PILOT PROG 
2451160403BBSPECIAL OPERATIONS AVIATION SYSTEMS ADVANCED DEVELOPMENT82,62172,621 
 Avionics Modernization Program[–10,000] 
2461160404BBSPECIAL OPERATIONS TACTICAL SYSTEMS DEVELOPMENT6,1821,594 
 SOF Resource Business Information System[–4,588] 
2471160405BBSPECIAL OPERATIONS INTELLIGENCE SYSTEMS DEVELOPMENT21,27333,173 
 Biometric Optical Surveillance System (BOSS)[2,000] 
 Counterproliferation Analysis and Planning System (CAPS)[5,000] 
Advanced long endurance unattended ground sensor technologies[4,900] 
2481160408BBSOF OPERATIONAL ENHANCEMENTS60,31060,310 
2491160421BBSPECIAL OPERATIONS CV–22 DEVELOPMENT12,68712,687 
2501160423BBJOINT MULTI-MISSION SUBMERSIBLE43,41243,412 
2511160425BBSPECIAL OPERATIONS AIRCRAFT DEFENSIVE SYSTEMS 
2521160426BBOPERATIONS ADVANCED SEAL DELIVERY SYSTEM (ASDS) DEVELOPMENT1,3210 
ASDS [–1,321] 
2531160427BBMISSION TRAINING AND PREPARATION SYSTEMS (MTPS)3,1923,192 
2541160428BBUNMANNED VEHICLES (UV) 
2551160429BBMC130J SOF TANKER RECAPITALIZATION5,9575,957 
2561160474BBSOF COMMUNICATIONS EQUIPMENT AND ELECTRONICS SYSTEMS733733 
2571160476BBSOF TACTICAL RADIO SYSTEMS2,3682,368 
2581160477BBSOF WEAPONS SYSTEMS1,0811,081 
2591160478BBSOF SOLDIER PROTECTION AND SURVIVAL SYSTEMS597597 
2601160479BBSOF VISUAL AUGMENTATION, LASERS AND SENSOR SYSTEMS3,3694,869 
 Miniature Day Night Sight for Crew Served Weapons[1,500] 
2611160480BBSOF TACTICAL VEHICLES1,9731,973 
2621160482BBSOF ROTARY WING AVIATION18,86318,863 
2631160483BBSOF UNDERWATER SYSTEMS3,4527,452 
 Transformer Technology for Combat Submersibles (TTCS)[4,000] 
2641160484BBSOF SURFACE CRAFT12,25012,250 
2651160488BBSOF PSYOP9,8879,887 
2661160489BBSOF GLOBAL VIDEO SURVEILLANCE ACTIVITIES4,9444,944 
2671160490BBSOF OPERATIONAL ENHANCEMENTS INTELLIGENCE11,54711,547 
9999999999OTHER PROGRAMS4,148,9844,156,284 
 
SUBTOTAL, OPERATIONAL SYSTEMS DEVELOPMENT, DEFENSE-WIDE5,335,2155,375,206 
 
 DARPA execution adjustment–150,000 
 
Total, RDT&E Defense-Wide20,741,54220,413,501 
 
 
OPERATIONAL TEST & EVALUATION, DEFENSE 
0010605118OTEOPERATIONAL TEST AND EVALUATION58,64758,647 
0020605131OTELIVE FIRE TEST AND EVALUATION12,28512,285 
0030605814OTEOPERATIONAL TEST ACTIVITIES AND ANALYSES119,838119,838 
 
Total, Operational Test & Evaluation, Defense190,770190,770 
 
 
TOTAL RDT&E78,634,28979,251,608 
4202.Research, Development, Test and Evaluation for Overseas Contingency Operations 
 
 
RESEARCH, DEVELOPMENT, TEST, AND EVALUATION FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
LineProgramElementItemFY 2010 RequestConference Authorized 
 
RESEARCH, DEVELOPMENT, TEST & EVALUATION, ARMY 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
0750604270AELECTRONIC WARFARE DEVELOPMENT18,59818,598 
 
SUBTOTAL, SYSTEM DEVELOPMENT & DEMONSTRATION, ARMY18,59818,598 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
1600301359ASPECIAL ARMY PROGRAM[ ][ ] 
1610303028ASECURITY AND INTELLIGENCE ACTIVITIES7,6447,644 
1620303140AINFORMATION SYSTEMS SECURITY PROGRAM2,2202,220 
1670305204ATACTICAL UNMANNED AERIAL VEHICLES29,50029,500 
 
SUBTOTAL, OPERATIONAL SYSTEMS DEVELOPMENT, ARMY39,36439,364 
 
TOTAL, RDT&E ARMY57,96257,962 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0260603207NAIR/OCEAN TACTICAL APPLICATIONS 
0270603216NAVIATION SURVIVABILITY8,0000 
 Non-emergency development funding[–8,000] 
0410603561NADVANCED SUBMARINE SYSTEM DEVELOPMENT9,0000 
 Non-emergency development funding[–9,000] 
 
SUBTOTAL, ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES, NAVY17,0000 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
OPERATIONAL SYSTEMS DEVELOPMENT 
1880301303NMARITIME INTELLIGENCE[ ][ ] 
1890301323NCOLLECTION MANAGEMENT[ ][ ] 
1900301327NTECHNICAL RECONNAISSANCE AND SURVEILLANCE[ ][ ] 
1910301372NCYBER SECURITY INITIATIVE—GDIP[ ][ ] 
2030305207NMANNED RECONNAISSANCE SYSTEMS51,90051,900 
2100305234NSMALL (LEVEL 0) TACTICAL UAS (STUASL0)6,0006,000 
9999999999OTHER PROGRAMS32,28032,280 
 
SUBTOTAL, OPERATIONAL SYSTEMS DEVELOPMENT, RDT&E90,18090,180 
 
TOTAL, RDT&E NAVY107,18090,180 
 
 
RESEARCH, DEVELOPMENT, TEST & EVALUATION, AIR FORCE 
 
BASIC RESEARCH 
0040301555FCLASSIFIED PROGRAMS[ ][ ] 
0050301556FSPECIAL PROGRAM[ ][ ] 
 
SUBTOTAL, BASIC RESEARCH, AIR FORCE00 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
1160605798FANALYSIS SUPPORT GROUP[ ][ ] 
1230101815FADVANCED STRATEGIC PROGRAMS[ ][ ] 
1280205219FMQ–9 UAV1,4001,400 
1490207423FADVANCED COMMUNICATIONS SYSTEMS9,3759,375 
1500207424FEVALUATION AND ANALYSIS PROGRAM[ ][ ] 
1640208161FSPECIAL EVALUATION SYSTEM[ ][ ] 
1650301310FNATIONAL AIR INTELLIGENCE CENTER[ ][ ] 
1660301314FCOBRA BALL[ ][ ] 
1670301315FMISSILE AND SPACE TECHNICAL COLLECTION[ ][ ] 
1680301324FFOREST GREEN[ ][ ] 
1690301386FGDIP COLLECTION MANAGEMENT[ ][ ] 
1800304311FSELECTED ACTIVITIES[ ][ ] 
1810304348FADVANCED GEOSPATIAL INTELLIGENCE (AGI)[ ][ ] 
1880305124FSPECIAL APPLICATIONS PROGRAM[ ][ ] 
1890305127FFOREIGN COUNTERINTELLIGENCE ACTIVITIES[ ][ ] 
1910305142FAPPLIED TECHNOLOGY AND INTEGRATION[ ][ ] 
1960305172FCOMBINED ADVANCED APPLICATIONS[ ][ ] 
2060305219FMQ–1 PREDATOR A UAV1,4001,400 
9999999999OTHER PROGRAMS17,11117,111 
SUBTOTAL, OPERATIONAL SYSTEMS DEVELOPMENT, AIR FORCE29,28629,286 
 
TOTAL, RDT&E AIR FORCE29,28629,286 
 
 
RESEARCH, DEVELOPMENT, TEST & EVALUATION, DEFENSE-WIDE 
 
RDT&E MANAGEMENT SUPPORT 
1590301555GCLASSIFIED PROGRAMS[ ][ ] 
1600301556GSPECIAL PROGRAM[ ][ ] 
1650305193GINTELLIGENCE SUPPORT TO INFORMATION OPERATIONS (IO)[ ][ ] 
1810301301LGENERAL DEFENSE INTELLIGENCE PROGRAM[ ][ ] 
1820301318BBHUMINT (CONTROLLED)[ ][ ] 
1830301371GCYBER SECURITY INITIATIVE—CCP[ ][ ] 
1840301372LCYBER SECURITY INITIATIVE—GDIP[ ][ ] 
1850301555BZCLASSIFIED PROGRAMS[ ][ ] 
1860301556BZSPECIAL PROGRAM[ ][ ] 
1980303150KGLOBAL COMMAND AND CONTROL SYSTEM2,7502,750 
2040304345BQNATIONAL GEOSPATIAL-INTELLIGENCE PROGRAM (NGP)[ ][ ] 
2070305103GCYBER SECURITY INITIATIVE[ ][ ] 
2110305127LFOREIGN COUNTERINTELLIGENCE ACTIVITIES[ ][ ] 
2120305146BZDEFENSE JOINT COUNTERINTELLIGENCE ACTIVITIES[ ][ ] 
2130305146LDEFENSE JOINT COUNTERINTELLIGENCE ACTIVITIES[ ][ ] 
2140305183LDEFENSE HUMAN INTELLIGENCE (HUMINT) ACTIVITIES[ ][ ] 
2180305202GDRAGON U–2[ ][ ] 
2190305206GAIRBORNE RECONNAISSANCE SYSTEMS[ ][ ] 
2210305208BBDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS[ ][ ] 
2220305208BQDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS[ ][ ] 
2230305208GDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS[ ][ ] 
2250305208LDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS[ ][ ] 
2260305219BBMQ–1 PREDATOR A UAV[ ][ ] 
2270305229GREAL-TIME ARCHITECTURE DEVELOPMENT (RT10)[ ][ ] 
2310305880LCOMBATANT COMMAND INTELLIGENCE OPERATIONS[ ][ ] 
2320305883LHARD AND DEEPLY BURIED TARGET (HDBT) INTEL SUPPORT[ ][ ] 
2330305884LINTELLIGENCE PLANNING AND REVIEW ACTIVITIES[ ][ ] 
2360307141GINFORMATION OPERATIONS TECHNOLOGY INTEGRATION & TOOL DEV[ ][ ] 
2370307207GAERIAL COMMON SENSOR (ACS)[ ][ ] 
9999999999OTHER PROGRAMS113,076113,076 
 
SUBTOTAL, OPERATIONAL SYSTEMS DEVELOPMENT, DEFENSE-WIDE115,826115,826 
 
 
Total, RDT&E Defense-Wide115,826115,826 
 
 
TOTAL RDT&E310,254293,254 
XLIIIOPERATION AND MAINTENANCE 
4301.Operation and Maintenance 
 
 
OPERATION AND MAINTENANCE(In Thousands of Dollars) 
LineItemFY 2010 RequestConference Authorized 
 
Operation and Maintenance, Army 
 
BUDGET ACTIVITY 01: OPERATING FORCES 
 
LAND FORCES 
010MANEUVER UNITS1,020,4901,020,490 
020MODULAR SUPPORT BRIGADES105,178105,178 
030ECHELONS ABOVE BRIGADE708,038708,038 
040THEATER LEVEL ASSETS718,233718,233 
050LAND FORCES OPERATIONS SUPPORT1,379,5291,315,129 
 Budget realignment of combat training center transportation funding in support of helicopter training[–64,400] 
060AVIATION ASSETS850,750773,350 
 Budget realignment in support of helicopter training[–77,400] 
 
LAND FORCES READINESS 
070FORCE READINESS OPERATIONS SUPPORT2,088,2332,088,233 
080LAND FORCES SYSTEMS READINESS633,704633,704 
090LAND FORCES DEPOT MAINTENANCE692,601695,601 
 Texas Defense Manufacturing Supply Chain Initiative[3,000] 
 
LAND FORCES READINESS SUPPORT 
100BASE OPERATIONS SUPPORT7,586,4557,588,155 
 Fort Bliss Data Center[1,700] 
110FACILITIES SUSTAINMENT, RESTORATION, & MODERNIZATION2,221,4462,221,446 
120MANAGEMENT AND OPERATIONAL HQ333,119333,119 
130COMBATANT COMMANDERS CORE OPERATIONS123,163123,163 
140ADDITIONAL ACTIVITIES00 
150COMMANDERS EMERGENCY RESPONSE PROGRAM00 
160RESET00 
170COMBATANT COMMANDERS ANCILLARY MISSIONS460,159460,159 
 
TOTAL, BA 01: OPERATING FORCES18,921,09818,783,998 
 
BUDGET ACTIVITY 02: MOBILIZATION 
 
MOBILITY OPERATIONS 
180STRATEGIC MOBILITY228,376228,376 
190ARMY PREPOSITIONING STOCKS98,12998,129 
200INDUSTRIAL PREPAREDNESS5,7055,705 
 
TOTAL, BA 02: MOBILIZATION332,210332,210 
 
BUDGET ACTIVITY 03: TRAINING AND RECRUITING 
 
ACCESSION TRAINING 
210OFFICER ACQUISITION125,615125,615 
220RECRUIT TRAINING87,48887,488 
230ONE STATION UNIT TRAINING59,30259,302 
240SENIOR RESERVE OFFICERS TRAINING CORPS449,397449,397 
 
BASIC SKILL/ADVANCE TRAINING 
250SPECIALIZED SKILL TRAINING970,777971,277 
 Rule of law increase[500] 
260FLIGHT TRAINING843,893985,693 
 Budget realignment in support of helicopter training[141,800] 
270PROFESSIONAL DEVELOPMENT EDUCATION166,812166,812 
280TRAINING SUPPORT702,031702,031 
 
RECRUITING/OTHER TRAINING 
290RECRUITING AND ADVERTISING541,852541,852 
300EXAMINING147,915147,915 
310OFF-DUTY AND VOLUNTARY EDUCATION238,353238,353 
320CIVILIAN EDUCATION AND TRAINING217,386217,386 
330JUNIOR ROTC156,904156,904 
 
TOTAL, BA 03: TRAINING AND RECRUITING4,707,7254,850,025 
 
BUDGET ACTIVITY 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES 
 
SECURITY PROGRAMS 
340SECURITY PROGRAMS1,017,0551,017,055 
 
LOGISTICS OPERATIONS 
350SERVICEWIDE TRANSPORTATION540,249540,249 
360CENTRAL SUPPLY ACTIVITIES614,093614,093 
370LOGISTIC SUPPORT ACTIVITIES481,318481,318 
380AMMUNITION MANAGEMENT434,661435,661 
 M24 Sniper Weapons System Upgrade[1,000] 
 
SERVICEWIDE SUPPORT 
390ADMINISTRATION776,866776,866 
400SERVICEWIDE COMMUNICATIONS1,166,4911,141,491 
 Servicewide communications underexecution[–25,000] 
410MANPOWER MANAGEMENT289,383289,383 
420OTHER PERSONNEL SUPPORT221,779229,029 
 Transfer from O&M, DW BTA for DIMHRS[7,250] 
430OTHER SERVICE SUPPORT993,852993,852 
440ARMY CLAIMS ACTIVITIES215,168215,168 
450REAL ESTATE MANAGEMENT118,785118,785 
 
SUPPORT OF OTHER NATIONS 
460SUPPORT OF NATO OPERATIONS430,449430,449 
470MISC. SUPPORT OF OTHER NATIONS13,70013,700 
 
 
TOTAL, BA 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES7,313,8497,297,099 
 
Total Operation and Maintenance, Army31,274,88231,263,332 
 
 
Operation and Maintenance, Navy 
 
BUDGET ACTIVITY 01: OPERATING FORCES 
 
AIR OPERATIONS 
010MISSION AND OTHER FLIGHT OPERATIONS3,814,0003,814,000 
020FLEET AIR TRAINING120,868120,868 
030AVIATION TECHNICAL DATA & ENGINEERING SERVICES52,25952,259 
040AIR OPERATIONS AND SAFETY SUPPORT121,649121,649 
050AIR SYSTEMS SUPPORT485,321485,321 
060AIRCRAFT DEPOT MAINTENANCE1,057,7471,127,774 
 Aviation Depot Maintenance[70,027] 
070AIRCRAFT DEPOT OPERATIONS SUPPORT32,08332,083 
 
SHIP OPERATIONS 
080MISSION AND OTHER SHIP OPERATIONS3,320,2223,320,222 
090SHIP OPERATIONS SUPPORT & TRAINING699,581699,581 
100SHIP DEPOT MAINTENANCE4,296,5444,296,544 
110SHIP DEPOT OPERATIONS SUPPORT1,170,7851,170,785 
 
COMBAT OPERATIONS/SUPPORT 
120COMBAT COMMUNICATIONS601,595601,595 
130ELECTRONIC WARFARE86,01986,019 
140SPACE SYSTEMS AND SURVEILLANCE167,050167,050 
150WARFARE TACTICS407,674407,674 
160OPERATIONAL METEOROLOGY AND OCEANOGRAPHY315,228315,228 
170COMBAT SUPPORT FORCES758,789758,789 
180EQUIPMENT MAINTENANCE186,794186,794 
190DEPOT OPERATIONS SUPPORT3,3053,305 
200COMBATANT COMMANDERS CORE OPERATIONS167,789167,789 
210COMBATANT COMMANDERS DIRECT MISSION SUPPORT259,188252,188 
 Reduction for National Program for Small Unit Excellence[–7,000] 
 
WEAPONS SUPPORT 
220CRUISE MISSILE131,895131,895 
230FLEET BALLISTIC MISSILE1,145,0201,145,020 
240IN-SERVICE WEAPONS SYSTEMS SUPPORT64,73164,731 
250WEAPONS MAINTENANCE448,777460,777 
 Gun depot overhauls[12,000] 
260OTHER WEAPON SYSTEMS SUPPORT326,535326,535 
 
BASE SUPPORT 
270ENTERPRISE INFORMATION1,095,5871,095,587 
280SUSTAINMENT, RESTORATION AND MODERNIZATION1,746,4181,746,418 
290BASE OPERATING SUPPORT4,058,0464,058,046 
 
TOTAL, BA 01: OPERATING FORCES27,141,49927,216,526 
 
BUDGET ACTIVITY 02: MOBILIZATION 
 
READY RESERVE AND PREPOSITIONING FORCES 
300SHIP PREPOSITIONING AND SURGE407,977407,977 
 
ACTIVATIONS/INACTIVATIONS 
310AIRCRAFT ACTIVATIONS/INACTIVATIONS7,4917,491 
320SHIP ACTIVATIONS/INACTIVATIONS192,401195,401 
 Navy Ship Disposal-Carrier Demonstration Program[3,000] 
 
MOBILIZATION PREPAREDNESS 
330FLEET HOSPITAL PROGRAM24,54624,546 
340INDUSTRIAL READINESS2,4092,409 
350COAST GUARD SUPPORT25,72725,727 
 
TOTAL, BA 02: MOBILIZATION660,551663,551 
 
BUDGET ACTIVITY 03: TRAINING AND RECRUITING 
 
ACCESSION TRAINING 
360OFFICER ACQUISITION145,027145,027 
370RECRUIT TRAINING11,01111,011 
380RESERVE OFFICERS TRAINING CORPS127,490127,490 
 
BASIC SKILLS AND ADVANCED TRAINING 
390SPECIALIZED SKILL TRAINING477,383477,383 
400FLIGHT TRAINING1,268,8461,268,846 
410PROFESSIONAL DEVELOPMENT EDUCATION161,922161,922 
420TRAINING SUPPORT158,685158,685 
 
RECRUITING, AND OTHER TRAINING AND EDUCATION 
430RECRUITING AND ADVERTISING276,564277,215 
 Navy Sea Cadet Corps[651] 
440OFF-DUTY AND VOLUNTARY EDUCATION154,979154,979 
450CIVILIAN EDUCATION AND TRAINING101,556101,556 
460JUNIOR ROTC49,16149,161 
 
TOTAL, BA 03: TRAINING AND RECRUITING2,932,6242,933,275 
 
BUDGET ACTIVITY 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES 
 
SERVICEWIDE SUPPORT 
470ADMINISTRATION768,048768,048 
480EXTERNAL RELATIONS6,1716,171 
490CIVILIAN MANPOWER AND PERSONNEL MANAGEMENT114,675114,675 
500MILITARY MANPOWER AND PERSONNEL MANAGEMENT182,115189,365 
 Transfer from O&M, DW BTA for DIMHRS[7,250] 
510OTHER PERSONNEL SUPPORT298,729298,729 
520SERVICEWIDE COMMUNICATIONS408,744393,744 
 Servicewide communications underexecution[–15,000] 
530MEDICAL ACTIVITIES00 
 
LOGISTICS OPERATIONS AND TECHNICAL SUPPORT 
540SERVICEWIDE TRANSPORTATION246,989246,989 
550ENVIRONMENTAL PROGRAMS00 
560PLANNING, ENGINEERING AND DESIGN244,337244,337 
570ACQUISITION AND PROGRAM MANAGEMENT778,501778,501 
580HULL, MECHANICAL AND ELECTRICAL SUPPORT60,22360,223 
590COMBAT/WEAPONS SYSTEMS17,32817,328 
600SPACE AND ELECTRONIC WARFARE SYSTEMS79,06579,065 
 
INVESTIGATIONS AND SECURITY PROGRAMS 
610NAVAL INVESTIGATIVE SERVICE515,989515,989 
 
SUPPORT OF OTHER NATIONS 
670INTERNATIONAL HEADQUARTERS AND AGENCIES5,9185,918 
 
CANCELLED ACCOUNTS 
680CANCELLED ACCOUNT ADJUSTMENTS00 
690JUDGMENT FUND00 
 
OTHER PROGRAMS 
999OTHER PROGRAMS608,840608,840 
 
TOTAL, BA 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES4,335,6724,327,922 
 
 Unobligated balances estimate–100,000 
 
Total Operation and Maintenance, Navy35,070,34635,041,274 
 
 
 
Operation and Maintenance, Marine Corps 
 
BUDGET ACTIVITY 01: OPERATING FORCES 
 
EXPEDITIONARY FORCES 
010OPERATIONAL FORCES730,931737,931 
 Family of shelter and tents[2,000] 
 Flame Resistant Organizational Gear[1,500] 
 Ultra Lightweight Camouflage Net System[3,500] 
020FIELD LOGISTICS591,020591,020 
030DEPOT MAINTENANCE80,97180,971 
 
USMC PREPOSITIONING 
050MARITIME PREPOSITIONING72,18272,182 
060NORWAY PREPOSITIONING5,0905,090 
 
COMBAT OPERATIONS/SUPPORT 
070COMBATANT COMMANDERS DIRECT MISSION SUPPORT00 
 
BASE SUPPORT 
080SUSTAINMENT, RESTORATION, & MODERNIZATION666,330666,330 
090BASE OPERATING SUPPORT2,250,1912,250,191 
 
TOTAL, BA 01: OPERATING FORCES4,396,7154,403,715 
 
BUDGET ACTIVITY 03: TRAINING AND RECRUITING 
 
ACCESSION TRAINING 
100RECRUIT TRAINING16,12916,129 
110OFFICER ACQUISITION418418 
 
BASIC SKILLS AND ADVANCED TRAINING 
120SPECIALIZED SKILL TRAINING67,33667,336 
130FLIGHT TRAINING369369 
140PROFESSIONAL DEVELOPMENT EDUCATION28,11228,112 
150TRAINING SUPPORT330,885330,885 
 
RECRUITING AND OTHER TRAINING EDUCATION 
160RECRUITING AND ADVERTISING240,832240,832 
170OFF-DUTY AND VOLUNTARY EDUCATION64,25464,254 
180JUNIOR ROTC19,30519,305 
 
BASE SUPPORT 
190SUSTAINMENT, RESTORATION AND MODERNIZATION00 
200BASE OPERATING SUPPORT00 
 
TOTAL, BA 03: TRAINING AND RECRUITING767,640767,640 
 
BUDGET ACTIVITY 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES 
 
SERVICEWIDE SUPPORT 
210SPECIAL SUPPORT299,065299,065 
220SERVICEWIDE TRANSPORTATION28,92428,924 
230ADMINISTRATION43,87943,879 
BASE SUPPORT 
240SUSTAINMENT, RESTORATION, AND MODERNIZATION00 
250BASE OPERATING SUPPORT00 
 
 
TOTAL, BA 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES371,868371,868 
 
 
Total Operation and Maintenance, Marine Corps5,536,2235,543,223 
 
 
 
Operation and Maintenance, Air Force 
 
BUDGET ACTIVITY 01: OPERATING FORCES 
 
AIR OPERATIONS 
010PRIMARY COMBAT FORCES4,017,1564,017,156 
020COMBAT ENHANCEMENT FORCES2,754,5632,754,563 
030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)1,414,9131,416,413 
 Air Education and Training Command Range Improvements[1,500] 
050DEPOT MAINTENANCE2,389,7382,389,738 
060FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION1,420,0831,420,083 
070BASE SUPPORT2,859,9432,860,183 
 Wage Modification for US Azores Portugese National Employees[240] 
 
COMBAT RELATED OPERATIONS 
080GLOBAL C3I AND EARLY WARNING1,411,8131,411,813 
090OTHER COMBAT OPS SPT PROGRAMS880,353880,353 
110TACTICAL INTEL AND OTHER SPECIAL ACTIVITIES552,148552,148 
 
SPACE OPERATIONS 
120LAUNCH FACILITIES356,367356,367 
130SPACE CONTROL SYSTEMS725,646725,646 
 
COCOM 
140COMBATANT COMMANDERS DIRECT MISSION SUPPORT608,796608,796 
150COMBATANT COMMANDERS CORE OPERATIONS216,073216,073 
 
TOTAL, BA 01: OPERATING FORCES19,607,59219,609,332 
 
BUDGET ACTIVITY 02: MOBILIZATION 
 
MOBILITY OPERATIONS 
160AIRLIFT OPERATIONS2,932,0802,934,080 
 Warner Robins Air Logistics Center Strategic Airlift Aircraft Availability Improvements[2,000] 
170MOBILIZATION PREPAREDNESS211,858211,858 
180DEPOT MAINTENANCE332,226332,226 
190FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION362,954362,954 
200BASE SUPPORT657,830657,830 
 
TOTAL, BA 02: MOBILIZATION4,496,9484,498,948 
 
BUDGET ACTIVITY 03: TRAINING AND RECRUITING 
 
ACCESSION TRAINING 
210OFFICER ACQUISITION120,870120,870 
220RECRUIT TRAINING18,13518,135 
230RESERVE OFFICERS TRAINING CORPS (ROTC)88,41488,414 
240FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION372,788372,788 
250BASE SUPPORT685,029685,029 
 
BASIC SKILLS AND ADVANCED TRAINING 
260SPECIALIZED SKILL TRAINING514,048514,048 
270FLIGHT TRAINING833,005833,005 
280PROFESSIONAL DEVELOPMENT EDUCATION215,676215,676 
290TRAINING SUPPORT118,877118,877 
300DEPOT MAINTENANCE576576 
 
RECRUITING, AND OTHER TRAINING AND EDUCATION 
320RECRUITING AND ADVERTISING152,983152,983 
330EXAMINING5,5845,584 
340OFF-DUTY AND VOLUNTARY EDUCATION188,198188,198 
350CIVILIAN EDUCATION AND TRAINING174,151174,151 
360JUNIOR ROTC67,54967,549 
 
TOTAL, BA 03: TRAINING AND RECRUITING3,555,8833,555,883 
 
BUDGET ACTIVITY 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES 
 
LOGISTICS OPERATIONS 
370LOGISTICS OPERATIONS1,055,6721,055,672 
380TECHNICAL SUPPORT ACTIVITIES735,036735,036 
400DEPOT MAINTENANCE15,41115,411 
410FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION359,562359,562 
420BASE SUPPORT1,410,0971,410,097 
 
SERVICEWIDE ACTIVITIES 
430ADMINISTRATION646,080643,330 
 Servicewide administration[–10,000] 
 Transfer from O&M, DW BTA for DIMHRS[7,250] 
440SERVICEWIDE COMMUNICATIONS581,951581,951 
450OTHER SERVICEWIDE ACTIVITIES1,062,8031,062,803 
460CIVIL AIR PATROL22,43322,433 
 
SECURITY PROGRAMS 
470SECURITY PROGRAMS1,148,7041,148,704 
 
SUPPORT TO OTHER NATIONS 
480INTERNATIONAL SUPPORT49,98749,987 
 
TOTAL, BA 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES7,087,7367,084,986 
 
USAF Civilian Underexecution–50,000 
Unobligated Balances Estimate–172,000 
 
Total Operation and Maintenance, Air Force34,748,15934,527,149 
 
 
 
Operation and Maintenance, Defense-wide 
 
BUDGET ACTIVITY 1: OPERATING FORCES 
 
DEFENSE-WIDE ACTIVITIES 
010JOINT CHIEFS OF STAFF457,169457,169 
020SPECIAL OPERATIONS COMMAND3,611,4923,612,992 
 Special Operations Forces Modular Glove System[1,500] 
 
TOTAL, BUDGET ACTIVITY 1:4,068,6614,070,161 
 
BUDGET ACTIVITY 3: TRAINING AND RECRUITING 
 
DEFENSE-WIDE ACTIVITIES 
030DEFENSE ACQUISITION UNIVERSITY115,497115,497 
 
RECRUITING AND OTHER TRAINING EDUCATION 
040NATIONAL DEFENSE UNIVERSITY103,408103,408 
 
TOTAL, BUDGET ACTIVITY 3:218,905218,905 
 
BUDGET ACTIVITY 4: ADMIN & SERVICEWIDE ACTIVITIES 
 
DEFENSE-WIDE ACTIVITIES 
050AMERICAN FORCES INFORMATION SERVICE00 
060CIVIL MILITARY PROGRAMS132,231152,231 
 National Guard Youth Challenge Program[5,000] 
 Junior ROTC[15,000] 
080CLASSIFIED AND INTELLIGENCE00 
090DEFENSE BUSINESS TRANSFORMATION AGENCY139,579117,829 
 DIMHRS Transfer to Services (Army, Navy and Air Force)[–21,750] 
100DEFENSE CONTRACT AUDIT AGENCY458,316458,316 
110DEFENSE FINANCE AND ACCOUNTING SERVICE00 
120DEFENSE HUMAN RESOURCES ACTIVITY665,743665,743 
130DEFENSE INFORMATION SYSTEMS AGENCY1,322,1631,322,163 
150DEFENSE LEGAL SERVICES42,53242,532 
160DEFENSE LOGISTICS AGENCY405,873414,873 
 Procurement and Technical Assistance Program[9,000] 
170DEFENSE MEDIA ACTIVITY253,667253,667 
180DEFENSE POW/MIA OFFICE20,67920,679 
190DEFENSE TECHNOLOGY SECURITY AGENCY34,32534,325 
200DEFENSE THREAT REDUCTION AGENCY385,453385,453 
210DEPARTMENT OF DEFENSE EDUCATION AGENCY2,302,1162,305,516 
 SoAR Recruiting Initiative[3,400] 
220DEFENSE CONTRACT MANAGEMENT AGENCY1,058,7211,058,721 
230DEFENSE SECURITY COOPERATION AGENCY721,756621,756 
 Security and Stabilization (1207)[–100,000] 
240DEFENSE SECURITY SERVICE497,857497,857 
NATIONAL GUARD BORDER SECURITY00 
260OFFICE OF ECONOMIC ADJUSTMENT37,16638,166 
 Redevelopment of Naval Station Ingleside[1,000] 
270OFFICE OF THE SECRETARY OF DEFENSE1,955,9851,977,985 
 Readiness and Environmental Protection Initiative[20,000] 
 Critical Language Training[2,000] 
280WASHINGTON HEADQUARTERS SERVICE589,309589,309 
 
OTHER PROGRAMS 
999OTHER PROGRAMS13,046,20913,046,209 
 
TOTAL, BUDGET ACTIVITY 4:24,069,68024,003,330 
 
 Impact Aid30,000 
 Impact aid for children with severe disabilities5,000 
 
Total Operation and Maintenance, Defense-Wide 28,357,24628,327,396 
 
 
 
Operation and Maintenance, Army Reserve 
 
BUDGET ACTIVITY 01: OPERATING FORCES 
 
LAND FORCES 
010MANEUVER UNITS1,4031,403 
020MODULAR SUPPORT BRIGADES12,70712,707 
030ECHELONS ABOVE BRIGADE468,288468,288 
040THEATER LEVEL ASSETS152,439152,439 
050LAND FORCES OPERATIONS SUPPORT520,420520,420 
060AVIATION ASSETS61,06361,063 
 
LAND FORCES READINESS 
070FORCE READINESS OPERATIONS SUPPORT290,443290,443 
080LAND FORCES SYSTEMS READINESS106,569106,569 
090LAND FORCES DEPOT MAINTENANCE94,49994,499 
 
LAND FORCES READINESS SUPPORT 
100BASE OPERATIONS SUPPORT522,310522,310 
110FACILITIES SUSTAINMENT, RESTORATION, & MODERNIZATION234,748234,748 
120ADDITIONAL ACTIVITIES00 
 
TOTAL, BA 01: OPERATING FORCES2,464,8892,464,889 
 
LOGISTICS OPERATIONS 
130SERVICEWIDE TRANSPORTATION9,2919,291 
 
SERVICEWIDE SUPPORT 
140ADMINISTRATION72,07572,075 
150SERVICEWIDE COMMUNICATIONS3,6353,635 
160MANPOWER MANAGEMENT9,1049,104 
170RECRUITING AND ADVERTISING61,20261,202 
 
TOTAL, BA 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES155,307155,307 
 
 
Total Operation and Maintenance, Army Reserve2,620,1962,620,196 
 
 
 
Operation and Maintenance, Navy Reserve 
 
BUDGET ACTIVITY 01: OPERATING FORCES 
 
AIR OPERATIONS 
010MISSION AND OTHER FLIGHT OPERATIONS570,319570,319 
020INTERMEDIATE MAINTENANCE16,59616,596 
030AIR OPERATIONS AND SAFETY SUPPORT3,1713,171 
040AIRCRAFT DEPOT MAINTENANCE125,004125,004 
050AIRCRAFT DEPOT OPERATIONS SUPPORT397397 
 
SHIP OPERATIONS 
060MISSION AND OTHER SHIP OPERATIONS55,87355,873 
070SHIP OPERATIONS SUPPORT & TRAINING592592 
080SHIP DEPOT MAINTENANCE41,89941,899 
 
COMBAT OPERATIONS SUPPORT 
090COMBAT COMMUNICATIONS15,24115,241 
100COMBAT SUPPORT FORCES142,924142,924 
 
WEAPONS SUPPORT 
110WEAPONS MAINTENANCE5,4945,494 
 
BASE SUPPORT 
120ENTERPRISE INFORMATION83,61183,611 
130SUSTAINMENT, RESTORATION AND MODERNIZATION69,85369,853 
140BASE OPERATING SUPPORT124,757124,757 
 
TOTAL, BA 01: OPERATING FORCES1,255,7311,255,731 
 
BUDGET ACTIVITY 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES 
 
SERVICEWIDE SUPPORT 
150ADMINISTRATION3,3233,323 
160MILITARY MANPOWER AND PERSONNEL MANAGEMENT13,89713,897 
170SERVICEWIDE COMMUNICATIONS1,9571,957 
180OTHER SERVICEWIDE POWER00 
 
LOGISTICS OPERATIONS AND TECHNICAL SUPPORT 
190ACQUISITION AND PROGRAM MANAGEMENT3,5933,593 
 
CANCELLED ACCOUNTS 
200CANCELLED ACCOUNT ADJUSTMENTS00 
210JUDGMENT FUND00 
 
OTHER PROGRAMS 
999OTHER PROGRAMS00 
 
TOTAL, BA 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES22,77022,770 
 
Total Operation and Maintenance, Navy Reserve1,278,5011,278,501 
 
 
 
Operation and Maintenance, Marine Corps Reserve 
 
BUDGET ACTIVITY 01: OPERATING FORCES 
 
EXPEDITIONARY FORCES 
010OPERATING FORCES61,11761,117 
020DEPOT MAINTENANCE13,21713,217 
030TRAINING SUPPORT29,37329,373 
 
BASE SUPPORT 
040SUSTAINMENT, RESTORATION AND MODERNIZATION25,46625,466 
050BASE OPERATING SUPPORT73,89973,899 
 
TOTAL, BA 01: OPERATING FORCES203,072203,072 
 
BUDGET ACTIVITY 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES 
 
SERVICEWIDE ACTIVITIES 
060SPECIAL SUPPORT5,6395,639 
070SERVICEWIDE TRANSPORTATION818818 
080ADMINISTRATION10,64210,642 
090RECRUITING AND ADVERTISING8,7548,754 
 
BASE SUPPORT 
100BASE OPERATING SUPPORT00 
 
TOTAL, BA 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES25,85325,853 
 
 
Total Operation and Maintenance, Marine Corps Reserve228,925228,925 
 
 
 
Operation and Maintenance, Air Force Reserve 
 
BUDGET ACTIVITY 01: OPERATING FORCES 
 
AIR OPERATIONS 
010PRIMARY COMBAT FORCES2,049,3032,049,303 
020MISSION SUPPORT OPERATIONS121,417121,417 
030DEPOT MAINTENANCE441,958441,958 
040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION78,76378,763 
050BASE SUPPORT258,091258,091 
 
TOTAL, BA 01: OPERATING FORCES2,949,5322,949,532 
 
BUDGET ACTIVITY 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES 
 
SERVICEWIDE ACTIVITIES 
060ADMINISTRATION77,47677,476 
070RECRUITING AND ADVERTISING24,55324,553 
080MILITARY MANPOWER AND PERS MGMT (ARPC)20,83820,838 
090OTHER PERS SUPPORT (DISABILITY COMP)6,1216,121 
100AUDIOVISUAL708708 
 
TOTAL, BA 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES129,696129,696 
 
 
Total Operation and Maintenance, Air Force Reserve3,079,2283,079,228 
 
 
 
Operation and Maintenance, Army National Guard 
 
BUDGET ACTIVITY 01: OPERATING FORCES 
 
LAND FORCES 
010MANEUVER UNITS876,269876,269 
020MODULAR SUPPORT BRIGADES173,843173,843 
030ECHELONS ABOVE BRIGADE615,160615,160 
040THEATER LEVEL ASSETS253,997253,997 
050LAND FORCES OPERATIONS SUPPORT34,44134,441 
060AVIATION ASSETS819,031821,281 
 Joint Command Vehicle and Supporting C3 Systems[2,250] 
 
 
LAND FORCES READINESS 
070FORCE READINESS OPERATIONS SUPPORT436,799436,799 
080LAND FORCES SYSTEMS READINESS99,75799,757 
090LAND FORCES DEPOT MAINTENANCE379,646379,646 
 
LAND FORCES READINESS SUPPORT 
100BASE OPERATIONS SUPPORT798,343800,943 
 North Carolina National Guard Family Assistance Centers[1,600] 
 Our Military Kids[1,000] 
110FACILITIES SUSTAINMENT, RESTORATION, & MODERNIZATION580,171580,471 
 Camp Ethan Allen Training Site Road Equipment[300] 
120MANAGEMENT AND OPERATIONAL HQ573,452573,452 
130ADDITIONAL ACTIVITIES00 
 
TOTAL, BA 01: OPERATING FORCES5,640,9095,646,059 
 
BUDGET ACTIVITY 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES 
 
SERVICEWIDE SUPPORT 
140ADMINISTRATION119,186119,186 
150SERVICEWIDE COMMUNICATIONS48,02048,020 
160MANPOWER MANAGEMENT7,9207,920 
170RECRUITING AND ADVERTISING440,999440,999 
 
TOTAL, BA 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES616,125616,125 
 
 
Total Operation and Maintenance, Army National Guard6,257,0346,262,184 
 
 
 
Operation and Maintenance, Air National Guard 
 
BUDGET ACTIVITY 01: OPERATING FORCES 
 
AIR OPERATIONS 
010AIRCRAFT OPERATIONS3,347,6853,347,685 
020MISSION SUPPORT OPERATIONS779,917779,917 
030DEPOT MAINTENANCE780,347780,347 
040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION302,949302,949 
050BASE SUPPORT606,916606,916 
 
TOTAL, BA 01: OPERATING FORCES5,817,8145,817,814 
 
BUDGET ACTIVITY 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES 
 
SERVICEWIDE ACTIVITIES 
060ADMINISTRATION35,17435,174 
070RECRUITING AND ADVERTISING32,77332,773 
 
TOTAL, BA 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES67,94767,947 
 
 
Total Operation and Maintenance, Air National Guard5,885,7615,885,761 
 
 
MISCELLANEOUS APPROPRIATIONS 
010US COURT OF APPEALS FOR THE ARMED FORCES, DEFENSE13,93213,932 
010ACQUISITION WORKFORCE DEVELOPMENT FUND100,000100,000 
010OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID109,869109,869 
010COOPERATIVE THREAT REDUCTION404,093424,093 
 Program increase[20,000] 
020ENVIRONMENTAL RESTORATION, ARMY415,864415,864 
030ENVIRONMENTAL RESTORATION, NAVY285,869285,869 
040ENVIRONMENTAL RESTORATION, AIR FORCE494,276494,276 
050ENVIRONMENTAL RESTORATION, DEFENSE11,10011,100 
060ENVIRONMENTAL RESTORATION FORMERLY USED SITES267,700267,700 
070OVERSEAS CONTINGENCY OPERATIONS TRANSFER FUND5,0000 
 Program decrease[–5,000] 
080IRAQ FREEDOM FUND00 
 
TOTAL, MISCELLANEOUS APPROPRIATIONS2,107,7032,122,703 
 
TOTAL TITLE III—OPERATION AND MAINTENANCE156,444,204156,179,872 
4302.Operation and Maintenance for Overseas Contingency Operations 
 
 
OPERATION AND MAINTENANCE FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
LineItemFY 2010 RequestConference Authorized 
 
Operation and Maintenance, Army 
 
BUDGET ACTIVITY 01: OPERATING FORCES 
 
LAND FORCES READINESS SUPPORT 
140ADDITIONAL ACTIVITIES36,330,89936,330,899 
150COMMANDERS EMERGENCY RESPONSE PROGRAM1,500,0001,300,000 
 Program reduction[–200,000] 
160RESET7,867,5517,867,551 
 
TOTAL, BA 01: OPERATING FORCES45,698,45045,498,450 
 
BUDGET ACTIVITY 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES 
 
SECURITY PROGRAMS 
340SECURITY PROGRAMS1,426,3091,426,309 
 
LOGISTICS OPERATIONS 
350SERVICEWIDE TRANSPORTATION5,045,9025,045,902 
 
TOTAL, BA 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES6,472,2116,472,211 
 
 Army end strength budget amendment[196,100] 
 
Total Operation and Maintenance, Army52,170,66152,166,761 
 
 
Operation and Maintenance, Navy 
 
BUDGET ACTIVITY 01: OPERATING FORCES 
 
AIR OPERATIONS 
010MISSION AND OTHER FLIGHT OPERATIONS1,138,3981,138,398 
020FLEET AIR TRAINING2,6402,640 
030AVIATION TECHNICAL DATA & ENGINEERING SERVICES1,2121,212 
040AIR OPERATIONS AND SAFETY SUPPORT26,81526,815 
050AIR SYSTEMS SUPPORT44,53244,532 
060AIRCRAFT DEPOT MAINTENANCE158,559158,559 
 
SHIP OPERATIONS 
080MISSION AND OTHER SHIP OPERATIONS651,209651,209 
090SHIP OPERATIONS SUPPORT & TRAINING22,48922,489 
100SHIP DEPOT MAINTENANCE1,001,0371,001,037 
 Transfer to base 
 
COMBAT OPERATIONS/SUPPORT 
120COMBAT COMMUNICATIONS20,70420,704 
150WARFARE TACTICS15,91815,918 
160OPERATIONAL METEOROLOGY AND OCEANOGRAPHY16,88916,889 
170COMBAT SUPPORT FORCES1,891,7991,891,799 
180EQUIPMENT MAINTENANCE306306 
200COMBATANT COMMANDERS CORE OPERATIONS6,9296,929 
210COMBATANT COMMANDERS DIRECT MISSION SUPPORT7,3447,344 
 
WEAPONS SUPPORT 
240IN-SERVICE WEAPONS SYSTEMS SUPPORT68,75968,759 
250WEAPONS MAINTENANCE82,49682,496 
260OTHER WEAPON SYSTEMS SUPPORT16,90216,902 
 
BASE SUPPORT 
280SUSTAINMENT, RESTORATION AND MODERNIZATION7,6297,629 
290BASE OPERATING SUPPORT338,604338,604 
 
TOTAL, BA 01: OPERATING FORCES5,521,1705,521,170 
 
BUDGET ACTIVITY 02: MOBILIZATION 
 
READY RESERVE AND PREPOSITIONING FORCES 
300SHIP PREPOSITIONING AND SURGE27,29027,290 
 
MOBILIZATION PREPAREDNESS 
330FLEET HOSPITAL PROGRAM4,3364,336 
350COAST GUARD SUPPORT245,039245,039 
 
TOTAL, BA 02: MOBILIZATION276,665276,665 
 
BUDGET ACTIVITY 03: TRAINING AND RECRUITING 
 
BASIC SKILLS AND ADVANCED TRAINING 
390SPECIALIZED SKILL TRAINING97,99597,995 
420TRAINING SUPPORT5,4635,463 
 
TOTAL, BA 03: TRAINING AND RECRUITING103,458103,458 
 
BUDGET ACTIVITY 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES 
 
SERVICEWIDE SUPPORT 
470ADMINISTRATION3,8993,899 
480EXTERNAL RELATIONS463463 
500MILITARY MANPOWER AND PERSONNEL MANAGEMENT563563 
510OTHER PERSONNEL SUPPORT2,5252,525 
520SERVICEWIDE COMMUNICATIONS23,55723,557 
 
LOGISTICS OPERATIONS AND TECHNICAL SUPPORT 
540SERVICEWIDE TRANSPORTATION223,890223,890 
570ACQUISITION AND PROGRAM MANAGEMENT642642 
 
INVESTIGATIONS AND SECURITY PROGRAMS 
610NAVAL INVESTIGATIVE SERVICE37,45237,452 
 
OTHER PROGRAMS 
999OTHER PROGRAMS25,29925,299 
 
TOTAL, BA 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES318,290318,290 
 
 
Total Operation and Maintenance, Navy6,219,5836,219,583 
 
 
 
Operation and Maintenance, Marine Corps 
 
BUDGET ACTIVITY 01: OPERATING FORCES 
 
EXPEDITIONARY FORCES 
010OPERATIONAL FORCES2,048,8442,048,844 
020FIELD LOGISTICS486,014486,014 
030DEPOT MAINTENANCE554,000554,000 
 
USMC PREPOSITIONING 
060NORWAY PREPOSITIONING950950 
 
BASE SUPPORT 
090BASE OPERATING SUPPORT121,700121,700 
 
TOTAL, BA 01: OPERATING FORCES3,211,5083,211,508 
 
BUDGET ACTIVITY 03: TRAINING AND RECRUITING 
 
BASIC SKILLS AND ADVANCED TRAINING 
120SPECIALIZED SKILL TRAINING6,3036,303 
140PROFESSIONAL DEVELOPMENT EDUCATION923923 
150TRAINING SUPPORT205,625205,625 
 
TOTAL, BA 03: TRAINING AND RECRUITING212,851212,851 
 
BUDGET ACTIVITY 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES 
 
SERVICEWIDE SUPPORT 
210SPECIAL SUPPORT2,5762,576 
220SERVICEWIDE TRANSPORTATION269,415269,415 
230ADMINISTRATION5,2505,250 
 
TOTAL, BA 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES277,241277,241 
 
 
Total Operation and Maintenance, Marine Corps3,701,6003,701,600 
 
 
 
Operation and Maintenance, Air Force 
 
BUDGET ACTIVITY 01: OPERATING FORCES 
 
AIR OPERATIONS 
010PRIMARY COMBAT FORCES1,582,4311,582,431 
020COMBAT ENHANCEMENT FORCES1,460,0181,460,018 
030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)109,255109,255 
050DEPOT MAINTENANCE304,540304,540 
060FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION121,881121,881 
070BASE SUPPORT1,394,8091,394,809 
 
COMBAT RELATED OPERATIONS 
080GLOBAL C3I AND EARLY WARNING130,885130,885 
090OTHER COMBAT OPS SPT PROGRAMS407,554407,554 
 
SPACE OPERATIONS 
130SPACE CONTROL SYSTEMS38,67738,677 
 
COCOM 
140COMBATANT COMMANDERS DIRECT MISSION SUPPORT157,000157,000 
 
TOTAL, BA 01: OPERATING FORCES5,707,0505,707,050 
 
BUDGET ACTIVITY 02: MOBILIZATION 
 
MOBILITY OPERATIONS 
160AIRLIFT OPERATIONS3,171,1483,171,148 
170MOBILIZATION PREPAREDNESS169,659169,659 
180DEPOT MAINTENANCE167,070167,070 
190FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION942942 
200BASE SUPPORT45,99845,998 
 
TOTAL, BA 02: MOBILIZATION3,554,8173,554,817 
 
BUDGET ACTIVITY 03: TRAINING AND RECRUITING 
 
ACCESSION TRAINING 
240FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION1,0191,019 
250BASE SUPPORT19,36119,361 
 
BASIC SKILLS AND ADVANCED TRAINING 
260SPECIALIZED SKILL TRAINING48,44248,442 
270FLIGHT TRAINING291291 
280PROFESSIONAL DEVELOPMENT EDUCATION1,5001,500 
290TRAINING SUPPORT1,4271,427 
 
TOTAL, BA 03: TRAINING AND RECRUITING72,04072,040 
 
BUDGET ACTIVITY 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES 
 
LOGISTICS OPERATIONS 
370LOGISTICS OPERATIONS328,009328,009 
420BASE SUPPORT35,32235,322 
 
SERVICEWIDE ACTIVITIES 
430ADMINISTRATION9,0009,000 
440SERVICEWIDE COMMUNICATIONS178,470178,470 
 
SECURITY PROGRAMS 
470SECURITY PROGRAMS142,160142,160 
 
TOTAL, BA 04: ADMINISTRATION & SERVICEWIDE ACTIVITIES692,961692,961 
 
 
Total Operation and Maintenance, Air Force10,026,86810,026,868 
 
 
 
Operation and Maintenance, Defense-wide 
 
BUDGET ACTIVITY 1: OPERATING FORCES 
 
DEFENSE-WIDE ACTIVITIES 
010JOINT CHIEFS OF STAFF25,00025,000 
020SPECIAL OPERATIONS COMMAND2,519,9352,519,935 
 
TOTAL, BUDGET ACTIVITY 1:2,544,9352,544,935 
 
BUDGET ACTIVITY 4: ADMIN & SERVICEWIDE ACTIVITIES 
 
DEFENSE-WIDE ACTIVITIES 
100DEFENSE CONTRACT AUDIT AGENCY13,90813,908 
130DEFENSE INFORMATION SYSTEMS AGENCY245,117245,117 
150DEFENSE LEGAL SERVICES115,000115,000 
170DEFENSE MEDIA ACTIVITY13,36413,364 
200DEFENSE THREAT REDUCTION AGENCY2,0182,018 
210DEPARTMENT OF DEFENSE EDUCATION AGENCY553,600553,600 
220DEFENSE CONTRACT MANAGEMENT AGENCY63,13063,130 
230DEFENSE SECURITY COOPERATION AGENCY1,950,0001,950,000 
270OFFICE OF THE SECRETARY OF DEFENSE79,04779,047 
 
OTHER PROGRAMS 
999OTHER PROGRAMS1,998,1811,998,181 
 
TOTAL, BUDGET ACTIVITY 4:5,033,3655,033,365 
 
 Army end strength budget amendment5,100 
 
Total Operation and Maintenance, Defense-Wide 7,578,3007,583,400 
 
 
Operation and Maintenance, Army Reserve 
 
BUDGET ACTIVITY 01: OPERATING FORCES 
 
LAND FORCES 
030ECHELONS ABOVE BRIGADE86,88186,881 
050LAND FORCES OPERATIONS SUPPORT40,67540,675 
 
LAND FORCES READINESS 
070FORCE READINESS OPERATIONS SUPPORT21,27021,270 
080LAND FORCES SYSTEMS READINESS17,50017,500 
 
LAND FORCES READINESS SUPPORT 
100BASE OPERATIONS SUPPORT38,00038,000 
 
TOTAL, BA 01: OPERATING FORCES204,326204,326 
 
 
Total Operation and Maintenance, Army Reserve204,326204,326 
 
 
 
Operation and Maintenance, Navy Reserve 
 
BUDGET ACTIVITY 01: OPERATING FORCES 
 
AIR OPERATIONS 
010MISSION AND OTHER FLIGHT OPERATIONS26,67326,673 
020INTERMEDIATE MAINTENANCE400400 
040AIRCRAFT DEPOT MAINTENANCE3,6003,600 
 
SHIP OPERATIONS 
060MISSION AND OTHER SHIP OPERATIONS7,4167,416 
080SHIP DEPOT MAINTENANCE8,9178,917 
 
COMBAT OPERATIONS SUPPORT 
090COMBAT COMMUNICATIONS3,1473,147 
100COMBAT SUPPORT FORCES13,42813,428 
 
BASE SUPPORT 
140BASE OPERATING SUPPORT4,4784,478 
 
TOTAL, BA 01: OPERATING FORCES68,05968,059 
 
 
Total Operation and Maintenance, Navy Reserve68,05968,059 
 
 
 
Operation and Maintenance, Marine Corps Reserve 
 
BUDGET ACTIVITY 01: OPERATING FORCES 
 
EXPEDITIONARY FORCES 
010OPERATING FORCES77,84977,849 
 
BASE SUPPORT 
050BASE OPERATING SUPPORT8,8188,818 
 
TOTAL, BA 01: OPERATING FORCES86,66786,667 
 
Total Operation and Maintenance, Marine Corps Reserve86,66786,667 
 
 
 
Operation and Maintenance, Air Force Reserve 
 
BUDGET ACTIVITY 01: OPERATING FORCES 
 
AIR OPERATIONS 
010PRIMARY COMBAT FORCES3,6183,618 
020MISSION SUPPORT OPERATIONS7,2767,276 
030DEPOT MAINTENANCE114,531114,531 
050BASE SUPPORT500500 
 
TOTAL, BA 01: OPERATING FORCES125,925125,925 
 
 
Total Operation and Maintenance, Air Force Reserve125,925125,925 
 
 
 
Operation and Maintenance, Army National Guard 
 
BUDGET ACTIVITY 01: OPERATING FORCES 
 
LAND FORCES 
010MANEUVER UNITS89,66689,666 
020MODULAR SUPPORT BRIGADES1,1961,196 
030ECHELONS ABOVE BRIGADE18,36018,360 
040THEATER LEVEL ASSETS380380 
060AVIATION ASSETS59,35759,357 
 
 
LAND FORCES READINESS 
070FORCE READINESS OPERATIONS SUPPORT94,45894,458 
 
LAND FORCES READINESS SUPPORT 
100BASE OPERATIONS SUPPORT22,53622,536 
120MANAGEMENT AND OPERATIONAL HQ35,69335,693 
 
TOTAL, BA 01: OPERATING FORCES321,646321,646 
 
 
Total Operation and Maintenance, Army National Guard321,646321,646 
 
 
 
Operation and Maintenance, Air National Guard 
 
BUDGET ACTIVITY 01: OPERATING FORCES 
 
AIR OPERATIONS 
010AIRCRAFT OPERATIONS103,259103,259 
020MISSION SUPPORT OPERATIONS51,30051,300 
030DEPOT MAINTENANCE135,303135,303 
 
TOTAL, BA 01: OPERATING FORCES289,862289,862 
 
 
 
Total Operation and Maintenance, Air National Guard289,862289,862 
 
 
 
Afghanistan Security Forces Fund  
 
010INFRASTRUCTURE868,320868,320 
020EQUIPMENT AND TRANSPORTATION1,615,1921,615,192 
030TRAINING AND OPERATIONS272,998272,998 
040SUSTAINMENT1,945,8871,945,887 
060INFRASTRUCTURE605,584605,584 
070EQUIPMENT AND TRANSPORTATION279,186279,186 
080TRAINING AND OPERATIONS648,217648,217 
090SUSTAINMENT1,219,9661,219,966 
120SUSTAINMENT5,9195,919 
130TRAINING AND OPERATIONS1,5001,500 
 
TOTAL, Afghanistan Security Forces Fund7,462,7697,462,769 
 
 
Pakistan Counterinsurgency Capability Fund 
 
INFRASTRUCTURE41,9700 
 Realigned from Defense to International Affairs[–41,970] 
EQUIPMENT/TRANSPORTATION397,9070 
 Realigned from Defense to International Affairs[–397,907] 
TRAINING AND OPERATIONS67,9530 
 Realigned from Defense to International Affairs[–67,953] 
INFRASTRUCTURE73,0000 
 Realigned from Defense to International Affairs[–73,000] 
EQUIPMENT/TRANSPORTATION107,0000 
 Realigned from Defense to International Affairs[–107,000] 
TRAINING AND OPERATIONS8,1700 
 Realigned from Defense to International Affairs[–8,170] 
HUMANITARIAN ASSISTANCE4,0000 
 Realigned from Defense to International Affairs[–4,000] 
 
TOTAL, Pakistan Counterinsurgency Capability Fund700,0000 
 
 
MISCELLANEOUS APPROPRIATIONS 
080IRAQ FREEDOM FUND115,3000 
 Program reduction[–115,300] 
 
TOTAL, MISCELLANEOUS APPROPRIATIONS115,3000 
 
TOTAL TITLE III—OPERATION AND MAINTENANCE89,071,56688,257,466  
XLIVOTHER AUTHORIZATIONS 
4401.Other Authorizations 
 
 
OTHER AUTHORIZATIONS(In Thousands of Dollars) 
Program TitleFY 2010 RequestConference Authorized 
 
REVOLVING AND MANAGEMENT FUNDS 
 
DEFENSE WORKING CAPITAL FUNDS 
DEFENSE WORKING CAPITAL FUNDS141,388141,388 
DEFENSE COMMISSARY AGENCY1,313,6161,313,616 
Total, Defense Working Capital Funds1,455,0041,455,004 
 
NATIONAL DEFENSE SEALIFT FUND 
Strategic Ship Acquisition 
T–AKE940,115940,115 
MLP120,047120,047 
OUTFITTING AND POST DELIVERY29,74029,740 
DoD Mobilization Assets 
NATIONAL DEFENSE SEALIFT VESSEL1,4381,438 
LMSR MAINTENANCE96,36396,363 
DOD MOBILIZATION ALTERATIONS64,16764,167 
T–AH MAINTENANCE37,62737,627 
Strategic Sealift Support 
STRATEGIC SEALIFT SUPPORT4,7944,794 
Sealift Research and Development 
RESEARCH AND DEVELOPMENT72,98372,983 
Ready Reserve Force 
READY RESERVE FORCE275,484275,484 
Total, National Defense Sealift Fund1,642,7581,642,758 
 
DEFENSE COALITION SUPPORT FUND 
DEFENSE COALITION SUPPORT FUND22,0000 
Total Revolving and Management Funds3,119,7623,097,762 
 
MILITARY PROGRAMS 
 
DEFENSE HEALTH PROGRAM 
DEFENSE HEALTH PROGRAM—O&M26,967,91927,094,849 
 TRICARE Continuation Pending MEDICARE Eligibility[4,000] 
 Transitional Dental Care (S712)[11,000] 
 Pre-mobilization health care coverage for Reservists and their families[92,000] 
 Madigan Medical Center Trauma Assistance Program[2,500] 
 Fort Drum Regional Health Planning Organization[430] 
 Extend Dental Coverage to Dependent Survivors[2,000] 
 Chiropractic Clinical Trials[5,000] 
 TRICARE Coverage for Gray-Area Retirees[10,000] 
DEFENSE HEALTH PROGRAM—R&D613,102616,102 
 USUHS Immersive, Wide Area Virtual Environment[3,000] 
DEFENSE HEALTH PROGRAM—PROCUREMENT322,142322,142 
Total Defense Health Program27,903,16328,033,093 
 
CHEMICAL AGENTS AND MUNITIONS DESTRUCTION 
CHEM DEMILITARIZATION—O&M1,146,8021,146,802 
CHEM DEMILITARIZATION—RDT&E401,269401,269 
CHEM DEMILITARIZATION—PROC12,68912,689 
 
Total Chemical Agents and Munitions Destruction1,560,7601,560,760 
 
DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES 
DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE1,058,9841,054,234 
 EUCOM Interagency Fusion Centers (PC2365)[–750] 
 PC9205 EUCOM CN Operation Support—excessive growth[–2,000] 
 PC9206 AFRICOM CN Operational Support—excessive growth[–2,000] 
Total Drug Interdiction and Counter-Drug Activities1,058,9841,054,234 
 
OFFICE OF THE INSPECTOR GENERAL 
OFFICE OF THE INSPECTOR GENERAL—O&M271,444287,100 
 Second year growth plan[15,656] 
OFFICE OF THE INSPECTOR GENERAL—PROCUREMENT1,0001,000 
Total Office of the Inspector General272,444288,100 
 
TOTAL OTHER AUTHORIZATIONS33,915,11334,033,949 
 
Memorandum: Civil Program (non-defense) 
Armed Forces Retirement Home (Budget Function 600)134,000134,000  
4402.Other Authorizations for Overseas Contingency Operations 
 
 
OTHER AUTHORIZATIONS FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
Program TitleFY 2010 RequestConference Authorized 
 
REVOLVING AND MANAGEMENT FUNDS 
 
DEFENSE WORKING CAPITAL FUNDS 
DEFENSE WORKING CAPITAL FUNDS396,915396,915 
Total, Defense Working Capital Funds396,915396,915 
 
Total Revolving and Management Funds396,915396,915 
 
MILITARY PROGRAMS 
 
DEFENSE HEALTH PROGRAM 
DEFENSE HEALTH PROGRAM—O&M1,155,2351,256,675 
 Army end strength budget amendment[101,440] 
Total Defense Health Program1,155,2351,256,675 
 
DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES 
DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE324,603356,603 
 International Support—US CENTCOM CN Training—Mi–17 Procurement[32,000] 
Total Drug Interdiction and Counter-Drug Activities324,603356,603 
 
OFFICE OF THE INSPECTOR GENERAL 
OFFICE OF THE INSPECTOR GENERAL—O&M8,8768,876 
Total Office of the Inspector General8,8768,876 
 
TOTAL OTHER AUTHORIZATIONS1,885,6292,019,069 
XLVMILITARY CONSTRUCTION 
4501.Military Construction 
 
 
MILITARY CONSTRUCTION(In Thousands of Dollars) 
AccountState/Country and InstallationProject TitleBudget RequestConference Agreement 
 
 Alabama 
Army Anniston Army Depot Industrial Area Elec System Upgrade3,300 
ARNG Fort McClellan Urban Assault Course3,0003,000 
Army Redstone Arsenal Gate 7 Access Control Point3,550 
Def-Wide Redstone Arsenal Missile and Space Intel Center Eoe Complex 12,000  
 Alaska 
Air Force Clear AFS Power Plant Facility24,300 24,300  
Air Force Eielson AFB Arctic Utilidors—phase 19,900 
Air Force Eielson AFB Taxiway Lighting3,450 
Air Force Elmendorf AFB Red Flag Alaska Add/Alter Operations Center3,1003,100 
Air Force Elmendorf AFB F–22 Weapons Load Training Facility12,60012,600 
Def-Wide Elmendorf AFB Aeromedical Services/Mental Health Clinic25,01725,017 
Army Fort Richardson Airborne Sustainment Training Complex6,1006,100 
Army Fort Richardson Training Aids Center2,0502,050 
Army Fort Richardson Warrior In Transition Complex43,00043,000 
Army Fort Richardson Combat Pistol Range4,900 
Def-Wide Fort Richardson Health Clinic3,5183,518 
Army Fort Wainwright Railhead Complex26,00026,000 
Army Fort Wainwright Aviation Unit Operations Complex19,00019,000 
Army Fort Wainwright Aviation Task Force Complex, Ph 1, Inc 1125,00095,000 
Army Fort Wainwright Warrior In Transition Complex28,00028,000 
 Arizona 
ARNG Camp Navajo Combat Pistol Qualification Course3,0003,000 
Air_Guard Davis-Monthan AFB TFI-Predator Beddown-FOC5,6005,600 
Air Force Davis-Monthan AFB Dormitory (144 Rm)20,00020,000 
Air Force Davis-Monthan AFB CSAR HC–130J Simulator Facility8,4008,400 
Air Force Davis-Monthan AFB CSAR HC–130J Rqs Operations Facility8,7008,700 
Air Force Davis-Monthan AFB CSAR HC–130J Infrastructure4,8004,800 
Army Fort Huachuca UAV ER/MPER/MP15,00015,000 
Army Fort Huachuca Battalion Headquarters UAV6,0006,000 
Army Fort Huachuca Fire Station, Two company6,700 
Milcon, Naval Res Phoenix Reserve Center Move To Luke AFB, NOSC Phoenix10,98610,986 
Navy Yuma Aircraft Maintenance Hanger (phase 1)27,05027,050 
Navy Yuma Airfield Elec. Dist. and Contol1,7201,720 
 Arkansas 
Air Force Little Rock AFB C–130 Flight Simulator Addition5,8005,800 
Air Force Little Rock AFB Security Forces Operations Facility10,400 
Army Pine Bluff Arsenal Fuse & Detonator Magazine, Depot Level25,00025,000 
 California 
Milcon, Naval Res Alameda Reserve Training Center—Alameda, Ca5,9605,960 
Navy Bridgeport Fire Station—Renovation—MWTC4,4604,460 
Navy Bridgeport Mountain Warfare Training, Commissary6,830 
Navy Camp Pendleton Anglico Operations Complex25,19025,190 
Navy Camp Pendleton Recon Bn Operations Complex77,66077,660 
Navy Camp Pendleton Comm/elec Maintenance Facility13,17013,170 
Navy Camp Pendleton Expansion Of SRTTP To 7.5 MGD55,18055,180 
Navy Camp Pendleton North Region Tertiary Treatment Plant (Incr 1)142,330112,330 
Navy Camp Pendleton Gas/Electrical Upgrades51,04051,040 
Navy Camp Pendleton Recruit Barracks—School of Infantry53,32053,320 
Navy Camp Pendleton Enlisted Dining Facility32,30032,300 
Navy Camp Pendleton Recruit Barracks—field/K–span23,20023,200 
Navy Camp Pendleton Communications Upgrades79,49279,492 
Navy Camp Pendleton Electrical Distribution System76,95076,950 
Navy Camp Pendleton Operations Access Points12,74012,740 
Navy Camp Pendleton Enlisted Dining Facility—Edson Range37,67037,670 
Navy Camp Pendleton BEQ39,61039,610 
Navy Camp Pendleton Recruit Marksmanship Training Facility13,73013,730 
Navy Camp Pendleton Expand Combat Aircraft Loading Apron12,24012,240 
Navy Camp Pendleton Aviation Transmitter/Receiver Site13,56013,560 
Navy Camp Pendleton WFTBN Support Facilities15,78015,780 
USAR Camp Pendleton Army Reserve Center19,50019,500 
Def-Wide Coronado SOF Close Quarters Combat Training Facility15,72215,722 
Navy Edwards AFB Edwards Ramp Extension3,0073,007 
Def-Wide El Centro Aircraft Direct Fueling Station11,00011,000 
Army Fort Irwin Mout Assault Course, Ph 49,5009,500 
Air_Guard Fresno Yosemite IAP ANG 144th Squadron Operations Facility9,800 
ARNG Los Alamitos Readiness Center Ph131,00031,000 
USAR Los Angeles Army Reserve Center29,00029,000 
Air Force Los Angeles AFB Consolidated Parking Area, Ph18,000 
AF Reserve March ARB Small Arms Firing Range9,800 
Navy Miramar Aircraft Parking Apron Modification9,2809,280 
Navy Monterey NSA Marine Meteorology Center10,240 
Def-Wide Point Loma Annex Replace Fuel Storage Fac Incr 292,30092,300 
Navy Point Loma Annex Alter/Add Marine Mammal Surgical Center2,330 
Navy Point Loma Annex Public Works Shops Consolidation8,7308,730 
Navy San Diego Messhall Expansion23,59023,590 
Air_Guard Socal Logistics Airport TFI-Predator Beddown—FTU/LRE Site8,4008,400 
Air Force Travis AFB Construct Kc–10 Cargo Load Training Facility6,9006,900 
Air Force Travis AFB Taxiway M Bypass Load6,000 
Def-Wide Travis AFB Replace Fuel Distribution System15,35715,357 
Navy Twentynine Palms Station Comm Facility and Infrastructure49,04049,040 
Navy Twentynine Palms Sub-Station and Electrical Upgrades31,31031,310 
Navy Twentynine Palms Elec. Infra. Upgrade—34.5kv To 115kv46,22046,220 
Navy Twentynine Palms Elec. Power Plant/CO—GEN/Gas Turbine—n53,26053,260 
Navy Twentynine Palms Water Improvements and Storage Tank30,61030,610 
Navy Twentynine Palms Sewage System Imp. and Lift Station5,8005,800 
Navy Twentynine Palms HTHW/chilled Water System25,79025,790 
Navy Twentynine Palms Natural Gas System Extension19,99019,990 
Navy Twentynine Palms Industrial Waste Water Pretreatment Sys.3,3303,330 
Navy Twentynine Palms Laydown Site Work—north mainside21,74021,740 
Navy Twentynine Palms Secondary elec.dist.—north mainside31,72031,720 
Navy Twentynine Palms Construct Loads—north mainside29,36029,360 
Navy Twentynine Palms Maint. Shop—wheeled16,04016,040 
Navy Twentynine Palms Maint. Sunshades— wheeled12,58012,580 
Navy Twentynine Palms Comm/Elect Maint/Storage12,66012,660 
Navy Twentynine Palms Dining Facility—north mainside17,20017,200 
Navy Twentynine Palms BEQ37,29037,290 
Navy Twentynine Palms Maint. Shop—tracked19,78019,780 
Navy Twentynine Palms BEQ37,29037,290 
Navy Twentynine Palms Consolidated Armory— tanks12,67012,670 
Air Force Vandenberg AFB Child Development Center13,00013,000 
 Colorado 
Air_Guard Buckley Ang Base Add/Alter Weapons Release4,500 
USAR Colorado Springs Army Reserve Center/land13,00013,000 
Army Fort Carson Training Aids Center18,50018,500 
Army Fort Carson Brigade Complex69,00069,000 
Army Fort Carson Brigade Complex, Ph 1102,000 
Army Fort Carson Railroad Tracks14,00014,000 
Army Fort Carson Warrior In Transition (WT) Complex56,00056,000 
Army Fort Carson Automated Qualification Training Range11,00011,000 
Army Fort Carson Modified Record Fire Range4,4504,450 
Army Fort Carson Automated Multipurpose Machine Gun Range7,4007,400 
Army Fort Carson Scout/recce Gunnery Complex16,00016,000 
Army Fort Carson Urban Assault Course3,1003,100 
Army Fort Carson Convoy Live Fire Range6,5006,500 
Army Fort Carson Commissary35,00035,000 
Army Fort Carson Barracks & dining, Increment 260,00060,000 
Def-Wide Fort Carson SOF Battalion Ops Complex45,20045,200 
Def-Wide Fort Carson SOF Military Working Dog Facility3,0463,046 
Def-Wide Fort Carson Health and Dental Clinic52,77331,900 
Air Force Peterson AFB East Gate Realignment7,200 
Air Force Peterson AFB C–130 Squad Ops/AMU (TFI)5,2005,200 
Air Force Peterson AFB National Security Space Institute19,90019,900 
Chem Demil Pueblo Depot Ammunition Demilitarization Facility, Ph XI92,50092,500 
AF Reserve Schriever AFB Wing Headquarters10,20010,200 
Air Force U.S. Air Force Academy Add To Cadet Fitness Center17,50017,500 
 Connecticut 
Air_Guard Bradley National Airport CNAF Beddown Upgrade Facilities9,000 
USAR Bridgeport Army Reserve Center/land18,50018,500 
Navy New London NSB Mk–48 Torpedo Magazine6,570 
 Delaware 
Air Force Dover AFB C–5 Cargo Aircraft maint Training Facility P15,3005,300 
Air Force Dover AFB Consol Comm Fac12,10012,100 
Air Force Dover AFB Chapel Center7,500 
 Florida 
Navy Blount Island Port Operations Facility3,7603,760 
Air Force Eglin AFB F–35 Duke Control Tower3,4203,420 
Air Force Eglin AFB Construct Dormitory (96 rm)11,00011,000 
Air Force Eglin AFB F–35 Pol Ops Facility3,1805,236 
Air Force Eglin AFB F–35 Hydrant Refueling System Phase 18,10014,308 
Air Force Eglin AFB F–35 Parallel Taxiway lAdder1,4402,371 
Air Force Eglin AFB F–35 JPS Flightline fillstands5,4008,892 
Air Force Eglin AFB F–35 JP–8 West Side bulk Fuel Tank Upgrades9601,581 
Air Force Eglin AFB F–35 Live Ordinance Load Facility9,9009,900 
Air Force Eglin AFB F–35 A/C Parking Apron16,40027,652 
Army Eglin AFB Operations Complex, Ph 380,00080,000 
Army Eglin AFB Indoor Firing Range8,9008,900 
Army Eglin AFB Live Fire Exercise Shoothouse8,0008,000 
Army Eglin AFB Live Fire Exercise Breach Facility4,9504,950 
Army Eglin AFB Non-standard Small Arms range3,4003,400 
Army Eglin AFB Grenade Launcher Range1,6001,600 
Army Eglin AFB Hand Grenade Qualification Course1,4001,400 
Army Eglin AFB Urban Assault Course2,7002,700 
Army Eglin AFB Anti-armor, Tracking & Live Fire Range3,4003,400 
Army Eglin AFB Automated Qualification/Training Range12,00012,000 
Army Eglin AFB Light Demolition Range2,2002,200 
Army Eglin AFB Basic 10m–25m Firing range (zero)3,0503,050 
Def-Wide Eglin AFB SOF Military Working Dog Facility3,0463,046 
Navy Eglin AFB F–35 Hydrant Refueling sys, Ph 16,208 
Navy Eglin AFB F–35 Parallel Taxiway ladder931 
Navy Eglin AFB F–35 A/C Parking Apron11,252 
Navy Eglin AFB Bachelor Enlisted Quarters, EOD School, Phase26,28726,287 
Navy Eglin AFB F–35 JP8 West Side Bulk Tank Upgrades621 
Navy Eglin AFB F–35 Pol Operations Facility (Eglin)2,056 
Navy Eglin AFB F–35 JP8 Flightline Fillstands (Eglin)3,492 
Army Eglin AFB (Camp Rudder) Elevated Water Storage Tank1,200 
Air Force Hurlburt Field Refueling Vehicle Maintenance Facility2,2002,200 
Air Force Hurlburt Field Electrical Distribution Substation8,3008,300 
Air Force Hurlburt Field Flight Test Opns Fac (413 Flts)9,400 
Def-Wide Hurlburt Field SOF Simulator Facility for Mc–130 (recap)8,1568,156 
Navy Jacksonville P–8/MMA Facilities Modification5,9175,917 
Def-Wide Jacksonville IAP Replace Jet Fuel Storage Complex11,50011,500 
Air Force Macdill AFB Dormitory (120 Room)16,00016,000 
Air Force Macdill AFB Child Development Center7,0007,000 
Air Force Macdill AFB Centcom Commandant Facility15,30015,300 
Air Force Macdill AFB Consolidated Commo Facility21,000 
Navy Mayport Fitness Ctr26,360 
Navy Mayport Wharf Charlie Repair29,68229,682 
Navy Mayport Channel Dredging46,30346,303 
Army Miami Doral Southcom Headquarters, incr 355,40055,400 
USAR Panama City Army Reserve Center/land7,3007,300 
Air Force Patrick AFB Combat Weapons Training Facility8,400 
Navy Pensacola Corry “A” School bachelor Enlisted Quarters R22,95022,950 
Navy Pensacola Simulator Addition For umfo Program3,2113,211 
USAR West Palm Beach Army Reserve Center/land26,00026,000 
Navy Whiting Field T–6B JPATS Trng. Ops Paraloft Facility4,1204,120 
 Georgia 
Navy Albany MCLB Wpns Maint Hardstand Fac4,870 
USAR Atlanta Army Reserve Center/land14,00014,000 
Army Fort Benning Combined Arms Collective Training Facility10,80010,800 
Army Fort Benning Fire and Movement Range2,8002,800 
Army Fort Benning Battle Lab30,00030,000 
Army Fort Benning Training Area Tank Trails9,7009,700 
Army Fort Benning Training Battalion Complex38,00038,000 
Army Fort Benning Dining Facility15,00015,000 
Army Fort Benning Warrior In Transition (WT) Complex53,00053,000 
Army Fort Benning Training Battalion Complex, Ph 131,00031,000 
Army Fort Benning Training Battalion Complex, Ph 131,00031,000 
Army Fort Benning Trainee Barracks Complex, Ph 174,00074,000 
ARNG Fort Benning Readiness Center15,50015,500 
Def-Wide Fort Benning Wilson Es Construct Gymnasium2,3302,330 
Def-Wide Fort Benning SOF Expand Battalion Headquarters3,0463,046 
Def-Wide Fort Benning Blood Donor Center Replacement12,31312,313 
Def-Wide Fort Benning Dental Clinic4,8874,887 
Army Fort Gillem Forensic Lab10,80010,800 
Army Fort Stewart Brigade Complex93,00048,000 
Army Fort Stewart Automated Sniper Field Fire Range3,4003,400 
Army Fort Stewart Warrior In Transition (WT) Complex49,00049,000 
Army Fort Stewart Barracks & Dining, Increment 280,00080,000 
Def-Wide Fort Stewart New Elementary School22,502 
Def-Wide Fort Stewart New Elementary School22,50122,501 
Def-Wide Fort Stewart Health and Dental Clinic26,38622,200 
ARNG Hunter Army Airfield Aviation Readiness Center8,967 
Air Force Moody AFB Rescue Opns/maint HQ Fac10,000 
Air Force Warner Robins AFB Hot Cargo Pad/taxiway6,200 
 Hawaii 
Def-Wide Ford Island Pacific Operations Facility Upgrade9,6339,633 
Air Force Hickam AFB Ground Control Tower4,000 
Air_Guard Hickam AFB TFI—F–22 LO/composite repair Facility26,00026,000 
Air_Guard Hickam AFB TFI—F–22 Parking Apron and Taxiways7,0007,000 
Navy Navsta Pearl Harbor Production Services Support Facility25,070 
Navy Oahu Range, 1000 - Puuloa5,3805,380 
Navy Pearl Harbor Pacflt Sub Drive-in Mag Silencing Fac (inc)8,6458,645 
Navy Pearl Harbor APCSS Conference & Technology Learning Center12,77512,775 
Navy Pearl Harbor Missile Magazines (5), West Loch22,40722,407 
Army Schofield Barracks Vehicle Maintenance Shop63,00063,000 
Army Schofield Barracks Vehicle Maintenance Shop36,00036,000 
Army Schofield Barracks Warrior In Transition (WT) Barracks55,00055,000 
Army Schofield Barracks Warrior In Transition Complex30,00030,000 
Air Force Wheeler AAF Construct ASOC Complex15,00015,000 
Army Wheeler AAF Regional SATCOM Information Center7,5007,500 
 Idaho 
ARNG Gowen Field Combined Arms Collective Training Facility16,10016,100 
Air Force Mountain Home AFB Logistics Readiness Center20,00020,000 
 Illinois 
USAR Chicago Army Reserve Center23,00023,000 
Milcon, Naval Res Joliet Army Ammo Plant Reserve Training Center—Joliet, Il7,9577,957 
Air_Guard Lincoln Capital Airport Security Improv—Relocate Entrance3,000 
ARNG Milan Readiness Center5,600 
Air Force Scott AFB Aeromedical Evac Facility7,400 
 Indiana 
ARNG Muscatatuck Combined Arms Collective Training Facility Ph10,10010,100 
Navy Naval Support Activity Crane Strategic Weapons Systems Engineering Facility13,710 
 Iowa 
ARNG Camp Dodge US Property and Fiscal Office4,000 
Air_Guard Des Moines Des Moines Alt Security Forces Fac4,600 
 Kansas 
Army Fort Riley Training Aids Center15,50015,500 
Army Fort Riley Advanced Waste Water Treatment Plant28,00028,000 
Army Fort Riley Igloo Storage, Installation7,2007,200 
Army Fort Riley Brigade Complex49,00049,000 
Army Fort Riley Battalion Complex59,00059,000 
Army Fort Riley Land Vehicle Fueling Facility3,7003,700 
Army Fort Riley Estes Load Access Control Point6,100 
Air_Guard McConnell AFB TFI-Upgrade DCGS8,700 
ARNG Salina Army NG Aviation Facility Taxiway Alterations2,227 
 Kentucky 
Chem Demil Blue Grass Army Depot Ammunition Demilitarization Ph X54,04154,041 
Chem Demil Blue Grass Army Depot Blue Grass Army Depot Chem Demil Project5,000 
Army Fort Campbell Installation Chapel Center14,400 
Def-Wide Fort Campbell 5th SFG Language Sustainment Trng Fac6,800 
Def-Wide Fort Campbell SOF Battalion Operations Complex29,28929,289 
Def-Wide Fort Campbell SOF Military Working Dog Facility3,0463,046 
Def-Wide Fort Campbell Health Clinic8,6008,600 
Army Fort Knox Warrior In Transition (WT) Complex70,00070,000 
 Louisiana 
Air Force Barksdale Air Force Base Phase Five Ramp Replacement—Aircraft Apron12,800 
Army Fort Polk Multipurpose Machinegun Range6,400 
Army Fort Polk Warrior In Transition (WT) Complex32,00032,000 
Army Fort Polk Land Purchases17,00017,000 
 Maine 
Air_Guard Bangor IAP Replace Aircraft Maint Hanger/shops28,00028,000 
Navy Portsmouth Naval Shipyard Gate 2 Security Improvements7,090 
 Maryland 
Army Aberdeen PG Analytical Chem Wing—Advanced Chem Lab15,500 
Def-Wide Aberdeen PG USAMRICD Replacement, inc I111,400111,400 
Air Force Andrews AFB Replace Munitions Storage Area9,3009,300 
Air_Guard Andrews AFB Rpl Munitions maintenance and Storage Complex14,00014,000 
Navy Carderock Nswc Det RDTE Support Facility, ph26,520 
Army Fort Detrick ATL Auditorium & Tng Cntr Expand7,400 
Army Fort Detrick Satellite Communications Center18,00018,000 
Army Fort Detrick Satellite Communications Facility21,00021,000 
Def-Wide Fort Detrick Boundary Gate At Nalin Pond10,75010,750 
Def-Wide Fort Detrick Emergency Service Center16,12516,125 
Def-Wide Fort Detrick USAMRIID Stage I, Inc IV108,000108,000 
Def-Wide Fort Detrick Nibc Truck Inspection Station & RLoad2,9322,932 
Army Fort Meade Intersection, Rockenbach Rd & Cooper Ave2,350 
Def-Wide Fort Meade South Campus Utility Plant Ph 2175,900175,900 
Def-Wide Fort Meade NSAW Campus Chilled Water Backup19,10019,100 
Def-Wide Fort Meade Mission Support—PSAT8,8008,800 
Navy Patuxent River NAS Special Commo Rqts Eng Facility11,043 
 Massachusetts 
Air_Guard Barnes ANGB F–15 Aircraft Ready Shelters8,100 
ARNG Hanscom AFB Armed Forces Reserve Center (JFHQ)29,00029,000 
Air_Guard Otis Air National Guard Base Composite Operations and Training Facility12,800 
 Michigan 
Air_Guard Alpena CRTC Replace Troop Quarters8,900 
Air_Guard Battle Creek ANG Base CNAF Bed Down Facilities14,000 
ARNG Fort Custer Org Maint Shop (ADRS)7,732 
Air_Guard Selfridge ANG Base A–10 Squad Operations Facility7,100 
 Minnesota 
ARNG Arden Hills Readiness Center Ph26,7006,700 
ARNG Camp Ripley Urban Assault Course1,7101,710 
Def-Wide Duluth IAP Jet Fuel Stoarge Complex15,00015,000 
USAR Fort Snelling (Minneapolis) Army Reserve Center12,00012,000 
Air_Guard Minn/St. Paul IAP 133rd AW Base Minnesota Starbase Facility Alteration1,900 
 Mississippi 
ARNG Camp Shelby Combined Arms Collective Tng Fac Add/alt16,10016,100 
Air Force Columbus AFB Aircraft Fuel Systems Maint Dock9,800 
Air_Guard Gulfport-biloxi RA Relocate Base Entrance6,500 
AF Reserve Keesler AFB Aerial Port Squadron Facility9,8009,800 
ARNG Monticello Monticello National guard Readiness Center14,350 
 Missouri 
ARNG Boonville Readiness Center Add/alt1,8001,800 
Army Fort Leonard Wood Automated-aided Instruction Facility27,00027,000 
Army Fort Leonard Wood Wheeled Vehicle Drivers Course17,50017,500 
Army Fort Leonard Wood Warrior In Transition Complex19,50019,500 
Army Fort Leonard Wood Transient Advanced Trainee Barracks, Ph 199,00099,000 
Army Fort Leonard Wood Health Clinic7,800 
Def-Wide Fort Leonard Wood Dental Clinic Addition5,5705,570 
Air_Guard Rosecrans Memorial Airport Replace Fire/crash rescue Station Phase I9,300 
Air Force Whiteman AFB EOD Opns Complex7,400 
Air Force Whiteman AFB Land Acquisition North & South Bdry5,500 
 Montana 
Air Force Malmstrom AFB Upgrade Weapons Storage Area10,600 
 Nebraska 
ARNG Lincoln Armed Forces Reserve Center (JFHQ)23,00023,000 
Air_Guard Lincoln Map Joint Forces Operations Center—ANG Share1,5001,500 
Air Force Offutt AFB STRATCOM Gate10,400 
 Nevada 
ARNG Carson City National Guard Energy Sustainable Projects2,000 
Air Force Creech AFB UAS AT/FP Security Updates2,7002,700 
Navy Naval Air Station Fallon Warrior Physical Training Facility10,670 
ARNG North Las Vegas Readiness Center26,00026,000 
Air_Guard Reno, NV NV Air National Guard Fire Station Replacement10,800 
 New Hampshire 
Air_Guard Pease ANGB Replace Squadron Operations Facilities10,000 
 New Jersey 
Air Force McGuire AFB Warfighter & Family Sup Cntr7,900 
Air_Guard McGuire AFB 108th Air Refuel Wng, Base Civil Eng Complex9,700 
Army Picatinny Arsenal Ballistic Eval Facility, Ph 210,200 
Air Force Cannon AFB WB—Consolidated Communication Fac15,00015,000 
 New Mexico 
Def-Wide Cannon AFB SOF Fuel Cell Hanger (MC–130)41,26941,269 
Def-Wide Cannon AFB SOF AMU Addition (CV–22)11,59511,595 
Def-Wide Cannon AFB SOF Ac–130 Load Out Apron Ph16,000 
Air Force Holloman AFB F–22a Consolidated Munitions Maint (TFI)5,5005,500 
Air Force Holloman AFB Fire-crash Rescue Station10,400 
Air Force Holloman AFB UAS Field Training Complex37,500 
Air Force Kirtland AFB Add To Space RDT&E Opns Cntr5,800 
Air Force Kirtland AFB MC–130J Simulator Facility8,0008,000 
Air Force Kirtland AFB HC–130J Simulator Facility8,7008,700 
ARNG Santa Fe Army Aviation Support Facility39,00039,000 
 New York 
Army Fort Drum All Wx Marksmanship Facility8,200 
Army Fort Drum Water System Expansion6,5006,500 
Army Fort Drum Barracks57,00057,000 
Army Fort Drum Warrior In Transition Complex21,00021,000 
AF Reserve Niagra Falls ARB Indoor Small Arms Range5,700 
USAR Rochester Army Reserve Center/land13,60013,600 
Air_Guard Wheeler Sack AAF TFI-reaper LRE Beddown2,700 
 North Carolina 
Def-Wide Camp Lejeune SOF Academic Instruction Facility Expansion11,79111,791 
Navy Camp Lejeune Maintenance/OPS Complex52,39052,390 
Navy Camp Lejeune BEQ—Wallace Creek34,16034,160 
Navy Camp Lejeune Utility Expansion—Courthouse Bay56,28056,280 
Navy Camp Lejeune SOI-east Facilities—Camp Geiger56,94056,940 
Navy Camp Lejeune Field Training fac.—Devil Dog - SOI37,17037,170 
Navy Camp Lejeune Road Network—Wallace creek15,13015,130 
Navy Camp Lejeune MP Working Dog Kennel— relocation8,3708,370 
Navy Camp Lejeune Consolidated Info tech/telecom Complex46,12046,120 
Navy Camp Lejeune New Base Entry Point and Road (phase 1)79,15079,150 
Navy Camp Lejeune BEQ—Wallace Creek43,48043,480 
Navy Camp Lejeune BEQ—Wallace Creek44,39044,390 
Navy Camp Lejeune BEQ—Wallace Creek44,39044,390 
Navy Camp Lejeune BEQ—Wallace Creek42,11042,110 
Navy Camp Lejeune Pre-trial Detainee Facility18,58018,580 
Navy Camp Lejeune Physical Fitness Center39,76039,760 
Navy Camp Lejeune 4th Infantry Battalion Ops Complex55,15055,150 
Navy Cherry Point MCAS Ordnance Magazines12,36012,360 
Navy Cherry Point MCAS EMS/fire Vehicle Facility10,60010,600 
ARNG East Flat Rock Readiness Center Add/alt2,516 
Army Fort Bragg Vehicle Maintenance Shop19,50019,500 
Army Fort Bragg Simulations Center50,00050,000 
Army Fort Bragg Vehicle Maintenance Shop17,50017,500 
Army Fort Bragg Company Operations Facility3,3003,300 
Army Fort Bragg Transient Training Barracks Complex16,50016,500 
Army Fort Bragg Automated Sniper Field Fire Range3,450 
Army Fort Bragg Automated Multipurpose Machine Gun4,3504,350 
ARNG Fort Bragg TUAS Support Facility6,038 
Def-Wide Fort Bragg Albritton JHS Addition3,4393,439 
Def-Wide Fort Bragg Special Ops Prep & Conditioning Course24,60024,600 
Def-Wide Fort Bragg SOF Battalion & Company HQ15,50015,500 
Def-Wide Fort Bragg SOF Operations Support Addition13,75613,756 
Def-Wide Fort Bragg SOF Military Working Dog Facility1,1251,125 
Def-Wide Fort Bragg SOF Battalion Headquarters Facility13,00013,000 
Def-Wide Fort Bragg SOF Operations Addition North27,51327,513 
Def-Wide Fort Bragg SOF TUAV Hanger2,9482,948 
Def-Wide Fort Bragg SOF Military Working Dog Facility3,0463,046 
Def-Wide Fort Bragg Consolidated Health Clinic26,38626,386 
Def-Wide Fort Bragg Health Clinic31,27231,272 
Navy New River Apron Expansion (phase 2)35,60035,600 
Navy New River VMMT–204 Maintenance Hanger—phase 328,21028,210 
Navy New River Parallel Taxiway17,87017,870 
Navy New River Tactical Support Van Pad Addition5,4905,490 
Navy New River Gymnasium/outdoor Pool19,92019,920 
Air Force Pope AFB Pope AFB Air Traffic Control Tower9,000 
Air Force Seymour Johnson AFB Radar Approach Control Complex, Ph16,900 
Army Sunny Point Mot Towers3,9003,900 
Army Sunny Point Mot Lightning Protection System25,00025,000 
 North Dakota 
Air Force Grand Forks AFB Consolidated Security Forces Facility12,000 
Air Force Minot AFB Munitions Trailer Storage Facility1,5001,500 
Air Force Minot AFB Missile Procedures Trng Operations10,00010,000 
 Ohio 
USAR Cincinnati Army Reserve Center/land13,00013,000 
Air_Guard Mansfield Lahm Airport TFI—Red Horse Squadron Beddown11,40011,400 
Air Force Wright-Patterson AFB Info Tech Complex Ph 127,00027,000 
Air Force Wright-Patterson AFB Conversion For Advanced Power Research Lab21,00021,000 
Air Force Wright-Patterson AFB Replace West Ramp, phase I10,600 
 Oklahoma 
Air Force Altus AFB Repair Taxiways20,30020,300 
Def-Wide Altus AFB Replace Upload Facility2,7002,700 
Army Fort Sill Automated Infantry Squad Battle Course3,5003,500 
Army Fort Sill Barracks65,00065,000 
Army Fort Sill Warrior In Transition Complex22,00022,000 
Def-Wide Fort Sill Dental Clinic10,55410,554 
Army McAlester High Explosive Magazine, Depot Level1,3001,300 
Army McAlester General Purpose Storage Building11,20011,200 
Air Force Tinker AFB T–9 Noise Suppressor5,200 
Air Force Tinker AFB Building 3001 Hanger Door13,03713,037 
Air Force Vance AFB Control Tower10,700 
Air_Guard Will Rogers World Airport TFI—Air Supt Opers Sqdn (ASOS) Beddn7,3007,300 
 Oregon 
ARNG Clatsop County, Warrenton Camp Rilea Infrastructure (Water Supply System)3,369 
ARNG Polk County Readiness Center12,100 
 Pennsylvania 
USAR Ashley Army Reserve Center9,8009,800 
FH Con DW Def Distro Depot Def Distribution Depot New Cumberland2,8592,859 
USAR Harrisburg Army Reserve Center7,6007,600 
USAR Newton Square Army Reserve Center/land20,00020,000 
AF Reserve Pittsburgh AFR Base Visiting Quarters Phase 112,400 
USAR Uniontown Army Reserve Center/land11,80011,800 
 Rhode Island 
Navy Newport Officer Training Command Quarters45,80345,803 
Navy Newport Renovate of Senior Enlisted Academy10,550 
Navy Newport Renovate Perry Hall8,530 
 South Carolina 
Navy Beaufort Widebody Aircraft Fuel Lane1,2801,280 
Milcon, Naval Res Charleston Reserve Vehicle Maintenance Facility4,2404,240 
Army Charleston NWS Staging Area4,1004,100 
Army Charleston NWS Railroad Tracks12,00012,000 
Army Charleston NWS Pier and Loading/Unloading Ramps5,7005,700 
ARNG Eastover Army Aviation Support Facility Add/Alt26,00026,000 
Army Fort Jackson Advanced Skills Trainee Barracks32,00032,000 
Army Fort Jackson Modified Record Fire Range3,6003,600 
Army Fort Jackson Training Battalion Complex66,00066,000 
Army Fort Jackson Infiltration Course1,9001,900 
ARNG Greenville Army Aviation Support Facility40,00040,000 
Air_Guard McEntire JNGB Joint Force headquarters Building1,300 
Navy Parris Island Electrical SubStation and Improvements6,9726,972 
Air Force Shaw AFB Add/Alter USAFCENT HQ21,183 
 South Dakota 
ARNG Camp Rapid Joint Force HQ Readiness Center Supplement7,890 
ARNG Camp Rapid Troop Medical Clinic Addition and Alteration1,950 
Air Force Ellsworth AFB Add/Alter Deployment Center14,500 
Air_Guard Joe Foss Field Add and Alter Munitions Maintenance Complex1,300 
Air_Guard Joe Foss Field Above Ground Multi-cubicle Magazine Storage1,300 
 Tennessee 
Air_Guard 164 AirLift Wing, Mem 164th AirLift Wing ANG Eng Maint Trng Fac9,800 
 Texas 
ARNG Austin Armed Forces Reserve Center16,50016,500 
ARNG Austin Field Maintenance Shop, joint5,7005,700 
USAR Austin Armed Forces Reserve Center/AMSA20,00020,000 
USAR Bryan Army Reserve Center12,200 
Navy Corpus Christi Operational Facilities for T–619,76419,764 
Air Force Dyess AFB C–130J Alter Hanger4,5004,500 
Army Fort Bliss Vehicle Maintenance Shop16,00016,000 
Army Fort Bliss Brigade Staging Area Complex14,80014,800 
Army Fort Bliss Digital Multipurpose Range Complex45,00045,000 
Army Fort Bliss Fire and Military Police Stations16,50016,500 
Army Fort Bliss Aircraft Fuel Storage10,80010,800 
Army Fort Bliss Vehicle Maintenance Shop20,00020,000 
Army Fort Bliss Automated Sniper Field Fire Range4,2504,250 
Army Fort Bliss Known Distance Range4,7504,750 
Army Fort Bliss Automated Multipurpose Machine Gun Range6,9006,900 
Army Fort Bliss Scout/recce Gunnery Complex17,00017,000 
Army Fort Bliss Light Demolition Range2,4002,400 
Army Fort Bliss Automated Infantry Platoon Battle Course7,0007,000 
Army Fort Bliss Simulation Center23,00023,000 
Army Fort Bliss Vehicle Maintenance & Company Ops Fac31,00031,000 
Def-Wide Fort Bliss Health and Dental Clinic30,29524,600 
Def-Wide Fort Bliss Hospital Replacement Inc186,97586,975 
USAR Fort Bliss Army Reserve Center9,5009,500 
Army Fort Hood Vehicle Maintenance Shop23,00023,000 
Army Fort Hood Urban Assault Course2,4002,400 
Army Fort Hood Automated Multipurpose Machine Gun Range6,7006,700 
Army Fort Hood Family Life Center10,800 
Def-Wide Fort Hood Alter Fuel Pump House and Fill Stand3,0003,000 
Army Fort Sam Houston Access Control Point and Road Improvements10,80010,800 
Army Fort Sam Houston General Instruction building9,0009,000 
Milcon, Naval Res Fort Worth NAS/JRB Replace Joint Base Comms6,170 
Air Force Goodfellow AFB Joint Intel Tech Trng fac, Ph 1 (tfi)18,40018,400 
Air Force Goodfellow AFB Student Dormitory (100 rm)14,00014,000 
Air Force Goodfellow AFB Consolidated Learning Center12,000 
USAR Houston Army Reserve Center/land24,00024,000 
Air_Guard Kelly Field Annex Add/Alter Aircraft Maint Shops7,900 
Navy Kingsville NAS Solar Panel Array4,470 
AF Reserve Lackland AFB C–5 Ground Training Schoolhouse Addition1,5001,500 
Air Force Lackland AFB Evasion, Conduct After Capture Trng4,8794,879 
Air Force Lackland AFB Recruit Dormitory 2, phase 277,00077,000 
Air Force Lackland AFB Bmt Satellite Classroom/dining Fac32,00032,000 
Def-Wide Lackland AFB Dental Clinic replacement29,31829,318 
Def-Wide Lackland AFB Ambulatory Care Center, phase 172,61072,610 
USAR Robstown Tactical Equip Maint Facility10,200 
Milcon, Naval Res San Antonio Reserve Training Center2,2102,210 
USAR San Antonio Army Reserve Center20,00020,000 
Air Force Sheppard Air Force Base ENJJPT Operations Complex, Phase 113,450 
 Utah 
Def-Wide Camp Williams IC CNCI Data Center (Incr. 2)800,000600,000 
Army Dugway Proving Ground Water Treatment Systems25,00025,000 
AF Reserve Hill AFB Reserve Squad Ops/AMU Facility3,2003,200 
Air Force Hill AFB F–22A Radar Cross Section Testing Fac21,05321,053 
Air Force Hill AFB PCC Apron Northwest End Taxiway5,100 
 Vermont 
Air_Guard Burlington IAP Fire Crash and Rescue Station Addition and Alteration6,000 
ARNG Ethan Allen Firing Range BOQ Additions and Improvements1,996 
 Virginia 
Def-Wide Dahlgren Aegis BMD Facility Expansion24,50024,500 
Navy Dahlgren Electromagnetic Research and Engineering Facility3,660 
Def-Wide Dam Neck SOF Operations Facility inc III15,96715,967 
Navy Dam Neck SOF Cafeteria14,170 
Army Fort A.P. Hill Automated Infantry Platoon Battle Course4,9004,900 
Army Fort A.P. Hill Field Training Area9,0009,000 
Army Fort A.P. Hill Training Aids Center9,1009,100 
Army Fort Belvoir Flight Control Tower8,4008,400 
Army Fort Belvoir Road and Access Control Point9,5009,500 
Army Fort Belvoir Road and Infrastructure Improvements20,000 
Army Fort Lee Defense Access Roads5,000 
ARNG Fort Pickett Regional Training Institute Ph232,00032,000 
Army Ft. Eustis Upgrade Marshalling Area8,900 
Air Force Langley AFB West & Lasalle Gates Force Protection/access10,00010,000 
Def-Wide Little Creek SOF Support Activity Operation Facility18,66918,669 
Navy Little Creek Naval Construction Division Operations Fac13,09513,095 
Navy Norfolk E–2D Trainer Facility11,73711,737 
Navy Norfolk Facility Upgrades For E–2D Program6,4026,402 
Milcon, Naval Res Oceana Naval Air Station C–40 Hanger30,40030,400 
Def-Wide Pentagon Pentagon Electrical Upgrade19,27219,272 
Def-Wide Pentagon Secondary Uninterruptible Power Raven Rock8,4008,400 
Navy Portsmouth Ship Repair Pier replacement (Incr. 1)226,969126,969 
Navy Quantico Student Quarters—TBS (phase 4)32,06032,060 
Navy Quantico Battalion Training Facility—MSGBN10,34010,340 
Navy Quantico MC Information Operations Center—MCIOC29,62029,620 
Navy Quantico Aircraft Trainer3,1703,170 
Navy Quantico Dining Facility - TBS14,78014,780 
Navy Quantico South Mainside Electrical SubStation15,27015,270 
 Washington 
Navy Bangor Limited Area Production/strg Cmplx (inc 6)87,29287,292 
Navy Bremerton Enclave Fencing/ parking, Silverdale WA67,41967,419 
Navy Bremerton CVN Maintenance Pier replacement (inc 2)69,06469,064 
Navy Everett NS Small Craft Launch3,810 
Air Force Fairchild AFB SERE Force Support Complex, Phase I11,000 
Air Force Fairchild AFB TFI Refuel Veh Maint Facility4,150 
Def-Wide Fairchild AFB Replace Fuel Distribution System7,5007,500 
Army Fort Lewis Live Fire Exercise Shoothouse2,5502,550 
Army Fort Lewis Animal Building3,0503,050 
Army Fort Lewis Brigade Complex, Inc 4102,000102,000 
Army Fort Lewis Modified Record Fire Range4,1004,100 
Army Fort Lewis Ft Lewis-Mcchord AFB Joint Access9,000 
Def-Wide Fort Lewis SOF Support Company Facility14,50014,500 
Def-Wide Fort Lewis Health and Dental Clinic15,63615,636 
Navy Indian Island NM Ord Storage Pads W/2 Covers13,130 
Navy Spokane Jnt Pers Recovery agency Specialized SERE Tra12,70712,707 
 West Virginia 
Air_Guard Martinsburg C–5 Taxiway Upgrades19,500 
Navy Navy, Sugar Grove Emergency Services Center10,990 
ARNG St. Albans Armory Readiness Center Additions2,000 
 Wisconsin 
USAR Fort McCoy Combined Arms Collective Training Facility25,00025,000 
USAR  Fort McCoy Range Utility Upgrade3,850 
Air_Guard General Mitchell IAP Upgrade Corrosion Control Hanger5,000 
 Wyoming 
Air_Guard Cheyenne Airport Squadron Operations1,500 
Air Force F. E. Warren AFB ADAL Missile Service Complex9,1009,100 
 Zu 
Air Force Unspecified Worldwide Recission Pl 110–417 UAS Maint Complex–22,000 
Air Force Unspecified Worldwide Recission Pl 110–417 UAS Ops Complex–15,500 
BRAC 05 Unspecified Worldwide Base Realignment and Closure 20057,479,4987,455,498 
BRAC IV Unspecified Worldwide Base Realignment and Closure IV396,768496,768 
Army Various Locations Brigade Combat Team Stationing–166,000 
Army Various Locations Trainee Troop Housing350,000 
 Afghanistan 
Air Force Bagram Air Base Passenger Terminal22,00022,000 
Army Bagram Air Base Fuel System Ph 612,00012,000 
Army Bagram Air Base Fuel System Ph 75,0005,000 
Army Bagram Air Base Coalition Operation Center49,00049,000 
Army Bagram Air Base APS Compound38,000 
Army Bagram Air Base Aviation Support Facility2,6002,600 
Army Bagram Air Base Barracks18,50018,500 
Army Bagram Air Base Command and Control Facility38,000 
Army Bagram Air Base Perimeter Fence and Guard Towers7,000 
 Bahrain 
Navy SW Asia Waterfront Development phase 241,52641,526 
 Belgium 
Def-Wide Brussels Replace Elementary School (shape)38,12438,124 
Army Mons NATO SOF Operational Support20,000 
Def-Wide Brussels NATO Headquarters41,400 
 Colombia 
Air Force Palanquero Ab Palanquero AB Development46,00046,000 
 Czech Republic 
Def-Wide Various Locations Recission Pl 110–417 Emcr Site–108,560 
 Djibouti 
Navy Camp Lemonier Interior Paved Roads Phase A7,2757,275 
Navy Camp Lemonier Ammo Supply Point21,68921,689 
Navy Camp Lemonier Security Fencing I8,1098,109 
Navy Camp Lemonier Fire Station4,7724,772 
 Germany 
Army Ansbach Barracks17,50017,500 
Army Ansbach Barracks14,20014,200 
FH Con Army Baumholder Family Housing Replacement Constru(138 Units)18,00018,000 
Def-Wide Boeblingen New Elementary School50,000 
Def-Wide Kaiserlautern AB Kaiserslautern Complex-phase 119,38019,380 
Def-Wide Kaiserlautern AB Kaiserslautern HS Replace School74,16574,165 
Army Kleber Kaserne Barracks20,00020,000 
Army Landstuhl Warrior In Transition (WT) Complex25,000 
Air Force Ramstein AB Construct Age Maint Complex11,50011,500 
Air Force Ramstein AB Contingency Response Group Command23,20023,200 
Air Force Spangdahlem AB Fitness Ctr23,50023,500 
Def-Wide Weisbaden Wiesbaden HS New Cafeteria and Kitchen5,3795,379 
FH Con Army Weisbaden Family Housing replacement Const Inc 210,00010,000 
FH Con Army Weisbaden Family Housing replacement Const Inc 211,00011,000 
FH Con Army Weisbaden Family Housing replacement Const Inc 211,00011,000 
 Greece 
Def-Wide Souda Bay Fuel Storage Tanks & Pipeline Rpl24,00024,000 
 Guam 
Def-Wide Agana Naval Air Station Replace Gas Cylander Storage Facility4,9004,900 
Air Force Andersen AFB Postal Service Center3,500 
Air Force Andersen AFB Strike Fol Electrical Infrastructure33,75033,750 
Air Force Andersen AFB NW Field ATFP Perimeter Fence and Road4,7524,752 
Air Force Andersen AFB Commando Warrior Operations Fac4,2004,200 
Air Force Andersen AFB NW Field Combat Spt Vehicle Maint Fac15,50015,500 
ARNG Barrigada Readiness Center30,00030,000 
Def-Wide Guam Hospital Replacement incr I259,156259,156 
FH Con Navy Guam Replace Guam N. Tipalao ph III20,73020,730 
Navy Guam Consolidated Slc Training & CSS–15 HQ Fac45,30945,309 
Navy Guam Military Working Dog Relocation, Apra Harbor27,07014,000 
Navy Guam Defense Access Road improvements48,86048,860 
Navy Guam AAFB North Ramp Utilities Incr 121,50021,500 
Navy Guam AAFB North Ramp Parking incr 188,79788,797 
Navy Guam Apra Harbor Wharves Imp. Incr 1167,033127,033 
Navy Guam Torpedo Exercise Support Building15,62715,627 
Def-Wide Various Locations Unspecified Various locations 
 Guantanamo 
Def-Wide Guantanamo Bay Replace Fuel Storage Tanks12,50012,500 
 Italy 
Air Force Sigonella Global Hawk Aircraft Maint and Ops Complex31,30031,300 
Army Vicenza Bde Complex—Operations spt Fac, Incr 323,50023,500 
Army Vicenza Bde Complex—Barracks/community, Incr 322,50022,500 
 Japan 
Army Okinawa Training Aids Center6,0006,000 
Army Sagamihara Training Aids Center6,0006,000 
 Korea 
Army Camp Humphreys Vehicle Maintenance Shop19,00019,000 
Army Camp Humphreys Vehicle Maintenance Shop18,00018,000 
Army Camp Humphreys Fire Stations13,20013,200 
Def-Wide K–16 Airfield Convert Warehouses5,0505,050 
Def-Wide Osan AB Replace Hydrant Fuel System28,00028,000 
FH Con Navy Pusan Constr Chinhae Welcome Ctr/warehouse4,3764,376 
 Kuwait 
Army Camp Arifjan APS Warehouses82,00082,000 
Air Force Al Musannah AB War Reserve Material Compound47,000 
Air Force Al Musannah AB AirLift Ramp and Fuel Facilities69,000 
 Poland 
Def-Wide Various Locations Recission Pl 110–417 European Interceptor Site–42,600 
 Puerto Rico 
USAR Caguas Army Reserve Center/land12,40012,400 
 Qatar 
Air Force Al Udeid, Qatar Blatchford-preston Complex Ph Ii60,00060,000 
 Spain 
Navy Rota Reception Airfield Facilities26,27826,278 
 Turkey 
Air Force Incirlik Ab Construct Consolidated Community Ctr9,2009,200 
 United Kingdom 
Def-Wide Menwith Hill Station MHS PSC Construction37,58837,588 
Def-Wide Raf Mildenhall Connect Fuel Tank Distribution Pipe Ln4,7004,700 
Def-Wide Royal Air Force Alconbury Medical/dental Clinic replacement14,22714,227 
Def-Wide Royal Air Force Lakenheath Liberty IS—Gymnasium4,5094,509 
 Virgin Islands 
ARNG St. Croix Regional Training Institute Ph120,00020,000 
 Zc 
Air Force Classified Location Classified Planning & Design3,0003,000 
 Zu 
NSIP NATO Security Invest Prgm NATO Security Investment Program276,314197,414 
AF Reserve Unspecified Worldwide Planning and Design1,9763,869 
AF Reserve Unspecified Worldwide Minor Construction800800 
Air Force Unspecified Worldwide Unspecified minor construction18,00020,000 
Air Force Unspecified Worldwide Planning & design79,363100,562 
Air_Guard Unspecified Worldwide Minor Construction9,00017,005 
Air_Guard Unspecified Worldwide Planning & design10,06113,021 
Army Unspecified Worldwide Minor Construction FY 1023,00025,000 
Army Unspecified Worldwide Planning & design FY 10153,029175,519 
Army Unspecified Worldwide Host Nation Support FY 1025,00025,000 
ARNG Unspecified Worldwide Unspecified Minor construction10,30029,682 
ARNG Unspecified Worldwide Planning and Design23,98147,429 
Def-Wide Unspecified Worldwide 
Def-Wide Unspecified Worldwide Unspecified Minor construction6,8006,800 
Def-Wide Unspecified Worldwide Planning and Design8,8558,855 
Def-Wide Unspecified Worldwide Unspecified Minor construction4,1004,100 
Def-Wide Unspecified Worldwide Minor Construction3,7173,717 
Def-Wide Unspecified Worldwide Planning and Design2,0002,000 
Def-Wide Unspecified Worldwide Planning and Design10,53410,534 
Def-Wide Unspecified Worldwide Unspecified Minor construction6,0226,022 
Def-Wide Unspecified Worldwide Planning and Design4,4254,425 
Def-Wide Unspecified Worldwide JEP Exercise Related construction7,8617,861 
Def-Wide Unspecified Worldwide Minor Construction4,5254,525 
Def-Wide Unspecified Worldwide Planning and Design72,97472,974 
Def-Wide Unspecified Worldwide Energy Conservation Improvement Program90,000123,013 
Def-Wide Unspecified Worldwide Contingency construction10,00010,000 
Def-Wide Unspecified Worldwide Unspecified Minor construction3,000 
Def-Wide Unspecified Worldwide Planning and Design35,57919,079 
Def-Wide Unspecified Worldwide Planning and Design3,5753,575 
FH Con AF Unspecified Worldwide Construction improvements61,73761,737 
FH Con AF Unspecified Worldwide Classified Project5050 
FH Con AF Unspecified Worldwide Planning and Design4,3144,314 
FH Con Army Unspecified Worldwide Construction improvements (2428 Units)219,300219,300 
FH Con Army Unspecified Worldwide Family Housing P&D3,9363,936 
FH Con Navy Unspecified Worldwide Improvements118,692118,692 
FH Con Navy Unspecified Worldwide Design2,7712,771 
FH Ops AF Unspecified Worldwide Utilities Account81,68681,686 
FH Ops AF Unspecified Worldwide Management Account1,5571,557 
FH Ops AF Unspecified Worldwide Management Account51,33451,334 
FH Ops AF Unspecified Worldwide Services Account20,18320,183 
FH Ops AF Unspecified Worldwide Furnishings Account39,18239,182 
FH Ops AF Unspecified Worldwide Miscellaneous Account1,5431,543 
FH Ops AF Unspecified Worldwide Leasing Account548548 
FH Ops AF Unspecified Worldwide Leasing102,858102,858 
FH Ops AF Unspecified Worldwide Maintenance Account1,9111,911 
FH Ops AF Unspecified Worldwide Maintenance (RPMA & RPMC)148,318148,318 
FH Ops AF Unspecified Worldwide Housing Privatization53,81653,816 
FH Ops Army Unspecified Worldwide Utilities Account81,65081,650 
FH Ops Army Unspecified Worldwide Operations87,26387,263 
FH Ops Army Unspecified Worldwide Miscellaneous Account1,1771,177 
FH Ops Army Unspecified Worldwide Leasing205,685205,685 
FH Ops Army Unspecified Worldwide Maintenance of Real Property115,854115,854 
FH Ops Army Unspecified Worldwide Privatization Support Costs31,78931,789 
FH Ops DW Unspecified Worldwide Furnishings Account4,4264,426 
FH Ops DW Unspecified Worldwide Leasing33,57933,579 
FH Ops DW Unspecified Worldwide Utilities Account274274 
FH Ops DW Unspecified Worldwide Furnishings Account1919 
FH Ops DW Unspecified Worldwide Services Account2929 
FH Ops DW Unspecified Worldwide Management Account309309 
FH Ops DW Unspecified Worldwide Maintenance 0f Real Property366366 
FH Ops DW Unspecified Worldwide Recission (Public Law 110–5) 
FH Ops DW Unspecified Worldwide Operations3535 
FH Ops DW Unspecified Worldwide Leasing10,10810,108 
FH Ops DW Unspecified Worldwide Maintenance of Real Property6969 
FH Ops Navy Unspecified Worldwide Utilities Account53,95653,956 
FH Ops Navy Unspecified Worldwide Furnishings Account14,62414,624 
FH Ops Navy Unspecified Worldwide Management Account60,27860,278 
FH Ops Navy Unspecified Worldwide Miscellaneous Account457457 
FH Ops Navy Unspecified Worldwide Services Account16,46216,462 
FH Ops Navy Unspecified Worldwide Leasing101,432101,432 
FH Ops Navy Unspecified Worldwide Maintenance of Real Property94,18494,184 
FH Ops Navy Unspecified Worldwide Privatization Support Costs27,14727,147 
FHIF Unspecified Worldwide Family Housing improvement Fund2,6002,600 
HOAP Unspecified Worldwide Homeowners Assistance program23,225300,000 
Milcon, Naval Res Unspecified Worldwide Planning and Design2,3712,951 
Navy Unspecified Worldwide Unspecified minor construction12,48312,483 
Navy Unspecified Worldwide Planning and Design166,896179,652 
USAR Unspecified Worldwide Unspecified minor construction3,6003,600 
USAR Unspecified Worldwide Planning and Design22,26222,716 
AF Reserve Unspecified Worldwide Programmatic Plus Up55,000 
Air_Guard Unspecified Worldwide Programmatic Plus Up30,000 
ARNG Unspecified Worldwide Programmatic Plus Up30,000 
Milcon, Naval Res Unspecified Worldwide Programmatic Plus Up55,000 
USAR Unspecified Worldwide Programmatic Plus Up30,000 
Total FY2010 Authorizations22,946,036 23,879,856 
 
 Prior Year Savings–175,800 
 General Reduction–529,091 
 
Grand Total22,946,03623,174,965 
4502.2005 Base Realignment and Closure Round FY 2010 Project Listing 
 
 
2005 BASE REALIGNMENT AND CLOSURE ROUND FY 2010 PROJECT LISTING(In Thousands of Dollars) 
AccountState and LocationProject TitleProject AuthorizationConference Authorization  
 
AL 
ArmyAnniston (Pelham Range)Armed Forces Reserve Center8,0008,000 
ArmyBirminghamArmed Forces Reserve Center10,00010,000 
ArmyMobileArmed Forces Reserve Center20,43020,430 
Defense WideRedstone Arsenal Von Braun Complex027,800 
ArmyTuscaloosaArmed Forces Reserve Center18,00018,000 
AR 
ArmyCamdenArmed Forces Reserve Center9,8009,800 
ArmyEl DoradoArmed Forces Reserve Center14,00014,000 
ArmyHot SpringsArmed Forces Reserve Center14,60014,600 
ArmyPine BluffArmed Forces Reserve Center15,50015,500 
AZ 
ArmyMaranaArmed Forces Reserve Center31,00031,000 
CA 
NavyBarstowIndustrial Machine Shop Facility14,13114,130 
NavyChina LakeShipboard Shock Test Facility3,1603,160 
NavyChina LakeWeapons Dynamics RDT&E Center5,9705,970 
CT 
ArmyMiddletownArmed Forces Reserve Center, Incr 237,00037,000 
DC 
NavyWashingtonNavy Systems Management Activity Relocation (INCR II of II)71,92971,929 
NavyWashingtonRenovate 3rd Floor Building 176, Washington Navy Yard750750 
FL 
ArmyEglin AFBSpecial Forces Complex, Incr 28,0008,000 
Air ForceEglin AFBBRAC F–35 Live Ordnance Load Area (LOLA)6,6246,624 
Air ForceEglin AFBCE Facility2,0002,000 
Air ForceEglin AFBF–35 (JSF) Duke Field Control Tower2,2802,280 
Air ForceEglin AFBFitness Facility2,7502,750 
Air ForceEglin AFBSTOVL Simulated Carrier Practice Landing Deck27,69027,690 
Air ForceEglin AFBSchool Age Facility 2,6002,600 
Air ForceEglin AFBSecurity Forces Facility890890 
Air ForceEglin AFBTaxiway Extension13,00013,000 
Air ForceEglin AFBTraffic Management Cargo Processing Facility900900 
GA 
ArmyBenningAAFES Troop Store1,9501,950 
ArmyBenningArmed Forces Reserve Center18,00018,000 
ArmyBenningEquipment Concentration Site43,00043,000 
ArmyBenningGeneral Instruction Complex 2, Incr 258,00058,000 
ArmyBenningManeuver Ctr HQ & CDI Bldg Expansion42,00042,000 
ArmyBenningMedical Facility, Incr 277,00077,000 
IA 
ArmyCedar RapidsArmed Forces Reserve Center42,00042,000 
ArmyIowa AAPArmed Forces Reserve Center27,00027,000 
ArmyMuscatineArmed Forces Reserve Center8,8008,800 
IL 
ArmyRock IslandArmy Headquarters Building Renovation20,00020,000 
KY 
ArmyCampbellArmed Forces Reserve Center5,9005,900 
ArmyCampbellHeadquarters Building, Group14,80014,800 
ArmyKnoxArmed Forces Reserve Center2,3002,300 
MD 
ArmyAberdeen PGC4ISR, Phase 2, Incr 2156,000156,000 
Defense WideBethesda (WRNMMC)Medical Center Addition—Increment 3108,850108,850 
Defense WideBethesda (WRNMMC)Traffic Mitigation Increment 118,40018,400 
Defense WideBethesda (WRNMMC)Site Utility Infrastructure Upgrade for NICoE06,500 
ArmyDetrickJoint Bio-Med RDA Management Center8,3008,300 
ArmyForest GlennMuseum12,20012,200 
Defense WideFort MeadeConstruct DISA Building 131,662131,662 
ArmyFort MeadeDefense Media Activity, Incr 217,00017,000 
ME 
NavyBrunswickMarine Corps Reserve Center12,96012,960 
MI 
ArmyDetroit ArsenalAdministrative Office Buildings, Incr 2021,384 
ArmyDetroit ArsenalWeapons Systems Support and Training8,3008,300 
ArmyFt. Custer (Augusta)Armed Forces Reserve Center18,50018,500 
Air ForceSelfridge ANGBA10 Arm/Disarm Apron1,3501,350 
Air ForceSelfridge ANGBRepair Munitions Admin Building 8913,1003,100 
Air ForceSelfridge ANGBUpgrade Munitions Maintenance Shop1,6501,650 
Air ForceSelfridge ANGBUpgrade Munitions Missile Maintenance Bays2,3502,350 
MO 
ArmyKirksvilleArmed Forces Reserve Center6,6006,600 
MT 
ArmyGreat FallsArmed Forces Reserve Center7,6007,600 
NC 
ArmyBraggBand Training Facility4,2004,200 
ArmyBraggHeadquarters Bldg, FORSCOM/USARC, Incr 3 124,000124,000 
ArmyWilmingtonArmed Forces Reserve Center17,50017,500 
ND 
ArmyFargoArmed Forces Reserve Center11,20011,200 
NE 
ArmyColumbusArmed Forces Reserve Center9,3009,300 
ArmyMcCookArmed Forces Reserve Center7,9007,900 
NJ 
ArmyCamdenArmed Forces Reserve Center21,00021,000 
NY 
ArmyWest PointUS Military Academy Prep School, Incr 2098,000 
OH 
ArmyColumbusArmed Forces Reserve Center, Incr 2030,218 
NavyAkronArmed Forces Reserve Center13,84013,840 
OK 
ArmySillJoint Fires & Effects Simulator Building28,00028,000 
Air ForceWill Rogers World APT AGSRelocate Global Air Traffic Operation Program Office 1,2001,200 
PA 
ArmyAllentownArmed Forces Reserve Center15,00015,000 
ArmyTobyhannaElectronics Maintenance Shop, Depot Level3,2003,200 
Air ForceWillow Grove ARS, NAS Willow Grove JRBEstablish Enclave4,0004,000 
RI 
ArmyBristolArmed Forces Reserve Center17,50017,500 
SC 
NavyCharlestonSPAWAR Data Center9,6709,670 
NavyGoose CreekConsolidated Brig Addition9,7909,790 
ArmyShaw AFBHeadquarters Building, Third US Army, Incr 255,00055,000 
TN 
ArmyChattanoogaArmed Forces Reserve Center8,9008,900 
TX 
ArmyBlissBrigade Combat Team Complex #3, Incr 3110,000110,000 
ArmyBlissCombat Aviation Brigade Complex, Incr 394,00094,000 
ArmyBlissHospital Add/Alt, WBAMC24,0000 
ArmyBlissHospital Replacement89,00089,000 
ArmyBlissTactical Equipment Maintenance Facility 2104,000104,000 
ArmyBrownsvilleArmed Forces Reserve Center15,00015,000 
ArmyHuntsvilleArmed Forces Reserve Center16,00016,000 
ArmyKingsvilleArmed Forces Reserve Center17,50017,500 
Air ForceLackland AFBJoint Base San Antonio Headquarters Facility8,5008,500 
ArmyLufkinArmed Forces Reserve Center15,50015,500 
Air ForceRandolph AFBRenovate Building 382,0502,050 
ArmyRed RiverArmed Forces Reserve Center14,20014,200 
Defense WideFort Sam HoustonSan Antonio Military Medical Center (North) Incr 30163,750 
ArmySam HoustonAdd/Alt Building 227018,00018,000 
ArmySam HoustonHousing, Enlisted Permanent Party10,80010,800 
ArmySam HoustonIMCOM Campus Area Infrastructure 11,00011,000 
ArmySam HoustonHeadquarters Bldg, IMCOM48,00048,000 
VA 
ArmyBelvoirInfrastructure Support, Incr 313,00013,000 
ArmyBelvoirInfrastructure Support, Incr 339,40039,400 
ArmyBelvoirNARMC HQ Building17,50017,500 
Defense WideFort BelvoirNGA Headquarters Facility0168,749 
Defense WideFort BelvoirHospital Replacement—Increment 4140,750140,750 
Defense WideFort BelvoirDental Clinic12,60012,600 
Defense WideFort BelvoirOffice Complex Increment 3360,533 
ArmyEustisBldg 705 Renv (AAA & 902d MI)1,6001,600 
ArmyEustisHeadquarters Bldg, IMCOM Eastern Region5,7005,700 
ArmyEustisHeadquarters Building, TRADOC, Incr 234,30034,300 
ArmyEustisJoint Task Force—Civil Support19,00019,000 
ArmyEustisRenovation for ACA and NETCOM4,8004,800 
ArmyLeeAAFES Troop Store1,8501,850 
ArmyLeeAdministrative Building (DCMA)28,00028,000 
ArmyLeeCombat Service Support School, Ph 1, Incr 4030,000 
ArmyLeeCombat Service Support School, Ph 2, Incr 3137,000137,000 
ArmyLeeCombat Service Support School, Ph 3, Incr 2145,000145,000 
ArmyLeeConsolidated Troop Med/Dntl Clinic20,00020,000 
ArmyLeeHQs, Transportation Management Detachment1,2001,200 
ArmyLeeUSMC Training Facilities25,00025,000 
NavyArlingtonCrystal Park 5 to Arlington Service Center33,66033,660 
NavyChesapeakeJoint Regional Correctional Facility (INCR II of II)047,560 
NavyNorfolkBuilding 1558 Renovations for SPAWAR2,5102,510 
WV 
ArmyElkinsArmed Forces Reserve Center22,00022,000 
ArmyFairmontArmed Forces Reserve Center21,00021,000 
ArmySpencer-RipleyArmed Forces Reserve Center19,54019,540 
WW 
ArmyVariousPlanning and Design26,10026,100 
ArmyVariousEnvironmental147,693147,693 
NavyVariousEnvironmental16,52916,529 
Air ForceVariousEnvironmental19,45419,454 
Defense WideVariousEnvironmental00 
ArmyVariousOperation and Maintenance1,169,3341,169,334 
NavyVariousOperation and Maintenance322,495322,495 
Air ForceVariousOperation and Maintenance288,459288,459 
Defense WideVariousOperation and Maintenance836,715836,715 
ArmyVariousMilPers PCS00 
NavyVariousMilPers PCS6,5046,504 
Air ForceVariousMilPers PCS3,9703,970 
Defense WideVariousMilPers PCS00 
ArmyVariousOther311,138311,138 
NavyVariousOther20,11520,115 
Air ForceVariousOther23,44323,443 
Defense WideVariousOther412,320412,320 
Defense WideVariousOther 
 
Subtotal BRAC 2005 FY 2010, Army4,057,037 
Subtotal BRAC 2005 FY 2010, Navy591,572 
Subtotal BRAC 2005 FY 2010, Air Force418,260 
Subtotal BRAC 2005 FY 2010, Defense Wide2,388,629 
Total BRAC 2005 FY 2010 All Categories5,934,7407,455,498 
 
ArmyVariousBase Realignment and Closure IV, Army138,723 
NavyVariousBase Realignment and Closure IV, Navy228,000 
Air ForceVariousBase Realignment and Closure IV, Air Force127,364 
Defense WideVariousBase Realignment and Closure IV, Defense Wide2,681 
Total BRAC IV for FY 2010 496,768 
4503.Military Construction for Overseas Contingency Operations 
 
 
MILITARY CONSTRUCTION FOR OVERSEAS CONTIGENCY OPERATIONS(In Thousands of Dollars) 
ServiceCountry and LocationProjectRequestConference Authorized 
 
Afghanistan 
ArmyAirborne Dining Facility2,2002,200 
ArmyAirborne Waste Management Area5,6005,600 
ArmyAltimur Dining Facility2,1502,150 
ArmyAltimur Waste Management Area5,6005,600 
ArmyAsadabad Waste Management Area5,5005,500 
Air ForceBagram Air Base Cargo Terminal13,80013,800 
Air ForceBagram Air Base Aviation Operations & Maintenance Facilities8,9008,900 
Air ForceBagram Air Base Expeditionary Fighter Shelter6,4006,400 
ArmyBagram Air Base Troop Housing Phase 322,0000 
ArmyBagram Air Base Drainage System, Ph 221,00021,000 
ArmyBagram Air Base APS Compound038,000 
ArmyBagram Air Base Barracks00 
ArmyBagram Air Base Perimeter Fence and Guard Towers07,000 
ArmyBagram Air Base Command and Control Facility038,000 
ArmyBagram Air Base Access Roads21,00021,000 
ArmyBagram Air Base Command and Control Facility4,5004,500 
ArmyBagram Air Base Medlog Warehouse3,3503,350 
ArmyBlessing Waste Management Area5,6005,600 
ArmyBostick Waste Management Area5,5005,500 
Air ForceDwyer Cargo Handling Area4,9004,900 
ArmyDwyer Contingency Housing Phase 18,6000 
ArmyDwyer Contingency Housing Phase 26,9000 
ArmyDwyer Fuel System, Ph 15,8005,800 
ArmyDwyer Waste Management Complex6,9006,900 
ArmyDwyer Dining Facility6,6006,600 
ArmyFrontenac Dining Facility2,2002,200 
ArmyFrontenac Contingency Housing3,8000 
ArmyGardez Tactical Runway28,00028,000 
ArmyGardez Dining Facility2,2002,200 
ArmyGardez Contingency Housing8,4000 
ArmyGardez Fuel System, Ph 16,0006,000 
ArmyGhazni Waste Management Complex5,5005,500 
ArmyJalalabad Dining Facility4,3504,350 
ArmyJalalabad Ammunition Supply Point35,00035,000 
ArmyJalalabad Contingency Housing6,9000 
ArmyJalalabad Perimeter Fencing2,0502,050 
ArmyJoyce Dining Facility2,1002,100 
ArmyJoyce Waste Management Area5,6005,600 
ArmyKabul USFOR–A Headquarters & Housing98,00098,000 
ArmyKabul Camp Phoenix West Expansion39,00039,000 
Air ForceKandahar Secure RSOI Facility9,7009,700 
Air ForceKandahar Tactical Airlift Apron29,00029,000 
Air ForceKandahar Refueler Apron/Relocate HCP66,00066,000 
Air ForceKandahar CAS Apron Expansion25,00025,000 
Air ForceKandahar ISR Apron Expansion40,00040,000 
Air ForceKandahar Aviation Operations & Maintenance Facilities10,50010,500 
Air ForceKandahar Expeditionary Fighter Shelter6,4006,400 
Air ForceKandahar Cargo Helicopter Apron32,00032,000 
Air ForceKandahar Relocate North Airfield Road16,00016,000 
ArmyKandahar Troup Housing Phase 24,2500 
ArmyKandahar Command and Control Facility4,5004,500 
ArmyKandahar Tanker Truck Offload Facility23,00023,000 
ArmyKandahar Command and Control Facility4,5004,500 
ArmyKandahar Command and Control Facility4,5004,500 
ArmyKandahar Southpark Roads11,00011,000 
ArmyKandahar Waste Management Complex10,00010,000 
ArmyKandahar Warehouse20,00020,000 
ArmyKandahar Theater Vehicle Maintenance Facility55,00055,000 
ArmyMaywand Dining Facility2,2002,200 
ArmyMaywand Waste Management Area5,6005,600 
ArmyMethar-lam Waste Management Area4,1504,150 
ArmySalerno Waste Management Complex5,5005,500 
ArmySalerno Electrical Distribution Grid2,6002,600 
ArmySalerno Fuel System, Ph 112,80012,800 
ArmySalerno Dining Facility4,3004,300 
ArmySalerno Runway Upgrade25,00025,000 
Air ForceShank Cargo Handling Area4,9004,900 
ArmyShank Dining Facility4,3504,350 
ArmyShank Electrical Distribution Grid4,6004,600 
ArmyShank Waste Management Complex8,1008,100 
ArmyShank Water Distribution System2,6502,650 
ArmyShank Troup Housing Phase 28,6000 
ArmySharana Rotary Wing Parking32,00032,000 
ArmySharana Ammunition Supply Point14,00014,000 
ArmySharana Aircraft Maintenance Facilities12,20012,200 
ArmySharana Electrical Distribution Grid2,6002,600 
Air ForceTarin Kowt Cargo Handling Area4,9004,900 
ArmyTarin Kowt Fuel System Phase 211,80011,800 
ArmyTarin Kowt Waste Management Area6,8006,800 
ArmyTarin Kowt Ammunition Supply Point35,00035,000 
ArmyTarin Kowt Dining Facility2,2002,200 
Air ForceTombstone/Bastion Strategic Airlift Apron Expansion32,00032,000 
Air ForceTombstone/Bastion CAS Apron Expansion40,00040,000 
Air ForceTombstone/Bastion ISR Apron41,00041,000 
Air ForceTombstone/Bastion Secure RSOI Facility10,00010,000 
Air ForceTombstone/Bastion Cargo Handling Area18,00018,000 
Air ForceTombstone/Bastion Aviation Operations & Maintenance Facs8,9008,900 
Air ForceTombstone/Bastion Expeditionary Fighter Shelter6,3006,300 
ArmyTombstone/Bastion Basic Load Ammunition Holding Area7,5007,500 
ArmyTombstone/Bastion Dining Facility8,9008,900 
ArmyTombstone/Bastion Entry Control Point and Access Roads14,20014,200 
ArmyTombstone/Bastion Fuel System, Ph 214,20014,200 
ArmyTombstone/Bastion Roads4,3004,300 
ArmyTombstone/Bastion Troop Housing Phase 33,2500 
ArmyTombstone/Bastion Troop Housing Phase 43,8000 
ArmyTombstone/Bastion Level 3 Medical Facility16,50016,500 
ArmyTombstone/Bastion Water Supply and Distribution System6,2006,200 
Air ForceWolverine Cargo Handling Area4,9004,900 
ArmyWolverine Dining Facility4,3504,350 
ArmyWolverine Fuel System, Ph 15,8005,800 
ArmyWolverine Waste Management Complex6,9006,900 
Belgium 
ArmyMons NATO SOF Operational Support 
ZU 
Air ForceUnspecified Worldwide Planning and Design35,00029,000 
ArmyUnspecified Worldwide Minor Construction20,00020,100 
ArmyUnspecified Worldwide Planning and Design76,28476,284 
NSAUnspecified Worldwide  Classified Project6,0000 
NSAUnspecified Worldwide  Planning and Design6000 
Grand Total Military Construction1,404,9841,398,984 
XLVIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
4601.Department of Energy National Security Programs 
 
 
DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS(In Thousands of Dollars) 
ProgramFY 2010 RequestConference Authorized 
 
Electricity Delivery & Energy Reliability 
Electricity Delivery & Energy Reliability 
Infrastructure security & energy restoration6,1886,188 
 
Weapons Activities 
 
Directed stockpile work 
Life extension programs 
W76 Life extension program209,196209,196 
Total, Life extension programs209,196209,196 
 
Stockpile systems 
B61 Stockpile systems124,456124,456 
W76 Stockpile systems65,49765,497 
W78 Stockpile systems50,74150,741 
W80 Stockpile systems19,06419,064 
B83 Stockpile systems35,68235,682 
W87 Stockpile systems51,81751,817 
W88 Stockpile systems43,04343,043 
Total, Stockpile systems390,300390,300 
 
Weapons dismantlement and disposition 
Operation and maintenance84,10094,100 
Total, Weapons dismantlement and disposition84,10094,100 
 
Stockpile services 
Production support301,484301,484 
Research and development support37,07137,071 
R&D certification and safety143,076153,076 
Dynamic plutonium experiment—NTS[10,000] 
Management, technology, and production200,223200,223 
Plutonium infrastructure sustainment149,201149,201 
Total, Stockpile services831,055841,055 
Total, Directed stockpile work1,514,6511,534,651 
 
Campaigns: 
Science campaign 
Advanced certification19,40019,400 
Primary assessment technologies80,18180,181 
Dynamic materials properties86,61786,617 
Academic alliances30,25130,251 
Advanced radiography22,32822,328 
Secondary assessment technologies77,91377,913 
Total, Science campaign316,690316,690 
 
Engineering campaign 
Enhanced surety42,00047,000 
Program increase[5,000] 
Weapon systems engineering assessment technology18,00018,000 
Nuclear survivability21,00021,000 
Enhanced surveillance69,00069,000 
Total, Engineering campaign150,000155,000 
 
Inertial confinement fusion ignition and high yield campaign 
Ignition106,734106,734 
NIF diagnostics, cryogenics and experimental support72,25273,252 
National Ignition Campaign program increase[1,000] 
Pulsed power inertial confinement fusion5,0005,000 
Joint program in high energy density laboratory plasmas4,0004,000 
Facility operations and target production248,929266,629 
 Omega operations[6,500] 
National Ignition Campaign program increase[11,200] 
Total, Inertial confinement fusion and high yield campaign436,915455,615 
 
Advanced simulation and computing campaign 
Operation and maintenance556,125556,125 
Total, Advanced simulation and computing campaign556,125556,125 
 
Readiness Campaign 
Stockpile readiness5,7465,746 
High explosives and weapon operations4,6084,608 
Nonnuclear readiness12,70112,701 
Tritium readiness68,24668,246 
Advanced design and production technologies8,6998,699 
Total, Readiness campaign100,000100,000 
Total, Campaigns1,559,7301,583,430 
 
Readiness in technical base and facilities (RTBF) 
Operation of facilities1,342,3031,360,303 
Pantex Plant program increase[8,000] 
Y–12 National Security Complex program increase[10,000] 
Total, Operation of facilities1,342,3031,360,303 
Program readiness73,02173,021 
Material recycle and recovery69,54269,542 
Containers23,39223,392 
Storage24,70824,708 
Subtotal, Readiness in technical base and facilities (RTBF)1,532,9661,550,966 
 
Construction: 
10–D–501 Nuclear facilities risk reduction Y–12 National Security Complex, Oakridge, TN12,50012,500 
99–D–141 Pit disassembly and conversion facility, Savannah River Site, Aiken, SC30,32130,321 
09–D–007, LANSCE—Refurbishment, Los Alamos National Laboratory, NM024,000 
Program increase in support of RTBF[24,000] 
09–D–404 Test capabilities revitalization II, Sandia National Laboratories, Albuquerque, NM05,000 
Program increase in support of RTBF[5,000] 
08–D–801 High pressure fire loop (HPFL), Pantex, TX31,91031,910 
08–D–804 TA–55 Reinvestment project, Los Alamos National Laboratory0 
08–D–802 High Explosive Pressing Facility, Pantex Plant, Amarillo, TX0 
06–D–140 Project engineering design (PED), various locations70,67870,678 
06–D–402 NTS replace fire stations 1 & 2 Nevada Test Site, NV1,4731,473 
04–D–125 Chemistry and metallurgy facility replacement project, Los Alamos National Laboratory, Los Alamos, NM55,00055,000 
04–D–128 TA–18 Criticality experiments facility (CEF), Los Alamos National Laboratory, Nevada Test Site, NV1,5001,500 
Total, Construction203,382232,382 
Total, Readiness in technical base and facilities1,736,3481,783,348 
 
Secure transportation asset 
Operation and equipment138,772138,772 
Program direction96,14396,143 
Total, Secure transportation asset234,915234,915 
 
Nuclear counterterrorism incident response221,936221,936 
 
Facilities and infrastructure recapitalization program 
Operation and maintenance144,959144,959 
Construction 
07–D–253 TA 1 heating systems modernization (HSM) Sandia National Laboratory9,9639,963 
Total, Construction9,9639,963 
Total, Facilities and infrastructure recapitalization program154,922154,922 
 
Site stewardship 
Environmental projects and operations41,28841,288 
Nuclear materials integration20,00020,000 
Stewardship planning29,08629,086 
Total, Site stewardship90,37490,374 
 
Safeguards and security 
Defense nuclear security 
Operation and maintenance700,044700,044 
Construction: 
10–D–701 Security improvements project Y–12 National Security Complex, Oak Ridge, TN49,00049,000 
Total, Construction49,00049,000 
Total, Defense nuclear security749,044749,044 
 
Cyber security122,511122,511 
Total, Safeguards and security871,555871,555 
Use of prior year balances–42,000 
Total, Weapons Activities6,384,4316,433,131 
 
 
Defense Nuclear Nonproliferation 
 
Nonproliferation and verification research and development 
 Operation and maintenance 297,300337,300 
 
Nonproliferation and international security207,202187,202 
 
International nuclear materials protection and cooperation552,300592,050 
 MPC&A[39,750] 
 
Elimination of weapons-grade plutonium production program24,50724,507 
 
Fissile materials disposition 
U.S. surplus fissile materials disposition 
Operation and maintenance 
U.S. plutonium disposition90,89690,896 
U.S. uranium disposition34,69134,691 
Supporting activities1,0751,075 
Total, Operation and maintenance126,662126,662 
Construction: 
99–D–143 Mixed oxide fuel fabrication facility, Savannah River Site, SC504,238504,238 
99–D–141–02 Waste solidification building, Savannah River, SC70,00070,000 
Total, Construction574,238574,238 
Total, U.S. surplus fissile materials disposition700,900700,900 
Russian surplus materials disposition1,0001,000 
Total, Fissile materials disposition701,900701,900 
 
Global threat reduction initiative353,500333,500 
 
Subtotal, Defense Nuclear Nonproliferation2,136,7092,176,459 
Total, Defense Nuclear Nonproliferation2,136,7092,176,459 
 
 
Naval Reactors 
Naval reactors development 
Operation and maintenance 
Operation and maintenance935,533935,533 
Total, Operation and maintenance935,533935,533 
Construction: 
10–D–903, KAPL Security upgrades, Schnectady, NY1,5001,500 
10–D–904, NRF infrastructure upgrades, ID700700 
09–D–190, PED, Infrastructure upgrades, KAPL, Schnectady, NY1,0001,000 
09–D–902, NRF Production Support Complex, ID6,4006,400 
08–D–190 NRF Project engineering and design Expended Core Facility M–290 receiving/discharge station, ID9,5009,500 
07–D–190 Materials research and technology complex, BAPL, Pittsburgh, PA11,70011,700 
Total, Construction30,80030,800 
Total, Naval reactors development966,333966,333 
Program direction36,80036,800 
Total, Naval Reactors1,003,1331,003,133 
 
Office Of The Administrator 
Office of the administrator431,074431,074 
Use of prior year balances–10,320–10,320 
Total, Office Of The Administrator420,754420,754 
 
 
Total, National Nuclear Security Administration9,945,02710,033,477 
 
 
Defense Environmental Cleanup 
Closure sites: 
Closure sites administration8,2258,225 
Miamisburg33,24333,243 
Total, Closure sites41,46841,468 
 
Hanford site: 
2012 accelerated completions 
Nuclear facility D&D river corridor closure project327,955327,955 
Nuclear material stabilization and disposition PFP118,087118,087 
SNF stabilization and disposition55,32555,325 
Total, 2012 accelerated completions501,367501,367 
 
2035 accelerated completions 
Nuclear facility D&D—remainder of Hanford70,25070,250 
Richland community and regulatory support21,94021,940 
Soil and water remediation—groundwater vadose zone176,766176,766 
Solid waste stabilization and disposition 200 area132,757132,757 
Total, 2035 accelerated completions401,713401,713 
Total, Hanford site903,080903,080 
 
Idaho National Laboratory: 
SNF stabilization and disposition—201214,76814,768 
Solid waste stabilization and disposition137,000137,000 
Radioactive liquid tank waste stabilization and disposition95,80095,800 
Construction 
06–D–401 Sodium bearing waste treatment project, Idaho83,70083,700 
Soil and water remediation—201271,00071,000 
Idaho community and regulatory support3,9003,900 
Total, Idaho National Laboratory406,168406,168 
 
NNSA sites 
Lawrence Livermore National Laboratory910910 
NNSA Service Center/SPRU17,93817,938 
Nevada65,67465,674 
California site support238238 
Sandia National Laboratories2,8642,864 
Los Alamos National Laboratory189,000189,000 
Total, NNSA sites and Nevada off-sites276,624276,624 
 
Oak Ridge Reservation: 
Building 301938,90038,900 
Nuclear facility D & D ORNL38,90038,900 
Nuclear facility D & D Y–1234,00034,000 
Nuclear facility D & D, E. Tennessee technology park100100 
OR reservation community and regulatory support6,2536,253 
Solid waste stabilization and disposition—201235,61535,615 
Total, Oak Ridge Reservation153,768153,768 
 
Office of River Protection: 
Waste treatment and immobilization plant 
Construction: 
01–D–416 Waste treatment and immobilization plant 
01–D–16A Low activity waste facility100,000100,000 
01–D–16B Analytical laboratory55,00055,000 
01–D–16C Balance of facilities50,00050,000 
01–D–16D High level waste facility160,000160,000 
01–D–16E Pretreatment facility325,000325,000 
Total, Waste treatment and immobilization plant690,000690,000 
 
Tank farm activities 
Rad liquid tank waste stabilization and disposition408,000408,000 
Total, Office of River protection1,098,0001,098,000 
 
Savannah River sites: 
Nuclear material stabilization and disposition 
Nuclear material stabilization and disposition385,310385,310 
Construction: 
08–D–414 Project engineering and design Plutonium Vitrification Facility, VL6,3156,315 
Total, Nuclear material stabilization and disposition391,625391,625 
 
2035 accelerated completions 
SR community and regulatory support18,30018,300 
Spent nuclear fuel stabilization and disposition38,76838,768 
Total, 2035 accelerated completions57,06857,068 
 
Tank farm activities 
Radioactive liquid tank waste stabilization and disposition527,138527,138 
Construction: 
05–D–405 Salt waste processing facility, Savannah River234,118234,118 
Total, Tank farm activities761,256761,256 
Total, Savannah River site1,209,9491,209,949 
 
Waste Isolation Pilot Plant 
Waste isolation pilot plant144,902144,902 
Central characterization project13,73013,730 
Transportation33,85133,851 
Community and regulatory support27,85427,854 
Total, Waste Isolation Pilot Plant220,337220,337 
 
Program direction355,000355,000 
Program support34,00034,000 
 
Safeguards and Security: 
Waste Isolation Pilot Project4,6444,644 
Oak Ridge Reservation32,40032,400 
West Valley1,8591,859 
Paducah8,1908,190 
Portsmouth17,50917,509 
Richland/Hanford Site82,77182,771 
Savannah River Site132,064132,064 
Total, Safeguards and Security279,437279,437 
 
Technology development55,00055,000 
Uranium enrichment D&D fund contribution463,000463,000 
Subtotal, Defense environmental cleanup5,495,8315,495,831 
 
UNDISTRIBUTED 
Realignment to support NNSA Weapons Activities0 
Transfer to Title II0 
Total, Defense Environmental Cleanup5,495,8315,495,831 
 
 
Other Defense Activities 
Health, safety and security 
Health, safety and security337,757337,757 
Program direction112,125112,125 
Total, Health, safety and security449,882449,882 
 
Office of Legacy Management 
Legacy management177,618177,618 
Program direction12,18412,184 
Total, Office of Legacy Management189,802189,802 
 
Nuclear energy 
Infrastructure 
Idaho facilities management 
INL infrastructure O&M83,35883,358 
Total, Infrastructure83,35883,358 
 
Total, Nuclear energy83,35883,358 
 
Defense related administrative support122,982122,982 
 
Office of hearings and appeals6,4446,444 
 
Total, Other Defense Activities852,468852,468 
 
Defense Nuclear Waste Disposal 
Defense nuclear waste disposal98,40098,400 
 
 
Total, Environmental & other defense activities6,446,6996,446,699 
 
 
Total, Atomic Energy Defense Activities16,391,72616,480,176 
 
 
Total, Department of Energy16,397,91416,486,364 
EMatthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act 
 
Sec. 4701. Short title. 
Sec. 4702. Findings. 
Sec. 4703. Definitions. 
Sec. 4704. Support for criminal investigations and prosecutions by State, local, and tribal law enforcement officials. 
Sec. 4705. Grant program. 
Sec. 4706. Authorization for additional personnel to assist State, local, and tribal law enforcement. 
Sec. 4707. Prohibition of certain hate crime acts. 
Sec. 4708. Statistics. 
Sec. 4709. Severability. 
Sec. 4710. Rule of construction. 
Sec. 4711. Guidelines for hate-crimes offenses. 
Sec. 4712. Attacks on United States servicemen. 
Sec. 4713. Report on mandatory minimum sentencing provisions. 
4701.Short titleThis division may be cited as the Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act. 
4702.FindingsCongress makes the following findings: 
(1)The incidence of violence motivated by the actual or perceived race, color, religion, national origin, gender, sexual orientation, gender identity, or disability of the victim poses a serious national problem. 
(2)Such violence disrupts the tranquility and safety of communities and is deeply divisive. 
(3)State and local authorities are now and will continue to be responsible for prosecuting the overwhelming majority of violent crimes in the United States, including violent crimes motivated by bias. These authorities can carry out their responsibilities more effectively with greater Federal assistance. 
(4)Existing Federal law is inadequate to address this problem. 
(5)A prominent characteristic of a violent crime motivated by bias is that it devastates not just the actual victim and the family and friends of the victim, but frequently savages the community sharing the traits that caused the victim to be selected. 
(6)Such violence substantially affects interstate commerce in many ways, including the following: 
(A)The movement of members of targeted groups is impeded, and members of such groups are forced to move across State lines to escape the incidence or risk of such violence. 
(B)Members of targeted groups are prevented from purchasing goods and services, obtaining or sustaining employment, or participating in other commercial activity. 
(C)Perpetrators cross State lines to commit such violence. 
(D)Channels, facilities, and instrumentalities of interstate commerce are used to facilitate the commission of such violence. 
(E)Such violence is committed using articles that have traveled in interstate commerce. 
(7)For generations, the institutions of slavery and involuntary servitude were defined by the race, color, and ancestry of those held in bondage. Slavery and involuntary servitude were enforced, both prior to and after the adoption of the 13th amendment to the Constitution of the United States, through widespread public and private violence directed at persons because of their race, color, or ancestry, or perceived race, color, or ancestry. Accordingly, eliminating racially motivated violence is an important means of eliminating, to the extent possible, the badges, incidents, and relics of slavery and involuntary servitude. 
(8)Both at the time when the 13th, 14th, and 15th amendments to the Constitution of the United States were adopted, and continuing to date, members of certain religious and national origin groups were and are perceived to be distinct races. Thus, in order to eliminate, to the extent possible, the badges, incidents, and relics of slavery, it is necessary to prohibit assaults on the basis of real or perceived religions or national origins, at least to the extent such religions or national origins were regarded as races at the time of the adoption of the 13th, 14th, and 15th amendments to the Constitution of the United States. 
(9)Federal jurisdiction over certain violent crimes motivated by bias enables Federal, State, and local authorities to work together as partners in the investigation and prosecution of such crimes. 
(10)The problem of crimes motivated by bias is sufficiently serious, widespread, and interstate in nature as to warrant Federal assistance to States, local jurisdictions, and Indian tribes. 
4703.Definitions 
(a)AmendmentSection 280003(a) of the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322; 108 Stat. 2096) is amended by inserting gender identity, after gender,. 
(b)This divisionIn this division— 
(1)the term crime of violence has the meaning given that term in section 16 of title 18, United States Code; 
(2)the term hate crime has the meaning given that term in section 280003(a) of the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322; 108 Stat. 2096), as amended by this Act; 
(3)the term local means a county, city, town, township, parish, village, or other general purpose political subdivision of a State; and 
(4)the term State includes the District of Columbia, Puerto Rico, and any other territory or possession of the United States. 
4704.Support for criminal investigations and prosecutions by State, local, and tribal law enforcement officials 
(a)Assistance other than financial assistance 
(1)In generalAt the request of a State, local, or tribal law enforcement agency, the Attorney General may provide technical, forensic, prosecutorial, or any other form of assistance in the criminal investigation or prosecution of any crime that— 
(A)constitutes a crime of violence; 
(B)constitutes a felony under the State, local, or tribal laws; and 
(C)is motivated by prejudice based on the actual or perceived race, color, religion, national origin, gender, sexual orientation, gender identity, or disability of the victim, or is a violation of the State, local, or tribal hate crime laws. 
(2)PriorityIn providing assistance under paragraph (1), the Attorney General shall give priority to crimes committed by offenders who have committed crimes in more than one State and to rural jurisdictions that have difficulty covering the extraordinary expenses relating to the investigation or prosecution of the crime. 
(b)Grants 
(1)In generalThe Attorney General may award grants to State, local, and tribal law enforcement agencies for extraordinary expenses associated with the investigation and prosecution of hate crimes. 
(2)Office of justice programsIn implementing the grant program under this subsection, the Office of Justice Programs shall work closely with grantees to ensure that the concerns and needs of all affected parties, including community groups and schools, colleges, and universities, are addressed through the local infrastructure developed under the grants. 
(3)Application 
(A)In generalEach State, local, and tribal law enforcement agency that desires a grant under this subsection shall submit an application to the Attorney General at such time, in such manner, and accompanied by or containing such information as the Attorney General shall reasonably require. 
(B)Date for submissionApplications submitted pursuant to subparagraph (A) shall be submitted during the 60-day period beginning on a date that the Attorney General shall prescribe. 
(C)RequirementsA State, local, and tribal law enforcement agency applying for a grant under this subsection shall— 
(i)describe the extraordinary purposes for which the grant is needed; 
(ii)certify that the State, local government, or Indian tribe lacks the resources necessary to investigate or prosecute the hate crime; 
(iii)demonstrate that, in developing a plan to implement the grant, the State, local, and tribal law enforcement agency has consulted and coordinated with nonprofit, nongovernmental victim services programs that have experience in providing services to victims of hate crimes; and 
(iv)certify that any Federal funds received under this subsection will be used to supplement, not supplant, non-Federal funds that would otherwise be available for activities funded under this subsection. 
(4)DeadlineAn application for a grant under this subsection shall be approved or denied by the Attorney General not later than 180 business days after the date on which the Attorney General receives the application. 
(5)Grant amountA grant under this subsection shall not exceed $100,000 for any single jurisdiction in any 1-year period. 
(6)ReportNot later than December 31, 2011, the Attorney General shall submit to Congress a report describing the applications submitted for grants under this subsection, the award of such grants, and the purposes for which the grant amounts were expended. 
(7)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2010, 2011, and 2012. 
4705.Grant program 
(a)Authority to award grantsThe Office of Justice Programs of the Department of Justice may award grants, in accordance with such regulations as the Attorney General may prescribe, to State, local, or tribal programs designed to combat hate crimes committed by juveniles, including programs to train local law enforcement officers in identifying, investigating, prosecuting, and preventing hate crimes. 
(b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 
4706.Authorization for additional personnel to assist State, local, and tribal law enforcementThere are authorized to be appropriated to the Department of Justice, including the Community Relations Service, for fiscal years 2010, 2011, and 2012 such sums as are necessary to increase the number of personnel to prevent and respond to alleged violations of section 249 of title 18, United States Code, as added by section 4707 of this division. 
4707.Prohibition of certain hate crime acts 
(a)In generalChapter 13 of title 18, United States Code, is amended by adding at the end the following: 
 
249.Hate crime acts 
(a)In general 
(1)Offenses involving actual or perceived race, color, religion, or national originWhoever, whether or not acting under color of law, willfully causes bodily injury to any person or, through the use of fire, a firearm, a dangerous weapon, or an explosive or incendiary device, attempts to cause bodily injury to any person, because of the actual or perceived race, color, religion, or national origin of any person— 
(A)shall be imprisoned not more than 10 years, fined in accordance with this title, or both; and 
(B)shall be imprisoned for any term of years or for life, fined in accordance with this title, or both, if— 
(i)death results from the offense; or 
(ii)the offense includes kidnapping or an attempt to kidnap, aggravated sexual abuse or an attempt to commit aggravated sexual abuse, or an attempt to kill. 
(2)Offenses involving actual or perceived religion, national origin, gender, sexual orientation, gender identity, or disability 
(A)In generalWhoever, whether or not acting under color of law, in any circumstance described in subparagraph (B) or paragraph (3), willfully causes bodily injury to any person or, through the use of fire, a firearm, a dangerous weapon, or an explosive or incendiary device, attempts to cause bodily injury to any person, because of the actual or perceived religion, national origin, gender, sexual orientation, gender identity, or disability of any person— 
(i)shall be imprisoned not more than 10 years, fined in accordance with this title, or both; and 
(ii)shall be imprisoned for any term of years or for life, fined in accordance with this title, or both, if— 
(I)death results from the offense; or 
(II)the offense includes kidnapping or an attempt to kidnap, aggravated sexual abuse or an attempt to commit aggravated sexual abuse, or an attempt to kill. 
(B)Circumstances describedFor purposes of subparagraph (A), the circumstances described in this subparagraph are that— 
(i)the conduct described in subparagraph (A) occurs during the course of, or as the result of, the travel of the defendant or the victim— 
(I)across a State line or national border; or 
(II)using a channel, facility, or instrumentality of interstate or foreign commerce; 
(ii)the defendant uses a channel, facility, or instrumentality of interstate or foreign commerce in connection with the conduct described in subparagraph (A); 
(iii)in connection with the conduct described in subparagraph (A), the defendant employs a firearm, dangerous weapon, explosive or incendiary device, or other weapon that has traveled in interstate or foreign commerce; or 
(iv)the conduct described in subparagraph (A)— 
(I)interferes with commercial or other economic activity in which the victim is engaged at the time of the conduct; or 
(II)otherwise affects interstate or foreign commerce. 
(3)Offenses occurring in the special maritime or territorial jurisdiction of the United StatesWhoever, within the special maritime or territorial jurisdiction of the United States, engages in conduct described in paragraph (1) or in paragraph (2)(A) (without regard to whether that conduct occurred in a circumstance described in paragraph (2)(B)) shall be subject to the same penalties as prescribed in those paragraphs. 
(b)Certification requirement 
(1)In generalNo prosecution of any offense described in this subsection may be undertaken by the United States, except under the certification in writing of the Attorney General, or a designee, that— 
(A)the State does not have jurisdiction; 
(B)the State has requested that the Federal Government assume jurisdiction; 
(C)the verdict or sentence obtained pursuant to State charges left demonstratively unvindicated the Federal interest in eradicating bias-motivated violence; or 
(D)a prosecution by the United States is in the public interest and necessary to secure substantial justice. 
(2)Rule of constructionNothing in this subsection shall be construed to limit the authority of Federal officers, or a Federal grand jury, to investigate possible violations of this section. 
(c)DefinitionsIn this section— 
(1)the term bodily injury has the meaning given such term in section 1365(h)(4) of this title, but does not include solely emotional or psychological harm to the victim; 
(2)the term explosive or incendiary device has the meaning given such term in section 232 of this title; 
(3)the term firearm has the meaning given such term in section 921(a) of this title; 
(4)the term gender identity means actual or perceived gender-related characteristics; and 
(5)the term State includes the District of Columbia, Puerto Rico, and any other territory or possession of the United States. 
(d)Statute of limitations 
(1)Offenses not resulting in deathExcept as provided in paragraph (2), no person shall be prosecuted, tried, or punished for any offense under this section unless the indictment for such offense is found, or the information for such offense is instituted, not later than 7 years after the date on which the offense was committed. 
(2)Death resulting offensesAn indictment or information alleging that an offense under this section resulted in death may be found or instituted at any time without limitation.. 
(b)Technical and conforming amendmentThe table of sections for chapter 13 of title 18, United States Code, is amended by adding at the end the following: 
 
 
249. Hate crime acts.. 
4708.Statistics 
(a)In generalSubsection (b)(1) of the first section of the Hate Crime Statistics Act (28 U.S.C. 534 note) is amended by inserting gender and gender identity, after race,. 
(b)DataSubsection (b)(5) of the first section of the Hate Crime Statistics Act (28 U.S.C. 534 note) is amended by inserting , including data about crimes committed by, and crimes directed against, juveniles after data acquired under this section. 
4709.SeverabilityIf any provision of this division, an amendment made by this division, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this division, the amendments made by this division, and the application of the provisions of such to any person or circumstance shall not be affected thereby. 
4710.Rule of constructionFor purposes of construing this division and the amendments made by this division the following shall apply: 
(1)In generalNothing in this division shall be construed to allow a court, in any criminal trial for an offense described under this division or an amendment made by this division, in the absence of a stipulation by the parties, to admit evidence of speech, beliefs, association, group membership, or expressive conduct unless that evidence is relevant and admissible under the Federal Rules of Evidence. Nothing in this division is intended to affect the existing rules of evidence. 
(2)Violent actsThis division applies to violent acts motivated by actual or perceived race, color, religion, national origin, gender, sexual orientation, gender identity, or disability of a victim. 
(3)Construction and applicationNothing in this division, or an amendment made by this division, shall be construed or applied in a manner that infringes any rights under the first amendment to the Constitution of the United States. Nor shall anything in this division, or an amendment made by this division, be construed or applied in a manner that substantially burdens a person’s exercise of religion (regardless of whether compelled by, or central to, a system of religious belief), speech, expression, or association, unless the Government demonstrates that application of the burden to the person is in furtherance of a compelling governmental interest and is the least restrictive means of furthering that compelling governmental interest, if such exercise of religion, speech, expression, or association was not intended to— 
(A)plan or prepare for an act of physical violence; or 
(B)incite an imminent act of physical violence against another. 
(4)Free expressionNothing in this division shall be construed to allow prosecution based solely upon an individual's expression of racial, religious, political, or other beliefs or solely upon an individual's membership in a group advocating or espousing such beliefs. 
(5)First amendmentNothing in this division, or an amendment made by this division, shall be construed to diminish any rights under the first amendment to the Constitution of the United States. 
(6)Constitutional protectionsNothing in this division shall be construed to prohibit any constitutionally protected speech, expressive conduct or activities (regardless of whether compelled by, or central to, a system of religious belief), including the exercise of religion protected by the first amendment to the Constitution of the United States and peaceful picketing or demonstration. The Constitution of the United States does not protect speech, conduct or activities consisting of planning for, conspiring to commit, or committing an act of violence. 
4711.Guidelines for hate-crimes offensesSection 249(a) of title 18, United States Code, as added by section 4707 of this Act, is amended by adding at the end the following: 
 
(4)GuidelinesAll prosecutions conducted by the United States under this section shall be undertaken pursuant to guidelines issued by the Attorney General, or the designee of the Attorney General, to be included in the United States Attorneys' Manual that shall establish neutral and objective criteria for determining whether a crime was committed because of the actual or perceived status of any person.. 
4712.Attacks on United States servicemen 
(a)In generalChapter 67 of title 18, United States Code, is amended by adding at the end the following: 
 
1389.Prohibition on attacks on United States servicemen on account of service 
(a)In generalWhoever knowingly assaults or batters a United States serviceman or an immediate family member of a United States serviceman, or who knowingly destroys or injures the property of such serviceman or immediate family member, on account of the military service of that serviceman or status of that individual as a United States serviceman, or who attempts or conspires to do so, shall— 
(1)in the case of a simple assault, or destruction or injury to property in which the damage or attempted damage to such property is not more than $500, be fined under this title in an amount not less than $500 nor more than $10,000 and imprisoned not more than 2 years; 
(2)in the case of destruction or injury to property in which the damage or attempted damage to such property is more than $500, be fined under this title in an amount not less than $1000 nor more than $100,000 and imprisoned not more than 5 years; and 
(3)in the case of a battery, or an assault resulting in bodily injury, be fined under this title in an amount not less than $2500 and imprisoned not less than 6 months nor more than 10 years. 
(b)ExceptionThis section shall not apply to conduct by a person who is subject to the Uniform Code of Military Justice. 
(c)DefinitionsIn this section— 
(1)the term Armed Forces has the meaning given that term in section 1388; 
(2)the term immediate family member has the meaning given that term in section 115; and 
(3)the term United States serviceman— 
(A)means a member of the Armed Forces; and 
(B)includes a former member of the Armed Forces during the 5-year period beginning on the date of the discharge from the Armed Forces of that member of the Armed Forces.. 
(b)Technical and conforming amendmentThe table of sections for chapter 67 of title 18, United States Code, is amended by adding at the end the following: 
 
 
1389. Prohibition on attacks on United States servicemen on account of service.. 
4713.Report on mandatory minimum sentencing provisions 
(a)ReportNot later than 1 year after the date of enactment of this Act, the United States Sentencing Commission shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on mandatory minimum sentencing provisions under Federal law. 
(b)Contents of reportThe report submitted under subsection (a) shall include— 
(1)a compilation of all mandatory minimum sentencing provisions under Federal law; 
(2)an assessment of the effect of mandatory minimum sentencing provisions under Federal law on the goal of eliminating unwarranted sentencing disparity and other goals of sentencing; 
(3)an assessment of the impact of mandatory minimum sentencing provisions on the Federal prison population; 
(4)an assessment of the compatibility of mandatory minimum sentencing provisions under Federal law and the sentencing guidelines system established under the Sentencing Reform Act of 1984 (Public Law 98–473; 98 Stat. 1987) and the sentencing guidelines system in place after Booker v. United States, 543 U.S. 220 (2005); 
(5)a description of the interaction between mandatory minimum sentencing provisions under Federal law and plea agreements; 
(6)a detailed empirical research study of the effect of mandatory minimum penalties under Federal law; 
(7)a discussion of mechanisms other than mandatory minimum sentencing laws by which Congress can take action with respect to sentencing policy; and 
(8)any other information that the Commission determines would contribute to a thorough assessment of mandatory minimum sentencing provisions under Federal law. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
